 

EXECUTION COPY

EXHIBIT 10.1

 

THIS SUPPLEMENTAL INDENTURE, dated as of October 18, 2018 (the "Refinancing
Date") (the "Supplemental Indenture"), among Garrison Funding 2018-2 Ltd.
(formerly known as Garrison Funding 2016-2 Ltd.), an exempted company
incorporated with limited liability in the Cayman Islands (the "Issuer"),
Garrison Funding 2018-2 LLC (formerly known as Garrison Funding 2016-2 LLC), a
limited liability company organized under the laws of the State of Delaware (the
"Co-Issuer" and together with the Issuer, the "Co-Issuers") and Deutsche Bank
Trust Company Americas, as trustee (in such capacity and together with its
permitted successors and assigns, the "Trustee"), is entered into pursuant to
the terms of the indenture, dated as of September 29, 2016, among the Issuer,
the Co-Issuer, and the Trustee (as amended, supplemented or otherwise modified
from time to time prior to the date hereof, the "Indenture"). Capitalized terms
used but not defined in this Supplemental Indenture have the meanings set forth
in the Indenture.

 

WITNESSETH:

 

WHEREAS, pursuant to Section 8.1(xiii) of the Indenture, the Trustee and the
Co-Issuers may enter into a supplemental indenture to amend the name of the
Issuer or the Co-Issuer;

 

WHEREAS, pursuant to Section 8.2 of the Indenture, the Trustee and the
Co-Issuers may enter into a supplemental indenture to add any provisions to, or
change in any manner or eliminate any provisions of, the Indenture or modify in
any manner the rights of the Holders of the Notes of any Class under the
Indenture, subject to the consent of the Collateral Manager as hereby provided
and the requisite percentage of each Class of Notes required by said Section
8.2;

 

WHEREAS, the Co-Issuers wish to amend the Indenture as set forth in this
Supplemental Indenture to effect a Refinancing of the Class A-1R Notes, the
Class A-1T Notes, the Class A-1F Notes, the Class A- 2 Notes, the Class B Notes
and the Class C Notes (collectively, the "Refinanced Notes") through the
issuance of the Class A-1R-R Notes, the Class A-1T-R Notes, the Class A-2-R
Notes and the Class B-R Notes (collectively, the "Refinancing Notes") and make
the further changes as indicated in Annex A hereto;

 

WHEREAS, the Subordinated Notes issued on the Closing Date shall be exchanged by
Holders of the Subordinated Notes for the Subordinated Notes to be issued on the
Refinancing Date;

 

WHEREAS, the conditions set forth for entry into a supplemental indenture
pursuant to Section

 

8.2

and Section 8.3 of the Indenture have been satisfied;

 

WHEREAS, (i) pursuant to Sections 9.2(a) and 9.4 of the Indenture, a Majority of
the Subordinated Notes have directed the Applicable Issuers to redeem the
Secured Notes in whole (with respect to all Classes of Secured Notes) but not in
part from Refinancing Proceeds and (ii) pursuant to Section 9.2(a) of the
Indenture, the Collateral Manager hereby consents to and a Majority of the
Subordinated Notes has consented to the terms of such Refinancing and any
financial institutions acting as lenders thereunder or purchasers thereof and
the conditions set forth in Section 9.2 of the Indenture have been satisfied;
and

 

WHEREAS, the Collateral Management Agreement, dated as of September 29, 2016,
between the Issuer and the Collateral Manager, the Collateral Administration
Agreement, dated as of September 29, 2016, between the Issuer, the Collateral
Manager, and Deutsche Bank Trust Company Americas, as Collateral Administrator,
the Class A-1R Note Purchase Agreement, dated as of September 29, 2016, among
the Issuer, the Co-Issuer, the Note Agent and each purchaser of the Class A-1R
Notes and certain other Transaction Documents, in each case, will be amended on
the Refinancing Date; and

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties agree as follows:

 

Section 1. Amendments to the Indenture. As of the date hereof, the Indenture is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and the green, stricken text
(indicated textually in the same manner as the following example: green,
stricken text) and to add the bold and double-underlined text (indicated
textually in the same manner as the following example: bold and
double-underlined text) and the green, underlined text (indicated as follows:
green, underlined text) as set forth on the pages of the Indenture attached as
Annex A hereto.

 

Section 2.Conditions Precedent.

 

The Refinancing Notes to be issued on the Refinancing Date shall be executed by
the Co-Issuers and the Subordinated Notes to be issued on the Refinancing Date
shall be executed by the Issuer, and such Notes shall be delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:

 

(i)an Officer's certificate of each of the Co-Issuers (A) evidencing the
authorization by Board Resolution of the execution and delivery of this
Supplemental Indenture, the Placement Agreement relating to the placement of the
Natixis Placed Notes, by and among the Co-Issuers and the Placement Agent, and
the amendment to the Class A-1R Note Purchase Agreement, and in the case of the
Issuer, the amendment to the Collateral Management Agreement, the Collateral
Administration Agreement as amended and restated on the date hereof, the
Securities Account Control Agreement as amended and restated on the date hereof,
in each case dated as of the Refinancing Date, and related transaction documents
and the execution, authentication and delivery of the Refinancing Notes and the
Subordinated Notes applied for by it and specifying (x) the Stated Maturity,
principal amount and Interest Rate of each Class of Refinancing Notes to be
authenticated and delivered and (y) the Stated Maturity and principal amount of
the Subordinated Notes to be authenticated and delivered and (B) certifying that
(1) the attached copy of such Board Resolution is a true and complete copy
thereof, (2) such resolutions have not been rescinded and are in full force and
effect on and as of the Refinancing Date and (3) the Officers authorized to
execute and deliver such documents hold the offices and have the signatures
indicated thereon;

 

(ii)from each of the Co-Issuers either (A) a certificate of the Applicable
Issuer or other official document evidencing the due authorization, approval or
consent of any governmental body or bodies, at the time having jurisdiction in
the premises, together with an Opinion of Counsel of such Applicable Issuer that
no other authorization, approval or consent of any governmental body is required
for the valid issuance of the Refinancing Notes and, in the case of the Issuer,
the Subordinated Notes, or (B) an Opinion of Counsel of the Applicable Issuer
that no such authorization, approval or consent of any governmental body is
required for the valid issuance of such Refinancing Notes and, in the case of
the Issuer, the Subordinated Notes except as have been given (provided that the
opinions delivered pursuant to clauses (iii) and (iv) below may satisfy the
requirement);

 

(iii)opinions of (a) Milbank, Tweed, Hadley & McCloy LLP, special U.S. counsel
to the Co- Issuers; (b) Dechert LLP, special U.S. counsel to the Collateral
Manager and the EU Retention   Provider; (c) Proskauer Rose LLP, special U.S.
counsel to the Collateral Manager and the EU Retention Provider; and (d)
Seyfarth Shaw LLP, counsel to the Trustee and the Collateral Administrator, in
each case dated the Refinancing Date, in form and substance satisfactory to the
Co-Issuers and the Trustee;

 

(iv)an opinion of Maples and Calder, Cayman Islands counsel to the Issuer, dated
the Refinancing Date, in form and substance satisfactory to the Issuer;

 

2

--------------------------------------------------------------------------------

 

(v)an Officer's certificate of each of the Co-Issuers stating that, to the best
of the signing Officer's knowledge, the Applicable Issuer is not in default
under the Indenture (as supplemented by this Supplemental Indenture) and that
the issuance of the Refinancing Notes and the Subordinated Notes applied for by
it shall not result in a default or a breach of any of the terms, conditions or
provisions of, or constitute a default under, its organizational documents, any
indenture or other agreement or instrument to which it is a party or by which it
is bound, or any order of any court or administrative agency entered in any
Proceeding to which it is a party or by which it may be bound or to which it may
be subject; that all conditions precedent provided in this Supplemental
Indenture relating to the authentication and delivery of the Refinancing Notes
and the Subordinated Notes applied for by it have been complied with; that all
expenses due or accrued with respect to the offering of the Refinancing Notes or
relating to actions taken on or in connection with the Refinancing Date have
been paid or reserves therefor have been made; and, with respect to the Issuer,
each Collateral Obligation included in the Assets of the Issuer as of the
Refinancing Date satisfies the definition of "Collateral Obligation" in the
Indenture. The Officer's certificate of each of the Co-Issuers shall also state
that, to the best of the signing Officer's knowledge, all of its representations
and warranties contained herein are true and correct as of the Refinancing Date;

 

(vi)an Officer's certificate of the Collateral Manager certifying pursuant to
Section 9.2(f) of the Indenture that the requirements of Section 9.2(d) of the
Indenture are satisfied and that each Collateral Obligation included in the
Assets of the Issuer as of the Refinancing Date satisfies the definition of
"Collateral Obligation" in the Indenture;

 

(vii)letters signed by S&P and DBRS confirming that each Class of Refinancing
Notes rated by it has been assigned the rating specified in the table below and
that such ratings are in effect on the Refinancing Date;

 

Class of Refinancing Notes

Rating by S&P

Rating by DBRS

Class A-1R-R Notes

"AAA (sf)"

"AAA (sf)"

Class A-1T-R Notes

"AAA (sf)"

"AAA (sf)"

Class A-2-R Notes

"AA (sf)"

N/A

Class B-R Notes

"A (sf)"

N/A

 

(viii)an Issuer Order directing the Trustee to authenticate the Refinancing
Notes and the Subordinated Notes in the amounts and names set forth therein and
to apply the proceeds thereof to redeem, subject to and in accordance with the
Priority of Payments, the Refinanced Notes at the applicable Redemption Prices
therefor on the Refinancing Date; and

 

(ix)an Officer's certificate of the Issuer to the effect that application has
been made to Euronext Dublin (formerly known as the Irish Stock Exchange plc)
("Euronext Dublin") for the Refinancing Notes (other than the Class A-1R-R
Notes) to be admitted to the Official List and trading on the Global Exchange
Market of Euronext Dublin.

 

Section 3.Consent of Holders of Refinancing Notes and Subordinated Notes.

 

Each Holder or beneficial owner of Refinancing Notes and each Holder or
beneficial owner of Subordinated Notes, by its acquisition thereof on the
Refinancing Date, shall be deemed to agree to (i) the
terms  of  the  Indenture,  as  supplemented  by  this  Supplemental  Indenture,  (ii)  the  execution  of  this

 

3

--------------------------------------------------------------------------------

 

Supplemental Indenture by the Co-Issuers and the Trustee, (iii) the amendment to
the Collateral Management Agreement effected on the Refinancing Date, (iv) the
amendment to the Collateral Administration Agreement effected on the Refinancing
Date, (v) the amendment to the Class A-1R Note Purchase Agreement effected on
the Refinancing Date, (vi) the amendment to the Securities Account Control
Agreement effected on the Refinancing Date and (vii) the transfer of
U.S.$30,542,698.70 of the proceeds received from the sale of the Refinancing
Notes to the Holders of the Subordinated Notes on the Refinancing Date (of which
U.S.$18,250,000 will be applied by the Issuer to the purchase price of the Class
B-R Notes purchased by the BDC on the Refinancing Date).

 

Section 4.Governing Law.

 

THIS SUPPLEMENTAL INDENTURE AND THE REFINANCING NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 5.Execution in Counterparts.

 

This Supplemental Indenture may be executed in any number of counterparts, each
of which so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument. Delivery
of an executed counterpart of this Supplemental Indenture by electronic means
(including email or telecopy) will be effective as delivery of a manually
executed counterpart of this Supplemental Indenture.

 

Section 6.Concerning the Trustee.

 

The recitals contained in this Supplemental Indenture shall be taken as the
statements of the Co-Issuers, and the Trustee assumes no responsibility for
their correctness. Except as provided in the Indenture, the Trustee shall not be
responsible or accountable in any way whatsoever for or with respect to the
validity, execution or sufficiency of this Supplemental Indenture and makes no
representation with respect thereto. In entering into this Supplemental
Indenture, the Trustee shall be entitled to the benefit of every provision of
the Indenture relating to the conduct of or affecting the liability of or
affording protection to the Trustee.

 

Section 7.No Other Changes.

 

Except as provided herein (including Annex A hereto), the Indenture shall remain
unchanged and in full force and effect, and each reference to the Indenture and
words of similar import in the Indenture, as amended hereby, shall be a
reference to the Indenture as amended hereby and as the same may be further
amended, supplemented and otherwise modified and in effect from time to time.

 

Section 8.Execution, Delivery and Validity.

 

Each of the Co-Issuers represents and warrants to the Trustee that this
Supplemental Indenture has been duly and validly executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms.

 

Section 9.Binding Effect.

 

This Supplemental Indenture shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

4

--------------------------------------------------------------------------------

 

Section 10.Direction to Trustee.

 

The Issuer hereby directs the Trustee to execute this Supplemental Indenture and
acknowledges and agrees that the Trustee will be fully protected in relying upon
the foregoing direction.

 

Section 11.Waiver of Jury Trial.

 

THE TRUSTEE, THE HOLDERS (BY THEIR ACCEPTANCE OF REFINANCING NOTES OR
SUBORDINATED NOTES, AS APPLICABLE) AND EACH OF THE CO-ISSUERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW)
ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS SUPPLEMENTAL
INDENTURE, THE REFINANCING NOTES, THE SUBORDINATED NOTES OR ANY OTHER RELATED
DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF THE TRUSTEE, THE HOLDERS OR EITHER OF THE CO-
ISSUERS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE TRUSTEE AND THE
CO-ISSUERS TO ENTER INTO THIS SUPPLEMENTAL INDENTURE.

 

Section 12.Limited Recourse; No Bankruptcy Petition.

 

Notwithstanding any other provision hereof, the obligations of the Co-Issuers
under this Supplemental Indenture are limited in recourse to the Assets. To the
extent the Assets are not sufficient to meet the obligations of the Co-Issuers
in full, after application of the Assets in accordance with the provisions of
the Indenture, the Co-Issuers shall have no further obligations hereunder and
all obligations of and claims against the Co-Issuers shall be extinguished and
shall not thereafter revive. The provisions of Section 5.4(d) of the Indenture
are hereby incorporated into this Supplemental Indenture as if fully set forth
herein, mutatis mutandis.

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Supplemental Indenture as of the date first written above.

 

Garrison Funding 2018-2 Ltd., as Issuer

 

By:

 

/s/ Carrie Bunton

Name:

 

Carrie Bunton

Title:

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Supplemental Indenture]

 



6

--------------------------------------------------------------------------------

 

GARRISON FUNDING 2018-2 LLC, as Co-Issuer

 

By:

 

/s/ Donald J. Puglisi

Name:

 

Donald J. Puglisi

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Supplemental Indenture]

 



7

--------------------------------------------------------------------------------

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Trustee

 

By:

 

/s/ Mark Nguyen

Name:

 

Mark Nguyen

Title:

 

Associate

 

 

 

By:

 

/s/ Vincent Pham

Name:

 

Vincent Pham

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Supplemental Indenture]

 



8

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND CONSENTED TO:

 

GARRISON CAPITAL INC.,

as Collateral Manager

 

 

 

By:

 

/s/ Daniel Hahn

Name:

 

Daniel Hahn

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Supplemental Indenture]

9

--------------------------------------------------------------------------------

 

ANNEX A

 

[attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

EXECUTION VERSION

(Conformed through Supplemental Indenture, dated as of October 18, 2018)

ANNEX A

 

 

 

 

 

INDENTURE

 

 

by and among

 

 

GARRISON FUNDING 20162018-2 LTD.

Issuer

 

 

 

GARRISON FUNDING 20162018-2 LLC

Co-Issuer

 

 

 

and

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

Trustee

 

 

 

 

 

Dated as of September 29, 2016

 

 



 

11

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

3

SECTION 1.1

DEFINITIONS

3

SECTION 1.2

USAGE OF TERMS.

6677

SECTION 1.3

ASSUMPTIONS AS TO ASSETS

6677

ARTICLE II THE NOTES

6980

SECTION 2.1

FORMS GENERALLY

6980

SECTION 2.2

FORMS OF NOTES

6980

SECTION 2.3

AUTHORIZED AMOUNT; STATED MATURITY; DENOMINATIONS

7082

SECTION 2.4

EXECUTION, AUTHENTICATION, DELIVERY AND DATING

7283

SECTION 2.5

REGISTRATION, REGISTRATION OF TRANSFER AND EXCHANGE

7383

SECTION 2.6

MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN NOTE

8292

SECTION 2.7

PAYMENT OF PRINCIPAL AND INTEREST AND OTHER AMOUNTS; PRINCIPAL AND INTEREST
RIGHTS PRESERVED

8393

SECTION 2.8

PERSONS DEEMED OWNERS

8696

SECTION 2.9

CANCELLATION

8696

SECTION 2.10

DTC CEASES TO BE DEPOSITORY

8797

SECTION 2.11

NON-PERMITTED HOLDERS

8898

SECTION 2.12

TREATMENT AND TAX CERTIFICATION

8999

SECTION 2.13

ADDITIONAL ISSUANCE

90102

SECTION 2.14

CLASS A-1R NOTES

92103

SECTION 2.15

KEY PERSON EVENT; APPROVED REPLACEMENT

93105

ARTICLE III CONDITIONS PRECEDENT

94106

SECTION 3.1

CONDITIONS TO ISSUANCE OF NOTES ON CLOSING DATE

94106

SECTION 3.2

CONDITIONS TO ADDITIONAL ISSUANCE

98109

SECTION 3.3

CUSTODIANSHIP; DELIVERY OF COLLATERAL OBLIGATIONS AND ELIGIBLE INVESTMENTS

101112

ARTICLE IV SATISFACTION AND DISCHARGE

101113

SECTION 4.1

SATISFACTION AND DISCHARGE OF INDENTURE

101113

SECTION 4.2

APPLICATION OF TRUST MONEY

103115

SECTION 4.3

REPAYMENT OF MONIES HELD BY PAYING AGENT

103115

ARTICLE V REMEDIES

103115

SECTION 5.1

EVENTS OF DEFAULT

103115

SECTION 5.2

ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT

105117

SECTION 5.3

COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT  BY TRUSTEE

106118

SECTION 5.4

REMEDIES

108120

i

--------------------------------------------------------------------------------

 

 

 

Page

SECTION 5.5

OPTIONAL PRESERVATION OF ASSETS

111122

SECTION 5.6

TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF NOTES

113124

SECTION 5.7

APPLICATION OF MONEY COLLECTED

113124

SECTION 5.8

LIMITATION ON SUITS

113124

SECTION 5.9

UNCONDITIONAL RIGHTS OF SECURED NOTEHOLDERS TO RECEIVE PRINCIPAL AND INTEREST

114125

SECTION 5.10

RESTORATION OF RIGHTS AND REMEDIES

114125

SECTION 5.11

RIGHTS AND REMEDIES CUMULATIVE

114126

SECTION 5.12

DELAY OR OMISSION NOT WAIVER

114126

SECTION 5.13

CONTROL BY MAJORITY OF CONTROLLING CLASS

114126

SECTION 5.14

WAIVER OF PAST DEFAULTS

115126

SECTION 5.15

UNDERTAKING FOR COSTS

115127

SECTION 5.16

WAIVER OF STAY OR EXTENSION LAWS

116127

SECTION 5.17

SALE OF ASSETS.

116127

SECTION 5.18

ACTION ON THE NOTES

117128

ARTICLE VI THE TRUSTEE

117129

SECTION 6.1

CERTAIN DUTIES AND RESPONSIBILITIES

117129

SECTION 6.2

NOTICE OF EVENT OF DEFAULT

119130

SECTION 6.3

CERTAIN RIGHTS OF TRUSTEE

119131

SECTION 6.4

NOT RESPONSIBLE FOR RECITALS OR ISSUANCE  OF NOTES

123134

SECTION 6.5

MAY HOLD NOTES

123134

SECTION 6.6

MONEY HELD IN TRUST

123134

SECTION 6.7

COMPENSATION AND REIMBURSEMENT

123134

SECTION 6.8

CORPORATE TRUSTEE REQUIRED; ELIGIBILITY

124136

SECTION 6.9

RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR

125136

SECTION 6.10

ACCEPTANCE OF APPOINTMENT BY SUCCESSOR

126137

SECTION 6.11

MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS OF TRUSTEE

126138

SECTION 6.12

CO-TRUSTEES

127138

SECTION 6.13

CERTAIN DUTIES OF TRUSTEE RELATED TO DELAYED PAYMENT OF PROCEEDS

128139

SECTION 6.14

AUTHENTICATING AGENTS

128140

SECTION 6.15

WITHHOLDING

129140

SECTION 6.16

FIDUCIARY FOR SECURED NOTEHOLDERS ONLY; AGENT FOR EACH OTHER SECURED PARTY AND
THE HOLDERS OF THE SUBORDINATED NOTES

130141

SECTION 6.17

REPRESENTATIONS AND WARRANTIES OF THE BANK

130141

SECTION 6.18

COMMUNICATIONS WITH RATING AGENCIES

131142

SECTION 6.19

CUSTODIAN OF UNDERLYING INSTRUMENTS

131142

ii

--------------------------------------------------------------------------------

 

 

 

Page

ARTICLE VII COVENANTS

131143

SECTION 7.1

PAYMENT OF PRINCIPAL AND INTEREST

131143

SECTION 7.2

MAINTENANCE OF OFFICE OR AGENCY

132143

SECTION 7.3

MONEY FOR NOTE PAYMENTS TO BE HELD  IN TRUST.

132144

SECTION 7.4

EXISTENCE OF CO-ISSUERS

134145

SECTION 7.5

PROTECTION OF ASSETS

135146

SECTION 7.6

OPINIONS AS  TO ASSETS

136147

SECTION 7.7

PERFORMANCE OF OBLIGATIONS

136148

SECTION 7.8

NEGATIVE COVENANTS

137148

SECTION 7.9

STATEMENT AS TO COMPLIANCE

138150

SECTION 7.10

CO-ISSUERS MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS

139150

SECTION 7.11

SUCCESSOR SUBSTITUTED

140152

SECTION 7.12

NO OTHER BUSINESS

141152

SECTION 7.13

MAINTENANCE OF LISTING

141152

SECTION 7.14

ANNUAL RATING REVIEW

141152

SECTION 7.15

REPORTING

141153

SECTION 7.16

CALCULATION AGENT

142153

SECTION 7.17

CERTAIN TAX MATTERS

142154

SECTION 7.18

EFFECTIVE DATE 145 ; REFINANCING EFFECTIVE DATE

145158

SECTION 7.19

REPRESENTATIONS RELATING TO SECURITY INTERESTS IN THE ASSETS

146160

SECTION 7.20

INFORMATION

149163

SECTION 7.21

CREDIT ESTIMATES

149163

ARTICLE VIII SUPPLEMENTAL INDENTURES

150164

SECTION 8.1

SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF HOLDERS OF NOTES

150164

SECTION 8.2

SUPPLEMENTAL INDENTURES WITH CONSENT OF HOLDERS OF NOTES.

152168

SECTION 8.3

EXECUTION OF SUPPLEMENTAL INDENTURES

154169

SECTION 8.4

EFFECT OF SUPPLEMENTAL INDENTURES

156171

SECTION 8.5

REFERENCE IN NOTES TO SUPPLEMENTAL INDENTURES

156171

ARTICLE IX REDEMPTION OF NOTES

156171

SECTION 9.1

MANDATORY REDEMPTION

156171

SECTION 9.2

OPTIONAL REDEMPTION

156171

SECTION 9.3

TAX REDEMPTION

159174

SECTION 9.4

REDEMPTION PROCEDURES

159175

SECTION 9.5

NOTES PAYABLE ON REDEMPTION DATE

162177

SECTION 9.6

SPECIAL REDEMPTION AND REFINANCING EFFECTIVE DATE-RELATED REDEMPTION

162177

iii

--------------------------------------------------------------------------------

 

 

 

Page

SECTION 9.7

PREPAYMENTS; REDUCTION OF COMMITMENTS.

163178

ARTICLE X ACCOUNTS, ACCOUNTINGS AND RELEASES

165180

SECTION 10.1

COLLECTION OF MONEY

165180

SECTION 10.2

COLLECTION ACCOUNT

165180

SECTION 10.3

TRANSACTION ACCOUNTS

167182

SECTION 10.4

THE REVOLVER FUNDING ACCOUNT

168183

SECTION 10.5

[RESERVED]

169184

SECTION 10.6

CLASS A-1R PURCHASER COLLATERAL ACCOUNT.

169184

SECTION 10.7

[RESERVED]

170185

SECTION 10.8

REPORTS TO RATING AGENCIES AND ADDITIONAL RECIPIENTS

170185

SECTION 10.9

REINVESTMENT OF FUNDS IN ACCOUNTS; REPORTS BY TRUSTEE

170185

SECTION 10.10

ACCOUNTINGS

171186

SECTION 10.11

RELEASE OF COLLATERAL.

178193

SECTION 10.12

REPORTS BY INDEPENDENT ACCOUNTANTS

179194

SECTION 10.13

[RESERVED]

180196

SECTION 10.14

PROCEDURES RELATING TO THE ESTABLISHMENT OF ACCOUNTS CONTROLLED BY THE TRUSTEE

180196

SECTION 10.15

SECTION 3(C)(7) PROCEDURES

180196

ARTICLE XI APPLICATION OF MONIES

183199

SECTION 11.1

DISBURSEMENTS OF MONIES FROM PAYMENT ACCOUNT

183199

ARTICLE XII SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF ADDITIONAL COLLATERAL
OBLIGATIONS

190205

SECTION 12.1

SALES OF COLLATERAL OBLIGATIONS

190205

SECTION 12.2

PURCHASE OF ADDITIONAL COLLATERAL OBLIGATIONS

193207

SECTION 12.3

CONDITIONS APPLICABLE TO ALL SALE AND PURCHASE TRANSACTIONS

196210

SECTION 12.4

AMENDMENTS TO UNDERLYING INSTRUMENTS

197212

ARTICLE XIII NOTEHOLDERS' RELATIONS

198213

SECTION 13.1

SUBORDINATION

198213

SECTION 13.2

STANDARD OF CONDUCT

199214

SECTION 13.3

CAYMAN AML REGULATIONS.

214

SECTION 13.4

 

214

ARTICLE XIV MISCELLANEOUS

199214

SECTION 14.1

FORM OF DOCUMENTS DELIVERED TO TRUSTEE

199214

SECTION 14.2

ACTS OF HOLDERS

200215

SECTION 14.3

NOTICES, ETC., TO TRUSTEE, THE CO-ISSUERS, THE COLLATERAL MANAGER, THE PLACEMENT
AGENT, THE COLLATERAL ADMINISTRATOR, THE PAYING AGENT, EACH HEDGE COUNTERPARTY
AND S&P THE RATING AGENCIES

201216

iv

--------------------------------------------------------------------------------

 

 

 

Page

SECTION 14.4

NOTICES TO HOLDERS; WAIVER

203219

SECTION 14.5

EFFECT OF HEADINGS AND TABLE OF CONTENTS

204220

SECTION 14.6

SUCCESSORS AND ASSIGNS

204220

SECTION 14.7

SEVERABILITY

204220

SECTION 14.8

BENEFITS OF INDENTURE

205220

SECTION 14.9

LEGAL HOLIDAYS

205220

SECTION 14.10

GOVERNING LAW

205220

SECTION 14.11

SUBMISSION TO JURISDICTION

205220

SECTION 14.12

WAIVER OF JURY TRIAL

205221

SECTION 14.13

COUNTERPARTS

206221

SECTION 14.14

ACTS OF ISSUER

206221

SECTION 14.15

LIABILITY OF CO-ISSUERS

206221

SECTION 14.16

COMMUNICATIONS WITH RATING AGENCIES.

206221

SECTION 14.17

17G-5 INFORMATION.

207222

SECTION 14.18

SPECIAL PROVISIONS APPLICABLE TO CP CONDUITS.

208223

SECTION 14.19

CONFIDENTIAL INFORMATION.

209225

ARTICLE XV ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

211226

SECTION 15.1

ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

211226

ARTICLE XVI HEDGE AGREEMENTS

213228

SECTION 16.1

HEDGE AGREEMENTS.

213228

 

 

v

--------------------------------------------------------------------------------

 

 

Schedules and Exhibits

Schedule 1

List of Collateral Obligations

Schedule 2

S&P Industry Classifications

Schedule 3

S&P Recovery Rate Tables

Schedule 4

DBRS Rating Procedures

Schedule 5

DBRS Industry Classifications

Schedule 6

DBRS Collateral Quality Matrix

Schedule 47

DBRS Diversity Score Calculation

Exhibit A

Forms of Notes

A-1

Form of Global Secured Note

A-2

Form of Certificated Secured Note

A-3

Form of Certificated Subordinated Note

Exhibit B

Forms of Transfer and Exchange Certificates

B-1

Form of Transferor Certificate for Transfer of Rule 144A Global Secured Note or

 

Certificated Secured Note to Regulation S Global Secured Note

B-2

Form of Purchaser Representation Letter for Certificated Secured Notes

B-3

Form of Transferor Certificate for Transfer of Regulation S Global Secured Note

 

or Certificated Secured Note to Rule 144A Global Secured Note

B-4

Form of Purchaser Representation Letter for Certificated Subordinated Notes

B-5

Form of ERISA Certificate

B-6

Form of Transferee Certificate of Rule 144A Global Secured Note

B-7

Form of Transferee Certificate of Regulation S Global Secured Note

Exhibit C

Calculation of LIBOR[Reserved]

Exhibit D

Form of Note Owner Certificate

Exhibit E

Approved Appraisal Firms

Exhibit F

Form of EU Retention Letter

 

 

 

vi

--------------------------------------------------------------------------------

 

INDENTURE, dated as of September 29, 2016, among GARRISON FUNDING 20162018-2
LTD. (formerly known as Garrison Funding 2016-2 Ltd.), an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
"Issuer"), GARRISON FUNDING 2018-2 LLC (formerly known as Garrison Funding
2016-2 LLC), a limited liability company organized under the laws of the State
of Delaware (the "Co-Issuer,"  and together with the Issuer, the "Co-Issuers"),
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as trustee (herein, together with its
permitted successors and assigns in the trusts hereunder, the "Trustee").

 

PRELIMINARY STATEMENT

 

The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the Notes issuable as provided in this Indenture. Except as
otherwise provided herein, all covenants and agreements made by the Co-Issuers
herein are for the benefit and security of the Secured Parties. The Co-Issuers
are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with the agreement's terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Trustee, each Hedge Counterparty, the
Administrator, the Collateral Administrator and the Note Agent (collectively,
the "Secured Parties"), all of its right, title and interest in, to and under
all property of the Issuer, in each case, whether now owned or existing, or
hereafter acquired or arising and wherever located, including, without
limitation, the following property of the Issuer (all such property, excluding
the Excepted Property, is collectively referred to as the "Assets"):

 

(a)the Collateral Obligations (listed, as of the ClosingRefinancing
Date,  in  Schedule 1 to this Indenture) which the Issuer causes to be Delivered
to the Trustee (directly or through an intermediary or bailee) herewith and all
payments thereon or with respect thereto, and all Collateral Obligations which
are Delivered to the Trustee in the future pursuant to the terms hereof and all
payments thereon or with respect thereto;

 

(b)each of the Accounts (other than the Class A-1R Purchaser Collateral Account,
except to the extent set forth herein), each Class A-1R Purchaser Collateral
Account (but only to the extent that the Issuer is entitled to amounts on
deposit in such account and subject to the rights of the applicable Holder of
the Class A-1R Notes set forth in the Class A-1R Note Purchase Agreement), and
any Eligible Investments purchased with funds on deposit therein and, except
with respect to any Class A-1R Purchaser Collateral Account, all income from the
investment of funds therein;

 

(c)all income from the investment of funds in each Hedge Counterparty Collateral
Account, subject to the rights of the Hedge Counterparty therein;

 

1

--------------------------------------------------------------------------------

 

(d)the Collateral Management Agreement as set forth in Article XV hereof, the
Sub- Collateral Management Agreement, the Placement Agreement, the Hedge
Agreements, the Collateral Administration Agreement, the Administration
Agreement, the Registered Office Terms, the Closing Date Sale Agreement, the
Closing Date Transfer Agreement, the EU Retention Letter and the Class A-1R Note
Purchase Agreement;

 

(e)all Cash or Money Delivered to the Trustee (or its bailee) from any source
for the benefit of the Secured Parties or the Issuer;

 

(f)all accounts, chattel paper, deposit accounts, financial assets, general
intangibles, instruments, investment property, letter-of-credit rights and other
supporting obligations relating to the foregoing (in each case as defined in the
UCC);

 

(g)any other property otherwise Delivered to the Trustee by or on behalf of the
Issuer (whether or not constituting Collateral Obligations or Eligible
Investments);

 

(h)any Equity Securities received by the Issuer; and

 

(i)all proceeds with respect to the foregoing;

 

provided that such Grants shall not include amounts (if any) remaining from the
U.S.$250 transaction fee paid to the Issuer in consideration of the issuance of
the Secured Notes and Subordinated Notes, the funds attributable to the issuance
and allotment of the Issuer's ordinary shares and the bank account in the Cayman
Islands in which such funds are deposited (and any interest thereon)
(collectively, the "Excepted Property").

 

The above Grant is made to secure the Secured Notes and certain other amounts
payable by the Issuer as described herein. Except as set forth in the Priority
of Payments and Article XIII of this Indenture, the Secured Notes are secured by
the Grant equally and ratably without prejudice, priority or distinction between
any Secured Note and any other Secured Note by reason of difference in time of
issuance or otherwise. Such Grant is made to secure,  in accordance with the
priorities set forth in the Priority of Payments and Article XIII of this
Indenture, (i) the payment of all amounts due on the Secured Notes in accordance
with their terms,  (ii)
the  payment  of  all  other  sums  (other  than  in  respect  of  the  Subordinated  Notes)
payable under this Indenture, (iii) the payment of amounts owing by the Issuer
under the Collateral Management Agreement, the Securities Account Control
Agreement and  the Collateral Administration Agreement and (iv) compliance with
the provisions of this Indenture, all as provided in this Indenture. The
foregoing Grant shall, for the purpose of determining the property subject to
the lien of this Indenture, be deemed to include any securities and any
investments granted to the Trustee by or on behalf of the Issuer, whether or not
such securities or investments satisfy the criteria set forth in the definitions
of "Collateral Obligation" or "Eligible Investments," as the case may be.

 

The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.

 

2

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS

Section 1.1      Definitions.   Except as otherwise specified herein or as the
context    may otherwise require, the following terms have the respective
meanings set forth below for all purposes of this Indenture, and the definitions
of such terms are equally applicable both to the singular and plural forms of
such terms and to the masculine, feminine and neuter genders of such terms.

 

"17g-5 Information":  The meaning specified in Section 14.17(a).

 

"17g-5 Website": The internet website of the Information Agent, initially
located at https://tss.sfs.db.com/investpublic/ under the tab "NRSRO Reports,"
specified by Issuer's name, access to which is limited to Rating Agencies and
NRSROs who have provided an NRSRO Certification.

 

"25% Limitation": A limitation that is exceeded only if Benefit Plan Investors
hold 25% or more of the value of any class of equity interests in the Issuer, as
calculated under 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA.

 

"2013 CLO Indenture": The indenture dated as of September 25, 2013 (as amended
from time to time) among the 2013 CLO Issuer, Garrison Funding 2013-2 LLC, as
co-issuer, and Deutsche Bank Trust Company Americas, as trustee.

 

"2013 CLO Issuer":  Garrison Funding 2013-2 Ltd.

 

"2013 CLO Portfolio": Collectively, the 2013 CLO Transfer Portfolio and the 2013
CLO Sale Portfolio.

 

"2013 CLO Sale Portfolio": The Collateral Obligations (as defined in the 2013
CLO Indenture) transferred to the Issuer under the Closing Date Sale Agreement,
and listed on scheduleSchedule I thereto.

"2013 CLO Transfer Portfolio": The Collateral Obligations (as defined in the
2013 CLO Indenture) transferred to the Issuer under the Closing Date Transfer
Agreement, and listed on schedule I thereto.

 

"Accountants' Certificate": A certificate, of the firm or firms appointed by the
Issuer pursuant to Section 10.12(a).

 

"Accounts": (i) the Payment Account, (ii) the Collection Account, (iii) the
Revolver Funding Account, (iv) the Custodial Account, (v) each Hedge
Counterparty Collateral Account, and (vi) each Class A-1R Purchaser Collateral
Account.

 

"Accredited Investor":  The meaning set forth in Rule 501(a) under the
Securities Act.

 

3

--------------------------------------------------------------------------------

 

"Act" and "Act of Holders": The meanings specified in Section 14.2.

 

"Adjusted Break-even Default Rate":  As of any date of determination:

 

(a)prior to the S&P CDO Monitor Election Date, the sum of:

 

(i)the product of (x) the Break-even Default Rate, multiplied by (y) the
quotient of (1) the Refinancing Target Initial Par Amount divided by (2) the
Monitor Principal Amount; plus

 

(ii)the quotient of (x) the sum of (1) the Monitor Principal Amount minus (2)
the Refinancing Target Initial Par Amount, divided by (y) the product of (1) the
Monitor Principal Amount multiplied by (2) 1 minus the Weighted Average S&P
Recovery Rate;

 

(b)on and after the S&P CDO Monitor Election Date, the maximum percentage of
defaults, at any time, that the Current Portfolio or the Proposed Portfolio, as
applicable, can sustain, determined through application of the applicable S&P
CDO Monitor chosen by the Collateral Manager in accordance with the definition
of "S&P CDO Monitor" that is applicable to the portfolio of Collateral
Obligations, which, after giving effect to S&P's assumptions on recoveries,
defaults and timing and to the Priority of Payments, will result in sufficient
funds remaining for the payment of the Class A-1 Notes in full. After the S&P
CDO Monitor Election Date, S&P will provide the Collateral Manager and the
Collateral Administrator with the Adjusted Break-even Default Rate for each S&P
CDO Monitor based upon the Weighted Average Spread and the Weighted Average S&P
Recovery Rate to be associated with such S&P CDO Monitor as selected by the
Collateral Manager from Section 2 of Schedule 3 or any other Weighted Average
Spread and Weighted Average S&P Recovery Rate selected by the Collateral Manager
from time to time.

 

"Administration Agreement": An agreement between the Administrator and the
Issuer (as amended from time to time) relating to the various corporate
management functions that the Administrator will perform on behalf of the
Issuer, including communications with shareholders and the general public, and
the provision of certain clerical, administrative and other services in the
Cayman Islands during the term of such agreement.

 

"Administrative Expense Cap": An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.02% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months) of the Aggregate Principal Balance of the Assets
(excluding any Assets that constitute Interest Proceeds) as of the first day of
the related Collection Period and (b) U.S.$250,000 per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months); provided that in respect of the third Payment Date
following the Closing Date and any Payment Date thereafter,  if the aggregate
amount of Administrative Expenses paid pursuant to Sections 11.1(a)(i)(A),
11.1(a)(ii)(A)  and  11.1(a)(iii)(A)  (including  any  excess  applied  in  accordance  with      
this proviso) on the three immediately preceding Payment Dates (or the two
immediately preceding

4

--------------------------------------------------------------------------------

 

Payment Dates in the case of the third Payment Date following the Closing Date)
and during the related Collection Periods is less than the stated Administrative
Expense Cap (without regard to any excess applied in accordance with this
proviso) in the aggregate for such three preceding Payment Dates, then the
excess may be applied to the Administrative Expense Cap with respect to the
then-current Payment Date, except that, in respect of the third Payment Date
following the Closing Date, such excess amount shall be calculated based on the
Payment Dates preceding such Payment Date.

 

"Administrative Expenses": The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date in accordance with the Priority of Payments) and payable in the
following order by the Issuer or the Co-Issuer: first, on a pari passu basis to
(x) the Trustee pursuant to Section 6.7 and the other provisions of this
Indenture and the Transaction Documents, (y) without duplication to clause (x),
to the Bank in all of its capacities under the Transaction Documents and (z) the
Collateral Administrator pursuant to the Collateral Administration Agreement,
second, to the Note Agent the Agency Fee, third, on a pro rata basis, the
following amounts (excluding indemnities) to the following parties: (i) the
Independent certified public accountants, agents (other than the Collateral
Manager) and counsel of the Co-Issuers for fees, costs and expenses; (ii) on a
pro rata basis, (x) S&Pthe Rating Agencies for fees and expenses (including any
annual fee, amendment fees and surveillance fees) in connection with any rating
of the Rated Notes or in connection with the rating of (or provision of credit
estimates in respect of) any Collateral Obligations   and (y) any person in
respect of any fees or expenses incurred as a result of compliance with Rule
17g-5 of the Exchange Act; (iii) the Collateral Manager under this Indenture and
pursuant to the Collateral Management Agreement but excluding the Collateral
Management Fee; (iv) the Administrator pursuant to the Administration Agreement
and the Registered Office Terms and the AML Services Provider pursuant to the
AML Services Agreement; (v) the independent manager of the Co-Issuer for fees
and expenses; (vi) any person in respect of any governmental fee, charge or tax
(including any tax or other amount payable pursuant to, or incurred as a result
of compliance with, the Tax Account Reporting Rules); and (vii) any other Person
in respect of any other fees or expenses permitted under this Indenture and the
documents delivered pursuant to or in connection with this Indenture (including
the payment of all legal and other fees and expenses incurred in connection with
the purchase or sale of any Collateral Obligations and any other expenses
incurred in connection with the Collateral Obligations) and the Notes, including
but not limited to, amounts owed to the Co-Issuer pursuant to Section 7.1, any
amounts due in respect of the listing of any Notes on any stock exchange or
trading system and fourth, on a pro rata basis, indemnities payable to any
Person pursuant to any Transaction Document; provided that (x) amounts due in
respect of actions taken on or before the Closing Date shall not be payable as
Administrative Expenses and (y) for the avoidance of doubt, amounts that are
expressly payable to any Person under the Priority of Payments in respect of an
amount that is stated to be payable as an amount other than as Administrative
Expenses (including, without limitation, interest and principal in respect of
the Notes) shall not constitute Administrative Expenses.

 

"Administrator":  MaplesFS Limited and any successor thereto.

 

5

--------------------------------------------------------------------------------

 

"Affected Class": Any Class of Secured Notes that, as a result of the occurrence
of a Tax Event described in the definition of "Tax Redemption," has not received
100% of the aggregate amount of principal and interest that would otherwise be
due and payable to such Class on any Payment Date.

 

"Affected Investor": A Noteholder that is subject to regulation under any EU
Retention Requirement Law or party to liquidity or credit support arrangements
by a financial institution that is subject to regulation under any EU Retention
Requirement Law.

 

"Affiliate": With respect to a Person, (a) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (b) any other Person who is a director, Officer, employee or
general partner (i) of such Person, (ii) of any subsidiary or parent company of
such Person or (iii) of any Person described in clause (a) of this sentence;
provided that (i) investment vehicles or funds or accounts managed by the
Collateral Manager or Affiliates of the Collateral Manager shall be excluded
from the definition hereof and (ii) neither the Issuer nor the Co-Issuer shall
be deemed to be an Affiliate of the Collateral Manager or any of its Affiliates
solely by reason of the Collateral Management Agreement. For the purposes of
this definition, "control" of a Person shall mean the power, direct or indirect,
(x) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Persons or (y) to direct or cause the direction of
the management and policies  of such Person whether by contract or otherwise.
For purposes of this definition, no entity shall be deemed an Affiliate of the
Issuer or the Co-Issuer solely because the Administrator or any of its
Affiliates acts as administrator or share trustee for such entity and the
Administrator shall not in any case be an Affiliate of either Co-Issuer.

 

"Agency Fee": The fee payable to the Note Agent for services rendered by the
Note Agent in connection with the Class A-1R Note Purchase Agreement in an
amount equal to

$50,000 per annum.

 

"Agent Members": Members of, or participants in, DTC, Euroclear or Clearstream.

 

"Aggregate Funded Spread":      As of any date, in the case of each Collateral
Obligation that is not a Fixed Rate Obligation (and excluding any PIK Loan to
the extent of any non-cash interest and excluding the unfunded portion of any
Delayed Drawdown Collateral Obligation and any Revolving Collateral Obligation)
the sum of the products of (i) the excess of the stated interest rate (giving
effect to any floor rate) with respect to each such Collateral Obligation over
LIBOR applicable to the Secured Notes during the Interest Accrual Period in
which such date occurs (which spread or excess may be expressed as a negative
percentage) multiplied by (ii) the Principal Balance of each such Collateral
Obligation (excluding the unfunded portion of any Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation).

 

"Aggregate Outstanding Amount": With respect to any of the Notes as of any date,
the aggregate unpaid principal amount of such Notes Outstanding (including any
Deferred Interest previously added to the principal amount of any of the Class B
Notes and the Class C Notes that remains unpaid except to the extent otherwise
expressly provided herein). The Aggregate Outstanding Amount of the Class A-1R
Notes at any time shall not include the Aggregate
Undrawn  Amount,  except  (1)  during  the  Reinvestment  Period,  in  determining  whether
the Holders of the requisite Aggregate Outstanding Amount of the Class A-1R
Notes have given

6

--------------------------------------------------------------------------------

 

any request, demand, authorization, direction, notice, consent or waiver, the
Aggregate Undrawn Amount shall be deemed to be part of the Aggregate Outstanding
Amount of the Class A-1R Notes and (2) as otherwise provided herein.

 

"Aggregate Participation Exposure": At any time, the Aggregate Principal Balance
of all Collateral Obligations that are in the form of Participation Interests
owned by the Issuer at such time.

 

"Aggregate Participation Percentage": For any Selling Institution at any time,
the percentage of Total Capitalization represented by the Aggregate
Participation Exposure at such time for such Selling Institution.

 

"Aggregate Principal Balance": When used with respect to all or a portion of the
Collateral Obligations or the Assets, the sum of the Principal Balances of all
or of such portion of the Collateral Obligations or Assets, respectively.

 

"Aggregate Undrawn Amount": At any time, the excess (if any) of (i) the
aggregate amount of the Commitments (including, for the avoidance of doubt,
without duplication, any amounts on deposit in any Class A-1R Purchaser
Collateral Account) (whether or not utilized) at such time over (ii) the
Aggregate Outstanding Amount of the Class A-1R Notes at such time.

 

"Aggregate Unfunded Spread": As of any date, the sum of the products obtained by
multiplying (a) for each Delayed Drawdown Collateral Obligation and Revolving
Collateral Obligation, the related commitment fee or other analogous fees
(expressed at a per annum rate) then in effect as of such date by (b) the
undrawn commitments under each such Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation as of such date.

 

"AIFMD": European Union Directive 2011/61/EU on Alternative Investment Fund
Managers.

 

"AIFMD Level 2 Regulation": Commission Delegated Regulation 231/2013
supplementing the AIFMD.

 

"Alternative Method":  The meaning specified in Section 7.17(m).

 

"Alternative Rate":  The meaning specified in the definition of the
term  "LIBOR"

herein.

 

"Amendment  No.  1 to Class A-1R Note Purchase Agreement":  That certain
agreement dated as of the Refinancing Date among the Issuer, the Co-Issuer, the
Note Agent, and each purchaser of Class A-1R Notes amending the Class A-1R Note
Purchase Agreement as in effect on the Closing Date.

 

"AML Compliance": Compliance with the Cayman AML Regulations.

 

"AML Services Agreement": The agreement between the Issuer and the AML Services
Provider, as amended from time to time in accordance with the terms thereof,
providing for the provision of services to the Issuer to enable the Issuer to
achieve AML Compliance.

7

--------------------------------------------------------------------------------

 

 

"AML Services Provider": Maples Compliance Services (Cayman) Limited, a company
incorporated in the Cayman Islands with its principal office at PO Box 1093,
Boundary Hall, Cricket Square, Grand Cayman, KY1-1102, Cayman Islands.

 

"Applicable Issuer" or "Applicable Issuers": With respect to the Secured Notes,
the Co- Issuers; with respect to the Subordinated Notes, the Issuer only; and
with respect to any additional notes issued in accordance with Sections 2.13 and
3.2, the Issuer and, if such notes are co-issued, the Co-Issuer.

 

"Applicable Law":  The meaning specified in Section 6.3(r).

 

"Applicable Row Level": A number represented in the column of that name as set
forth in the DBRS Collateral Quality Matrix; provided that an Applicable Row
Level may also be determined by interpolating between two rows when calculating
the relevant Collateral Quality Tests in the DBRS Collateral Quality Matrix;
provided further that the ratable split of the interpolation must be constant
across all calculations of the relevant Collateral Quality Tests to be in
effect.

 

"Appraised Value": With respect to any Collateral Obligation, the value of such
Collateral Obligation, as determined by the applicable Approved Appraisal Firm,
as set forth in the related appraisal (or, if a range of values is set forth
therein, the midpoint of such values), adjusted appropriately if the Issuer owns
less than 100% of the total lenders' interests secured by the assets securing
any Collateral Obligation or, if it has sold participation interests in such
Collateral Obligation.

 

"Approval Period":  The meaning specified in Section 2.15(c).

 

"Approved Appraisal Firm": (a) each independent appraisal firm set forth on
Exhibit E hereto or (b) (i) with respect to a Collateral Obligation that is a
loan, an independent appraisal firm recognized as being experienced in
conducting valuations of secured loans and with respect to a Collateral
Obligation that is a debt obligation, an independent appraisal firm recognized
as being experienced in conducting valuations of debt obligations, or (ii) an
independent financial adviser of recognized standing retained by the Issuer, the
Collateral Manager or the agent or lenders under any Collateral Obligation, in
the case of each of the preceding clauses (b)(i) and (b)(ii) as approved by each
of the Collateral Manager and a Majority of the Controlling Class for so long as
any such Notes remain Outstanding.

 

"Approved Foreign Jurisdiction": Each of the United Kingdom, Japan, Germany,
France, Canada, Australia, the Netherlands and each Approved Tax Jurisdiction;
provided that each such country has a foreign currency borrower credit rating
that is at least "AA" by S&P.

 

"Approved Replacement":  The meaning specified in Section 2.15(c).

 

"Approved Tax Jurisdiction": Each of Bahamas, Bermuda, Luxembourg, the British
Virgin Islands, the U.S. Virgin Islands, Jersey, the Cayman Islands, the Channel
Islands and  the Marshall Islands; provided that each such country has a foreign
currency borrower credit rating that is at least "AA" by S&P.

 

8

--------------------------------------------------------------------------------

 

"ARC": The meaning set forth in the definition of the term "Specified
Alternative Rate" herein.

 

"Article 17": Article 17 of the AIFMD.

 

"Article 51": Article 51 of the AIFMD Level 2 Regulation.

 

"Article 254": Article 254 of the Solvency II Level 2 Regulation.

 

"Articles 404-410": Articles 404-410 of the CRR.

 

"Assets":  The meaning assigned in the Granting Clauses hereof.

 

"Assumed Reinvestment Rate": LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date); provided that the Assumed Reinvestment Rate shall not
be less than 0.00%.

 

"Authenticating Agent": With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to  Section 6.14 hereof.

 

"Authorized Officer": With respect to the Issuer or the Co-Issuer, any Officer
or any other Person who is authorized to act for the Issuer or the Co-Issuer, as
applicable, in matters relating to, and binding upon, the Issuer or the
Co-Issuer. With respect to  the  Collateral Manager (if not the same party as
the Bank), any Officer, employee, member or agent of the Collateral Manager who
is authorized to act for the Collateral Manager in matters relating to, and
binding upon, the Collateral Manager with respect to the subject matter of the
request, certificate or order in question. With respect to the Collateral
Administrator, any Officer, employee, partner or agent of the Collateral
Administrator who is authorized to act for the Collateral Administrator in
matters relating to, and binding upon, the Collateral Administrator with respect
to the subject matter of the request, certificate or order in question. With
respect to the Trustee, the Bank (in all of its capacities, including as
Collateral Administrator) or any other bank or trust company acting as trustee
of an express trust or as custodian, a Trust Officer. With respect to any
Authenticating Agent, any Officer or Trust Officer of such Authenticating Agent
who is authorized to authenticate the Notes. Each party may receive and accept a
certification of the authority of any other party as conclusive evidence of the
authority of any person to act, and such certification may be considered as in
full force and effect until receipt by such other party of written notice to the
contrary.

 

"Balance": On any date, with respect to Cash or Eligible Investments in any
Account,  the aggregate of the (i) current balance of any Cash, demand deposits,
time deposits, certificates of deposit and federal funds; (ii) principal amount
of interest-bearing corporate and government securities, money market accounts
and repurchase obligations; and (iii) purchase price (but   not

9

--------------------------------------------------------------------------------

 

greater than the face amount) of non-interest-bearing government and corporate
securities and commercial paper.

 

"Bank": Deutsche Bank Trust Company Americas, a New York banking corporation
with trust powers (including any organization or entity succeeding to all or
substantially all of its corporate trust business) in its individual capacity
and not as Trustee, and any successor thereto.

 

"Bankruptcy Code": The United States bankruptcy code, as set forth in Title 11
of the United States Code, as amended.

 

"Bankruptcy Law": The federal Bankruptcy Code, Title 11 of the United States
Code, as amended from time to time, and any successor statute or any other
applicable federal or state bankruptcy law or similar law, including, without
limitation, Part V of the Companies Law (20162018 Revision) (as amended) of the
Cayman Islands and the Companies Winding Up Rules, 2018 (as amended) of the
Cayman Islands, each as amended from time to time, and any bankruptcy,
insolvency, winding up, reorganization or similar law enacted under the laws of
the Cayman Islands or any other applicable jurisdiction.

 

"Bankruptcy Subordination Agreement": The meaning specified in Section
5.4(d)(ii).

 

"BDC":  Garrison Capital Inc., a Delaware corporation.

"Benefit Plan Investor": A benefit plan investor as defined in 29 C.F.R. Section
2510.3- 101 and Section 3(42) of ERISA, which includes an employee benefit plan
(as defined in   Section 3(3) of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to Section
4975 of the Code or an entity whose underlying assets include "plan assets" by
reason of any such employee benefit plan's or plan's investment in the entity.

 

"Board of Directors": The directors of the Issuer duly appointed by the
shareholders of the Issuer or the board of directors of the Issuer pursuant to
the Memorandum and Articles of Association in accordance with the laws of the
Cayman Islands.

 

"Board Resolution": With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution of the
managers of the Co-Issuer.

 

"Bond": Any obligation that (a) constitutes borrowed money and (b) is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Loan or
Participation Interest).

 

"Borrowing": Each borrowing made under the Class A-1R Notes made pursuant to
Section 2.14 and the Class A-1R Note Purchase Agreement.

 

"Borrowing Request": The meaning specified in the Class A-1R Note Purchase
Agreement.

 

"Breakage Costs":  The meaning specified in the Class A-1R Note Purchase
Agreement.

 

10

--------------------------------------------------------------------------------

 

"Break-even Default Rate": With respect to the Class A-1 Notes, as of any date
of determination, the sum of:

 

(a)0.5158840.106586, plus

 

(b)the product of (i) 2.1176572.774458 multiplied by (ii) the Weighted Average
Spread, plus

 

(c)the product of (i) 0.6214031.313144 multiplied by (ii) the Weighted Average
S&P Recovery Rate.

 

"Bridge Loan": Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).

 

"Business Day": Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, London, England or in the
city in which the Corporate Trust Office of the Trustee is located or, for any
final payment of principal, in the relevant place of presentation.

 

"Calculation Agent":  The meaning specified in Section 7.16.

 

"Capped Amounts": Any amounts in excess of the Interest Rate Cap on any Class
A-1R Note that pays interest based on the CP Rate and that would otherwise be
payable under Section 11.1(a)(i)(D) if not for the Interest Rate Cap.

 

"Cash": Such funds denominated in currency of the United States of America as at
the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.

 

"Cayman AML Regulations": The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time.

 

"Cayman FATCA Legislation": The U.S. Cayman IGA, the UK/Cayman AIEA and the
Cayman Islands Tax Information Authority Law (20162017 Revision) (as amended)
together with regulations and guidance notes made pursuant to such law.

 

"Cayman IGA": The intergovernmental agreement between the Cayman Islands and the
United States.

 

11

--------------------------------------------------------------------------------

 

"CCC (DBRS) Collateral Obligation": A Collateral Obligation (other than a
Defaulted Obligation) with a DBRS Rating of "CCC (high)" or lower.

 

"CCC (DBRS) Excess": With respect to any date of determination, (a) if the Class
A-1 Notes are Outstanding as of such date of determination, the excess, if any,
of (i) the Aggregate Principal Balance of all CCC (DBRS) Collateral Obligations
over (ii) 30.0% of Total Capitalization as of such date of determination;
provided that in determining which of the CCC (DBRS) Collateral Obligations will
be included in the CCC (DBRS) Excess, the CCC (DBRS) Collateral Obligations with
the lowest Market Value expressed as a percentage of par will be deemed to
constitute such CCC (DBRS) Excess; and (b) if the Class A-1 Notes are no longer
Outstanding as of such date of determination, 0.

 

"CCC Collateral Obligation": A Collateral Obligation (other than a Defaulted
Obligation) with an S&P Rating of "CCC+" or lower.

 

"CCC Excess": With respect to any date of determination, the excess, if any, of
(a) the Aggregate Principal Balance of all CCC Collateral Obligations over (b)
30.0% of Total Capitalization as of such date of determination; provided that in
determining which of the CCC Collateral Obligations will be included in the CCC
Excess, the CCC Collateral Obligations with the lowest Market Value expressed as
a percentage of par will be deemed to constitute such CCC Excess.

 

"Certificate of Authentication": The meaning specified in Section 2.1.

 

"Certificated Notes": The meaning specified in Section 2.2(b)(ii).

 

"Certificated Secured Note":  The meaning specified in Section 2.2(b)(ii).

 

"Certificated Security": The meaning specified in Section 8-102(a)(4) of the
UCC.

 

"Certificated Subordinated Note": The meaning specified in Section 2.2(b)(ii).

 

"CFTC":  The U.S. Commodity Futures Trading Commission.

 

"Change of Law": (i) The adoption of any law, rule or regulation after the
ClosingRefinancing Date or (ii) any change in any law, rule or regulation or in
the interpretation or application thereof by any governmental authority
(including any central bank or other similar entity), including any directive or
request made by any such governmental authority, after the ClosingRefinancing
Date; provided that notwithstanding anything to the contrary herein, all
requests, rules, guidelines, requirements and directives promulgated (x) by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority), the Committee of European Banking
Supervisors or the United States or foreign regulatory authorities, in each
case, pursuant to Basel III or similar capital requirements directive existing
on the ClosingRefinancing Date impacting European banks and other regulated
financial institutions and (y) pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, shall, in each case, be deemed to be a "Change of Law",
regardless of the date enacted, adopted, issued or implemented.

 

12

--------------------------------------------------------------------------------

 

"Change of Tax Law": Any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of the Cayman Islands or any
political subdivision or taxing authority thereof, affecting taxation, or any
proposed change in such laws or change in the official application, enforcement
or interpretation of such laws, regulations or rulings (including a holding by a
court of competent jurisdiction), or any other action taken by a taxing
authority or court of competent jurisdiction in the relevant jurisdiction, or
the official proposal of any such action.

 

"Class": All of the Notes having the same priority (as a single class); provided
that (i) except as provided in clause (ii) of this proviso, the Class A-1R
Notes, and the Class A-1T Notes and the Class A-1F Notes shall constitute, and
vote together as, a single Class and (ii) the Class A-1R Notes, and the Class
A-1T Notes and the Class A-1F Notes shall be treated as separate Classes, and
shall vote separately, to the extent expressly specified in this Indenture or
any other Transaction Document and for purposes of any determination as to
whether a proposed supplemental indenture or amendment would directly affect the
holders of any such Class exclusively and differently from the holders of any
other Class.

 

"Class A Notes":  The Class A-1 Notes and the Class A-2 Notes, collectively.

 

"Class A Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class A Notes.

 

"Class A-1 Notes": The Class A-1R Notes, and the Class A-1T Notes and the Class
A-  1F Notes, collectively.

 

"Class A-1F Notes": ThePrior to the Refinancing Date, the Class A-1F Senior
Secured Fixed Rate Notes issued on the Closing Date pursuant to this Indenture
and having the characteristics specified in Section 2.3, on and after the
Refinancing Date, there shall be no Class A-1F Notes Outstanding.

 

"Class A-1R Borrowing": The meaning specified in the Class A-1R Note Purchase
Agreement.

 

"Class A-1R Note Additional Amounts": With respect to any Class A-1R Note and
the holder thereof, any Breakage Costs, Increased Costs, Class A-1R Note
Gross-Up Amounts and Capped Amounts payable in respect of such Note or otherwise
to such holder under the Class A- 1R Note Purchase Agreement or this Indenture.

 

"Class A-1R Note Gross-Up Amount": The meaning specified in Section 7.17(mo).

 

"Class A-1R Note Purchase Agreement":       The Class A-1R Note Purchase
Agreement dated as of the Closing Date among the Issuer, the Co-Issuer, the Note
Agent, and each purchaser of Class A-1R Notes, as amended by Amendment No. 1 to
Class A-1R Note Purchase Agreement and as further amended from time to time.

 

13

--------------------------------------------------------------------------------

 

"Class A-1R Notes": Prior to the Refinancing Date, the Class A-1R Senior Secured
Revolving Floating Rate Notes issued on the Closing Date pursuant to this
Indenture and, on and after the Refinancing Date, the Class A-1R-R Notes.

 

"Class A-1RR-R Notes": The Class A-1RR-R Senior Secured Revolving Floating Rate
Notes issued pursuant to this Indenture and having the characteristics specified
in Section 2.3.

 

"Class A-1R Purchaser Collateral Account":  The meaning specified in Section
10.6.

 

"Class A-1R Purchaser Rating Criteria": A test satisfied with respect to any
Holder of  the Class A-1R Notes on each day during the applicable Revolving
Period if: (i) such Holder or the CP Conduit providing the funding for such
Holder has a short-term credit rating from S&P of at least "A-1" and, to the
extent DBRS is rating any Notes then Outstanding, a DBRS Short Term Rating of at
least "R-1 (middle)"; (ii) such Holder's obligations are guaranteed by an entity
meeting the requirements under clause (i) at such time; or (iii) the Global
Rating Agency Condition is satisfied with respect to such Holder's failure to
satisfy the requirements under  either of clause (i) or (ii) at such time and
both the Issuer and the Note Agent have consented thereto. The Class A-1R
Purchaser Rating Criteria will not apply (x) after the applicable Revolving
Period or (y) with respect to the Termed-Out Class A-1R Notes.

 

"Class A-1T Notes": ThePrior to the Refinancing Date, the Class A-1T Senior
Secured Floating Rate Notes issued on the Closing Date pursuant to this
Indenture and having the characteristics specified in Section 2.3, on and after
the Refinancing Date, the Class A-1T-R Notes.

 

"Class A-21T-R Notes": The Class A-21T-R Senior Secured Floating Rate Notes
issued pursuant to this Indenture and having the characteristics specified in
Section 2.3.

 

"Class B Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class B Notes.

 

"Class A-2 Notes": Prior to the Refinancing Date, the Class A-2 Senior Secured
Floating Rate Notes issued on the Closing Date pursuant to this Indenture and,
on and after the Refinancing Date, the Class A-2-R Notes.

 

"Class BA-2-R Notes": The Class BA-2-R Senior Secured Deferrable Floating Rate
Notes issued pursuant to this Indenture and having the characteristics specified
in Section 2.3.

 

"Class CB Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class CB Notes.

 

"Class B Notes": Prior to the Refinancing Date, the Class B Secured Deferrable
Floating Rate Notes issued on the Closing Date pursuant to this Indenture and,
on and after the Refinancing Date, the Class B-R Notes.

 

"Class B-R Notes": The Class B-R Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in Section
2.3.

 

14

--------------------------------------------------------------------------------

 

"Class C Notes": ThePrior to the Refinancing Date, the Class C Secured
Deferrable Floating Rate Notes issued on the Closing Date pursuant to this
Indenture and having the characteristics specified in Section 2.3, on and after
the Refinancing Date, there shall be no Class C Notes Outstanding.

 

"Clearing Agency": An organization registered as a "clearing agency" pursuant to
Section 17A of the Exchange Act.

 

"Clearing Corporation": (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of "clearing corporation" under Section
8-102(a)(5) of the UCC.

 

"Clearing Corporation Security": Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.

 

"Clearstream": Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).

 

"Closing Date":  September 29, 2016.

 

"Closing Date Sale Agreement": The Loan Sale Agreement dated as of the Closing
Date between the 2013 CLO Issuer, as seller, and the Issuer, as purchaser,
relating to the assignment of the 2013 CLO Sale Portfolio.

 

"Closing Date Transfer Agreement": The Loan Assignment Agreement dated as of the
Closing Date between the 2013 CLO Issuer, as transferor, and the Issuer, as
transferee, relating to the assignment of the 2013 CLO Transfer Portfolio.

 

"Code":  The United States Internal Revenue Code of 1986, as amended.

 

"Co-Issuer": The Person named as such on the first page of this Indenture, until
a successor Person shall have become the Co-Issuer pursuant to the applicable
provisions of this Indenture, and thereafter "Co-Issuer" shall mean such
successor Person.

 

"Co-Issuers":  The Issuer and the Co-Issuer.

 

"Collateral Administration Agreement": An agreementThe amended and restated
Collateral Administration Agreement dated as of the ClosingRefinancing Date,
among the Issuer, the Collateral Manager and the Collateral Administrator, as
amended from time to time, in accordance with the terms thereof.

 

"Collateral Administrator": Deutsche Bank Trust Company Americas, in its
capacity as collateral administrator under the Collateral Administration
Agreement, and any successor thereto.

 

"Collateral Interest Amount": As of any date of determination, as determined by
the Collateral Manager in accordance with this Indenture, without duplication,
the aggregate amount of Interest Proceeds that has been received or that is
expected to be received (other than

15

--------------------------------------------------------------------------------

 

Interest Proceeds expected to be received from Defaulted Obligations and PIK
Loans, but including Interest Proceeds actually received from Defaulted
Obligations and PIK Loans), in each case during the Collection Period in which
such date of determination occurs (or after such Collection Period but on or
prior to the related Payment Date if such Interest Proceeds would be treated as
Interest Proceeds with respect to such Collection Period).

 

"Collateral Management Agreement": The agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the management of the
Collateral Obligations and the other Assets by the Collateral Manager on behalf
of the Issuer, as amended by the First Amendment to the Collateral Management
Agreement and as further amended from time to time in accordance with the terms
hereof and thereof.

 

"Collateral Management Fee": The Senior Collateral Management Fee and the
Subordinated Collateral Management Fee.

 

"Collateral Manager": The BDC, until a successor Person shall have become the
Collateral Manager pursuant to the provisions of the Collateral Management
Agreement, and thereafter "Collateral Manager" shall mean such successor Person.

 

"Collateral Manager Notes": Any Notes owned by the Collateral Manager, an
Affiliate thereof, or any account, fund, client or portfolio established and
controlled by the Collateral Manager or an Affiliate thereof or for which the
Collateral Manager or an Affiliate thereof acts as the investment adviser or
with respect to which the Collateral Manager or an Affiliate thereof exercises
discretionary authority.

 

"Collateral Obligation": A Senior Secured Loan or a Second Lien Loan, or
Participation Interest therein, pledged by the Issuer to the Trustee that as of
the date of acquisition by the Issuer (or its binding commitment to acquire the
same) meets each of the following criteria:

 

(i)is able to be pledged to the Trustee pursuant to its Underlying Instruments;

 

(ii)is an obligation of an Obligor Domiciled in the United States (or any state
thereof but excluding any territory thereof) or an Approved Foreign
Jurisdiction;

 

(iii)is U.S. Dollar denominated and is neither convertible by the issuer thereof
into, nor payable in, any other currency, and is governed by the law of a state
of the United States or the law of an Approved Foreign Jurisdiction (other than
an Approved Tax Jurisdiction);

 

(iv)is not a Defaulted Obligation (unless such Defaulted Obligation is being
acquired in an Exchange Transaction) or a Credit Risk Obligation;

 

(v)is not an Equity Security, a component of an Equity Security, an Equity
Kicker (including any Equity Security acquired as part of a "unit" in connection
with the purchase of a Collateral Obligation) or exchangeable or convertible
into an Equity Security;

 

(vi)has (a) an S&P Rating and (b) for so long as the Class A-1 Notes are
Outstanding, a DBRS Rating of at least "CCC (low)";

 

16

--------------------------------------------------------------------------------

 

(vii)does not have (A) an "f," "rL," "p," "pi," "qprelim," "t" or "sf" subscript
assigned by S&P or (B) an "sf" subscript assigned by any other rating agency;

 

(viii)does not pay interest less frequently than semi-annually;

 

(ix)is not a Structured Finance Obligation, a finance lease or chattel paper;

 

(x)provides for a fixed amount of principal payable in Cash on scheduled payment
dates and/or at maturity and does not by its terms provide for earlier
amortization or prepayment at a price of less than par;

 

(xi)does not mature after the Stated Maturity of the Notes;

 

(xii)is not a Real Estate Loan;

 

(xiii)does not constitute Margin Stock;

 

(xiv)the Issuer will receive payments due under the terms of such asset and
proceeds from disposing of such asset free and clear of withholding tax, other
than with respect to (A) FATCA withholding or (B) withholding tax as to which
the obligor or issuer must make additional payments so that the net amount
received by the Issuer after satisfaction of such tax is the amount due to the
Issuer before the imposition of any withholding tax; provided that this clause
(xiv) shall not apply to commitment fees and other similar fees associated with
Revolving Collateral Obligations or Delayed Drawdown Collateral Obligations;

 

(xv)is not a debt obligation whose repayment is subject to substantial non-
credit related risk (such as the occurrence of a catastrophe) as determined by
the Collateral Manager;

 

(xvi)except for Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations, is not an obligation pursuant to which any future advances or
payments to the borrower or the obligor thereof may be required to be made by
the Issuer;

 

(xvii)is not a Zero Coupon Obligation or a Bridge Loan;

 

(xviii)will not require the Issuer, the Co-Issuer or the pool of Assets to be
registered as an investment company under the Investment Company Act;

 

(xix)if such Collateral Obligation is a Participation Interest, then such
Participation Interest is acquired from (a) a Selling Institution incorporated
or  organized under the laws of the United States (or any state thereof but
excluding any territory thereof) or any U.S. branch of a Selling Institution
incorporated or organized outside the United States or (b) with respect to
Collateral Obligations the Obligors of which are organized or incorporated in an
Approved Foreign Jurisdiction (other than an Approved Tax Jurisdiction), a
Selling Institution organized or incorporated in an Approved Foreign
Jurisdiction (other than an Approved Tax Jurisdiction), in each case to the
extent such Selling Institution satisfies the S&P Counterparty Criteria;

 

 

17

--------------------------------------------------------------------------------

 

(xx)is not the subject of an Offer of exchange, or tender by its issuer, for
Cash, securities or any other type of consideration other than (a) a Permitted
Offer or (b) an exchange offer in which a security that is not registered under
the Securities Act is exchanged for a security that has substantially identical
terms (except for transfer restrictions) but is registered under the Securities
Act or a security that would otherwise qualify for purchase under the
Eligibility Criteria described herein;

 

(xxi)other than in the case of a Fixed Rate Obligation, accrues interest at a
floating rate determined by reference to (a) the Dollar prime rate, federal
funds rate or LIBOR or (b) a similar interbank offered rate, commercial deposit
rate or any other index;

 

and

 

(xxii)is Registered;

 

(xxiii)is not a Synthetic Security;

 

(xxiv)neither is nor supports a letter of credit;

 

(xxv)is not an interest in a grantor trust;

 

(xxvi)is not (a) a Bond, (b) a derivative or (c) a commodity forward contract;

 

(xxvii)is not a Related Obligation.; and

 

(xxviii)is  acquired  at  a  price  at  least  equal  to  75%  of  its    outstanding
principal balance.

 

"Collateral Obligation Funding Amount": The meaning specified in Section
2.14(b).

 

"Collateral Quality Test":  A test satisfied on any Measurement Date that is  
applicable (x) on and after the Effective Date and duringuntil the Refinancing
Date, and (y) on and after the Refinancing Effective Date until the Reinvestment
Period expires or terminates, and is satisfied on any Measurement Date during
such periods if, in the aggregate, the Collateral Obligations owned (or in
relation to a proposed purchase of a Collateral Obligation, proposed to be
owned) by the Issuer satisfy each of the tests set forth below or if a test is
not satisfied on such date, the degree of compliance with such test is
maintained or improved after giving effect to the investment, calculated in each
case as required by Section 1.3 herein:

 

(i)

the Minimum Weighted Average S&P Spread Test;

 

 

(ii)

the Minimum Weighted Average Fixed Rate Coupon Test;

 

 

(iii)

the Maximum Weighted Average Life Test;

 

 

(iv)

the S&P CDO Monitor Test; and

 

 

(v)

the Minimum Weighted Average S&P Recovery Rate Test.;

18

--------------------------------------------------------------------------------

 

 

 

(vi)

for so long as the Class A-1 Notes are Outstanding, the Maximum DBRS Risk Score
Test;

 

 

 

(vii)

for so long as the Class A-1 Notes are Outstanding, the Minimum Weighted Average
DBRS Recovery Rate Test;

 

 

 

(viii)

for so long as the Class A-1 Notes are Outstanding, the Minimum DBRS Diversity
Score Test; and

 

 

 

(ix)

for so long as the Class A-1 Notes are Outstanding, the Minimum Weighted Average
DBRS Spread Test.

 

 

"Collection Account": The trust account established pursuant to Section 10.2
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.

 

"Collection Period": (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the eighth
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Notes, on the day of such
Stated Maturity, (b) in the case of the final Collection Period preceding an
Optional Redemption or Tax Redemption in whole of the Notes, on the Redemption
Date and (c) in any other case, at the close of business on the eighth Business
Day prior to such Payment Date.

 

"Commercial Paper Notes": With respect to a CP Conduit, commercial paper notes
or secured liquidity notes issued by a CP Conduit or an entity providing funding
to a CP Conduit from time to time.

 

"Commitment Fee Rate":  A rate equal to 1.0% per annum.

 

"Commitment Fee Shortfall": Any unpaid Commitment Fees plus the amount of
interest which accrues on such unpaid Commitment Fees.

 

"Commitment Fees": The fees payable in respect of the Aggregate Undrawn Amount
which will accrue for each Interest Accrual Period from (and including) the
Closing Date to (and including) the last day of the Reinvestment Period at the
Commitment Fee Rate.

 

"Commitment Shortfall":  The amount by which:

 

(a)the aggregate Unfunded Amount exceeds

 

(b)the sum of (i) the Aggregate Undrawn Amount plus (ii) amounts on deposit in
the Collection Account, including Eligible Investments credited thereto,
representing Principal Proceeds plus (iii) amounts on deposit in the Revolver
Funding Account, including Eligible Investments credited thereto.

 

"Commitments": The aggregate amount that the Holders of the Class A-1R Notes
have committed to advance to the Issuer pursuant to the Class A-1R Note Purchase
Agreement from

19

--------------------------------------------------------------------------------

 

time to time during the Reinvestment Period to fund Borrowings under the Class
A-1R Notes, whether or not utilized at such time and including the Termed-Out
Class A-1R Notes. The commitments (whether or not utilized) of a Holder of Class
A-1R Notes to fund a portion of each Borrowing are referred to herein as the
Commitments of such Holder. The Commitments are subject to adjustment as set
forth in Section 9.7.

 

"Commodity Exchange Act": The United States Commodity Exchange Act of 1936, as
amended.

 

"Concentration Limitations": Limitations that are applicable (x) on and after
the Effective Date until the Refinancing Date, and (y) on and after the
Refinancing Effective Date until the Reinvestment Period expires or terminates,
and that are satisfied on any Measurement Date or other date of determination,
in each case on and after the Effective Date, and during the Reinvestment
Periodduring such periods if the Aggregate Principal Balance of the Collateral
Obligations owned (or in relation to a proposed purchase of a Collateral
Obligation, proposed to be owned) by the Issuer comply with all of the
requirements set forth below (or in relation to a proposed purchase, if not in
compliance, the relevant requirements must be maintained or improved after
giving effect to the purchase), calculated in each case as required by Section
1.3 herein, calculated as a percentage of Total Capitalization:

 

(i)at least 85.0% shall consist of Collateral Obligations that are Senior
Secured Loans, cash and Eligible Investments;

 

(ii)(a) not more than 15.010.0% may consist of Collateral Obligations that  are
Second Lien Loans; and (b) not more than 15.0% may consist of First Lien Last-
Out Loans and Second Lien Loans in the aggregate;

 

(iii)not more than 5.0% may consist of Fixed Rate Obligations;

 

(iv)not more than 5.0% may consist of Current Pay Obligations;

 

(v)not more than 3.0% may consist of obligations issued by a single Obligor and
its Affiliates; provided that obligations issued by up to three Obligors (and
their respective Affiliates) may each constitute up to 4.0% of Total
Capitalization; provided further that the obligations included in the
immediately prior proviso shall not be (A) issued by Obligors belonging to the
S&P Industry Classification "Oil, Gas and Consumable Fuels" or "Energy Equipment
and Services" or (B) a Second Lien LoanLoans;

 

(vi)not more than 12.0% may consist of Collateral Obligations that are issued by
Obligors that belong to any single S&P Industry Classification, except that the
largest S&P Industry Classification may represent up to 15.0% unless the largest
S&P Industry Classification is the S&P Industry Classification "Oil, Gas and
Consumable Fuels" or "Energy Equipment and Services";

 

(vii)not more than 12.0% may consist of Collateral Obligations that are issued
by Obligors that belong to any single DBRS Industry Classification, except

20

--------------------------------------------------------------------------------

 

that (A) the largest DBRS Industry Classification may represent up to 25.0% and
(B) the second largest DBRS Industry Classification may represent up to 15.0%;

 

(viii)(vii) not more than 10.0% may consist of Collateral Obligations as to
which the S&P Rating is derived from a publicly monitored rating by Moody's (but
not from a replacement of Moody's selected in accordance with the definition of
"Rating Agency");

 

(ix)(viii) not more than 10.0% may consist of DIP Collateral Obligations;

 

(x)(ix) not more than 5.07.5% may consist of Collateral Obligations that pay
interest less frequently than quarterly;

 

(xi)(x) not more than 10.0% may consist, in the aggregate, of Revolving
Collateral Obligations and any undrawn commitments with respect to Delayed
Drawdown Collateral Obligations;

 

(xii)(xi) not more than 5.0% may consist of Obligors Domiciled in an Approved
Foreign Jurisdiction; provided that not more than 3.0% may consist of Collateral
Obligations whose Obligors are Domiciled in an Approved Tax Jurisdiction
(provided that a majority of the assets owned by, and revenue of, each such
Obligor that is Domiciled in an Approved Tax Jurisdiction is located in or from
the United States or an Approved Foreign Jurisdiction other than an Approved Tax
Jurisdiction);

 

(xiii)(xii) not more than 25.0% may consist of Eligible Cov-Lite Loans;

 

(xiv)(xiii) not more than 20.0% may consist of Participation Interests;

 

(xv)(xiv) not more than 10.0% may consist of PIK Loans;

 

(xvi)(xv) not more than 15.0% may consist of Deemed Rated Obligations;

 

(xvixvii)not more than 25.0% may consist of Discount Obligations; and

 

(xviixviii)not more than 30.0% may consist of CCC Collateral Obligations.

"Conduit Rating Agency": Each nationally recognized investment rating agency
that is then rating the Commercial Paper Notes of any CP Conduit.

 

21

--------------------------------------------------------------------------------

 

"Conduit Support Provider": Without duplication, (i) a provider of a Credit
Facility or Liquidity Facility to or for the benefit of any CP Conduit, and any
guarantor of such provider or

(ii) an entity that issues commercial paper or other debt obligations, the
proceeds of which are used (directly or indirectly) to fund the obligations of
any CP Conduit.

 

"Confidential Information": The meaning specified in Section 14.19(b).

 

"Consent Amendment":  The meaning specified in Section 8.3(b).

"Controlling Class": The Class A-1 Notes so long as any Class A-1 Notes are
Outstanding; then the Class A-2 Notes so long as any Class A-2 Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; and then the Subordinated Notes.

 

"Controlling Person": A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person. For this purpose, an
"affiliate" of a person includes any person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the person. "Control," with respect to a person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such person.

 

"Corporate Trust Office": The corporate trust office of the Trustee (a) for Note
transfer purposes and presentment of the Notes for final payment thereon, DB
Services Americas, Inc., 5022 Gate Parkway, Suite 200, Jacksonville, Florida,
32256, Attention: Transfer Unit and (b) for all other purposes, Deutsche Bank
Trust Company Americas, 1761 East St. Andrew Place, Santa Ana, California,
92705, Attention: Structured Credit Services – Garrison Funding 20162018-2, or
such other address as the Trustee may designate from time to time by notice to
the Holders, the Collateral Manager and the Issuer or the principal corporate
trust office of any successor Trustee.

 

"Coverage Tests": The Overcollateralization Ratio Test and the Interest Coverage
Test, each as applied to each specified Class or Classes of Secured Notes.

 

"Covered Audit Adjustment":  The meaning specified in Section 7.17(m).

 

"Cov-Lite Loan":  A Collateral Obligation the Underlying Instruments for which
do   not (i) contain any financial covenants or (ii) require the borrower
thereunder to comply with any Maintenance Covenant (regardless of whether
compliance with one or more Incurrence Covenants is otherwise required by such
Underlying Instruments); provided that other than for purposes of the S&P
Recovery Rate, a Collateral Obligation shall not constitute a Cov-Lite Loan if
the Underlying Instruments contain a cross-default or cross-acceleration
provision to, or such Collateral Obligation is pari passu with, another loan of
the applicable Obligor forming part of the same loan facility that contains one
or more Maintenance Covenants.

 

"CP Conduit" Any limited-purpose entity established to use the direct or
indirect proceeds of the issuance of commercial paper notes to finance financial
assets and that is a

22

--------------------------------------------------------------------------------

 

holder of Class A-1R Notes.   For the avoidance of doubt, for all purposes under
this   Indenture and the other Transaction Documents, the term "CP Conduit"
shall include (i) Versailles Assets LLC, (ii) Bleachers Finance 1 Limited, (iii)
any other commercial paper program or vehicle established or administered by
Natixis, New York Branch, and (iv) any other commercial paper program or vehicle
established or administered by 20 Gates Management LLC.

 

"CP Rate": For any CP Conduit that is a Holder of Class A-1R Notes, a rate per
annum equal to the sum of (i) the rate or, if more than one rate, the weighted
average of the rates, determined if necessary by converting to an
interest-bearing equivalent rate per annum (based on a year of 360 days and
actual days elapsed) the discount rate (or rates) at which Commercial Paper
Notes are sold by any placement agent or commercial paper dealer of a commercial
paper conduit providing funding to a CP Conduit, plus (ii) if not included in
the calculations in clause (i), the commissions and charges charged by such
placement agent or commercial paper dealer with respect to such Commercial Paper
Notes, incremental carrying costs incurred with respect to such Commercial Paper
Notes maturing on dates other than those on which corresponding funds are
received by such CP Conduit, other borrowings by such CP Conduit and any other
costs (such as interest rate or currency swaps) associated with the issuance of
Commercial Paper Notes that are allocated, in whole or in part, by such CP
Conduit or its program manager or funding agent to fund or maintain such portion
of the Class A-1R Notes (and which may be also allocated in part to the funding
of other assets of such CP Conduit) and discount on Commercial Paper Notes
issued to fund the discount on maturing Commercial Paper Notes, in all cases
expressed as a percentage of the face amount thereof and converted to an
interest-bearing equivalent rate per annum (based on a year of 360 days and
actual days elapsed); provided, that the CP Rate shall not exceed LIBOR plus
0.50% per annum.

 

"CPO": A "commodity pool operator" as defined under the Commodity Exchange Act.

 

"Credit Facility":        With respect to any Class A-1R Note funded by any CP
Conduit, a credit asset purchase agreement or other similar facility that
provides credit support for defaults in respect of the failure to fund such
Class A-1R Note, and any guaranty of any such agreement or facility.

 

"Credit Improved Obligation": Any Collateral Obligation that, in the reasonable
business judgment of the Collateral Manager, has significantly improved in
credit quality after it was acquired by the Issuer.

 

"Credit Risk Obligation": Any Collateral Obligation that is not a Defaulted
Obligation but that, in the reasonable business judgment of the Collateral
Manager, has a material risk of declining in credit quality and, with the lapse
of time, becoming a Defaulted Obligation and is designated as a "Credit Risk
Obligation" by the Collateral Manager.

 

"CRR": EU Regulation 575/2013 (on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) 648/2012).

 

"CTA": A "commodity trading adviser" as defined under the Commodity Exchange
Act.

 

"Cumulative Deferred Senior Collateral Management Fee":  The meaning specified
in the Collateral Management Agreement.

23

--------------------------------------------------------------------------------

 

"Cumulative Deferred Subordinated Collateral Management Fee": The meaning
specified in the Collateral Management Agreement.

 

"Current Deferred Senior Collateral Management Fee": The meaning specified in
the Collateral Management Agreement.

 

"Current Deferred Subordinated Collateral Management Fee": The meaning specified
in the Collateral Management Agreement.

 

"Current Pay Obligation": A Collateral Obligation (other than a DIP Collateral
Obligation) that would otherwise be a Defaulted Obligation as to which (i) all
scheduled payments due (other than those due as a result of any bankruptcy,
insolvency, receivership or other analogous proceeding) were paid in Cash and
the Issuer or the Collateral Manager reasonably expects, and delivers to S&P a
certificate of an Authorized Officer certifying, that such remaining scheduled
payments due will be paid in cash, (ii) the S&P Rating of such Collateral
Obligation is at least "CCC" and is not on a watch list for possible downgrade,
(iii) the Market Value (which is not determined pursuant to clause (iv) of the
definition thereof) of such Collateral Obligation is at least 85% of par and
(iv) if the Obligor of such Collateral Obligation  is the subject of a
bankruptcy, insolvency, receivership or other analogous proceeding, the
bankruptcy court or other authorized official has authorized the payment of
interest due and payable on such Collateral Obligation and the Obligor of such
Collateral Obligation  is current on all such authorized payments; provided that
to the extent that more than 5% of the Total Capitalization would otherwise
constitute Current Pay Obligations, one or more Collateral Obligations
designated by the Issuer having a Principal Balance at least equal to such
excess shall be deemed not to constitute Current Pay Obligations (and shall
therefore constitute Defaulted Obligations).; provided further that, any such
Defaulted Obligations shall be treated as a Defaulted Obligation for all
purposes until such time as the Aggregate Principal Balance of Current Pay
Obligations would not exceed, on a pro forma basis including such Defaulted
Obligations, 5% of the Total Capitalization.

 

"Current Portfolio": At any time, the portfolio of Collateral Obligations and
Eligible Investments, representing Principal Proceeds (determined in accordance
with Section 1.2 to the extent applicable), then held by the Issuer.

 

"Custodial Account": The custodial account established pursuant to Section
10.3(b).

 

"Custodian": The meaning specified in the first sentence of Section 3.3(a) with
respect to

items of collateral referred to therein, and each entity with which an Account
is maintained, as the context may require, each of which shall be a Securities
Intermediary.

 

"DBRS":  DBRS, Inc., together with its successors.

 

"DBRS Deemed Rating": A deemed credit rating determined in accordance with the
provisions set forth in Schedule 4.

 

"DBRS Collateral Quality Matrix": The DBRS Collateral Quality Matrix set forth
on Schedule 6. On or prior to the Refinancing Date, the Issuer (or the
Collateral Manager on the Issuer's behalf) shall specify to the Collateral
Administrator (with a copy to   DBRS

24

--------------------------------------------------------------------------------

 

and the Trustee) the Applicable Row Level to be in effect initially. Thereafter,
upon not less than two Business Days' prior written notice to the Collateral
Administrator (with a copy to DBRS and the Trustee), the Issuer (or the
Collateral Manager on the Issuer's behalf) may specify a different Applicable
Row Level than the one in use at that time; provided that the Issuer
demonstrates compliance with all columns in the table for the proposed
Applicable Row Level on Schedule 6.

 

"DBRS Diversity Score": A single number that indicates collateral concentration
in terms of both issuer and industry concentration, calculated as set forth on
Schedule 7.

 

"DBRS Equivalent": The meaning specified in Schedule 4.

 

"DBRS Industry Classification":  Each industry identified in Schedule 5.

 

"DBRS Long Term Rating": A long term credit rating determined in accordance with
the provisions set forth in Schedule 4.

 

"DBRS Rating": A credit rating determined in accordance with the procedures set
forth in Schedule 4.

 

"DBRS Rating Condition": With respect to any event, action or proposed action, a
condition that is satisfied if DBRS has been notified in writing by the Issuer,
the Collateral Manager or the Trustee of such event, action or proposed action
and DBRS has confirmed in writing (which may be in the form of a letter, press
release or other publication of a change in DBRS's published ratings criteria to
this effect) that such action will not cause the then-current rating of any
Class of Secured Notes rated by DBRS to be reduced or withdrawn; provided that
the DBRS Rating Condition shall be deemed to have been satisfied if, within 10
Business Days following such notification by the Issuer, the Collateral Manager
or the Trustee, none of the Issuer, the Collateral Manager or the Trustee has
received a written communication relating to such event, action or proposed
action from DBRS or if DBRS makes a public announcement or informs the Issuer,
the Collateral Manager or the Trustee in writing that it believes that
satisfaction of the DBRS Rating Condition is not required with respect to an
event, action or its practice is not to give such confirmation; provided,
further, that the DBRS Rating Condition shall not be applicable if either (x)
the Class A-1 Notes are not rated by DBRS at such time or (y) the Class A-1
Notes are no longer Outstanding.

 

"DBRS Recovery Rate":  The rate determined by reference to the following table:

 

 

Obligor Domiciled in Tier 1 Countries

Obligor Domiciled in Tier 2 Countries

Obligor Domiciled in Tier 3 Countries

Senior Secured Loan

50.75%

45.75%

40.75%

Eligible Cov-Lite Loans

43.75%

38.75%

33.75%

Second Lien Loans, First Lien Last-Out Loans and Unsecured Loans

28.50%

23.50%

18.50%

 

Tier 1 Countries: United States, Canada, United Kingdom, Australia

25

--------------------------------------------------------------------------------

 

Tier 2 Countries: Luxembourg, the Netherlands, Germany, Japan

 

Tier 3 Countries:  France

 

"DBRS Risk Score": In respect of any Collateral Obligation at any time, the
percentage set forth in the table below opposite the DBRS Long Term Rating in
respect of such Collateral Obligation:

 

DBRS Long Term Rating

DBRS Risk Score

AAA

0.0987%

AA (high)

0.1539%

AA

0.2091%

AA (low)

0.2994%

A (high)

0.4801%

A

0.5704%

A (low)

0.9643%

BBB (high)

1.7521%

BBB

2.1460%

BBB (low)

2.9528%

BB (high)

6.9863%

BB

8.5997%

BB (low)

11.9572%

B (high)

17.3292%

B

22.0296%

B (low)

31.8670%

CCC (high)

48.2625%

CCC

54.8208%

CCC (low)

77.4104%

CC

100.0000%

C

100.0000%

D

100.0000%

 

If any such Collateral Obligation does not have a DBRS Long Term Rating, the
DBRS Risk Score for such Collateral Obligation will be determined as provided
below:

(a)if a credit estimate has been obtained and has not expired, the DBRS Risk
Score will be as set forth in such credit estimate;

 

26

--------------------------------------------------------------------------------

 

(b)if a credit estimate has not been obtained, other than as described in clause
(d) below:

(i)for the first 90 days from the acquisition of such Collateral Obligation, the
DBRS Risk Score shall be, at the discretion of the Collateral Manager: (A)
31.8670%; provided that if three or more credit estimates have been received by
the Issuer since the Refinancing Date of 48.2625% or higher, then the DBRS Risk
Score for all subsequently acquired Collateral Obligations for which credit
estimates shall have been requested and not obtained shall be 44.50% for the
first 90 days from the acquisition of such Collateral Obligation; or (B) 44.50%;
and

(ii)after 90 days from the acquisition of such Collateral Obligation, unless
such Collateral Obligation has received a credit estimate, the DBRS Risk Score
shall be 77.4104%;

 

(c)if a credit estimate has previously been obtained but has expired:

(i)the DBRS Risk Score shall remain the same for the first 30 days past the
expiration;

(ii)if a new credit estimate has not been obtained within 30 days, the DBRS Risk
Score shall be the higher of the DBRS Risk Score set forth in the expired credit
estimate and 44.50%; and

(iii)if a new credit estimate has not been obtained within 90 days, the DBRS
Risk Score shall be 77.4104%;

 

(d)if such Collateral Obligation is a Defaulted Obligation, the DBRS Risk Score
shall be 100.0000%; and

 

(e)if a credit estimate for a Collateral Obligation has been requested and DBRS
declines to provide such credit estimate until a later date but indicates that
such credit estimate is forthcoming, the DBRS Risk Score shall be 44.50% until
such credit estimate is provided.

 

"DBRS Short Term Rating": A short term credit rating determined in accordance
with the provisions set forth in Schedule 4.

 

"Deemed Rated Obligation": Any Collateral Obligation which does not have a
publicly monitored S&P Rating and pending receipt of a credit estimate is deemed
to have an S&P Rating (i) as determined by the Collateral Manager or (ii) of
"CCC-", in each case pursuant to the procedures set forth in clause (iii)(b) of
the definition of the term "S&P Rating".

 

"Default": Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

 

27

--------------------------------------------------------------------------------

 

"Default Differential": With respect to the Class A-1 Notes, as of any date of
determination, the rate calculated by subtracting the Scenario Default Rate at
such time from the Adjusted Break-even Default Rate at such time.

 

"Default Rate Dispersion": As of any date of determination, the number obtained
by (a) summing the products for each Collateral Obligation (other than Defaulted
Obligations) of (i) the absolute value of (x) the S&P Default Rate of such
Collateral Obligation minus (y) the Expected Portfolio Default Rate by (ii) the
Principal Balance at such time of such Collateral Obligation and (b) dividing
such sum by the Aggregate Principal Balance on such date of all Collateral
Obligations (other than Defaulted Obligations).

 

"Defaulted Obligation": Any Collateral Obligation, (i) as to which: (a) any
payment due (whether scheduled, unscheduled, by way of acceleration or
otherwise) under the Underlying Instruments is not made when due and such
nonpayment is continuing for the lesser of (x) any applicable grace period and
(y) three Business Days, provided that in the event the payment is received
after three Business Days but within any applicable grace period (up to a
maximum of five Business Days), such Collateral Obligation will no longer be
considered a Defaulted Obligation,; (b) the nonpayment event described in clause
(a) above occurs on another material obligation for borrowed money of the
obligor that is senior or pari passu in right of payment with such Collateral
Obligation,; (c) except in the case of a Collateral Obligation which is a DIP
Collateral Obligation, the obligor in respect of such Collateral Obligation has,
or others have, instituted proceedings to have such Obligor adjudicated as
bankrupt or insolvent or placed into receivership and such proceedings have not
been stayed or dismissed and the Collateral Obligation has not received adequate
protection and current interest, or such Obligor has filed  for protection under
Chapter 11 of the United States Bankruptcy Code,; or (d) except in the case of a
Collateral Obligation (or, in the case of a Participation Interest, the
underlying Senior Secured Loan) which is a DIP Collateral Obligation, such
Collateral Obligation or the obligor in respect of such Collateral Obligation or
another obligation for borrowed money of such Obligor is rated "CC", "D" or "SD"
by a Rating Agencyhas either (x) an S&P Rating of "CC" or "SD" or lower, or had
such rating immediately before such rating was withdrawn, or (y) for so long as
the Class A-1 Notes are Outstanding, a DBRS Long Term Rating of "C" or "D", or
had such a rating immediately before such rating was withdrawn; (ii) that is a
Participation Interest in a loan or other debt security that would, if such loan
or other debt security were a debt obligation, constitute a "Defaulted
Obligation" under clause (i) above (a "Defaulted Participation Interest"); (iii)
that is a Participation Interest (other than a Defaulted Participation Interest)
with respect to which (a) the long-term debt or deposit obligations of the
selling institution are rated "CC", "D" or "SD" by S&P or any such debt or
deposit obligations shall cease to be rated by S&Phas (x) an S&P Rating of "CC"
or "SD" or lower or had such rating immediately before such rating was
withdrawn, or (y) for so long as the Class A-1 Notes are Outstanding, a DBRS
Long Term Rating of "C" or "D", or had such a rating immediately before such
rating was withdrawn; or (b) the selling institution has defaulted in the
performance of any of its payment obligations with respect to such
Participations under the related participation agreement; or (iv) that, in the
reasonable business judgment of the  Collateral Manager, is a Defaulted
Obligation; provided that for purposes of this definition, with respect to a
Collateral Obligation already owned by the Issuer whose S&P Rating
is  withdrawn, the S&P Rating shall be the last outstanding S&P Rating before
the withdrawal. The identity of each Defaulted Obligation will be included in
each Monthly Report.

28

--------------------------------------------------------------------------------

 

 

"Deferred Interest": With respect to the Class B Notes and the Class C Notes,
the meaning specified in Section 2.7(a).

 

"Delayed Drawdown Collateral Obligation": A Collateral Obligation that (a)
requires the Issuer to make one or more future advances to the borrower under
the Underlying Instruments relating thereto, (b) specifies a maximum amount that
can be borrowed on one or more fixed borrowing dates, and (c) does not permit
the re-borrowing of any amount previously repaid by the borrower thereunder; but
any such Collateral Obligation will be a Delayed Drawdown Collateral Obligation
only until all commitments by the Issuer to make advances to the borrower expire
or are terminated or are reduced to zero.

 

"Delayed Drawdown Funding Amount": The meaning specified in Section 2.14(b).

"Deliver" or "Delivered" or "Delivery":  The taking of the following steps:

 

 

(i)

in the case of each Certificated Security (other than a Clearing Corporation
Security), Instrument and Participation Interest in which the underlying loan is
represented by an Instrument,

 

 

 

(a)

causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 

 

 

(b)

causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

 

 

 

(c)

causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 

 

 

(ii)

in the case of each Uncertificated Security (other than a Clearing Corporation
Security),

 

 

 

(a)

causing such Uncertificated Security to be continuously registered on the books
of the issuer thereof to the Custodian; and

 

 

 

(b)

causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 

 

 

(iii)

in the case of each Clearing Corporation Security,

 

 

(a)

causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

 

 

 

(b)

causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 

 

29

--------------------------------------------------------------------------------

 

 

(iv)

in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank ("FRB") (each such security, a
"Government Security"),

 

 

(a)

causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

 

 

 

(b)

causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 

 

 

(v)

in the case of each Security Entitlement not governed by clauses (i) through
(iv) above,

 

 

(a)

causing a Securities Intermediary (x) to indicate on its books and records that
the underlying Financial Asset has been credited to the Custodian's securities
account, (y) to receive a Financial Asset from a Securities Intermediary or
acquiring the underlying Financial Asset for a Securities Intermediary, and in
either case, accepting it for credit to the Custodian's securities account or
(z) to become obligated under other law, regulation or rule to credit the
underlying Financial Asset to a Securities Intermediary's securities account,

 

 

 

(b)

causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging  to the
Custodian and continuously indicating on its books and records that such
Security Entitlement is credited to the Custodian's securities account, and

 

 

 

(c)

causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 

 

 

(vi)

in the case of Cash or Money,

 

 

(a)

causing the delivery of such Cash or Money to the Trustee for credit to the
applicable Account or to the Custodian,

 

 

 

(b)

if delivered to the Custodian, causing the Custodian to treat such Cash or Money
as a Financial Asset maintained by such Custodian for credit to the applicable
Account in accordance with the provisions of Article 8 of the UCC or causing the
Custodian to deposit such Cash or Money to a deposit account over which the
Custodian has control (within the meaning of Section 9-104 of the UCC), and

 

 

 

(c)

causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

 

 

30

--------------------------------------------------------------------------------

 

 

(vii)

in the case of each general intangible (including any Participation Interest
which is not represented by an Instrument),

 

 

(a)

causing the filing of a Financing Statement in the office of the Recorder of
Deeds of the District of Columbia, Washington, D.C., and

 

 

 

(b)

causing the registration of the security granted under this Indenture in the
Register of Mortgages of the Issuer at the Issuer's registered office in the
Cayman Islands.

 

 

In addition, the Collateral Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

 

"Determination Date":  The last day of each Collection Period.

 

"DIP Collateral Obligation": A loan made to
a  debtor-in-possession  pursuant  to  Section 364 of the U.S. Bankruptcy Code
having the priority allowed by either Section 364(c) or 364(d) of the U.S.
Bankruptcy Code and fully secured by senior liens.

 

"Direct Tax Owner": With respect to the Class A-1R Notes, the meaning specified
in Section 2.5(q) and with respect to the Subordinated Notes, the meaning
specified in Section 2.5(p).

 

"Discount Obligation": Any Collateral Obligation which was purchased (as
determined without averaging prices of purchases on different dates) for less
than (a) 80.0% of its principal balance, or (b) if such Collateral Obligation
has an S&P Rating below "B-", 85.0% of its principal balance; provided that such
Collateral Obligation shall cease to be a Discount Obligation at such time as
the Market Value (expressed as a percentage of the par amount of such Collateral
Obligation) determined for such Collateral Obligation on each day during any
period of 30 consecutive days since the acquisition by the Issuer of such
Collateral Obligation, equals or exceeds 90% of its Principal Balance as of the
end of such 30 consecutive day period.

 

"Distribution": Any payment of principal or interest or any dividend or premium
payment made on, or any other distribution in respect of, a Collateral
Obligation or other Asset.

 

"Distribution Report":  The meaning specified in Section 10.10(b).

 

"Dodd-Frank Act": The Dodd-Frank Wall Street Reform and Consumer Protection Act,
as amended from time to time.

 

31

--------------------------------------------------------------------------------

 

"Diversity Score": A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 4 hereto.

 

"Document Custody Office":  The meaning specified in Section 6.19(a).

 

"Dollar" or "U.S.$": A dollar or other equivalent unit in such coin or currency
of the United States of America as at the time shall be legal tender for all
debts, public and private.

 

"Domicile" or "Domiciled": With respect to any issuer of, or Obligor with
respect to, a Collateral Obligation: (a) except as provided in clause (b) below,
its country of organization;  or (b) if it is organized in an Approved Tax
Jurisdiction, each of such jurisdiction and the country in which, in the
Collateral Manager's good faith estimate, a substantial portion of its
operations are located or from which a substantial portion of its revenue is
derived, in each case directly or through subsidiaries (which shall be any
jurisdiction and country known at the time of designation by the Collateral
Manager to be the source of the majority of revenues, if any, of such issuer or
Obligor).

 

"Draft CRR Amendment Regulation": The proposal to amend the CRR, adopted by the
European Commission on September 30, 2015.

"DTC": The Depository Trust Company, its nominees, and their respective
successors. "Due Date":  Each date on which a Distribution is due on a
Collateral Obligation or other

Asset, each in accordance with its terms.

 

"EBA": The European Banking Authority (including any successor or replacement
organization thereto).

 

"Effective Date": The earlier to occur of (i) January 20, 2017 and (ii) the
first date on which the Collateral Manager certifies to the Trustee and the
Collateral Administrator that the conditions set forth in Section 7.18 are
satisfied.

 

"Effective Date-Related Redemption": The meaning specified in Section 9.6.

 

"Effective Date-Related Redemption Amount": The meaning specified in Section
9.6.

 

"Effective Date-Related Redemption Date": The meaning specified in Section 9.6.

 

"Effective Date Report":  The meaning specified in Section 7.18(b)(i).

 

"EIOPA": The European Insurance and Occupational Pensions Authority (including
any successor or replacement organization thereto).

 

"Eligible Cov-Lite Loan": A Collateral Obligation that (i) is a Cov-Lite Loan,
(ii) is a Senior Secured Loan, (iii) has a public rating by S&P of "B-" or
higher, and (iv) constitutes all, or part, of a tranche at least equal to
$100,000,000 at the time such tranche is issued.

 

"Eligibility Criteria":  The criteria specified in Section 12.2(a).

 

32

--------------------------------------------------------------------------------

 

"Eligible Investment Required Ratings": In the case of
each  Eligible  Investment,  a ratings requirement satisfied if (a) such
obligation or security (i) has both a long-term and a short-term credit rating
from Moody's, such ratings are "Aa3" or better (not on credit watch for possible
downgrade) and "P-1" (not on credit watch for possible downgrade), respectively,
(ii) has only a long-term credit rating from Moody's, such rating is "Aaa" (not
on credit watch for possible downgrade) or (iii) has only a short-term credit
rating from Moody's, such rating is "P- 1" (not on credit watch for possible
downgrade) and (b) such obligation or security (or the sovereign guaranteeing
such obligation or security) has (x) both a long-term and a short-term credit
rating from S&P, such ratings are "A" and "A-1" or better (or, in the absence of
a short- term credit rating, "A+" or better) and (y) to the extent that DBRS is
rating any Notes then Outstanding, a DBRS Short Term Rating of at least "R-1
(middle)" and, in the case of any Eligible Investment with a maturity longer
than 91 days, a DBRS Long Term Rating of at least "AA".

 

"Eligible Investments": Either Cash or any Dollar investment that, at the time
it is Delivered (directly or through an intermediary or bailee), is one or more
of the following obligations or securities:

 

 

(i)

direct Registered obligations of, and Registered obligations the timely payment
of principal and interest on which is fully and expressly guaranteed by, the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are expressly backed by the full faith and
credit of the United States of America and which satisfy clause (b) of the
Eligible Investment Required Ratings;

 

 

 

(ii)

demand and time deposits in, certificates of deposit of, trust accounts with,
bankers' acceptances payable within 183 days of issuance by, or federal
funds  sold by any depository institution or trust company incorporated under
the laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities, so long
as the  commercial paper and/or the debt obligations of such depository
institution or  trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have the Eligible
Investment Required Ratings;

 

 

 

(iii)

commercial paper (excluding extendible commercial paper or asset backed
commercial paper) which satisfies the Eligible Investment Required Ratings;

 

 

 

(iv)

money market funds which have, at all times, credit ratings of "AAAm" by S&P
(or, if not rated by S&P,and, to the extent that DBRS is rating any Notes then
Outstanding, either credit ratings of "Aaa" and "MR1+" by Moody'sAAA" by DBRS to
the extent rated by DBRS or otherwise the highest credit rating assigned by
another NRSRO (excluding S&P); and

 

 

 

(v)

Cash; provided that (1) Eligible Investments purchased with funds in the
Collection Account shall be held until maturity except as otherwise specifically
provided herein and shall include only such obligations or securities, other
than

33

--------------------------------------------------------------------------------

 

 

those referred to in clause (iv) above, as mature (or are putable at par to the
issuer thereof) no later than the earlier of (x) 90 days after the date of
acquisition thereof or (y) the Business Day prior to the next Payment Date
unless such Eligible Investments are issued by the Trustee in its capacity as a
banking institution, in which event such Eligible Investments may mature on such
Payment Date; and (2) none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security  has an "f,"
"r," "p," "pi," "q," "sf" or "t" subscript assigned by S&P, (b) all, or
substantially all, of
the  remaining  amounts  payable  thereunder  consist  of  interest  and  not  principal  payments,
(c) payments with respect to such obligations or securities or proceeds of
disposition are subject to withholding taxes by any jurisdiction unless the
payor is required to make "gross-up" payments that cover the full amount of any
such withholding tax on an after-tax basis (other than any withholding tax
imposed pursuant to FATCA), (d) such obligation or security is secured by real
property, (e) such obligation or security is purchased at a price greater than
100% of the principal or face amount thereof, (f) such obligation or security is
the subject of a tender offer, voluntary redemption, exchange offer, conversion
or other similar action, (g) in the Collateral Manager's judgment, such
obligation or security is subject to material non-credit related risks, (h) such
obligation is a Structured Finance Obligation or (i) such obligation or security
is represented by a certificate of interest in a grantor trust. Eligible
Investments may include, without limitation, those investments issued by or made
with the Bank or for which the Bank or the Trustee or an Affiliate of the Bank
or the Trustee provides services and receives compensation.

 

"Enforcement Event":  The meaning specified in Section 11.1(a)(iii).

 

"EoD Overcollateralization Ratio": As of any Measurement Date or other date of
determination, the percentage derived from:

 

(a)the sum of (x) the Principal Collateralization Amount on such date (provided
that, for purposes of this calculation, all Defaulted Obligations will be valued
at their Market Value) plus (y) the Net Aggregate Exposure Amount; divided by

 

(b)the sum of (x) Aggregate Outstanding Amount on such date of the Class A-1
Notes plus (y) the Net Aggregate Exposure Amount.

 

"Equity Kicker": A warrant (or other "attached" Equity Security) that is
received with respect to a Collateral Obligation or purchased as part of a
"unit" with a Collateral Obligation (so long as such warrant or other Equity
Security is not Margin Stock and is not convertible or exchangeable into Margin
Stock). The term "Equity Kicker" does not include any warrant that is detached
or detachable from the underlying Collateral Obligation.

 

"Equity Security": Any security that by its terms does not provide for periodic
payments of interest at a stated coupon rate and repayment of principal at a
stated maturity and any other security that is not eligible for purchase by the
Issuer as a Collateral Obligation and is not an Eligible Investment; it being
understood that Equity Securities may not be purchased by the Issuer but may be
received by the Issuer in exchange for a Collateral Obligation or a portion

34

--------------------------------------------------------------------------------

 

thereof in connection with an insolvency, bankruptcy, reorganization, debt
restructuring or workout of the issuer thereof.

 

"ERISA": The United States Employee Retirement Income Security Act of 1974, as
amended.

 

"ESMA": The European Securities and Markets Authority (including any successor
or replacement organization thereto).

 

"EU Retained Amount": A material net economic interest in the securitisation
position comprised by the Notes which, in any event, shall not be less than 5%
(or such lower amount, including 0%, if such lower amount is required or allowed
under the applicable EU Retention Requirement Law as a result of amendment,
repeal or otherwise) of the nominal value of the Collateral Obligations and
Eligible Investments from time to time, as calculated and measured at each
origination or acquisition of a Collateral Obligation or Eligible Investment by
the Issuer.

 

"EU Retention Deficiency": An event which shall occur if the Subordinated Notes
held by the EU Retention Provider are insufficient to constitute the EU Retained
Amount.

 

"EU Retention Letter": (a) With respect to the Closing Date, a letter relating
to the retention of net economic interest in substantially the form of Exhibit F
hereto, from the EU Retention Provider and addressed to the Issuer, the Trustee
and the Placement Agent, and (b) with respect to the Refinancing Date, a letter
relating to the retention of net economic interest dated as of the Refinancing
Date from the EU Retention Provider and addressed to the Issuer, the Trustee and
the Placement Agent.

 

"EU Retention Provider":  The BDC.

 

"EU Retention Requirement": The requirements and obligations of the EU Retention
Provider as set forth in the EU Retention Letter.

 

"EU Retention Requirement Laws": Each of: (a) Articles 404-410, the CRR and the
Final RTS, together with any applicable guidance, regulatory technical
standards, implementing technical standards or related documents published by
any European Supervisory Authority, the European Central Bank (or any successor
or replacement agency or authority) and any delegated regulations of the
European Commission, (b) Article 51 and Article 17 as implemented by Section 5
of Chapter III of the AIFMD Level 2 Regulation supplementing the AIFMD, the
AIFMD and the AIFMD Level 2 Regulation, and (c) Article 254, Solvency II and the
Solvency II Level 2 Regulation, in each case including any further technical
standards, any similar or successor laws (including any retention requirements
applicable to UCITS funds), any implementing laws or regulations in force in any
Member State of the European Union, any guidelines or other materials published
by the European Supervisory Authorities (jointly or individually) in relation
thereto and any delegated regulations of the European Commission (in each case
including any amendments, replacements or successors thereto).

 

"Euroclear":  Euroclear Bank S.A./N.V.

 

35

--------------------------------------------------------------------------------

 

"European Supervisory Authorities": Together, the EBA, ESMA and EIOPA.

 

"Event of Default":  The meaning specified in Section 5.1.

 

"Excel Default Model Input File": A Microsoft Excel file that provides all of
the inputs required to determine whether the S&P CDO Monitor Test has been
satisfied, including, at a minimum, the following data with respect to each
Collateral Obligation: CUSIP number (if  any), LoanX identification or LIN # (if
any), name of Obligor, coupon, spread (if applicable), LIBOR floor (if
applicable), legal final maturity date, average life, principal balance,
identification as a Senior Secured Loan or a Second Lien Loan, whether it is a
Cov-Lite Loan, settlement date, S&P Industry Classification and S&P Recovery
Rate.

 

"Excepted Property":  The meaning assigned in the Granting Clauses hereof.

 

"Excess CCC Adjustment Amount": As of any date of determination, an amount equal
to the excess, if any, of:

 

(a)the Aggregate Principal Balance of all Collateral Obligations included in the
CCC Excess; over

 

(b)the sum of the Market Values of all Collateral Obligations included in the
CCC Excess.

 

"Excess CCC (DBRS) Adjustment Amount": As of any date of determination, (a) if
the CCC (DBRS) Excess is less than or equal to the CCC Excess on such date of
determination, 0, (b) if the CCC (DBRS) Excess is greater than the CCC Excess on
such date of determination, an amount equal to:

 

 

(x)

the excess, if any, of:

 

(i)the Aggregate Principal Balance of all Collateral Obligations included in the
CCC (DBRS) Excess; over

 

(ii)the sum of the Market Values of all Collateral Obligations included in the
CCC (DBRS) Excess;

 

over

 

(y)the Excess CCC Adjustment Amount on such date.

 

"Exchange Act":  The United States Securities Exchange Act of 1934, as amended.

 

"Exchange Transaction": The exchange of a debt obligation that is a Defaulted
Obligation for another debt obligation that is a Defaulted Obligation which, but
for the fact that such debt obligation is a Defaulted Obligation, would
otherwise qualify as a Collateral Obligation and (i) in the Collateral Manager's
reasonable business judgment, at the time of the exchange, such Received
Obligation has a better likelihood of recovery than the Defaulted Obligation to
be exchanged, (ii) as determined by the Collateral Manager, at the

 

36

--------------------------------------------------------------------------------

 

time of the exchange, the Received Obligation is no less senior in right of
payment vis-à-vis the obligor of such obligation's other outstanding
indebtedness than the Defaulted Obligation to be exchanged vis-à-vis its
obligor's other outstanding indebtedness, (iii) as determined by the Collateral
Manager, both prior to and after giving effect to such exchange, each of the
Coverage Tests is satisfied or, if any Coverage Test was not satisfied prior to
such exchange, the coverage ratio relating to such test will be at least as
close to being satisfied after giving effect to such exchange as it was before
giving effect to such exchange, (iv) no more than one other Exchange Transaction
has occurred during the Collection Period under which such Exchange Transaction
is occurring, (v) as determined by the Collateral Manager, both prior to and
after giving effect to such exchange, not more than 5.0% of Total Capitalization
consists of obligations received in an Exchange Transaction (provided that
solely for purposes of the foregoing calculation, the Total Capitalization shall
be calculated based on the Aggregate Principal Balance of all  Defaulted
Obligations rather than the Principal Collateralization Amount for all Defaulted
Obligations, notwithstanding clause (i) and clause (iv) of the definition of the
term "Total Capitalization"), (vi) the period for which the Issuer held the
Defaulted Obligation to be exchanged will be included for all purposes in this
Indenture when determining the period for which the Issuer holds the debt
obligation received in exchange, (vii) as determined by the Collateral Manager,
such exchanged Defaulted Obligation was not acquired in an Exchange Transaction
and (viii) each of the Maximum Weighted Average Life Test and the S&P CDO
Monitor Test are satisfied after such exchange or if not satisfied after such
exchange are maintained or improved.

 

"Expected Portfolio Default Rate": As of any date of determination, the number
obtained by (a) summing the products for each Collateral Obligation (other than
Defaulted Obligations) of (i) the Principal Balance on such date of such
Collateral Obligation by (ii) the S&P Default Rate of such Collateral Obligation
and (b) dividing such sum by the Aggregate Principal Balance on such date of all
Collateral Obligations (other than Defaulted Obligations).

 

"Exposure Amount": With respect to any Revolving Collateral Obligation or
Delayed Drawdown Collateral Obligation, the excess, if any, of (i) the maximum
funding commitment of the Issuer over (ii) the outstanding principal balance of
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation.

 

"FATCA": Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any U.S. or non-U.S. fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with either the
implementation of such Sections of the Code (including the Cayman IGA),
including but not limited to the Cayman FATCA Legislation.

 

"Federal Reserve Board":  The Board of Governors of the Federal Reserve System.

 

"Final RTS":  Commission Delegated Regulation (EU) No. 625/2014 of 13 March
2014, supplementing the CRR.

 

37

--------------------------------------------------------------------------------

 

"Financial Asset":  The meaning specified in Section 8-102(a)(9) of the UCC.

 

"Financing Statements":  The meaning specified in Section 9-102(a)(39) of the
UCC.

 

"First Amendment to the Collateral Management Agreement": The first amendment to
the Collateral Management Agreement dated as of the Refinancing Date between the
Issuer and the Collateral Manager.

 

"First Lien Last-Out Loan": A Collateral Obligation that would be a  Senior
Secured Loan but for the fact that, in the case of an event of default under the
applicable Underlying Instrument, the lenders thereunder will be paid after one
or more tranches of first lien loans (inclusive of any revolving loan
commitments) funded under such Underlying Instrument (for which purposes an
Obligor's obligations in respect of its trade claims, accounts receivables,
inventory, capitalized leases or similar obligations shall be deemed not to
constitute such first lien loans) issued by the same Obligor have been paid in
full in accordance with a specified waterfall of payments. Unless otherwise
explicitly stated herein, a First Lien Last-Out Loan shall not constitute a
Senior Secured Loan.

 

"Fixed Rate Notes":  Notes that bearFitch":  Fitch Ratings, Inc. and any
successor   in

interest at fixed rates.

 

"Fitch Rating (DBRS)": The meaning specified in Schedule 4.

 

"Fixed Rate Obligation": Any Collateral Obligation that bears a fixed rate of
interest.

 

"Floating Rate Notes":  Notes that bear interest at floating rates.

 

"Floating Rate Obligation": Any Collateral Obligation that bears a floating rate
of interest.

 

"Flowthrough Entity": A partnership, grantor trust or S corporation for United
States Federal income tax purposes.

 

"GAAP": The meaning specified in Section 6.3(j).

 

"Garrison":  Garrison Investment Group, LP.

 

"Global Rating Agency Condition": With respect to any action taken or to be
taken by or on behalf of the Issuer, the satisfaction of the S&P Rating Agency
Condition and, to the extent that DBRS is then rating any Secured Notes then
Outstanding, the DBRS Rating Condition.

 

"Global Secured Note": Any Regulation S Global Secured Note or Rule 144A Global
Secured Note.

 

"Grant" or "Granted": To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options   (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing

38

--------------------------------------------------------------------------------

 

right to claim for, collect, receive and receipt for principal and interest
payments in respect of the Assets, and all other Monies payable thereunder, to
give and receive notices and other communications, to make waivers or other
agreements, to exercise all rights and options, to  bring Proceedings in the
name of the granting party or otherwise, and generally to do and receive
anything that the granting party is or may be entitled to do or receive
thereunder or with respect thereto.

 

"Hedge Agreement": Any interest rate swap, floor and/or cap agreements,
including without limitation one or more interest rate basis swap agreements,
between the Issuer and any Hedge Counterparty, as amended from time to time, and
any replacement agreement entered into in accordance with this Indenture.

 

"Hedge Counterparty": Any one or more institutions entering into or guaranteeing
a Hedge Agreement with the Issuer that either satisfies the Required Hedge
Counterparty Rating or with respect to which the Global Rating Agency Condition
has been satisfied and that has entered into a Hedge Agreement with the Issuer,
including any permitted assignee or successor under the Hedge Agreements.

 

"Hedge Counterparty Collateral Account": The account established pursuant to
Section 10.3(e).

 

"Holder" or "holder": With respect to any Note, the Person whose name appears on
the Register as the registered holder of such Note.

 

"Holder AML Obligations":  The meaning specified in Section 2.5(s).

 

"Holder Tax Obligations":  The meaning specified in Section  2.12(d).

 

"Increased Costs": With respect to any Payment Date, the amount, as set forth in
a certificate of a holder of a Class A-1R Note or Conduit Support Provider
therefor (each, a "Funding Entity"), as the case may be, delivered to the
Trustee, the Issuer and the Note Agent on or prior to the related Determination
Date, necessary to compensate such Funding Entity, for (a) any increase in cost
to a Funding Entity of making or maintaining any loan or asset purchase under
the Class A-1R Note Purchase Agreement or a Credit Facility or Liquidity
Facility related thereto (or of maintaining its obligation to make any such loan
or asset purchase) resulting from a Change of Law after the ClosingRefinancing
Date (or, if later, the date such holder acquired its Class A-1R Note)
applicable to such Funding Entity, (b) any reduction in any amount received or
receivable by a Funding Entity under the Class A-1R Note Purchase Agreement or a
Credit Facility or Liquidity Facility related thereto resulting from a Change of
Law applicable to such Funding Entity or (c) any reduction in the rate of return
on the capital of a Funding Entity or its parent/holding company resulting from
a Change of Law after the ClosingRefinancing Date (or, if later, the date such
holder acquired its Class A-1R Note) applicable to such Funding Entity or
parent/holding company to a level below that which such Funding Entity or
parent/holding company could have achieved but for such Change of Law (or, if
later, the date such holder acquired its Class A-1R Note); provided that,
calculation and payment of  Increased Costs is subject to the provisions of the
Class A-1R Note Purchase Agreement and shall exclude all Class A-1R Note
Gross-Up Amounts.

 

39

--------------------------------------------------------------------------------

 

"Incurrence Covenant" means a: A covenant by any borrower to comply with one or
more financial covenants (including without limitation any covenant relating to
a borrowing base, asset valuation or similar asset-based requirement) only upon
the occurrence of certain actions of the borrower, including a debt issuance,
drawing a revolver, dividend payment, share purchase, merger, acquisition or
divestiture.

 

"Indemnifiable Tax": Any tax which, as a result of a Change of Tax Law after the
ClosingRefinancing Date, is imposed by any governmental authority of the Cayman
Islands by withholding or deduction from a payment under a Class A-1R  Note
other than (i) a tax that would not have been imposed but for (a) a present or
former connection between the Cayman Islands and the Holder of such Class A-1R
Note, any Person holding an interest in such Class A- 1R Note through a
partnership, trust, financial intermediary or otherwise or any Person related to
the Holder or Person holding an interest in such Class A-1R Note (other than a
connection arising solely from having received a payment under, or enforced,
such Class A-1R Note) or (b) presentation of such Class A-1R Note for payment
(where presentation is required) on a day more than 30 Business Days after the
date on which such payment became due except to the extent that additional
amounts would have been payable on account of the withholding or deduction of
taxes had presentation been made on such 30th Business Day, (ii) any tax imposed
on account of the location of the paying agent, (iii) any estate, inheritance,
gift, sales, transfer, personal property, wealth or similar tax, (iv) any tax
imposed due to the inability or the failure of the affected Holder or Person to
deliver, to the Issuer or to such governmental authority as the Issuer may
direct, any document, form or certification required or reasonably requested in
writing in order to allow the Issuer to make a payment without any deduction or
withholding for or on account of any tax, (v) any tax that would not have been
imposed had any representation or covenant from a Class A-1R Note Holder been
accurate or (vi) any combination of taxes under clauses (i), (ii), (iii), (iv)
and (v) above.

 

"Indenture": This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

 

"Independent":
As  to  any  Person,  any  other  Person  (including,  in  the  case  of  an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
"Independent" when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 1011.200 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants. For purposes of this definition, no
manager or director of any Person will fail to be Independent solely because
such Person acts as an independent manager or independent director thereof or of
any such Person's affiliates.
With  respect  to  the  Issuer,  the  Collateral  Manager  or  Affiliates  of
the Collateral Manager, funds or accounts managed by the Collateral Manager or
Affiliates of the Collateral Manager shall not be Independent of the Issuer, the
Collateral Manager or Affiliates  of the Collateral Manager.

 

40

--------------------------------------------------------------------------------

 

Whenever any Independent Person's opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.

 

Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Collateral Manager and their
Affiliates.

 

"Industry Diversity Measure": As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P Industry Classification, obtained by dividing (i) the Aggregate
Principal Balance at such time of all Collateral Obligations (other than
Defaulted Obligations) issued by Obligors that belong to such S&P Industry
Classification by (ii) the Aggregate Principal Balance at such time of all
Collateral Obligations (other than Defaulted Obligations).

 

"Information" means:
S&P's  "Credit  Estimate  Information  Requirements"  dated  April 2011 and any
other available information S&P reasonably requests in order to produce a credit
estimate for a particular asset.

 

"Information Agent":  The meaning specified in Section 14.17(a).

 

"Initial Rating": (i) With respect to theeach Class of Rated Notes issued on the
Closing Date, the rating or ratings, if any, assigned by S&P thereto on the
Closing Date, and (ii) with respect to each Class of Rated Notes issued on the
Refinancing Date, the rating for each such Class of Rated Notes indicated in
Section 2.3. The rating assigned to the Class A-1R Notes by S&P doand DBRS does
not address the payment of any Class A-1R Note Additional Amounts.

 

"Institutional Accredited Investor":  An Accredited Investor under clauses (1),
(2), (3) or

(7) of Rule 501(a) under the Securities Act.

 

"Instrument":  The meaning specified in Section 9-102(a)(47) of the UCC.

 

"Interest Accrual Period": (i) With respect to the initial Payment Date, the
period from and including the Closing Date to but excluding such Payment Date
(or, with respect to any Borrowing made under the Class A-1R Notes, the period
from, and including, the date of such Borrowing to, but excluding, the earlier
to occur of the Payment Date immediately following the Interest Accrual Period
in which such Borrowing is made and the date on which such Borrowing is repaid
in accordance with this Indenture); and (ii) with respect to each succeeding
Payment Date, the period from and including the immediately preceding Payment
Date to but excluding the following Payment Date (or, with respect to any
Borrowing made under the Class A-1R Notes, the period from, and including, the
date of such Borrowing to, but excluding, the earlier to occur of the Payment
Date immediately following the Interest Accrual Period in which such Borrowing
is made and the date on which such Borrowing is repaid in accordance with this
Indenture) until the principal of the Secured Notes is paid or made available
for payment; provided that for purposes of determining anywith respect to the
Interest Accrual Period during which the Refinancing Date occurs, (A) for the
Original Notes, the Interest Accrual Period shall be the period from and
including the immediately preceding Payment Date to

41

--------------------------------------------------------------------------------

 

but excluding the Refinancing Date (or, with respect to any Fixed Rate Notes,
the Payment Date (notwithstanding the definition thereof) shall be assumed to be
the 20th day of the relevant  month (irrespective of whether such day is a
Business Day). Borrowing made under the Class A-1R Notes, the period from, and
including, the date of such Borrowing to, but excluding, the Refinancing Date),
and (B) for the Refinancing Notes, the Interest Accrual Period shall be the
period from and including the Refinancing Date to but excluding the next Payment
Date (or, with respect to any Borrowing made under the Class A-1R Notes, the
period from, and including, the date of such Borrowing to, but excluding, the
earlier to occur of the next Payment Date and the date on which such Borrowing
is repaid in accordance with this Indenture).

 

"Interest Collection Subaccount":  The meaning specified in Section 10.2(a).

 

"Interest Coverage Ratio": For any designated Class or Classes of Secured Notes,
as of any Measurement Date or other date of determination on, or subsequent to,
the Determination Date occurring immediately prior to the second Payment Date,
the percentage derived from the following equation:  (A – B) / C, where:

 

A = The Collateral Interest Amount as of such Measurement Date or other date of
determination;

 

B = Amounts payable (or expected as of the Measurement Date or other date of
determination to be payable) on the following Payment Date as set forth in
clauses   (A), (B) and (C) in Section 11.1(a)(i); and

 

C = Interest (and, with respect to the Class A-1R Notes, Commitment Fees) due
and payable on the Secured Notes of such Class or Classes and each Class of
Secured Notes that rank senior to or pari passu with such Class or Classes
(excluding Deferred Interest but including any interest on Deferred Interest
with respect to the Class B Notes or the Class C Notes) on such Payment Date.

 

"Interest Coverage Test": A test that is satisfied with respect to any Class or
Classes of Secured Notes as of any Measurement Date or other date of
determination on, or subsequent to, with respect to the Original Notes, the
Determination Date occurring immediately prior to the second Payment Date
following the Closing Date and, with respect to the Refinancing Notes, the
Determination Date occurring immediately prior to the second Payment Date
following the Refinancing Date, if (i) the applicable Interest Coverage Ratio is
at least equal to the Required Interest Coverage Ratio for such Class or Classes
or (ii) such Class or Classes of Secured Notes are no longer Outstanding.

 

"Interest Determination Date": The second London Banking Day preceding the first
day of each Interest Accrual Period (which first day, in the case of the first
Interest Accrual Period in respect of a Borrowing, is the date of such
Borrowing); provided that, in the case of a Borrowing made on less than two
London Banking Days' notice, the Interest Determination Date will be the date of
the related borrowing request.

 

42

--------------------------------------------------------------------------------

 

"Interest Diversion Test": A test that will be satisfied on any Measurement Date
after the Reinvestment Period on which any Notes remain outstanding if the
Overcollateralization Ratio with respect to the Class CB Notes is equal to or
greater than 150.0118.80%.

"Interest Proceeds": With respect to any Collection Period or Determination
Date, without duplication, the sum of:

 

 

(i)

all payments of interest and delayed compensation (representing compensation for
delayed settlement) received in Cash by the Issuer during the related Collection
Period on the Collateral Obligations and Eligible Investments (other than
Eligible Investments credited to any Class A-1R Purchaser Collateral Account),
including the accrued interest received in connection with a sale  thereof
during the related Collection Period, less any such amount that represents
Principal Financed Accrued Interest;

 

 

 

(ii)

all principal and interest payments received by the Issuer during the related
Collection Period on Eligible Investments purchased with Interest Proceeds;

 

 

 

(iii)

all upfront fees, anniversary fees, redemption fees, collateral monitoring fees,
success fees, termination fees, amendment and waiver fees, late payment fees,
ticking fees and all other fees received by the Issuer during the related
Collection Period, except for (A) those in connection with (1) the reduction of
the par amount of the related Collateral Obligation, (2) the extension of the
maturity of the related Collateral Obligation, (3) the reduction of the interest
rate of the related Collateral Obligation or (4) any other fees received in
connection with a Specified Change to an Underlying Instrument of the related
Collateral  Obligation and (B) origination fees or amounts payable in respect of
original issue discount of the related Collateral Obligation, in each case, as
determined by the Collateral Manager with notice to the Trustee and the
Collateral Administrator;

 

 

 

(iv)

commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations; and

 

 

 

(v)

any payment received with respect to any Hedge Agreement other than (a) an
upfront payment received upon entering into such Hedge Agreement or (b) a
payment received as a result of the termination of any Hedge Agreement (net of
any amounts due and payable by the Issuer to the related Hedge Counterparty in
connection with such termination) to the extent not used by the Issuer to
enter  into a new or replacement Hedge Agreement;

 

 

provided that (i) any amounts received in respect of any Defaulted Obligation
will constitute Principal Proceeds (and not Interest Proceeds) until the
aggregate of all collections in respect of
such  Defaulted  Obligation  since  it  became  a  Defaulted  Obligation  equals  the  
outstanding principal balance of such Collateral Obligation at the time it
became a Defaulted Obligation, (ii) with respect to any Collateral Obligation
that, as a result of any exchange, amendment or waiver of or supplement thereto,
ceases to qualify as a Collateral Obligation, for so long as it remains

43

--------------------------------------------------------------------------------

 

unqualified to be a Collateral Obligation, any amounts received in respect of
such Collateral Obligation will constitute Principal Proceeds (and not Interest
Proceeds) until the aggregate of all collections in respect of such Collateral
Obligation equals the outstanding principal balance of such Collateral
Obligation at the time it ceased to qualify as a Collateral Obligation, (iii)
the portion of any prepayment of a Collateral Obligation that is above the par
amount of such Collateral Obligation will constitute Principal Proceeds (and not
Interest Proceeds), (iv) if after giving effect to any amendment with respect to
the terms of a Collateral Obligation that would (1) extend the due date or
maturity with respect to the payment of any amount of principal of such
Collateral Obligation or (2) reduce the spread or coupon of such Collateral
Obligation, such Collateral Obligation (after giving effect to such amendment)
would not satisfy clauses (i), (iii) and (iv) of the definition of "Eligibility
Criteria" (assuming such Collateral Obligation was evaluated as a new purchase),
any distribution related to such Collateral Obligation will constitute Principal
Proceeds until such time as such Collateral Obligation would satisfy clauses
(i), (iii) and (iv) of the definition of "Eligibility Criteria" (assuming such
Collateral Obligation was evaluated as a new purchase) and (v) any distributions
related to any Collateral Obligation received while such Collateral Obligation
is a Stale Rated Obligation shall be considered Principal Proceeds (and not
Interest Proceeds).

 

"Interest Rate": With respect to each Class of Secured Notes, the per annum
stated interest rate payable on such Class with respect to each Interest Accrual
Period equal to LIBOR (or, for any CP Conduit that is a Holder of Class A-1R
Notes, the CP Rate) for such Interest Accrual Period plus the spread specified
in Section 2.3.

 

"Interest Rate Cap": With respect to each Interest Accrual Period, the sum of
(i) LIBOR applicable to such Interest Accrual Period plus (ii) 2.201.58% per
annum.

"Intermediary": Any agent or broker through which a Holder purchases its Notes,
or any nominee or other entity through which a Holder holds its Notes.

 

"Investment Company Act": The Investment Company Act of 1940, as amended from
time to time.

 

"Investment Criteria Adjusted Balance": With respect to any Collateral
Obligation, the Principal Balance of such Collateral Obligation; provided that
for all purposes the Investment Criteria Adjusted Balance of any Discount
Obligation shall be the purchase price of such Discount Obligation.

 

"Irish Stock Exchange": Euronext Dublin (formerly known as the Irish Stock
Exchange plc).

 

"IRS":  United States Internal Revenue Service.

 

44

--------------------------------------------------------------------------------

 

"Issuer": The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter "Issuer" shall mean such successor
Person.

 

"Issuer Order" and "Issuer Request": A written order, request or direction
(which may be a standing order, request or direction) dated and signed in the
name of the Applicable Issuers or by an Authorized Officer of the Issuer or the
Co-Issuer, as applicable, or by the Collateral Manager by an Authorized Officer
thereof, on behalf of the Issuer; provided that, for purposes of Section 10.11
and Article XII and the release, sale or acquisition of any Assets thereunder,
"Issuer Order" or "Issuer Request" shall mean delivery to the Trustee on behalf
of the Issuer or the Collateral Manager on its behalf, by email or otherwise in
writing, of a trade ticket, confirmation of trade, instruction to post or to
commit to the trade, "SWIFT" messages or similar electronic communication or
language, which shall constitute a direction and certification that  the
transaction is in compliance with and satisfies all applicable provisions of
Section 10.11 and Article XII of this Indenture.

 

"Issuer Par Amount": On any date and with respect to each Obligor under a
Collateral Obligation, the Aggregate Principal Balances of all Collateral
Obligations issued by each Obligor and all affiliates.

 

"Junior Class": With respect to a particular Class of Notes, each Class of Notes
that is subordinated to such Class, as indicated in Section 2.3.

 

"Key Person":  The meaning specified in Section 2.15(a).

 

"Key Person Event":  The meaning specified in Section 2.15(a).

 

"LIBOR": With respect to the Floating Rate Notes (other than the Class A-1R
Notes to the extent held by a CP Conduit), for any Interest Accrual Period will
equal the greater of (i) zero and (ii)(a) the rate appearing on the Reuters
Screen for deposits with a term of three months; provided that LIBOR for the
first Interest Accrual Period after the Refinancing Date will equal the rate
determined through the use of straight-line interpolation by reference to two
rates appearing on the Reuters Screen, one of which will be determined as if the
maturity of the U.S. dollar deposits referred to therein were the period of time
for which rates are available next shorter than such Interest Accrual Period and
the other of which will be determined as if such maturity were the period of
time for which rates are available next longer than such Interest Accrual
Period; provided, further, that LIBOR with respect to any Borrowing under the
Class A-1R Notes (other than the Class A-1R Notes to the extent held by a CP
Conduit) that is not made on a Payment Date will equal the rate appearing on the
Reuters Screen with a term equal to the period from and including the date of
such Borrowing to but excluding the next succeeding Payment Date or, if such
period does not equal a period appearing on the Reuters Screen shall be
determined through the use of straight-line interpolation by reference to two
rates appearing on the Reuters Screen, one of which will be determined as if the
maturity of the U.S. dollar deposits referred to therein were the period of time
for which rates  are available next shorter than such period and the other of
which will be determined as if such maturity were the period of time for which
rates are available next longer than such period or (b) if such rate is
unavailable at the time LIBOR is to be determined, LIBOR

45

--------------------------------------------------------------------------------

 

shall be determined on the basis of the rates at which deposits in U.S. Dollars
are offered by four major banks in the London market selected by the Calculation
Agent after consultation with the Collateral Manager (the "Reference Banks") at
approximately 11:00 a.m., London time, on the Interest Determination Date to
prime banks in the London interbank market for a period approximately equal to
such Interest Accrual Period and an amount approximately equal to the amount of
the applicable Borrowing or to the amount of the Aggregate Outstanding Amount of
the Floating Rate Notes. The Calculation Agent will request the principal London
office of each Reference Bank to provide a quotation of its rate. If at least
two such quotations are provided, LIBOR shall be the arithmetic mean of such
quotations (rounded upward to the next higher 1/100). If fewer than two
quotations are provided as requested, LIBOR with respect to such Interest
Accrual Period will be the arithmetic mean of the rates quoted by three major
banks in New York, New York selected by the Calculation Agent after consultation
with the Collateral Manager at approximately 11:00 a.m., New York Time, on such
Interest Determination Date for loans in U.S. Dollars to leading European banks
for a term approximately equal to such Interest Accrual Period and an amount
approximately equal to the amount of the applicable Borrowing or to the amount
of the Floating Rate Notes. If the Calculation Agent is required but is unable
to determine a rate in accordance with at least one of the procedures described
above for any reason, including due to actions by the British Bankers'
Association or other regulators, LIBOR will be LIBOR as determined on the last
Interest Determination Date for which the Calculation Agent was able to make
such determination in accordance with at least one of such procedures. "LIBOR",
when used with respect to a Collateral Obligation, means the "libor" rate
determined in accordance with the terms of such Collateral Obligation.
Notwithstanding anything in the foregoing, if at any time while any Secured
Notes are outstanding a LIBOR Event occurs, the Collateral Manager (on behalf of
the Issuer) may (1) select an Alternative Rate as the replacement for LIBOR in
accordance with the immediately following paragraph, and (2) enter into a
supplemental indenture in accordance with Section 8.1(xxiv) to implement the
selection by the Collateral Manager of an Alternative Rate in place of LIBOR,
and all references herein to "LIBOR" with respect to the Secured Notes will mean
such Alternative Rate as so selected.

 

Notwithstanding anything herein to the contrary, if at any time while any
Secured Notes are outstanding (w) a material disruption to LIBOR occurs, (x) a
change in the methodology of calculating LIBOR occurs, (y) LIBOR ceases to exist
or be reported or (z) the Collateral Manager reasonably expects that any of the
events specified in clauses (x) or (y) are likely to occur or exist in an
Interest Accrual Period within the next nine months (any of the foregoing
events, a "LIBOR Event"), the Collateral Manager (on behalf of the Issuer) may
select (with notice to the Trustee, the Calculation Agent and the Collateral
Administrator) an alternative base rate (the "Alternative Rate"). In addition,
the Collateral Manager shall propose an Alternative Rate within 30 days
following the occurrence of a LIBOR Event, and, on the 45th day following the
occurrence of a LIBOR Event, the Collateral Manager shall select a Specified
Alternative Rate (if a Specified Alternative Rate exists at such time) as the
Alternative Rate if another Alternative Rate  has not been implemented prior to
such date. If (1) such Alternative Rate is not a Specified Alternative Rate (as
determined by the Collateral Manager with notice to the Issuer, the Trustee (who
shall forward notice to the Holders of the Controlling Class at the   direction
of the Collateral Manager) and the Calculation Agent), then the Alternative Rate
shall be

46

--------------------------------------------------------------------------------

 

the rate selected by the Collateral Manager and consented to by a Majority of
the Controlling Class and (2) such Alternative Rate is a Specified Alternative
Rate (as determined by the Collateral Manager with notice to the Issuer, the
Trustee (who shall forward notice to the Holders of the Controlling Class at the
direction of the Collateral Manager) and the Calculation Agent), then the
Alternative Rate shall be the rate selected by the Collateral Manager. To effect
the foregoing, the Collateral Manager (on behalf of the Issuer) may enter into a
supplemental indenture in accordance with Section 8.1(xxiv) to implement the
selection by the Collateral Manager of an Alternative Rate in place of LIBOR.
All references herein to "LIBOR" with respect to the Secured Notes will mean
such Alternative Rate as so selected. In no event shall the Trustee or the
Calculation Agent have any responsibility or liability for determining or
verifying an Alternative Rate (including, without limitation, whether an
Alternative Rate is a Specified Alternative Rate or whether the conditions to
the definition of such Alternative Rate are satisfied). The Calculation Agent
shall be entitled to rely upon any designation of an Alternative Rate by the
Collateral Manager and shall have no liability for any failure or delay in
performing its duties as a result of the unavailability of LIBOR.

 

"LIBOR Event": The meaning set forth in Exhibit C heretospecified in the
definition of the term "LIBOR".

 

"LIBOR Floor Obligation":  As of any date of determination, a Floating
Rate  Obligation (a) the interest in respect of which is paid based on a London
interbank offered rate and (b) that provides that such London interbank offered
rate is (in effect) calculated as the greater of (i) a specified "floor" rate
per annum and (ii) the London interbank offered rate for the applicable interest
period for such Collateral Obligation.

 

"Liquidity Facility": With respect to any Class A-1R Note funded by any CP
Conduit, a liquidity asset purchase agreement, swap transaction or other
facility that provides liquidity for Commercial Paper Notes, and any guaranty of
any such agreement or facility.

 

"Listed Notes":  The Notes specified as such in Section 2.3.

 

"Loan": Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.

 

"London Banking Day": A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.

 

"LSTA": The Loan Syndications and Trading Association (together with any
successor organization).

 

"Maintenance Covenant": A covenant by any borrower to comply with one or more
financial covenants (including without limitation any covenant relating to a
borrowing base, asset valuation or similar asset-based requirement) during each
reporting period, that exists regardless of whether or not such borrower has
taken any specified action.

 

47

--------------------------------------------------------------------------------

 

"Majority": With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes; provided that, during the Reinvestment Period, in determining whether
the Holders of the requisite Aggregate Outstanding Amount have given any
request, demand, authorization, direction, notice, consent  or waiver hereunder,
the Aggregate Undrawn Amount shall be deemed to be part of the Aggregate
Outstanding Amount of the Class A-1R Notes.

 

"Mandatory Redemption":  The meaning specified in Section 9.1.

 

"Margin Stock": "Margin Stock" as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into "Margin Stock."

 

"Market Value": With respect to any loans or other assets, the amount
(determined by  the Collateral Manager) equal to the product of the principal
amount thereof and the price (as a percentage of par) determined in the
following manner:

 

 

(i)

the bid price determined by the Loan Pricing Corporation, LoanX Inc. or Markit
Group Limited;

 

 

 

(ii)

if the price described in clause (i) is not available,

 

 

(A)

the average of the bid prices determined by three broker-dealers active in the
trading of such asset that are Independent from each other and the Issuer and
the Collateral Manager;

 

 

 

(B)

if only two such bids can be obtained, the lower of the bid prices of such two
bids; or

 

 

 

(C)

if only one such bid can be obtained, and such bid was obtained from a Qualified
Broker/Dealer, such bid;

 

 

 

(iii)

if the Market Value of an asset cannot be determined in accordance with clause
(i) or (ii) above, then the Market Value shall be the Appraised Value; provided
that the Appraised Value of such Collateral Obligation has been obtained or
updated within the immediately preceding month or, if such asset is a Collateral
Obligation acquired from an unaffiliated third party in an arms' length
transaction within the immediately preceding 30 days and there has been no
material adverse change with respect to the Obligor or the Collateral Obligation
to the actual knowledge of the Collateral Manager, then the original purchase
price paid for such Collateral Obligation (after adjustment for any borrowing or
repayments and exclusive of interest);

 

 

(iv)

if a price or such bid described in clause (i), (ii) or (iii) is not available,
then the Market Value of an asset will be the lowerlowest of (x) such asset's
S&P Recovery Rate and, (y) such asset's DBRS Recovery Rate and (z) the price at
which the Collateral Manager reasonably believes such asset could be sold in the
market within 30 days, as certified by the Collateral Manager to the Trustee  
and

 

50

--------------------------------------------------------------------------------

 

 

determined by the Collateral Manager consistent with the manner in which it
would determine the market value of an asset for purposes of other funds or
accounts managed by it; provided, that, if the Collateral Manager or Garrison
Capital Advisers LLC is not a Registered Investment Adviser, (1) the Market
Value of any such asset may not be determined in accordance with this clause
(iv) for more than 30 days and (2) if such Collateral Obligation has a public
rating from Moody's or S&P, the Market Value of such Collateral Obligation for
such 30-day period shall be the lower of:

 

 

 

(A)

the bid side market value thereof as reasonably determined by the Collateral
Manager consistent with the Standard of Care and certified by the Collateral
Manager to the Trustee; and

 

 

 

(B)

the higher of (x) 70% multiplied by the Principal Balance of such Collateral
Obligation and (y) the applicable S&P Recovery Rate multiplied by the Principal
Balance of such Collateral Obligation,

 

 

and, following such 30-day period, the Market Value of such Collateral
Obligation shall be zero;  or

 

 

(v)

if the Market Value of an asset is not determined in accordance with clause (i),
(ii), (iii) or (iv) above, then such Market Value shall be deemed to be zero
until such determination is made in accordance with clause (i), (ii) or (iii)
above.

 

 

"Material Adverse Effect": With respect to any event or circumstance, a material
adverse effect on (a) the business, financial condition (other than the
performance of the Assets) or operations of the Issuer, taken as a whole, (b)
the validity or enforceability of this Indenture, the Collateral Management
Agreement or the Issuer's Memorandum and Articles of Association   or (c) the
existence, perfection, priority or enforceability of the Trustee's lien on the
Assets.

 

"Maturity": With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.

 

"Maximum DBRS Risk Score Test": A test that will be applicable for so long as
the Class A-1 Notes are Outstanding and will be satisfied on any date of
determination if the Weighted Average DBRS Risk Score of the Collateral
Obligations as of such date is less than or equal to the numerical equivalent of
the Row Weighted Average Risk Score based upon the Applicable Row Level from the
DBRS Collateral Quality Matrix.

 

"Maximum Weighted Average Life Test":  A test satisfied on any date of
determination  if the Weighted Average Life of all Collateral Obligations as of
such date is less than the number of years (rounded to the nearest one hundredth
thereof) during the period from such date of determination to September 29,
2024October 18, 2026.

 

"Measurement Date":  (i) Any day on which a purchase of a Collateral Obligation
occurs,

(ii) any Determination Date, (iii) the date as of which the information in any
Monthly Report   is calculated, (iv) with five Business Days prior written
notice, any Business Day requested by S&P and, (v) the Effective Date and (vi)
the Refinancing Effective Date.

51

--------------------------------------------------------------------------------

 

"Merging Entity":  The meaning specified in Section 7.10.

 

"Minimum Eligible Rating":  A long-term rating of at least "A" and a
short-term  rating of at least "A-1" by S&P (or "A+" by S&P if such institution
has no short-term rating) and, for so long as DBRS is rating any Class of Notes
then Outstanding, a DBRS Rating of at least "BBB (high)".

 

"Minimum DBRS Diversity Score Test": A test that will be applicable for so
long  as the Class A-1 Notes are Outstanding and will be satisfied on any date
of determination if the DBRS Diversity Score (calculated as a single number in
accordance with standard diversity scoring methodology using DBRS Industry
Classifications) equals or exceeds the Row Diversity Score for the Applicable
Row Level in effect at such time in the DBRS Collateral Quality Matrix.

 

"Minimum Weighted Average DBRS Recovery Rate Test": A test that will be
applicable for so long as the Class A-1 Notes are Outstanding and will be
satisfied on any date of determination if the Weighted Average DBRS Recovery
Rate equals or exceeds the Row "AAA" Recovery Level corresponding to the
Applicable Row Level then in effect.

 

"Minimum Weighted Average DBRS Spread Test": A test that will be applicable for
so long as the Class A-1 Notes are Outstanding and will be satisfied on any date
of determination if the Weighted Average Spread equals or exceeds the Minimum
Weighted Average DBRS Spread Test Level.

 

"Minimum Weighted Average DBRS Spread Test Level": On any date of determination,
the Row Spread Level for the Applicable Row Level in effect at such time in the
DBRS Collateral Quality Matrix.

 

"Memorandum and Articles of Association": The Issuer's Memorandum and Articles
of Association, as they may beoriginally executed and as supplemented, amended,
revised or and restated from time to time in accordance with the terms thereof.

 

"Minimum Weighted Average Fixed Rate Coupon Test": A test that will be satisfied
on any date of determination if the Weighted Average Fixed Rate Coupon equals or
exceeds 8.00%.

 

"Minimum Weighted Average S&P Recovery Rate Test": A test that will be satisfied
on any date of determination if the Weighted Average S&P Recovery Rate for the
Class A-1 Notes Outstanding equals or exceeds the Weighted Average S&P Recovery
Rate for the Class A-1 Notes selected by the Collateral Manager in connection
with the S&P CDO Monitor Test.

 

"Minimum Weighted Average S&P Spread Test": A test that will be satisfied on any
date of determination if the Weighted Average Spread equals or exceeds the
Weighted Average Spread selected by the Collateral Manager in connection with
the S&P CDO Monitor Test.

 

52

--------------------------------------------------------------------------------

 

"Money":  The meaning specified in Section 1-201(24) of the UCC.

 

"Monitor Principal Amount": As of any date of determination, an amount equal to
the sum, without duplication, of the following: (a) the Aggregate Principal
Balance of all Collateral Obligations (excluding Defaulted Obligations and
Current Pay Obligations (each as to which the applicable rule below shall
apply)), plus (b) the aggregate amount of funds on deposit in the Collection
Account and the Revolver Funding Account, including Eligible Investments,
constituting Principal Proceeds, plus (c)(i) for each Defaulted Obligation that
has been a Defaulted Obligation for less than one year, the lower of (A) an
amount equal to the Market Value at such time of such Defaulted Obligation and
(B) the S&P Recovery Rate multiplied by the principal balance thereof at such
time and (ii) for any Defaulted Obligation which has been a Defaulted Obligation
for one year or more, zero, plus (d) for each Current Pay Obligation, 95% of
such Current Pay Obligation's Market Value (but no greater than the par value of
such Current Pay Obligation).

 

"Monthly Report":  The meaning specified in Section 10.10(a).

 

"Monthly Report Determination Date": The meaning specified in Section 10.10(a).
"Moody's":  Moody's Investors Service, Inc. and any successor thereto.

 

"Moody's Rating (DBRS)": The meaning specified in Schedule 4.

 

"Natixis": Natixis Securities Americas LLC.

 

"Natixis Placed Notes": The Secured Notes (other than certain Class B-R Notes
being purchased directly from the Issuer by the BDC on the Refinancing Date).

 

"Net Aggregate Exposure Amount": The excess of the aggregate of the Exposure
Amounts of the Revolving Collateral Obligations and Delayed Drawdown Collateral
Obligations over the amount of Principal Proceeds in the Revolver Funding
Account.

 

"Non-Call Period": The period from the ClosingRefinancing Date to and including
the earlier of (i) September 29, 2018November 20, 2020 and (ii) the date of an
S&P Withdrawal.

 

"Non-Elevated 2013 CLO Participation Interest": Any participation interest in a
Loan constituting part of the 2013 CLO Portfolio that is a Participation
Interest as a result of the failure to elevate such participation interest
within the applicable time period specified in clause

 

(b)

of the proviso in the definition of Participation Interest.

 

"Non-Foreign Status Certificate": The meaning specified in Section 2.12(g).

 

"Non-Permitted ERISA Holder": The meaning specified in Section 2.11(d).

 

"Non-Permitted Holder":  The meaning specified in Section 2.11(b).

 

"Note Agent":  Natixis, New York Branch.

 

53

--------------------------------------------------------------------------------

 

"Note Interest Amount": With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 Outstanding principal amount of such
Class of Secured Notes.

 

"Note Payment Sequence": The application, in accordance with the Priority of
Payments, of Interest Proceeds or Principal Proceeds, as applicable, in the
following order:

 

(i)to the payment, pro rata based on the amounts payable under clauses (x), and
(y) and (z) below, of (x) principal of the Class A-1R Notes (together with any
defaulted interest and defaulted Commitment Fees), and (y) principal of the
Class A-1T Notes (together with any defaulted interest) and (z) principal of the
Class A-1F Notes (together with any defaulted interest), until all such amounts
have been paid in full; provided that in connection with any payment under this
clause (i), the Commitments shall be reduced in accordance with Section 9.7(f);

 

(ii)to the payment of principal of the Class A-2 Notes (together with any
defaulted interest) until such amounts have been paid in full;

 

(iii)to the payment of any accrued and unpaid interest and any Deferred Interest
on the Class B Notes until such amounts have been paid in full;

 

(iv)to the payment of principal of the Class B Notes until such amounts have
been paid in full; and

(v)to the payment of any accrued and unpaid interest and any Deferred Interest
on the Class C Notes until such amounts have been paid in full;

 

(vi)to the payment of principal of the Class C Notes until such amounts have
been paid in full; and

 

(viiv)  to any applicable Holders of the Class A-1R Notes on a pro rata basis
for  payment of accrued and unpaid Class A-1R Note Additional Amounts.

 

"Noteholder": With respect to any Note, the Person whose name appears on the
Register as the registered holder of such Note.

 

"Notes": Collectively, the Secured Notes and the Subordinated Notes authorized
by, and authenticated and delivered under, this Indenture (as specified in
Section 2.3).

 

"NRSRO": Any nationally recognized statistical rating organization, other than
any Rating Agency.

 

"NRSRO Certification": A certification executed by a NRSRO in favor of the
Issuer and the Information Agent that states that such NRSRO has provided the
Issuer with the appropriate certifications under Exchange Act Rule
17g-5(a)(3)(iii)(B) and that such NRSRO has access to the 17g-5 Website.

 

54

--------------------------------------------------------------------------------

 

"Obligor":  Any borrower, obligor or guarantor under a Loan.

 

"Obligor Diversity Measure": As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each Obligor, obtained by dividing (i) the Aggregate Principal Balance at such
time of all Collateral Obligations (other than Defaulted Obligations) issued by
such Obligor by (ii) the Aggregate Principal Balance at such time of all
Collateral Obligations (other than Defaulted Obligations).

 

"Offer":  The meaning specified in Section 10.11(c).

 

"Offering": The offering of any Notes pursuant to the relevant Offering
Circular.

 

"Offering Circular":  The(i) With respect to the Secured Notes issued on the  
Closing Date, the offering circular relating to the offer and sale of the
Secured Notes dated September 26, 2016, and including any supplements thereto,
and (ii) with respect to the Secured Notes issued on the Refinancing Date, the
offering circular relating to the offer and sale of the Secured Notes dated
October 16, 2018, and including any supplements thereto.

 

"Officer": (a) With respect to any corporation, the Chairman of the Board of
Directors  or, with respect to the Issuer, any director, the President, any Vice
President, the Secretary, an Assistant Secretary, the Treasurer or an Assistant
Treasurer of such entity or any Person authorized by such entity and shall, for
the avoidance of doubt, include any duly appointed attorney-in-fact of the
Issuer, and (b) with respect to the Co-Issuer and any limited liability company,
any managing member or manager thereof or any person to whom the rights and
powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company.

 

"offshore transaction":  The meaning specified in Regulation S.

 

"Opinion of Counsel": A written opinion addressed to the Trustee and, if
required by the terms hereof, each Rating Agency then rating a Class of Rated
Notes, in form and substance reasonably satisfactory to the Trustee (and, if so
addressed, each Rating Agency then rating a Class of Rated Notes), of a
nationally or internationally recognized and reputable law firm one   or more of
the partners of which are admitted to practice, before the highest court of any
State of the United States or the District of Columbia (or the Cayman Islands,
in the case of an opinion relating to the laws of the Cayman Islands), which
attorney or law firm, as the case may be, may, except as otherwise expressly
provided in this Indenture, be counsel for the Issuer or the Co- Issuer, and
which attorney or law firm, as the case may be, shall be reasonably satisfactory
to the Trustee. Whenever an Opinion of Counsel is required hereunder, such
Opinion of Counsel may rely on opinions of other counsel who are so admitted and
so satisfactory, which opinions of other counsel shall accompany such Opinion of
Counsel and shall be addressed to the Trustee (and, if required by the terms
hereof, each Rating Agency then rating a Class of Rated Notes) or shall state
that the Trustee (and, if required by the terms hereof, each Rating Agency then
rating  a Class of Rated Notes) shall be entitled to rely thereon.

 

"Optional Redemption":  A redemption of Notes in accordance with Section 9.2.

 

55

--------------------------------------------------------------------------------

 

"Original Notes": The Class A-1R Notes, the Class A-1F Notes, the Class A-1T
Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes and the
Subordinated Notes issued pursuant to this Indenture on the Closing Date.

 

"Origination Measurement Date": Each date upon which the Issuer commits to
originate or acquire a Collateral Obligation and, the Closing Date and the
Refinancing Date.

"Origination Requirement": The requirement which will be satisfied if, on any
Origination Measurement Date:

 

(a)the Aggregate Principal Balance of all Collateral Obligations in respect of
which the EU Retention Provider is the Originator; divided by

(b)the Aggregate Principal Balance of all Collateral Obligations and Eligible
Investments owned by the Issuer (including any Collateral Obligations and
Eligible Investments that the Issuer has made a binding commitment to acquire),

 

is greater than 50%.

 

"Originator": An entity which, either itself or through related entities
(including the Issuer and the 2013 CLO Issuer), directly or indirectly, was
involved or will be involved in the original agreement creating a Collateral
Obligation.

 

"Other Plan Law": Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.

 

"Outstanding": With respect to the Notes or the Notes of any specified Class, as
of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:

 

 

(i)

Notes theretofore canceled by the Registrar or delivered to the Registrar for
cancellation in accordance with the terms of Section 2.9 or registered in the
Register on the date that the Trustee provides notice to the Holders that this
Indenture has been discharged in accordance with Article IV;

 

 

 

(ii)

Notes or portions thereof for whose payment or redemption funds in the necessary
amount have been theretofore irrevocably deposited with the Trustee or  any
Paying Agent in trust for the Holders of such Notes pursuant to Section
4.1(a)(ii); provided that if such Notes or portions thereof are to be redeemed,
notice of such redemption has been duly given pursuant to this Indenture or
provision therefor satisfactory to the Trustee has been made;

 

 

 

(iii)

Notes in exchange for or in lieu of which other Notes have been authenticated
and delivered pursuant to this Indenture, unless proof satisfactory to the
Trustee is presented that any such Notes are held by a "protected purchaser"
(within the meaning of Section 8-303 of the UCC); and

 

 

56

--------------------------------------------------------------------------------

 

 

(iv)

Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

 

 

In determining whether the Holders of the requisite Aggregate Outstanding Amount
have
given  any  request,  demand,  authorization,  direction,  notice,  consent  or  waiver    hereunder,
(a) Notes owned by the Issuer or the Co-Issuer (or, only in the case of (x) a
vote on the removal of the Collateral Manager for "Cause" (as defined in the
Collateral Management Agreement), (y) a waiver of an event constituting "Cause"
under the Collateral Management Agreement as a basis for termination of the
Collateral Management Agreement or removal of the Collateral Manager thereunder
or (z) a vote in connection with the appointment of an Approved Replacement
pursuant to Section 2.15, the Collateral Manager, any Affiliate thereof or any
funds or accounts managed by the Collateral Manager or one of its Affiliates as
to which the Collateral Manager or one of its Affiliates has discretionary
voting authority) shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Notes that a Trust Officer of the Trustee has actual knowledge to be so owned
shall be so disregarded and (b) Notes so owned that have been pledged in good
faith shall be regarded as Outstanding if the pledgee establishes to the
reasonable satisfaction of the Trustee the pledgee's right so to act with
respect to such Notes and that the pledgee is not one of the Persons specified
above.

 

"Overcollateralization Ratio": With respect to any specified Class or Classes of
Secured Notes as of any Measurement Date or other date of determination, the
percentage derived  from: (i) the sum of (x) (1) the Principal Collateralization
Amount on such date plus (y) the Net Aggregate Exposure Amount minus (2) solely
for purposes of calculating the Overcollateralization Ratio for the
Overcollateralization Ratio Test with respect to the Class A-1 Notes, the Excess
CCC (DBRS) Adjustment Amount divided by (ii) the sum of (x) Aggregate
Outstanding Amount on such date of the Secured Notes of such Class or Classes,
each Priority Class of Secured Notes and each Pari Passu Class of Secured Notes
plus (y) the Net Aggregate Exposure Amount.

 

"Overcollateralization Ratio Test": A test that is satisfied with respect to any
designated Class or Classes of Secured Notes as of any Measurement Date or other
date of determination on which such test is applicable if (i) the
Overcollateralization Ratio for such Class or Classes on such date is at least
equal to the Required Overcollateralization Ratio for such Class or Classes or
(ii) such Class or Classes of Secured Notes are no longer Outstanding.

 

'"Pari Passu Class": With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.

 

"Participation Interest": A participation interest in a Loan that is documented
under a Loan Syndications and Trading Association, Loan Market Association or
similar agreement standard for loan participation transactions among
institutional market participants; provided that, with respect to any
participation interest in a Loan constituting part of the 2013 CLO Portfolio,
such participation interest shall be deemed to (a) be a Collateral Obligation
for all purposes hereunder (provided that the related Senior Secured Loan or
Second Lien Loan in which such participation interest is granted satisfies the
definition of Collateral

57

--------------------------------------------------------------------------------

 

Obligation) and (b) not be a Participation Interest until the 30th day following
the Closing Date if such participation interest has not been elevated by such
day (provided that up to five participation interests that are part of the 2013
CLO Portfolio shall not be considered to be Participation Interests until the
90th day following the Closing Date if such participation interest has not been
elevated by such day).

 

"Partner":  The meaning specified in Section 7.17(k).

 

"Partnership Tax Audit Rules": Sections 6221 through 6241 of the Code, together
with any guidance issued thereunder or successor provisions and any similar
provision of state or local tax laws.

 

"Party":  The meaning specified in Section 14.15.

 

"Passing Report":  The meaning specified in Section 7.18(c).

 

"Paying Agent": Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.

 

"Payment Account": The payment account of the Trustee established
pursuant  to  Section 10.3(a).

 

"Payment Date": The 20th day of February, May, August and November of each year
(or, if such day is not a Business Day, the next succeeding Business Day),
commencing in November 2016, except that (x)provided that (x) the first Payment
Date after the Closing Date occurred in November 2016 and the first Payment Date
after the Refinancing Date shall occur in February 2019, (y) "Payment Date"
shall include each date fixed by the Trustee on which payments are made in
accordance with Section 5.7 and (yz) the final Payment Date (subject to any
earlier redemption or payment of the Notes) shall be the Stated Maturity (or, if
such day is not a Business Day, the next succeeding Business Day).

 

"PBGC":  The United States Pension Benefit Guaranty Corporation.

 

"Pending Collateral Obligation Purchase Funding Amount": The meaning specified
in Section 2.14(b).

 

"Permitted Liens": (a) Liens in favor of the Trustee for the benefit of the
Secured Parties granted pursuant to this Indenture and any other Transaction
Document; (b) liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded (provided
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor); and (c) the interests of
lessees and lessors under leases of real or personal property made in the
ordinary course of business which interests would not have a Material Adverse
Effect.

 

"Permitted Offer": An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt

58

--------------------------------------------------------------------------------

 

obligation being exchanged plus any accrued and unpaid interest or (y) other
debt obligations that rank pari passu or senior to the debt obligations being
exchanged which have a face amount equal to or greater than the full face amount
of the debt obligation being exchanged and are eligible to be Collateral
Obligations plus any accrued and unpaid interest in Cash and (ii) as to which
the Collateral Manager has determined in its reasonable commercial judgment that
the offeror has sufficient access to financing to consummate the Offer.

 

"Person": An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
statutory trust, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof.

 

"PIK Loan" Any loan on which a portion (but not all) of the interest accrued for
a specified portion of time or until the maturity thereof is, or at the option
of the Obligor may be, added to the principal balance of such loan or otherwise
deferred rather than being paid in cash, which carries a current cash pay
interest rate of not less than (a) in the case of a Floating Rate Obligation,
LIBOR plus 1.00% per annum or (b) in the case of a Fixed Rate Obligation, the
zero-coupon swap rate in a fixed/floating interest rate swap with a term equal
to five years; provided that a loan that, in addition to any capitalized
interest, requires by the terms of its applicable Underlying Instrument interest
to be paid in cash at a rate of (in the case of a PIK Loan that is a Fixed Rate
Obligation) at least 4.00% and (in the case of a PIK Loan that is a Floating
Rate Obligation) at least LIBOR plus 3.00% per annum shall be deemed not to be a
PIK Loan hereunder. For the avoidance of doubt, (i) a Zero Coupon Obligation
shall be deemed not to be a PIK Loan hereunder and (ii) if the Obligor under a
PIK Loan fails to make a required cash interest payment thereunder, such PIK
Loan shall become a Defaulted Obligation.

 

"Placement Agent": Natixis Securities Americas LLC, in its capacity as placement
agent of the Natixis Placed Notes.

 

"Placement Agreement": The(i) With respect to the Secured Notes issued on the
Closing Date, the agreement dated as of September 29, 2016 by and among the
Co-Issuers and the Placement Agent relating to the placement of the Natixis
Placed Notes, as amended from time to time., and (ii) with respect to the
Secured Notes issued on the Refinancing Date, the agreement dated as of October
18, 2018 by and among the Co-Issuers and the Placement Agent relating to the
placement of the Natixis Placed Notes, as amended from time to time.

 

"Plan Fiduciary": The meaning specified in Section 2.5(j)(ii)(B).

 

"Posting": The forwarding by the Collateral Administrator of emails received at
the Rule 17g-5 Address to the 17g-5 Website.

 

"Prepayment":  The meaning specified in Section 9.7(a).

 

"Prepayment Notice Date":  The meaning specified in Section 9.7(c).

 

"Principal Balance": Subject to Section 1.3, with respect to (a) any Asset other
than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of
determination,  the  outstanding  principal  amount  of  such  Asset  (excluding  any  
capitalized

59

--------------------------------------------------------------------------------

 

interest) and (b) any Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation, as of any date of determination, the outstanding
principal amount of such Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation (excluding any capitalized interest), plus (except as
expressly set forth in this Indenture) any undrawn commitments that have not
been irrevocably reduced or withdrawn with respect to such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation; provided that for purposes
of calculating the Overcollateralization Ratio and Total Capitalization, the
Principal Balance of any Revolving Collateral Obligation or Delayed Drawdown
Collateral Obligation shall not include any undrawn commitments with respect to
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided further that for all purposes (other than the determination of
compliance with the EU Retention Requirement Laws, the calculation of the EU
Retained Amount and whether aan EU Retention Deficiency has occurred) the
Principal Balance of any Equity Security or interest only strip shall be deemed
to be zero. For purposes of determining compliance with the EU Retention
Requirement Laws, calculating the EU Retained Amount and determining whether aan
EU Retention Deficiency has occurred, the Principal Balance of any Asset shall
be its Principal Balance in each case without any adjustments for purchase price
or the application of haircuts or other adjustments.

 

"Principal Collateralization Amount": As of any date, an amount equal to the
sum, without duplication, of the following:

 

(a)the Aggregate Principal Balance of all Collateral Obligations (excluding
Defaulted Obligations, Discount Obligations, Current Pay Obligations and
Non-Elevated 2013 CLO Participation Interests (each as to which the applicable
rule below shall apply)), plus

 

(b)the aggregate amount of funds on deposit in the Collection Account and the
Revolver Funding Account, including Eligible Investments, constituting Principal
Proceeds, plus

 

(c)for each Defaulted Obligation that has been a Defaulted Obligation for less
than one year, the lower of (i) an amount equal to the Market Value at such time
of such Defaulted Obligation and (ii) the S&P Recovery Rate multiplied by the
principal balance thereof at such time, plus

 

(d)for each Discount Obligation, the aggregate purchase price, excluding accrued
interest, expressed as a Dollar amount, for such Discount Obligations (after
adding the amount of any subsequent borrowings and/or subtracting the amount of
any subsequent repayments thereof), plus

 

(e)for each Current Pay Obligation, 95% of such Current Pay Obligation's Market
Value (but no greater than the par value of such Current Pay Obligation), minus

 

 

(f)

the Excess CCC Adjustment Amount;

 

provided that, (i) with respect to any Collateral Obligation that satisfies more
than one of the definitions of Defaulted Obligation, Discount Obligation,
Current Pay Obligation or CCC Collateral Obligation, such Collateral Obligation
shall, for the purposes of this definition, be

60

--------------------------------------------------------------------------------

 

treated as belonging to the category of Collateral Obligations which results in
the lowest Principal Collateralization Amount on any date of determination and
(ii) the Principal Collateralization Amount for any Defaulted Obligation which
has been a Defaulted Obligation for one year or more will be zero. For the
avoidance of doubt, any Collateral Obligation that is a Non-Elevated 2013 CLO
Participation Interest shall have a value of zero for purposes of the Principal
Collateralization Amount.

 

"Principal Collection Subaccount":  The meaning specified in Section 10.2(a).

 

"Principal Financed Accrued Interest": With respect to (i) any Collateral
Obligation owned or purchased by the Issuer on the Closing Date if purchased
with Principal Proceeds, an amount equal to the unpaid interest on such
Collateral Obligation that accrued prior to the Closing Date that is owing to
the Issuer and remains unpaid as of the Closing Date and (ii) any Collateral
Obligation purchased after the Closing Date, the amount of Principal Proceeds,
if any, applied towards the purchase of accrued interest on such Collateral
Obligation.

 

"Principal Proceeds": With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any other amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture. For
the avoidance of doubt, Principal Proceeds shall not include any Excepted
Property.

 

"Priority Class": With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.

 

"Priority of Payments":  The meaning specified in Section 11.1(a).

 

"Priority Termination Event": The meaning specified in the relevant Hedge
Agreement, which may include, without limitation, the occurrence of (i) the
Issuer's failure to make required payments or deliveries pursuant to a Hedge
Agreement with respect to which the Issuer is the  sole Defaulting Party (as
defined in the relevant Hedge Agreement), (ii) the occurrence of certain events
of bankruptcy, dissolution or insolvency with respect to the Issuer with respect
to which the Issuer is the sole Defaulting Party (as defined in the relevant
Hedge Agreement), (iii) the liquidation of the Assets due to an Event of Default
under this Indenture or (iv) a change in law after the ClosingRefinancing Date
which makes it unlawful for either the Issuer or a Hedge Counterparty to perform
its obligations under a Hedge Agreement.

 

"Proceeding": Any suit in equity, action at law or other judicial or
administrative proceeding.

 

"Process Agent":  The meaning specified in Section 7.2.

 

"Program Manager": The investment manager or administrator of a CP Conduit, as
applicable.

 

"Proposal Period":  The meaning specified in Section 2.15(b).

 

61

--------------------------------------------------------------------------------

 

"Proposed Portfolio": The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.

 

"Proposed Replacement":  The meaning specified in Section 2.15(b).

 

"Purchaser Rating Criteria": A test satisfied with respect to any Holder of the
Class A-  1R Notes on each day during the Reinvestment Period if: (i) such
Holder or the CP Conduit providing the funding for such Holder has a short-term
credit rating from S&P of at least "A-1"; (ii) such Holder's obligations are
guaranteed by an entity meeting the requirements under clause (i) at such time;
or (iii) the Rating Agency Condition is satisfied with respect to such Holder's
failure to satisfy the requirements under either of clause (i) or (ii) at such
time and both the  Issuer and the Note Agent have consented thereto. The
Purchaser Rating Criteria will not apply after the Reinvestment Period.

 

"QIB/QP": Any Person that, at the time of its acquisition, purported acquisition
or proposed acquisition of Notes is both (i) a Qualified Institutional Buyer and
(ii) either (x) a Qualified Purchaser or (y) a corporation, partnership, limited
liability company or other entity (other than a trust), each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser.

 

"Qualified Broker/Dealer": Any of Bank of America/Merrill Lynch; The Bank of
Montreal; The Bank of New York Mellon, N.A.; Barclays Bank plc; BNP Paribas;
Broadpoint Securities; Citadel Securities LLC; Credit Agricole CIB; Citibank,
N.A.; Credit Agricole S.A.; Canadian Imperial Bank of Commerce; Commerzbank;
Credit Suisse; Deutsche Bank AG; Dresdner Bank AG; GE Capital; Goldman Sachs &
Co.; HSBC Bank; Imperial Capital LLC; ING Financial Partners, Inc.; Jefferies &
Co.; J.P. Morgan Securities LLC; KeyBank; KKR Capital Markets LLC; Lazard;
Lloyds TSB Bank; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Morgan
Stanley & Co.; Natixis; Northern Trust Company; Oppenheimer & Co. Inc.; Royal
Bank of Canada; The Royal Bank of Scotland plc; Scotia Capital; Societe
Generale; SunTrust Bank; The Toronto-Dominion Bank; UBS AG; U.S. Bank National
Association; Wells Fargo Bank, National Association; Cantor Fitzgerald, L.P.;
Seaport Group; Stifel Nicolaus & Company, Incorporated; FBR & Co.; CIT Group
Inc.; Gleacher & Company, Inc.; and Macquarie Capital.

 

"Qualified Institutional Buyer": The meaning specified in Rule 144A under
the  Securities Act.

 

"Qualified Purchaser": The meaning specified in Section 2(a)(51) of the
Investment Company Act and Rule 2a51-2 or 2a51-3 under the Investment Company
Act.

 

"Rated Notes": The Class A-1 Notes, the Class A-2 Notes, and the Class B Notes
and  the Class C Notes.

 

"Rating Agency": Each of S&P and DBRS (in each case only for so long as Notes
rated by such entity on the Refinancing Date are Outstanding and are rated by
such entity), or, with respect to the Assets generally, Moody's or S&P or, if at
any time Moody's or

62

--------------------------------------------------------------------------------

 

S&P  ceases  to  provide  rating  services  with  respect  to  debt obligations,
any other nationally recognized investment rating agency selected by the Issuer
(or the Collateral Manager on behalf of the Issuer). If at any time any of the
rating agencies referred to above ceases to be a "Rating Agency" and a
replacement rating agency is selected in accordance with the preceding sentence,
then references to rating categories of such replaced rating agency in this
Indenture shall be deemed instead to be references to the equivalent categories
of such replacement rating agency as of the most recent date on which such
replacement rating agency and such replaced rating agency published ratings for
the type of obligation in respect of which such replacement rating agency is
used; provided that a replacement rating agency selected to replace Moody's
shall not be applicable for purposes of the determination of an S&P Rating.

 

"Rating Agency Condition": With respect to any event or any action taken or to
be taken by or on behalf of the Issuer, a condition that is satisfied if S&P
provides written confirmation (which may take the form of a press release or
other written communication which may be in electronic form or posted on S&P's
website) that no immediate withdrawal or reduction with respect to its
then-current rating by S&P of any Class of Rated Notes will occur as a result of
such event or action; provided that the Rating Agency Condition will be deemed
to be satisfied if (i) no Class of Rated Notes then outstanding is then rated by
S&P (including due to the withdrawal by S&P of its rating on such Notes) or (ii)
S&P makes a public announcement or informs the Issuer, the Collateral Manager or
the Trustee in writing that (A) it believes that satisfaction of the Rating
Agency Condition is not required with respect to such event or action, (B) its
practice is not to give such confirmations or (C) it will not review such event
or action for purposes of evaluating whether to confirm the then-current ratings
(or initial ratings) of the Rated Notes.

 

"Rating Confirmation Failure":  The meaning specified in Section 7.18(c).

 

"Real Estate Loan": A loan or other debt obligation that is (a) secured
primarily by a mortgage, deed of trust or similar lien on commercial real estate
(other than hotels and casinos), residential real estate or undeveloped land or
(b) made to a company engaged primarily in acquiring and developing undeveloped
land (whether or not such loan or other debt obligation is secured by real
estate).

 

"Received Obligation": A debt obligation that is a Defaulted Obligation received
in connection with an Exchange Transaction.

 

"Record Date": With respect to the Notes, the date that is 15 days prior to the
applicable Payment Date.

 

"Redemption Date": Any date specified for a redemption of Notes (other than a
Mandatory Redemption) pursuant to Article IX.

 

"Redemption Price": (a) For each Secured Note to be redeemed (x) 100% of the
Aggregate Outstanding Amount of such Secured Note, plus (y) accrued and unpaid
interest thereon (including interest on any accrued and unpaid Deferred
Interest, in the case of the Class B Notes and the Class C Notes) to the
Redemption Date, plus (z) in the case of any Class A-1R Note being redeemed, any
Class A-1R Note Additional Amounts in respect thereof and an amount equal to the
accrued and unpaid Commitment Fees and any Commitment Fee  

63

--------------------------------------------------------------------------------

 

Shortfalls and (b) for each Subordinated Note, its proportional share (based on
the outstanding principal amount of such Subordinated Notes) of the amount of
the proceeds of the Assets remaining after giving effect to the Optional
Redemption or Tax Redemption, as applicable, of the Secured Notes in whole or
after all of the Secured Notes have been repaid in full and payment in full of
(and/or creation of a reserve for) all expenses (including all Collateral
Management Fees and Administrative Expenses, which shall not be subject to the
Administrative Expense Cap) of the Co-Issuers; provided that, in connection with
any Optional Redemption or Tax Redemption, Holders of 100% of the Aggregate
Outstanding Amount of any Class of Secured Notes by notifying the Trustee in
writing prior to the Redemption Date may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class of
Secured Notes.

 

"Reduced Interest Class":  The meaning specified in Section 8.2(b).

 

"Reference Banks": The meaning specified in Exhibit C heretothe definition of
the  term "LIBOR" herein.

 

"Reference Rate Modifier": A modifier applied to a reference rate in order
to  cause such rate to be comparable to LIBOR, which may include an addition to
or subtraction from such unadjusted rate.

 

"Refinancing": A loan or an issuance of replacement securities, whose terms in
each  case will be negotiated by the Collateral Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Secured
Notes in connection with an Optional Redemption.

 

"Refinancing Date":  October 18, 2018.

 

"Refinancing Effective Date": The earlier to occur of (i) July 15, 2019 and (ii)
the first date on which the Collateral Manager certifies to the Trustee and the
Collateral Administrator that the applicable conditions set forth in Section
7.18 are satisfied.

 

"Refinancing Effective Date-Related Redemption":   The meaning specified in  
Section

9.6.

 

"Refinancing Effective Date-Related Redemption Amount":  The meaning specified  
in

Section 9.6.

 

"Refinancing  Effective  Date-Related Redemption Date":The  meaning specified in
Section 9.6.

"Refinancing Effective Date Report": The meaning specified in Section
7.18(b)(ii). "Refinancing Notes":  The Class A-1R-R Notes, the Class A-1T-R
Notes, the   Class

A-2-R Notes and the Class B-R Notes.

 

"Refinancing Proceeds":  The Cash proceeds from a Refinancing.

 

64

--------------------------------------------------------------------------------

 

"Refinancing Target Par Amount": U.S.$400,728,000.

 

"Refinancing Target Par Condition": A condition satisfied as of the Refinancing
Effective Date if the Aggregate Principal Balance of Collateral Obligations that
are held by the Issuer and that the Issuer has committed to purchase on such
date, together with the amount of any proceeds of prepayments, maturities or
redemptions of Collateral Obligations purchased by the Issuer prior to such date
(other than any such proceeds that have been reinvested or committed to be
reinvested in Collateral Obligations held by the Issuer on the Refinancing
Effective Date), will equal or exceed the Refinancing Target Par Amount;
provided that for purposes of this definition, any Collateral Obligation that
becomes a Defaulted Obligation prior to the Refinancing Effective Date shall be
treated as having a Principal Balance equal to its Principal Collateralization
Amount.

 

"Regional Diversity Measure": As of any date of determination, the number
obtained by dividing (a) 1 by (b) the sum of the squares of the quotients, for
each S&P region classification, obtained by dividing (i) the Aggregate Principal
Balance at such time of all Collateral Obligations (other than Defaulted
Obligations) issued by Obligors that belong to such S&P region classification by
(ii) the Aggregate Principal Balance at such time of all Collateral Obligations
(other than Defaulted Obligations).

 

"Register" and "Registrar": The respective meanings specified in Section 2.5(a).

 

"Registered":   In registered form for U.S. federal income tax purposes and
issued    after

July 18, 1984; provided that a certificate of interest in a grantor trust shall
not be treated as Registered unless each of the obligations or securities held
by the trust was issued after that date.

 

"Registered Investment Adviser": A Person duly registered as an investment
adviser in accordance with and pursuant to Section 203 of the Investment
Advisers Act of 1940, as amended.

 

"Registered Office Terms": The Administrator's standard Terms and Conditions for
the Provision of Registered Office Services, as published at
http://www.maplesfiduciaryservices.com/terms/.

 

"Regulation S":  Regulation S, as amended, under the Securities Act.

 

"Regulation S Global Secured Note": The meaning specified in Section 2.2(b)(i).

 

"Reinvestment Borrowing":  The meaning specified in Section 2.14(b).

 

"Reinvestment Borrowing Date": The last day of the Reinvestment Period (or, if
any  such date is not a Business Day, the Business Day following such date).

 

"Reinvestment Period": The period from and including the Closing Date to
and  including the earliest of (i) September 29, 2020,November 20, 2022 (ii) the
date of the acceleration of the Maturity of any Class of Secured Notes pursuant
to Section 5.2, (iii) the date on which the Collateral Manager reasonably
determines that it can no longer reinvest in

65

--------------------------------------------------------------------------------

 

additional Collateral Obligations in accordance with Section 9.6 or the
Collateral    Management Agreement, (iv) the date of an occurrence of a Key
Person Event and (v) the date of an S&P Withdrawal.

 

"Reinvestment Target Par Balance": As of any date of determination on and after
the Refinancing Effective Date, the Refinancing Target Initial Par Amount, minus
(i) the Aggregate Undrawn Amount at such time, minus (ii) the amount of any
reduction or prepayment in the aggregate outstanding principal amount of the
Notes, plus (ii) the amount of any subsequent increase in the aggregate
outstanding principal amount of the Class A-1R Notes as a result of a Borrowing
thereunder,Refinancing Notes (except for any Prepayment) plus (iii) the
aggregate amount of Principal Proceeds that result from the issuance of any
additional notes pursuant to Sections 2.13 and 3.2 (after giving effect to such
issuance of any additional notes) after the Refinancing Date.

 

"Related Obligation": A loan issued by (or the Obligor of which is) (i) the BDC
(or any of its Affiliates) or any other Person whose investments are primarily
managed by the BDC or any of its Affiliates (other than, in each case, any
investor in any fund managed by the BDC or any of its Affiliates) or (ii) an
entity 25% or more of which is owned by an entity described in the preceding
clause (i).

 

"Required Hedge Counterparty Rating": With respect to any Hedge Counterparty,
the ratings required by (a) the criteria of S&P in effect at the time of
execution of the related Hedge Agreement and (b) for so long as any Class A-1
Notes remain Outstanding, the criteria of DBRS in effect at the time of
execution of the related Hedge Agreement.

 

"Required Interest Coverage Ratio": (a) for the Class A Notes, 135.0135.00%; and
(b) for the Class B Notes, 125.0% and (c) for the Class C Notes, 115.0125.00%.

 

"Required Overcollateralization Ratio":   (a) for the Class A Notes,
173.4128.00%;   and (b) for the Class B Notes, 156.1% and (c) for the Class C
Notes, 148.1118.16%.

 

"Retained Amount": A material net economic interest in the securitisation
position comprised by the Notes which, in any event, shall not be less than 5%
(or such lower amount, including 0%, if such lower amount is required or allowed
under the applicable Retention Requirement Law as a result of amendment, repeal
or otherwise) of the nominal value of the Collateral Obligations and Eligible
Investments from time to time, as calculated and measured at each origination or
acquisition of a Collateral Obligation or Eligible Investment by the Issuer.

 

"Retention Deficiency": An event which shall occur if the Subordinated Notes
held by the Retention Provider are insufficient to constitute the Retained
Amount.

 

"Retention Letter": Each letter relating to the retention of net economic
interest in substantially the form of Exhibit F hereto, from the Retention
Provider and addressed to the Issuer, the Trustee and the Placement Agent.

"Retention ProviderReset Amendment": The BDCmeaning set forth in Section 8.1.
"Reuters Screen": Reuters Page LIBOR01 (or such other page that may replace

66

--------------------------------------------------------------------------------

 

that page on such service for the purpose of displaying comparable rates) as
reported by Bloomberg Financial Markets Commodities News as of 11:00 a.m.,
London time, on the Interest Determination Date.

 

"Retention Requirement": The requirements and obligations of the Retention
Provider as set forth in the Retention Letter.

 

"Retention Requirement Laws": Each of: (a) Articles 404-410, the CRR and the
Final RTS, together with any applicable guidance, regulatory technical
standards, implementing technical standards or related documents published by
any European Supervisory Authority, the European Central Bank (or any successor
or replacement agency or authority) and any delegated regulations of the
European Commission, (b) Article 51 and Article 17 as implemented by Section 5
of Chapter III of the AIFMD Level 2 Regulation supplementing the AIFMD, the
AIFMD and the AIFMD Level 2 Regulation, and (c) Article 254, Solvency II and the
Solvency II Level 2 Regulation, in each case including any further technical
standards, any similar or successor laws (including any retention requirements
applicable to UCITS funds), any implementing laws or regulations in force in any
Member State of the European Union, any guidelines or other materials published
by the European Supervisory Authorities (jointly or individually) in relation
thereto and any delegated regulations of the European Commission (in each case
including any amendments, replacements or successors thereto).

 

"Revolver Funding Account": The account established pursuant to Section 10.4.

 

"Revolving Collateral Obligation":Any Collateral Obligation (other than a    
Delayed Drawdown Collateral Obligation) that is a loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities, unfunded commitments under
specific facilities and other similar loans and investments) that by its terms
may require one or more future advances to be made to the borrower by the
Issuer; provided that any such Collateral Obligation will be a Revolving
Collateral Obligation only until all commitments to make advances to the
borrower expire or are terminated or irrevocably reduced to zero.

 

"Revolving Period": The Reinvestment Period; provided that, with respect to the
Termed-Out Class A-1R Notes, the Revolving Period shall mean the period from the
Refinancing Date to and including the Term-Out Date, unless the Reinvestment
Period has been terminated prior to such date.

 

"Row "AAA" Recovery Level": The column of that name in the DBRS Collateral
Quality Matrix.

 

"Row Diversity Score": The column of that name in the DBRS Collateral Quality
Matrix.

 

"Row Spread Level": The column of that name in the DBRS Collateral Quality
Matrix.

 

"Row Weighted Average Risk Score": The column of that name in the DBRS
Collateral Quality Matrix.

 

67

--------------------------------------------------------------------------------

 

"Rule 144A":  Rule 144A, as amended, under the Securities Act.

 

"Rule 144A Global Secured Note": The meaning specified in Section 2.2(b)(ii).

 

"Rule 144A Information":  The meaning specified in Section 7.15.

"Rule 17g-5":  The meaning specified in Section 14.17(a).

 

"Rule 17g-5 Address":  The meaning specified in Section 14.3(e).

 

"S&P": Standard & Poor'sS&P Global Ratings Services, a Standard & Poor's
Financial Services LLC, an S&P Global business, and any successor or successors
thereto.

 

"S&P CDO Monitor": Each dynamic, analytical computer model developed by
S&P  used to calculate the default frequency in terms of the amount of debt
assumed to default as a percentage of the original principal amount of the
Collateral Obligations consistent with a specified benchmark rating level based
upon certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P's proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Manager, the
Collateral Administrator and the Trustee. Each S&P CDO Monitor shall be chosen
by the Collateral Manager and associated with either (x) a Weighted Average S&P
Recovery Rate and a Weighted Average Spread from Section 2 of Schedule 3 or (y)
a Weighted Average S&P Recovery Rate and a Weighted Average Spread confirmed by
S&P; provided that as of any date of determination the Weighted Average S&P
Recovery Rate for the Class A-1 Notes equals or exceeds the Weighted Average S&P
Recovery Rate for the Class A-1 Notes chosen by the Collateral Manager and the
Weighted Average Spread equals or exceeds the Weighted Average Spread chosen by
the Collateral Manager.

 

"S&P CDO Monitor Election Date":  The meaning specified in Section 7.18(d).

"S&P CDO Monitor Test": A test that is applicable (x) on and after the Effective
Date until the Refinancing Date, and (y) on and after the Refinancing Effective
Date, and will be satisfied on any date of determination on or after the
Effective Dateduring such periods (and,  on and after the S&P CDO Monitor
Election Date, following receipt by the Collateral Manager and the Collateral
Administrator of the Adjusted Break-even Default Rate for each S&P CDO Monitor
(in accordance with the definition of "Adjusted Break-even Default Rate")) if,
after giving effect to the sale of a Collateral Obligation or the purchase of a
Collateral Obligation, the Default Differential of the Proposed Portfolio is
positive. The S&P CDO Monitor Test will be considered to be improved if the
Default Differential of the Proposed Portfolio is greater than the Default
Differential of the Current Portfolio.

 

"S&P Counterparty Criteria": With respect to any Participation Interest acquired
or sold by the Issuer, criteria that will be met if, immediately after giving
effect to such acquisition or sale, the Aggregate Participation Percentages of
all Selling Institutions and participants that have the same or a lower S&P
Rating does not exceed the "Aggregate Percentage Limit" set forth below for such
S&P Rating, and the Aggregate Participation Percentage of any single Selling

68

--------------------------------------------------------------------------------

 

Institution or participant that has the S&P Rating set forth below or a lower
credit rating does not exceed the "Individual Percentage Limit" set forth below
for such S&P Rating:

 

S&P Rating of Selling Institution or Participant (at or below)

Aggregate Percentage Limit

Individual Percentage Limit

AAA

20.0%

20.0%

AA+

20.010.0%

10.0%

AA

20.010.0%

10.0%

AA-

15.010.0%

10.0%

A+

10.05.0%

5.0%

A (with an A-l short-term rating)

5.0%

5.0%

A (without an A-l short- term rating)

0%

0%

A-  or below

0%

0%

 

"S&P Default Rate": With respect to a Collateral Obligation, the default rate as
determined in accordance with Section 3 of Schedule 3 hereto.

 

"S&P Industry Classification":  Each industry identified in Schedule 2.

 

"S&P Rating Agency Condition": With respect to any event or any action taken or
to be taken by or on behalf of the Issuer, a condition that is satisfied if S&P
provides written confirmation (which may take the form of a press release or
other written communication which may be in electronic form or posted on S&P's
website) that no immediate withdrawal or reduction with respect to its
then-current rating by S&P of any Class of Rated Notes will occur as a result of
such event or action; provided that the S&P Rating Agency Condition will be
deemed to be satisfied if (i) no Class of Rated Notes then outstanding is then
rated by S&P (including due to the withdrawal by S&P of its rating on such
Notes) or (ii) S&P makes a public announcement or informs the Issuer, the
Collateral Manager or the Trustee in writing that (A) it believes that
satisfaction of the S&P Rating Agency Condition is not required with respect to
such event or action, (B) its practice is not to give such confirmations or (C)
it will not review such event or action for purposes of evaluating whether to
confirm the then-current ratings (or initial ratings) of the Rated Notes.

 

"S&P Rating": With respect to any Collateral Obligation, as of any date
of  determination, the rating determined in accordance with the following
methodology:

 

 

(i)

(a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transactioncompliant
with the S&P criteria, then the S&P  Rating shall be such rating (regardless of
whether there is a published rating by S&P on the Collateral Obligations of such
issuer held by the Issuer; provided that private ratings (that is, ratings
provided at the request of the obligor) may be used for purposes of this
definition if the related obligor has consented to the disclosure thereof and a
copy of such consent has been provided to S&P) or (b) if there is no issuer
credit rating of the issuer  by S&P but (1) there is a senior secured rating on
any obligation or security of the

 

69

--------------------------------------------------------------------------------

 

 

issuer, then the S&P Rating of such Collateral Obligation shall be one
sub-category below such rating; (2) if clause (1) above does not apply, but
there is a senior unsecured rating on  any obligation or security of the issuer,
the S&P Rating of such Collateral Obligation shall equal such rating; and (3) if
neither clause (1) nor clause (2) above applies, but  there is a subordinated
rating on any  obligation  or  security  of  the  issuer,  then  the S&P Rating
of such Collateral Obligation shall be one sub-category above such rating if
such rating is higher than "BB+", and shall be two sub-categories above such
rating if such rating is "BB+" or lower;

 

 

(ii)

with respect to any Collateral Obligation that is a DIP Collateral Obligation,
the S&P Rating thereof shall be the credit rating  assigned to such issue by
S&P; provided that such credit rating shall expire on the earlier of (i) the
12-month anniversary of the date S&P assigned such credit rating to such DIP
Collateral Obligation, unless S&P renews such credit rating, in which case, the
credit rating shall expire on the 12-month anniversary of the date of renewal
and (ii) the date S&P provides notice to the Collateral Manager that the credit
quality of such DIP Collateral Obligation has deteriorated since S&P assigned or
renewed such credit rating;

 

 

(iii)

if there is not a rating by S&P on the issuer or on an obligation of the issuer,
then the S&P Rating may be determined pursuant to clauses (a) through (c) below:

 

 

(a)

if an obligation of the issuer is not a DIP Collateral Obligation and is
publicly rated by Moody's, then the S&P Rating will be the rating equivalent of
the public rating by Moody's of such Collateral Obligation except that the S&P
Rating of such obligation will be (1) one sub category below the S&P equivalent
of the rating by Moody's if such rating is "Baa3" or higher and (2) two
sub-categories below the S&P equivalent of the rating by Moody's if such rating
is "Ba1" or lower;

 

 

 

(b)

subject to the limitations with respect to Deemed Rated Obligations as set forth
in the definition of the term "Concentration Limitations", the S&P Rating may be
based on a credit estimate provided by S&P, and in connection therewith, the
Issuer, the Collateral Manager on behalf of the Issuer or the issuer of such
Collateral Obligation shall, prior to or within 30 days after the acquisition of
such Collateral Obligation, apply (and concurrently submit all available
Information in respect of such application) to S&P for a credit estimate which
shall be its S&P Rating; provided that, if such Information is submitted within
such 30-day period, then, pending receipt from S&P of such estimate, such
Collateral Obligation shall have an S&P Rating as determined by the Collateral
Manager in its sole discretion if the Collateral Manager certifies to the
Trustee and the Collateral Administrator that it believes that such S&P Rating
determined by the  Collateral

 

 

70

--------------------------------------------------------------------------------

 

Manager is commercially reasonable and that the credit estimate provided by  S&P
will be at least equal to such S&P Rating determined by the Collateral Manager;
provided further, that if such Information is not submitted within such 30-day
period, then, pending receipt from S&P of such estimate, the Collateral
Obligation shall have (1) the S&P Rating as determined by the Collateral Manager
for a period of up to 90 days after the acquisition of such Collateral
Obligation and (2) an S&P Rating of "CCC-" following such 90-day period; unless,
during such 90-day period, the Collateral Manager has requested the extension of
such period and S&P, in its sole discretion, has granted such request; provided
further, that if such 90-day period (or other extended period) elapses pending
S&P's decision with respect to such application, the S&P Rating of such
Collateral Obligation shall be "CCC-"; provided further, that if the Collateral
Obligation has had a public rating by S&P that S&P has withdrawn or suspended
within six months prior to the date of such application for a credit estimate in
respect of such Collateral Obligation, the S&P Rating in respect thereof shall
be "CCC-" pending receipt from S&P of such estimate, and S&P may elect not to
provide such estimate until a period of six months have elapsed after the
withdrawal or suspension of the public rating; provided further that the S&P
Rating may not be determined pursuant to this clause (b) if the Collateral
Obligation is a DIP Collateral Obligation; provided further that such credit
estimate shall expire 12 months after the acquisition of such Collateral
Obligation, following which such Collateral Obligation shall have an S&P Rating
of "CCC-" unless, during such 12-month period, the Issuer applies for renewal
thereof in accordance with this Indenture, in which case such credit estimate
shall continue to be the S&P Rating of such Collateral Obligation until S&P has
confirmed or revised such credit estimate, upon which such confirmed or revised
credit estimate shall be the S&P Rating of such Collateral Obligation; provided
further that such confirmed or revised credit estimate shall expire on the next
succeeding 12-month anniversary of the date of the acquisition of such
Collateral Obligation and (when renewed annually in accordance with this
Indenture) on each 12-month anniversary thereafter;

 

 

(c)

with respect to a Collateral Obligation that is not a Defaulted Obligation, the
S&P Rating of such Collateral Obligation will at the election of the Issuer (at
the direction of the Collateral Manager) be "CCC-" provided (i) neither the
issuer of such Collateral Obligation nor any of its Affiliates are subject to
any bankruptcy or reorganization proceedings and (ii) the issuer has not
defaulted on any payment obligation in respect of any debt security or other
obligation of the issuer at any time within the two year period ending on such
date of determination, all such debt securities and other obligations of the
issuer that are pari passu with or  senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current;
provided further that the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall submit all available
Information in respect of such Collateral Obligation to S&P prior to or within
30 days after the election of the Issuer (at the direction of the Collateral
Manager); or

 

 

71

--------------------------------------------------------------------------------

 

 

 

(iv)

with respect to a DIP Collateral Obligation that has no issue rating by S&P or a
Current Pay Obligation that is rated "D" or "SD" by S&P, the S&P Rating of such
DIP Collateral Obligation or Current Pay Obligation, as applicable, will be, at
the election of the Issuer (at the direction of the Collateral Manager), "CCC-"
or the S&P Rating determined pursuant to clause (iii)(b) above;

 

provided that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on "credit
watch positive" by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on "credit watch negative" by S&P, such rating
will be treated as being one sub-category below such assigned rating.

 

"S&P Rating Confirmation Failure(DBRS)": The meaning specified in Section
7.18(c)Schedule 4.

 

"S&P Recovery Rate": With respect to a Collateral Obligation, the recovery rate
set  forth in Section 1 of Schedule 3 using the Initial Rating of the most
senior Class of Secured Notes outstanding at the time of determination.

 

"S&P Recovery Rating": With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the "Recovery Rating" assigned by S&P to such
Collateral Obligation.

 

"S&P Withdrawal": Any event which results in S&P no longer assigning or
maintaining a rating on any of the Rated Notes. For the avoidance of doubt, any
downgrade of S&P's rating on any of the Rated Notes shall not constitute an S&P
Withdrawal.

 

"Sale":  The meaning specified in Section 5.17.

 

"Sale Proceeds": All proceeds (excluding accrued interest, if any) received with
respect to Assets as a result of sales of such Assets in accordance with Article
XII and the termination of any Hedge Agreement, in each case less any reasonable
expenses incurred by the Collateral Manager, the Collateral Administrator or the
Trustee (other than amounts payable as Administrative Expenses) in connection
with such sales and net of any amounts due and payable by the Issuer to the
related Hedge Counterparty in connection with any such termination. Sale
Proceeds will include Principal Financed Accrued Interest received in respect of
such sale.

 

"Scenario Default Rate": With respect to the Class A-1 Notes, as of any date of
determination, the sum of:

 

(a)prior to the S&P CDO Monitor Election Date:

 

(i)0.329915; plus

 

 

(ii)

the product of (x) 1.210322 multiplied by (y) the Expected Portfolio Default
Rate, minus

 

72

--------------------------------------------------------------------------------

 

 

(iii)

the product of (x) 0.586627 multiplied by (y) the Default Rate Dispersion,

plus

 

 

(iv)

the quotient of (x) 2.538684 divided by (y) the Obligor Diversity Measure,

plus

 

(v)the quotient of (x) 0.216729 divided by (y) the Industry Diversity Measure,
plus

 

(vi)the quotient of (x) 0.0575539 divided by (y) the Regional Diversity Measure,
minus

 

 

(vii)

the product of (x) 0.0136662 multiplied by (y) the Weighted Average Life;

 

(b)on and after the S&P CDO Monitor Election Date, an estimate of the cumulative
default rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with S&P's initial rating of the Class A-1 Notes, determined by the
Collateral Manager and the Collateral Administrator (which determination shall
be made solely by application of the S&P CDO Monitor at such time).

 

"Schedule of Collateral Obligations": The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall include the issuer,
Principal Balance, coupon/spread, the stated maturity and the S&P Rating (unless
such rating is based on a credit estimate or is a  private or confidential
rating from S&P) and, for so long as the Class A-1 Notes are Outstanding, the
DBRS Rating, for each Collateral Obligation and the percentage of the aggregate
commitment under each Revolving Collateral Obligation and Delayed Drawdown
Collateral Obligation that is funded, as amended from time to time (without the
consent of or any action on the part of any Person) to reflect the release of
Collateral Obligations pursuant to Article X hereof and the
inclusion  of  additional  Collateral  Obligations  as  provided  in  Section
12.2 hereof.

 

"Scheduled Distribution": With respect to any Asset, for each Due Date, the
scheduled payment of principal and/or interest and/or fee due on such Due Date
with respect to such Asset, determined in accordance with the assumptions
specified in Section 1.3 hereof.

 

"Second Lien Loan": Any assignment of or other interest in a Loan that (i) is
not (and that by its terms is not permitted to become) subordinate in right of
payment to any other obligation of the obligor of the loan other than a Senior
Secured Loan with respect to the liquidation of such obligor or the collateral
for such Loan, (ii) is secured by a valid second priority perfected security
interest or lien in, to or on specified collateral securing the obligor's
obligations under the Loan, the value of which is adequate (in the commercially
reasonable judgment of the Collateral Manager) to repay the Loan in accordance
with its terms and to repay all other Loans of equal or higher seniority secured
by a lien or security interest in the same collateral, which security interest
or lien is not subordinate to the security interest or lien securing any other
debt for borrowed money other than a Senior Secured Loan on such specified
collateral and (iii) is not secured solely or primarily by common stock or other
equity interests.

 

73

--------------------------------------------------------------------------------

 

"Section 385 Rules": The final and temporary regulations issued under Section
385 of the Code (as amended from time to time).

 

"Secured Noteholders":  The Holders of the Secured Notes.

 

"Secured Notes": The Class A-1 Notes, the Class A-2 Notes, and the Class B Notes
and the Class C Notes.

 

"Secured Parties":  The meaning specified in the Granting Clauses.

 

"Securities Account Control Agreement": The amended and restated Securities
Account Control Agreement dated as of the ClosingRefinancing Date among the
Issuer, the Trustee and Deutsche Bank Trust Company Americas, as securities
intermediary, as amended from time to time.

 

"Securities Act":  The United States Securities Act of 1933, as amended.

 

"Securities Intermediary": The meaning specified in Section 8-102(a)(14) of the
UCC. "Securitisation Framework":   The proposal for a new regulation relating to
a   European framework for simple, transparent and standardised securitisation,
adopted by the European Commission on September 30, 2015.

"Securitisation Regulation": Together, the Draft CRR Amendment Regulation and
the Securitisation FrameworkEuropean Union regulation 2017/2402 related to
simple, transparent and standardised securitisation which was published in the
Official Journal of the European Union on 28 December 2017 and which entered
into force on 17 January 2018 and which shall apply on 1 January 2019, including
any implementing regulationregulations, technical standards and official
guidelinesguidance related thereto.

 

"Security Entitlement": The meaning specified in Section 8-102(a)(17) of the
UCC.

 

"Selling Institution": The entity obligated to make payments to the Issuer under
the terms of a Participation Interest.

 

"Senior Collateral Management Fee": The meaning specified in the Collateral
Management Agreement.

 

"Senior Secured Loan": Any assignment of or Participation Interest in a Loan
that: (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (subject to customary
exceptions for permitted liens); (b) is secured by a valid first-priority
perfected security interest or lien in, to or on specified collateral securing
the
obligor's  obligations  under  the  Loan  (subject  to  customary  exceptions  for  permitted
liens); (c) the value of the collateral securing the Loan at the time of
purchase together with other attributes of the obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the commercially reasonable judgment of the Collateral Manager) to repay the
Loan in accordance with its terms and to repay all other Loans of equal
seniority secured by a first lien or security interest in the same collateral
and (d) is not secured solely or primarily by common stock or other equity
interests; provided that, except for purposes of determining the S&P

74

--------------------------------------------------------------------------------

 

Recovery Rate, the limitation set forth in this clause (d) shall not apply with
respect to a Loan made to a parent entity that is secured solely or primarily by
the stock of one or more of the subsidiaries of such parent entity to the extent
that the granting by any such subsidiary of a lien on its own property would
violate law or regulations applicable to such subsidiary (whether the obligation
secured is such Loan or any other similar type of indebtedness owing to third
parties). Notwithstanding the foregoing, for purposes of determining the S&P
Recovery Rate of a Collateral Obligation that is a Senior Secured Loan under the
proviso to clause (d) of this definition, such Collateral Obligation shall be
deemed to be an Unsecured Loan.

 

"Similar Law": Any federal, state, local, non-U.S. or other law or regulation
that could cause the underlying assets of the Issuer to be treated as assets of
the investor in any Note (or any interest therein) by virtue of its interest and
thereby subject the Issuer or the Collateral Manager (or other persons
responsible for the investment and operation of the Issuer's assets) to Other
Plan Law.

 

"Solvency II": EU Directive 2009/138/EC.

 

"Solvency II Level 2 Regulation": Commission Delegated Regulation (EU) No
2015/35 of 10 October 2014 supplementing Solvency II.

 

"Special Redemption":  The meaning specified in Section 9.6.

 

"Special Redemption Amount": The meaning specified in Section 9.6.

 

"Special Redemption Date":  The meaning specified in Section 9.6.

 

"Specified Alternative Rate": Any of the following: (a) the reference rate
recognized or acknowledged as being the industry standard for leveraged loans
(which recognition may be in the form of a press release, a member announcement,
a member advice, letter, protocol, publication of standard terms or otherwise)
by the LSTA or the Alternative Reference Rates Committee ("ARC"), which in
either case may include a Reference Rate Modifier recognized or acknowledged by
LSTA or ARC, respectively, and as certified by the Collateral Manager to the
Trustee or (b) the single reference rate that is used in calculating the
interest rate of at least 50% of the par amount of (i) quarterly pay Floating
Rate Obligations owned by the Issuer or (ii) floating rate notes issued in the
preceding three months in new issue collateralized loan obligation transactions
(with respect to (b)(i) and (b)(ii) above, as determined by the Collateral
Manager as of the first day of the Interest Accrual Period during which the
Alternative Rate is selected).

 

"Specified Change": With respect to any Collateral Obligation, any exchange,
amendment, consent, modification or waiver of, or supplement to, an Underlying
Instrument that (a) extends the final maturity of a Collateral Obligation beyond
the Stated Maturity, (b) reduces or forgives the principal amount of a
Collateral Obligation (other than a Defaulted Obligation that has been a
Defaulted Obligation for one year or more), (c) reduces the rate of interest
payable on a Collateral Obligation by more than 25% for a Credit Risk Obligation
or a Defaulted Obligation and more than 50% for other Collateral Obligations,
(d) postpones the Due Date of any Scheduled Distribution in respect of a
Collateral Obligation, unless the

75

--------------------------------------------------------------------------------

 

Maximum Weighted Average Life Test is satisfied after giving effect to such
change, (e) subordinates (in right of payment, with respect to liquidation
preferences or otherwise) a Collateral Obligation if such subordination causes
any of the Coverage Tests or the Collateral Quality Test to cease to be in
compliance (or, if any of the Coverage Tests or the Collateral Quality Test is
not satisfied prior to such subordination, causes any such Coverage Test or the
Collateral Quality Test to be worsened), (f) releases any material guarantor or
co-obligor of a Collateral Obligation from its obligations, (g) releases a
material portion of the collateral securing such Collateral Obligation
(excluding Defaulted Obligations and any such releases associated with a
prepayment), (h) with respect to Defaulted Obligations that have been Defaulted
Obligations for less than one year, provides for a return that is less than the
Principal Collateralization Amount for any such Defaulted Obligation as
determined pursuant to clause (c) of the definition of "Principal
Collateralization Amount" or (i) changes any of the provisions of an Underlying
Instrument specifying the number or percentage of lenders required to effect any
of the foregoing; provided that, in the case of clauses (d) and (e) above, such
tests have been calculated, if applicable, after the Underlying Instrument has
been re-evaluated by the Rating AgencyAgencies.

"Specified Change Condition": A condition that shall be satisfied on any day if
the Aggregate Principal Balance of Collateral Obligations with an S&P Rating
below "CCC" as a result of a Specified Change is less than 7.5% of Total
Capitalization.

"Specified Event": With respect to any DIP Collateral Obligation or any
Collateral Obligation that is the subject of a credit estimate by S&P or DBRS,
the occurrence of any of the following events:

 

 

(a)

nonpayment of interest or principal;

 

 

(b)

the rescheduling of any interest or principal in any part of the capital
structure of the related Obligor;

 

 

 

(c)

any breach of a covenant by such Obligor;

 

 

(d)

any act or omission that, in the determination of the Collateral Manager using
commercially reasonable efforts, absent a cure by such Obligor, will result in a
breach of a covenant occurring the next six months;

 

 

 

(e)

any restructuring of debt (including proposed debt) of such Obligor;

 

 

(f)

the occurrence of significant transactions (including any sale or acquisition of
assets);

 

 

 

(g)

the reduction or increase in the Cash interest rate payable by the Obligor
thereunder (excluding any increase in an interest rate arising by operation of a
default or penalty interest clause under a Collateral Obligation);

 

 

 

(h)

the extension of the stated maturity date of such Collateral Obligation; or

 

76

--------------------------------------------------------------------------------

 

(i)the addition of payment-in-kind terms of such Collateral Obligation.

 

"Stale Rated Obligation": Any Collateral Obligation as to which (a) the
information the Collateral Manager reasonably believes is required to receive a
credit estimate on such Collateral Obligation from S&P is (i) not submitted
within a 30-day period of the Issuer acquiring such Collateral Obligation or
(ii) not submitted within 30 days after each 12-month anniversary of S&P
assigning a credit estimate to such Collateral Obligation; provided that, once
the Collateral Manager submits information that it reasonably believes is
required to receive such credit estimate, such Collateral Obligation will no
longer be considered a Stale Rated Obligation,  unless twelve months have
elapsed since such submission, as provided in clause (b) below; or (b) twelve
months have elapsed since the Collateral Manager's submission of the information
it reasonably believes is required to receive a credit estimate on such
Collateral Obligation and a credit estimate has not been provided by S&P;
provided that, once a credit estimate is received after such information is
submitted, such Collateral Obligation will no longer be considered a Stale Rated
Obligation.

 

"STAMP":  The meaning specified in Section 2.5(a).

 

"Standard of Care": The meaning specified in the Collateral Management
Agreement.

 

"Standby Directed Investment":        Initially, a non-interest bearing cash
account (which investment is, for the avoidance of doubt, an Eligible
Investment); provided that the Issuer, or the Collateral Manager on behalf of
the Issuer, may by written notice to the Trustee change the Standby Directed
Investment to any other Eligible Investment of the type described in clause (ii)
of the definition of "Eligible Investments", as certified to the Trustee in such
notice, maturing not later than the earlier of (i) 30 days after the date of
such investment (unless putable at par to the issuer thereof) or (ii) the
Business Day immediately preceding the next Payment Date (or such shorter
maturities expressly provided herein).

 

"Stated Maturity": With respect to the Notes of any Class, the date specified as
such in Section 2.3.

 

"Step-Down Obligation": An obligation which by the terms of the related
Underlying Instruments provides for a decrease in the per annum interest rate on
such obligation (other than by reason of any change in the applicable index or
benchmark rate used to determine such interest rate) or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that, an obligation providing for payment of a constant rate of
interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Down Obligation.

 

"Step-Up Obligation": An obligation which by the terms of the related Underlying
Instruments provides for an increase in the per annum interest rate on such
obligation, or in the spread over the applicable index or benchmark rate, solely
as a function of the passage of time (and does not provide for any subsequent
decrease); provided that, an obligation providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.

 

77

--------------------------------------------------------------------------------

 

"Structured Finance Obligation": Any obligation of a special purpose vehicle
secured directly by, referenced to, or representing ownership of, a pool of
receivables, loans, securities or other assets, including collateralized debt
obligations.

 

"Sub-Collateral Management Agreement": The Sub-Collateral Management Agreement
dated as of the Closing Date between the Collateral Manager and the
Sub-Collateral Manager, as amended from time to time in accordance with the
terms hereof and thereof.

 

"Sub-Collateral Manager":  Garrison Capital Advisers LLC.

 

"Subordinated Collateral Management Fee": The meaning set forth in the
Collateral Management Agreement.

 

"Subordinated Notes": The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.

 

"Subsequent Delivery Date": The settlement date with respect to the Issuer's
acquisition of a Collateral Obligation to be pledged to the Trustee after the
Closing Date.

 

"Successor Entity":  The meaning specified in Section 7.10.

 

"Synthetic Security": A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.

 

"Target Initial Par Amount": U.S.$300,000,000.

 

"Target Initial Par Condition": A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations that are held by
the Issuer and that the Issuer has committed to purchase on such date, together
with the amount of any proceeds of prepayments, maturities or redemptions of
Collateral Obligations purchased by the Issuer prior to such date (other than
any such proceeds that have been reinvested in Collateral Obligations held by
the Issuer on the Effective Date), will equal or exceed the Target Initial Par
Amount; provided that for purposes of this definition, any Collateral Obligation
that becomes a Defaulted Obligation prior to the Effective Date shall be treated
as having a Principal Balance equal to its Principal Collateralization Amount.

 

"Tax": Any tax, levy, impost, duty, charge or assessment of any nature
(including interest, penalties and additions thereto) imposed by any
governmental taxing authority.

 

"Tax Account Reporting Rules": FATCA, and any other laws, intergovernmental
agreements, administrative guidance or official interpretations, adopted or
entered  into  on, before or after the date of this Indenture, by one or more
governments providing for  the collection of financial account information and
the automatic exchange of such information between or among governments for
purposes of improving tax compliance, including but not limited to the Cayman
FATCA Legislation, and any laws, intergovernmental agreements or other guidance
adopted pursuant to the global standard for automatic exchange of financial
account information issued by the OECD.

 

78

--------------------------------------------------------------------------------

 

 

"Tax Account Reporting Rules Compliance": Compliance with the Tax Account
Reporting Rules as necessary to avoid (a) fines, penalties, or other sanctions
imposed on the Issuer or any of its directors or (b) the withholding or
imposition of tax from or in respect of payments to or for the benefit of the
Issuer.

 

"Tax Event":      An event that occurs if, as a result of a change in or the
adoption of any U.S. or foreign tax statute or treaty, or any change in or the
issuance of any regulation (whether final, temporary or proposed), rule, ruling,
practice, procedure or judicial decision or interpretation of the foregoing
after the ClosingRefinancing Date results in, (i)(x) any obligor under any
Collateral Obligation beingis required to deduct or withhold from any payment
under such Collateral Obligation to the Issuer for or on account of any Tax for
whatever reason and such obligor is not required to pay to the Issuer such
additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of Taxes, whether assessed against such
obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding occurred and (y) the total amount
of such deductions or withholdings on the Assets results in a payment by, or
charge or tax burden to, the Issuer that results or will result in the
withholding of 5% or more of scheduled distributions for any Collection Period,
(ii) any jurisdiction imposingimposes net income, profits or similar Tax on the
Issuer, (iii) a Hedge Counterparty is or will be required to deduct or withhold
from any payment under a Hedge Agreement for or on account of any tax for
whatever reason and such Hedge Counterparty is not required to pay to the Issuer
such additional amount as is necessary to ensure that the net amount actually
received by the Issuer (after payment of all taxes, whether assessed against
such Hedge Counterparty or the Issuer) will equal the full amount that
the  Issuer would have received had no such taxes been imposed or (iv) the
Issuer is or will be required to deduct or withhold from any payment to another
Person for or on account of any tax for whatever reason and the Issuer is
required to pay to such Person such additional amount as is necessary to ensure
that the net amount actually received by such Person (after payment of all
taxes, whether assessed against such Person or the Issuer) will equal the full
amount that the Person would have received had no such taxes been imposeda
"gross up payment", and the aggregate amount of such a tax or taxes imposed on
the Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred, and of "gross up payments" required to be made
by the Issuer (x) is in excess of $1,000,000 during the Collection Period in
which such event occurs or (y) the aggregate of all such amounts imposed, and
"gross up payment" requirements required to be made by the Issuer,is in excess
of $1,000,000 during any 12-month period is, in excess of $1,000,000.

 

"Termed-Out Class A-1R Notes": The meaning specified in Section 2.14(c)(ii).

 

"Term-Out Date":  The meaning specified in Section 2.14(c)(i).

 

"Tax Redemption":  The meaning specified in Section 9.3(a).

 

79

--------------------------------------------------------------------------------

 

"Total Capitalization": An amount equal to, without duplication (i) the
Aggregate Principal Balance of all Collateral Obligations (other than Defaulted
Obligations), plus (ii) the aggregate amount of Principal Proceeds on deposit in
the Collection Account and the Revolver Funding Account, plus (iii) the
Aggregate Undrawn Amount, plus (iv) the Principal Collateralization Amount for
all Defaulted Obligations.

 

"Trading Plan": The meaning specified in Section 12.2(b).

 

"Trading Plan Period":  The meaning specified in Section 12.2(b).

 

"Transaction Documents": This Indenture, the Securities Account Control
Agreement, the Collateral Management Agreement, the Sub-Collateral Management
Agreement, the Placement Agreement, the Collateral Administration Agreement, the
Closing Date Sale Agreement, the Closing Date Transfer Agreement, the Class A-1R
Note Purchase Agreement, the Administration Agreement, the AML Services
Agreement and the EU Retention Letter.

 

"Transfer Agent": The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes.

 

"Trust Officer": When used with respect to the Trustee and the Bank (in all of
its capacities), any officer within the Corporate Trust Office (or any successor
group of  the Trustee) including any vice president, assistant vice president or
officer of the Trustee and the Bank (in all of its capacities) customarily
performing functions similar to those performed by the persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred at the Corporate Trust Office because of such person's knowledge of and
familiarity with the particular subject and, in each case, having direct
responsibility for the administration of this transaction.

 

"Trustee": The meaning specified in the first sentence of this Indenture, and
any successor thereto.

 

"Trustee's Website": The meaning specified in Section 10.10(g).

 

"U.S. person":  The meaning specified in Regulation S.

 

"U.S. Retention Provider":  The BDC.

 

"U.S. Risk Retention Issuance": An additional issuance of Notes directed by the
Collateral Manager in connection with (i) a Refinancing for the purpose of
compliance with the U.S. Risk Retention Rules or (ii) in connection with a
determination made by the U.S. Retention Provider in its capacity as "sponsor"
pursuant to the U.S. Risk Retention Rules (based on the advice of nationally
recognized counsel experienced in such matters) that such additional issuance is
necessary for purposes of complying with the U.S. Risk Retention Rules.

 

"U.S. Risk Retention Rules": The final rules implementing the credit risk
retention requirements of Section 941 of the Dodd-Frank Act.

 

80

--------------------------------------------------------------------------------

 

"UCC": The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest as amended from time to time.

 

"UK/Cayman AIEA": The automatic information exchange agreement between the
Government of the United Kingdom of Great Britain and Northern Ireland and the
Government of the Cayman Islands to Improve International Tax Compliance dated
November 5, 2013.

 

"Uncertificated Security": The meaning specified in Section 8-102(a)(18) of the
UCC.

 

"Underlying Instrument":  The indenture or other agreement pursuant to which
an  Asset has been issued or created and each other agreement that governs the
terms of or secures the obligations represented by such Asset or of which the
holders of such Asset are the beneficiaries.

 

"Unfunded Amount":  At any time, the sum of (i) the aggregate Exposure Amount
at  such time plus (ii) the aggregate Unsettled Amount at such time.

 

"United States Person": The meaning specified in Section 7701(a)(30) of the
Code. "Unregistered Securities":  The meaning specified in Section 5.17(c).

 

"Unsaleable Asset": (a)(i) A Defaulted Obligation, (ii) an Equity Security or
(iii) an obligation received in connection with an Offer or a Permitted Offer,
in a restructuring or plan of reorganization with respect to the obligor, in
each case, in respect of which the Issuer has not received a payment in cash
during the preceding 12 months or (b) any Collateral Obligation identified in an
officer's certificate of the Collateral Manager as having a current Market Value
(and such Market Value shall not be determined pursuant to clause (ivv) of the
definition  thereof) of less than $1,000, in the case of each of (a) and (b)
with respect to which the Collateral Manager certifies to the Trustee that (x)
it has made commercially reasonable efforts to dispose of such obligation for at
least 90 days and (y) in its commercially reasonable judgment such obligation is
not expected to be saleable in the foreseeable future.

 

"Unsecured Loan": A senior unsecured Loan which is not (and by its terms is not
permitted to become) subordinate in right of payment to any other debt for
borrowed money incurred by the obligor under such Loan.

 

"Unsettled Amount": As of any date, all amounts due in respect of any Collateral
Obligations that the Issuer has entered into a binding commitment to originate
or purchase but has not yet settled.

 

"USA PATRIOT Act": The Uniting and Strengthening America By Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

"Volcker Rule": Section 13 of the Bank Holding Company Act of 1956, as amended,
and any applicable implementing rules and/or regulations.

 

81

--------------------------------------------------------------------------------

 

"U.S. Cayman FATCA Legislation": The Cayman Islands Tax Information Authority
Law (2016 Revision), as amended from time to time, and the U.S. Cayman IGA.

 

"U.S. Cayman IGA": The intergovernmental agreement between the Cayman Islands
and the United States to implement FATCA.

 

"U.S. personVolcker Rule Prohibited Asset": The meaning specified in Regulation
SSection 12.3(c).

 

"U.S. Risk Retention Regulations": The final rules implementing the credit risk
retention requirements of Section 941 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.

 

"Weighted Average DBRS Recovery Rate": As of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the DBRS
Recovery Rate on such date of each Collateral Obligation on such date and the
Principal Balance of such Collateral Obligation, dividing such sum by the
Aggregate Principal Balance of all such Collateral Obligations and rounding up
to the first decimal place.

 

"Weighted Average DBRS Risk Score": As of any date of determination, the number
determined by (a) summing the products of (i) the Principal Balance of each
Collateral Obligation multiplied by (ii) such Collateral Obligation's DBRS Risk
Score, (b) dividing such sum by the Aggregate Principal Balance of all such
Collateral Obligations and (c) rounding the result up to the nearest two decimal
places. For the purpose of determining the Principal Balance and the Aggregate
Principal Balance of Collateral Obligations for this definition, the Principal
Balance of each Defaulted Obligation shall be excluded.

 

"Weighted Average Fixed Rate Coupon": As of any date, the number, expressed as a
percentage, determined by summing the products obtained by multiplying:

 

For each Fixed Rate Obligation, the stated interest coupon on such Collateral
Obligation

X

The Principal Balance of such Collateral Obligation (excluding the unfunded
portion of any Delayed Drawdown Collateral Obligations or Revolving Collateral
Obligations)

 

and dividing such sum by:

 

the Aggregate Principal Balance of all Fixed Rate Obligations as of such date
(in each case, excluding any PIK Loan to the extent of any non-cash interest and
excluding the unfunded portion of any Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations that are Fixed Rate Obligations);

 

provided that if the foregoing amount is less than 8.00%, then all or a portion
of the Weighted Average Fixed Rate Coupon Adjustment, if any, as of such date,
to the extent not exceeding such shortfall, shall be added to such result.

 

82

--------------------------------------------------------------------------------

 

"Weighted Average Fixed Rate Coupon Adjustment": As of any date of
determination, a fraction (expressed as a percentage), the numerator of which is
equal to the product of (i) the excess, if any, of the Weighted Average Spread
for such date over the Weighted Average Spread selected by the Collateral
Manager at such time in connection with the S&P CDO Monitor Test, and (ii) the
Aggregate Principal Balance of all Collateral Obligations that are not Fixed
Rate Obligations as of such date, and the denominator of which is the Aggregate
Principal Balance of all Fixed Rate Obligations as of such date (in each case,
excluding the unfunded portion of any Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations that are Fixed Rate Obligations). In computing
the Weighted Average Fixed Rate Coupon Adjustment on any date, the Weighted
Average Spread for such date shall be computed as if the Weighted Average Spread
Adjustment was equal to zero.

 

"Weighted Average Life": As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

 

(a)the Average Life at such time of each such Collateral Obligation by (b) the
outstanding Principal Balance of such Collateral Obligation;

 

and dividing such sum by:

 

(b)the Aggregate Principal Balance at such time of each such Collateral
Obligation.

 

For the purposes of the foregoing, the "Average Life" is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date to the respective dates of
each successive Scheduled Distribution of principal of such Collateral
Obligation and (b) the respective amounts of principal of such Scheduled
Distributions by (ii) the sum of all successive Scheduled Distributions of
principal on such Collateral Obligation.

 

"Weighted Average S&P Recovery Rate": With respect to the Class A-1 Notes, as of
any date of determination, the number, expressed as a percentage, determined by
summing the products obtained by multiplying the outstanding Principal Balance
of each Collateral Obligation by its corresponding recovery rate as determined
in accordance with Section 1 of Schedule 3, dividing such sum by the Aggregate
Principal Balance of all Collateral Obligations, and rounding to the nearest
tenth of a percent.

 

"Weighted Average Spread": As of any date, the number determined by summing the
number obtained by adding:

 

The Aggregate Funded Spread (with respect to all Collateral Obligations that are
not Fixed Rate Obligations)

+

The Aggregate Unfunded Spread

 

83

--------------------------------------------------------------------------------

 

and dividing such sum by:

 

The Aggregate Principal Balance of all Floating Rate Obligations as of such
date, in each case, excluding, any PIK Loan to the extent of any non-cash
interest;

 

provided that if the foregoing amount is less than Weighted Average Spread
selected by the Collateral Manager in connection with the S&P CDO Monitor Test,
then all or a portion of the Weighted Average Spread Adjustment, if any, as of
such date, to the extent not exceeding such shortfall, shall be added to such
result.

 

"Weighted Average Spread Adjustment": As of any date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (i) the excess,
if any, of the Weighted Average Fixed Rate Coupon for such date over 8.00% and
(ii) the Aggregate Principal Balance of all Fixed Rate Obligations as of such
date (in each case, excluding the unfunded portion of any Delayed Drawdown
Collateral Obligations or Revolving Collateral Obligations that are Fixed Rate
Obligations), and the denominator of which is the Aggregate Principal Balance of
all Collateral Obligations that are not Fixed Rate Obligations as of such date.
In computing the Weighted Average Spread Adjustment on any date, the Weighted
Average Fixed Rate Coupon for such date shall be computed as if the Weighted
Average Fixed Rate Coupon Adjustment was equal to zero.

 

"Zero Coupon Obligation": Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding, (b)
provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.

 

Section 1.2 Usage of Terms.

 

With respect to all terms in this Indenture, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to "writing" include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Indenture; references to Persons include their
permitted successors and assigns; and the term "including" means "including
without limitation." All references in this Indenture to designated "Articles,"
"Sections," "subsections" and other subdivisions are to the designated articles,
sections, sub-sections and other subdivisions of this Indenture. The words
"herein," "hereof," "hereunder" and other words of similar import refer to this
Indenture as a whole and not to any particular article, section, subsection or
other subdivision.

 

Section 1.3 Assumptions as to Assets.  In connection with all calculations
required to  be made pursuant to this Indenture with respect to Scheduled
Distributions on any Asset, or any payments on any other assets included in the
Assets, with respect to the sale of and reinvestment in Collateral Obligations,
and with respect to the income that can be earned on Scheduled Distributions on
such Assets and on any other amounts that may be received for deposit in the
Collection Account, the provisions set forth in this Section 1.3 shall be
applied. The provisions of this Section 1.3 shall be applicable to any
determination or calculation that is covered by  this

84

--------------------------------------------------------------------------------

 

Section 1.3, whether or not reference is specifically made to Section 1.3,
unless some other method of calculation or determination is expressly specified
in the particular provision.

 

(a)For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Defaulted Obligations will be treated as having a principal balance equal to the
Principal Collateralization Amount of such Defaulted Obligations. Except where
expressly referenced herein for inclusion in such calculations, Defaulted
Obligations will not be included in the calculation of the Collateral Quality
Test.

 

(b)If withholding tax is imposed on (i) any late payment fees, prepayment fees
or other similar fees, (ii) any amendment, waiver, consent or extension fees or
(iii) commitment fees or other similar fees in respect of Revolving Collateral
Obligations and Delayed Drawdown Collateral Obligations, the Collateral Quality
Test and the Coverage Tests shall be calculated thereafter net of the full
amount of such withholding tax unless the related obligor is required to make
"gross-up" payments to the Issuer that cover the full amount of any such
withholding tax on an after-tax basis pursuant to the underlying instruments
with respect thereto.

 

(c)For purposes of calculating the Coverage Tests, except as otherwise specified
in the Coverage Tests, such calculations will not include scheduled interest and
principal payments on Defaulted Obligations unless or until such payments are
actually made.

 

(d)For purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.1%. All other
calculations, unless otherwise set forth herein or the context otherwise
requires, shall be rounded to the nearest ten- thousandth if expressed as a
percentage, and to the nearest one-hundredth if expressed otherwise.

 

(e)For each Collection Period and as of any date of determination, the Scheduled
Distribution on any Asset (excluding Defaulted Obligations, which, except as
otherwise provided herein, shall be assumed to have a Scheduled Distribution of
zero, except to the extent any payments have actually been received) shall be
the sum of (i) the total amount of payments and collections anticipated to be
received during such Collection Period in respect of such  Asset (including the
proceeds of the sale of such Asset received and, in the case of sales which have
not yet settled, to be received during the Collection Period and not reinvested
in additional Collateral Obligations or Eligible Investments or retained in the
Collection Account for subsequent reinvestment pursuant to Section 12.2) that,
if paid as scheduled, will be available  in the Collection Account at the end of
the Collection Period and (ii) any  such  amounts received by the Issuer in
prior Collection Periods that were not disbursed on  a  previous Payment Date.

 

(f)Each Scheduled Distribution receivable with respect to an Asset shall be
assumed to be received on the applicable Due Date, and each such Scheduled
Distribution shall be assumed to be immediately deposited in the Collection
Account to earn interest at the Assumed Reinvestment Rate. All such funds shall
be assumed to continue to earn interest until the date on which they are
required to be available in the Collection Account for application, in

 

85

--------------------------------------------------------------------------------

 

accordance with the terms hereof, to payments of principal of or interest on the
Notes or other amounts payable pursuant to this Indenture. For purposes of the
applicable determinations required by Section 10.10(b)(iv), Article XII and the
definition of "Interest Coverage Ratio," the expected interest on the Secured
Notes and Floating Rate Obligations will be calculated using the then current
interest rates applicable thereto.

 

(g)All calculations with respect to Scheduled Distributions on the Assets
securing the Notes shall be made on the basis of information as to the terms of
each such Asset and upon reports of payments, if any, received on such Asset
that are furnished by or on behalf of the issuer of such Asset and, to the
extent they are not manifestly in error, such information or reports may be
conclusively relied upon in making such calculations.

 

(h)Any direction or Issuer Order required hereunder relating to the purchase,
acquisition, sale, disposition or other transfer of Collateral Obligations may
be in the form of a trade ticket, confirmation of trade, instruction to post or
to commit to the trade or similar instrument or document or other written
instruction (including by email or other electronic communication or file
transfer protocol) from the Collateral Manager on which the Trustee may rely.

 

(i)(h) References in Section 11.1(a) to calculations made on a "pro forma basis"
shall mean such calculations after giving effect to all payments, in accordance
with the Priority of Payments described herein, that precede (in priority of
payment) or include the clause in which such calculation is made.

 

(j)(i) Notwithstanding any other provision of this Indenture to the contrary,
all monetary calculations under this Indenture shall be in Dollars.

 

(k)(j) Any reference in this Indenture to an amount of the Trustee's or the
Collateral Administrator's fees calculated with respect to a period at a per
annum rate shall be computed on the basis of a 360-day year of twelve 30-day
months prorated for the related Interest Accrual Period and shall be based on
the Aggregate Principal Balance of the Assets (excluding any Assets that
constitute Interest Proceeds) as of the first day of the related Collection
Period.

 

(l)(k) To the extent there is, in the reasonable determination of the Collateral
Administrator or the Trustee, any ambiguity in the interpretation of any
definition or term contained in this Indenture or to the extent the Collateral
Administrator and/or the Trustee reasonably determine that more than one
methodology can be used to make any of the determinations or calculations set
forth herein, the Collateral Administrator and/or the Trustee shall be entitled
to request direction from the Collateral Manager as to the interpretation and/or
methodology to be used, and the Collateral Administrator shall follow such
direction, and together with the Trustee, shall be entitled to conclusively rely
thereon without any responsibility or liability therefor.

 

(m)(l) For purposes of calculating the Weighted Average Spread or Weighted
Average Fixed Rate Coupon, (i) a Collateral Obligation that is a Step-Down
Obligation will be treated as having the lowest per annum interest rate or
spread over the applicable index or benchmark rate over the remaining maturity
of such Collateral Obligation and (ii) a   Collateral

 

86

--------------------------------------------------------------------------------

 

Obligation that is a Step-Up Obligation will be treated as having the then
current per annum interest rate or spread over the applicable index or benchmark
rate.

 

(n)(m) For purposes of calculating compliance with any tests under this
Indenture, the trade date (and not the settlement date) with respect to any
acquisition or disposition of a Collateral Obligation or Eligible Investment
shall be used to determine whether and when such acquisition or disposition has
occurred.

 

(o)(n) For purposes of determining the Coverage Tests, the Collateral Quality
Test and the Concentration Limitations (and related computations of stated
interest coupons and Aggregate Funded Spread), capitalized or deferred interest
(and any other interest that is not paid in cash) will be excluded.

 

(p)(o) For purposes of determining compliance with the EU Retention  Requirement
Laws, calculating the EU Retained Amount and determining whether aan EU
Retention Deficiency has occurred, the Principal Balance of any Asset shall be
its Principal Balance in each case without any adjustments for purchase price or
the application of haircuts or other adjustments.

 

(q)Notwithstanding anything herein to the contrary, to the extent that DBRS is
no longer rating any Class of Secured Notes Outstanding, any provisions relating
to DBRS's rating methodology and references to DBRS in this Indenture and the
other Transaction Documents shall, in each case, be inapplicable and shall have
no force or effect.

 

ARTICLE II

 

THE NOTES

 

Section 2.1 Forms Generally.  The Notes and the Trustee's or
Authenticating  Agent's certificate of authentication thereon (the "Certificate
of Authentication") shall be in substantially the forms required by this
Article, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Indenture, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon, as may be consistent herewith, determined by the
Authorized Officers of the Applicable Issuer executing such Notes as evidenced
by their execution of such Notes. Any portion of the text of any Note may be set
forth on the reverse thereof, with an appropriate reference thereto on the face
of the Note.

 

Section 2.2 Forms of Notes. (a) The forms of the Notes, including the forms of
Certificated Secured Notes, Certificated Subordinated Notes, Regulation S Global
Secured Notes and Rule 144A Global Secured Notes, shall be as set forth in the
applicable part of Exhibit A hereto.

 

(b)Secured Notes and Subordinated Notes.

 

(i)The Secured Notes of each Class (other than the Class A-1R Notes) sold to
persons who are not U.S. persons in offshore transactions in reliance on
Regulation S shall each be issued initially in the form of one permanent Global
Secured Note per Class

87

--------------------------------------------------------------------------------

 

in definitive, fully registered form without interest coupons substantially in
the applicable form attached as Exhibit A-1 hereto, in the case of the Secured
Notes (each, a  "Regulation S Global Secured Note"), and shall be deposited on
behalf of the subscribers for such Notes represented thereby with the Trustee as
custodian for, and registered in the name of a nominee of, DTC for the
respective accounts of Euroclear and Clearstream, duly executed by the
Applicable Issuers and authenticated by the Trustee as hereinafter provided.

 

(ii)The Secured Notes of each Class (other than the Class A-1R Notes) sold  to
persons that are QIB/QPs shall each be issued initially in the form of one
permanent Global Secured Note per Class in definitive, fully registered form
without interest coupons substantially in the applicable form attached as
Exhibit A-1 hereto (each, a  "Rule 144A Global Secured Note") and shall be
deposited on behalf of the subscribers  for such Notes represented thereby with
the Trustee as custodian for, and registered in the name of a nominee of, DTC,
duly executed by the Applicable Issuers and authenticated by the Trustee as
hereinafter provided unless such person notifies the Trustee and the Issuer in
writing that it elects to receive a Certificated Secured Note and complies
with  all transfer requirements related to such acquisition. Any (i) Class A-1R
Notes or (ii) any Secured Notes of any Class other than the Class A-1R Notes
that are sold to persons that, at the time of the acquisition, purported
acquisition or proposed acquisition of any such Secured Note, are Institutional
Accredited Investors (or, if so elected by such persons, Qualified Institutional
Buyers) and Qualified Purchasers (or a corporation, partnership, limited
liability company or other entity (other than a trust), each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser), shall
be issued in the form of definitive, fully registered notes without coupons
substantially in the applicable form attached as Exhibit A-2 hereto (a
"Certificated Secured Note") which shall be registered in the name of the
beneficial owner or a nominee thereof, duly executed by the Issuer and
authenticated by the Trustee as hereinafter provided. The Subordinated Notes
sold to (i) QIB/QPs or (ii) Institutional Accredited Investors and either
Qualified Purchasers or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser shall be issued in the form of
definitive, fully registered  notes without coupons substantially in the form
attached as Exhibit A-3 hereto (each, a "Certificated Subordinated Note" and,
together with the Certificated Secured Notes, "Certificated Notes") which shall
be registered in the name of the beneficial owner or a nominee thereof, duly
executed by the Issuer and authenticated by the Trustee upon Issuer Order as
hereinafter provided.

 

(iii)The aggregate principal amount of the Global Secured Notes may from time to
time be increased or decreased by adjustments made on the records of the Trustee
or DTC or its nominee, as the case may be, as hereinafter provided.

 

(c)Book Entry Provisions. This Section 2.2(c) shall apply only to Global Secured
Notes deposited with or on behalf of DTC.

 

The provisions of the "Operating Procedures of the Euroclear System" of
Euroclear and the "Terms and Conditions Governing Use of Participants" of
Clearstream, respectively, will  be applicable to the Global Secured Notes
insofar as interests in such Global Secured Notes are held by the Agent Members
of Euroclear or Clearstream, as the case may be.

 

86

--------------------------------------------------------------------------------

 

 

Agent Members shall have no rights under this Indenture with respect to any
Global Secured Notes held on their behalf by the Trustee, as custodian for DTC
and DTC may be treated by the Applicable Issuer, the Trustee, and any agent of
the Applicable Issuer or the Trustee as the absolute owner of such Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Applicable Issuer, the Trustee, or any agent of the Applicable Issuer or the
Trustee, from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices governing the exercise of the rights of a
Holder of any Note.

 

Section 2.3 Authorized Amount; Stated Maturity; Denominations. The aggregate
principal amount of Secured Notes and Subordinated Notes that may be
authenticated and delivered under this Indenture is limited to
U.S.$300,000,000420,000,000 aggregate principal amount of Notes (except for (i)
Deferred Interest with respect to the Class B Notes and the Class C Notes, (ii)
Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, Section 2.6 or
Section 8.5 of this Indenture or (iii) additional notes issued in accordance
with Sections 2.13 and 3.2).

 

87

--------------------------------------------------------------------------------

 

Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:

 

 

Class A-

1RR-R

Class A

1TT-R

Class A-1F

Class A

Class BB-

 

Subordinated

Designation

Notes

Notes

Notes

2-R Notes

R Notes

Class C Notes

Notes

Type

Senior

Secured

Revolving

Floating

Rate

Senior

Secured

Floating

Rate

Senior

Secured

Fixed Rate

Senior

Secured

Floating

Rate

Secured

Deferrable

Floating

Rate

Secured

Deferrable

Floating

Rate

Subordinated

Issuer(s)

Co-Issuers

Co-Issuers

Co-Issuers

Co-Issuers

Co-Issuers

Co-Issu

Issuer

Original Principal

$25,000,0

$88,150,00

 

$20,700,0

$21,450,00

 

 

Amount

0050,000,000

0170,400,000

$25,000,000

0055,100,000

036,500,000

$11,700,000

$108,000,000

(U.S.$)

 

 

 

 

 

 

 

Expected S&P Initial Rating

"AAA (sf)"

"AAA (sf)"

"AAA(sf)"

"AA (sf)"

"A (sf)"

"BBB(sf)"

"BBB(sf)"

Expected DBRS Initial Rating

"AAA (sf)"

"AAA (sf)"

 

N/A

N/A

 

N/A

 

CP Rate + 2.201.58% or LIBOR

+

LIBOR +

 

LIBOR +

LIBOR +

LIBOR +

 

Interest Rate

2.201.58

2.201.58%

3.41%

3.152.45%

4.003.17%

6.00%

N/A

Listed Notes

No

Yes

Yes

Yes

Yes

Yes

No

Interest Deferrable

No

No

No

No

Yes

Yes

N/A

Stated Maturity1

September 29, 2027 November 20, 2029

September 29, 2027 November 20, 2029

September 29, 2027

September 29, 2027 November 20, 2029

September 29, 2027 November 20, 2029

September 29, 2027

September 29, 2027 November 20, 2029

Minimum Denominations (U.S.$)

$250,000

$250,000

$250,000

$250,000

$250,000

$250,000

$250,000

(Integral Multiples)

($1.00)

($1.00)

($1.00)

($1.00)

($1.00)

($1.00)

($1.00)

 

 

 

 

 

 

 

A-1R, A-

 

 

 

 

 

A-1RR-R

 

1TR-R, A-

 

 

 

 

A-1RR-R,

A-1T, A-

A-1R, A-

1FT-R, A-

 

 

 

 

A-1T, A-

1FT-R, A

1T, A-1F,

2-R, B,

Priority Classes

None

None

None

1FT-R

2-R

A-2, B

CB-R

Pari Passu

A-1T, A

A-1R, A-

A-1R, A-

 

 

 

 

Classes

1FT-R

1FR-R

1T

None

None

None

None

 

A-2-R, B,

A-2-R, B,

 

 

 

 

 

 

CB-R,

CB-R,

A-2, B, C,

B, CB-R,

C,

 

 

 

Subordinated

Subordinated

Subordinated

Subordinated

Subordinated

Subordinated

 

Junior Classes

Notes

Notes

Notes

Notes

Notes

Notes

None

 

1 The Stated Maturity shall be such date or, if such date is not a Business Day,
the next succeeding Business Day.

The Notes shall be issued in minimum denominations of U.S.$250,000 and integral
multiples of U.S.$1.00 in excess thereof. Notes shall only be transferred or
resold in compliance with the terms of this Indenture.

 

88

--------------------------------------------------------------------------------

 

Section 2.4 Execution, Authentication, Delivery and Dating. The Notes  shall  be
executed on behalf of each of the Applicable Issuers by one of their respective
Authorized Officers.  The signature of such Authorized Officer on the Notes may
be manual or facsimile.

 

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Applicable Issuer, shall bind the Issuer and
the Co-Issuer, as applicable, notwithstanding the fact that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Notes or did not hold such offices at the date of issuance of
such Notes.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Notes executed by the
Applicable Issuers to the Trustee or the Authenticating Agent for authentication
and the Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Notes as provided in this Indenture and not
otherwise.

 

Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing Date.
Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Refinancing Date shall be dated as of the Refinancing
Date. All other Notes that are authenticated after the ClosingRefinancing Date
for any other purpose under this Indenture shall be dated the date of their
authentication.

 

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Outstanding principal amount of the Notes so transferred,
exchanged or replaced. If any Note is divided into more than one Note in
accordance with this Article II, the original principal amount of such Note
shall be proportionately divided among the Notes delivered in exchange therefor
and shall be deemed to be the original aggregate principal amount of such
subsequently issued Notes.

 

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.

 

Section 2.5 Registration, Registration of Transfer and Exchange. (a) The Issuer
shall cause the Notes to be Registered and shall cause to be kept a register
(the "Register") at the office of the Trustee in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Notes and the registration of transfers of Notes. The Trustee is
hereby initially appointed registrar (the "Registrar") for the purpose of
registering Notes and transfers of such Notes with respect to the Register
maintained in the United States as herein provided. Upon any resignation or
removal of the Registrar, the Issuer shall promptly appoint a successor or, in
the absence of such appointment, assume the duties of Registrar.

 

89

--------------------------------------------------------------------------------

 

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Register,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Notes and the principal or face
amounts and numbers of such Notes. Upon written request at any time the
Registrar shall provide to the Issuer, the Collateral Manager, the Placement
Agent or any Holder a current list of Holders (and their holdings) as reflected
in the Register. In addition and upon written request at any time, the Registrar
shall provide to the Issuer, the Collateral Manager, the Placement Agent or any
Holder any information the Registrar actually possesses regarding the nature and
identity of any beneficial owner of any Note (and its holdings) and each Holder
is deemed to agree by acceptance of its Note that the Registrar shall not have
any liability with respect to the release of such information to such Persons as
requested.

 

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Co-Issuers to be maintained as provided in
Section 7.2, the Applicable Issuers shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal or face amount.

 

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency. Whenever any
Note is surrendered for exchange, the Applicable Issuers shall execute, and the
Trustee shall authenticate and deliver, the Notes that the Holder making the
exchange is entitled to receive.

 

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, solely in the case of
the Secured Notes, the Co- Issuer, evidencing the same debt (to the extent they
evidence debt), and entitled to the same benefits under this Indenture as the
Notes surrendered upon such registration of transfer or exchange.

 

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Registrar duly executed by the Holder thereof or such
Holder's attorney duly authorized in writing with such signature guaranteed by
an "eligible guarantor institution" meeting the requirements of the Registrar,
which requirements include membership or participation in the Securities
Transfer Agents Medallion Program ("STAMP") or such other "signature guarantee
program" as may be determined by the Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Trustee or the Registrar may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.  The Trustee or the  Registrar

 

90

--------------------------------------------------------------------------------

 

shall be permitted to request such evidence reasonably satisfactory to it
documenting the identity and/or signatures of the transferor and transferee.

 

(b)No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act, is exempt from the registration requirements
under applicable state securities laws and will not cause either of the
Co-Issuers to become subject to the requirement that it register as an
investment company under the Investment Company Act.

 

(c)No transfer of an interest in the Subordinated Notes will be effective, and
no such transfer will be recognized, if it may result in 25% or more of the
value of the Subordinated Notes being held by Benefit Plan Investors. For
purposes of this determination, the value of Notes held by Natixis, the Trustee,
the Collateral Manager and certain of their affiliates (other than those
interests held by a Benefit Plan Investor) or a Person (other than a Benefit
Plan Investor) who is a Controlling Person is disregarded. The Trustee shall be
entitled to rely exclusively upon the information set forth on the face of the
transfer certificates received pursuant to the terms of this Section 2.5 and
only Notes that a Trust Officer of the Trustee has actual knowledge (solely in
reliance upon such information) to be so held shall be disregarded.

 

(d)Notwithstanding anything contained herein to the contrary, the Trustee shall
not be responsible for ascertaining whether any transfer complies with, or for
otherwise monitoring or determining compliance with, the registration provisions
of or any exemptions from the Securities Act, applicable state securities laws
or the applicable laws of any other jurisdiction, ERISA, the Code, the
Investment Company Act, or the terms hereof; provided that if a certificate is
specifically required by the terms of this Section 2.5 to be provided to the
Trustee by a prospective transferor or transferee, the Trustee shall be under a
duty to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the applicable requirements of this
Indenture and shall promptly notify the party delivering the same if such
certificate does not comply with such terms.

 

(e)For so long as any of the Notes are Outstanding, the Issuer shall not issue
or permit the transfer of any ordinary shares of the Issuer to U.S. persons;
provided that this clause shall not apply to issuances and transfers of
Subordinated Notes or any other Class of Notes treated as equity for U.S.
federal income tax purposes.

 

(f)Transfers of Global Secured Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.5(f).

 

(i)Rule 144A Global Secured Note to Regulation S Global Secured Note.  If a
holder of a beneficial interest in a Rule 144A Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Rule 144A Global
Secured Note for an interest in the corresponding Regulation S Global Secured
Note, or to transfer its interest in such Rule 144A Global Secured Note to a
Person who wishes to take delivery thereof in the form of an interest in the
corresponding Regulation S Global Secured Note, such holder (provided that such
holder or, in the case of a transfer, the transferee is not a U.S. person and is
acquiring such interest in an offshore transaction) may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or

 

 

91

--------------------------------------------------------------------------------

 

transfer, or cause the exchange or transfer of, such interest for an equivalent
beneficial interest in the corresponding Regulation S Global Secured Note. Upon
receipt by the Registrar of (A) instructions given in accordance with DTC's
procedures from an Agent Member directing the Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Secured
Note, but not less than the minimum denomination applicable to such holder's
Notes, in an amount equal to the beneficial interest in the Rule 144A Global
Secured Note to be exchanged or transferred, (B) a written order given in
accordance with DTC's procedures containing information regarding the
participant account of DTC and the Euroclear or Clearstream account to be
credited with such increase, (C) a certificate in the form of Exhibit B-1
attached hereto given by the holder of such beneficial interest stating that the
exchange or transfer of such interest has been made in compliance with the
transfer restrictions applicable to the Global Secured Notes, including that the
holder or the transferee, as applicable, is not   a

U.S. person, and in an offshore transaction pursuant to and in accordance
with  Regulation S, and (D) a written certification in the form of Exhibit B-7
attached hereto given by the transferee in respect of such beneficial interest
stating, among other things, that such transferee is a non-U.S. person
purchasing such beneficial interest in  an offshore transaction pursuant to
Regulation S, then the Registrar shall approve the instructions at DTC to reduce
the principal amount of the Rule 144A Global Secured Note and to increase the
principal amount of the Regulation S Global Secured Note by  the aggregate
principal amount of the beneficial interest in the Rule 144A Global Secured Note
to be exchanged or transferred, and to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Secured Note equal to the
reduction in the principal amount of the Rule 144A Global Secured Note.

 

(ii)Regulation S Global Secured Note to Rule 144A Global Secured Note.  If a
holder of a beneficial interest in a Regulation S Global Secured Note deposited
with DTC wishes at any time to exchange its interest in such Regulation S Global
Secured Note for an interest in the corresponding Rule 144A Global Secured Note
or to transfer  its interest in such Regulation S Global Secured Note to a
Person who wishes to take delivery thereof in the form of an interest in the
corresponding Rule  144A  Global Secured Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be,  exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Secured Note.  Upon receipt  by the Registrar
of (A) instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Registrar to cause to be credited a beneficial interest in the
corresponding Rule 144A Global Secured Note in an amount equal to the beneficial
interest in such Regulation S Global Secured Note, but not less than the minimum
denomination applicable to such holder's Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase, (B) a certificate in the form of Exhibit
B-3 attached hereto given by the holder of such beneficial interest and stating,
among other things, that, in the case of a transfer, the Person transferring
such interest in such Regulation S Global Secured Note reasonably believes that
the Person acquiring such interest in a Rule 144A Global Secured Note is a
Qualified Purchaser (or a corporation, partnership, limited

 

92

--------------------------------------------------------------------------------

 

liability company or other entity (other than a trust), each shareholder,
partner, member or other equity owner of which is a Qualified Purchaser) and a
Qualified Institutional Buyer, is obtaining such beneficial interest in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction and (C) a written certification in the form of Exhibit B-6 attached
hereto given by the transferee in respect of such beneficial interest stating,
among other things, that such transferee is a Qualified Institutional Buyer and
a Qualified Purchaser (or a corporation, partnership, limited liability company
or other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser), then the Registrar will approve
the instructions at DTC to reduce, or cause to be reduced, the Regulation S
Global Secured Note by the aggregate principal amount of the beneficial interest
in the Regulation S Global Secured Note to be transferred or exchanged and the
Registrar shall instruct DTC, concurrently with such reduction, to credit or
cause to be credited to the securities account of the  Person specified in such
instructions a beneficial interest in the corresponding Rule 144A Global Secured
Note equal to the reduction in the principal amount of the Regulation S Global
Secured Note.

 

(iii)Global Secured Note to Certificated Secured Note. Subject to Section
2.10(a), if a holder of a beneficial interest in a Global Secured Note deposited
with DTC wishes at any time to transfer its interest in such Global Secured Note
to a Person who wishes to take delivery thereof in the form of a corresponding
Certificated Secured Note, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, transfer, or cause the transfer of, such
interest for a Certificated Secured Note. Upon receipt by the Registrar of (A) a
certificate substantially in the form of Exhibit B-2 attached hereto executed by
the transferee and (B) appropriate instructions from DTC, if required, the
Registrar will approve the instructions at DTC to reduce, or cause to be
reduced, the Global Secured Note by the aggregate principal amount of the
beneficial interest in the Global Secured Note to be transferred, record the
transfer in the Register in accordance with Section 2.5(a) and upon execution by
the Issuer and authentication and delivery by the Trustee, one or more
corresponding Certificated Secured Notes, registered in the names specified in
the instructions described in clause (B) above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Secured Note
transferred by the transferor), and in authorized denominations.

 

(g)Transfers of Certificated Secured Notes shall only be made in accordance with
Section 2.2(b)  and this Section 2.5(g).

 

(i)Transfer of Certificated Secured Notes to Global Secured Notes. If a Holder
of a Certificated Secured Note (other than a Class A-1R Note) wishes at any time
to transfer such Certificated Secured Note to a Person who wishes to take
delivery thereof in the form of a beneficial interest in a corresponding Global
Secured Note, such Holder may, subject to the immediately succeeding sentence
and the rules and procedures of Euroclear, Clearstream and/or DTC, as the case
may be, exchange or transfer, or cause the exchange or transfer of, such
Certificated Secured Note for a beneficial interest in   a

 

93

--------------------------------------------------------------------------------

 

corresponding Global Secured Note. Upon receipt by the Registrar of (A) a
Holder's Certificated Secured Note properly endorsed for assignment to the
transferee, (B) a certificate substantially in the form of Exhibit B-1 or B-3
attached hereto executed by the transferor and certificates substantially in the
forms of Exhibit B-6 or B-7 (as applicable) attached hereto executed by the
transferee, (C) instructions given in accordance with Euroclear, Clearstream or
DTC's procedures, as the case may be, from an Agent Member to instruct DTC to
cause to be credited a beneficial interest in the applicable Global Secured
Notes in an amount equal to the Certificated Secured Notes to be transferred or
exchanged, and (D) a written order given in accordance with DTC's procedures
containing information regarding the participant's account at DTC and/or
Euroclear or Clearstream to be credited with such increase, the Registrar shall
cancel such Certificated Secured Note in accordance with Section 2.9, record the
transfer in the Register in accordance with Section 2.5(a) and approve the
instructions at DTC, concurrently with such cancellation, to credit or cause to
be credited to the securities account of the Person specified in such
instructions a beneficial interest in the corresponding Global Secured Note
equal to the principal amount of the Certificated Secured Note transferred or
exchanged.

 

(ii)Transfer of Certificated Secured Notes to Certificated  Secured  Notes. Upon
receipt by the Registrar of (A) a Holder's Certificated Secured Note properly
endorsed for assignment to the transferee, and (B) except for in the case of a
Class A-1R Note, a certificate substantially in the form of Exhibit B-2 attached
hereto executed by  the transferee, the Registrar shall cancel such Certificated
Secured Note in accordance with Section 2.9, record the transfer in the Register
in accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Secured Notes bearing the same designation as the Certificated Secured Note
endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Secured Note surrendered by the transferor), and in
authorized denominations.

 

(h)Transfers and exchanges of Subordinated Notes shall only be made in
accordance with Section 2.5(c) and this Section 2.5(h).

 

(i)Certificated Subordinated Note to Certificated Subordinated Note. Upon
receipt by the Registrar of (A) a Holder's Certificated Subordinated Note
properly endorsed for assignment to the transferee, and (B) certificates in the
form of Exhibits B-4 and B-5 attached hereto given by the transferee of such
Certificated Subordinated Note, the Registrar shall cancel such Certificated
Subordinated Note in accordance with Section 2.9, record the transfer in the
Register in accordance with Section 2.5(a) and  upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Subordinated Notes bearing the same designation as the Certificated Subordinated
Note endorsed for transfer, registered in the names specified in the assignment
described in clause (A) above, in principal amounts designated by the transferee
(the aggregate of such principal amounts being equal to the aggregate principal

 

94

--------------------------------------------------------------------------------

 

amount of the Certificated Subordinated Note surrendered by the transferor), and
in authorized denominations.

 

(i)If Notes are issued upon the transfer, exchange or replacement of Notes
bearing the applicable legends set forth in the applicable part of Exhibit A
hereto, and if a request is made to remove such applicable legend on such Notes,
the Notes so issued shall bear such applicable legend, or such applicable legend
shall not be removed, as the case may be, unless there is delivered to the
Trustee and the Applicable Issuers such satisfactory evidence, which may include
an Opinion of Counsel acceptable to them, as may be reasonably required by the
Applicable Issuers (and which shall by its terms permit reliance by the
Trustee), to the effect that neither such applicable legend nor the restrictions
on transfer set forth therein are required to ensure that transfers thereof
comply with the provisions of the Securities Act, the Investment Company Act,
ERISA or the Code. Upon provision of such satisfactory evidence, the Trustee or
its Authenticating Agent, at the written direction of the Applicable Issuers
shall, after due execution by the Applicable Issuers authenticate and deliver
Notes that do not bear such applicable legend.

 

(j)Each Person who becomes a beneficial owner of Notes represented by an
interest in a Global Secured Note will be deemed to have represented and agreed
as follows:

 

(i)In connection with the purchase of such Notes: (A) none of the  Co- Issuers,
the Collateral Manager, the Placement Agent, the Trustee, the Collateral
Administrator or any of their respective Affiliates is acting as a fiduciary or
financial or investment adviser for such beneficial owner; (B) such beneficial
owner is not relying  (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Co-Issuers, the Collateral Manager, the Trustee, the Collateral
Administrator, the Placement Agent or any of their respective Affiliates other
than any statements in the final Offering Circular for such Notes, and  such
beneficial owner has read and understands such final Offering Circular; (C) such
beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Co-Issuers, the Collateral
Manager, the Trustee, the Collateral Administrator, the Placement Agent or any
of their respective Affiliates; (D) such beneficial owner is either (1) (in the
case of a beneficial owner of an interest in a Rule 144A Global Secured Note)
both (a) a Qualified Institutional Buyer that is not a broker-dealer which owns
and invests on a discretionary basis less than U.S.$25,000,000 in securities of
issuers that are not affiliated persons of the dealer and is not a plan referred
to in paragraph (a)(1)(d) or (a)(1)(e) of Rule 144A under the Securities Act or
a trust fund referred to in paragraph (a)(1)(f) of Rule 144A under the
Securities Act that holds the assets of such a plan, if investment decisions
with respect to the plan are made by beneficiaries of the plan and (b) a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser)) or (2) with respect to the
Class A-1 Notes, the Class A-2 Notes, and the Class B Notes and Class C Notes,
not a "U.S. person" as defined in Regulation S and   is

 

95

--------------------------------------------------------------------------------

 

acquiring the Notes in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from registration provided by Regulation S; (E) such
beneficial owner is acquiring its interest in such Notes for its own account;
(F) such beneficial owner was not formed for the purpose of investing in such
Notes; (G) such beneficial owner understands that the Issuer may receive a list
of participants holding interests in the Notes from one or more book-entry
depositories, (H) such beneficial owner will hold and transfer at least  the
minimum denomination of such Notes, (I) such beneficial owner is a sophisticated
investor and is purchasing the Notes with a full understanding of all of the
terms, conditions and risks thereof, and is capable of and willing to assume
those risks, (J) such beneficial owner will provide notice of the relevant
transfer restrictions to subsequent transferees and (K) if it is not a U.S.
personUnited States Person, it is not acquiring any Note as part of a plan to
reduce, avoid or evade U.S. federal income tax; provided that any purchaser or
transferee of Notes, which purchaser or transferee is any of (I) the Collateral
Manager, (II) an Affiliate of the Collateral Manager or (III) a fund or account
managed by the Collateral Manager (or any of its Affiliates) as to which the
Collateral Manager (or such Affiliate) has discretionary voting authority, in
each case shall not be required or deemed to make the representations set forth
in clauses (A), (B) and (C) above with respect to the Collateral Manager.

 

(ii)(A)  (1) If such Person is, or is acting on behalf of, a Benefit
Plan  Investor, its acquisition, holding and disposition of such Notes will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, and (2) if such Person is a governmental,
church, non-U.S. or other plan which is subject to any Other Plan Law, its
acquisition, holding and disposition of such Notes do not and will not
constitute or result in a non-exempt violation of any such Other Plan Law.

 

(B)      If the purchaser or transferee of any Note or interest therein is a
Benefit Plan Investor, then the purchaser or transferee will be required or
deemed to represent and warrant that (1) none of the Co-Issuers, the Collateral
Manager, the Trustee, the Collateral Administrator, the Placement Agent nor any
of their respective Affiliates has provided any investment recommendation or
investment advice on which it, or any fiduciary or other person investing the
assets of the Benefit Plan Investor (the "Plan Fiduciary"), has relied in
connection with its decision to invest in Notes, and they are not otherwise
acting as a fiduciary, as defined in Section 3(21) of ERISA or Section
4975(e)(3) of the Code, to the Benefit Plan Investor or the Plan Fiduciary in
connection with the Benefit Plan Investor's acquisition of Notes; and (2) the
Plan Fiduciary is exercising its own independent judgment in evaluating the
transaction.

 

(iii)Such beneficial owner understands that such Notes are being offered only in
a transaction not involving any public offering in the United States within the
meaning of the Securities Act, such Notes have not been and will not be
registered under the Securities Act, and, if in the future such beneficial owner
decides to offer, resell, pledge or otherwise transfer such Notes, such Notes
may be offered, resold, pledged or  otherwise  transferred  only  in accordance
with the provisions of this Indenture and   the

 

96

--------------------------------------------------------------------------------

 

legend on such Notes. Such beneficial owner acknowledges that no representation
has been made as to the availability of any exemption under the Securities Act
or any state securities laws for resale of such Notes. Such beneficial owner
understands that neither  of the Co-Issuers has been registered under the
Investment Company Act, and that the Issuer is exempt from registration as such
by virtue of Section 3(c)(7) of the Investment Company Act.

 

(iv)Such beneficial owner is aware that, except as otherwise provided in this
Indenture, any Notes being sold to it in reliance on Regulation S will be
represented by one or more Regulation S Global Secured Notes, and that
beneficial interests therein may be held only through DTC for the respective
accounts of Euroclear or Clearstream.

 

(v)Such beneficial owner will provide notice to each person to whom it proposes
to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Section 2.5, including the Exhibits referenced
herein.

 

(vi)Such beneficial owner agrees to be subject to the Bankruptcy Subordination
Agreement.

 

(vii)Such beneficial owner is not a member of the public in the Cayman Islands.

 

(viii)Such beneficial owner agrees that it will not, prior to the date which is
one year (or if longer, any applicable preference period) and one day after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, winding up, moratorium or liquidation proceedings, or
other proceedings under Cayman Islands, U.S. federal or state bankruptcy or
similar laws.

 

(k)Each Person who becomes an owner of a Certificated Secured Note (other than a
Class A-1R Note) will be required to make the representations and agreements set
forth in Exhibit B-2. Each Person who becomes an owner of a Certificated
Subordinated Note will be required to make the representations and agreements
set forth in Exhibit B-4 and Exhibit B-5.

 

(l)Any purported transfer of a Note not in accordance with this Section 2.5
shall be null and void and shall not be given effect for any purpose whatsoever.

 

(m)To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon written notice
to the Trustee, impose additional transfer restrictions on the Subordinated
Notes to comply with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism USA PATRIOT Act
of 2001 and other similar laws or regulations, including, without limitation,
requiring each transferee of a Subordinated Note to make representations to the
Issuer in connection with such compliance.

 

(n)The Registrar, the Trustee and the Issuer shall be entitled to conclusively
rely on the information set forth on the face of any transferor and transferee
certificate delivered pursuant to this Section 2.5 and shall be able to presume
conclusively the continuing  accuracy

 

97

--------------------------------------------------------------------------------

 

thereof, in each case without further inquiry or investigation. Notwithstanding
anything in this Indenture to the contrary, the Trustee shall not be required to
obtain any certificate specifically required by the terms of this Section 2.5 if
the Trustee is not notified of any transfer requiring such certificate to be
presented by the proposed transferor or transferee.

 

(o)For the avoidance of doubt, notwithstanding anything in this Indenture to the
contrary, the Placement Agent may hold a position in a Regulation S Global
Secured Note prior to the distribution of the applicable Notes represented by
such position.

 

(p)Each Person who becomes a beneficial owner of Subordinated Notes shall
represent, warrant and agree that (x) it is not and will not be treated as a
Flowthrough Entity or (y) if it is at the time it becomes a Flowthrough Entity
less than 40% of the assets of such Flowthrough Entity are represented, directly
or indirectly, by the Subordinated Notes (each person that is described in, and
makes the representation in either clause (x) or (y), a "Direct Tax Owner" with
respect to the Subordinated Notes). No transfer of an interest in the
Subordinated Notes will be effective, and no such transfer will be recognized,
if (i) such transfer results in there being more than 7095 Direct Tax Owners of
the Subordinated Notes or such transfer would otherwise cause the Issuer to be
treated as a publicly traded partnership as defined in Section 7704(b) of the
Code or (ii) such Notes are transferred on or through (A) an established
securities market or (B) a secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704(b) of the Code (and the Treasury
Regulations thereunder).

 

(q)Each Person who becomes a beneficial owner of Class A-1RSubordinated Notes
shall represent, warrant and agree that (x) it is not and will not be treated as
a Flowthrough Entity or (y) if it is at the time it becomes a Flowthrough Entity
less than 40% of the assets of such Flowthrough Entity are represented, directly
or indirectly, by the Class A-1R Notes (each person that is described in, and
makes the representation in either clause (x) or (y), a "Direct Tax Owner" with
respect to the Class A-1R Notes). No transfer of an interest in the Class A-1R
Notes will be effective, and no such transfer will be recognized, if (i) such
transfer results in there being more than 28 Direct Tax Owners of the Class A-1R
Notes or such transfer would otherwise cause the Issuer to be treated as a
publicly traded partnership as defined in Section 7704(b) of the Code or (ii)
such Class A-1R Notes are transferred on or through (A) an established
securities market or (B) a secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704(b) of the Code (and the Treasury
Regulations thereunder).be a United States Person.

 

(r)No transfer of an interest in the Subordinated Notes by the BDC will be
effective other than, subject to its obligations as EU Retention Provider to
retain the EU Retained Amount pursuant to the EU Retention Letter, to an
affiliate that is a United States Person; provided that the Subordinated Notes
may only be transferred if the BDC provides an Officer's certificate or Opinion
of Counsel that the Collateral Manager will be in compliance with the
registration requirements of the Investment Advisers Act of 1940, as amended,
after giving effect to such transfer.

 

(s)(q)  No transferBy its acceptance of an interest in the Class A-1R Notes
will   be effective other than to (i) a United States Person or (ii) a Person
that has provided an IRS Form W-8ECI to the Note Agent on or prior to the date
it becomes a Holder of Class A-1R

 

98

--------------------------------------------------------------------------------

 

Notes.a Note, each Holder agrees or shall be deemed to agree that, upon request
by the Issuer, it shall provide the Issuer or its agents with such information
and documentation that may be required for the Issuer to achieve AML Compliance
and shall update or replace such information or documents as may be necessary
(the "Holder AML Obligations").

 

Section 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note.  If (a) any
mutilated  or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Applicable Issuers, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Applicable Issuers, the
Trustee and such Transfer Agent such security or indemnity as may be required by
them to save each of them harmless, then, in the absence of notice to the
Applicable Issuers, the Trustee or such Transfer Agent that such Note has been
acquired by a protected purchaser, the Applicable Issuers shall execute and,
upon Issuer Order, the Trustee shall authenticate and deliver to the Holder, in
lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new Note,
of like tenor (including the same date of issuance) and equal principal  or face
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

 

If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuers, the Transfer Agent and the Trustee shall be entitled to
recover such new Note from the Person to whom it was delivered or any Person
taking therefrom, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Applicable Issuers, the Trustee and the Transfer Agent in
connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuers in their discretion may, instead of
issuing a new Note pay such Note without requiring surrender thereof except that
any mutilated or defaced Note shall be surrendered.

 

Upon the issuance of any new Note under this Section 2.6, the Applicable Issuers
may require the payment by the Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.

 

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuers and such new Note shall be
entitled, subject to the second paragraph of this Section 2.6, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.

 

The provisions of this Section 2.6 are exclusive and shall preclude
(to  the  extent  lawful) all other rights and remedies with respect to the
replacement or payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

99

--------------------------------------------------------------------------------

 

Section 2.7 Payment of Principal and Interest
and  Other  Amounts;  Principal  and Interest Rights Preserved. (a) The Secured
Notes of each Class shall accrue interest during each Interest Accrual Period at
the applicable Interest Rate and such interest will be payable in arrears on
each Payment Date on the Aggregate Outstanding Amount thereof (x) in the case of
the Secured Notes other than the Class A-1R Notes, on the first day of the
related Interest Accrual Period (in each case after giving effect to payments of
principal thereof on such date) and (y) in the case of each Borrowing, on the
average daily balance of such Borrowing during the applicable Interest Accrual
Period, in each case, except as otherwise set forth below; provided, however,
that, if the applicable Borrowing is made after the end of a Collection Period
and  before the related Payment Date, interest accrued during such period will
not be payable on such Payment Date and will be payable instead on the following
Payment Date. Payment of interest  on each Class of Secured Notes (and payments
of available Interest Proceeds to the Holders of the Subordinated Notes) will be
subordinated to the payment of interest on each related Priority Class as
provided in Section 11.1. Solely for purposes of calculating interest on the
drawn balance of the Class A-1R Notes during the Reinvestment Period, if one or
more Borrowings is made during an Interest Accrual Period during the
Reinvestment Period, and,  during  such Interest Accrual Period one or more
Prepayments is made in accordance with Section 9.7, such Prepayment shall be
made among the draws on such Class A-1R Notes in the priority directed by the
Collateral Manager. So long as any Priority Class is Outstanding with respect to
the Class B Notes or the Class C Notes, any payment of interest due on the Class
B Notes or the Class C Notes, respectively, which is not available to be paid
("Deferred Interest") in accordance with  the Priority of Payments on any
Payment Date shall not be considered "due and payable" for the purposes of
Section 5.1(a) (and the failure to pay such interest shall not be an Event of
Default) until the earliest of (i) the Payment Date on which funds are available
to pay such Deferred Interest in accordance with the Priority of Payments, (ii)
the Redemption Date with respect to such Class of Notes and (iii) the Stated
Maturity of such Class of Notes. Deferred Interest on the Class B Notes or the
Class C Notes shall be added to the principal balance of the Class B Notes or
the Class C Notes, respectively, and shall be payable on the first Payment Date
on which  funds are available to be used for such purpose in accordance with the
Priority of Payments, but in any event no later than the earlier of the Payment
Date (i) which is the Redemption Date with respect to such Class of Notes and
(ii) which is the Stated Maturity of such Class of Notes. So long as any
Priority Class is Outstanding with respect to the Class B Notes or the Class C
Notes, to the extent that funds are not available on any Payment Date (other
than the Redemption Date with respect to, or Stated Maturity of, such Class of
Notes) to pay previously accrued Deferred Interest, such previously accrued
Deferred Interest will not be due and payable on such Payment Date and any
failure to pay such previously accrued Deferred Interest on such Payment Date
will not be an Event of Default. Interest will cease to accrue on each Secured
Note, or in the case of a partial repayment, on such repaid part, from the date
of repayment. To the extent lawful and enforceable, interest on any interest
that is not paid when due on any Class A Note or, if no Class A Notes are
Outstanding, any Class B Notes, or if no Class B Notes are Outstanding, any
Class  C Notes shall accrue at the Interest Rate for such Class until paid as
provided herein.

 

(b)The principal of each Secured Note of each Class matures at par and is due
and payable on the date of the Stated Maturity for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such
Secured Note becomes due and payable at an earlier date by declaration of
acceleration, call for redemption  or  otherwise. Notwithstanding the foregoing,
the payment of principal of each Class of Secured Notes (and

 

100

--------------------------------------------------------------------------------

 

payments of Principal Proceeds to the Holders of the Subordinated Notes) may
only occur in accordance with the Priority of Payments. Payments of principal on
any Class of Secured Notes, and distributions of Principal Proceeds to Holders
of Subordinated Notes, which are not paid, in accordance with the Priority of
Payments, on any Payment Date (other than the Payment Date which is the Stated
Maturity of such Class of Notes or any Redemption Date), because of insufficient
funds therefor shall not be considered "due and payable" for purposes of Section
5.1(a) until the Payment Date on which such principal may be paid in accordance
with the Priority of Payments or all Priority Classes with respect to such Class
have been paid in  full.

 

(c)Principal payments on the Notes will be made in accordance with the Priority
of Payments and Article IX.

 

(d)The Paying Agent shall require the previous delivery of properly completed
and signed applicable tax certifications (generally, in the case of U.S. federal
income tax, an IRS Form W-9 (or applicable successor form) in the case of a
United States Person or the applicable IRS Form W-8 (or applicable successor
form) in the case of a Person that is not a United States Person) or other
certification (including, with respect to FATCA, waivers of foreign law
confidentiality) acceptable to it to enable the Issuer, the Co-Issuer, the
Trustee and any Paying Agent, as applicable, to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Note or the Holder
or beneficial owner of such Note under any present or future law or regulation
of the Cayman Islands, the United States, any other jurisdiction or any
political subdivision thereof or taxing authority therein or to comply with any
reporting or other requirements under any such law or regulation and, if
instructed by the Issuer, the delivery of any information required under FATCA
to determine if the Issuer is subject to withholding or payments by the Issuer
are subject to withholding. Subject to Section 7.17(mo), the Co-Issuers shall
not be obligated to pay any additional amounts to the Holders or beneficial
owners of the Notes as a result of deduction or withholding for or on account of
any present or future taxes, duties, assessments or governmental charges with
respect to the Notes. Nothing herein shall be construed to obligate the Paying
Agent or the Trustee to determine the duties or liabilities of the Issuer or any
other Person with respect to any tax certification or withholding requirements,
or any tax certification or withholding requirements of any jurisdiction,
political subdivision or taxing authority outside the United States.

 

(e)Payments in respect of interest on and principal of any Secured Note and any
payment with respect to any Subordinated Note shall be made by the Trustee in
Dollars to DTC or its designee with respect to a Global Secured Note and to the
Holder or its nominee with respect to a Certificated Note, by wire transfer, as
directed by the Holder, in immediately available funds to a Dollar account
maintained by DTC or its nominee with respect to a Global Secured Note, and to
the Holder or its nominee with respect to a Certificated Note; provided that (1)
in the case of a Certificated Note, the Holder thereof shall have provided
written wiring instructions to the Trustee on or before the related Record Date
and (2) if appropriate instructions for any such wire transfer are not received
by the related Record Date, then such payment shall be made by check drawn on a
U.S. bank mailed to the address of the Holder specified in the Register. Upon
final payment due on the Maturity of a Note, the Holder thereof shall present
and surrender such Note at the Corporate Trust Office of the Trustee or at the

 

 

 

101

--------------------------------------------------------------------------------

 

office of any Paying Agent on or prior to such Maturity; provided that if the
Trustee and the Applicable Issuers shall have been furnished such security or
indemnity as may be required by them to save each of them harmless and an
undertaking thereafter to surrender such certificate, then, in the absence of
notice to the Applicable Issuers or the Trustee that the applicable Note has
been acquired by a protected purchaser, such final payment shall be made without
presentation or surrender. Neither the Co-Issuers, the Trustee, the Collateral
Manager, nor any Paying Agent will have any responsibility or liability for any
aspects of the records maintained by DTC, Euroclear, Clearstream or any of the
Agent Members relating to or for payments made thereby on account of beneficial
interests in a Global Secured Note. In the case where any final payment of
principal and interest is to be made on any Secured Note (other than on the
Stated Maturity thereof) or any final payment is to be made on any Subordinated
Note (other than on the Stated Maturity thereof), the Trustee, in the name and
at the expense of the Applicable Issuers shall, prior to the date on which such
payment is to be made, mail (by first class mail, postage prepaid) to the
Persons entitled thereto at their addresses appearing on the Register a notice
which shall specify the date on which such payment will be made, the amount of
such payment per U.S.$1,000 original principal amount of Secured Notes, original
principal amount of Subordinated Notes and the place where such Notes may be
presented and surrendered for such payment.

 

(f)Payments of principal to Holders of the Secured Notes of each Class shall be
made in the proportion that the Aggregate Outstanding Amount of the Secured
Notes of such Class registered in the name of each such Holder on the applicable
Record Date bears to the Aggregate Outstanding Amount of all Secured Notes of
such Class on such Record Date. Payments to the Holders of the Subordinated
Notes from Interest Proceeds and Principal Proceeds shall be made in the
proportion that the Aggregate Outstanding Amount of the Subordinated Notes
registered in the name of each such Holder on the applicable Record Date bears
to the Aggregate Outstanding Amount of all Subordinated Notes on such Record
Date.

 

(g)Interest accrued with respect to the Floating Rate Notes shall be calculated
on the basis of the actual number of days elapsed in the applicable Interest
Accrual Period divided by 360. Interest on the Fixed Rate Notes shall be
calculated on the basis of a 360-day year consisting of twelve 30-day months.

 

(h)All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date or Redemption Date shall be binding upon all future Holders of such Note
and of any Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, whether or not such payment is noted on such Note.

 

(i)Notwithstanding any other provision of this Indenture, the obligations of the
Applicable Issuers under the Notes and the Transaction Documents are limited
recourse obligations of the Applicable Issuers payable solely from the Assets
and following realization of the Assets, and application of the proceeds thereof
in accordance with this Indenture, all obligations of and any claims against the
Co-Issuers hereunder or in connection herewith after such realization shall be
extinguished and shall not thereafter revive. No recourse shall be had against
any Officer, director, employee, shareholder, authorized person or incorporator
of the Co-Issuers, the Collateral Manager or their respective Affiliates,
successors or assigns for   any

 

 

 

102

--------------------------------------------------------------------------------

 

amounts payable under the Notes or the Transaction Documents. It is understood
that the foregoing provisions of this paragraph (i) shall not (i) prevent
recourse to the Assets for the sums due or to become due under any security,
instrument or agreement which is part of the Assets or (ii) constitute a waiver,
release or discharge of any indebtedness or obligation evidenced by the Notes or
secured by this Indenture until such Assets have been realized. It is further
understood that the foregoing provisions of this paragraph (i) shall not limit
the right of any Person to name the Issuer or the Co-Issuer as a party defendant
in any Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked  for  or  (if  obtained) enforced
against any such Person or entity. The Subordinated Notes are not secured
hereunder.

 

(j)Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights to unpaid
interest  and  principal  (or  other  applicable  amount) that were carried by
such other Note.

 

(k)The Holders of the Class A-1R Notes shall be entitled to receive Commitment
Fees. The Commitment Fees shall accrue on the Aggregate Undrawn Amount as of the
close of business on each day during each Interest Accrual Period during the
Reinvestment Period at the applicable Commitment Fee Rate and will be payable in
arrears on each Payment Date in accordance with the Priority of Payments. Any
Commitment Fees accrued but not paid on prior Payment Dates shall accrue
interest at the applicable Interest Rate. Commitment Fees shall be computed on
the basis of a 360 day year and the actual number of days elapsed during the
applicable Interest Accrual Period.

 

Section 2.8 Persons Deemed Owners. The Issuer, the Co-Issuer, the Trustee, and
any agent of the Issuer, the Co-Issuer or the Trustee shall treat as the owner
of each Note the Person in whose name such Note is registered on the Register on
the applicable Record Date for the purpose of receiving payments of principal of
and interest on such Note and on any other date for all other purposes
whatsoever (whether or not such Note is overdue), and none of the Issuer, the
Co-Issuer, the Trustee or any agent of the Issuer, the Co-Issuer or the Trustee
shall be affected by notice to the contrary.

 

Section 2.9 Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption, or deemed lost or stolen, shall be promptly
canceled by the Trustee and may not be reissued or resold. No Note may be
surrendered (including any surrender in connection with any abandonment) except
for payment as provided herein, or for registration of transfer, exchange or
redemption in accordance with Article IX hereof (in the case of Special
Redemption, Refinancing Effective Date-Related Redemption
or  a  Mandatory  Redemption, only to the extent that such Special Redemption,
Refinancing Effective Date-Related Redemption or Mandatory Redemption results in
payment in full of the applicable Class of Notes), or for replacement in
connection with any Note deemed lost or stolen. Any Notes surrendered for
cancellation as permitted by this Section 2.9 shall, if surrendered to any
Person other than the Trustee, be delivered to the Trustee. No Notes shall be
authenticated in lieu of or  in exchange for any Notes canceled as provided in
this Section 2.9, except as expressly permitted by this Indenture.   All
canceled Notes held by the Trustee shall be destroyed or held by the

 

103

--------------------------------------------------------------------------------

 

Trustee in accordance with its standard policy unless the Applicable Issuers
shall direct by an Issuer Order received prior to destruction that they be
returned to it.

 

Section 2.10 DTC  Ceases  to  be  Depository.     (a)  A  Global   Secured  Note
deposited with DTC pursuant to Section 2.2 shall be transferred in the form of a
corresponding Certificated Note to the beneficial owners thereof only if (A)
such transfer  complies  with Section 2.5 of this Indenture or (B) any of (x)
(i) DTC notifies the Applicable Issuers that it is unwilling or unable to
continue as depository for such Global Secured Note or (ii) DTC ceases to be a
Clearing Agency registered under the Exchange Act and, in each case, a successor
depository is not appointed by the Co-Issuers within 90 days after such event or
(y) an Event of Default has occurred and is continuing and such transfer is
requested by any beneficial owner of an interest in such Global Secured Note.

 

(b)Any Global Secured Note that is transferable in the form of a corresponding
Certificated Note to the beneficial owner thereof pursuant to this Section 2.10
shall be surrendered by DTC to the Trustee's office located in the Borough of
Manhattan, the City of New York to be so transferred, in whole or from time to
time in part, without charge, and the Applicable Issuers shall execute and the
Trustee shall authenticate and deliver, upon such transfer of each portion of
such Global Secured Note, an equal aggregate principal amount of definitive
physical certificates (pursuant to the instructions of DTC) in authorized
denominations. Any Certificated Note delivered in exchange for an interest in a
Global  Secured Note shall, except as otherwise provided by Section 2.5, bear
the legends set forth in the applicable Exhibit A and shall be subject to the
transfer restrictions referred to in such legends.

 

(c)Subject to the provisions of paragraph (b) of this Section 2.10, the Holder
of a Global Secured Note may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action which such Holder is entitled to take under this
Indenture or the Notes.

 

(d)In the event of
the  occurrence  of  either  of  the  events  specified  in  subsection (a) of
this Section 2.10, the Co-Issuers will promptly make available to the Trustee a
reasonable supply of Certificated Notes.

 

If Certificated Notes are not so issued by the Applicable Issuers to such
beneficial owners of interests in Global Secured Notes as required by subsection
(a) of this Section 2.10, the Issuer expressly acknowledges that the beneficial
owners shall be entitled to pursue any remedy that the Holders of a Global
Secured Note would be entitled to pursue in accordance with Article V of this
Indenture (but only to the extent of such beneficial owner's interest in the
Global Secured Note) as if corresponding Certificated Notes had been issued;
provided that the Trustee shall be entitled to rely upon any certificate of
ownership provided by such beneficial owners (including a certificate in the
form of Exhibit D) and/or other forms of reasonable evidence of such ownership.

 

Neither the Trustee nor the Registrar shall be liable for any delay in the
delivery of directions from the depository and may conclusively rely on, and
shall be fully protected in

 

104

--------------------------------------------------------------------------------

 

relying on, such direction as to the names of the beneficial owners in whose
names such Certificated Notes shall be registered or as to delivery instructions
for such Certificated Notes.

 

Section 2.11 Non-Permitted  Holders.     (a)  Notwithstanding  anything  to  the
contrary elsewhere in this Indenture, any transfer of a beneficial interest in
any Note to a U.S. person that is not a QIB/QP (other than a U.S. person that is
an Institutional Accredited Investor and is also a Qualified Purchaser or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser) shall be null and void and any such purported transfer of
which the Issuer, the Co-Issuer or the Trustee shall have notice may be
disregarded by the Issuer, the Co-Issuer and the Trustee for all purposes.

 

(b)     If (xw) any U.S. person that is not both (i) either a Qualified
Institutional Buyer  or an Institutional Accredited Investor and (ii) a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser) shall become the Holder or
beneficial owner of an interest in any Note, (x) any Holder shall fail to comply
with its Holder AML Obligations, (y) any Holder or beneficial owner
of  Notes  shall  fail  to comply with its Holder Tax Obligations or
the  Issuer  determines,  in  its  reasonable  discretion, that such Holder or
beneficial owner's acquisition, ownership or transfer of the Notes otherwise
causes the Issuer to fail to comply with the Tax Account Reporting Rules or

(z)in the reasonable determination of the Issuer, any Holder or beneficial owner
of the Subordinated Notes is not a United States Person or any Holder's or
beneficial owner's ownership of the Subordinated Notes would cause the Issuer to
be treated as a publicly  traded partnership as defined in Section 7704(b) of
the Code (any such Person, a "Non- Permitted Holder"), the acquisition of Notes
(other than under clause (y)) by such Holder or beneficial owner shall be null
and void ab initio. The Issuer (or the Collateral Manager on behalf of the
Issuer) shall, promptly after discovery that such Person is a Non-Permitted
Holder by the Issuer, the Co-Issuer or the Trustee (and notice by the Trustee
(if a Trust Officer of the Trustee obtains actual knowledge) or the Co-Issuer to
the Issuer, if either of them makes the discovery), send notice to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest in the Notes held by such Person to a Person that is not a Non-
Permitted Holder within 30 days after the date of such notice. If such
Non-Permitted Holder fails to so transfer such Notes, the Issuer or the
Collateral Manager acting for the Issuer shall have the right, without further
notice to the Non-Permitted Holder, to sell such Notes or interest in such Notes
to a purchaser selected by the Issuer that is not a Non-Permitted Holder on such
terms as the Issuer may choose. The Issuer, or the Collateral Manager acting on
behalf of the Issuer, may select the purchaser by soliciting one or more bids
from one or more brokers or other market professionals that regularly deal in
securities similar to the Notes and sell such Notes to the highest such bidder;
provided that the Collateral Manager, its Affiliates and accounts, funds,
clients or portfolios established and controlled by the Collateral Manager shall
be entitled to bid in any such sale. However, the Issuer or the Collateral
Manager may select a purchaser by any other means determined by it in its sole
discretion. The Holder of each Note, the Non-Permitted Holder and each other
Person in the chain of title from the Holder to the Non-Permitted Holder, by its
acceptance of an interest in the Notes, agrees to cooperate with  the Issuer,
the Collateral Manager and the Trustee to effect such transfers.  The proceeds
of  such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be

 

105

--------------------------------------------------------------------------------

 

remitted to the Non-Permitted Holder. The terms and conditions of any sale under
this sub- section shall be determined in the sole discretion of the Issuer, and
none of the Issuer, the Co- Issuer, the Trustee or the Collateral Manager shall
be liable to any Person having an interest in the Notes sold as a result of any
such sale or the exercise of such discretion.

 

(c)Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Note to a Person who has made an
ERISA-related representation required by Section 2.5 that is subsequently shown
to be false or misleading  shall be null and void and any such purported
transfer of which the Issuer, the Co-Issuer or the Trustee shall have notice may
be disregarded by the Issuer, the Co-Issuer and the Trustee for all purposes.

 

(d)If any Person shall become the Holder or beneficial owner of an interest in
any Note who has made or is deemed to have made a prohibited transaction,
Benefit Plan Investor, Controlling Person, Similar Law or Other Plan Law
representation required by Section 2.5 that is subsequently shown to be false or
misleading or whose  beneficial  ownership otherwise causes a violation of the
25% Limitation (any such person a "Non-Permitted ERISA Holder"), the Issuer (or
the Collateral Manager on behalf of the Issuer) shall, promptly after
discovery  that such person is a Non-Permitted ERISA Holder by the Issuer or
upon notice from the Trustee (if a Trust Officer of the Trustee obtains actual
knowledge) or the Co-Issuer to the Issuer, if either of them makes the discovery
and who, in each case, agree to notify the Issuer of such discovery, send notice
to such Non-Permitted ERISA Holder demanding that such Non- Permitted ERISA
Holder transfer all or any portion of the Notes held by such Person to a Person
that is not a Non-Permitted ERISA Holder within 1410 days after the date of such
notice. If such Non-Permitted ERISA Holder fails to so transfer such Notes the
Issuer shall have the right, without further notice to the Non-Permitted ERISA
Holder, to sell such Notes or interest in such Notes to a purchaser selected by
the Issuer that is not a Non-Permitted ERISA Holder on such terms as the Issuer
may choose. The Issuer may, but is not required to, select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and sell
such Notes to the highest such bidder. The Holder and beneficial owner of each
Note, the Non-Permitted ERISA Holder and each other Person in the chain of title
from the Holder to the Non-Permitted ERISA Holder, by its acceptance of an
interest in the Notes agrees to cooperate with the Issuer, the Collateral
Manager and the Trustee to effect such transfers. The proceeds of such sale, net
of any commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted ERISA Holder. The terms and conditions of any sale
under this subsection shall be determined in the sole discretion of the Issuer,
and none of the Issuer, the Co-Issuer, the Trustee or the Collateral Manager
shall be liable to any Person having an interest in the Notes sold as a result
of any such sale or the exercise of such discretion.

 

Section 2.12 Treatment and Tax Certification.  (a) The Issuer, the Co-Issuer and
the Trustee agree, and each Holder and each beneficial owner of a Secured Note,
by acceptance of such Secured Note or an interest in such Secured Note shall be
deemed to have agreed, to treat, and shall treat, the Secured Notes as debt for
United States federal and, to the extent permitted  by  law,  state  and  local
income and franchise tax purposes and shall take no   action

 

106

--------------------------------------------------------------------------------

 

inconsistent with such treatment unless required by any relevant taxing
authority. The Issuer  will also treat the Secured Notes as debt for legal,
accounting and ratings purposes.

 

(b)The Issuer, the Co-Issuer and the Trustee agree, and each Holder and each
beneficial owner of a Subordinated Note, by acceptance of such Subordinated Note
or an interest in such Subordinated Note shall be deemed to have agreed, to
treat, and shall treat, the Subordinated Notes as equity in the Issuer for
United States federal and, to the extent permitted by law, state and local
income and franchise tax purposes and shall take no action inconsistent with
such treatment unless required by any relevant taxing authority.

 

(c)Each Holder and beneficial owner of a Note, by acceptance of such Note or an
interest in such Note, shall be deemed to understand and acknowledge that
failure to provide  the Issuer, the Trustee or any Paying Agent with the
properly completed and signed applicable tax certifications (generally, in the
case of U.S. federal income tax, an IRS Form W-9 (or applicable successor form)
in the case of a United States Person or the applicable IRS Form W- 8 (or
applicable successor form) in the case of a Person that is not a United States
Person) or  the failure to comply with its Holder Tax Obligations may result in
withholding from payments in respect of such Note, including U.S. federal
withholding or back-up withholding.

 

(d)Each purchaser, beneficial owner and subsequent transferee of a Note or
interest therein, by acceptance of such Note or an interest in such Note, shall
be deemed to have agreed to provide the Issuer, the Trustee, the Collateral
Manager, any relevant intermediary or other agent of the Issuer any information
or documentation, to correct and update such information and to take such action
that is required under the Tax Account Reporting Rules and/or to     avoid the
imposition of tax under FATCA (including, but not limited to, in the case of
Certificated Notes only, a properly completed and executed
"entity  self-certification form" or "individual self-certification form" (in
the forms published by the Cayman Islands Department for International Tax
Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/FATCA_Legislation.pdf)) ("Holder Tax Obligations").
Each purchaser and subsequent transferee of Notes will be required or deemed to
acknowledge that the Issuer may provide such information and any other
information concerning its investment in the Notes to the Cayman Islands Tax
Information Authority, the IRS and any other relevant taxing authority. Each
purchaser and subsequent transferee of Notes will be required or deemed to
acknowledge that the Issuer has the right, hereunder, to compel any beneficial
owner of an interest in a Note that fails to comply with the foregoing
requirements to sell its interest in such Note, or to sell such interest on
behalf of such owner following the procedures and timeframe relating to
Non-Permitted Holders specified in Section 2.11(b). The Issuer may also assign
such Notes a separate CUSIP or CUSIPs number in the Issuer's sole discretion. In
addition, each holder of Notes (or any interest therein) will be required oris
deemed to understand and acknowledge that theagree and represent that (1) Issuer
has the right under this Indenture to (1)withhold from any holder or beneficial
owner of an interest in Secured Notes that fails to comply with FATCA, and (2)
the Issuer, the Collateral Manager and/or the Trustee or their agents or
representatives may (A) provide any information and documentation provided to
itthem in connection with the Tax Account Reporting Rules regarding such Notes
to  the Cayman Islands Tax Information Authority, the IRS and any other relevant
tax authority. and (B) take such other steps as they deem necessary or helpful
for the Issuer to comply with the Tax Account Reporting Rules. Each Holder of
Secured Notes agrees to indemnify    the

 

107

--------------------------------------------------------------------------------

 

Issuer and the Trustee for all damages, costs and expenses that result from the
failure of it to take the actions required of it herein in connection with the
Tax Account Reporting Rules.

 

(e)Each Holder and beneficial owner of a Secured Note represents, or is deemed
to represent, that, if it is not a United States Person, it is not, and will not
be, a member of an "expanded group" (within the meaning of the Section 385
Rules) that includes a domestic corporation (as determined for U.S. federal
income tax purposes) if (i) the Issuer is an entity disregarded as separate from
such domestic corporation for  U.S.  federal income tax purposes or (ii) the
Issuer is either (A) a "controlled partnership" (within the meaning of the
Section 385 Rules) with respect to such expanded group and such domestic
corporation is an "expanded group partner" (within the meaning of the Section
385 Rules) with respect to the Issuer or (B) disregarded as separate from an
entity that is a controlled partnership with respect to such expanded group and
in which such domestic corporation is an "expanded group partner"; provided that
it may acquire Secured Notes in violation of this restriction if it provides the
Issuer with an opinion of nationally recognized tax counsel experienced in such
matters reasonably acceptable to the Issuer to the effect that the acquisition
or transfer of Secured Notes will not cause such Secured Notes to be treated as
equity pursuant to Section 385 of the Code and the Section 385 Rules.

 

(f)Each Holder and beneficial owner of a Secured Note acknowledges, or is deemed
to acknowledge, that it may be subject to U.S. federal withholding tax with
respect to payments on such Secured Note if it is not a United States Person,
unless either (i) it is not (A) a bank (or an entity affiliated with a bank)
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), (B) a 10-percent shareholder (within the meaning of section
871(h)(3)(B)) of the issuer of the Notes (as determined for U.S. federal income
tax purposes), or (C) a controlled foreign corporation within the meaning  of
Section 957(a) of the Code that is related to the issuer of the Notes (as
determined for U.S. federal income tax purposes) within the meaning of Section
881(c)(3)(C) of the Code, (ii) it has provided an IRS Form W-8BEN, W-8BEN-E or
W-8IMY (or successor form) certifying that it is a Person that is (or the
Persons for which it is acting as an intermediary are) eligible for benefits
under an income tax treaty with the United States that eliminates U.S. federal
income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, or (iii) it has provided an IRS Form W-8ECI
(or successor form) representing that all payments received or to be received by
it from the Issuer are effectively connected with the conduct of trade or
business in the United States by the beneficial owner.

 

(g)Each Holder and beneficial owner of a Subordinated Note (or any interest
therein) shall agree, or by acquiring a Subordinated Note (or an interest
therein) will be deemed to have agreed, to deliver to the transferee, with a
copy to the Trustee, prior to the transfer of such Subordinated Note (or any
interest therein), a properly completed certificate, in a form reasonably
acceptable to the transferee and the Trustee, stating, under penalty of perjury,
the transferor's United States taxpayer identification number and that the
transferor is not a foreign person within the meaning of Section 1446(f)(2) of
the  Code  (such  certificate,  a  "Non-Foreign  Status  Certificate").  Each  transferor  of  a

 

108

--------------------------------------------------------------------------------

 

Subordinated Note (or any interest therein) shall acknowledge, or by acquiring a
Subordinated Note or an interest therein will be deemed to acknowledge, that the
failure to provide a Non-Foreign Status Certificate to the transferee may result
in withholding on the amount realized on its disposition of a Subordinated Note.

 

Section 2.13 Additional  Issuance.   (a)  At  any  time  during the Reinvestment
Period (or, in the case of an issuance of Subordinated Notes or a U.S. Risk
Retention Issuance only, during or after the Reinvestment Period), the
Co-Issuers or the Issuer, as applicable, may issue and sell additional notes of
any one or more existing Classes and use the proceeds to purchase additional
Collateral Obligations or as otherwise permitted under this Indenture (except
that the proceeds of an additional issuance of Subordinated Notes after the
Reinvestment Period may not be used to purchase additional Collateral
Obligations), provided that the following conditions are met:

 

(i)the Collateral Manager consents in writing to such issuance and such issuance
is approved by a Majority of the Subordinated Notes; provided that the consent
of a Majority of the Subordinated Notes will not be required in connection with
a U.S. Risk Retention Issuance or an issuance of additional Subordinated Notes
that are required to prevent or cure an EU Retention Deficiency;

 

(ii)the terms of the notes issued must be identical to the respective terms of
previously issued Notes of the applicable Class (except that the interest due on
additional Secured Notes will accrue from the issue date of such additional
Secured Notes and the interest rate and price of such Notes do not have to be
identical to those of the initial Notes of that Class);

 

(iii)unless only additional Subordinated Notes are being issued, additional
notes of all Classes must be issued and such issuance of additional notes must
be proportional across all Classes; provided that the principal amount of
Subordinated Notes issued in any such issuance may exceed the proportion
otherwise applicable to the Subordinated Notes;

 

(iv)unless only additional Subordinated Notes are being issued, the Global
Rating Agency Condition shall have been satisfied with respect to any Rated
Notes not constituting part of such additional issuance; provided that the
principal amount of additional Subordinated Notes issued in any such issuance
may exceed the proportion otherwise applicable to the Subordinated Notes;

 

(v)the proceeds of any additional notes (net of fees and expenses incurred in
connection with such issuance, which fees and expenses shall be paid solely from
the proceeds of such additional issuance) shall be treated as Principal Proceeds
and used to purchase additional Collateral Obligations, to invest in Eligible
Investments or to apply pursuant to the Priority of Payments;

 

(vi)an opinion of tax counsel of nationally recognized standing in the United
States experienced in such matters shall be delivered to the Trustee to the
effect that (A)
such  issuance  would  not  cause  the  Holders  or  beneficial  owners  of  Secured
Notes

 

109

--------------------------------------------------------------------------------

 

previously issued for U.S. federal income tax purposes to be deemed to have sold
or exchanged such Notes under Section 1001 of the Code, (B) any additional
Secured Notes (other than additional Class A-1R Notes) will be debt for U.S.
federal income tax purposes, and (C) any additional Class A-1R Notes will not
cause the Issuer to be treated as an entityclassified as a publicly traded
partnership or an association, in either case, taxable as a corporation for U.S.
federal income tax purposes or otherwise to be subject to U.S. federal income
tax on a net income basis; and (B) any additional Secured Notes will be debt for
U.S. federal income tax purposes; provided, however, that the opinion described
in clause (B) will not be required with respect to any additional notes that
bear a different CUSIP number from the Notes of the same Class that are
Outstanding at the time of the additional issuance;

 

(vii)the ratings of such additional notes are no lower than the Initial Ratings
of such Classes;

 

(viii)unless only additional Subordinated Notes are being issued, immediately
after giving effect to such additional issuance, (A) no Default or Event of
Default shall have occurred and be continuing and (B) (x) all Coverage Tests are
satisfied, (y) the Collateral Quality Test is satisfied (or if the Collateral
Quality Test is not satisfied at  such time, is maintained or improved) and (z)
each Concentration Limitation is satisfied (or if any Concentration Limitation
is not satisfied at such time, is maintained or improved);

 

(ix)with respect to any additional Subordinated Notes, the beneficial owner of
such Notes is a United States Person;

 

(x)any additional Subordinated Notes will not be sold to any Person if such sale
results in there being more than 70 beneficial owners of (or Persons treated as
"partners" in the Issuer, within the meaning of Treasury Regulation Section
1.7704-1(h) by reason of their interests in)95 Direct Tax Owners of Subordinated
Notes or would otherwise cause the Issuer to be treated as a publicly traded
partnership as defined in Section 7704 of the Code;

 

(xi)any additional Subordinated Notes (or any derivative interest therein) may
not be sold on or through (A) an established securities market or (B) a
secondary market (or the substantial equivalent thereof) within the meaning of
Section 7704(b) of the Code (and the Treasury Regulations thereunder);

 

(xii)any additional Secured Notes that are not fungible for U.S. federal income
tax purposes with the outstanding Secured Notes of the same Class will be
identified with separate CUSIP numbers;

 

(xiii)the EU Retention Provider commits to acquire such additional Subordinated
Notes as may be required to satisfy the EU Retained Amount following such
additional issuance; and

 

 

(xiv)

the requirements of Section 3.2 have been satisfied.

 

110

--------------------------------------------------------------------------------

 

(b)Subject to the immediately following sentence, any additional notes of an
existing Class issued as described above will, to the extent reasonably
practicable, be offered first to Holders of that Class in such amounts as are
necessary to preserve their pro rata holdings of Notes of such Class (unless
such issuance is (i) of additional Subordinated Notes that are required to
prevent or cure aan EU Retention Deficiency or (ii) a U.S. Risk Retention
Issuance). In connection with an additional issuance, the Collateral Manager (or
an affiliate thereof) shall have the right to acquire one or more Notes of one
or more Classes if the Collateral Manager determines such acquisition is
necessary to comply with the U.S. Risk Retention RegulationsRules.

 

(c)Notwithstanding anything to the contrary contained herein, at any time the
Collateral Manager or its Affiliates may make capital contributions of cash to
the Issuer, which shall constitute Principal Proceeds.

 

Section 2.14Class  A-1R  Notes.   (a)  So  long  as  any  Class  A-1R Notes are
Outstanding, subject to Section 2.14(c), the Issuer may request Borrowings from
time to time on any Business Day during the Reinvestment Period in accordance
with the following terms and the Class A-1R Note Purchase Agreement. The Issuer
(or the Collateral Manager on behalf of the Issuer) shall provide notice of each
Borrowing to the Trustee and the Note Agent as set forth in the Class A-1R Note
Purchase Agreement at least one Business Day prior to such Borrowing.

 

(b)On the Reinvestment Borrowing Date, the Issuer (at the direction of the
Collateral Manager) shall make a Borrowing (such Borrowing, the "Reinvestment
Borrowing") in an aggregate amount equal to the Collateral Obligation Funding
Amount.

 

The "Collateral Obligation Funding Amount" means the sum of (x) the excess, if
any,  of (A) the aggregate amount of all unfunded portions of all Collateral
Obligations that are Delayed Drawdown Collateral Obligations or Revolving
Collateral Obligations over (B) the aggregate amount on deposit in the Revolver
Funding Account (such excess, the "Delayed Drawdown Funding Amount"); and (y)
the excess, if any, of (A) the aggregate amount of any commitments to purchase
Collateral Obligations made by the Issuer but not settled at the time of such
termination of the Reinvestment Period over (B) the amount of any Principal
Proceeds on deposit in the Collection Account (determined as of the Reinvestment
Borrowing Date) (such excess, the "Pending Collateral Obligation Purchase
Funding Amount").

 

Upon receipt of such Reinvestment Borrowing, the Trustee shall make the
following deposits therefrom, at the written direction of the Collateral
Manager: (i) first, the Pending Collateral Obligation Purchase Funding Amount in
the Principal Collection Subaccount as Principal Proceeds and (ii) second, the
Delayed Drawdown Funding Amount in the Revolver Funding Account.

 

(c)(i) If as of July 18, 2019 (the "Term-Out  Date"), the Aggregate Outstanding
Amount of the Class A-1R Notes does not at least equal U.S.$25,000,000, the
Issuer (at the direction of the Collateral Manager) shall make a Class A-1R
Borrowing in an aggregate amount such that after giving effect to such Class
A-1R Borrowing the

 

111

--------------------------------------------------------------------------------

 

Aggregate Outstanding Amount of the Class A-1R Notes will at least equal
U.S.$25,000,000.

 

(ii)On and after the Term-Out Date, an Aggregate Outstanding Amount of
U.S.$25,000,000 of the Class A-1R Notes (the "Termed-Out Class A-1R Notes")
shall no longer be permitted to be re-borrowed once repaid and shall not be
subject to Prepayments and, for all purposes under the Transaction Documents,
shall no longer constitute revolving Notes.

 

(iii)In furtherance of the foregoing, such Class A-1R Notes shall be converted
to the Termed-Out Class A-1R Notes ratably among the Holders of the Class A-1R
Notes on the Term-Out Date in accordance with their respective Pro Rata Shares
(as such term is defined in the Class A-1R Note Purchase Agreement).

 

(iv)The provisions of this Section 2.14(c) shall not affect the amount of the
Commitments. For the avoidance of doubt, after the Term-Out Date, the Aggregate
Undrawn Amount of the Class A-1R Notes shall not exceed U.S.$25,000,000.

 

(d)(c) After the termination of the Reinvestment Period, no other Borrowings
will be permitted and the Commitments will thereafter equal the funded portion
of the Class A-1R Notes. If the Reinvestment Period has terminated and the
Issuer (or the Collateral Manager on behalf of the Issuer) has failed to make a
Borrowing Request in an amount equal to the Reinvestment Borrowing in accordance
with this Indenture and the Class A-1R Note Purchase Agreement, then the Trustee
shall make such Borrowing Request in a manner consistent with  that required of
the Issuer (or the Collateral Manager on behalf of the Issuer) under the Class
A- 1R Note Purchase Agreement.

 

Section 2.15Key Person Event; Approved Replacement.  (a) The Reinvestment Period
shall terminate upon the occurrence of a Key Person Event. A "Key Person Event"
shall occur if any two of Joseph Tansey, Mitch Drucker or Brian Chase (or, in
each case, any Approved Replacement therefor) (each, a "Key Person") are no
longer acting in a management capacity at Garrison or any of its affiliates
unless an Approved Replacement therefor is appointed in accordance with the
procedures set forth below.

 

(b)The Collateral Manager shall give prompt written notice to the Issuer and,
the Trustee and DBRS if a Key Person Event occurs or if any Key Person is no
longer acting in a management capacity at Garrison or any of its affiliates, and
the Trustee will promptly forward such notice to the Holders of the Notes.
Within 75 days of any such event described above (the "Proposal Period"), the
Collateral Manager will have the right to provide written notice to the Issuer
and the Trustee (who shall forward it promptly to the Holders of the Notes) of
its proposal for a "Proposed Replacement" of any such Key Person(s), background
information regarding the Proposed Replacement(s) (including, without
limitation, relevant employment history and management experience) and a
schedule for implementation of such Proposed Replacement(s). The Collateral
Manager shall make each such Proposed Replacement reasonably available for
meetings and/or telephonic conferences with and to respond to questions from the
Issuer and Holders and beneficial owners of Notes. If the Trustee does not
receive affirmative written

 

112

--------------------------------------------------------------------------------

 

consent from a Majority of the Controlling Class, the Collateral Manager may
continue to seek an acceptable replacement and may propose one or more further
Proposed Replacements on or before the last day of the Proposal Period.

 

(c)Within the 15 day period beginning on the date of receipt by the Trustee of
any proposal for a Proposed Replacement (the "Approval Period"), a Majority of
the Controlling Class will have the right to approve or disapprove (such
approval not to be unreasonably withheld) of such Proposed Replacement. If a
Majority of the Controlling Class provide their affirmative written consent
during such 15 day period, the Collateral Manager will appoint such Proposed
Replacement (any such replacement appointed in accordance with this procedure,
an "Approved Replacement"). For the avoidance of doubt, the Collateral Manager
will have the right to propose any number of Proposed Replacements during the
Proposal Period.

 

(d)If no response to a Proposed Replacement is provided by the Holders of a
Majority of the Notes constituting the Controlling Class to the Issuer, the
Collateral Manager or the Trustee within 90 days after a Key Person Event or
after any Key Person is no longer acting in a management capacity at Garrison or
any of its affiliates, as applicable, such Proposed Replacement will be deemed
to be an Approved Replacement. If no Approved Replacement is appointed on or
prior to the last day of the Approval Period (which, for the avoidance of doubt,
shall not be later than 90 days after the Key Person Event or after any Key
Person is no longer acting in a management capacity at Garrison or any of its
affiliates, as applicable) related to the final Proposed Replacement proposed by
the Collateral Manager during the Proposal Period, then the Issuer shall
promptly provide notice of such failure to the Trustee (who will forward a copy
to the Holders of the Notes). The Issuer shall also provide prompt notice of any
Approved Replacement to DBRS and the Trustee (who will forward a copy to the
Holders of the Notes).

 

(e)For purposes of the appointment of an Approved Replacement as described
above, any Notes of the Controlling Class that constitute Collateral Manager
Notes shall be disregarded and deemed not to be Outstanding or, if all of the
Notes of the Controlling Class are Collateral Manager Notes, a Majority of the
most senior Class of Notes that is not comprised entirely of Collateral Manager
Notes shall instead have the right to approve or disapprove of a Proposed
Replacement.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1 Conditions to Issuance of Notes on Closing Date.

 

(a)The Notes to be issued on the Closing Date may be executed by the Applicable
Issuers and delivered to the Trustee for authentication and thereupon the same
shall be authenticated and delivered by the Trustee upon Issuer Order and upon
receipt by the Trustee of the following:

 

(i)Officers' Certificate of the Co-Issuers Regarding Corporate Matters. An
Officer's certificate of each of the Co-Issuers (A) evidencing the authorization
by  Board

 

113

--------------------------------------------------------------------------------

 

Resolution of the execution and delivery of this Indenture, and in the case of
the Issuer, the Collateral Management Agreement, the Collateral Administration
Agreement, the Securities Account Control Agreement, the Administration
Agreement, the Placement Agreement, the Class A-1R Note Purchase Agreement, the
Closing Date Sale Agreement, the Closing Date Transfer Agreement and any
subscription agreements and in each case the execution, authentication and (with
respect to the Issuer only) delivery of the Notes applied for by it and
specifying the Stated Maturity, principal amount and Interest Rate of each Class
of Secured Notes to be authenticated and delivered and the Stated Maturity and
principal amount of the Subordinated Notes to be authenticated and delivered and

(B)certifying that (1) the attached copy of the Board Resolution is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon.

 

(ii)Governmental Approvals. From each of the Co-Issuers either (A) a certificate
of the Applicable Issuer or other official document evidencing the due
authorization, approval or consent of any governmental body or bodies, at the
time having jurisdiction in the premises, together with an Opinion of Counsel of
such Applicable Issuer that no other authorization, approval or consent of any
governmental body is required for the valid issuance of the Notes or (B) an
Opinion of Counsel of such Applicable Issuer that no such authorization,
approval or consent of any governmental body is required for the valid issuance
of such Notes except as has been given.

 

(iii)U.S. Counsel Opinions. Opinions of Milbank, Tweed, Hadley & McCloy LLP,
counsel to the Placement Agent and the Co-Issuers, Dechert LLP, special U.S.
counsel to the Collateral Manager, the EU Retention Provider, the Sub-Collateral
Manager and the 2013 CLO Issuer, and Seyfarth Shaw LLP, counsel to the Trustee
and Collateral Administrator, each dated the Closing Date.

 

(iv)Cayman Counsel Opinion. An opinion of Maples and Calder, Cayman Islands
counsel to the Issuer, dated the Closing Date.

 

(v)Officers' Certificate of the Co-Issuers Regarding Indenture. An Officer's
certificate of each of the Co-Issuers stating that, to the best of the
Applicable Issuer's knowledge, the Applicable Issuer is not in default under
this Indenture and that the issuance of the Notes applied for by it will not
result in a default or a breach of any of the terms, conditions or provisions
of, or constitute a default under, its organizational documents, any indenture
or other agreement or instrument to which it is a party or by which it is bound,
or any order of any court or administrative agency entered in any Proceeding to
which it is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for by it have been complied
with; and that all expenses due or accrued with respect to the Offering of such
Notes or relating to actions taken on or in connection with the Closing Date
have been paid or reserves therefor have been made.  The Officer's certificate
of the Issuer shall also state that all of

 

114

--------------------------------------------------------------------------------

 

its representations and warranties contained herein are true and correct as of
the Closing Date.

 

(vi)Transaction Documents. An executed counterpart of each Transaction Document
and a copy of the purchaser representation letters for Certificated Secured
Notes (other than Class A-1R Notes) and Certificated Subordinated Notes,
substantially in the forms set forth in Exhibit B-2 and Exhibit B-4,
respectively, relating to the Certificated Subordinated Notes and Certificated
Secured Notes (other than Class A-1R Notes) issued on the Closing Date.

 

(vii)Certificate of the Collateral Manager. An Officer's certificate of the
Collateral Manager, dated as of the Closing Date.

 

(viii)Grant of Collateral Obligations. The Grant pursuant to the Granting
Clauses of this Indenture of all of the Issuer's right, title and interest in
and to the Collateral Obligations pledged to the Trustee for inclusion in the
Assets on the Closing Date shall be effective, and Delivery of such Collateral
Obligations (including any promissory note and all other Underlying Instruments
related thereto to the extent received by the Issuer) as contemplated by Section
3.3 shall have been effected.

 

(ix)Certificate of the Issuer Regarding Assets. A certificate of an Authorized
Officer of the Issuer, dated as of the Closing Date, to the effect that:

 

(A)in the case of each Collateral Obligation pledged to the Trustee for
inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of clause
(VI)(ii) below) on the Closing Date;

 

(I)the Issuer is the owner of such Collateral Obligation free and clear of any
liens, claims or encumbrances of any nature whatsoever except  for  (i)
those  which  are  being  released  on  the  Closing     Date,

(ii) those Granted pursuant to this Indenture and (iii) any other Permitted
Liens;

 

(II)the Issuer has acquired its ownership in such Collateral Obligation in good
faith without notice of any adverse claim, except as described in clause (I)
above;

 

(III)the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Collateral Obligation (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to this Indenture;

 

(IV)the Issuer has full right to Grant a security interest in and assign and
pledge such Collateral Obligation to the Trustee;

 

(V)based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vii), the information set forth with

115

--------------------------------------------------------------------------------

 

respect to each Collateral Obligation in the Schedule of Collateral Obligations
is correct;

 

(VI)(i) based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vii), each Collateral Obligation included in the Assets satisfies
the requirements of the definition of "Collateral Obligation" and (ii) the
requirements of Section 3.1(a)(viii) have been satisfied; and

 

(VII)upon Grant by the Issuer, the Trustee has a first priority perfected
security interest in the Collateral Obligations and other Assets, except as
permitted by this Indenture (assuming that any Clearing Corporation,
Intermediary or other entity not within the control of the Issuer involved in
the Delivery of such Collateral Obligations and other Assets takes the actions
required of it for perfection of that interest); and

 

(B)based on the certificate of the Collateral Manager delivered pursuant to
Section 3.1(a)(vii), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer has purchased or entered into binding commitments
to purchase on or prior to the Closing Date is approximately U.S.$282,100,000.

 

(x)Rating Letter. An Officer's certificate of the Issuer to the effect that
attached thereto is a true and correct copy of a letter signed by S&P, and
confirming that each Class of Rated Notes has been assigned the applicable
Initial Rating and that such ratings are in effect on the Closing Date.

 

(xi)Accounts.  Evidence of the establishment of each of the Accounts.

 

(xii)Issuer Order for Deposit of Funds into Accounts. An Issuer Order signed in
the name of the Issuer by an Authorized Officer of the Issuer, dated as of the
Closing Date, authorizing the deposit of U.S.$1,864,711.63 from the proceeds of
the issuance of the Notes into the Revolver Funding Account for use pursuant to
Section 10.4.

 

(xiii)Irish Listing. An Officer's certificate of the Issuer to the effect that
application has been made to the Irish Stock Exchange to admit the Listed Notes
to listing on the Official List of the Irish Stock Exchange and to trading on
the Global Exchange Market of the Irish Stock Exchange.

 

(xiv)Financing Statements. (A) Financing statements, duly filed on or before the
Closing Date (and the Issuer hereby consents to such filing) under the UCC in
all jurisdictions necessary or desirable in order to perfect the interests in
the Assets contemplated by this Indenture and any other Transaction Documents
and (B) copies of proper financing statements necessary to release all security
interests and other rights of any Person in the Assets previously granted by the
Issuer or any other transferor; provided that nothing in this clause (xiv) shall
imply or impose a duty on the Trustee to determine in which jurisdictions a
financing statement should be filed.

 

116

--------------------------------------------------------------------------------

 

(xv)2013 CLO Indenture. Evidence that, after giving effect to the issuance of
the Notes on the Closing Date, (A) all amounts outstanding under the 2013 CLO
Indenture and all other Transaction Documents (as defined in the 2013 CLO
Indenture) have been repaid in full (other than any "Administrative Expenses"
under the 2013 CLO Indenture that will accrue on and after the Closing Date) and
(B) the Notes (as defined in the 2013 CLO Indenture) and any other notes or
instruments referred to in such Transaction Documents (as defined in the 2013
CLO Indenture) have been repaid in full and cancelled.

 

(xvi)Fees and Expenses. Evidence that the Collateral Manager or an Affiliate
thereof shall have paid all fees and expenses (including reasonable fees and
expenses of counsel) in connection with the issuance of the Notes.

 

(xvii)Origination Requirement. A certificate of an Authorized Officer of the
Collateral Manager dated as of the Closing Date, confirming the satisfaction of
the Origination Requirement as of such date.

 

(xviii)Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xviii) shall imply or impose a
duty on the part of the Trustee to require any other documents.

 

(b)The Issuer shall post copies of the documents specified in Section 3.1(a)
(other than the rating letter specified in clause (x) thereof) on the 17g-5
Website as soon as practicable after the Closing Date.

 

Section 3.2 Conditions to Additional Issuance.  (a) Any additional notes to be
issued   in accordance with Section 2.13 may be executed by the Applicable
Issuers and delivered to the Trustee for authentication and thereupon the same
shall be authenticated and delivered by the Trustee upon Issuer Order (setting
forth registration, delivery and authentication instructions) upon satisfaction
of the requirements set forth in Section 2.13 and upon receipt by the Trustee of
the following:

 

(i)Officers' Certificate of the Applicable Issuers Regarding Corporate Matters.
An Officer's certificate of each of the Applicable Issuers (A) evidencing the
authorization by Board Resolution of the execution, authentication and (with
respect to the Issuer only) delivery of the notes applied for by it and
specifying the Stated Maturity, principal amount and Interest Rate (if
applicable) of the notes to be authenticated and delivered and (B) certifying
that (1) the attached copy of the Board Resolution is a true and complete copy
thereof, (2) such resolutions have not been rescinded and are in full force and
effect on and as of the date of issuance and (3) the Officers authorized to
execute and deliver such documents hold the offices and have the signatures
indicated thereon.

 

(ii)Governmental Approvals.From  each  of  the  Applicable  Issuers either (A) a
certificate of the Applicable Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time
having  jurisdiction  in  the  premises,  together  with  an  Opinion  of  Counsel  of  
such

 

117

--------------------------------------------------------------------------------

 

Applicable Issuer that no other authorization, approval or consent of any
governmental body is required for the valid issuance of the additional notes or
(B) an Opinion of Counsel of such Applicable Issuer that no such authorization,
approval or consent of any governmental body is required for the valid issuance
of such additional notes except as has been given.

 

(iii)Officers' Certificate of Applicable Issuers Regarding Indenture. An
Officer's certificate of each of the Applicable Issuers stating that, to the
best of the signing Officer's knowledge, such Applicable Issuer is not in
Default under this Indenture and that the issuance of the additional notes
applied for by it will not result in a Default under this Indenture or a breach
of any of the terms, conditions or provisions of, or constitute a default under,
its organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject; that the provisions of
Section 2.13 and all conditions precedent provided in this Indenture relating to
the authentication and delivery of the additional notes applied for by it have
been complied with; and that all expenses due or accrued with respect to the
offering of such notes or relating to actions taken on or in connection with the
additional issuance have been paid or reserves therefor have been made. The
Officer's certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
date of additional issuance.

 

(iv)Supplemental Indenture. A fully executed counterpart of the supplemental
indenture making such changes to this Indenture as shall be necessary to permit
such additional issuance.

 

(v)Rating LetterLetters. Unless only additional Subordinated Notes are being
issued, an Officer's certificate of the Issuer to the effect that attached
thereto  isare (A) a true and correct copy of a letter signed by S&P, confirming
that the S&P Rating Agency Condition has been satisfied with respect to the
additional issuance, and (B) a true and correct copy of a letter signed by DBRS,
confirming that the DBRS Rating Condition has been satisfied with respect to the
additional issuance.

 

(vi)Issuer Order for Deposit of Funds into Accounts. An Issuer Order signed in
the name of the Issuer by an Authorized Officer of the Issuer, dated as of the
date of the additional issuance, authorizing the deposit of the net proceeds of
the issuance into the Principal Collection Subaccount for use pursuant to
Section 10.2.

 

(vii)U.S. Counsel Opinions. Opinions of special U.S. counsel to the Co- Issuers,
dated the date of additional issuance, as to customary matters and also to the
effect that such additional issuance is authorized or permitted pursuant to the
terms of  this Indenture and all conditions precedent have been satisfied.

 

(viii)Cayman Counsel Opinion. An opinion of Cayman Islands counsel to the
Issuer, dated the date of additional issuance, as to customary matters and also
to the

 

118

--------------------------------------------------------------------------------

 

effect that such additional issuance is authorized or permitted under Cayman
Island law and the Memorandum and Articles of Association.

 

(ix)Evidence of Required Consents. A certificate of the Collateral Manager
consenting to such additional issuance and satisfactory evidence of the consent
of a Majority of the Subordinated Notes to such additional issuance (which may
be in the form of an Officer certificate of the Issuer).

 

(x)Certificate of the Issuer Regarding Assets. A certificate of an Authorized
Officer of the Issuer, dated as of the date of the additional issuance, to the
effect that, in the case of each Collateral Obligation pledged to the Trustee
for inclusion in the Assets on the date of the additional issuance and
immediately prior to the delivery thereof on the date of the additional
issuance:

 

(A)the Issuer is the owner of such Collateral Obligation free and clear of any
liens, claims or encumbrances of any nature whatsoever except for (i) those
which are being released on the date of the additional issuance or (ii) those
Granted pursuant to this Indenture;

 

(B)the Issuer has acquired its ownership in such Collateral Obligation in good
faith without notice of any adverse claim, except as described in clause (A)
above;

 

(C)the Issuer has not assigned, pledged or otherwise encumbered any interest in
such Collateral Obligation (or, if any such interest has been assigned, pledged
or otherwise encumbered, it has been released or is being released on the date
of the additional issuance) other than interests Granted pursuant to this
Indenture;

 

(D)the Issuer has full right to Grant a security interest in and assign and
pledge such Collateral Obligation to the Trustee;

 

(E)the information set forth with respect to such Collateral Obligation in the
Schedule of Collateral Obligations is correct;

 

(F)the Collateral Obligations included in the Assets satisfy the requirements of
the definition of "Collateral Obligation";

 

(G)after giving effect to the inclusion of the additional Collateral Obligations
in the Assets, the Collateral Quality Test and each Concentration Limitation is
satisfied, or, if not satisfied, maintained or improved; and

 

(H)upon Grant by the Issuer, the Trustee has a first priority perfected security
interest in such Collateral Obligations and other Assets, except as permitted by
this Indenture.

 

(xi)Irish Listing. If the additional notes are of a Class of Listed Notes, an
Officer's certificate of the Issuer to the effect that attached thereto is a
true and correct copy of written confirmation from either the applicable listing
agent or the Irish Stock

 

119

--------------------------------------------------------------------------------

 

Exchange that such additional notes will be accepted for listing on the Irish
Stock Exchange.

 

(xii)European Risk Retention Requirements. To the Note Agent and, upon written
request therefor, any Affected Investor an executed EU Retention Letter in the
form of Exhibit F hereto.

 

(xiii)Fees and Expenses. Evidence that the Issuer shall have paid all fees and
expenses (including reasonable fees and expenses of counsel) in connection with
the issuance of such additional notes.

 

(xiv)Other Documents. Such other documents as the Trustee may reasonably
require; provided that nothing in this clause (xiv) shall imply or impose a duty
on the part of the Trustee to require any other documents.

 

Section 3.3 Custodianship; Delivery of  Collateral  Obligations  and  Eligible
Investments. (a) The Collateral Manager, on behalf of the Issuer, shall deliver
or cause to be delivered to a custodian appointed by the Issuer, which shall be
a Securities Intermediary (the "Custodian") or the Trustee, as applicable, all
Assets in accordance with the definition of "Deliver." Initially, the Custodian
shall be the Bank. Any successor custodian shall be a state or national bank or
trust company that (x) has capital and surplus of at least U.S.$200,000,000, (y)
for so long as DBRS is rating any Class of Notes then Outstanding, has a DBRS
Rating of at least "BBB (high)" and (z) is a Securities Intermediary. Subject to
the limited right to relocate Assets as provided in Section 7.5(b), the Trustee
or the Custodian, as applicable, shall hold (i) all Collateral Obligations,
Eligible Investments, Cash and other investments purchased in accordance with
this Indenture and (ii) any other property of the Issuer otherwise Delivered to
the Trustee or the Custodian, as applicable, by or on behalf of the Issuer, in
the relevant Account established and maintained pursuant to Article X; as to
which in each case the Trustee shall have entered into the Securities Account
Control Agreement with the Custodian providing, inter alia, that the
establishment and maintenance of such Account will be governed by a law of a
jurisdiction satisfactory to the Issuer and the Trustee.

 

(b)    Each time that the Collateral Manager on behalf of the Issuer directs or
causes    the acquisition of any Collateral Obligation, Eligible Investment or
other investment, the Collateral Manager (on behalf of the Issuer) shall, if the
Collateral Obligation, Eligible Investment or other investment is required to
be, but has not already been, transferred to the relevant Account, cause the
Collateral Obligation, Eligible Investment or other investment to be Delivered
to the Custodian to be held in the Custodial Account (or in the case of any such
investment that is not a Collateral Obligation, in the Account in which the
funds used to purchase the investment are held in accordance with Article X) for
the benefit of the Trustee in accordance with this Indenture. The security
interest of the Trustee in the funds or other property used in connection with
the acquisition shall, immediately and without further action on the part of the
Trustee, be released. The security interest of the Trustee shall nevertheless
come into existence and continue in the Collateral Obligation, Eligible
Investment or other investment so acquired, including all interests of the
Issuer in to any contracts related to and proceeds of such Collateral
Obligation, Eligible Investment or other investment.

 

120

--------------------------------------------------------------------------------

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

Section 4.1 Satisfaction   and   Discharge  of  Indenture. This   Indenture  
shall  be discharged and shall cease to be of further effect except as to (i)
rights of registration of transfer and exchange, (ii) substitution of mutilated,
defaced, destroyed, lost or stolen Notes, (iii) rights of Holders to receive
payments of principal thereof and interest thereon, (iv) the rights and
immunities of the Trustee hereunder and its obligations under this Article IV,
(v) the rights, obligations and immunities of the Collateral Manager hereunder
and under the Collateral Management Agreement, (vi) the obligations of the
Collateral Administrator under Section 21 of the Collateral Administration
Agreement and the rights and immunities of the Collateral Administrator under
the Collateral Administration Agreement and (vii) the rights of Holders as
beneficiaries hereof with respect to the property deposited with the Trustee and
payable to all or any of them (and the Trustee, on demand of and at the expense
of the Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture) when:

 

(a)either:

 

(i)all Notes theretofore authenticated and delivered to Holders (other than (A)
Notes which have been mutilated, defaced, destroyed, lost or stolen and which
have been replaced or paid as provided in Section 2.6 and (B) Notes for whose
payment Money has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3)
have been delivered to the Trustee for cancellation; or

 

(ii)all Notes not theretofore delivered to the Trustee for cancellation (A) have
become due and payable, or (B) will become due and payable at their Stated
Maturity within one year, or (C) are to be called for redemption pursuant to
Article IX under an arrangement satisfactory to the Trustee for the giving of
notice of redemption by the Applicable Issuers pursuant to Section 9.4 and
either (1) the Issuer has irrevocably deposited or caused to be deposited with
the Trustee, in trust for such purpose, Cash or non-callable direct obligations
of the United States of America; provided that the obligations are entitled to
the full faith and credit of the United States of America or are debt
obligations which are rated "AAA" by S&P or "Aaa" by Moody's, in an amount
sufficient, as verified by a firm of Independent certified public accountants
which are nationally recognized, to pay and discharge the entire indebtedness on
such Notes not theretofore delivered to the Trustee for cancellation, for
principal and interest to the date of such deposit (in the case of Notes which
have become due and payable), or to their Stated Maturity or Redemption Date, as
the case may be, and shall have Granted to the Trustee a valid perfected
security interest in such Cash or non-callable direct obligations of the United
States of America that is of first priority or free of any adverse claim, as
applicable, and shall have furnished to the Trustee an Opinion of Counsel with
respect thereto or (2) in the event all of the Assets are liquidated following
the satisfaction of the conditions specified in Section 5.5(a), the Issuer shall
have paid or caused to be paid all proceeds of such liquidation of the Assets in
accordance with the Priority of Payments; or

 

121

--------------------------------------------------------------------------------

 

 

(iii)

the Issuer has delivered to the Trustee an Officer's certificate stating that

(A) there are no Assets that remain subject to the lien of this Indenture and
(B) all funds on deposit in the Accounts have been distributed in accordance
with the terms of this Indenture (including, without limitation, the Priority of
Payments) or have otherwise been irrevocably deposited in trust with the Trustee
for such purpose;

 

(b)the Issuer has paid or caused to be paid all other sums then due and payable
hereunder (including, without limitation, any amounts then due and payable
pursuant to the Collateral Administration Agreement and the Collateral
Management Agreement, in each case, without regard to the Administrative Expense
Cap) by the Issuer and no other amounts are scheduled to be due and payable by
the Issuer, it being understood that the requirements of this clause (b) may be
satisfied as set forth in Section 5.7; and

 

(c)the Co-Issuers have delivered to the Trustee, an Officer's certificate from
the Collateral Manager and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

In connection with delivery by the Co-Issuers of the Officer's certificate
referred to in clause (c) above, the Trustee will confirm to the Co-Issuers that
(i) to the knowledge of the Trust Officer, there are no Assets that remain
subject to the lien of this Indenture, (ii) to the knowledge of the Trust
Officer, all funds on deposit in the Accounts have been distributed in
accordance with the terms of this Indenture (including the Priority of Payments)
or have otherwise been irrevocably deposited in trust with the Trustee for such
purpose.

 

In connection with such discharge, the Trustee shall notify all Holders of
Outstanding Notes that(A) that (i) there are no pledged Collateral Obligations
in its possession that remain subject to the lien of this Indenture, (ii) all
proceeds thereof have been distributed in accordance with the terms of this
Indenture (including the Priority of Payments) or are otherwise held in trust by
the Trustee for such purpose and (iii) this Indenture has been discharged and
(B) of the location of the designated office at which Notes should be
surrendered for cancellation. Upon the discharge of this Indenture, the Trustee
shall give prompt notice of such discharge to the Issuer, and shall provide such
information to the Issuer or the Administrator as may be reasonably required by
the Issuer or the Administrator in order for the liquidation of the Issuer to be
completed.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee, the Collateral Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.1, 6.3, 6.6, 6.7, 7.1, 7.3, 13.1 and

14.15 shall survive.

 

Section 4.2 Application of Trust Money. All Cash and obligations deposited with
the Trustee pursuant to Section 4.1 shall be held in trust and applied by it in
accordance with the provisions of the Notes and this Indenture, including,
without limitation, the Priority of Payments, to the payment of principal and
interest (or other amounts with respect to the Subordinated Notes), either
directly or through any Paying Agent, as the Trustee may determine;

 

122

--------------------------------------------------------------------------------

 

and such Cash and obligations shall be held in a segregated account identified
as being held in trust for the benefit of the Secured Parties.

 

Section 4.3 Repayment of Monies Held by Paying Agent. In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
Monies then held by any Paying Agent other than the Trustee under the provisions
of this Indenture shall, upon demand of the Co-Issuers, be paid
to  the  Trustee  to  be  held  and  applied  pursuant  to  Section 7.3 hereof
and in accordance with the Priority of Payments and thereupon such Paying Agent
shall be released from all further liability with respect to such Monies.

 

ARTICLE V

 

REMEDIES

 

Section 5.1 Events of Default.  "Event of Default," wherever used herein,
means   any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

 

(a)a default in the payment, when due and payable, of (i) any Commitment
Fees  and the continuation of such default for five Business Days, (ii) any
interest on any Class A Note or, if there are no Class A Notes Outstanding and
no Aggregate Undrawn Amount  remains outstanding, any Secured Note comprising
the Controlling Class at such time and, in each case, the continuation of any
such default, for five Business Days, or (iii) any principal of, or interest or
Deferred Interest on, or any Redemption Price in respect of, any Secured Note at
its Stated Maturity or any Redemption Date or any Subordinated Note at its
Stated Maturity (and payment in full has not been waived by each applicable
Class); provided that the failure to effect any Optional Redemption which is
withdrawn by the Issuer in accordance with this Indenture or with respect to
which any refinancing fails to occur shall not constitute an Event of Default
and provided, further, that in the case of a failure to disburse funds due to an
administrative error or omission by the Collateral Manager, the Trustee, the
Collateral Administrator or any Paying  Agent and, if such failure is remedied
within seven Business  Days, such failure shall not constitute an Event of
Default;

 

(b)the failure on any Payment Date to disburse amounts available in the Payment
Account in excess of $10,000 in accordance with the Priority of Payments and the
continuation of such failure for a period of five Business Days or, in the case
of a failure to disburse due to an administrative error or omission by the
Trustee, Collateral Administrator or any Paying Agent, such failure continues
for 15 Business Days after a Trust Officer of the Trustee receives written
notice or has actual knowledge of such administrative error or omission;

 

(c)either of the Co-Issuers or the Assets becomes an investment company required
to be registered under the Investment Company Act and such requirement is not
cured within 45 days of notice thereof;

 

123

--------------------------------------------------------------------------------

 

(d)except as otherwise provided in this Section 5.1, a default in a material
respect in the performance by, or breach in a material respect of any material
covenant of, the Issuer or the Co-Issuer under this Indenture (it being
understood, without limiting the generality of the foregoing, that any failure
to meet any Concentration Limitation, the Collateral Quality Test, the Interest
Diversion Test or any Coverage Test is not an Event of Default and any failure
to satisfy the requirements described under Section 7.18 is not an Event of
Default, except in either case to the extent provided in clause (g) below), or
the failure of any material representation or warranty of the Issuer or the
Co-Issuer made in this Indenture or in any certificate or other writing
delivered pursuant hereto or in connection herewith to be correct in each case
in all material respects when the same shall have been made, and the
continuation of such default, breach or failure for a period of 30 days after
notice to the Issuer or the Co-Issuer, as applicable, and the Collateral Manager
by registered or certified mail or overnight courier, by the Trustee at the
direction of the Holders of at least a Majority of the Controlling Class,
specifying such default, breach or failure and requiring it to be remedied and
stating that such notice is a "Notice of Default" hereunder;

 

(e)the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer or the Co-Issuer under the Bankruptcy
Law or any other applicable law, or appointing a receiver, liquidator, assignee,
or sequestrator (or other similar official) of the Issuer or the Co-Issuer or of
any substantial part of its property, respectively, or ordering the winding up
or liquidation of its affairs, respectively, and the continuance of any such
decree or order unstayed and in effect for a period of 60 consecutive days;

 

(f)the institution by the Issuer or the Co-Issuer of Proceedings to have the
Issuer or the Co-Issuer, as the case may be, adjudicated as bankrupt or
insolvent, or the consent of the Issuer or the Co-Issuer to the institution of
bankruptcy or insolvency Proceedings against the Issuer or the Co-Issuer, as the
case may be, or the filing by the Issuer of a petition or answer or consent
seeking reorganization or relief under the Bankruptcy Law or any other similar
applicable law, or the consent by the Issuer or the Co-Issuer to the filing of
any such petition or to the appointment in a Proceeding of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or the making by the Issuer or the Co-Issuer of an assignment for
the benefit of creditors, or the admission by the Issuer or the Co-Issuer in
writing of its inability to pay its debts generally as they become due, or the
taking of any action by the Issuer or the Co-Issuer in furtherance of any such
action, or the passing of a resolution by the shareholders of the Issuer to have
the Issuer wound up on a voluntary basis;

 

(g)for any reason the EoD Overcollateralization Ratio is less than or equal to
125% as of any Measurement Date and remains so for ten Business Days after such
Measurement Date;

 

(h)any lien on any Asset created pursuant to the Transaction Documents shall, at
any
time  after  delivery  of  the  respective  Transaction  Documents,  cease  to  be  fully  valid
and

 

124

--------------------------------------------------------------------------------

 

perfected as a first priority lien subject only to Permitted Liens (other than
directly due to the action of the holders of the Notes or the Trustee);

 

(h)(i) any of the Transaction Documents ceases to be in full force and effect
(except for those provisions of any Transaction Document not material,
individually or in the aggregate with other affected provisions, to the
interests of any of the Holders of the Notes); or

 

(j) (i)one or more judgments or decrees shall be entered against the Issuer
involving in the aggregate a liability of $1,000,000 or more in excess of the
amounts paid or fully covered by insurance and the same shall not have been
vacated, satisfied, undischarged, stayed or bonded pending appeal within 10 days
from the entry thereof.

 

Upon obtaining knowledge of the occurrence of an Event of Default, each of (i)
the Co- Issuers, (ii) the Trustee and (iii) the Collateral Manager shall notify
each other in writing. Upon the occurrence of an Event of Default known to a
Trust Officer of the Trustee, the Trustee shall, not later than three Business
Days thereafter, notify the Noteholders (as their names appear on the Register),
each Paying Agent, the Collateral Manager, the Issuer, each Rating Agency then
rating a Class of Secured Notes and the Irish Stock Exchange (for so long as any
Class of Secured Notes is listed on the Irish Stock Exchange and so long as the
guidelines of such exchange so require) of such Event of Default in writing
(unless such Event of Default has been waived as provided in Section 5.14).

 

Section 5.2 Acceleration of Maturity; Rescission and Annulment. (a) If an Event
of Default occurs and is continuing (other than an Event of Default specified in
Section 5.1(e) or (f)), the Trustee may, and shall, upon the written direction
of (x) a Majority of each Class of Secured Notes (voting separately by Class)
(other than any Collateral Manager Notes,  which will be disregarded and deemed
not to be Outstanding for purposes of this clause  (x)) in the case of an Event
of Default specified in Section 5.1(g) or (y) a Majority of the Controlling
Class in the case of an Event of Default (other than an  Event  of  Default
specified in Section 5.1(e), (f) or (g)), by notice to the Co-Issuer, the Issuer
(subject to Section 14.3(c), which notice the Issuer shall provide to each
Rating Agency then rating a Class of Secured Notes) and the Collateral Manager,
declare the principal of all the Secured Notes and all other amounts whatsoever
payable by the Issuer (including any Class A-1R Note Additional Amounts) to be
immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
hereunder, shall become immediately due and payable.          If an Event of
Default specified in Section 5.1(e) or (f) occurs, all unpaid principal,
together with all accrued and unpaid interest thereon, of all the Secured Notes,
and other amounts payable thereunder and hereunder, shall automatically become
due and payable without any declaration or other act on the part of the Trustee
or any Noteholder.

 

(b)At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Money due has been
obtained by the Trustee as hereinafter provided in this Article V, a Majority of
the Controlling Class by written notice to the Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

 

125

--------------------------------------------------------------------------------

 

(i)The Issuer or the Co-Issuer has paid or deposited with the Trustee a sum
sufficient to pay:

 

(A)all unpaid installments of interest, Commitment Fees, principal and Class
A-1R Note Additional Amounts then due on the Secured Notes (other than any
principal amounts due to the occurrence of an acceleration);

 

(B)to the extent that the payment of such interest is lawful, interest upon any
Deferred Interest at the applicable Interest Rate; and

 

(C)all unpaid Taxes and Administrative Expenses of the Co-Issuers and other sums
paid or advanced by the Trustee hereunder or by the Collateral Administrator
under the Collateral Administration Agreement or hereunder, accrued and unpaid
Collateral Management Fees and any other amounts then payable by the Co-Issuers
hereunder prior to such Administrative Expenses and such Collateral Management
Fees; and

 

(ii)It has been determined that all Events of Default, other than the nonpayment
of the interest on or principal of the Secured Notes that has become due solely
by such acceleration, have (A) been cured, and a Majority of the Controlling
Class by written notice to the Trustee has agreed with such determination (which
agreement shall not be unreasonably withheld), or (B) been waived as provided in
Section 5.14.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

 

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee. The
Applicable Issuers covenant that if a default shall occur in respect of the
payment of any principal of or interest or Commitment Fees when due and payable
on any Secured Note, the Applicable Issuers will, upon demand of the Trustee,
pay to the Trustee, for the benefit of the Holder of such Secured Note, the
whole amount, if any, then due and payable on such Secured Note for principal
and interest (and Commitment Fees) with interest upon the overdue principal and,
to the extent that payments of such interest shall be legally enforceable, upon
overdue installments of interest, at the applicable Interest Rate, and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee and its agents and counsel.

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may,
and shall, subject to the terms of this Indenture (including Section 6.3(e))
upon written direction of a Majority of the Controlling Class, institute a
Proceeding for the collection of the sums so due and unpaid, may prosecute such
Proceeding to judgment or final decree, and may enforce the same against the
Applicable Issuers or any other obligor upon the Secured Notes and collect the
Monies adjudged or decreed to be payable in the manner provided by law out of
the Assets.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall, subject to the terms of this Indenture (including Section
6.3(e)) upon written direction of

 

126

--------------------------------------------------------------------------------

 

thea Majority of the Controlling Class, proceed to protect and enforce its
rights and the rights of the Secured Parties by such appropriate Proceedings as
the Trustee shall deem most effectual (if no such direction is received by the
Trustee) or as the Trustee may be directed by thea Majority of the Controlling
Class, to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by this Indenture or by law.

 

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Secured Notes under the Bankruptcy Law
or any other applicable bankruptcy, insolvency or other similar law, or in case
a receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer, the Co-Issuer or their respective property or such
other obligor or its property, or in case of any other comparable Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Secured Notes,
or the creditors or property of the Issuer, the Co-Issuer or such other obligor,
the Trustee, regardless of whether the principal of any Secured Note shall then
be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:

 

(a)to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Secured Notes upon direction by a
Majority of the Controlling Class and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of negligence or bad faith) and of the Secured Noteholders allowed in any
Proceedings relative to the Issuer, the Co- Issuer or other obligor upon the
Secured Notes or to the creditors or property of the Issuer, the Co-Issuer or
such other obligor;

 

(b)unless prohibited by applicable law and regulations, to vote on behalf of the
Secured Noteholders upon the direction of a Majority of the Controlling Class,
in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
person performing similar functions in comparable Proceedings; and

 

(c)to collect and receive any Monies or other property payable to or deliverable
on any such claims, and to distribute all amounts received with respect to the
claims of the Noteholders and of the Trustee on their behalf; and any trustee,
receiver or liquidator, custodian or other similar official is hereby authorized
by each of the Secured Noteholders to make payments to the Trustee, and, if the
Trustee shall consent to the making of payments directly to the Secured
Noteholders to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents,
attorneys  and  counsel,  and  all  other  reasonable  expenses  and  liabilities  incurred,  and  all

127

--------------------------------------------------------------------------------

 

advances made, by the Trustee and each predecessor Trustee except as a result of
negligence or bad faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to
authorize  or consent to or vote for or accept or adopt on behalf of any Secured
Noteholders, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or any Holder thereof, or to authorize the Trustee
to vote in respect of the claim of any Secured Noteholders, as applicable, in
any such Proceeding except, as aforesaid, to vote for the election of a trustee
in bankruptcy or similar person.

 

In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or
liquidate  the  Assets  or  institute  Proceedings  in  furtherance  thereof  pursuant  to  this  Section
5.3 except according to the provisions specified in Section 5.5(a).

 

Section 5.4  Remedies.  (a) If an Event of Default has occurred and is
continuing, and  the Secured Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Co-Issuers agree that the Trustee may, and shall, subject to the terms of this
Indenture (including Sections 5.5 and 6.3(e)), upon written direction of a
Majority of the Controlling Class, to the extent permitted by applicable law,
exercise one or more of the following rights, privileges and remedies:

 

(i)institute Proceedings for the collection of all amounts then payable on the
Secured Notes or otherwise payable under this Indenture, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Assets any
Monies adjudged due;

 

(ii)sell or cause the sale of all or a portion of the Assets or rights or
interests therein, at one or more public or private sales called and conducted
in any manner permitted by law and in accordance with Section 5.17 hereof;

 

(iii)institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;

 

(iv)exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Trustee
and the Holders of the Secured Notes hereunder (including exercising all rights
of the Trustee under the Securities Account Control Agreement); and

 

 

(v)

exercise any other rights and remedies that may be available at law or   in

equity;

 

128

--------------------------------------------------------------------------------

 

provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to  this  Section 5.4
except  according  to  the  provisions  of  Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion or advice of an
Independent investment banking firm of national reputation (the cost of which
shall be payable as an Administrative Expense) in structuring and distributing
securities similar to the Secured Notes, which may be the Placement Agent, as to
the feasibility of any action proposed to be taken in accordance with this
Section 5.4 and as to the sufficiency of the proceeds and other amounts
receivable with respect to the Assets to make the required payments of principal
of and interest on the Secured Notes which opinion shall be conclusive evidence
as to such feasibility  or sufficiency.

 

(b)If an Event of Default as described in Section 5.1(d) hereof shall have
occurred and be continuing the Trustee may, and at the direction of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, subject to the terms of this Indenture (including Section 5.13 and
Section 6.3(e)), institute a Proceeding solely to compel performance of the
covenant or agreement or to cure the representation or warranty, the breach of
which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.

 

(c)Upon any sale, whether made under the power of sale hereby given or by virtue
of judicial Proceedings, any Secured Party may bid for and purchase the Assets
or any part thereof and, upon compliance with the terms of sale, may hold,
retain, possess or dispose of such property in its or their own absolute right
without accountability. Any Holder at such sale may, in payment of the purchase
price, deliver to the Trustee for cancellation any of the Notes in lieu of cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so delivered by such Holder (taking into account
the Class of  such Notes, the Priority of Payments and Article XIII).

 

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Co-Issuers, the Trustee and the Holders of
the Secured Notes, shall operate to divest all right, title and interest
whatsoever, either at law or in equity, of each of them in and to the property
sold, and shall be a perpetual bar, both at law and in equity, against each of
them and their successors and assigns, and against any and all Persons claiming
through or under them.

 

(d)(i) Notwithstanding any other provision
of  this  Indenture,  none  of  the  Trustee, the Secured Parties or the
Noteholders may, prior to the date which is one year (or if longer, any
applicable preference period) and one day after the payment in full of  all
Notes, institute against, or join any other Person in instituting against, the
Issuer or the

 

129

--------------------------------------------------------------------------------

 

Co-Issuer any bankruptcy, reorganization, arrangement, insolvency, winding up,
moratorium or liquidation Proceedings, or other Proceedings under Cayman
Islands, U.S. federal or state bankruptcy or similar laws. Notwithstanding
anything to the contrary in this Article V, in the event that any Proceeding
described in the immediately preceding sentence is commenced against the Issuer
or the Co-Issuer, the Issuer or the Co-Issuer, as applicable, subject to the
availability of funds as described in the immediately following sentence, will
promptly object to the institution of any such proceeding against it and take
all necessary or advisable steps to cause the dismissal of any such proceeding
(including, without limiting the generality of the foregoing, to timely file an
answer and any other appropriate pleading objecting to (i) the institution of
any proceeding to have the Issuer or the Co-Issuer, as the case may be,
adjudicated as bankrupt or insolvent or (ii) the filing of any petition seeking
relief, reorganization, arrangement, adjustment or composition or in respect of
the Issuer or the Co-Issuer, as the case may be, under applicable bankruptcy law
or any other applicable law). The reasonable fees, costs, charges and expenses
incurred by the Co-Issuer and the Issuer (including reasonable attorney's fees
and expenses) in connection with taking any such action will be paid as
Administrative Expenses. Any person who acquires a beneficial interest in a Note
shall be deemed to have accepted and agreed to the foregoing restrictions.

 

(ii)In the event one or more Holders or beneficial owners of Notes cause the
filing of a petition in bankruptcy against the Issuer in violation of the
prohibition described above, such Holder(s) or beneficial owner(s) will be
deemed to acknowledge and agree that any claim that such Holder(s) or beneficial
owner(s) have against the Issuer or with respect to any Collateral (including
any proceeds thereof) shall, notwithstanding anything to the contrary in the
Priority of Payments, be fully subordinate in right of payment to the claims of
each Holder and beneficial owner of any Secured Note that does not seek to cause
any such filing, with such subordination being effective until each Secured Note
held by each Holder or beneficial owners of any Secured Note that does not seek
to cause any such filing is paid in full in accordance with the Priority of
Payments (after giving effect to     such subordination).The  terms  described
in the immediately preceding sentence are referred to herein as the "Bankruptcy
Subordination Agreement." The Bankruptcy Subordination Agreement will constitute
a "subordination agreement" within the meaning of Section 510(a) of the U.S.
Bankruptcy Code (Title 11 of the United States Code, as amended from time to
time (or any successor statute))..   The Trustee shall be entitled to rely upon
an Issuer Order with respect to the payment of any amounts payable to Holders,
which amounts are subordinated pursuant to this Section 5.4(d)(ii).

 

(iii)Nothing in this Section 5.4 shall preclude, or be deemed to stop, the
Trustee (i) from taking any action prior to the expiration of the aforementioned
period in (A) any case or Proceeding voluntarily filed or commenced by the
Issuer or the Co-Issuer or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Trustee, or (ii) from commencing against
the Issuer or the Co-Issuer or any of their respective properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation Proceeding.

 

130

--------------------------------------------------------------------------------

 

(iv)The parties hereto agree that the restrictions described in clause (i) of
this Section 5.4(d) are a material inducement for each Holder and beneficial
owner of the Notes to acquire such Notes and for the Issuer, the Co-Issuer and
the Collateral Manager to enter into this Indenture (in the case of the Issuer
and the Co-Issuer) and the other applicable transaction documents and are an
essential term of this Indenture. Any Holder or beneficial owner of Note or
either of the Co-Issuers may seek and obtain specific performance of such
restrictions (including injunctive relief), including, without limitation, in
any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, or other proceedings under Cayman Islands law, United
States federal or state bankruptcy law or similar laws.

 

Section 5.5 Optional Preservation of Assets. (a) Notwithstanding
anything  to  the contrary herein, if an Event of Default shall have occurred
and be continuing, the Trustee shall retain the Assets securing the Secured
Notes intact (provided, however, that certain types of Collateral Obligations
(other than Unsaleable Assets) may continue to be sold by the Issuer pursuant to
this Indenture as described under Article XII), collect and cause the collection
of the proceeds thereof and make and apply all payments and deposits and
maintain all accounts in respect of the Assets and the Notes in accordance with
the Priority of Payments and the provisions of Article X, Article XII and
Article XIII unless:

 

(i)the Trustee, pursuant to Section 5.5(c), determines that the anticipated
proceeds of a sale or liquidation of the Assets (after deducting the anticipated
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest, accrued)
and unpaid on the Secured Notes for principal and interest (including accrued
and unpaid Deferred Interest) and Commitment Fees, and all other amounts that,
pursuant to the Priority of Payments, are required to be paid prior to such
payments on such Secured Notes (including amounts due and owing (or anticipated
to be due and owing) as Administrative Expenses (without regard to the
Administrative Expense Cap), any amounts payable to any Hedge Counterparty
pursuant to an early termination (or partial early termination) of the related
Hedge Agreement as a result of a Priority Termination Event and any due and
unpaid Senior Collateral Management Fee) and a Majority of the Controlling Class
agrees with such determination; or

 

(ii)the Holders of at least 66-2/3% of the Aggregate Outstanding Amount of each
Class of Secured Notes (each voting separately by Class) (other than any
Collateral Manager Notes, which will be disregarded and deemed not to be
Outstanding for  purposes of this clause (ii)) direct the sale and liquidation
of the Assets (without regard to whether another Event of Default has occurred
prior, contemporaneously or subsequent  to such Event of Default); provided that
if the EoD Overcollateralization Ratio is less  than or equal to 115% as of any
Measurement Date and remains so for ten Business Days after such Measurement
Date, and the Class A-1 Notes are Outstanding at such time,Holders of a Majority
of the Controlling Classeach Class of Secured Notes (voting separately by Class)
(other than any Collateral Manager Notes, which will be disregarded and deemed
not to be Outstanding for purposes of this proviso) may direct

 

131

--------------------------------------------------------------------------------

 

the sale and liquidation of the Assets (without regard to whether another Event
of Default has occurred prior, contemporaneously or subsequent to such Event of
Default).

 

The Trustee shall give written notice of the liquidation of the Assets to the
Issuer with a copy to the Co-Issuer, the Collateral Manager and each Rating
Agency.

 

The Trustee shall make the determinations required by clause (i) of the
preceding sentence within 30 days after an Event of Default and at the request
of a Majority of the Controlling Class at any time during which the Trustee
retains the Assets pursuant to this Indenture.

 

So long as such Event of Default is continuing, any such retention pursuant to
this Section 5.5(a) may be rescinded at any time when the conditions specified
in clause (i) or

 

(ii)

exist.

 

(b)Nothing contained in Section 5.5(a) shall be construed to require the Trustee
to sell the Assets securing the Secured Notes if the conditions set forth in
clause (i) or (ii) of Section 5.5(a) are not satisfied. Nothing contained in
Section 5.5(a) shall be construed to require the Trustee to preserve the Assets
securing the Notes if prohibited by applicable law.

 

(c)In determining whether the condition specified in Section 5.5(a)(i) exists,
the Trustee shall use reasonable efforts to obtain (in cooperation with the
Collateral Manager) bid prices with respect to the securities contained in the
Assets from two nationally recognized dealers (as specified by the Collateral
Manager) with substantial experience buying and selling such securities and
shall compute the anticipated proceeds of sale or liquidation on the basis of
the lower of such bid prices for each such security or group of securities. In
the event that the Trustee (in cooperation with the Collateral Manager) is only
able to obtain bid  prices with respect to the security or securities contained
in the Assets from one nationally recognized dealer at the time making a market
in such securities, the Trustee shall compute the anticipated proceeds of sale
or liquidation on the basis of such one bid price for such security or
securities. In addition, for the purposes of obtaining bid prices as provided
for in this Section 5.5(c) and/or determining issues relating to the execution
of a sale or liquidation of the Assets and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(i) exists, the Trustee may retain and rely on an
opinion or advice of an Independent investment banking firm of national
reputation or other appropriate advisors (the reasonable cost of which shall be
payable as an Administrative Expense).

 

The Trustee shall deliver to the Noteholders and the Collateral Manager a report
stating the results of any determination required pursuant to Section 5.5(a)(i)
no later than 10 days after such determination
is  made.  The  Trustee  shall  make  the  determinations  required  by  Section
5.5(a)(i) within 30 days after an Event of Default and at the written request of
a Majority of the Controlling Class at any time during which the Trustee retains
the Assets pursuant to Section 5.5(a)(i).

 

Section 5.6 Trustee May Enforce Claims Without Possession of Notes. All rights
of action and claims under this Indenture or under any of the Secured Notes may
be prosecuted and

 

132

--------------------------------------------------------------------------------

 

enforced by the Trustee without the possession of any of the Secured Notes or
the production thereof in any trial or other Proceeding relating thereto, and
any such action or Proceeding instituted by the Trustee shall be brought in its
own name as trustee of an express trust, and any recovery of judgment shall be
applied as set forth in Section 5.7 hereof.

 

Section 5.7  Application of Money Collected.   Any Money collected by the
Trustee   with respect to the Notes pursuant to this Article V and any Money
that may then be held or thereafter received by the Trustee with respect to the
Notes hereunder shall be applied, subject to Section 13.1 and in accordance with
the provisions of Section 11.1(a)(iii), on each Payment  Date. Upon the final
distribution of all proceeds of any liquidation of the Assets effected
hereunder, the provisions of Section 4.1(a) and (b) shall be deemed satisfied
for the purposes of discharging this Indenture pursuant to Article IV.

 

Section 5.8  Limitation on Suits.   No Holder of any Note shall have any right
to   institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

 

(a)such Holder has previously given to the Trustee written notice of an Event of
Default;

 

(b)the Holders of not less than 25% of the then Aggregate Outstanding Amount of
the Notes of the Controlling Class shall have made written request to the
Trustee to institute Proceedings in respect of such Event of Default in its own
name as Trustee hereunder and such Holder or Holders have provided the Trustee
indemnity reasonably satisfactory to the Trustee against the costs, expenses
(including reasonable attorneys' fees and expenses) and liabilities to be
incurred in compliance with such request;

 

(c)the Trustee, for 30 days after its receipt of such notice, request and
provision of such indemnity, has failed to institute any such Proceeding; and

 

(d)no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders  of Notes  of the same
Class subject to and in accordance with  Section 13.1 and the Priority of
Payments.

 

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act in accordance with the request specified by the
group of Holders with the greatest percentage of the Aggregate Outstanding
Amount of the Controlling Class, notwithstanding any other provisions of this
Indenture. If all such groups represent the same percentage, the Trustee, in its
sole discretion, may determine what action, if any, shall be taken.

 

133

--------------------------------------------------------------------------------

 

Section 5.9 Unconditional Rights of Secured Noteholders to Receive Principal and
Interest. Subject to Section 2.7(i), but notwithstanding any other provision of
this Indenture, the Holder of any Secured Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
(and Commitment Fees) on such Secured Note, as such principal, interest and
other amounts become due and payable in accordance with the Priority of Payments
and Section 13.1, as the case may be, and, subject to the provisions of Section
5.4(d) and Section 5.8, to institute proceedings for the enforcement of any such
payment, and such right shall not be impaired without the consent of such
Holder. Holders of Secured Notes ranking junior to Notes still Outstanding shall
have no right to institute Proceedings for the enforcement of any such payment
until such time as no Secured Note ranking senior to such Secured Note remains
Outstanding, which right shall be subject to the provisions of Section 5.4(d)
and Section 5.8, and shall not be impaired without the consent of any such
Holder.

 

Section 5.10 Restoration of Rights and Remedies. If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Co-Issuers, the Trustee and the Noteholder
shall, subject to any determination in such Proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.

 

Section 5.11 Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Trustee or to the Noteholders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

Section 5.12  Delay or Omission Not Waiver.  No delay or omission of the Trustee
or  any Holder of Secured Notes to exercise any right or remedy accruing upon
any Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein or of a
subsequent Event of Default. Every right and remedy given by this Article V or
by law to the Trustee or to the Holders of the Secured Notes may be exercised
from time to time, and as often as may be deemed expedient, by the Trustee or by
the Holders of the Secured Notes.

 

Section 5.13 Control by Majority of Controlling Class. A Majority of the
Controlling Class shall have the right following the occurrence, and during the
continuance of, an Event of Default to cause the institution of and direct the
time, method and place of conducting any Proceeding for any remedy available to
the Trustee; provided that:

 

(a)such direction shall not conflict with any rule of law or with any express
provision of this Indenture;

 

134

--------------------------------------------------------------------------------

 

(b)the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that subject to Section 6.1, the
Trustee need not take any action that it determines might involve it in
liability or expense (unless the Trustee has received the indemnity as set forth
in (c) below);

 

 

(c)

the Trustee shall have been provided with indemnity reasonably satisfactory   to

it; and

 

 

(d)

notwithstanding the foregoing, any direction to the Trustee to undertake a  
Sale

of the Assets shall be by the Holders of Notes representing the requisite
percentage of the Aggregate Outstanding Amount of Notes specified in Section 5.4
and/or Section 5.5.

 

Section 5.14 Waiver of Past Defaults. Prior to the time a judgment or decree
for  payment of the Money due has been obtained by the Trustee, as provided in
this Article V, a Majority of the Controlling Class may on behalf of the Holders
of all the Notes waive any past Default or Event of Default and its
consequences, except a Default:

 

(a)in the payment of the principal of any Secured Note (which may be waived only
with the consent of the Holder of such Secured Note);

 

(b)in the payment of interest on any Secured Note (which may be waived only with
the consent of the Holder of such Secured Note);

 

(c)in respect of a covenant or provision hereof that under Section 8.2 cannot be
modified or amended without the waiver or consent of the Holder of each
Outstanding Note materially and adversely affected thereby (which may be waived
only with the consent of each such Holder); or

 

(d)in respect of a representation contained in Section 7.19 (which may be waived
only by a Majority of the Controlling Class if the Global Rating Agency
Condition is satisfied).

In the case of any such waiver, the Co-Issuers, the Trustee and the Holders of
the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereto. The Trustee shall
promptly give written notice of any such waiver to the Collateral Manager, the
Issuer (and, subject to Section 14.3(c), the Issuer shall provide such notice to
each Rating Agency then rating a Class of Rated Notes) and each Holder. Upon any
such waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured, for every purpose of this
Indenture.

 

Section 5.15 Undertaking for Costs. All parties
to  this  Indenture  agree,  and  each Holder of any Note by such Holder's
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and  that such court may in its
discretion assess reasonable costs, including reasonable attorneys' fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall   not

 

135

--------------------------------------------------------------------------------

 

apply to any suit instituted by the Trustee, to any suit instituted by any
Noteholder, or group of Noteholders, holding in the aggregate more than 10% of
the Aggregate Outstanding Amount of the Controlling Class, or to any suit
instituted by any Noteholder for the enforcement of the payment of the principal
of or interest on any Note on or after the applicable Stated Maturity (or, in
the case of redemption, on or after the applicable Redemption Date).

 

Section 5.16 Waiver of Stay or
Extension  Laws.  The  Co-Issuers  covenant  (to  the extent that they may
lawfully do so) that they will not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any valuation, appraisement, redemption or marshalling law or
rights, in each case wherever enacted, now or at any time hereafter in force,
which may affect the covenants, the performance of or any remedies under this
Indenture; and the Co-Issuers (to the extent that they may lawfully
do        so) hereby expressly waive all benefit or advantage of any such law or
rights, and covenant that they will not hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law had been enacted or rights
created.

 

Section 5.17 Sale of Assets.

 

(a)The power to effect any sale (a "Sale") of any portion of the Assets pursuant
to Sections 5.4 and 5.5 shall not be exhausted by any one or more Sales as to
any portion of such Assets remaining unsold, but shall continue unimpaired until
the entire Assets shall have been sold or all amounts secured by the Assets
shall have been paid. The Trustee may upon notice to the Noteholders and the
Collateral Manager, and shall, upon written direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at  the time and place of such Sale. The Trustee hereby expressly waives
its rights to any amount fixed by law as compensation for any Sale; provided
that the Trustee shall be authorized to deduct the reasonable costs, charges and
expenses (including but not limited to costs and expenses of counsel) incurred
by it in connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 or other applicable terms hereof.

 

(b)The Trustee and the Collateral Manager may bid for and acquire any portion of
the Assets in connection with a public Sale thereof, and the Trustee may pay all
or part of the purchase price by crediting against amounts owing on the Secured
Notes in the case of the Assets or other amounts secured by the Assets, all or
part of the net proceeds of such Sale after deducting the reasonable costs,
charges and expenses (including but not limited to costs and expenses of
counsel) incurred by the Trustee in connection with such Sale notwithstanding
the provisions of Section 6.7 hereof or other applicable terms hereof. The
Secured Notes need not be produced in order to complete any such Sale, or in
order for the net proceeds of such Sale to be credited against amounts owing on
the Notes. The Trustee may hold, lease, operate, manage or otherwise deal with
any property so acquired in any manner permitted by law in accordance with this
Indenture.

 

(c)If any portion of the Assets consists of securities issued without
registration under the Securities Act ("Unregistered Securities"), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the U.S. Securities and Exchange

 

136

--------------------------------------------------------------------------------

 

Commission or any other relevant federal or State regulatory authorities,
regarding the legality of a public or private Sale of such Unregistered
Securities.

 

(d)The Trustee shall execute and deliver an appropriate instrument of conveyance
transferring its interest in any portion of the Assets in connection with a Sale
thereof, without recourse, representation or warranty. In addition, the Trustee
is hereby irrevocably appointed the agent and attorney in fact of the Issuer to
transfer and convey its interest in any portion of the Assets in connection with
a Sale thereof, and to take all action necessary to effect such Sale. No
purchaser or transferee at such a sale shall be bound to ascertain the Trustee's
authority, to inquire into the satisfaction of any conditions precedent or see
to the application of any Monies.

 

(e)The Trustee shall provide notice of any public Sale to the Holders of the
Subordinated Notes and the Collateral Manager at least 10 days prior to such
public Sale, and the Holders of the Subordinated Notes and the Collateral
Manager shall be permitted to participate in any such public Sale to the extent
permitted by applicable law and such Holders or the Collateral Manager, as the
case may be, meet any applicable eligibility requirements with respect to such
Sale.

 

Section 5.18 Action on the Notes.  The Trustee's right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture. Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer or the Co- Issuer.

 

ARTICLE VI

 

THE TRUSTEE

 

Section 6.1 Certain Duties and Responsibilities.  (a) Except during the
continuance of

an Event of Default known to the Trustee:

 

(i)the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(ii)in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided that in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall be under a duty to examine the
same to determine whether or not they substantially conform on their face to the
requirements of this Indenture and shall promptly, but in any event within three
Business Days in the case of an Officer's certificate furnished by the
Collateral Manager, notify the party delivering the same if such certificate or
opinion does not conform. If a corrected form shall not have been delivered to
the Trustee within 15 days after such notice from the Trustee, the Trustee shall
so notify the Noteholders.

 

137

--------------------------------------------------------------------------------

 

 

(b)In case an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
a Majority of the Controlling Class, or such other percentage as permitted by
this Indenture, exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person's own affairs.

 

(c)No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act, or its
own willful misconduct, except that:

 

(i)this  subsection
shall  not  be  construed  to  limit  the  effect  of  subsection (a) of this
Section 6.1;

 

(ii)the Trustee shall not be liable for any error of judgment made in
good  faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

 

(iii)the Trustee shall not be liable with respect to any action taken or
omitted  to be taken by it in good faith in accordance with the direction of the
Issuer, the Co- Issuer or the Collateral Manager in accordance with this
Indenture and/or a Majority (or such other percentage as may be required by the
terms hereof) of the Controlling Class (or other Class if required or permitted
by the terms hereof), relating to the time, method and place of conducting any
Proceeding for any remedy available to the Trustee, under this Indenture;

 

(iv)no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial or other liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it; and

 

(v)in no event shall the Trustee be liable for special, indirect, punitive or
consequential loss or damage (including lost profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.

 

(d)For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Default or Event of Default described in
Sections 5.1(c), (d), (e), or (f) unless a Trust Officer assigned to and working
in the Corporate Trust Office has actual knowledge thereof or unless written
notice of any event which is in fact such an Event of Default or Default is
received by the Trustee at the Corporate Trust Office, and such notice
references the Notes generally, the Issuer, the Co-Issuer, the Assets or this
Indenture. For purposes of determining the Trustee's responsibility and
liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee is deemed to have
notice as described in this Section 6.1.

 

138

--------------------------------------------------------------------------------

 

 

(e)Not later than one Business Day after the Trustee receives (i) notice of
assignment pursuant to Section 13(d) of the Collateral Management Agreement,
(ii) a Termination Notice (as defined in the Collateral Management Agreement) or
a Statement of Cause (as defined in the Collateral Management Agreement)
pursuant to Section 14(a) of the Collateral Management Agreement or (iii) a
notice from the Collateral Manager pursuant to Section 14(b) of the Collateral
Management Agreement, the Trustee shall forward a copy of such notice to the
Noteholders (as their names appear in the Register).

 

(f)Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section
6.1.

 

Section 6.2 Notice of Event of Default. Promptly (and in no event later than
three Business Days) after the occurrence of any Event of Default of which a
Trust Officer of the Trustee has actual knowledge or after any declaration of
acceleration has been made or delivered to the Trustee pursuant to Section 5.2,
the Trustee shall transmit by mail or e-mail to the Collateral Manager, the
Issuer (and, subject to Section 14.3(c), the Issuer shall provide such notice to
S&Pthe Rating Agencies), and all Holders, as their names and addresses appear on
the Register, and the Irish Stock Exchange, for so long as any Class of Secured
Notes is listed on the Irish Stock Exchange and so long as the guidelines of
such exchange so require, notice of all Event of Defaults hereunder known to the
Trustee, unless such Event of Default shall have been cured or waived.

 

Section 6.3 Certain Rights of Trustee.  Except as otherwise provided in Section
6.1:

 

(a)the Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b)any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

 

(c)whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer's certificate or Issuer Order or (ii) be required to determine the
value of any Assets or funds hereunder or the cash flows projected to be
received therefrom, the Trustee may, in the absence of bad faith on its part,
rely on reports of nationally recognized accountants (which may or may not be
the accountants appointed by the Issuer pursuant to Section 10.12), investment
bankers or other persons qualified to provide the information required to make
such determination, including nationally recognized dealers in securities of the
type being valued and securities quotation services;

 

139

--------------------------------------------------------------------------------

 

(d)as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

 

(e)the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders pursuant to this Indenture, unless such Holders shall have
provided to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses (including reasonable attorneys' fees and expenses)
and liabilities which might reasonably be incurred by it in complying with such
request or direction;

 

(f)the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of aany Rating Agency shall
(subject to the right hereunder to be indemnified reasonably satisfactory to it
for associated expense and liability), make such further inquiry or
investigation into such facts or matters as it may see fit or as it shall be
directed, and the Trustee shall be entitled, on reasonable prior written notice
to the Co-Issuers and the Collateral Manager, to examine the books and records
relating to the Notes and the Assets, personally or by agent or attorney, during
the Co-Issuers' or the Collateral Manager's normal business hours; provided that
the Trustee shall, and shall cause its agents to, hold in confidence all such
information, except (i) to the extent disclosure may be required by law or by
any regulatory, administrative or governmental authority, (ii) as otherwise
required pursuant to this Indenture and (iii) to the extent that the Trustee, in
its sole discretion, may determine that such disclosure is consistent with its
obligations hereunder; provided, further, that the Trustee may disclose on
a  confidential basis any such information to its agents, attorneys and auditors
in connection with the performance of its responsibilities hereunder;

 

(g)the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any agent appointed or attorney appointed, with due care by it
hereunder;

 

(h)the Trustee shall not be liable for any action it takes or omits to take in
good faith that it reasonably believes to be authorized or within its rights or
powers hereunder, including actions or omissions to act at the direction of the
Collateral Manager;

 

(i)nothing herein shall be construed to impose an obligation on the part of the
Trustee to monitor, recalculate, evaluate or verify or independently determine
the accuracy of any report, certificate or information received from the Issuer
or Collateral Manager (unless and except to the extent otherwise expressly set
forth herein);

 

(j)to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles (as in effect in the
United States) ("GAAP"), the Trustee    shall

 

140

--------------------------------------------------------------------------------

 

be entitled to request and receive (and rely upon) instruction from the Issuer
or the accountants identified in the Accountants' Certificate (and in the
absence of its receipt of timely instruction therefrom, shall be entitled to
obtain from an Independent certified public accountant at the expense of the
Issuer) as to the application of GAAP in such connection, in any instance;

 

(k)the Trustee shall not be liable for the actions or omissions of, or any
inaccuracies in the records of, the Collateral Manager, the Issuer, the
Co-Issuer, any Paying Agent (other than the Trustee), DTC, Euroclear,
Clearstream, or any other clearing agency or depository or for the actions or
omissions of any such Person (including compliance with Rule 17g-5 requirements
in accordance with Section 14.17), and without limiting the foregoing, the
Trustee shall not be under any obligation to monitor, evaluate or verify
compliance by the Collateral Manager with the terms hereof or of the Collateral
Management Agreement, or to verify or independently determine the accuracy of
information received by the Trustee from the Collateral Manager (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Assets;

 

(l)notwithstanding any term hereof (or any term of the UCC that might otherwise
be construed to be applicable to a "securities intermediary" as defined in the
UCC) to the contrary, none of the Trustee, the Custodian or the Securities
Intermediary shall be under a duty or obligation in connection with the
acquisition or Grant by the Issuer to the Trustee of any  item constituting the
Assets, or to evaluate the sufficiency of the documents or instruments delivered
to it by or on behalf of the Issuer in connection with its Grant or otherwise,
or in that regard to examine any Underlying Instrument, in each case, in order
to determine compliance with applicable requirements of and restrictions on
transfer in respect of such Assets;

 

(m)in the event the Bank is also acting in the capacity of Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent or Securities
Intermediary, the  rights, protections, benefits, immunities and indemnities
afforded to the Trustee pursuant to  this Article VI shall also be afforded to
the Bank acting in such capacities; provided that such rights, protections,
benefits, immunities and indemnities shall be in addition to any rights,
immunities and indemnities provided in the Securities Account Control Agreement
or any other documents to which the Bank in such capacity is a party;

 

(n)any permissive right of the Trustee to take or refrain from taking actions
enumerated in this Indenture shall not be construed as a duty;

 

(o)the Trustee shall not be required to give any bond or surety in respect of
the execution of this Indenture or otherwise;

 

(p)the Trustee shall not be deemed to have notice or knowledge of any matter
unless a Trust Officer has actual knowledge thereof or unless written notice
thereof is received by the Trustee at the Corporate Trust Office and such notice
references the Notes generally, the Issuer, the Co-Issuer or this Indenture.
Whenever reference is made in this Indenture to a Default or an Event of Default
such reference shall, insofar as determining any liability on the part of the
Trustee is concerned, be construed to refer only to a Default or an Event of
Default of which the Trustee is deemed to have knowledge in accordance with this
paragraph;

 

141

--------------------------------------------------------------------------------

 

(q)the Trustee shall not be responsible for delays or failures in performance
resulting from circumstances beyond its control (such circumstances include but
are not limited to acts of God, strikes, lockouts, riots, acts of war, loss or
malfunctions of utilities, computer (hardware or software) or communication
services);

 

(r)to help fight the funding of terrorism and money laundering activities, the
Trustee will obtain, verify, and record information that identifies individuals
or entities that establish a relationship or open an account with the Trustee.
The Trustee will ask for the name, address, tax identification number and other
information that will allow the Trustee to identify the individual or entity who
is establishing the relationship or opening the account. The Trustee may also
ask for formation documents such as articles of incorporation, an offering
memorandum, or other identifying documents to be provided;

 

(r)in order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, without
limitation, those relating to the funding of terrorist activities and money
laundering including Section 326 of the USA PATRIOT Act of the United States
(the "Applicable Law"), the Trustee is required to obtain, verify, record and
update certain information relating to individuals and entities which maintain a
business relationship with the Trustee. Accordingly, each of the parties agrees
to provide to the Trustee upon its request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Trustee to comply with the Applicable Law;

 

(s)to the extent not inconsistent herewith, the rights, protections, immunities
and indemnities afforded to the Trustee pursuant to this Indenture also shall be
afforded to the Collateral Administrator; provided that such rights, immunities
and indemnities shall be in addition to any rights, immunities and indemnities
provided in the Collateral Administration Agreement;

 

(t)in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, in each case on an arm's-length basis,
whether it or such Affiliate is acting as a subagent of the Trustee or for any
third person or dealing as principal for its own account. If otherwise
qualified, obligations of the Bank or any of its Affiliates shall qualify as
Eligible Investments hereunder;

 

(u)the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee's economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

 

(v)the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any supplemental indenture or any financing
statement or continuation statement evidencing a security interest, or to see to
the maintenance of any such recording,

 

142

--------------------------------------------------------------------------------

 

filing or depositing or to any rerecording, refiling or redepositing of any
thereof or (ii) to maintain any insurance;

 

(w)neither the Trustee nor the Collateral Administrator shall have any
obligation to determine: (i) if a Collateral Obligation meets the criteria or
eligibility restrictions imposed by this Indenture or (ii) if the Collateral
Manager has not provided it with the information necessary for making such
determination, whether the conditions specified in the definition of "Delivered"
have been complied with; and

 

(x)in accordance with the U.S. Unlawful Internet Gambling Act (the Gambling
Act), the Issuer may not use the Accounts or other Deutsche Bank Trust Company
Americas facilities in the United States to process "restricted transactions" as
such term is defined in U.S. 31 CFR Section 132.2(y). Therefore, neither the
Issuer nor any person who has an ownership interest in or control over the
Accounts may use it to process or facilitate payments for prohibited internet
gambling transactions.

 

Section 6.4 Not Responsible for Recitals or Issuance of Notes. The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Applicable Issuers; and the
Trustee assumes no responsibility for their correctness. The Trustee makes no
representation as to the validity or sufficiency  of  this Indenture (except as
may be made with respect to the validity of the Trustee's obligations
hereunder), the Assets or the Notes. The Trustee shall not be accountable for
the use or application by the Co-Issuers of the Notes or the proceeds thereof or
any Money paid to the Co- Issuers pursuant to the provisions hereof.

 

Section 6.5 May Hold Notes. The Trustee, any Paying Agent, Registrar or any
other agent of the Co-Issuers, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Co-Issuers
or any of their Affiliates with the same rights it would have if it were not
Trustee, Paying Agent, Registrar or such other agent.

 

Section 6.6 Money Held in Trust.  Money held by the Trustee hereunder shall be
held in trust to the extent required herein. The Trustee shall be under no
liability for interest on any Money received by it hereunder except to the
extent of income or other gain on investments which are deposits in or
certificates of deposit of the Bank in its commercial capacity and income or
other gain actually received by the Trustee on Eligible Investments.

 

Section 6.7 Compensation and Reimbursement.  (a) The Issuer agrees:

 

(i)to pay the Trustee on each Payment Date reasonable compensation, as set forth
in a separate fee schedule, for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(ii)except as otherwise expressly provided herein, to reimburse the Trustee in a
timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or other Transaction Document (including, without limitation,
securities transaction charges and the reasonable compensation and expenses and
disbursements of

 

143

--------------------------------------------------------------------------------

 

its agents and legal counsel and of any accounting firm or investment banking
firm employed by the Trustee pursuant to Section 5.4, 5.5, 6.3(c) or 10.10,
except any such expense, disbursement or advance as may be attributable to its
negligence, willful misconduct or bad faith) but with respect to securities
transaction charges, only to the extent any such charges have not been waived
during a Collection Period due to the Trustee's receipt of a payment from a
financial institution with respect to certain Eligible Investments, as specified
by the Collateral Manager;

 

(iii)to indemnify the Trustee and its officers, directors, employees and agents
for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorneys fees and expenses) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust or the performance of its
duties hereunder or under any of the other Transaction Documents, including the
costs and expenses of defending themselves (including reasonable attorney's fees
and costs) against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder and under any other
agreement or instrument related hereto; and

 

(iv)to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees) for any collection or enforcement
action taken pursuant to Section 6.13 or Article V, respectively.

 

(b)The Trustee shall receive amounts pursuant to this Section 6.7 and any other
amounts payable to it under this Indenture or in any of the Transaction
Documents to which the Trustee is a party only as provided in Sections
11.1(a)(i), (ii) and (iii) but only to the extent that funds are available for
the payment thereof. Subject to Section 6.9, the Trustee shall continue  to
serve as Trustee under this Indenture notwithstanding the fact that the Trustee
shall not have received amounts due it hereunder; provided that nothing herein
shall impair or affect the Trustee's rights under Section 6.9. No direction by
the Noteholders shall affect the right of the Trustee to collect amounts owed to
it under this Indenture. If on any date when a fee or an expense shall be
payable to the Trustee pursuant to this Indenture insufficient funds are
available for the payment thereof, any portion of a fee or an expense not so
paid shall be deferred and payable on such later date on which a fee or an
expense shall be payable and sufficient funds are available therefor.

 

(c)The Trustee hereby agrees not to cause the filing of a petition in bankruptcy
for the non-payment to the Trustee of any amounts provided by this Section 6.7
until at least one year, or if longer the applicable preference period then in
effect, and one day after the payment in full of all Notes issued under this
Indenture; provided that the foregoing shall not prohibit the filing of proofs
of claim in any such action that is filed or commenced by a Person other than
the Trustee or any Affiliate thereof.

 

(d)The Issuer's payment obligations to the Trustee under this Section 6.7 shall
be secured by the lien of this Indenture payable in accordance with the Priority
of Payments, and shall survive the discharge of this Indenture and the
resignation or removal of the Trustee. When the Trustee incurs expenses after
the occurrence of a Default or an Event of Default under Section 5.1(e) or (f),
the expenses are intended to constitute expenses    of administration

 

144

--------------------------------------------------------------------------------

 

under Bankruptcy Law or any other applicable federal or state bankruptcy,
insolvency or similar law.

 

Section 6.8  Corporate Trustee Required; Eligibility.  There shall at all times
be a  Trustee hereunder which shall be an Independent organization or entity
organized and doing business under the laws of the United States of America or
of any state thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least U.S.$200,000,000,
subject to supervision or examination by federal or state authority, having a
long-term senior debtissuer rating of at least "BBB" by S&P (or such lower
rating for which aan S&P Rating Agency Condition has been satisfied), for so
long as DBRS is rating any Class of Notes then Outstanding, having a DBRS Rating
of at least "BBB (high)" (or such lower rating for which a DBRS Rating Condition
has been satisfied) and having an office within the United States. If such
organization or entity publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.8, the combined capital and
surplus of such organization or entity shall be deemed to be its combined
capital and surplus as set forth in its most recent published report of
condition. If at any time the Trustee shall cease to be eligible in accordance
with the provisions of this Section 6.8, it shall resign immediately in the
manner and with the effect hereinafter specified in this Article VI.

 

Section 6.9   Resignation and Removal; Appointment of Successor.  (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article VI shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.

 

(b)The Trustee may resign at any time by giving not less than 30 days' written
notice thereof to the Co-Issuers (and, subject to Section 14.3(c), the Issuer
shall provide notice to each Rating Agency then rating a Class of Rated Notes),
the Collateral Manager and the Holders of the Notes. Upon receiving such notice
of resignation, the Co-Issuers shall promptly appoint a successor trustee or
trustees satisfying the requirements of Section 6.8 by written instrument, in
duplicate, executed by an Authorized Officer of the Issuer, one copy of which
shall be delivered to the Trustee so resigning and one copy to the successor
Trustee or Trustees, together with a copy to each Holder and the Collateral
Manager; provided that such successor Trustee shall be appointed only upon the
written consent of a Majority of the Secured Notes of each Class (each voting
separately by Class) or, at any time when an Event of Default shall have
occurred and be continuing or when a successor Trustee has been appointed
pursuant to Section 6.9(e), by an Act of a Majority of the Controlling Class. If
no successor Trustee shall have been appointed and an instrument of acceptance
by a successor Trustee shall not have been delivered to the Trustee within 30
days after the giving of such notice of resignation, the resigning Trustee or
any Holder, on behalf of itself and all others similarly situated, may petition
any court of competent jurisdiction for the appointment of a successor Trustee
satisfying the requirements of Section 6.8.

 

(c)The Trustee may be removed at any time by Act of a Majority of each Class of
Notes (each voting separately by Class) or, at any time when an Event of Default
shall have occurred and be continuing by an Act of a Majority of the Controlling
Class, delivered to the Trustee and to the Co-Issuers.

 

 

145

--------------------------------------------------------------------------------

 

 

 

(d)

If at any time:

 

(i)the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Co-Issuers or by any Holder; or

 

(ii)the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by
Issuer Order, may remove the Trustee, or (B) subject to Section 5.15, any Holder
may, on behalf of itself and all others similarly situated, petition any court
of competent jurisdiction for the removal of the Trustee and the appointment of
a successor Trustee.

 

(e)If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of the Trustee for any reason (other than
resignation), the Co- Issuers, by Issuer Order, shall promptly appoint a
successor Trustee. If the Co-Issuers shall fail to appoint a successor Trustee
within 60 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Trustee may be appointed by a Majority of the
Controlling Class by written instrument delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Co-Issuers. If no successor Trustee shall have been so
appointed by the Co-Issuers or a Majority of the Controlling Class and shall
have accepted appointment in the manner hereinafter provided, subject to Section
5.15, any Holder may, on behalf of itself and all others similarly situated,
petition any court of competent jurisdiction for the appointment of a successor
Trustee.

 

(f)The Co-Issuers shall give prompt notice of each resignation and each removal
of the Trustee and each appointment of a successor Trustee by mailing written
notice of such event by first class mail, postage prepaid, to the Collateral
Manager, subject to Section 14.3(c), each Rating Agency then rating a Class of
Rated Notes and to the Holders of the Notes as their names and addresses appear
in the Register. Each notice shall include the name  of  the successor Trustee
and the address of its Corporate Trust Office. If the Co-Issuers fail to mail
such notice within ten days after acceptance of appointment by the successor
Trustee, the successor Trustee shall cause, subject to Section 14.3(c), such
notice to be given at the expense of the Co-Issuers.

 

Section 6.10 Acceptance of Appointment by Successor. Every successor Trustee
appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Co-Issuers and the retiring Trustee an
instrument accepting such appointment. Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring

 

146

--------------------------------------------------------------------------------

 

Trustee; but, on request of the Co-Issuers or a Majority of any Class of Secured
Notes or the successor Trustee, such retiring Trustee shall, upon payment of its
charges then unpaid, execute and deliver an instrument transferring to such
successor Trustee all the rights, powers and trusts of the retiring Trustee, and
shall duly assign, transfer and deliver to such successor Trustee all property
and Money held by such retiring Trustee hereunder. Upon request of any such
successor Trustee, the Co-Issuers shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts.

 

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee. Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided that such organization or entity
shall be otherwise qualified and eligible under this Article VI, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so  authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.

 

Section 6.12 Co-Trustees. At any time or times, for the purpose of meeting the
legal requirements of any jurisdiction in which any part of the Assets may at
the time be located, the Co-Issuers and the Trustee shall have power to appoint
one or more Persons to act as co-trustee, jointly with the Trustee, of all or
any part of the Assets, with the power to file such proofs of claim and take
such other actions pursuant to Section 5.6 herein and to make such claims and
enforce such rights of action on behalf of the Holders, as such Holders
themselves may have the right to do, subject to the other provisions of this
Section 6.12.

 

The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have the
power to make such appointment.

 

Should any written instrument from the Co-Issuers be required by any co-trustee
so appointed, more fully confirming to such co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Co- Issuers. The Co-Issuers agree to
pay,  to  the  extent  funds  are  available  therefor  under  Section
11.1(a)(i)(A), for any reasonable fees and expenses in connection with  such
appointment.

 

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)the Notes shall be authenticated and delivered and all rights, powers, duties
and obligations hereunder in respect of the custody of securities, Cash and
other personal   property

 

147

--------------------------------------------------------------------------------

 

held by, or required to be deposited or pledged with, the Trustee hereunder,
shall be exercised solely by the Trustee;

 

(b)the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co- trustee jointly as shall be provided in
the instrument appointing such co-trustee;

 

(c)the Trustee at any time, by an instrument in writing executed by it, with the
concurrence of the Co-Issuers evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.12, and
in case an Event of Default has occurred and is continuing, the Trustee shall
have the power to accept the resignation of, or remove, any such co-trustee
without the concurrence of the Co-Issuers. A successor to any co- trustee so
resigned or removed may be appointed in the manner provided in this Section
6.12;

 

(d)no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

 

 

(e)

the Trustee shall not be liable by reason of any act or omission of a
co-trustee;

and

 

 

(f)

any Act of Holders delivered to the Trustee shall be deemed to have been

delivered to each co-trustee.

 

Subject to Section 14.3(c), the Issuer shall notify each Rating Agency then
rating a Class of Rated Notes of the appointment of a co-trustee hereunder.

 

Section 6.13 Certain Duties of Trustee Related to Delayed Payment of Proceeds.
If the Trustee shall not have received a payment with respect to any Asset on
its Due Date, (a) the Trustee shall promptly notify the Issuer and the
Collateral Manager in writing and (b) unless within three Business Days (or the
end of the applicable grace period for such payment, if     any) after such
notice (x) such payment shall have been received by the Trustee or (y) the
Issuer, in its absolute discretion (but only to the extent permitted by Section
10.2(a)), shall have made provision for such payment satisfactory to the Trustee
in accordance with Section 10.2(a), the Trustee shall, not later than the
Business Day immediately following the last day of such period and in any case
upon request by the Collateral Manager, request the issuer of such Asset, the
trustee under the related Underlying Instrument or paying agent designated by
either of them, as the case may be, to make such payment not later than three
Business Days after the date of such request. If such payment is not made within
such time period, the Trustee, subject to the provisions of clause (iv) of
Section 6.1(c), shall take such action as the Collateral Manager shall direct.
Any such action shall be without prejudice to any right to claim a Default or
Event of Default under this Indenture. If the Issuer or the Collateral Manager
requests a release of an Asset and/or delivers an additional Collateral
Obligation in connection with any such action under the Collateral Management
Agreement, such release and/or substitution shall be subject to Section 10.11
and Article XII of this Indenture, as the case may be. Notwithstanding any other
provision hereof, the Trustee shall deliver to the Issuer or its designee any
payment with respect to any Asset or any additional Collateral Obligation
received after the Due Date thereof to the

 

148

--------------------------------------------------------------------------------

 

extent the Issuer previously made provisions for such payment satisfactory to
the Trustee in accordance with this Section 6.13 and such payment shall not be
deemed part of the Assets.

 

Reasonably promptly after receipt thereof, the Trustee will notify and provide
to the Collateral Manager on behalf of the Issuer a copy of any documents,
financial reports, legal opinions or any other information including, without
limitation, any notices, reports, requests for waiver, consent requests or any
other requests or communications relating to the Assets or any Obligor or to
actions affecting the Assets or any Obligor. Upon reasonable request by the
Collateral Manager, the Trustee further agrees to provide to the Collateral
Manager from time to time, on a timely basis, any information in its possession
relating to the Collateral Obligations, the Equity Securities and the Eligible
Investments as requested so as to enable the Collateral Manager to perform its
duties hereunder or under the Collateral Management Agreement.

 

Section 6.14 Authenticating Agents. Upon the request of the Co-Issuers, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes. For all purposes of this Indenture,
the authentication of Notes by an Authenticating Agent pursuant to this Section
6.14 shall be deemed to be the authentication of Notes by the Trustee.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Co-Issuers. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall, upon the written
request of the Issuer, promptly appoint a  successor Authenticating Agent and
shall give written notice of such appointment to the Co-Issuers.

 

Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense. The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.

 

Section 6.15 Withholding. Subject to Section 7.17(mo), if any withholding tax is
imposed by applicable law on the Issuer's payment (or allocations of income)
under the Notes, such tax shall reduce the amount otherwise distributable to the
relevant Holder. For the avoidance of doubt, any withholding tax required to be
withheld under FATCA shall be treated as imposed by applicable law. The Trustee
is hereby authorized and directed to retain from amounts otherwise distributable
to any Holder sufficient funds for the payment of any such   tax

 

149

--------------------------------------------------------------------------------

 

that is legally owed or required to be withheld by the Issuer, including due to
the failure by a Holder to comply with its Holder Tax Obligations, and to timely
remit such amounts to the appropriate taxing authority. Such authorization,
however, shall not prevent the Trustee from contesting any such tax in
appropriate Proceedings and withholding payment of such tax, if permitted by
law, pending the outcome of such Proceedings. TheSubject to Section 7.17(o), the
amount of any withholding tax imposed with respect to any Note shall be treated
as Cash distributed to the relevant Holder at the time it is withheld by the
Trustee. If there is a possibility that withholding is required by applicable
law with respect to a distribution, the Paying Agent or the Trustee may, in its
sole discretion, withhold  such  amounts  in  accordance  with  this  Section
6.15. If any Holder or beneficial owner wishes to apply for a refund of any such
withholding tax, the Trustee shall reasonably cooperate with such Person in
providing readily available information so long as such Person agrees to
reimburse the Trustee for any out-of- pocket expenses incurred.  Nothing herein
shall impose an obligation on the part of the Trustee  to determine the amount
of any tax or withholding obligation on the part of the Issuer or in respect of
the Notes.

 

Upon written request, the Trustee shall provide to the Issuer or any agent
thereof any information specified by such persons as necessary for compliance
with FATCA and Cayman FATCA Legislationthe Tax Account Reporting Rules regarding
the Holders of the Notes and payments on the Notes that is reasonably available
to the Trustee, as the case may be.

 

Section 6.16 Fiduciary for Secured Noteholders Only; Agent for each other
Secured  Party and the Holders of the Subordinated Notes. With respect to the
security interest created hereunder, the delivery of any Asset to the Trustee is
to the Trustee as representative of the Secured Noteholders and agent for each
other Secured Party and the Holders of the Subordinated Notes. In furtherance of
the foregoing, the possession by the Trustee of any Asset, the endorsement to or
registration in the name of the Trustee of any Asset (including without
limitation as entitlement holder of the Custodial Account) are all undertaken by
the Trustee in its capacity as representative of the Secured Noteholders, and
agent for each other Secured Party and the Holders of the Subordinated Notes.

 

Section 6.17 Representations and Warranties of the Bank. The Bank hereby
represents and warrants as follows:

 

(a)Organization. The Bank has been duly organized and is validly existing as a
banking corporation with trust powers under the laws of the State of New York
and has the power to conduct its business and affairs as a trustee, paying
agent, registrar, transfer agent, custodian, calculation agent and securities
intermediary.

 

(b)Authorization; Binding Obligations. The Bank has the corporate power and
authority to perform the duties and obligations of Trustee, Paying Agent,
Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture. The Bank has taken all necessary corporate
action to authorize the execution, delivery and performance of this Indenture,
and all of the documents required to be executed by the Bank pursuant hereto.
This Indenture has been duly authorized, executed and delivered by the Bank and
constitutes the legal, valid and binding obligation of the Bank enforceable in
accordance with its terms subject, as to enforcement, (i) to the effect of
bankruptcy, insolvency or    similar

 

 

150

--------------------------------------------------------------------------------

 

laws affecting generally the enforcement of creditors' rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or    similar
event applicable to the Bank and (ii) to general equitable principles (whether
enforcement is considered in a Proceeding at law or in equity).

 

 

(c)

Eligibility.  The Bank is eligible under Section 6.8 to serve as Trustee
hereunder.

 

(d)No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by,  or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation or, to the best of its knowledge, judgment, order, writ, injunction
or decree that is binding upon the Bank, or (ii) will violate any provision of,
result in any default  or acceleration of any obligations under, result in the
creation or imposition of  any  lien pursuant to, or require any consent under,
any agreement to which the Bank is a party or by which it is bound, which, in
each of the foregoing cases, would have a material adverse effect on the Bank's
performance of its duties hereunder.

 

Section 6.18 Communications with Rating Agencies. Any written communication,
including any confirmation, from S&Pany Rating Agency provided for or required
to be obtained by the Trustee hereunder shall be sufficient in each case when
such communication or confirmation is received by the Trustee, including by
electronic message, facsimile, press release, posting to S&P'ssuch Rating
Agency's website, or other means then considered industry standard. For the
avoidance of doubt, no written communication given by S&Pany Rating Agency under
this Section 6.18 shall be deemed to satisfy the S&P Rating Agency Condition or
the DBRS Rating Condition, as applicable, unless such communication is provided
by S&Psuch Rating Agency specifically in satisfaction of the S&P Rating Agency
Condition or the DBRS Rating Condition, as applicable.

 

Section 6.19 Custodian of Underlying Instruments. (a) Delivery of Underlying
Instruments. In connection with each Collateral Obligation included in the
Assets as of the Closing Date, and promptly following the acquisition of a
Collateral Obligation after the date hereof, the Issuer shall deliver, or cause
to be delivered, to the Trustee an electronic copy of the Underlying Instruments
in respect of each Collateral Obligation. In taking and retaining custody of
such electronic copies of the Underlying Instruments, the Trustee shall be
deemed to be acting as the agent of the Secured Parties. Except as otherwise
provided herein, the Trustee shall have no obligation to review or monitor any
Underlying Instruments but shall only be required to hold those electronic
copies of the Underlying Instruments received by it in safekeeping.

 

(b)Duties. From the Closing Date until its resignation or removal pursuant to
Section 6.9, the Trustee shall accept delivery and retain custody of electronic
copies of the Underlying Instruments delivered by the Issuer pursuant to clause
(a) above in accordance with the terms  and conditions of this Indenture, all
for the benefit of the Secured Parties.

 

(c)Access to Certain Documentation and Information Regarding the Underlying
Instruments. The Trustee shall provide the Noteholders with access to the
electronic copies of the Underlying Instruments including in such cases where
the Trustee is required in connection with the enforcement of the rights or
interests of the Secured Parties, or by applicable statutes or

 

 

151

--------------------------------------------------------------------------------

 

regulations, to review such documentation. Such access being afforded at the
expense of the Issuer pursuant to this Indenture and only (i) upon two Business
Days' prior written request, (ii) during normal business hours and (iii) subject
to the Trustee's normal  security  and confidentiality procedures. Without
limiting the foregoing provisions of this Section 6.19, from time to time on
request of a Majority of the Controlling Class, the Trustee shall permit
certified public accountants or other auditors acceptable to a Majority of the
Controlling Class to conduct, at the expense of the Issuer, a review of the
Underlying Instruments; provided that prior to the occurrence of an Event of
Default, such review shall be conducted no more than once in any calendar year.

 

ARTICLE VII

 

COVENANTS

 

Section 7.1 Payment of Principal and Interest.   The Applicable Issuers will
duly   and punctually pay the principal of and interest on the Secured Notes
(and Commitment Fees), in accordance with the terms of such Secured Notes and
this Indenture pursuant to the Priority of Payments. The Issuer will, to the
extent funds are available pursuant to the Priority of Payments, duly and
punctually pay all required distributions on the Subordinated Notes, in
accordance with the Subordinated Notes and this Indenture.

 

The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer
for any amounts paid by the Co-Issuer pursuant to the terms of the Notes or this
Indenture. The Co- Issuer shall not reimburse the Issuer for any amounts paid by
the Issuer pursuant to the terms of the Notes or this Indenture.

 

Subject to Section 7.17(mo), amounts properly withheld under the Code or other
applicable law by any Person from a payment under a Note shall be considered as
having been paid by the Issuer to the relevant Holder for all purposes of this
Indenture.

 

Section 7.2 Maintenance of Office or Agency.

 

The Co-Issuers hereby appoint the Trustee as a Paying Agent for payments on the
Notes and the Co-Issuers hereby appoint the Trustee as Transfer Agent at its
applicable Corporate  Trust Office, as the Co-Issuers' agent where Notes may be
surrendered for registration of transfer or exchange. The Co-Issuers hereby
appoint Corporation Service Company (the "Process Agent"), as their agent upon
whom process or demands may be served in any action arising out of or based on
this Indenture or the transactions contemplated hereby.

 

The Co-Issuers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided  that

(x)the Co-Issuers will maintain in the Borough of Manhattan, The City of New
York, an office or agency where notices and demands to or upon the Co-Issuers in
respect of such Notes and this Indenture may be served and, subject to any laws
or regulations applicable thereto, an office or agency outside of the United
States where Notes may be presented for payment; and (y) no Paying Agent shall
be appointed in a jurisdiction which subjects payments on the Notes to
withholding tax solely as a result of such Paying Agent's activities.     The
Co-Issuers shall at all

 

152

--------------------------------------------------------------------------------

 

times maintain a duplicate copy of the Register at the Corporate Trust Office.
The Co-Issuers shall give prompt written notice to the Trustee, each Rating
Agency then rating a Class of Rated Notes and the Holders of the appointment or
termination of any such agent and of the location and any change in the location
of any such office or agency.

 

If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee with the address thereof,
presentations and surrenders may be made (subject to the limitations described
in the preceding paragraph) at and notices and demands may be served on the
Co-Issuers, and Notes may be presented and surrendered for payment to the
appropriate Paying Agent at its designated office, and the Co-Issuers hereby
appoint the same as their agent to receive such respective presentations,
surrenders, notices and demands.

 

Section 7.3 Money for Note Payments to be Held in Trust.  All payments of
amounts  due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Trustee or a Paying Agent with respect to payments on the Notes.

 

When the Applicable Issuers shall have a Paying Agent that is not also the
Registrar, they shall furnish, or cause the Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Notes held  by each such
Holder.

 

Whenever the Applicable Issuers shall have a Paying Agent other than the
Trustee, they shall, on or before the Business Day next preceding each Payment
Date and any Redemption Date, as the case may be, direct the Trustee to deposit
on such Payment Date or such Redemption Date, as the case may be, with such
Paying Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Applicable
Issuers shall promptly notify the Trustee of its action or failure so to act.
Any Monies deposited with a  Paying Agent (other than the Trustee) in excess of
an amount sufficient to pay the amounts then becoming due on the Notes with
respect to which such deposit was made shall be paid over by such Paying Agent
to the Trustee for application in accordance with Article X.

 

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order with written notice
thereof to the Trustee and S&Peach Rating Agency. The Co-Issuers shall not
appoint any Paying Agent that (x) is not, at the time of such appointment, a
depository institution or trust company subject to supervision  and examination
by federal and/or state and/or national banking authorities and (y) for so long
as DBRS is rating any Class of Notes then Outstanding, does not have a DBRS
Rating of at least "BBB (high)" (or such lower rating for which a DBRS Rating
Condition has been satisfied). The Co-Issuers shall cause each Paying Agent
other than the Trustee to execute and deliver to the Trustee an instrument in
which such Paying Agent shall agree with the Trustee and

 

153

--------------------------------------------------------------------------------

 

if the Trustee acts as Paying Agent, it hereby so agrees, subject to the
provisions of this    Section 7.3, that such Paying Agent will:

 

(a)allocate all sums received for payment to the Holders of Notes for which it
acts as Paying Agent on each Payment Date and any Redemption Date among such
Holders in the proportion specified in the applicable Distribution Report to the
extent permitted by applicable law;

 

(b)hold all sums held by it for the payment of amounts due with respect to the
Notes in trust for the benefit of the Persons entitled thereto until such sums
shall be paid to such Persons or otherwise disposed of as herein provided and
pay such sums to such Persons as herein provided;

 

(c)if such Paying Agent is not the Trustee, immediately resign as a Paying Agent
and forthwith pay to the Trustee all sums held by it in trust for the payment of
Notes if at any time it ceases to meet the standards set forth above required to
be met by a Paying Agent at the time of its appointment;

 

(d)if such Paying Agent is not the Trustee, immediately give the Trustee notice
of any default by the Issuer or the Co-Issuer (or any other obligor upon the
Notes) in the making of any payment required to be made; and

 

(e)if such Paying Agent is not the Trustee, during the continuance of any such
default, upon the written request of the Trustee, forthwith pay to the Trustee
all sums so held in trust by such Paying Agent.

 

The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Co-Issuers or such Paying Agent, such sums to be held by the Trustee upon
the same trusts as those upon which such sums were held by the Co-Issuers or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such Money.

 

Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Applicable Issuers on Issuer Order; and the Holder of such Note
shall thereafter, as an unsecured general creditor, look only to the Applicable
Issuers for payment of such amounts (but only to the extent of the amounts so
paid to the Applicable Issuers) and all liability of the Trustee or such Paying
Agent with respect to such trust Money shall thereupon cease. The Trustee or
such Paying Agent, before being required to make any such release of payment,
may, but shall not be required to, adopt and employ, at the expense of the
Applicable Issuers any reasonable means of notification of such release of
payment, including, but not limited to, mailing notice of such release to
Holders  whose Notes have been called but have not been surrendered for
redemption or whose right to or interest in Monies due and payable but not
claimed is determinable from the records of any Paying Agent, at the last
address of record of each such Holder.

 

154

--------------------------------------------------------------------------------

 

Section 7.4 Existence of Co-Issuers. (a) The Issuer and the Co-Issuer shall, to
the maximum extent permitted by applicable law, maintain in full force and
effect their existence and rights as companies incorporated or organized under
the laws of the Cayman Islands and the State of Delaware, respectively, and
shall obtain and preserve their qualification to do business as foreign
corporations or companies, as applicable, in each jurisdiction in which such
qualifications are or shall be necessary to protect the validity and
enforceability of this  Indenture, the Notes, or any of the Assets; provided
that the Issuer shall be entitled to change its jurisdiction of incorporation
from the Cayman Islands to any other jurisdiction reasonably selected by the
Issuer at the direction of a Majority of the Subordinated Notes so long as (i)
the Issuer has received a legal opinion (upon which the Trustee may conclusively
rely) to the effect that such change is not disadvantageous in any material
respect to the Holders, (ii) written notice of such change shall have been given
to the Trustee and, subject to Section 14.3(c), each Rating Agency then rating a
Class of Rated Notes by the Issuer, which notice shall be promptly forwarded by
the Trustee to the Holders and the Collateral Manager, (iii) the Global Rating
Agency Condition is satisfied and (iv) on or prior to the 15th Business Day
following receipt of such notice the Trustee shall not have received written
notice from a Majority of the Controlling Class objecting to such change.

 

(b)The Issuer and the Co-Issuer shall ensure that all corporate or other
formalities regarding their respective existences (including, if required,
holding regular board of directors' and shareholders', or other similar,
meetings to the extent required by applicable law) are followed. Neither the
Issuer nor the Co-Issuer shall take any action, or conduct its affairs in a
manner, that is likely to result in its separate existence being ignored or in
its assets and liabilities being substantively consolidated with any other
Person in a bankruptcy, reorganization, winding up or other insolvency
Proceeding. Without limiting the foregoing, (i) the Issuer shall not have any
subsidiaries (other than the Co-Issuer); (ii) the Co-Issuer shall not have any
subsidiaries; and (iii) except to the extent contemplated in the Administration
Agreement or the declaration of trust by MaplesFS Limited, (x) the Issuer and
the Co-Issuer shall not (A) have any employees (other than their respective
directors or managers), (B) except as contemplated by the Collateral Management
Agreement, the Memorandum and Articles of Association and the Administration
Agreement, engage in any transaction with any shareholder that would constitute
a conflict of interest or (C) pay dividends other than in accordance with the
terms of this Indenture and the Memorandum and Articles of Association and (y)
the Issuer shall (A) maintain books and records separate from any other Person,
(B) maintain its accounts separate from those of any other Person, (C) not
commingle its assets with those of any other Person, (D) conduct its own
business in its own name, (E) maintain separate financial statements (if any),
(F) pay its own liabilities out of its own funds, (G) maintain an arm's length
relationship with its Affiliates, (H) use separate stationery, invoices and
checks, (I) hold itself out as a separate Person, (J) correct any known
misunderstanding regarding its separate identity and (K) have at least one
director that is Independent of the Collateral Manager.

 

Section 7.5  Protection of Assets.  (a) The Collateral Manager on behalf of the
Issuer  will cause the taking of such action within the Collateral Manager's
control as is reasonably necessary in order to maintain the perfection and
priority of the security interest of the Trustee in the Assets; provided that
the Collateral Manager and the Trustee shall be entitled to rely on any Opinion
of Counsel delivered pursuant to Section 7.6 and any Opinion of Counsel with
respect to the same subject matter delivered pursuant to Section 3.1(a)(iii) to
determine what actions are

 

155

--------------------------------------------------------------------------------

 

reasonably necessary, and shall be fully protected in so relying on such an
Opinion of Counsel, unless the Collateral Manager has actual knowledge that the
procedures described in any such Opinion of Counsel are no longer adequate to
maintain such perfection and priority. The Issuer shall from time to time
execute and deliver all such supplements and amendments hereto and file or
authorize the filing of all such Financing Statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as may be necessary or advisable or desirable to secure the rights
and remedies of the Holders of the Secured Notes hereunder and to:

 

(i)Grant more effectively all or any portion of the Assets;

 

(ii)maintain, preserve and perfect any Grant made or to be made by this
Indenture including, without limitation, the first priority nature of the lien
or carry out more effectively the purposes hereof;

 

(iii)perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

 

 

(iv)

enforce any of the Assets or other instruments or property included in  the

Assets;

 

 

(v)

preserve and defend title to the Assets and the rights therein of the Trustee

and the Holders of the Secured Notes in the Assets against the claims of all
Persons and parties; or

 

(vi)pay or cause to be paid any and all taxes levied or assessed upon all or any
part of the Assets.

 

The Issuer hereby designates the Trustee as its agent and attorney in fact to
file and hereby authorizes the filing of any Financing Statement, continuation
statement and all other instruments prepared and delivered to it, and take all
other actions, required pursuant to this Section 7.5. Such designation shall not
impose upon the Trustee, or release or diminish, the Issuer's and the Collateral
Manager's obligations under this Section 7.5. The Issuer further authorizes and
shall cause the Issuer's United States counsel to file without the Issuer's
signature a Financing Statement that names the Issuer as debtor and the Trustee,
on behalf of the Secured Parties, as secured party and that describes "all
personal property of the Debtor now owned or hereafter acquired, other than
"'Excepted Property'" (and that defines "Excepted Property" in accordance with
its definition herein) as the Assets in which the Trustee has a Grant.

 

(b)The Trustee shall not, except in accordance with Section 5.5 or Section
10.11(a),

(b)and (c) or Section 12.1, as applicable, permit the removal of any portion of
the Assets or transfer any such Assets from the Account to which it is credited,
or cause or permit any  change in the Delivery made pursuant to Section 3.3 with
respect to any Assets, if, after giving effect thereto, the jurisdiction
governing the perfection of the Trustee's security interest in such Assets is
different from the jurisdiction governing the perfection at the time of delivery
of the most recent Opinion of Counsel pursuant to Section 7.6 (or, if no Opinion
of Counsel has yet

 

156

--------------------------------------------------------------------------------

 

been delivered pursuant to Section 7.6, the Opinion of Counsel delivered at the
Closing Date pursuant to Section 3.1(a)(iii) unless the Trustee shall have
received an Opinion of Counsel to the effect that the lien and security interest
created by this Indenture with respect to such property and the priority thereof
will continue to be maintained after giving effect to such action or actions).

 

Section 7.6 Opinions as to Assets. On or before September 29th in each calendar
year, commencing in 2017, the Issuer shall furnish to the Trustee and S&Pthe
Rating Agencies an Opinion of Counsel relating to the security interest granted
by the Issuer to the Trustee, stating that, as of the date of such opinion, the
lien and security interest created by this Indenture with respect to the Assets
remain in effect and that no further action (other than as specified in such
opinion) needs to be taken to ensure the continued effectiveness of such lien
over the next year.

 

Section 7.7 Performance of Obligations. (a) The Co-Issuers, each as to itself,
shall not take any action, and will use their best efforts not to permit any
action to be taken by others, that would release any Person from any of such
Person's covenants or obligations under any instrument included in the Assets,
except in the case of enforcement action taken with respect to any Defaulted
Obligation in accordance with the provisions hereof and actions by the
Collateral Manager under the Collateral Management Agreement and in conformity
with this Indenture or as otherwise required hereby.

 

(b)The Issuer shall notify S&Pthe Rating Agencies within 10 Business Days after
it has received notice from any Noteholder of any material breach of any
Transaction Document, following any applicable cure period for such breach.

 

(c)If any Holder of Class A-1R Notes shall fail to satisfy the Class A-1R
Purchaser Rating Criteria at any time during the Reinvestmentapplicable
Revolving Period, then the Issuer shall use its commercially reasonable efforts
to enforce its rights under the Class A-1R Note Purchase Agreement. For the
avoidance of doubt, the Class A-1R Purchaser Rating Criteria will not apply (x)
after the applicable Revolving Period or (y) with respect to the Termed-Out
Class A-1R Notes.

 

Neither the Trustee nor the Note Agent shall have any obligation to monitor
whether any Class A-1R Noteholder, transferee or guarantor satisfies the Class
A-1R Purchaser Rating Criteria or, in the event that any such person fails to
satisfy such criteria, to determine whether such person has complied with the
requirements of this Indenture and the Class A-1R Note Purchase Agreement with
respect thereto.

 

Section 7.8  Negative Covenants.  (a) The Issuer will not and, with respect to
clauses  (ii), (iii), (iv), (vi), (vii), (viii), (ix), (x), (xii) and (xiii) the
Co-Issuer will not, in each case from and after the Closing Date:

 

(i)sell, transfer, exchange or otherwise dispose of, or pledge, mortgage,
hypothecate or otherwise encumber (or permit such to occur or suffer such to
exist), any part of the Assets, except as expressly permitted by this Indenture
and the Collateral Management Agreement;

 

157

--------------------------------------------------------------------------------

 

(ii)claim any credit on, make any deduction from, or dispute the enforceability
of payment of the principal or interest payable (or any other amount) in respect
of the Notes (other than amounts withheld or deducted in accordance with the
Code or any applicable laws of the Cayman Islands or other applicable
jurisdiction, including pursuant to FATCA);

 

(iii)(A) incur or assume or guarantee any indebtedness, other than the Notes,
this Indenture and the transactions contemplated hereby or (B)(1) issue or
co-issue, as applicable, any additional class of securities except in accordance
with Section 2.13  and 3.2 or (2) issue or co-issue, as applicable, any
additional shares;

 

(iv)(A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes
except  as  may  be  permitted  hereby  or  by  the  Collateral  Management    Agreement,
(B) except as permitted by this Indenture, permit any lien, charge, adverse
claim, security interest, mortgage or other encumbrance (other than the lien of
this Indenture) to be created on or extend to or otherwise arise upon or burden
any part of the Assets, any interest therein or the proceeds thereof, or (C)
except as permitted by this Indenture, take any action that would permit the
lien of this Indenture not to constitute a valid first priority security
interest in the Assets;

 

(v)amend the Collateral Management Agreement except pursuant to the terms
thereof and Article XV of this Indenture;

 

(vi)dissolve or liquidate in whole or in part, except as permitted hereunder or
required by applicable law;

 

(vii)pay any distributions other than in accordance with the Priority of
Payments;

 

(viii)permit the formation of any subsidiaries (except, in the case of the
Issuer, the Co-Issuer);

 

 

(ix)

conduct business under any name other than its own;

 

(x)have any employees (other than directors or managers to the extent they are
employees);

 

(xi)sell, transfer, exchange or otherwise dispose of Assets, or enter into an
agreement or commitment to do so or enter into or engage in any business with
respect to any part of the Assets, except as expressly permitted by both this
Indenture and the Collateral Management Agreement;

 

(xii)fail to maintain an independent manager under the Co-Issuer's limited
liability company operating agreement; or

 

158

--------------------------------------------------------------------------------

 

 

(xiii)

elect to be treated as a corporation for U.S. federal income tax purposes.

 

(b)The Co-Issuer will not invest any of its assets in "securities" as such term
is defined in the Investment Company Act, and will keep all of its assets in
Cash.

 

(c)The Issuer and the Co-Issuer shall not be party to any agreements without
including customary "non-petition" and "limited recourse" provisions therein
(and shall not amend or eliminate such provisions in any agreement to which it
is party), except for (i) any agreements related to the purchase and sale of any
Collateral Obligations or Eligible Investments which contain customary (as
determined by the Collateral Manager in its sole discretion) purchase or sale
terms or which are documented using customary (as determined by the Collateral
Manager in its sole discretion) loan trading documentation and (ii) any
agreement with the IRS relating to compliance with FATCA.

 

(d)Notwithstanding anything contained in this Indenture to the contrary, the
Issuer may not acquire any of the Secured Notes; provided that this Section
7.8(d) shall not be deemed to limit an Optional Redemption or Mandatory
Redemption pursuant to the terms of this Indenture.

 

Section 7.9 Statement as to Compliance.  OnPrior to the Refinancing Date, on
or  before September 29th in each calendar year commencing in 2017, and after
the Refinancing Date, on or before October 18 in each calendar year commencing
in 2019, or immediately if there has been a Default under this Indenture and
prior to the issuance of any additional notes pursuant to Section 2.13, the
Issuer, subject to Section 14.3(c), shall deliver to each Rating Agency then
rating a Class of Rated Notes, the Trustee, the Collateral Manager and the
Administrator (to be forwarded by the Trustee or the Administrator, as
applicable, to each Noteholder making a written request therefor) an Officer's
certificate of the Issuer that, having made reasonable inquiries of the
Collateral Manager, and to the best of the knowledge, information and belief of
the Issuer, there did not exist, as at a date not more than five days prior to
the date of the certificate, nor had there existed at any time prior thereto
since the date of the last certificate (if any), any Default hereunder or, if
such Default did then exist or had existed, specifying the same and the nature
and status thereof, including actions undertaken to remedy the same, and that
the Issuer has complied with all of its obligations under this Indenture or, if
such is not the case, specifying those obligations with which it has not
complied.

 

Section 7.10 Co-Issuers May Consolidate, etc., Only on Certain Terms. Neither
the Issuer nor the Co-Issuer (the "Merging Entity") shall consolidate or merge
with or into any other Person or, except as permitted under this Indenture,
transfer or convey all or substantially all of its assets to any Person, unless
permitted by Cayman Islands law (in the case of the Issuer) or United States and
Delaware law (in the case of the Co-Issuer) and unless:

 

(a)the Merging Entity shall be the surviving corporation, or the Person (if
other than the Merging Entity) formed by such consolidation or into which the
Merging Entity is merged or to which all or substantially all of the assets of
the Merging Entity are transferred (the "Successor Entity") (A) if the Merging
Entity is the Issuer, shall be a company incorporated and existing under the
laws of the Cayman Islands or such other jurisdiction approved by a Majority of
the Controlling Class provided that no such approval shall be

 

159

--------------------------------------------------------------------------------

 

required in connection with any such transaction undertaken solely to effect a
change in the jurisdiction of incorporation pursuant to Section 7.4, and (B) in
any case shall expressly assume, by an indenture supplemental hereto, executed
and delivered to the Trustee and each Holder, the due and punctual payment of
the principal of and interest on all Secured Notes and the performance and
observance of every covenant of this Indenture on its part to be performed or
observed, all as provided herein;

 

(b)the Global Rating Agency Condition shall have been satisfied with respect to
such consolidation or merger;

 

(c)if the Merging Entity is not the Successor Entity, the Successor Entity shall
have agreed with the Trustee (i) to observe the same legal requirements for the
recognition of such formed or surviving corporation as a legal entity separate
and apart from any of its Affiliates as are applicable to the Merging Entity
with respect to its Affiliates and (ii) not to consolidate or merge with or into
any other Person or transfer or convey the Assets or all or substantially all of
its assets to any other Person except in accordance with the provisions of this
Section 7.10;

 

(d)if the Merging Entity is not the Successor Entity, the Successor Entity shall
have delivered to the Trustee, the Collateral Manager and the Issuer (and,
subject to Section 14.3(c), the Issuer shall have delivered to each Rating
Agency then rating a Class of Rated Notes) an Officer's certificate and an
Opinion of Counsel each stating that such Person is duly organized, validly
existing and in good standing in the jurisdiction in which such Person is
organized; that such Person has sufficient power and authority to assume the
obligations set forth  in  subsection (a) above and to execute and deliver an
indenture supplemental hereto for the purpose of assuming such obligations; that
such Person has duly authorized the execution, delivery and performance of an
indenture supplemental hereto for the purpose of assuming such obligations and
that such supplemental indenture is a valid, legal and binding obligation of
such Person, enforceable in accordance with its terms, subject only to
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors' rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a Proceeding in
equity or at law); if the Merging Entity is the Issuer, that, immediately
following the event which causes such Successor Entity to become the successor
to the Issuer, (i) such Successor Entity has title, free and clear of any lien,
security interest or charge, other than the lien and security interest of this
Indenture and any other Permitted Lien, to the Assets securing all of the Notes
and (ii) the Trustee continues to have a valid perfected first priority security
interest in the Assets securing all of the Secured Notes; and in each case as to
such other  matters as the Trustee or any Noteholder may reasonably require;
provided that nothing in this clause shall imply or impose a duty on the Trustee
to require such other documents;

 

(e)immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

 

(f)the Merging Entity shall have notified the Collateral Manager and the Issuer
(and, subject to Section 14.3(c), the Issuer shall have notified each Rating
Agency then rating a Class of Rated Notes) of such consolidation, merger,
transfer or conveyance and shall have delivered to the Trustee and each
Noteholder an Officer's certificate and an Opinion of Counsel each stating that
such consolidation, merger, transfer or conveyance and such supplemental

 

160

--------------------------------------------------------------------------------

 

indenture comply with this Article VII and that all conditions precedent in this
Article VII relating to such transaction have been complied with;

 

(g)the Merging Entity shall have delivered to the Trustee an Opinion of Counsel
stating that after giving effect to such transaction, neither of the Co-Issuers
(or, if applicable, the Successor Entity) will be required to register as an
investment company under the Investment Company Act;

 

(h)after giving effect to such transaction, the outstanding stock of the Merging
Entity (or, if applicable, the Successor Entity) will not be beneficially owned
within the meaning of the Investment Company Act by any U.S. person;

 

(i)the fees, costs and expenses of the Trustee (including any reasonable legal
fees and expenses) associated with the matters addressed in this Section 7.10
shall have been paid by the Merging Entity (or, if applicable, the Successor
Entity) or otherwise provided for to the satisfaction of the Trustee; and

 

(j)after giving effect to such transaction, the Successor Entity is not treated
as a corporation for U.S. federal income tax purposes.

 

Section 7.11 Successor Substituted. Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
or the Co-Issuer in accordance with Section 7.10 in which the Merging Entity is
not the surviving corporation, the Successor Entity shall succeed to, and be
substituted for, and may exercise every right and power of, the Merging Entity
under this Indenture with the same effect as if such Person had been named as
the Issuer or the Co-Issuer, as the case may be, herein. In the event of any
such consolidation, merger, transfer or conveyance, the Person named as the
"Issuer" or the "Co-Issuer" in the first paragraph of this Indenture or any
successor which shall theretofore have become such in the manner prescribed in
this Article VII may be dissolved, wound up and liquidated at any time
thereafter, and such Person thereafter shall be released, without further action
by any Person, from its liabilities as obligor and maker on all the Notes and
from its obligations under this Indenture and the other Transaction Documents to
which it is a party.

 

Section 7.12  No Other Business.  The Issuer shall not have any employees (other
than  its officer, if any, and directors to the extent such officer or directors
might be considered employees) and shall not engage in any business or activity
other than co-issuing, paying and redeeming the Notes and any additional notes
co-issued pursuant to this Indenture, acquiring, holding, selling, exchanging,
redeeming and pledging, solely for its own account, the Assets and other
incidental activities, including entering into the Transaction Documents to
which it is a party and shall not engage in any activity that would cause the
Issuer to be subject to U.S. federal or state income tax on a net income basis
at the entity level. The Co-Issuer shall not engage in any business or activity
other than issuingco-issuing and selling the Secured Notes and any additional
notes of such Classes issuedco-issued pursuant to this Indenture and other
incidental activities. The Issuer and the Co-Issuer may amend, or permit the
amendment of, their Memorandum and Articles of Association and certificate of
formation and operating agreement, respectively, only if such amendment would
satisfy the Global Rating Agency Condition.

 

161

--------------------------------------------------------------------------------

 

Section 7.13 Maintenance of Listing. So long as any Listed Notes remain
Outstanding, the Co-Issuers shall use reasonable efforts to maintain the listing
of such Notes on the Irish Stock Exchange.

 

Section 7.14 Annual Rating Review. (a) So long as any of the Secured Notes of
any  Class remain Outstanding, prior to the Refinancing Date, on or before
September 29th in each year commencing in 2017, and after the Refinancing Date,
on or before October 18 in each year commencing in 2019, the Applicable Issuers
shall obtain and pay for an annual review of the rating of each such Class of
Secured Notes from each Rating Agency, as applicable. The Applicable Issuers
shall promptly notify the Trustee and the Collateral Manager in writing (and the
Trustee shall promptly provide the Holders with a copy of such notice) if at any
time the then-current rating of any such Class of Secured Notes has been, or is
known will be, changed or withdrawn.

 

(b) The Issuer shall obtain and pay for (i) an annual
review  of  any  Collateral Obligation which has an S&P Rating derived as set
forth in clause (iii)(b) of the part of the definition of the term "S&P Rating."
and (ii) to the extent that DBRS is then rating any Secured Notes then
Outstanding, an annual review of any Collateral Obligation which has a DBRS
Rating derived from a credit estimate.

 

Section 7.15   Reporting.  At any time when the Co-Issuers are not subject to
Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3 -         2(b) under the Exchange Act, upon the request of
a Holder or beneficial owner of a Note, the Co- Issuers shall promptly furnish
or cause to be furnished Rule 144A Information to such Holder or beneficial
owner, to a prospective purchaser of such Note designated by such Holder or
beneficial owner, or to the Trustee for delivery upon an Issuer Order to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner, as the case  may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note. "Rule 144A Information" shall be such information
as is specified pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto).

 

Section 7.16 Calculation Agent. (a) The Issuer hereby agrees that for so long as
any Floating Rate Notes remain Outstanding there will  at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuer, the Collateral Manager or their respective Affiliates, and is
not a fund or account managed by the Collateral Manager or Affiliates of the
Collateral Manager) to calculate LIBOR in respect of each Interest Accrual
Period in accordance with the terms of Exhibit C heretothe definition of the
term "LIBOR" herein (the "Calculation Agent"). The Issuer hereby appoints the
Trustee as Calculation Agent. The Calculation Agent may be removed by the Issuer
or the Collateral Manager, on behalf of the Issuer, at any time. If the
Calculation Agent is unable or unwilling to act as such or is removed by the
Issuer or the Collateral Manager, on behalf of the Issuer, or if  the
Calculation Agent fails to determine any of the information required to be
published on the Irish Stock Exchange, as described in subsection (b), in
respect of any Interest Accrual Period, the Issuer or the Collateral Manager, on
behalf of the Issuer, will promptly appoint a replacement Calculation Agent
which does not control or is not controlled by or under common control  with

(x) the Issuer or its Affiliates, (y) the Collateral Manager or its Affiliates
or (z) funds or accounts

 

162

--------------------------------------------------------------------------------

 

managed by the Collateral Manager or Affiliates of the Collateral Manager. The
Calculation Agent may not resign its duties or be removed without a successor
having been duly appointed.

 

(b) The Calculation Agent shall be required to agree (and the Trustee as
Calculation Agent does hereby agree) that, as soon as possible after 11:00 a.m.
London time on each  Interest Determination Date, but in no event later than
11:00 a.m. New York time on the London Banking Day immediately following each
Interest Determination Date, the Calculation Agent will calculate the Interest
Rate applicable to each Class of Floating Rate Notes (other than in the case of
the Class A-1R Notes, where such amount is to be calculated by the Note Agent
pursuant to the Class A-1R Note Purchase Agreement) during the related  Interest
Accrual Period and the Note Interest Amount (in each case, rounded to the
nearest cent, with half a cent being rounded upward) payable on the related
Payment Date in respect of such Class of Floating Rate Notes in respect of the
related Interest Accrual Period. At such time, the Calculation Agent will
communicate such rates and amounts to the Co-Issuers, the Trustee, each Paying
Agent, the Collateral Manager, Euroclear and Clearstream. The Calculation Agent
will also specify to the Co-Issuers the quotations upon which the foregoing
rates and amounts are based, and in any event the Calculation Agent shall notify
the Co-Issuers before 5:00 p.m. (New York time) on every Interest Determination
Date if it has not determined and is not in the process of determining any such
Interest Rate or Note Interest Amount together with its reasons therefor. The
Calculation Agent's determination of the foregoing rates and amounts for any
Interest Accrual Period will (in the absence of manifest error) be final and
binding upon all parties.

 

Section 7.17    Certain Tax Matters.  (a)      As of the Closing Date, the
Issuer will elect  to be classified, for U.S. federal income tax purposes, as a
disregarded entity wholly owned by the sole beneficial owner of the Subordinated
Notes. So long as there is one beneficial tax  owner of the Subordinated Notes,
such beneficial owner agrees or will be deemed to agree to treat the assets and
liabilities held by the Issuer as those of the sole beneficial ownerthe Issuer
shall treat itself as an entity disregarded as separate from such beneficial tax
owner, and so long as there is more than one beneficial tax owner of the
Subordinated Notes, the Issuer shall treat itself as a partnership (other than a
publicly traded partnership) for U.S. federal income tax purposes. The Co-Issuer
has not elected and shall not elect to be treated as other than a disregarded
entity for U.S. federal income tax purposes.

 

(b)The Issuer will treat each purchase of Collateral Obligations as a "purchase"
for tax accounting and reporting purposes.

 

(c)The Issuer and the Co-Issuer shall file, or cause to be filed, any tax
returns, including information tax returns, required by any governmental
authority.

 

(d)If the Issuer has purchased an interest and the Issuer is aware that such
interest isit has participated in a "reportable transaction" within the meaning
of Section 6011 of the Code, and a Holder of a Subordinated Note (or any other
Note that is required to be treated as equity for U.S. federal income tax
purposes) requests in writing information about any such transactions in which
the Issuer is an investor, the Issuer shall provide (to the extent it can
reasonably obtain such information), or cause its Independent certified public
accountants   to

 

163

--------------------------------------------------------------------------------

 

provide, such information that is required to be obtained by such Holder under
the Code as soon as practicable after such request.

 

(e)Notwithstanding anything herein to the contrary, the Collateral Manager, the
Co- Issuers, the Trustee, the Collateral Administrator, the Placement Agent, the
Holders and beneficial owners of the Notes and each employee, representative or
other agent of those Persons, may disclose to any and all Persons, without
limitation of any kind, the U.S. tax treatment and tax structure of the
transactions contemplated by this Indenture and all materials of any kind,
including opinions or other tax analyses, that are provided to those Persons.
This authorization to disclose the U.S. tax treatment and tax structure does not
permit disclosure of information identifying the Collateral Manager, the
Co-Issuers, the Trustee, the Collateral Administrator, the Placement Agent or
any other party to the transactions contemplated by this Indenture, the Offering
or the pricing (except to the extent such information is relevant to U.S. tax
structure or tax treatment of such transactions).

 

(e)[Reserved].

 

(f)Upon the Issuer's receipt of a request of a Holder of a Secured Note or
written request of a Person certifying that it is an owner of a beneficial
interest in a Secured Note for the information described in United States
Treasury Regulations section 1.1275-3(b)(1)(i) that is applicable to such Note,
the Issuer will cause its Independent certified public accountants to provide
promptly to the Trustee and such requesting Holder or owner of a beneficial
interest in such a Note all of such information. Any additional issuance of
Notes shall be accomplished in a manner that will allow the Independent
certified public accountants of the Issuer to accurately calculate original
issue discount income to holders of the additional Notes.

 

(g)If required to prevent the withholding and imposition of United States income
tax on payments made to the Issuer, the Issuer shall deliver or cause to be
delivered the applicable United States IRS Form W-8 (or an IRS Form W-9 of its
sole owner, if applicable or an IRS Form W-8IMY (if it is treated a partnership
for U.S. federal income tax purposes) or applicable successor form and any
relevant supporting documentation to each issuer or obligor of or counterparty
with respect to an Asset at the time such Asset is purchased or entered into by
the Issuer and thereafter prior to the obsolescence or expiration of such form.

 

(h)The Issuer shall (i) use reasonable best efforts to comply with the Cayman
FATCA Legislation and (ii) make any amendments to this Indenture reasonably
necessary to enable the Issuer to comply with the Tax Account Reporting Rules
and to cause the Holders to comply with their Holder Tax Obligations.

 

(i)If a Holder or beneficial owner of Notes fails to comply with its Holder Tax
Obligations or otherwise causes the Issuer to be unable to comply with Tax
Account Reporting Rules, the Issuer shall compel any such Holder to sell its
interest in such Note. Each Holder and beneficial owner of Notes acknowledges
that any transfer of Notes under this Section 7.17(i) may be for less than the
fair market value of such Notes. Each Holder and beneficial owner of the Notes
also acknowledges that the failure to comply with its Holder Tax Obligations may
cause the Issuer to withhold on payments to such Holder.   Any amounts

 

164

--------------------------------------------------------------------------------

 

withheld under this Section 7.17(i) will be deemed to have been paid in respect
of the relevant Notes.

 

(j)For taxable years of the Issuer beginning before January 1, 2018, soSo long
as the Issuer is treated as a partnership for U.S. federal income tax purposes,
the BDC is hereby designated as the tax matters partner, as defined under
Temporary Treasury  Regulations Section 301.6231(a)(7)-1. The BDC shall be the
tax matters partner so long as it is eligible to  be so designated under such
regulation (or applicable successor provision), and after the first taxable year
of the Issuer beginning after December 31, 2017, shall be the partnership
representative. If the BDC is no longer eligible, all equity owners of the
Issuer will be deemed to have agreed to appoint the BDC as the agent and
attorney-in-fact of the tax matters partner (and, when relevant, the partnership
representative). By its acceptance thereof, the BDC and each holder of Notes
hereby agrees to irrevocably appoint the BDC as its agent to perform all of the
duties of the tax matters partner (and, when relevant, the partnership
representative) for the Issuer. Such appointment shall be coupled with an
interestshall be the "partnership representative" for purposes of Section 6223
of the Code.  In the event the Issuer shall be  the subject of an income tax
audit by any U.S. federal, state or local authority, to the extent the Issuer is
treated as an entity for purposes of such audit, including administrative
settlement and judicial review, the BDC, as either tax matters partner,
partnership representative or attorney in fact and agent of the tax matters
partner or partnership representative, shall be authorized to act for, and its
decision shall be final and binding upon, the Issuer and each partner thereof.
All expenses incurred in connection with any such audit, investigation,
settlement or review shall be borne by the Issuer.

 

(k)So long as the Issuer is treated as a partnership for U.S. federal income tax
purposes, the Collateral Manager shall cause the Issuer to provide each person
who was a beneficial owner of a Subordinated Note (or any other Class of Notes,
to the extent such Class of Notes is treated as equity in the Issuer) (a
"Partner") at any time during a taxable year with an annual statement (including
a Schedule K-1 to IRS Form 1065) indicating such beneficial owner's allocable
share of the Issuer's tax items for such year taxable year.

 

(l)The partnership representative shall sign the Issuer's tax returns and is
authorized to make tax elections on behalf of the Issuer in its reasonable
discretion, to determine the amount and characterization of any allocations or
tax items described in this Indenture in its reasonable discretion, and to take
all actions and do such things as required or as it shall deem appropriate under
the Code, at the Issuer's sole expense. Any action taken by the partnership
representative in connection with audits of the Issuer under the Code will, to
the extent permitted by law, be binding upon each Partner. Each such Partner
agrees that it will treat any Issuer item on such Partner's income tax returns
consistently with the treatment of the item on the Issuer's tax return and that
such Partner will not independently act with respect to tax audits or tax
litigation affecting the Issuer, unless previously authorized to do so in
writing by the partnership representative, which authorization may be withheld
in the complete discretion of the partnership representative.

 

(m)If the IRS, in connection with an audit governed by the Partnership Tax Audit
Rules, proposes an adjustment greater than $25,000 in the amount of any item of

 

165

--------------------------------------------------------------------------------

 

income, gain, loss, deduction or credit of the Issuer, or any Partner's
distributive share thereof, and such adjustment results in an "imputed
underpayment" as described in Section 6225(b) of the Code together with any
guidance issued thereunder or successors provisions (a "Covered Audit
Adjustment"), the partnership representative will use commercially reasonable
efforts (taking into account whether the Issuer has received any needed
information on a timely basis from the partners), to apply the alternative
method provided by Section 6226 of the Code, together with any guidance issued
thereunder or successor provisions (the "Alternative Method"). In the event the
proposed adjustment is equal to or less than $25,000, the partnership
representative may in its sole discretion elect to have the Issuer pay such
adjustment. To the extent that the partnership representative does not (or is
unable to) elect the Alternative Method with respect to a Covered Audit
Adjustment and such Covered Audit Adjustment is material as to the Issuer
(determined in the partnership representative's discretion), the partnership
representative shall use commercially reasonable efforts to (i) to the extent
not economically or administratively burdensome, make reasonable any
modification under Sections 6225(c)(3), (4) and (5) of the Code, together with
any guidance issued thereunder or successor provisions, to the extent that such
modifications are available (taking into account whether the partnership
representative has received any needed information on a timely basis from the
Partners) and would reduce any taxes payable by the Issuer with respect to the
Covered Audit Adjustment, and (ii) if reasonably requested by a Partner, provide
to such Partner available information allowing such Partner to file an amended
U.S. federal income tax return, as described in Section 6225(c)(2) of the Code,
together with any guidance issued thereunder or successor provisions, to the
extent that such amended return and payment of any related U.S. federal income
taxes would reduce any taxes payable by the Issuer with respect to the Covered
Audit Adjustment (after taking into account any modifications described in
clause (i)). Similar procedures shall be followed in connection with any state
or local income tax audit governed by the Partnership Tax Audit Rules. Any U.S.
federal income taxes (and any related interest and penalties) paid by the Issuer
(or any diminution in distributable proceeds resulting from an adjustment under
Partnership Tax Audit Rules) may be allocated in the reasonable discretion of
the Issuer to those Partners to whom such amounts are specifically attributable
(whether as a result of their status, actions, inactions or otherwise), as
determined in the reasonable discretion of the Issuer. The Issuer shall not
elect or cause any election to be made to apply the Partnership Tax Audit Rules
to the Issuer prior to the generally applicable effective date of such
legislation, unless the Issuer determines in good faith that such an election
would be in the best interests of the Issuer and all Holders of Secured Notes
and Subordinated Notes.

 

 

(n)



 

(i)(l) So long as the Issuer is treated as a partnership for U.S. federal income

tax purposes, the Collateral Manager shall maintain, or cause to be maintained,
a separate capital account for each beneficial owner of the Subordinated Notes,
and to the extent a Class is treated as equity in the Issuer, for each
beneficial owner of such Class, in accordance with the principles and
requirements set forth in Section 704(b) of the Code and the Treasury
Regulations.

 

166

--------------------------------------------------------------------------------

 

(ii)After giving effect to Section 7.17(n)(iii) through (vi), all Issuer items
of income, gain, loss and deduction shall be allocated among the Partners in a
manner such that, after the allocation, each such Partner's capital account is
equal (as nearly as possible) to the amount that such Partner would receive from
the Issuer if the Issuer (i) sold all of its assets for their "book values"
(within the meaning of Treasury Regulations Section 1.704-1(b)(2)(iv)), (ii)
applied the proceeds to discharge Issuer liabilities at face amount (limited
with respect to each nonrecourse liability to the book values of the assets
securing such liability), and (iii) distributed the remaining proceeds in
accordance with the provisions of this Indenture (other than this Section 7.17),
minus the sum of such Partner's share of "partnership minimum gain" (within the
meaning of Treasury Regulations Section 1.704-2(b)(2)) and "partner nonrecourse
debt minimum gain" (within the meaning of Treasury Regulations Section
1.704-2(i)(3)).

 

(iii)This Section 7.17(n)(iii) incorporates by reference, as if fully set forth
herein, the "minimum gain chargeback" requirement contained in Treasury
Regulations Section 1.704-2(f), the "partner minimum gain chargeback"
requirement contained in Treasury Regulations Section 1.704-2(i), and the
"qualified income offset" requirement contained in Treasury Regulations Section
1.704-1(b)(2)(ii)(d).

 

(iv)In the event that any Partner has a deficit capital account at the end of
any Issuer taxable year that is in excess of the amount such Partner is deemed
to be obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner will be
allocated items of Issuer income and gain in the amount of such excess as
quickly as possible. Notwithstanding the foregoing, an allocation pursuant to
this Section 7.17(n)(iv) will be made only if and to the extent that such
Partner would have a deficit capital account in excess of such amount after all
other allocations provided for in this Section 7.17 have been tentatively made
as if this Section 7.17 did not include this Section 7.17(n)(iv) or the
"qualified income offset" requirement of Section 7.17(n)(iii).

 

(v)Nonrecourse deductions (within the meaning of Treasury Regulations Section
1.704-2(b)(1)) will be specially allocated to the Partners in the same manner as
if they were not nonrecourse deductions.

 

(vi)No Partner will be allocated items of loss or deduction under Section
7.17(n)(ii) through (v) if such allocation would cause or increase a deficit
balance in such Partner's capital account as of the end of the Issuer taxable
year to which such allocation relates, within the meaning of Treasury
Regulations Section 1.704- 1(b)(2)(ii)(d).

 

(vii)It is the intent of the Issuer that, to the extent possible, all special
allocations made pursuant to Section 7.17(n)(iii) through (vi) be offset either
with other special allocations made pursuant to Section 7.17(n)(iii) through
(vi) or with special    allocations    made   pursuant   to   this   Section  
7.17(n)(vii).    Therefore,

 

167

--------------------------------------------------------------------------------

 

notwithstanding any other provision of this Section 7.17 (other than Section
7.17(n)(iii) through (vi)), offsetting special allocations of Issuer items of
income, gain, loss and deduction will be made so that, after such offsetting
allocations are made, the capital account balance of each Partner is, to the
extent possible, equal to the capital account balance such Partner would have
had if the special allocations made pursuant to Section 7.17(n)(iii) through
(vi) were not part of this Section 7.17 and all Issuer items of income, gain,
loss and deduction were allocated pursuant to Section 7.17(n)(ii).

 

(viii)For U.S. federal, state and local income tax purposes, items of Issuer
income, gain, loss, and deduction will be allocated among the Partners in
accordance with the allocations of the corresponding items for capital account
purposes under this Section 7.17(n), except that items with respect to which
there is a difference between adjusted tax basis and book value will be
allocated in accordance with Section 704(c) of the Code using a method chosen by
the partnership representative as described in Treasury Regulations Section
1.704-3.

 

(o)(m) In the case of the Class A-1R Notes, if the Issuer is required to deduct
or withhold any tax, then the Issuer will: (1) notify the Trustee (who will
notify each affected Holder) of such requirement no later than 10 days prior to
the date of the payment from which amounts are required to be withheld (provided
that, despite the failure of the Issuer or the Trustee to give such notice,
amounts withheld pursuant to applicable laws will be considered as having been
paid by the Co-Issuers as provided above); (2) pay to the relevant authorities
the full amount required to be deducted or withheld (including the full amount
required to be deducted or withheld from any additional amount paid by the
Issuer to an affected Holder by reason of clause (4) below) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against the affected Holder;
(3) promptly forward to the affected Holder documentation reasonably acceptable
to the affected Holder evidencing such payment to such authorities; and (4) if
such tax is an Indemnifiable Tax, pay to the affected Holder the additional
amount (a "Class A-1R Note Gross-Up Amount") necessary to ensure that the net
amount received by the affected Holder after deduction or withholding of such
Indemnifiable Tax equals the full amount the affected Holder would have received
had no such deduction or withholding been required. Notice is hereby given to
each Holder of Class A-1R Notes that failure of such Noteholder to provide
appropriate tax certifications to the Trustee upon request may result in amounts
being withheld from payments to such Holder under the Class A-1R Notes.

 

(p)(n) Each Holder of a Subordinated Note shall be a United States Person. Any
transfer of a Subordinated Note to a person other than a United States Person
shall be void ab initio.

 

(q)No more than 50% of the debt obligations (as determined for U.S. federal
income tax purposes) held by the Issuer may at any time consist of real estate
mortgages as determined for purposes of Section 7701(i) of the Code unless,
based on written advice of Dechert LLP or Milbank, Tweed, Hadley & McCloy LLP or
an opinion of other tax
counsel  of  nationally  recognized  standing  in  the  United  States  experienced  in    such

 

168

--------------------------------------------------------------------------------

 

matters, the ownership of such debt obligations will not cause the Issuer to be
treated as a taxable mortgage pool for U.S. federal income tax purposes.

 

Section 7.18Effective Date; Refinancing Effective Date.  (a)     The      
Issuer will use commercially reasonable efforts to purchase (or enter into
commitments to purchase), on or before (i) the Effective Date, Collateral
Obligations (aA) such that the Target Initial Par Condition is satisfied and
(bB) that satisfy, as of the Effective Date, the Concentration Limitations, the
Collateral Quality Test (excluding the S&P CDO Monitor Test) and the Coverage
Tests., and (ii) the Refinancing Effective Date, Collateral Obligations (A) such
that the Refinancing Target Par Condition is satisfied and (B) that satisfy, as
of the Refinancing Effective Date, the Concentration Limitations, the Collateral
Quality Test (excluding the S&P CDO Monitor Test) and the Coverage Tests.

 

(b)(i)     Within 10 Business Days after the Effective Date, the Issuer shall
provide, or cause the Collateral Manager to provide, the following documents: to
S&P (i)each Rating Agency: (A) a report (which the Issuer shall cause the
Collateral Administrator to prepare on its behalf in accordance with, and
subject to the terms of, the Collateral Administration Agreement) identifying
the Collateral Obligations; and (iiB) a report (which the Issuer shall cause the
Collateral Administrator to prepare on its behalf in accordance with, and
subject to the terms of, the Collateral Administration Agreement, and may be in
the form of a Monthly Report) stating the following information (the "Effective
Date Report"): (A1) the obligor, principal balance, coupon/spread, the LIBOR
floor, if any, stated maturity, the S&P Rating, the DBRS Rating and country of
domicile with respect to each Collateral Obligation as of the Effective Date and
(B)2) as of the Effective Date, the level of compliance with, and satisfaction
or non-satisfaction of (1I) the Target Initial Par Condition, (2II) each
Coverage Test, (3III) the Concentration Limitations and (4IV) the Collateral
Quality Test (excluding the S&P CDO Monitor Test).

 

(ii) Within 10 Business Days after the Refinancing Effective Date, the Issuer
shall provide, or cause the Collateral Manager to provide, the following
documents to each Rating Agency: (A) a report (which the Issuer shall cause the
Collateral Administrator to prepare on its behalf in accordance with, and
subject to the terms of, the Collateral Administration Agreement) identifying
the Collateral Obligations; and (B) a report (which the Issuer shall cause the
Collateral Administrator to prepare on its behalf in accordance with, and
subject to the terms of, the Collateral Administration Agreement, and may be in
the form of a Monthly Report) stating  the following information (the
"Refinancing Effective Date Report"): (1) the  obligor, principal balance,
coupon/spread, the LIBOR floor, if any, stated maturity, S&P Rating, the DBRS
Rating and country of domicile with respect to each Collateral Obligation as of
the Refinancing Effective Date and (2) as of the Refinancing Effective Date, the
level of compliance with, and satisfaction or non- satisfaction of (I) the
Refinancing Target Par Condition, (II) each Coverage Test, (III) the
Concentration Limitations and (IV) the Collateral Quality Test (excluding the
S&P CDO Monitor Test).

 

(c)If prior to the date 40 Business Days after the Refinancing Effective Date,
(1) the Issuer (or the Collateral Manager on behalf of the Issuer) has not
provided to S&P aneach Rating Agency a Refinancing Effective Date Report that
shows that the Refinancing Target

 

169

--------------------------------------------------------------------------------

 

Initial Par Condition was satisfied, each Overcollateralization Ratio Test was
satisfied, the Concentration Limitations were complied with and the Collateral
Quality Test (excluding the S&P CDO Monitor Test) was satisfied (such
Refinancing Effective Date Report, a "Passing Report") or (2) any of the tests
referred to in clause (ii)(B) of the foregoing clause (b) are not
satisfiedeither S&P or DBRS has not provided written confirmation (which may
take the form of a press release or other written confirmation) of its
respective Initial Ratings of the Refinancing Notes rated by it (any such event
pursuant to clause (1) or clause (2) of this clause (c) constituting ana "S&P
Rating Confirmation Failure") then (A) the Issuer (or the Collateral Manager on
the Issuer's behalf) prior to the first Payment Date after the Refinancing Date
shall either (i) provide a Passing Report to S&Pthe Rating Agencies or (ii)
request both S&P and DBRS to confirm prior to the first Payment Date after the
Refinancing Date that it will not reduce or withdraw its respective Initial
Ratings of the RatedRefinancing Notes rated by it and (B) if, prior to the first
Payment Date after the Refinancing Date, the Issuer (or the Collateral Manager
on the Issuer's behalf) has not provided a Passing Report to S&Pthe Rating
Agencies, or obtained such confirmation from S&P and DBRS, each as described in
the immediately preceding clause (A) of this clause (c), the Issuer (or the
Collateral Manager on the Issuer's behalf) shall instruct the Trustee to
transfer amounts from the Interest Collection Subaccount to the Principal
Collection Subaccount and may, prior to the first Payment Date thereafter, use
such funds on behalf of the Issuer for the purchase of additional Collateral
Obligations in an amount sufficient to enable the Issuer (or the Collateral
Manager on the Issuer's behalf) to (i) provide to S&Peach Rating Agency a
Passing Report or (ii) obtain from S&P and DBRS written confirmation (which may
take the form of a press release or other written communication) of its
respective Initial Rating of the RatedRefinancing Notes rated by it; provided
that, in lieu of  any such transfer and application of funds as aforesaid, the
Issuer (or the Collateral Manager on the Issuer's behalf) may take such action,
including but not limited to, ana Refinancing Effective Date-Related Redemption
and/or transferring amounts from the Interest Collection Subaccount  to the
Principal Collection Subaccount as Principal Proceeds (for use in ana
Refinancing Effective Date-Related Redemption), sufficient to enable the Issuer
(or the Collateral Manager  on the Issuer's behalf) to (1) provide to S&Pthe
Rating Agencies a Passing Report or (2) obtain from S&P and DBRS written
confirmation (which may take the form of a press release or other written
communication) of itstheir respective Initial Rating of the RatedRefinancing
Notes; provided further that amounts may not be transferred from the Interest
Collection Subaccount to the Principal Collection Subaccount if, after giving
effect to such transfer, (I) the amounts available pursuant to the Priority of
Payments on the next succeeding Payment Date would be insufficient to pay the
full amount of the accrued and unpaid interest on any Class of Secured Notes on
such next succeeding Payment Date or (II) such transfer would result in a
deferral of interest with respect to the Class B Notes or the Class C Notes on
the next succeeding Payment Date.

 

(d)S&P CDO Monitor Test. TheAs of the Refinancing Date, it shall be deemed that
the Collateral Manager has not yet elected to utilize the S&P CDO Monitor in
determining compliance with the S&P CDO Monitor Test, and the Collateral Manager
may, at any time after the ClosingRefinancing Date upon at least five Business
Days' prior written notice to S&P, the Trustee and the Collateral Administrator,
elect to utilize the S&P CDO Monitor in determining compliance with the S&P CDO
Monitor Test (the effective date specified by the Collateral Manager for such
election, the "S&P CDO Monitor Election Date").

 

170

--------------------------------------------------------------------------------

 

Section 7.19 Representations Relating to Security Interests
in  the  Assets.  (a)  The Issuer hereby represents and warrants that, as of the
ClosingRefinancing Date (which representations and warranties shall survive the
execution of this Indenture and be deemed to be repeated on each date on which
an Asset is Granted to the Trustee hereunder):

 

(i)The Issuer owns such Asset free and clear of any lien, claim or encumbrance
of any person, other than such as are created under, or permitted by, this
Indenture other than Permitted Liens.

 

(ii)Other than the security interest Granted to the Trustee pursuant to this
Indenture, except as permitted by this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Assets. The Issuer has not authorized the filing of and is not aware of any
Financing Statements against the Issuer that include a description of collateral
covering the Assets other than any Financing Statement relating to the security
interest granted to the Trustee hereunder or that has been terminated; the
Issuer is not aware of any judgment, PBGC liens or tax lien filings against the
Issuer.

 

(iii)All Assets constitute Cash, accounts (as defined in Section 9-102(a)(2) of
the UCC), Instruments, general intangibles (as defined in Section 9-102(a)(42)
of the UCC), uncertificated securities (as defined in Section 8-102(a)(18) of
the UCC), Certificated Securities or security entitlements to financial assets
resulting from the crediting of financial assets to a "securities account" (as
defined in Section 8-501(a) of the UCC).

 

(iv)All Accounts constitute "securities accounts" under Section 8-501(a) of the
UCC.

 

(v)This Indenture creates a valid and continuing security interest (as defined
in Section 1 - 201(37) of the UCC) in such Assets in favor of the Trustee, for
the benefit and security of the Secured Parties, which security interest is
prior to all other liens, claims and encumbrances (except as permitted otherwise
in this Indenture), and is enforceable as such against creditors of and
purchasers from the Issuer.

 

(b)The Issuer hereby represents and warrants that, as of the ClosingRefinancing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:

 

(i)Either (x) the Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Instruments granted to the Trustee, for the
benefit and security of the Secured Parties or (y) (A) all original executed
copies of each promissory note or mortgage note that constitutes or evidences
the Instruments have been delivered to the Trustee or the Issuer has received
written acknowledgement from a custodian that such custodian is
holding  the  mortgage  notes  or  promissory  notes  that  constitute  evidence  of        the

 

171

--------------------------------------------------------------------------------

 

Instruments solely on behalf of the Trustee and for the benefit of the Secured
Parties and

(B) none of the Instruments that constitute or evidence the Assets has any marks
or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Trustee, for the benefit of the Secured
Parties.

 

(ii)The Issuer has received all consents and approvals required by the terms of
the Assets to the pledge hereunder to the Trustee of its interest and rights in
the Assets.

 

(c)The Issuer hereby represents and warrants that, as of the ClosingRefinancing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:

 

(i)All of such Assets have been and will have been credited to one of the
Accounts which are securities accounts within the meaning of Section 8-501(a) of
the UCC. The Securities Intermediary for each Account has agreed to treat all
assets  credited  to   such   Accounts   as   "financial   assets"   within  
the   meaning   of   Section 8-102(a)(9) the UCC.

 

(ii)The Issuer has received all consents and approvals required by the terms of
the Assets to the pledge hereunder to the Trustee of its interest and rights in
the Assets.

 

(iii)(x) The Issuer has caused or will have caused, within ten days after the
Closing Date, the filing of all appropriate Financing Statements in the proper
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest granted to the Trustee, for the benefit and security of
the Secured Parties, hereunder  and (y) (A) the Issuer has delivered to the
Trustee a fully executed Securities Account Control Agreement pursuant to which
the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or (B)
the Issuer has taken all steps necessary to cause the Custodian to identify in
its records the Trustee as the person having a security entitlement against the
Custodian in each of the Accounts.

 

(iv)The Accounts are not in the name of any person other than the Issuer or the
Trustee. The Issuer has not consented to the Custodian to comply with
the  entitlement order of any Person other than the Trustee (and the Issuer
prior to a notice of exclusive control being provided by the Trustee).

 

(d)The Issuer hereby represents and warrants that, as of the ClosingRefinancing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:

 

(i)The Issuer has caused or will have caused, within ten days after the Closing
Date, the filing of all appropriate Financing Statements in the proper filing
office in  the  appropriate  jurisdictions  under  applicable  law  in  order
to  perfect  the security

 

172

--------------------------------------------------------------------------------

 

interest in the Assets granted to the Trustee, for the benefit and security of
the Secured Parties, hereunder.

 

(ii)The Issuer has received, or will receive, all consents and approvals
required by the terms of the Assets to the pledge hereunder to the Trustee of
its interest and rights in the Assets.

 

(e)The Issuer hereby represents, warrants and covenants that, as of the Closing
Date and the Refinancing Date (which representations and warranties shall
survive the execution of this Indenture and be deemed to be repeated on each
date on which an Asset is Granted to the Trustee hereunder) each payment of
principal or interest with respect to the Notes made under this Indenture will
have been made (i) in payment of a debt incurred by the Issuer in the ordinary
course of business or financial affairs of the Issuer and (ii) in the ordinary
course of business or financial affairs of the Issuer.

 

The Co-Issuers agree to notify the Collateral Manager and S&Pthe Rating Agencies
promptly if they become aware of the breach of any of the representations and
warranties contained in this Section 7.19 and shall not, without satisfaction of
the Global Rating Agency Condition, waive any of the representations and
warranties in this Section 7.19 or any breach thereof.

 

Section 7.20 Information.  The Issuer will deliver to the Trustee and each
Rating  Agency then rating any Class of Notes (and the Trustee shall furnish
copies thereof to each of the Holders):

 

(a)as soon as reasonably available and in any event within 120 days after the
end of each fiscal year, a balance sheet of the Issuer or, if the Issuer is
consolidated with the balance sheet of the BDC, of the BDC as of the end of such
fiscal year and the related statements of operations and cash flows for such
fiscal year audited by Independent public accountants of nationally recognized
standing;

 

(b)as soon as available and in any event within 45 days after the end of each of
the first three quarters of each fiscal year, (i) a balance sheet of the Issuer
or, if the Issuer is consolidated with the balance sheet of the BDC, of the BDC
as of the end of such quarter and the related statements of operations for such
quarter and for the portion of the Issuer's fiscal year ended at the end of such
quarter and (ii) such other information reasonably requested by thea Majority of
any Class of Notes in writing; and

 

(c)simultaneously with the delivery of each set of financial statements referred
to in clauses (a) and (b) above, a certificate of the Issuer certifying (x) that
such financial statements fairly present the financial condition and the results
of operations of the Issuer on the dates and for the periods indicated, on the
basis of GAAP, subject, in the case of interim financial statements, to normally
recurring year-end adjustments and the absence of notes, and (y) that an
Authorized Officer of the Issuer has reviewed the terms of the Transaction
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Issuer during
the period beginning on the date through which the last such review was made

 

173

--------------------------------------------------------------------------------

 

pursuant to this Section 7.20(c) (or, in the case of the first certification
pursuant to this Section 7.20(c), the Closing Date) and ending on a date not
more than ten Business Days prior to the date of such delivery and that on the
basis of such financial statements and such review of the Transaction Documents,
no Default occurred and is continuing or, if any such Default has occurred and
is then continuing, specifying the nature and extent thereof and, if continuing,
the action the Issuer is taking or proposes to take in respect thereof.

 

Section 7.21 Credit Estimates. (a) For any Collateral Obligation which has an
S&P Rating determined pursuant to clause (iii)(b) of the definition of "S&P
Rating", the Collateral Manager on behalf of the Issuer or the issuer of such
Collateral Obligation shall, prior to or within 30 days after the acquisition of
such Collateral Obligation, apply (and concurrently submit all available
Information in respect of such application) to S&P for a credit estimate. So
long as (i) the Collateral Manager acts in accordance with the procedures and
requirements specified in the definition of "S&P Rating" relating to credit
estimates and (ii) during the immediately preceding 12 calendar months, no more
than five Collateral Obligations that were Deemed Rated Obligations have
received credit estimates that have resulted in such Deemed Rated Obligations
that were not deemed to be CCC Collateral Obligations to constitute CCC
Collateral Obligations or Defaulted Obligations as a result of the receipt of an
applicable credit estimate, clause (xviixviii) of Concentration Limitations
shall not be breached if a Deemed  Rated Obligation becomes a CCC Collateral
Obligation due to such Collateral Obligation receiving a lower credit estimate
than the rating determined by the Collateral Manager with respect to such
Collateral Obligation pursuant to, and in accordance with, clause (iii)(b) of
the definition of "S&P Rating".

 

(b)With respect to any Collateral Obligation for so long as the Class A-1 Notes
are Outstanding:

 

(i)if at any time such Collateral Obligation does not have a DBRS Long Term
Rating, then the Collateral Manager (on behalf of the Issuer) will, within 10
Business Days after (x) the acquisition of such Collateral Obligation or (y) the
withdrawal of a DBRS Long Term Rating from such Collateral Obligation, apply to
DBRS for a credit estimate (and promptly notify the Collateral Administrator of
such application), which will be used to determine the DBRS Risk Score for such
Collateral Obligation;

 

(ii)if the DBRS Risk Score of such Collateral Obligation is determined based on
a credit estimate, (i) the Collateral Manager (on behalf of the Issuer) shall
apply to renew such credit estimate at least annually and (ii) the Collateral
Manager (on behalf of the Issuer) shall notify DBRS within 10 Business Days of
any amendment to the Underlying Instruments for such Collateral Obligation that,
in the judgment of the Collateral Manager in accordance with the Standard of
Care, could reasonably be expected to materially impact the creditworthiness of
such Collateral Obligation; and

 

(iii)promptly following the receipt of a credit estimate from DBRS with respect
to such Collateral Obligation, the Collateral Manager (on behalf of the Issuer)
will    notify

 

174

--------------------------------------------------------------------------------

 

the Collateral Administrator and provide the Collateral Administrator with the
letter providing such credit estimate.

 

ARTICLE VIII

 

SUPPLEMENTAL INDENTURES

 

Section 8.1Supplemental Indentures Without Consent of Holders of Notes.  
Without the consent of the Holders of any Notes and, in the case of any
supplemental indenture that affects the obligations or rights of the Collateral
Manager in any manner (including, without limitation, (x) modifying the
restrictions on the acquisition and disposition of Collateral Obligations or the
definition of "Collateral Obligation," (y) expanding or restricting the
Collateral Manager's discretion or (z) affecting the amount or priority of any
fees or other amounts payable to the Collateral Manager in any manner), with the
writtenbut with the consent of the Collateral Manager and, except as provided in
Section 8.3, without an Opinion of Counsel being provided to the Issuer or the
Trustee as to whether any Class of Notes would be materially and adversely
affected thereby, the Co-Issuers, when authorized by Board Resolutions, and the
Trustee, at any time and from time to time subject to Section 8.3, may enter
into one or more indentures supplemental hereto, in form satisfactory to the
Trustee, for any of the following purposes:

 

(i)to evidence the succession of another Person to the Issuer or the Co-Issuer
and the assumption by any such successor Person of the covenants of the Issuer
or the Co-Issuer herein and in the Notes;

 

(ii)to add to the covenants of the Co-Issuers or the Trustee for the benefit of
the Secured Parties or to surrender any right or power conferred upon the Issuer
by this Indenture;

 

(iii)to convey, transfer, assign, mortgage, deliver or pledge any property to or
with the Trustee, or to modify any representations concerning the Assets to
conform to applicable law or requirements of any Rating Agency or to add to the
conditions, limitations or restrictions on the authorized amount, terms and
purposes of the issue, authentication and delivery of the Notes;

 

(iv)to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.9, 6.10 and 6.12 hereof;

 

(v)to correct or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;

 

175

--------------------------------------------------------------------------------

 

(vi)to modify the restrictions on and procedures for resales and other transfers
of Notes to reflect any changes in ERISA or other applicable law or regulation
(or the interpretation thereof) or to enable the Co-Issuers to rely upon any
exemption from registration under the Securities Act or the Investment Company
Act or otherwise comply with any applicable securities law, or to remove
restrictions on resale  and transfer to the extent not required thereunder,
including, without limitation, by reducing the minimum denomination of any Class
of Notes;

 

(vii)to make such changes (including the removal and appointment of any listing
agent, transfer agent, paying agent or additional registrar in Ireland) as shall
be necessary or advisable in order for the Listed Notes to be or remain listed
on an exchange, including the Irish Stock Exchange, and otherwise to amend this
Indenture to incorporate any changes required or requested by governmental
authority, stock exchange authority, listing agent, transfer agent, paying agent
or additional registrar for the Notes in connection therewith;

 

 

(viii)

[reserved];

 

(ix)subject to Section 8.3(b), to correct or supplement any inconsistent or
defective provisions in this Indenture or to cure any ambiguity, omission or
errors in this Indenture;

 

(x)subject to Section 8.3(b), to conform the provisions of this Indenture to the
Offering Circular;

 

(xi)to take any action necessary or helpful (A) to prevent the Issuer or the
Trustee from becoming subject to any withholding or other taxes or assessments
or (B) to prevent the Issuer from being treated as other than a partnership or
disregarded entity for

U.S. federal income tax purposes;

 

(xii)to make such changes as shall be necessary to permit the Co-Issuers to (A)
issue or co-issue, as applicable, additional notes of any one or more existing
Classes; provided that any such additional issuance or co-issuance, as
applicable, of notes shall be issued or co-issued, as applicable, in accordance
with this Indenture, including   Sections 2.13 and 3.2; provided, further, that
theno supplemental indenture effecting such additional issuance may not amend
the requirements described under Sections 2.13 and 3.2; or (B) to issue
replacement securities in connection with a Refinancing in accordance with this
Indenture; provided, further, that no consent of the Holders of any Notes or any
other party (other than the Collateral Manager) shall be required in connection
with a U.S. Risk Retention Issuance or an issuance of additional Subordinated
Notes that are required to prevent or cure an EU Retention Deficiency;

 

 

(xiii)

to amend the name of the Issuer or the Co-Issuer;

 

176

--------------------------------------------------------------------------------

 

(xiv)subject to Section 8.3(b), to evidence any waiver or modification by S&P or
DBRS as to any requirement or condition, as applicable, of S&P or DBRS set forth
herein;

 

(xv)subject to Section 8.3(b), to modify the terms hereof in order that it
may  be consistent with the requirements of S&P or DBRS, including to address
any change in the rating methodology employed by S&P or DBRS;

(xvi)to take any action necessary or advisable (1) to allow the Issuer to comply
with the Tax Account Reporting Rules (including providing for remedies against,
or imposing penalties upon, Holders who fail to comply with their Holder Tax
Obligations or otherwise cause the Issuer to fail to comply with the Tax Account
Reporting Rules) or (2) for the Bankruptcy Subordination Agreement; and to (A)
issue a new Note or Notes  in respect of, or issue one or more new sub-classes
of, any Class of Notes, in each case with new identifiers (including CUSIPs,
ISINs and Common Codes, as applicable), to the extent that the Issuer or the
Trustee determines that one or more beneficial owners of the Notes of such Class
have failed to comply with their Holder Tax Obligations or would otherwise cause
the Issuer to fail to comply with the Tax Account Reporting Rules or in
connection with the Bankruptcy Subordination Agreement; provided that any
sub-class  of a Class of Notes issued pursuant to this clause shall be issued on
identical terms as,  and rank pari passu in all respects with, the existing
Notes of such Class and (B) provide for procedures under which beneficial owners
of such Class that have complied with their Holder Tax Obligations and do not
otherwise cause the Issuer to fail to comply with the Tax Account Reporting
Rules (or subject to the Bankruptcy Subordination Agreement, as the case may be)
may take an interest in such new Note(s) or sub-class(es);

 

(xvii)to modify the procedures herein relating to compliance with Rule 17g-5 of
the Exchange Act;

 

(xviii)subject to the approval of all of the Holders of the Class A-1R Notes as
described in Section 8.3(b), for so long as such Notes are Outstanding, to amend
any provision of this Indenture relating solely to the manner, timing and
conditions of Class A-1R Borrowings;

 

(xix)subject to Section 8.3(b), to amend, modify, enter into or accommodate the
execution of any Hedge Agreement upon terms satisfactory to the Collateral
Manager;

 

(xx)to accommodate the settlement of the Secured Notes in book-entry form
through the facilities of DTC or otherwise; provided that no such book-entry
settlement will apply in respect of the Subordinated Notes;

 

 

(xxi)

to facilitate any necessary filings, exemptions or registrations with the

CFTC;

 

 

(xxii)

subject to Section 8.3(c), to accommodate changes to the EU Retention

Requirement Laws and the Origination Requirement (including such changes as may
be required by the Securitisation Regulation); provided that if the Trustee
receives written

 

177

--------------------------------------------------------------------------------

 

notice from any Affected Investor certifying that such Affected Investor would
be materially and adversely affected by such supplemental indenture does not
adversely affect any Holder of Secured Notes; orpursuant to this clause (xxii)
within 10 Business Days after the initial notice thereof has been delivered,
such supplemental indenture shall only be effective with the prior written
consent of the Affected Investors materially and adversely affected thereby;

 

(xxiii)subject to Section 8.3(c), to amend, modify or otherwise accommodate
changes to this Indentureto make any modification determined by the Collateral
Manager (based on the advice of nationally recognized counsel experienced in
such matters) as necessary or advisable to comply with the U.S. Risk Retention
Regulations; provided that such supplemental indenture does not adversely affect
any Holder of Secured Notes.Rules, including, without limitation, in connection
with a Refinancing,

Optional Redemption, additional issuance of Notes or material amendment; or

 

(xxiv)to make any amendments determined in the reasonable judgment of the Issuer
(or the Collateral Manager on behalf of the Issuer) to be necessary or advisable
to facilitate a change from "LIBOR" to an Alternative Rate (including any
Reference Rate Modifier) as set forth in the last paragraph of the definition of
"LIBOR" and its related definitions;

 

provided that, with respect to any supplemental indenture which, by its terms,
(x) provides for an Optional Redemption by Refinancing, of all, but not less
than all, Classes of the Secured Notes in whole, but not in part, and (y) is
consented to by the Holders of at least a Majority of the Subordinated Notes,
notwithstanding anything to the contrary herein, the Collateral Manager may,
without regard to any other consent requirement specified above or elsewhere in
this Indenture, cause such supplemental indenture to also (a) effect an
extension of the end of the Reinvestment Period, (b) establish a non-call period
for the replacement securities or loans issued to replace such Secured Notes or
prohibit a future refinancing of such replacement securities or loans, (c)
modify the Maximum Weighted Average Life Test, (d) provide for a stated maturity
of such replacement securities or loans that is later than the Stated Maturity
of the Secured Notes, (e) effect an extension of the Stated Maturity of the
Subordinated Notes, and/or (f) make any other supplements or amendments to this
Indenture (a "Reset Amendment"). For the avoidance of doubt, Reset Amendments
are not subject to any consent requirements that would otherwise apply to
supplemental indentures described in Section 8.2 or elsewhere in this Indenture.

 

Section 8.2 Supplemental Indentures With Consent of Holders of Notes. (a) With
the written consent of the Collateral Manager (in the case of any supplemental
indenture that affects the obligations or rights of the Collateral Manager in
any manner including, without limitation, (x) modifying the restrictions on the
acquisition and disposition of Collateral Obligations or the definition of
"Collateral Obligation," (y) expanding or restricting the Collateral Manager's
discretion or (z) affecting the amount or priority of any fees or other amounts
payable to the Collateral Manager in any manner), a Majority of each Class of
Secured Notes materially and adversely affected thereby, if any, if the
Subordinated Notes are materially and adversely affected thereby, a Majority of
the Subordinated Notes, and any Hedge Counterparty  materially

 

 

 

178

--------------------------------------------------------------------------------

 

and adversely affected thereby as determined in the reasonable judgment of such
Hedge Counterparty (provided such Hedge Counterparty notifies the Issuer and the
Trustee in writing no later than the Business Day prior to the proposed date of
execution of such supplemental indenture), the Trustee and the Co-Issuers may,
subject to Section 8.3, execute one or more indentures supplemental hereto to
add any provisions to, or change in any manner or eliminate any of the
provisions of, this Indenture or modify in any manner the rights of the Holders
of the Notes of any Class under this Indenture; provided that notwithstanding
anything  in this Indenture to the contrary, no such supplemental indenture
shall, without the consent of each Holder of each Outstanding Note of each Class
materially and adversely affected thereby:

 

(i)subject to Section 8.2(b) below, change the Stated Maturity of the principal
of or the due date of any installment of interest on any Secured Note or any
Class A-1R Note Additional Amounts, reduce the principal amount thereof or the
rate of interest thereon (other than in connection with the adoption of an
Alternative Rate as set forth in the definition of the term "LIBOR" or a Reset
Amendment) (or, in the case of the Class A-1R Notes, the Commitment Fee Rate) or
the Redemption Price with respect to any Note or Class A-1R Note Additional
Amounts with respect to any Class A- 1R Note, or change the earliest date on
which Notes of any Class may be redeemed, change the provisions of this
Indenture relating to the application of proceeds of any Assets to the payment
of principal of or interest on the Secured Notes or distributions on the
Subordinated Notes or change any place where, or the coin or currency in which,
Notes or the principal thereof or interest or any distribution thereon or any
Class A-1R Note Additional Amount is payable, or impair the right to institute
suit for the enforcement of any such payment on or after the Stated Maturity
thereof (or, in the case of redemption, on or after the applicable Redemption
Date);

 

(ii)reduce the percentage of the Aggregate Outstanding Amount of Holders of each
Class whose consent is required for the authorization of any such supplemental
indenture or for any waiver of compliance with certain provisions of this
Indenture or certain defaults hereunder or their consequences provided for in
this Indenture;

 

(iii)materially impair or materially and adversely affect the Assets except as
otherwise permitted in this Indenture;

 

(iv)except as otherwise permitted by this Indenture, permit the creation of any
lien ranking prior to or on a parity with the lien of this Indenture with
respect to any part of the Assets or terminate such lien on any property at any
time subject hereto or deprive the Holder of any Secured Note of the security
afforded by the lien of this Indenture;

 

(v)reduce the percentage of the Aggregate Outstanding Amount of Holders of any
Class of Secured Notes whose consent is required to request the Trustee to
preserve the Assets or rescind the Trustee's determination to preserve the
Assets pursuant to Section 5.5 or to sell or liquidate the Assets pursuant to
Section 5.4 or 5.5;

 

(vi)modify any of the provisions of (x) this Section 8.2, except to increase the
percentage of Outstanding Notes the consent of the Holders of which is required
for any
such  action  or  to  provide  that  certain  other  provisions  of  this  Indenture  cannot  be

 

179

 

179

--------------------------------------------------------------------------------

 

modified or waived without the consent of the Holder of each Note Outstanding
and affected thereby or (y) Section 8.1 or Section 8.3;

 

(vii)modify the definition of the term "Outstanding" or the Priority of Payments
set forth in Section 11.1(a); or

 

(viii)modify any of the provisions of this Indenture in such a manner as to
affect the calculation of the amount of any payment of interest or Commitment
Fee or principal on any Secured Note or any Class A-1R Note Additional Amounts
or any amount available for distribution to the Subordinated Notes, or to affect
the rights of the Holders of any Secured Notes to the benefit of any provisions
for the redemption of such Secured Notes contained herein.

 

(b)The entry into any supplemental indenture for the purpose of reducing  the
interest rate on any Class of Secured Notes (any such Class, the "Reduced
Interest Class") will be deemed not to have a material and adverse effect on any
Holder or beneficial owner of Notes except the Holders and beneficial owners of
the Reduced Interest Class. Any such  supplemental indenture shall not require
the consent of any Holder of any Class of Notes except the Reduced Interest
Class but shall, for the avoidance of doubt, require the consent of each Holder
of the Reduced Interest Class.

 

(c)Notwithstanding any other provision relating to supplemental indentures, at
any time after the expiration of the Non-Call Period, if any Class of Notes has
been or contemporaneously with the effectiveness of any supplemental indenture
will be paid in full in accordance with this Indenture as so supplemented or
amended, the written consent of any holder of any Note of such Class will not be
required with respect to such supplemental indenture.

 

Section 8.3 Execution of Supplemental Indentures. (a) The Trustee shall join in
the execution of any such supplemental indenture and to make any further
appropriate agreements and stipulations which may be therein contained, but the
Trustee shall not be obligated to enter into any such supplemental indenture
which affects the Trustee's own rights, duties, liabilities or immunities under
this Indenture or otherwise, except to the extent required by law.

 

(b)With respect to any supplemental indenture permitted by Section 8.1 or 8.2
the consent to which is expressly required pursuant to such Section from all or
a Majority of Holders of each Class materially and adversely affected
thereby  and/or  any  Hedge Counterparty materially and adversely affected
thereby, the Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel (which may be supported as to factual (including financial
and capital markets) matters by any relevant certificates and other documents
necessary or advisable in the judgment of counsel delivering such Opinion of
Counsel) or an Officer's certificate of the Collateral Manager (as applicable)
as to (i) whether or not the Holders of any Class of Secured Notes would be
adversely affected or materially and adversely affected, as applicable, by such
supplemental indenture, (ii) whether or not the Subordinated Notes would be
materially and adversely affected by such supplemental indenture and (iii)
whether or not a non-consenting Hedge Counterparty would be materially and
adversely affected by such supplemental indenture. Such determination shall, in
each such

 

180

--------------------------------------------------------------------------------

 

case, be conclusive and binding on all present and future Holders.  In executing
or accepting  the additional trusts created by any supplemental indenture
permitted by this Article VIII or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying  upon, an
Opinion of Counsel and Officer's certificate of the Collateral Manager stating
that the execution of such supplemental indenture is authorized and permitted by
this Indenture and that all conditions precedent thereto have been satisfied.
The Trustee shall not be liable  for  any reliance made in good faith upon such
an Opinion of Counsel or such an Officer's certificate of the Collateral
Manager. In addition, in the case of any proposed supplemental indenture
described in clauses (ix), (x), (xiv), (xv) and (xix) of Section 8.1 (each, a
"Consent Amendment") that is proposed while the Class A-1 Notes or the Class A-2
Notes remain Outstanding, the Co-Issuers and the Trustee shall not enter into
such proposed supplemental indenture without the written consent of a Majority
of the Controlling Class. In the case of any proposed supplemental indenture
described in clause (xviii) of Section 8.1, the Co-Issuers and the Trustee shall
not enter into such proposed supplemental indenture without the written consent
of all of the Holders of the Class A-1R Notes.

 

(c)In the case of any proposed supplemental indenture described in clause (xxii)
or (xxiii) of Section 8.1, if the Trustee receives written notice of objection
to such supplemental indenture from any Holder of Secured Notes at least one
Business Day prior to the execution of such supplemental indenture, such
supplemental indenture will only be effective with the prior written consent of
a Majority of each Class of Secured Notes adversely affected thereby.[Reserved].

 

(d)At the cost of the Co-Issuers, for so long as any Notes shall remain
Outstanding, not later than 15 Business Days prior to the execution of any
proposed supplemental indenture pursuant to Section 8.1 or Section 8.2, the
Trustee shall deliver to the Collateral Manager, the Collateral Administrator,
each Hedge Counterparty and the Noteholders (other than, with respect to a
supplemental indenture to effect a Refinancing, the Noteholders of Notes to be
redeemed in connection with such Refinancing) a copy of such supplemental
indenture; provided that notice of any Consent Amendment shall be delivered not
later than 30 days prior to the execution of the proposed supplemental
indenture. At the cost of the Issuer, for so long  as any Class of Secured Notes
shall remain Outstanding and such Class is rated by S&P or DBRS, the Issuer
shall provide to S&P and/or DBRS, as applicable, (i) a copy of any proposed
supplemental indenture at least 15 Business Days prior to the execution thereof
(provided that notice of any Consent Amendment shall be delivered not later than
30 days prior to the execution of the proposed supplemental indenture) and (ii)
a copy of the executed supplemental indenture after its execution. At the cost
of the Co-Issuers, the Trustee shall provide to the Holders (in the manner
described in Section 14.4) a copy of the executed supplemental indenture after
its execution together with a copy of any confirmations from S&P or DBRS, as
applicable, that were received in connection with the supplemental indenture.
Any failure of the Trustee to publish or deliver such notice, or any defect
therein, shall not in any way impair or affect the validity of any such
supplemental indenture.

 

(e)It shall not be necessary for any Act of Holders to approve the particular
form of any proposed supplemental indenture, but it shall be sufficient, if the
consent of any Holders to

 

181

--------------------------------------------------------------------------------

 

such proposed supplemental indenture is required, that such Act shall approve
the substance thereof.

 

(f)The Collateral Manager shall not be bound to follow any amendment or
supplement to this Indenture until it has received a copy of any such amendment
or supplement from the Issuer or the Trustee and, if such amendment or
supplement, as described above, requires the Collateral Manager's consent, shall
have consented thereto in writing, and until such amendment or supplement is in
fact validly executed and enforceable. Neither the Trustee nor the Collateral
Administrator shall be obligated to enter into any supplemental indenture which
affects the Trustee's or the Collateral Administrator's own rights, duties,
liabilities or immunities under this Indenture or otherwise.

 

(f)(g) For so long as any Notes are listed on the Irish Stock Exchange, the
Issuer shall notify the Irish Stock Exchange of any modification to this
Indenture.

 

(g)Notwithstanding anything to the contrary herein, no Holder of any Class that
is being refinanced on the effective date of the supplemental indenture or in
connection with the supplemental indenture shall be considered to be materially
and adversely affected by such supplemental indenture and no consent of any
Holder of any Class that is being refinanced on the effective date of the
supplemental indenture or in connection with the supplemental indenture shall be
required with respect to such supplemental indenture.

 

Section 8.4 Effect of Supplemental Indentures. Upon  the  execution  of  any
supplemental indenture under this Article VIII, this Indenture shall be modified
in accordance therewith, and such supplemental indenture shall form a part of
this Indenture for all purposes; and every Holder of Notes theretofore and
thereafter authenticated and delivered hereunder shall be bound thereby.

 

Section 8.5 Reference in Notes to Supplemental Indentures. Notes authenticated
and delivered as part of a transfer, exchange or replacement pursuant to Article
II of Notes originally issued hereunder after the execution of any supplemental
indenture pursuant to this Article VIII may, and if required by the Issuer
shall, bear a notice in form approved by the Trustee as to any matter provided
for in such supplemental indenture. If the Applicable Issuers shall so
determine, new Notes, so modified as to conform in the opinion of the Co-Issuers
to any such supplemental indenture, may be prepared and executed by the
Applicable Issuers and authenticated and delivered by the Trustee in exchange
for Outstanding Notes.

 

ARTICLE IX

 

REDEMPTION OF NOTES

 

Section 9.1 Mandatory Redemption. If (x) a Coverage Test is not satisfied on any
Determination Date on which such Coverage Test is applicable or (y) the Interest
Diversion Test is not satisfied on any Measurement Date after the end of the
Reinvestment Period, the Issuer shall apply available amounts in the Payment
Account to make payments on the Secured Notes pursuant to the Priority of
Payments (a "Mandatory Redemption").

 

182

--------------------------------------------------------------------------------

 

Section 9.2 Optional Redemption. (a) The Secured Notes shall be redeemable by
the Applicable Issuers, on any Business Day after the Non-Call Period, at the
written direction of a Majority of the Subordinated Notes, as follows: based
upon such written direction, (i) the Secured Notes shall be redeemed in whole
(with respect to all Classes of Secured Notes) but not in part from Sale
Proceeds and/or Refinancing Proceeds; or (ii) the Secured Notes shall be
redeemed in part by Class from Refinancing Proceeds (so long as any Class of
Secured Notes to be redeemed represents not less than the entire Class of such
Secured Notes). In connection with any such Optional Redemption, the Secured
Notes shall be redeemed at the applicable Redemption Prices and a Majority of
the Subordinated Notes must provide the above described written direction to the
Issuer and the Trustee not later than 45 days (or such shorter period of time as
the Trustee and the Collateral Manager find reasonably acceptable) prior to the
Business Day on which such redemption is to be made; provided that all Secured
Notes to be redeemed must be redeemed simultaneously. The terms of any
Refinancing and any financial institutions acting as lenders thereunder or
purchasers thereof shall be acceptable to the Collateral Manager and a Majority
of the Subordinated Notes, and any Refinancing shall satisfy the conditions set
forth in this Section 9.2.

 

(b)The Subordinated Notes may be redeemed, in whole but not in part (subject to
Sections 9.2(d) and (e) with respect to a redemption from proceeds that include
Refinancing Proceeds), on any Business Day on or after the redemption or
repayment in full of the Secured Notes, at the direction of a Majority of the
Subordinated Notes (which direction may be given in connection with a direction
to redeem the Secured Notes or at any time after the Secured Notes have been
redeemed or repaid in full).

 

(c)In the event of any redemption pursuant to this Section 9.2 or Section 9.3,
the Issuer shall, at least 30 days prior to the Redemption Date, notify the
Trustee in writing of such Redemption Date, the applicable Record Date, the
principal amount of Notes to be redeemed on such Redemption Date and the
applicable Redemption Prices; provided that failure to effect any Optional
Redemption which is withdrawn by the Co-Issuers in accordance with this
Indenture shall not constitute an Event of Default.

 

(d)In the case of a Refinancing upon a redemption of the Secured Notes in whole
but not in part, such Refinancing will only be effective if (i) the Refinancing
Proceeds, all Sale Proceeds from the sale of Collateral Obligations and other
Assets in accordance with the procedures set forth herein, and all other
available funds will be at least sufficient to redeem simultaneously the Secured
Notes, in whole but not in part, and to pay the other amounts included in the
aggregate Redemption Price and all accrued and unpaid Administrative Expenses
(regardless of the Administrative Expense Cap), including the reasonable fees,
costs, charges and expenses incurred by the Co-Issuers, the Trustee and the
Collateral Administrator (including reasonable attorneys' fees and expenses) in
connection with such Refinancing, (ii)  the Sale Proceeds, Refinancing Proceeds
and other available funds are used (to the extent necessary) to make such
redemption and (iii) the agreements relating to the Refinancing contain limited
recourse and non-petition provisions equivalent (mutatis mutandis) to those
contained  in Sections 2.7(i) and 5.4(d)(i).

 

(e)In the case of a Refinancing upon a redemption of the Secured Notes in part
by Class, such Refinancing will only be effective if (i) the Rating Agency
Condition has been

 

183

--------------------------------------------------------------------------------

 

satisfied with respect to any remaining Class of Rated Notes then Outstanding
that was not the subject of the Refinancing,Collateral Manager certifies to the
Trustee that the following conditions are satisfied:

 

 

(i)each Rating Agency has been notified of such Refinancing;

 

(ii)(ii) the Refinancing Proceeds will be at least sufficient to pay in full the
aggregate Redemption Prices of the entire Class or Classes of Secured Notes
subject to Refinancing,;

(iii)(iii) the Refinancing Proceeds are used (to the extent necessary) to make
such redemption,;

(iv)(iv) the agreements relating to the Refinancing contain limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those contained in
Sections 2.7(i) and 5.4(d)(i),;

(v)(v) the aggregate principal amount of any obligations providing the
Refinancing is no greater thanequal to the Aggregate Outstanding Amount of the
Secured Notes being redeemed with the proceeds of such obligations,; provided
that the aggregate principal amount of the obligations providing the Refinancing
may be greater than the Aggregate Outstanding Amount of the Class of Secured
Notes being redeemed if the Global Rating Agency Condition has been satisfied
with respect thereto;

 

(vi)(vi) the stated maturity of each class of obligations providing the
Refinancing is no earlier than the corresponding Stated Maturity of each Class
of Secured Notes being refinanced,;

(vii)(vii) the reasonable fees, costs, charges and expenses incurred in
connection with such Refinancing have been paid or will be adequately provided
for from the Refinancing Proceeds (except for expenses owed to persons that the
Collateral Manager informs the Trustee will be paid solely as Administrative
Expenses payable in accordance with this Indenture without regard to the
Administrative Expense Cap),;

 

(viii)(viii) the interest rate of any obligations providing the Refinancing will
not be greater than the interest rate of the Secured Notes subject to such
Refinancing (provided that (A) such condition shall be satisfied if (1) the
weighted average spread over LIBOR or fixed rate with respect to the obligations
providing the Refinancing is less than the weighted average spread or fixed rate
of the Secured Notes subject to Refinancing, or (2) solely with respect to any
Class of FixedFloating Rate Notes that are being refinanced by obligations with
a floatingfixed interest rate, the spreadimplied interest rate with respect to
such obligations is equal to or less than (I) the implied interest rate
calculated as (x) the fixed coupon minus (y) the forward implied swap rate for a
designated maturity equal to the weighted average life of such Notesobligations,
as determined by the Collateral Manager, is equal to or (II)less than the
initial spread applicable to any Pari Passu Class of Floating Rate Notes then
applicablewith respect to

 

184

--------------------------------------------------------------------------------

 

such Floating Rate Notes and (B) any Pari Passu Class may be refinanced using a
single class of fixed rate obligations or floating rate obligations),;

(ix)(ix) the obligations providing the Refinancing are subject to the Priority
of Payments and do not rank higher in priority pursuant to the Priority of
Payments than the Class of Secured Notes being refinanced,;

(x)(x) the voting rights, consent rights, redemption rights and all other rights
of the obligations providing the Refinancing are the same as the rights of the
corresponding Class of Secured Notes being refinanced,;

(xi)(xi) an opinion of tax counsel of nationally recognized standing in the
United States experienced in such matters shall be delivered to the Trustee to
the effect that any remaining Secured Notes that were not the subject of the
Refinancing will be treated as debtnot cause the Issuer to be classified as a
publicly traded partnership or association, in either case, taxable as a
corporation for U.S. federal income tax purposes or otherwise to be subject to
U.S. federal income tax on a net basis; and

 

(xii)(xii) subject to the immediately following sentence, any loan or issuance
of replacement securities in connection with the Refinancing shall be first
offered to holders of the entire Class or Classes of Secured Notes subject to
Refinancing.

 

The Collateral Manager (or an affiliate thereof) shall have the right to acquire
one or more Notes of one or more Classes in connection with any Refinancing if
the Collateral Manager determines that such acquisition is necessary to comply
with the U.S. Risk Retention RegulationsRules.

 

(f)The Holders of the Subordinated Notes will not have any cause of action
against any of the Co-Issuers, the Collateral Manager, the Collateral
Administrator or the Trustee for any failure to obtain a Refinancing. If a
Refinancing is obtained meeting the requirements specified above as certified by
the Collateral Manager, the Issuer and the Trustee shall amend this Indenture to
the extent necessary to reflect the terms of the Refinancing and no further
consent for such amendments shall be required from the Holders of Notes (other
than a Majority of the Subordinated Notes). The Trustee shall not be obligated
to enter into any amendment that, in its view, adversely affects its duties,
obligations, liabilities or protections hereunder, and the Trustee shall be
entitled to conclusively rely upon an Officer's certificate and/or Opinion of
Counsel as to matters of law (which may be supported as to factual (including
financial and capital markets) matters by any relevant certificates and other
documents necessary or advisable in the judgment of counsel delivering such
opinion of counsel) provided by the Issuer to the effect that such amendment
meets the requirements specified above and is authorized and permitted under
this Indenture (except that such Opinion of Counsel shall not be required to
opine as to the sufficiency of the Refinancing Proceeds).

 

(g)In connection with any Optional Redemption of Secured Notes, Holders of 100%
of the Aggregate Outstanding Amount of any Class of Secured Notes by notifying
the Trustee in writing prior to the Redemption Date may elect to receive less
than 100% of the

 

185

--------------------------------------------------------------------------------

 

Redemption Price that would otherwise be payable to the Holders of such Class of
Secured Notes.

 

(h)Any rating of replacement securities in connection with a Refinancing by a
Rating Agency will be based on a credit analysis specific to such replacement
securities and independent of the rating of the Secured Notes being refinanced.

 

Section 9.3 Tax Redemption.   (a) The Notes shall be redeemed in whole but not
in   part (any such redemption, a "Tax Redemption") at their applicable
Redemption Prices at the written direction (delivered to the Trustee) of (x) a
Majority of any Affected Class or (y) a Majority of the Subordinated Notes, in
either case following the occurrence of (and due to) a  Tax Event.

 

(b)In connection with any Tax Redemption, Holders of 100% of the Aggregate
Outstanding Amount of any Class of Secured Notes by notifying the Trustee in
writing prior to the Redemption Date may elect to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class of
Secured Notes.

 

(c)Upon its receipt of such written direction directing a Tax Redemption, the
Trustee shall promptly notify the Collateral Manager, the Holders and the Issuer
(which shall notify each Rating Agency then rating a Class of Rated Notes)
thereof.

 

(d)If an Officer of the Collateral Manager obtains actual knowledge of the
occurrence of a Tax Event, the Collateral Manager shall promptly notify in
writing the Administrator and the Issuer (which shall notify each Rating Agency
then rating a Class of Rated Notes), the Collateral Administrator and the
Trustee thereof, and upon receipt of such notice the Trustee shall promptly
notify the Holders of the Notes. Until the Trustee receives written notice from
the Collateral Manager or otherwise, the Trustee shall not be deemed to have
notice or knowledge to the contrary.

 

Section 9.4 Redemption Procedures. (a) In the event of any redemption pursuant
to Section 9.2 or 9.3, the written direction required thereby shall be provided
to the Issuer, the Trustee and the Collateral Manager not later than 45 days (or
such shorter period of time as the Trustee and the Collateral Manager find
reasonably acceptable) prior to the Payment Dateday on which such redemption is
to be made (which date shall be designated in such notice). In the  event of any
redemption pursuant to Section 9.2 or 9.3, a notice of redemption shall be given
by first class mail, postage prepaid, mailed not later than nine Business Days
prior to the applicable Redemption Date, to each Holder of Notes, at such
Holder's address in the Register and S&Peach Rating Agency. In addition, for so
long as any Listed Notes are listed on the Irish Stock Exchange and so long as
the guidelines of such exchange so require, notice of redemption pursuant to
Section 9.2 or 9.3 shall also be given to the Holders thereof by publication on
the Irish Stock Exchange.

 

(b)All notices of redemption delivered pursuant to Section 9.4(a) shall state:

 

(i)the applicable Redemption Date;

 

186

--------------------------------------------------------------------------------

 

 

(ii)

the Redemption Prices of the Notes to be redeemed;

 

(iii)all of the Secured Notes that are to be redeemed are to be redeemed in full
and that interest on such Secured Notes shall cease to accrue on the
PaymentRedemption Date specified in the notice;

 

(iv)the place or places where Notes are to be surrendered for payment of the
Redemption Prices, which shall be the office or agency of the Co-Issuers to be
maintained as provided in Section 7.2; and

 

(v)whether the Subordinated Notes are to be redeemed in full on such Redemption
Date and, if so, the place or places where the Subordinated Notes are to be
surrendered for payment of the Redemption Prices, which shall be the office or
agency of the Co-Issuers to be maintained as provided in Section 7.2.

 

(c)The Co-Issuers may withdraw any such notice of redemption delivered pursuant
to Section 9.2 or Section 9.3 on any day up to and including the later of (x)
the day on which  the Collateral Manager is required to deliver to the Trustee
the sale agreement or agreements or certifications as described in Section
9.4(f) (if applicable), by written notice to the Trustee that the Collateral
Manager will be unable to deliver the sale agreement or agreements or
certifications described in Section 9.4(f) and (y) the day on which the Holders
of Notes are notified of such redemption in accordance with Section 9.4(a), by
written notice to the Trustee and the Collateral Manager. Any withdrawal of such
notice of redemption will be made by written notice to the Trustee and the
Collateral Manager. If the Co-Issuers so withdraw any notice of an Optional
Redemption or Tax Redemption or are otherwise unable to complete a redemption of
the Notes pursuant to Section 9.2 or Section 9.3, the Co-Issuers will comply
with all binding agreements, and the proceeds received from the sale of any
Collateral Obligations and other Assets sold in contemplation of such redemption
may be reinvested in accordance with the Eligibility Criteria during the
Reinvestment Period at the Collateral Manager's sole discretion (on behalf of
the Issuer). If the proceeds are not reinvested, or with respect to sales after
the Reinvestment Period, the proceeds will be applied as Principal Proceeds as
described in the Priority of Payments on the next Payment Date.

 

(d)Notice of redemption pursuant to Section 9.2 or 9.3 shall be given by the Co-
Issuers or, upon an Issuer Order, by the Trustee in the name and at the expense
of the Co- Issuers. Failure to give notice of redemption, or any defect therein,
to any Holder of any Note selected for redemption shall not impair or affect the
validity of the redemption of any other Notes.

 

(e)Unless Refinancing Proceeds are being used to redeem the Secured Notes in
whole or in part, upon receipt of a notice of redemption of the Secured Notes
pursuant to Section 9.2(a) or Section 9.3, the Collateral Manager in its sole
discretion shall direct the sale or sales (and the manner thereof) of all or
part of the Collateral Obligations and other Assets such that the proceeds from
such sale or sales and all other funds available for such purpose in the
Collection Account and the Payment Account will be at least sufficient to pay
the Redemption Prices of the Secured Notes (subject, in the case of an Optional
Redemption, to Section 9.2(d) above and, in the case of a Tax Redemption, to
Section 9.3(b) above) and to pay

 

187

--------------------------------------------------------------------------------

 

all amounts set forth in clauses (A) (without regard to the Administrative
Expense Cap), (B)  and (C) of Section 11.1(a)(i), as more particularly set forth
in Section 9.4(f) below. If such proceeds of such sale and all other funds
available for such purpose in the Collection Account and the Payment Account
would not be sufficient to redeem all Secured Notes and to pay such fees and
expenses, the Secured Notes may not be redeemed. The Collateral Manager, in its
sole discretion, may effect the sale or sales of all or any part of the
Collateral Obligations or other Assets through the direct sale of such
Collateral Obligations or other Assets or by participation or other arrangement.

 

(f)Unless Refinancing Proceeds are being used to redeem the Secured Notes in
whole or in part, in the event of any redemption pursuant to Section 9.2 or 9.3,
no Secured Notes may be optionally redeemed unless (i) at least fiveone Business
DaysDay before the scheduled Redemption Date the Collateral Manager shall have
furnished to the Trustee evidence, in a form reasonably satisfactory to the
Trustee, that the Collateral Manager on behalf of the Issuer has entered into a
binding agreement or agreements with a financial or other institution or
institutions whose short-term unsecured debt obligations (other than such
obligations whose rating is based on the credit of a Person other than such
institution) were rated, or guaranteed by a Person whose short-term unsecured
debt obligations were rated, at least "A-1" by S&P on the applicable trade date
or trade dates to purchase (directly or by participation or other arrangement),
not later than the Business Day immediately preceding the scheduled Redemption
Date in immediately available funds, all or part of the Assets and/or the Hedge
Agreements at a purchase price atthat it reasonably expects to be at least
sufficient, together with the Eligible Investments maturing, redeemable or
putable to the issuer thereof at par on or prior to the scheduled Redemption
Date, to pay all amounts set forth in clauses (A) (regardless of the
Administrative Expense Cap), (B) and (C) of Section 11.1(a)(i) and redeem  all
of the Secured Notes on the scheduled Redemption Date at the applicable
Redemption  Prices (or in the case of any Class of Secured Notes, such other
amount that the Holders of such Class have elected to receive, in the case of an
Optional Redemption or Tax Redemption where Holders of such Class have elected
to receive less than 100% of the Redemption Price that would otherwise be
payable to the Holders of such Class), or (ii) prior to selling any Collateral
Obligations and/or Eligible Investments, the Collateral Manager shall certify to
the Trustee  that, in its judgment, it reasonably expects that the aggregate sum
of (A) expected proceeds from the sale of Eligible Investments, and (B) for each
Collateral Obligation, the product of its principal balance and its Market Value
(expressed as a percentage of the par amount of such Collateral Obligation),
shall exceed the sum of (x) the aggregate Redemption Prices (or in the case of
any Class of Secured Notes, such other amount that the Holders of such Class
have elected to receive, in the case of an Optional Redemption or Tax Redemption
where Holders of such Class have elected to receive less than 100% of the
Redemption Price that would otherwise be payable to the Holders of such Class)
of the Outstanding Secured Notes and (y) all amounts set forth in clauses (A)
(regardless of the Administrative Expense Cap), (B) and (C) of Section
11.1(a)(i). Any certification delivered by the Collateral Manager pursuant to
this Section 9.4(f) shall include (1) the prices of, and expected proceeds from,
the sale (directly or by participation or other arrangement) of any Collateral
Obligations, Eligible Investments and/or Hedge Agreements and (2) all
calculations required by this Section 9.4(f). Any holder of
Notes,  the  Collateral  Manager  or  any  of  the  Collateral  Manager's  Affiliates  or  
accounts

 

188

--------------------------------------------------------------------------------

 

managed by it shall have the right, subject to the same terms and conditions
afforded to other bidders, to bid on Assets to be sold as part of an Optional
Redemption or Tax Redemption.

 

Section 9.5 Notes Payable on Redemption Date. (a) Notice of redemption pursuant
to Section 9.4 having been given as aforesaid, the Notes shall, on the
Redemption Date, subject to Section 9.4(f) and the Co-Issuers' right to withdraw
any notice of redemption pursuant  to  Section 9.4(c), become due and payable at
the Redemption Prices therein specified, and from  and after the Redemption Date
(unless the Issuer shall default in the payment of the Redemption Prices and
accrued interest) all such Notes that are Secured Notes shall cease to bear
interest on the Redemption Date. Upon final payment on a Note to be so redeemed,
the Holder shall present and surrender such Note at the place specified in the
notice of redemption on or prior to such Redemption Date. Payments of interest
on Secured Notes so to be redeemed which are payable on or prior to the
Redemption Date shall be payable to the Holders of such Secured Notes, or one or
more predecessor Notes, registered as such at the close of business on the
relevant Record Date according to the terms and provisions of Section 2.7(e).

 

(b)   If any Secured Note called for redemption shall not be paid upon
surrender    thereof for redemption, the principal thereof shall, until paid,
bear interest from the Redemption Date at the applicable Interest Rate for each
successive Interest Accrual Period such Secured Note remains Outstanding;
provided that the reason for such non-payment is not the fault of such
Noteholder.

 

Section 9.6 Special  Redemption  and  Refinancing  Effective  Date-Related
Redemption. Principal payments on the Secured Notes shall be made in part in
accordance with the Priority of Payments on any Payment Date during the
Reinvestment Period (any such date, a "Special Redemption Date"), if the
Collateral Manager at its sole discretion notifies the Trustee at least five
Business Days prior to the applicable Special Redemption Date that it has been
unable, for a period of at least 20 consecutive Business Days, to identify
additional Collateral Obligations that are deemed appropriate by the Collateral
Manager in its sole discretion and which would satisfy the Eligibility Criteria
in sufficient amounts to permit the investment or reinvestment of all or a
portion of the funds then in the Collection Account that are to be invested in
additional Collateral Obligations (a "Special Redemption").

 

On the Special Redemption Date, the amount in the Collection Account
representing Principal Proceeds which the Collateral Manager has determined
(with written notice to the Trustee and the Collateral Administrator) cannot be
reinvested in additional Collateral Obligations (such amount, the "Special
Redemption Amount"), will be applied as described in the Priority of Payments in
accordance with the Note Payment Sequence and the Reinvestment Period shall
terminate.

 

Principal payments on the Notes shall be made in whole or in part, at par
without payment of any redemption premium, in accordance with the Priority of
Payments if, after the Refinancing Effective Date, the Collateral Manager
notifies the Trustee that a redemption is required in order to (1) enable the
Issuer (or the Collateral Manager on the Issuer's behalf) to provide a Passing
Report to S&Peach Rating Agency or (2) cause S&P and DBRS to provide written  
confirmation   (which   may   take   the   form   of   a   press   release  
or   other written

 

189

--------------------------------------------------------------------------------

 

communication) of itstheir respective Initial Ratings of the Rated Notes (an
"rated by them (a "Refinancing Effective Date-Related Redemption").

 

For each Refinancing Effective Date-Related Redemption, on the first Payment
Date following the DueCollection Period for which the notice thereof is
effective (ana "Refinancing Effective Date-Related Redemption Date"), funds in
the Collection Account or the Payment Account will be available to be applied in
accordance with Section 11.1(a)(i) to the extent of available Interest Proceeds
and in accordance with Section 11.1(a)(ii) to the extent of available Principal
Proceeds (ana "Refinancing Effective Date-Related Redemption Amount").

 

Notice of payments pursuant to this Section 9.6 shall be given by the Co-Issuers
or, upon an Issuer Order, the Trustee in the name and at the expense of the
Co-Issuers, not less than in the case of a Special Redemption or Refinancing
Effective Date-Related Redemption, three  Business Days prior to the applicable
Special Redemption Date or Refinancing Effective Date- Related Redemption Date
by facsimile, email transmission or first class mail, postage prepaid, to each
Holder of Secured Notes to receive proceeds of a Special Redemption or to be
redeemed in connection with ana Refinancing Effective Date-Related Redemption,
as applicable, at such Holder's facsimile number, email address or mailing
address in the Register and to each Rating Agency then rating a Class of Rated
Notes.  In addition, for so long as any Listed Notes are  listed on the Irish
Stock Exchange and so long as the guidelines of such exchange so require, notice
of Special Redemption or Refinancing Effective Date-Related Redemption to the
holders of such Listed Notes shall also be given by the Issuer to Noteholders by
publication on the Irish Stock Exchange.

 

In connection with ana Refinancing Effective Date-Related Redemption, the
principal of the Rated Notes will be paid from Interest Proceeds (and, to the
extent necessary, Principal Proceeds) in accordance with the Note Payment
Sequence pursuant to the Priority of Payments in an aggregate amount sufficient
to (1) enable the Issuer (or the Collateral Manager on the Issuer's behalf) to
provide a Passing Report to S&Peach Rating Agency or (2) cause S&P and DBRS to
provide written confirmation (which may take the form of a press release or
other written communication) of itstheir respective Initial Ratings of the Rated
Notes rated by them.

 

Section 9.7 Prepayments; Reduction of Commitments.

 

(a)At the direction of the Collateral Manager, upon the terms and subject to the
conditions of this Section 9.7, the Co-Issuers shall have the right to prepay
the Class A-1R Notes (each a "Prepayment") on any date that is a Business Day
during the ReinvestmentRevolving Period; provided that (x) no Prepayment shall
be made during the period from (but excluding) any Determination Date to (but
excluding) the related Payment Date and, (y) no Prepayment shall be made on a
date other than a Payment Date unless all previously incurred Breakage Costs
have been paid in full and the Collateral Manager reasonably believes that any
Breakage Costs incurred in connection with the current  Prepayment will be paid
on the immediately succeeding Payment Date and (z) the Termed- Out Class A-1R
Notes are not subject to prepayment. Any Prepayment shall be limited in amount
to the Principal Proceeds on deposit in the Collection Account on the date of
the Prepayment for such application.

 

190

--------------------------------------------------------------------------------

 

(b)The aggregate principal amount of any Prepayment (taken as a whole) shall be
an integral multiple of U.S.$100,000 and at least U.S.$1,000,000, unless
otherwise agreed to, in writing, by all of the Holders of the Class A-1R Notes
(or, if the Aggregate Outstanding Amount of the Class A-1R Notes subject to such
Prepayment is less than such amount, the entire Aggregate Outstanding Amount of
such Notes (excluding any Termed-Out Class A-1R Notes)). Any Prepayment shall be
made pro rata according to the Aggregate Outstanding Amount of the Class A-1R
Notes (excluding any Termed-Out Class A-1R Notes); provided with respect to any
Prepayment made during any Interest Accrual Period in which one or more draws on
the Class A-1R Notes were made, the Prepayment shall be made among such Class
A-1R Notes drawn during such Interest Accrual Period in the priority directed by
the Collateral Manager (which may or may not be pro rata).

 

(c)In order to effect a Prepayment, the Collateral Manager shall give not fewer
than three Business Days' notice (such Business Day, the "Prepayment Notice
Date") thereof to the Trustee, the Co-Issuers and the Note Agent. Such notice
shall specify the Business Day on which such Prepayment shall occur, the amount
of such Prepayment (being a stated amount, subject to the limitation referred to
above), the related Breakage Costs and whether a draw made on the Class A-1R
Notes during the same Interest Accrual Period is being repaid. The Note Agent
shall forward a copy of such notice to each Holder of applicable Class A-1R
Notes subject to such Prepayment at the Holder's address in the Register.

 

(d)After such notice is given, the amount of such Prepayment shall be payable on
the date specified in such notice.

 

(e)The amount of any Prepayment actually made shall reduce the Aggregate
Outstanding Amount of the Class A-1R Notes subject to such Prepayment, pro rata
in accordance with each Holder's Class A-1R Notes (other than any Termed-Out
Class A-1R Notes) subject to Section 9.7(b), but shall not reduce the
Commitments.

 

(f)On any date during the ReinvestmentRevolving Period on which Class A-1 Notes
are repaid or redeemed other than in connection with a Prepayment, the
Commitments shall be reduced by an amount equal to the lesser of (i) the amount
of the Commitments immediately prior to such reduction and (ii) the product of
(1) the amount of the Commitments immediately prior to such repayment and (2) a
ratio the numerator of which is the Aggregate Outstanding Amount of the Class
A-1T Notes redeemed or repaid on such date plus the Aggregate Outstanding Amount
of the Class A-1F Notes redeemed or repaid on such date and the denominator of
which is the Aggregate Outstanding Amount of the Class A-1T Notes immediately
prior to such date plus the Aggregate Outstanding Amount of the Class A-1F Notes
immediately prior to such date (such that, after giving effect to such reduction
in the Commitments, the ratio of the Commitments to the Aggregate Outstanding
Amount of the Class A-1T Notes at such time plus the Aggregate Outstanding
Amount of the Class A-1F Notes at such time is the same as it was immediately
prior to such payment). Any such reduction of the Commitments will be applied to
the Commitments pro rata in accordance with each holder's Commitment. Any
reduction or termination of the Commitments shall be permanent. The Issuer or
the Note Agent (at the request and direction of the Issuer) shall provide the
Holders of the Class A-1R Notes and each Rating Agency with no less than one
Business Day's prior written notice of any reduction in the Commitments.  The  
Commitments

 

191

--------------------------------------------------------------------------------

 

will terminate on the last day of the Reinvestment Period (or, if earlier, the
date on which the Class A-1R Notes are optionally redeemed by the Issuer
pursuant to Article IX).

 

ARTICLE X

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1       Collection of Money.  Except as otherwise expressly provided
herein,  the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Assets, in
accordance with the terms and conditions of such Assets. The Trustee shall
segregate and hold all such Money and property received by it in trust for the
Holders of the Notes and shall apply it as provided in this Indenture. Each
Account shall be established and maintained with (a) a federal or
state-chartered depository institution with a long-term senior debt rating of at
least "A" and a short-term senior debt rating of at least "A-1" by S&P (or at
least "A+" by S&P if such institution has no short-term rating) Minimum Eligible
Rating or (b) in segregated trust accounts with the corporate trust department
of a federal or state-chartered deposit institution rated at least at least
"A-1" by S&P (or at least "A+" by S&P if such institution has no short-term
rating) andwith a Minimum Eligible Rating and which is subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulation Section 9.10(b). If such institution's rating falls below the Minimum
Eligible Rating, the assets held in such Account shall be moved within 30
calendar days to another institution with a Minimum Eligible Rating. Such
institution shall have a combined capital and surplus of at least
U.S.$200,000,000. All Cash deposited in the Accounts shall be invested only in
Eligible Investments or Collateral Obligations in accordance with the terms of
this Indenture. To avoid the consolidation of the Assets of the Issuer with the
general assets of the Bank under any circumstances, the Trustee shall comply,
and shall cause the Custodian to comply, with all law applicable to it as a
national bank with trust powers holding segregated  trust assets in a fiduciary
capacity.

 

Section 10.2 Collection Account. (a) In accordance with this Indenture and
the  Securities Account Control Agreement, the Trustee shall, prior to the
Closing Date, establish at the Custodian two segregated trust accounts, one of
which will be designated the "Interest Collection Subaccount" and one of which
will be designated the "Principal Collection Subaccount" (and which together
will comprise the Collection Account), each held as of the Refinancing Date in
the name of "Garrison Funding 20162018-2 Ltd." which accounts shall be subject
to the lien of Deutsche Bank Trust Company Americas, as Trustee for the benefit
of the Secured Parties, and each of which shall be maintained with the Custodian
in accordance with the Securities Account Control Agreement. The Trustee shall
from time to time deposit into the Interest Collection Subaccount, in addition
to the deposits required pursuant to Section 10.9(a), immediately upon receipt
thereof or upon transfer from the Payment Account, all Interest Proceeds (unless
simultaneously reinvested in additional Collateral Obligations in accordance
with Article XII). The Trustee shall deposit immediately upon receipt thereof or
upon transfer from the Revolver Funding Account all other amounts remitted to
the Collection Account into the Principal Collection Subaccount, including in
addition to the deposits required pursuant to Section 10.9(a), (i) any funds
designated as Principal Proceeds by the Collateral Manager in

 

192

--------------------------------------------------------------------------------

 

accordance with this Indenture and (ii) all other Principal Proceeds (unless
simultaneously reinvested in additional Collateral Obligations in accordance
with Article XII or in Eligible Investments).

 

(b)The Trustee, within one Business Day after receipt of any distribution or
other proceeds in respect of the Assets which are not Cash, shall so notify the
Issuer and the Issuer  (or the Collateral Manager on behalf of the Issuer) shall
use its commercially reasonable efforts to, within five Business Days after
receipt of such notice from the Trustee (or as soon as practicable thereafter),
sell such distribution or other proceeds for Cash in an arm's length transaction
and deposit the proceeds thereof in the Collection Account; provided that the
Issuer (i) need not sell such distributions or other proceeds if it delivers an
Issuer Order or an Officer's certificate to the Trustee certifying that such
distributions or other proceeds constitute  Collateral Obligations, Eligible
Investments, Defaulted Obligations or Equity Securities or (ii) may otherwise
retain such distribution or other proceeds for up to two years from the date  of
receipt thereof if it delivers an Officer's certificate to the Trustee
certifying that (x) it will  sell such distribution within such two-year period
and (y) retaining such distribution is not otherwise prohibited by this
Indenture.

 

(c)At any time when reinvestment is permitted pursuant to Article XII, the
Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with Interest Proceeds but only to the extent used to pay for
accrued interest on an additional Collateral Obligation) and reinvest such funds
in additional Collateral Obligations or exercise a warrant held in the Assets,
in each case in accordance with the requirements of Article XII and such Issuer
Order. At any time as of which no funds are on deposit in the Revolver Funding
Account, the Collateral Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
withdraw funds on deposit in the Principal Collection Subaccount representing
Principal Proceeds and deposit such funds in the Revolver Funding Account to
meet funding requirements on Delayed Drawdown Collateral Obligations or
Revolving Collateral Obligations.

 

(d)The Collateral Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, pay from
amounts on deposit  in  the  Collection  Account  on  any Business Day during
any Interest Accrual  Period (i) any amount required to exercise a warrant or
right to acquire securities held in the Assets in accordance with the
requirements of Article XII and such Issuer Order, (ii) from Interest Proceeds
only, any Administrative Expenses (such payments to be counted against the
Administrative Expense Cap for the applicable period and to be subject to the
order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment Date; provided, further, that the Trustee
shall be entitled (but not required) without liability on its part, to refrain
from making any such payment of an Administrative Expense pursuant to this  
Section 10.2 on any day other than a Payment Date if, in its reasonable
determination, the payment of such amount is likely to leave insufficient funds
available to pay in full each of the items described in Section 11.1(a)(i)(A) as
reasonably anticipated to be or become due and payable

 

193

--------------------------------------------------------------------------------

 

on the next Payment Date, taking into account the Administrative Expense Cap and
(iii) any amounts required to effect a Prepayment in accordance with this
Indenture.

 

(e)    The Trustee shall transfer to the Payment Account, from the Collection
Account for application pursuant to Section 11.1(a), on the Business Day
immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.

 

Section 10.3 Transaction Accounts. (a) Payment Account. In accordance with this
Indenture and the Securities Account Control Agreement, the Trustee shall, prior
to the Closing Date, establish at the Custodian a single, segregated
non-interest bearing trust account held as of the Refinancing Date in the name
of "Garrison Funding 20162018-2 Ltd." which account shall be subject to the lien
of Deutsche Bank Trust Company Americas, as Trustee for the benefit of the
Secured Parties and shall be designated as the Payment Account, and be
maintained with the Custodian in accordance with the Securities Account Control
Agreement. Except as provided in Section 11.1(a), the only permitted withdrawal
from or application of funds on deposit in, or otherwise to the credit of, the
Payment Account shall be to pay amounts due and payable on the Notes in
accordance with their terms and the provisions of this Indenture and, upon
Issuer Order, to pay Administrative Expenses, Collateral Management Fees and
other amounts specified herein, each in accordance with the Priority of Payments
and, in addition, on any Business Day during the Reinvestment Period, the
Co-Issuers (at the direction of the Collateral Manager) shall have the right,
subject to the limitations set forth in Section 9.7 to use funds in the Payment
Account to make Prepayments as set forth in Section 9.7. The Co-Issuers shall
not have any legal, equitable or beneficial interest in the Payment Account
other than in accordance with this Indenture and the Securities Account Control
Agreement. Amounts in the Payment Account  shall remain uninvested.

 

(b)Custodial Account. In accordance with this Indenture and the
Securities  Account Control Agreement, the Trustee shall, prior to the Closing
Date, establish at the Custodian a single, segregated non-interest bearing trust
account held as of the Refinancing Date in the name of "Garrison Funding
20162018-2 Ltd." which account shall be subject to the lien of Deutsche Bank
Trust Company Americas, as Trustee for the benefit of the Secured Parties and
shall be designated as the Custodial Account, and shall be maintained with the
Custodian in accordance with the Securities Account Control Agreement. All
Collateral Obligations shall be credited to the Custodial Account. The only
permitted withdrawals from the Custodial Account shall be in accordance with the
provisions of this Indenture. The Trustee agrees to give the Co-Issuers
immediate notice if (to the actual knowledge of a Trust Officer of the Trustee)
the Custodial Account or any assets or securities on deposit therein, or
otherwise to the credit of the Custodial Account, shall become subject to any
writ, order, judgment, warrant of attachment, execution or similar process. The
Co-Issuers shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with this Indenture and the
Securities Account Control Agreement. Cash amounts credited to the Custodial
Account shall remain uninvested, and shall be transferred to the Collection
Account upon  receipt thereof.

 

 

(c)

[Reserved.]

 

194

--------------------------------------------------------------------------------

 

 

(d)

[Reserved.]

 

(e)Hedge Counterparty Collateral Accounts. If and to the extent that any Hedge
Agreement requires the Hedge Counterparty to post collateral with respect to
such Hedge Agreement, the Issuer will (at the direction of the Collateral
Manager), on or prior to the date such Hedge Agreement is entered into, direct
the Trustee to establish at the Custodian a segregated, non-interest bearing
trust account held as of the Refinancing Date in the name of "Garrison Funding
20162018-2 Ltd." which account shall be subject to the lien of Deutsche Bank
Trust Company Americas, as Trustee for the benefit of the Secured Parties and
shall be designated as a "Hedge Counterparty Collateral Account," and shall be
maintained with the Custodian in accordance with a securities account control
agreement, upon terms determined by the Collateral Manager and acceptable to the
Trustee and Bank as securities intermediary or depository bank (in each case,
solely with regard to their respective duties, liabilities and protections
thereunder), and in accordance with the related Hedge Agreement, as determined
by the Collateral Manager. The Trustee (as directed by the Collateral Manager on
behalf of the Issuer) will deposit into each Hedge Counterparty Collateral
Account all collateral received by  it from the related Hedge Counterparty for
posting to such account and all other funds and property received by it from or
on behalf of the related Hedge Counterparty and identified or instructed by the
Collateral Manager to be deposited into the Hedge Counterparty Collateral
Account in accordance with the terms of the related Hedge Agreement as directed
by the Collateral Manager. The only permitted withdrawals from or application of
funds or property  on deposit in the Hedge Counterparty Collateral Account will
be in accordance with the written instructions of the Collateral Manager.

 

Section 10.4The Revolver Funding Account.   Upon the purchase of   any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation, funds in an
amount equal to the undrawn portion of such obligation may be withdrawn from the
Principal Collection Subaccount and deposited by the Trustee in a single,
segregated trust account established at the Custodian and held as of the
Refinancing Date in the name of "Garrison Funding 20162018-2 Ltd." which account
shall be subject to the lien of Deutsche Bank Trust Company Americas, as Trustee
for the benefit of the Secured Parties, (the "Revolver Funding Account"), and
shall be maintained with the Custodian in accordance with the Securities Account
Control Agreement. Upon initial purchase of any such obligations, funds
deposited in the Revolver Funding Account in respect of any Delayed Drawdown
Collateral Obligation or Revolving Collateral Obligation will be treated as part
of the purchase price therefor.Amounts  on  deposit  in the Revolver Funding
Account will be invested in overnight funds that are Eligible Investments
selected by the Collateral Manager pursuant to Section 10.9 and earnings from
all such investments will be deposited in the Interest Collection Subaccount as
Interest Proceeds.

 

With respect to any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, upon the purchase of any such Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation, funds shall be deposited in the
Revolver Funding Account such that the sum of the amount of funds on deposit in
such Account and the Aggregate Undrawn Amount shall be equal to or greater than
the sum of the unfunded funding obligations under all such Delayed Drawdown
Collateral Obligations and Revolving Collateral  Obligations

 

195

--------------------------------------------------------------------------------

 

then  included  in the Assets.In addition, the Trustee shall deposit funds into
the Revolver Funding Account as provided in the Priority of Payments.

 

Fundings of Revolving Collateral Obligations and Delayed Drawdown Collateral
Obligations shall be made using, first, amounts on deposit in the Revolver
Funding Account, then amounts on deposit in the Principal Collection Subaccount
(other than amounts reserved to purchase Collateral Obligations that have not
yet settled), and finally, during the Reinvestment Period, available Borrowings
under first the Class A-1R Notes.

 

Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be available at the direction of the Collateral
Manager solely to cover any drawdowns on the Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations; provided that any excess of
(A) the amounts on deposit in the Revolver Funding Account plus the Aggregate
Undrawn Amount over (B) the sum of the  unfunded funding obligations under all
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
(including any such excess that occurs, upon receipt of written notice by the
Trustee or upon actual knowledge of a Trust Officer of the Trustee, upon (a) the
sale or maturity of a Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation or (b) the occurrence of an event of default with respect
to any such Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation or any other event or circumstance which results in the irrevocable
reduction of the undrawn commitments under such Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation will be transferred by the Trustee
on each Business Day (so long as such excess exists) as Principal Proceeds to
the Principal Collection Subaccount. The Trustee shall not be responsible at
any  time  for  determining whether the funds in such Revolver Funding Account
are insufficient.

 

Section 10.5[Reserved]

 

Section 10.6     Class A-1R Purchaser Collateral Account..  (a) If and to the
extent that any Holder of Class A-1R Notes is required to secure its obligations
with respect to its Commitment, the Trustee shall establish a segregated,
non-interest bearing account, which shall be held in the name of the Trustee in
trust solely to secure the related Holder's obligations under the Class A-1R
Notes to the Issuer, which shall be designated as a Class A-1R Purchaser
Collateral Account (each, a "Class A-1R Purchaser Collateral Account"). The
Trustee  (as directed in writing by the Collateral Manager on behalf of the
Issuer) shall deposit into each Class A-1R Purchaser Collateral Account all
amounts which it receives from such Holder as are required to secure the
obligations of the Holder in accordance with the terms of the Class A-1R Note
Purchase Agreement. Amounts in the Class A-1R Purchaser Collateral Account will
be released to the Issuer or the related Holder only in accordance with this
Section 10.6, the Class A-1R Note Purchase Agreement and applicable law.

 

(b)As directed by the Collateral Manager in writing, in accordance with the
Class A-1R Note Purchase Agreement, amounts on deposit in a Class A-1R Purchaser
Collateral Account shall be invested pursuant to Section 10.9 in Eligible
Investments. Income received  on amounts on deposit in each Class A-1R Purchaser
Collateral Account shall be applied, as

 

196

--------------------------------------------------------------------------------

 

directed by the Collateral Manager in writing, to the applicable Holder on a
monthly basis without giving effect to the Priority of Payments.

 

(c)The amounts in each Class A-1R Purchaser Collateral Account shall be held
solely for the benefit of the Issuer and the related Holder of the Class A-1R
Notes and no Person other than the Trustee, the Issuer and such Holder shall
have any legal or beneficial interest therein. Amounts in each such account
shall not constitute Interest Proceeds  or Principal Proceeds and such amounts
(including any investment earnings received thereon) shall be applied at the
direction of the Collateral Manager in writing as provided in Section
3.08(d)(iv) of the Class A-1R Note Purchase Agreement and shall be remitted to
the related Holder of the Class A-1R Notes if and to the extent provided for
therein regardless of the occurrence of an Event of Default under this
Indenture. Such amounts will be returned to the applicable holder if its
Commitment terminates (including upon the acceleration of the maturity of any
Class of Secured Note after an Event of Default and at the end of the
Reinvestment Period) or it again satisfies the Class A-1R Purchaser Rating
Criteria or the Class A-1R Purchaser Rating Criteria is no longer applicable to
it or the Class A-1R Notes held by it.

 

Section 10.7[Reserved]

 

Section 10.8       Reports to Rating Agencies and Additional Recipients.  In
addition to  the information and reports specifically required to be provided to
each Rating Agency then rating a Class of Rated Notes pursuant to the terms of
this Indenture, the Issuer shall provide the Collateral Manager and each Rating
Agency then rating a Class of Rated Notes with all information or reports
delivered to the Trustee hereunder (with the exception of any  Accountants'
Certificates) and the Trustee shall provide all such information to the
Placement Agent upon the Placement Agent's written request, and, subject to
Section 14.3(c), such additional information (with the exception of any
Accountants' Certificates) as any Rating Agency then rating a Class of Rated
Notes may from time to time reasonably request (including notification to
S&Peach Rating Agency of any modification of any loan document relating to a DIP
Collateral Obligation or any release of collateral thereunder not permitted by
such loan documentation and notification to S&Peach Rating Agency of any
Specified Event of which the Issuer has knowledge, which notice to S&Peach
Rating Agency shall include a copy of any  such amendment related to a Specified
Event and a brief summary of its purposes, as applicable). Within 10 Business
Days after the S&P CDO Monitor Election Date, together with each  Monthly Report
and on each Payment Date, the Issuer shall provide to S&P, via e-mail in
accordance with Section 14.3(a), a Microsoft Excel file of the Excel Default
Model Input File and, with respect to each Collateral Obligation, the name of
each obligor thereon, the CUSIP number thereof (if applicable) and whether it is
a Senior Secured Loan, Second Lien Loan or Cov-Lite Loan.

 

Section 10.9  Reinvestment of Funds in Accounts; Reports by Trustee.  (a) By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Collateral Manager on behalf of the Issuer) shall at all times direct the
Trustee to, and, upon receipt of such Issuer Order, the Trustee shall, invest
all funds on deposit in the Collection Account, the Revolver Funding Account and
any Class A-1R Purchaser Collateral Account, as so directed in Eligible
Investments having stated maturities no later than the Business Day preceding
the next Payment Date (or such shorter maturities expressly provided herein).
The Issuer agrees that it (and that the

 

197

--------------------------------------------------------------------------------

 

Collateral Manager on its behalf) shall not give any instruction to invest such
funds other than in accordance with, or subject to an exemption from, applicable
EU Retention Requirement Laws. If prior to the occurrence of an Event of
Default, the Issuer shall not have given any such investment directions, the
Trustee shall seek instructions from the Collateral Manager within three
Business Days after transfer of any funds to such accounts. If the Trustee does
not thereafter receive written instructions from the Collateral Manager within
five Business Days after transfer of such funds to such accounts, it shall
invest and reinvest the funds held in such accounts, as fully as practicable, in
the Standby Directed Investment or, if the Standby Directed Investment is
unavailable, such funds shall remain uninvested. If after the occurrence of
an  Event of Default, the Issuer shall not have given such investment directions
to the Trustee for three consecutive days, the Trustee shall invest and reinvest
such Monies as fully as practicable in the Standby Directed Investment unless
and until contrary investment instructions as provided in the preceding sentence
are received or the Trustee receives a written instruction from the Issuer, or
the Collateral Manager on behalf of the Issuer, changing the Standby Directed
Investment. Except to the extent expressly provided otherwise herein, all
interest and other income from such investments shall be deposited in the
Interest Collection Subaccount, any gain realized from such investments shall be
credited to the Principal Collection Subaccount upon receipt, and any loss
resulting from such investments shall be charged to the Principal Collection
Subaccount. The Trustee shall not in any way be held liable by reason of any
insufficiency of such accounts which results from any loss relating to any such
investment, provided that nothing herein shall relieve the Bank of (i) its
obligations or liabilities under any security or obligation issued by the Bank
or any Affiliate thereof or (ii) liability for any loss resulting from gross
negligence, willful misconduct or fraud on the part of the Bank or any Affiliate
thereof. Except as expressly provided herein, the Trustee shall not otherwise be
under any duty to invest (or pay interest on) amounts held hereunder from time
to time.

 

(b)The Trustee agrees to give the Issuer immediate notice if a Trust Officer has
actual knowledge that any Account or any funds on deposit in any Account, or
otherwise to the credit of an Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process.

 

(c)The Trustee shall supply, in a timely fashion, to the Co-Issuers (and the
Issuer shall supply to S&Pthe Rating Agencies) and the Collateral Manager any
information  regularly maintained by the Trustee that the Co-Issuers, S&Pany
Rating Agency or the Collateral Manager may from time to time reasonably request
with respect to the Assets, the Accounts and the other Assets and provide any
other requested information reasonably available to the Trustee by reason of its
acting as Trustee hereunder and required to be provided by Section 10.10 or to
permit the Collateral Manager to perform its obligations under the Collateral
Management Agreement or the Issuer's obligations hereunder that have been
delegated to the Collateral Manager. The Trustee shall promptly forward to the
Collateral Manager copies of notices and other writings received by it from the
issuer of any Collateral Obligation or from any Clearing Agency with respect to
any Collateral Obligation which notices or writings advise the holders of such
Collateral Obligation of any rights that the  holders might have with respect
thereto (including, without limitation, requests to vote with respect to
amendments or waivers and notices of prepayments and redemptions) as well as  
all periodic financial reports received from such issuer and Clearing Agencies
with respect to such issuer.

 

198

--------------------------------------------------------------------------------

 

 

Section 10.10  Accountings.  (a) Monthly.  Not later than the 20th calendar day
(or, if  such day is not a Business Day, on the next succeeding Business Day) of
each calendar month (other than any month in which a Distribution Report is made
available) and commencing in November 2016, the Issuer shall compile and make
available (or cause to be compiled and made available) to S&Peach Rating Agency,
the Trustee, the Collateral Manager, the Placement Agent and, upon written
request therefor, to any Holder shown on the Register and, upon written notice
to the Trustee in the form of Exhibit D, any beneficial owner of a Note, a
monthly report on a trade date basis (each such report a "Monthly Report"). As
used herein, the "Monthly Report Determination Date" with respect to any
calendar month will be the eighth Business Day prior to the 20th day of such
calendar month. The Monthly Report for a calendar month shall contain the
following information with respect to the Collateral Obligations and Eligible
Investments included in the Assets, based in part on information provided by the
Collateral Manager, and shall be determined as of the Monthly Report
Determination Date for such calendar month:

 

(i)Aggregate Principal Balance of Collateral Obligations and Eligible
Investments representing Principal Proceeds.

 

 

(ii)

Total Capitalization of Collateral Obligations.

 

 

(iii)

Principal Collateralization Amount of Collateral Obligations.

 

(iv)A list of Collateral Obligations, including, with respect to each such
Collateral Obligation, the following information:

 

(A)The Obligor thereon (including the issuer ticker, if any);

 

 

(B)

The CUSIP or security identifier thereof;

 

(C)The Principal Balance thereof (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized interest));

 

(D)The percentage of the aggregate Total Capitalization represented by such
Collateral Obligation;

 

(E)The related interest rate or spread (in the case of a LIBOR Floor Obligation,
calculated both with and without regard to the applicable specified "floor" rate
per annum) and (y) the identity of any Collateral Obligation that is not a LIBOR
Floor Obligation and for which interest is calculated with respect to an index
other than LIBOR;

 

 

(F)

The stated maturity thereof;

 

199

--------------------------------------------------------------------------------

 

 

(G)

The related S&P Industry Classification;

 

 

(H)

The related DBRS Industry Classification;

 

(I)(H) The S&P Rating (including the source (e.g., public rating, derived from a
publicly monitored rating by Moody's, credit estimate or any other source) and,
in the case of a credit estimate, the date such credit estimate was last
assigned by S&P and the date on which information was last submitted to S&P to
obtain such credit estimate);

 

(J)The DBRS Rating (including the method of deriving from such DBRS Rating, the
DBRS Risk Score if such DBRS Rating is derived from a credit estimate, the
credit estimate issue date, if applicable, and the date of expiry of the credit
estimate, if applicable);

 

(K)(I) The Market Value of each Defaulted Obligation, Current Pay Obligation and
PIK Loan;

 

 

(L)

(J) The country of Domicile;

 

(M)(K) An indication as to whether each such Collateral Obligation is (1) a
Senior Secured Loan, (2) a Credit Risk Obligation, (3) a Defaulted Obligation,
(4) a Delayed Drawdown Collateral Obligation, (5) a Revolving Collateral
Obligation, (6) a Second Lien Loan, (7) a Current Pay Obligation,

(8) a Fixed Rate Obligation, (9) a DIP Collateral Obligation, (10) a Cov-Lite
Loan, (11) a Participation Interest, (12) a PIK Loan, (13) a Deemed Rated
Obligation, (14) a Discount Obligation or, (15) a CCC Collateral Obligation,
(16) a CCC (DBRS) Collateral Obligation or (17) a Received Obligation;

 

 

(N)

(L) The S&P Recovery Rate;

 

(O)(M) The Exposure Amount of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligation;

 

 

(P)

(N) The Unsettled Amounts with respect thereto; and

 

 

(Q)

(O) LoanX identification or LIN # (if any).

 

(v)If the Monthly Report Determination Date occurs on or prior to the last day
of the Reinvestment Period, for each of the limitations and tests specified in
the
definitions  of  Concentration  Limitations  and  Collateral  Quality  Test,  (1)
the   result,

(2) the related minimum or maximum test level and (3) a determination as to
whether such result satisfies the related test.

 

 

(vi)

The calculation of each of the following:

 

200

--------------------------------------------------------------------------------

 

(A)Each Interest Coverage Ratio (and setting forth the percentage required to
satisfy each Interest Coverage Test);

 

(B)Each Overcollateralization Ratio (and setting forth the percentage required
to satisfy each Overcollateralization Ratio Test); and

 

 

(C)

The DBRS Diversity Score.; and

 

(D)The Weighted Average Life, the Weighted Average Spread, the Weighted Average
S&P Recovery Rate, the Weighted Average DBRS Risk Score and the Weighted Average
DBRS Recovery Rate.

 

(vii)If the Monthly Report Determination Date occurs after the last day of the
Reinvestment Period, the result of the Interest Diversion Test and a
determination as to whether such result satisfies such test.

 

 

(viii)

The calculation specified in Section 5.1(g).

 

(ix)For each Account, a schedule showing the beginning balance and, the ending
balance and the long-term and short-term ratings by S&P of each institution
holding such Account.

 

 

(x)

Purchases, prepayments, and sales:

 

(A)The identity, Principal Balance (other than any accrued interest that was
purchased with Principal Proceeds (but excluding any capitalized
interest)),  Principal  Proceeds  and  Interest  Proceeds  received,  and  date  for
(X) each Collateral Obligation that was released for sale or disposition
pursuant to Section 12.1 since the last Monthly Report Determination Date and
(Y) for each prepayment or redemption of a Collateral Obligation, and in the
case of (X), whether such Collateral Obligation was a Credit Risk Obligation or
a Credit Improved Obligation, whether the sale of such Collateral Obligation was
a discretionary sale and the price (expressed as a percentage of par) of   such
sale or disposition; and

 

(B)  The identity, Principal Balance (other than any accrued interest  that was
purchased with Principal Proceeds (but excluding any capitalized interest)), and
Principal Proceeds and Interest Proceeds expended to acquire each Collateral
Obligation acquired pursuant to Section 12.2 and the price (expressed as a
percentage of par) of such acquisition since the last Monthly Report
Determination Date.

 

(xi)The identity of each Defaulted Obligation, the Market Value of each such
Defaulted Obligation, the date of default thereof and the number of days such
Defaulted Obligation is in default.

 

201

--------------------------------------------------------------------------------

 

(xii)The identity of each Participation Interest and the S&P Rating of the
Selling Institution as provided by the Collateral Manager.

 

(xiii)As reported by the EU Retention Provider to the Collateral Manager
pursuant to the terms of the EU Retention Letter, whether the EU Retention
Provider is in compliance with the EU Retention Requirement as of such Monthly
Report Determination Date.

 

 

(xiv)

The details of any Trading Plan entered into during the preceding month.

 

(xv)Such other information S&Pany Rating Agency or the Collateral Manager may
reasonably request.

 

(xvi)The nature, source and amount of any proceeds in the Collection Account
(including a list of (A) any fees or other amounts received in connection with
(1) the reduction of the par amount of a Collateral Obligation, (2) the
extension of the maturity of a Collateral Obligation, (3) the reduction of the
interest rate of a Collateral Obligation or (4) a Specified Change to an
Underlying Instrument of any Collateral Obligation   and (B) any amounts
received that constitute origination fees or amounts payable in respect of
original issue discount of a Collateral Obligation), and the identity of all
Eligible Investments credited to each Account.

 

(xvii)The rating by S&P of each Class of Rated Notes and the rating by DBRS of
the Class A-1 Notes.

 

(xviii)The amount of the Class A-1R Commitment and the Aggregate Outstanding
Amount of the Secured Notes of each Class.

 

(xix)An information table showing the percentage breakdown of Collateral
Obligations by each of the S&P rating subcategories.

 

(xx)A notation next to each Collateral Obligation identifying if it has been
subject to an amendment that has occurred during the preceding month that
affects the coupon/spread, principal amount due, maturity date or due date, and
the amount of any related amendment fee.

 

(xxi)The Market Value of each CCC Collateral Obligation, the identity of each
CCC Collateral Obligation included in the CCC Excess and the Excess CCC
Adjustment Amount.

 

(xxii)The Market Value of each CCC (DBRS) Collateral Obligation, the identity of
each CCC (DBRS) Collateral Obligation included in the CCC (DBRS) Excess and the
Excess CCC (DBRS) Adjustment Amount.

 

(xxiii)(xxii) If the Monthly Report Determination Date occurs on or after the
Refinancing Effective Date and prior to the S&P CDO Monitor Election Date (if
such
date  occurs),  the  Expected  Portfolio  Default  Rate,  the  Default  Rate  Dispersion,
the

 

202

--------------------------------------------------------------------------------

 

Obligor Diversity Measure, the Industry Diversity Measure, the Regional
Diversity Measure and the Weighted Average Life.

 

(xxiv) The Applicable Row Level in effect at the time for the DBRS Collateral
Quality Matrix.

 

Upon receipt of each Monthly Report, the Trustee shall compare the information
contained in such Monthly Report to the information contained in its records
with respect to the Assets and shall, within three Business Days after receipt
of such Monthly Report, notify the Issuer (and the Issuer shall notify S&Peach
Rating Agency), the Collateral Administrator and the Collateral Manager if the
information contained in the Monthly Report does not conform to the information
maintained by the Trustee with respect to the Assets. If any discrepancy exists,
the Collateral Administrator and the Issuer, or the Collateral Manager on behalf
of the Issuer, shall attempt to resolve the discrepancy. If such discrepancy
cannot be promptly resolved, the Trustee shall within five Business Days notify
the Collateral Manager who shall, on behalf of the Issuer, request that the
Independent
certified  public  accountants  appointed  by  the  Issuer  pursuant  to  Section
10.12 review such Monthly Report and the Trustee's records to determine the
cause of such discrepancy. If such review reveals an error in the Monthly Report
or the Trustee's records, the Monthly Report or the Trustee's records shall be
revised accordingly and, as so revised, shall be utilized in making all
calculations pursuant to this Indenture and notice of any error in the Monthly
Report shall be sent as soon as practicable by the Issuer to all recipients of
such report which may be accomplished by making a notation of such error in the
subsequent Monthly Report.

 

(b)Payment Date Accounting. The Issuer shall render an accounting (each a
"Distribution Report"), determined as of the close of business on each
Determination Date preceding a Payment Date, and shall make available such
Distribution Report to the Trustee,  the Collateral Manager, S&Peach Rating
Agency and the Placement Agent and, upon written request therefor, any Holder
shown on the Register and, upon written notice to the Trustee in the form of
Exhibit D, any beneficial owner of a Note not later than the Business Day
preceding the related Payment Date.  The Distribution Report shall contain the
following information:

 

(i)the information required to be in the Monthly  Report  pursuant  to  Section
10.10(a);

 

(ii)(a) the Aggregate Outstanding Amount of the Secured Notes of each Class at
the beginning of the Interest Accrual Period and such amount as a percentage of
the original Aggregate Outstanding Amount of the Secured Notes of such Class,
(b) the amount of principal payments to be made on the Secured Notes of each
Class on the next Payment Date, the amount of any Deferred Interest on the Class
B Notes and the Class C Notes, and the Aggregate Outstanding Amount of the
Secured Notes of each Class after giving effect to the principal payments, if
any, on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Secured Notes of such Class and (c) the
Aggregate Outstanding Amount of the Subordinated Notes at the beginning of the
Interest Accrual Period and such amount as a percentage of the original
Aggregate Outstanding Amount of the Subordinated Notes, the amount of

 

203

--------------------------------------------------------------------------------

 

payments to be made on the Subordinated Notes in respect of Subordinated Note
Redemption Prices on the next Payment Date, and the Aggregate Outstanding Amount
of the Subordinated Notes after giving effect to such payments, if any, on the
next Payment Date and such amount as a percentage of the original Aggregate
Outstanding Amount of the Subordinated Notes;

 

(iii)the Interest Rate and accrued interest for each applicable Class of Secured
Notes for such Payment Date (and, in the case of the Class A-1R Notes, the
Commitment Fees accrued for such Payment Date);

 

(iv)the amounts payable pursuant to each clause of Section 11.1(a)(i) and each
clause of Section 11.1(a)(ii) or each clause of Section 11.1(a)(iii), as
applicable, on the related Payment Date;

 

 

(v)

for the Collection Account:

 

(A)the Balance on deposit in the Collection Account at the end of the related
Collection Period (or, with respect to the Interest Collection Subaccount, the
next Business Day);

 

(B)the amounts payable from the Collection Account to the Payment Account, in
order to make payments pursuant to Section 11.1(a)(i), Section 11.1(a)(ii) and
Section 11.1(a)(iii) on the next Payment Date (net of amounts which the
Collateral Manager intends to re-invest in additional Collateral Obligations
pursuant to Article XII); and

 

(C)the Balance remaining in the Collection Account immediately after all
payments and deposits to be made on such Payment Date; and

 

 

(vi)

such other information as the Collateral Manager may reasonably request.

 

Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article XIII.

 

(c)Interest Rate Notice. The Trustee shall include in the Monthly Report a
notice setting forth the Interest Rate for each Class of Secured Notes for the
Interest Accrual Period preceding the next Payment Date.

 

(d)Failure to Provide Accounting. If the Trustee shall not have received any
accounting provided for in this Section 10.10 on the first Business Day after
the date on which such accounting is due to the Trustee, the Trustee shall
notify the Collateral Manager who shall use commercially reasonable efforts to
obtain such accounting by the applicable Payment Date. To the extent the
Collateral Manager is required to provide any information or reports pursuant to
this Section 10.10 as a result of the failure of the Issuer to provide such
information or
reports,  the  Collateral  Manager  shall  be  entitled  to  retain  an  Independent  certified
public

 

204

--------------------------------------------------------------------------------

 

accountant in connection therewith and the reasonable costs incurred by the
Collateral Manager for such Independent certified public accountant shall be
paid by the Issuer.

 

(e)Required Content of Certain Reports. Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Note shall contain, or be accompanied by, the following notices:

 

The Notes may be beneficially owned only by Persons that, (a) in the case of the
Secured Notes, (i) are not U.S. persons (within the meaning of Regulation S
under the United States Securities Act of 1933, as amended) and are purchasing
their beneficial interest in an offshore transaction or (ii) are Qualified
Institutional Buyers or Institutional Accredited Investors and Qualified
Purchasers or corporations, partnerships, limited liability companies or other
entities (other than trusts) each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser or (b) in the case of the Subordinated
Notes, are Qualified Institutional Buyers or Institutional Accredited Investors
and either Qualified Purchasers or corporations, partnerships, limited liability
companies or other entities (other than trusts) each shareholder, partner,
member or other equity owner of which is a Qualified Purchaser and (c) in the
case of clauses (a) and (b), can make the representations set forth in Section
2.5 of this Indenture. The Issuer has the right to compel any beneficial owner
of an interest in Rule 144A Global Secured Notes that does not meet the
qualifications set forth in the preceding sentence to sell its interest in such
Notes, or may sell
such  interest  on  behalf  of  such  owner,  pursuant  to  Section 2.11.

 

Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes, provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder's Notes that is permitted by the terms of this Indenture to acquire
such holder's Notes and that agrees to keep such information confidential in
accordance with the terms of this Indenture.

 

(f)Placement Agent Information. The Issuer and the Placement Agent, or any
successor to the Placement Agent, may post the information contained in a
Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Notes and to the Collateral Manager.

 

(g)Distribution  of  Reports. The  Trustee  will  make  the  Monthly  
Report,  the Distribution Report and the Transaction Documents (including any
amendments thereto) and any notices or communications required to be delivered
to the Holders in accordance with this Indenture available via its internet
website. The Trustee's internet website shall initially be
located  at  "https://tss.sfs.db.com/investpublic/"  (the "Trustee's Website").
The Trustee may change the way such statements    are distributed. As a
condition to access to     the Trustee's internet website, the Trustee may
require registration and the acceptance of a disclaimer. Assistance in using the
website can be obtained by calling the Trustee's investor relations desk at
(800) 735-7777. The Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided in the
Monthly Report and the Distribution Report which the Trustee disseminates in
accordance with this Indenture and may affix thereto

 

205

--------------------------------------------------------------------------------

 

any disclaimer it deems appropriate in its reasonable discretion. The Trustee
shall cause an electronic copy of the information from each Monthly Report and
Distribution Report to be delivered to Intex Solutions, Inc. and Moody's
Analytics, Inc. and shall grant each of them access to the Trustee's Website.

 

Section 10.11 Release of Collateral. (a) Subject to Article XII, the Issuer may,
by Issuer Order executed by an Authorized Officer of the Collateral Manager on
behalf of the Issuer, delivered to the Trustee at least one Business Day prior
to the settlement date for any sale of an Asset certifying that the sale of such
Asset is being made in accordance with Section 12.1 hereof and such sale
complies with all applicable requirements of Section 12.1 (provided that if an
Event of Default has occurred and is continuing, neither the Issuer nor the
Collateral Manager (on behalf of the Issuer) may direct the Trustee to release
or cause to be released such Asset  from the lien of this Indenture pursuant to
a sale under Section 12.1(f), (h) or (i)), direct the Trustee to release or
cause to be released such Asset from the lien of this Indenture and, upon
receipt of such Issuer Order, the Trustee shall deliver any such Asset, if in
physical form, duly endorsed to the broker or purchaser designated in such
Issuer Order or, if such Asset is a Clearing Corporation Security, cause an
appropriate transfer thereof to be made, in each case against receipt of the
sales price therefor as specified by the Collateral Manager in such Issuer
Order; provided that the Trustee may deliver any such Asset in physical form for
examination in accordance with street delivery custom; provided that, for
purposes of this Section 10.11 and Sections 12.1 and 12.2, Issuer Order shall
mean to include the delivery to the Trustee, by email  or otherwise in writing,
of a confirmation of trade, instruction to post or to commit to the trade or
similar language by the Collateral Manager, and shall constitute a direction and
certification that the transaction is in compliance with and satisfies all
applicable provisions of such Sections and Article XII of this Indenture.

 

(b)Subject to the terms of this Indenture, the Trustee shall upon an Issuer
Order (i) deliver any Asset, and release or cause to be released such Asset from
the lien of this Indenture, which is set for any mandatory call or redemption or
payment in full to the appropriate paying agent on or before the date set for
such call, redemption or payment, in each case against receipt of the call or
redemption price or payment in full thereof and (ii) provide notice thereof to
the Collateral Manager.

 

(c)Upon receiving actual notice of any tender offer, voluntary redemption,
exchange offer, conversion or other similar action (an "Offer") or any request
for a waiver, consent, amendment or other modification or action with respect to
any Asset, the Trustee on behalf of the Issuer shall notify the Collateral
Manager of such Offer or such request. Subject  to Section 12.4, unless the
Notes have been accelerated following an Event of Default, the Collateral
Manager may direct (x) the Trustee to accept or participate in or decline or
refuse to participate in such Offer and, in the case of acceptance or
participation, to release from the lien of this Indenture such Asset in
accordance with the terms of the Offer against receipt of payment therefor, or
(y) the Issuer or the Trustee to agree to or otherwise act with respect to such
consent, waiver, amendment, modification or action; provided that in the absence
of any such direction, the Trustee shall not respond or react to such Offer or
request.

 

(d)As provided in Section 10.2(a), the Trustee shall deposit any proceeds
received by it from the disposition of an Asset in the applicable subaccount of
the Collection Account,

 

206

--------------------------------------------------------------------------------

 

unless simultaneously applied to the purchase of additional Collateral
Obligations or Eligible Investments as permitted under and in accordance with
the requirements of this Article X and Article XII.

 

(e)The Trustee shall, upon receipt of an Issuer Order at such time as there are
no Secured Notes Outstanding and all obligations of the Co-Issuers hereunder
have been satisfied, release any remaining Assets from the lien of this
Indenture.

 

(f)Any security, Collateral Obligation or amounts that are released pursuant to
Section 10.11(a), (b) or (c) shall be released from the lien of this Indenture.

 

(g)Any amounts paid from the Payment Account to the Holders of the Subordinated
Notes in accordance with the Priority of Payments shall be released from the
lien of this Indenture.

 

Section 10.12  Reports  by Independent Accountants. (a) As of the
Closing    Date, the Issuer shall appoint one or more firms of Independent
certified public accountants of recognized international reputation for purposes
of reviewing and delivering the reports or certificates of such accountants
required by this Indenture, which may be the firm of Independent certified
public accountants that performs accounting services for the Issuer or the
Collateral Manager. The Issuer may remove any firm of Independent certified
public accountants at any time without the consent of any Holder of Notes. Upon
any resignation by such firm or removal of such firm by the Issuer, the Issuer
(or the Collateral Manager on behalf of the Issuer) shall promptly appoint by
Issuer Order delivered to the Trustee and S&Pthe Rating Agencies a successor
thereto that shall also be a firm of Independent certified public accountants of
recognized international reputation, which may be a firm of Independent
certified public accountants that performs accounting services for the Issuer or
the Collateral Manager. If the Issuer shall fail to appoint a successor to a
firm of Independent certified public accountants which has resigned within 30
days after such resignation, the Issuer shall promptly notify the Trustee of
such failure in writing. If the Issuer shall not have appointed a successor
within ten days thereafter, the Trustee shall promptly notify the Collateral
Manager, who shall appoint a successor firm of Independent certified public
accountants of recognized international reputation. The fees of such Independent
certified public accountants and its successor shall
be  payable  by  the  Issuer. Neither the Trustee nor the Collateral
Administrator shall have any responsibility to make any inquiry or investigation
as to, and shall have no obligation in respect of, the terms of any engagement
of Independent certified public accountants by the Issuer (or the
Collateral  Manager on behalf of the Issuer) or the terms of any agreed upon
procedures in respect of such engagement; provided, however that the Trustee is
hereby directed to execute an access letter, in form and substance acceptable to
the Trustee, with such Independent certified public accountants selected by the
Issuer or Collateral Manager in which the Trustee shall agree to not disclose
the contents of any statement or reports received from such accountants other
than as specified in such access letter; provided further, that the Trustee
shall not deliver under any circumstances (other than as compelled by legal or
regulatory process), and without regard to any  other provision of this
Indenture, to any Holder, any Rating Agency or other party any such statement or
report received from such accountants. A Holder may only obtain such statement
or report directly from such accountants. Notwithstanding any provision in this
Indenture to the contrary, the Trustee shall have no liability or responsibility
for taking any action, or omitting to take  any

 

207

--------------------------------------------------------------------------------

 

action, if such action or omission is in accordance with this Section 10.12, it
being understood and agreed that the Trustee and/or the Collateral
Administrator, as the case may be, will deliver such letter of agreement in
conclusive reliance on the foregoing direction of the Issuer, and neither the
Trustee nor the Collateral Administrator shall make any inquiry or investigation
as to, or shall have any obligation in respect of, the validity or correctness
of such procedures.

 

(b)On or before September 29th of each year commencing in 2017, the Issuer shall
cause to be delivered to the Trustee a statement from a firm of Independent
certified public accountants for each Distribution Report received since the
last statement (i) indicating that the calculations within those Distribution
Reports have been performed in accordance with the applicable provisions of this
Indenture and (ii) listing the Aggregate Principal Balance of the Assets and the
Aggregate Principal Balance of the Collateral Obligations securing the Secured
Notes as of the immediately preceding Determination Dates; provided that in the
event of a conflict between such firm of Independent certified public
accountants and the Issuer with respect to any matter in this Section 10.12, the
determination by such firm of Independent public accountants shall be
conclusive. To the extent a beneficial owner or Holder of a Note requests the
yield to maturity in respect of the relevant Note in order to determine any
"original issue discount" in respect thereof, the Trustee shall request that the
firm of  Independent certified public accountants appointed by the Issuer
calculate such yield to maturity. The Trustee shall have no responsibility to
calculate the yield to maturity nor to verify the accuracy of such Independent
certified public accountants' calculation. If the firm of Independent certified
public accountants fails to calculate such yield to maturity, the Trustee shall
have no responsibility to provide such information to the beneficial owner or
Holder of a Note.

 

(c)Upon the written request of the Trustee, or any Holder of a Subordinated
Note, the Issuer will cause the firm of Independent certified public accountants
appointed pursuant to Section 10.12(a) to provide any Holder of Subordinated
Notes with all of the information required to be provided by the Issuer pursuant
to Section 7.17 or assist the Issuer in the preparation thereof.

 

(d)Any statement or report delivered to the Trustee pursuant to this Section
10.12 from the firm of Independent certified public accountants may be requested
by any Holder directly from such accountants. Upon written request from a Holder
to the Trustee, the Trustee shall provide to such Holder the contact information
for such accountants.

 

Section 10.13 [Reserved].

 

Section 10.14 Procedures Relating to the Establishment of Accounts Controlled by
the Trustee. Notwithstanding anything else contained herein, the Trustee agrees
that with respect to each of the Accounts, it will cause each Securities
Intermediary establishing such accounts to enter into a securities account
control agreement and, if the Securities Intermediary is the Bank, shall cause
the Bank to comply with the provisions of such securities account control
agreement. The Trustee shall have the right to open such subaccounts of any such
account as it deems necessary or appropriate for convenience of administration.

 

208

--------------------------------------------------------------------------------

 

Section 10.15 Section 3(c)(7) Procedures. For so long as any Notes are
Outstanding, the Issuer shall do the following:

 

(a)Notification. Each Monthly Report sent or caused to be sent by the Issuer to
the Noteholders will include a notice to the following effect:

 

"The Investment Company Act of 1940, as amended (the "1940 Act"), requires that
all holders of the outstanding securities of the Co-Issuers that are U.S.
persons (as defined in Regulation S) be "Qualified Purchasers" ("Qualified
Purchasers") as defined in Section 2(a)(51)(A) of the 1940 Act and related rules
(or corporations, partnerships, limited liability companies or other entities
(other than trusts), each shareholder, partner, member or other equity owner of
which is a Qualified Purchaser). Under the rules, each Co-Issuer must have a
"reasonable belief" that all holders of its outstanding securities that are
"U.S. persons" (as defined in Regulation S), including transferees, are
Qualified Purchasers (or corporations, partnerships, limited liability companies
or other entities (other than trusts), each shareholder, partner, member or
other equity owner of which is a Qualified Purchaser). Consequently, all sales
and resales of the Notes in the United States or to "U.S. persons" (as defined
in Regulation S) must be made solely to purchasers that are Qualified Purchasers
(or corporations,  partnerships, limited liability companies or other entities
(other than trusts), each shareholder, partner, member or other equity owner of
which is a Qualified Purchaser). Each purchaser of a Secured Note in the United
States who is a "U.S. person" (as defined in Regulation S) (such  Note a
"Restricted Secured Note") will be deemed (or required, as the case may be) to
represent at the time of purchase that: (i) the purchaser is a Qualified
Purchaser (or a corporation, partnership, limited liability company or other
entity (other than a trust), each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser) who is either (x) an institutional
accredited investor ("IAI") within the meaning of Rule 501(a)(1), (2), (3) or
(7) under the Securities Act of 1933, as amended (the "Securities Act") or (y) a
qualified  institutional buyer as defined in Rule 144A under the Securities Act
("QIB"); (ii) the purchaser is acting for its own account or the account of
another Qualified Purchaser and QIB/IAI (as applicable); (iii) the purchaser is
not formed for the purpose of investing in either Co-Issuer; (iv) the purchaser,
and each account for which it is purchasing, will hold and transfer at least the
minimum denominations of the Notes specified in the Indenture; (v) the purchaser
understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (vi) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Restricted Secured Notes may
only be transferred to another Qualified Purchaser (or a corporation,
partnership, limited liability company or other entity (other than a trust),
each shareholder, partner, member  or other equity owner of which is a Qualified
Purchaser) and QIB/IAI (as applicable) and all subsequent transferees are deemed
to have made representations (i) through (vi) above. Each purchaser of a
Subordinated Note will be required to represent at the time of purchase that:
(a) the purchaser is a Qualified Purchaser (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) who is either (x) an IAI under the Securities Act or (y) a QIB; (b)
the purchaser is acting for its own account or the account of another Qualified
Purchaser and QIB/IAI (as applicable); (c) the purchaser is not formed for the
purpose of investing in the Issuer; (d) the purchaser, and each account for
which it is purchasing, will hold and transfer at least the minimum
denominations of the Notes specified in the Indenture; (e) the purchaser

 

209

--------------------------------------------------------------------------------

 

understands that the Issuer may receive a list of participants holding positions
in securities from one or more book-entry depositories; and (f) the purchaser
will provide written notice of the foregoing, and of any applicable restrictions
on transfer, to any subsequent transferees. The Subordinated Notes may only be
transferred to another Qualified Purchaser (or a corporation, partnership,
limited liability company or other entity (other than a trust), each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser) and QIB/IAI (as applicable) and all subsequent transferees are deemed
to have made representations (a)   through (f) above."

 

"The Issuer directs that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any Person having an interest in this
Note as indicated on the books of DTC or on the books of a participant in DTC or
on the books of an indirect participant for which such participant in DTC acts
as agent."

 

"The Indenture provides that if, notwithstanding the restrictions on transfer
contained therein, the Co-Issuers determine that any holder of, or beneficial
owner of an interest in a Restricted Secured Note or a Subordinated Note is a
"U.S. person" (as defined in Regulation S) who is determined not to have been a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser) at the time of acquisition of
such Restricted Secured Note or Subordinated Note, as applicable, or beneficial
interest therein, the Issuer may require, by notice to such Holder or beneficial
owner, that such Holder or beneficial owner sell all of its right, title and
interest to such Restricted Secured Note or a Subordinated Note, as applicable,
(or any interest therein) to a Person that is either (x) not a "U.S. person" (as
defined  in Regulation S) with respect to the Secured Notes only or (y) a
Qualified Purchaser (or a corporation, partnership, limited liability company or
other entity (other than a trust), each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser) who is either an IAI or a QIB
(as applicable), with such sale to be effected within 30 days after notice of
such sale requirement is given. If such holder or beneficial owner fails to
effect the transfer required within such 30-day period, (i) the Issuer or the
Collateral Manager acting for the Issuer, without further notice so such holder,
shall and is hereby irrevocably authorized by such holder or beneficial owner,
to cause its Restricted Secured Note or Subordinated Note, as applicable, or
beneficial interest therein to be transferred in a commercially reasonable sale
(conducted by the Collateral Manager in accordance with Article 9 of the UCC as
in effect in the State of New York as applied to securities that are sold on a
recognized market or that may decline speedily in value) to a Person that
certifies to the Trustee, the Co-Issuers and the Collateral Manager, in
connection with such transfer, that such Person meets the qualifications set
forth in clauses (x) and (y) above and (ii) pending such transfer, no further
payments will be made in respect of such Restricted Secured Note or Subordinated
Note, as applicable, or beneficial interest therein held by such holder or
beneficial owner."

 

(b)DTC Actions. In connection with the Global Secured Notes, the Issuer shall,
or shall cause its agent to request of DTC, and cooperate with DTC to ensure,
that (i) DTC's security description and delivery order include the marker "3c7"
and that DTC's reference directory contains an accurate description of the
restrictions on the holding and transfer of the Notes due to the Issuer's
reliance on the exemption to registration provided by Section 3(c)(7) of the
Investment Company Act, (ii) DTC send to its participants in connection with
the  initial

 

210

--------------------------------------------------------------------------------

 

offering of the Notes, a notice that the Issuer is relying on Section 3(c)(7)
and (iii) DTC's reference directory include each class of Notes (and the
applicable CUSIP numbers for the Notes) in the listing of 3(c)(7) issues
together with an attached description of the limitations as to the distribution,
purchase, sale and holding of the Notes.

 

In addition to the obligations of the Registrar set forth in Section 2.5, the
Issuer will from time to time (upon the request of the Trustee) make a request
to DTC to deliver to the Issuer a list of all DTC participants holding an
interest in the Global Secured Notes.

 

(c)Bloomberg Screens, Etc. The Issuer shall, or shall cause its agent to, cause
the Bloomberg screen or screens containing information about the Secured Notes
to include the following language: (i) the bottom of "Security Description" page
describing the Notes shall state: "144A/3c7" (ii) the "Security Description"
page shall have an indicator stating "PRVT PLACEMENT," and (iii) the "Comments"
page shall state that "These Securities are being offered in the United States
to Persons who are both (x) qualified institutional buyers (as defined in Rule
144A under the Securities Act) and (y) qualified purchasers (as defined under
Section 3(c)(7) under the Investment Company Act of 1940)." The Issuer shall use
commercially reasonable efforts to cause any other third-party vendor screens
containing information about the Notes to include substantially similar language
to clauses (i) through (iii) above.

 

(d)CUSIP numbers. The Issuer shall, or shall cause its agent to, (i) ensure that
all CUSIP numbers identifying the Rule 144A Global Secured Notes shall have a
"fixed field" attached thereto that contains "3c7" and "144A" indicators and
(ii) take steps to cause the Placement Agent to require that all "confirms" of
trades of such Notes contain CUSIP numbers with such "fixed field" identifiers.

 

ARTICLE XI

APPLICATION OF MONIES

Section 11.1Disbursements of Monies from Payment Account. (a) Notwithstanding
any other provision in this Indenture, but subject to the other subsections of
this Section 11.1 and to Section 13.1, on each Payment Date, the Trustee shall
disburse amounts transferred from the Collection Account to the Payment Account
pursuant to Section 10.2 in accordance with the following priorities (the
"Priority of Payments"); provided that, unless an Enforcement Event has occurred
and is continuing, (x) amounts transferred from the Interest
Collection  Subaccount  shall  be  applied  solely  in  accordance  with  Section
11.1(a)(i);     and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii).

 

(i)On each Payment Date, unless (x) such Payment Date is the Stated Maturity or
(y) an Enforcement Event has occurred and is continuing, Interest Proceeds on
deposit in the Collection Account, to the extent received on or before the
related Determination Date (or if such Determination Date is not a Business Day,
the next

 

211

--------------------------------------------------------------------------------

 

succeeding Business Day) and that are transferred into the Payment Account,
shall be applied in the following order of priority:

 

(A)to the payment of (1) first, Taxes, governmental fees and any
registered  office  fees  owing  by  the  Issuer  and  the  Co-Issuer,  if  any,  and
(2) second, the accrued and unpaid Administrative Expenses, in the priority
stated in the definition thereof, up to the Administrative Expense Cap (except
as otherwise expressly provided in connection with any redemption pursuant to
Section 9.2 or 9.3);

 

(B)to the payment of (1) first, any amounts due to a Hedge Counterparty under a
Hedge Agreement other than amounts due as a result of the termination (or
partial early termination) of such Hedge Agreement and (2) second, any amounts
due to a Hedge Counterparty pursuant to an early termination (or partial early
termination) of such Hedge Agreement as a result of a Priority Termination
Event;

 

(C)(1) first, to the payment of (a) any accrued and unpaid Senior Collateral
Management Fee due and payable to the Collateral Manager on such Payment Date
minus (b) the amount of any Current Deferred Senior Collateral Management Fee,
if any, on such Payment Date, and (2) second, at the election of the Collateral
Manager, to the applicable account as Interest Proceeds or Principal Proceeds in
an amount not to exceed the Current Deferred Senior Collateral Management Fee;
provided that any Cumulative Deferred Senior Collateral Management Fee shall not
be payable pursuant to this clause (C);

 

(D)to the payment (pro rata based on the amounts payable under clauses (1), and
(2) and (3) below) of (1) accrued and unpaid interest on the Class A-1R Notes
(including, without limitation, past due interest, if any), the Commitment Fees
and any Commitment Fee Shortfall with respect to the Class A-1R Notes with
respect to such Payment Date (excluding any Capped Amounts), and (2) accrued and
unpaid interest on the Class A-1T Notes (including, without limitation, past due
interest, if any) and (3) accrued and unpaid interest on the Class A-1F Notes
(including, without limitation, past due interest, if any);

 

(E)to the payment of accrued and unpaid interest on the Class A-2 Notes
(including, without limitation, past due interest, if any);

 

(F)if either of the Class A Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class A Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (F);

 

212

--------------------------------------------------------------------------------

 

(G)to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class B Notes;

 

(H)if either of the Class B Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (H);

(I)to the payment of any Deferred Interest on the Class B Notes;
(J)  to  the  payment  of  any  accrued  and  unpaid  interest   (excluding

Deferred Interest but including interest on Deferred Interest) on the Class C
Notes;

 

(K)if either of the Class C Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (K);

 

 

(L)

to the payment of any Deferred Interest on the Class C Notes;

 

(J)(M) if, with respect to any Payment Date following the Refinancing Effective
Date, an S&Pa Rating Confirmation Failure has occurred, amounts available for
distribution pursuant to this clause (MJ) shall be used for application in
accordance with the Note Payment Sequence on such Payment Date in an amount
sufficient to (1) enable the Issuer (or the Collateral Manager on the Issuer's
behalf) to provide a Passing Report to  S&Peach Rating Agency or (2) cause S&P
and DBRS to provide written confirmation (which may take the form of a press
release or other written communication) of itstheir Initial Ratings of the Rated
Notes rated by them;

 

(K)(N) to the benefit of any applicable holders on a pro rata basis for payment
of accrued and unpaid Class A-1R Note Additional Amounts;

 

(L)(O) to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;

 

(M)(P) (1) first, to the payment of (a) any accrued and unpaid Subordinated
Collateral Management Fee due and payable to the Collateral Manager on such
Payment Date, minus (b) the amount of any Current Deferred Subordinated
Collateral Management Fee, if any, on such Payment Date, (2) second, at the
election of the Collateral Manager, to the applicable account as Interest
Proceeds or Principal Proceeds in an amount not to exceed the Current
Deferred  Subordinated  Collateral  Management  Fee  and  (3)  third,  to    
the

 

213

--------------------------------------------------------------------------------

 

payment to the Collateral Manager of any Cumulative Deferred Senior Collateral
Management Fee and/or any Cumulative Deferred Subordinated Collateral Management
Fee, at the election of the Collateral Manager;

 

(N)(Q) to the payment of amounts due to any Hedge Counterparty under any Hedge
Agreement not otherwise paid pursuant to clause (B) above;

 

(O)(R) any remaining Interest Proceeds shall be paid during the Reinvestment
Period, at the option of the Collateral Manager, (i) to the Collection Account
as Principal Proceeds to invest in Eligible Investments (pending the purchase of
additional Collateral Obligations) and/or to the purchase of additional
Collateral Obligations (provided that such payment would not, in the reasonable
determination of the Collateral Manager, cause aan EU Retention Deficiency),
(ii) to the Holders of the Subordinated Notes or (iii) to make a Prepayment of
the principal of (and accrued and unpaid interest on) the Class A-1R Notes; and

 

(P)(S) after the Reinvestment Period, any remaining Interest Proceeds shall be
paid (in the following order): (i) if a Key Person Event has occurred, to be
applied as Principal Proceeds, (ii) if the Interest Diversion Test is not
satisfied, to be applied as Principal Proceeds until the Interest Diversion Test
is satisfied (provided that to do so would not, in the reasonable determination
of the Collateral Manager, cause aan EU Retention Deficiency) and (iii) to the
Holders of the Subordinated Notes.

 

(ii)On each Payment Date, unless (x) such Payment Date is the Stated Maturity or
(y) an Enforcement Event has occurred and is continuing, Principal Proceeds on
deposit in the Collection Account that are received on or before the related
Determination Date (or if such Determination Date is not a Business Day, the
next succeeding Business Day) and that are transferred to the Payment Account
(which will not include (i) amounts required to meet funding requirements with
respect to Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations that are deposited in the Revolver Funding Account or (ii) during
the Reinvestment Period, Principal Proceeds (x) that have previously been
reinvested in Collateral Obligations   or (y) that the Collateral Manager
intends to invest in Collateral Obligations with respect to which there is a
committed purchase during the Interest Accrual Period related to such Payment
Date that will settle during a subsequent Interest Accrual Period (including,
without limitation, any succeeding Interest Accrual Period which occurs (in
whole or in part) following the Reinvestment Period)) shall be applied in the
following order of priority; provided that after giving effect to any such
payment no Commitment Shortfall would exist (and, to the extent that any
Commitment Shortfall would exist, Principal Proceeds shall first be deposited in
the Revolver Funding Account in the amount needed to eliminate such Commitment
Shortfall):

 

214

--------------------------------------------------------------------------------

 

(A)to pay the amounts referred to in clauses (A) through (E) of Section
11.1(a)(i) (and in the same manner and order of priority stated therein), but
only to the extent not paid in full thereunder;

 

(B)if either of the Class A Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class A Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (B);

 

(C)to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class B Notes (only to the
extent the Class B Notes are the Controlling Class at such time);

 

(D)if either of the Class B Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class B Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (D);

 

(E)to the payment of any Deferred Interest on the Class B Notes (only to the
extent the Class B Notes are the Controlling Class at such time);

 

(F)to the payment of any accrued and unpaid interest (excluding Deferred
Interest but including interest on Deferred Interest) on the Class C Notes (only
to the extent the Class C Notes are the Controlling Class at such time);

 

(G)if either of the Class C Coverage Tests is not satisfied on the related
Determination Date, to make payments in accordance with the Note Payment
Sequence to the extent necessary to cause all Class C Coverage Tests that are
applicable on such Payment Date to be satisfied on a pro forma basis after
giving effect to all payments pursuant to this clause (G);

 

(H)to the payment of any Deferred Interest on the Class C Notes (only to the
extent the Class C Notes are the Controlling Class at such time);

 

(F)(I) with respect to any Payment Date following the Refinancing Effective
Date, if after the application of Interest Proceeds pursuant to clause (MJ) of
Section 11.1(a)(i), either S&P or DBRS has not yet confirmed its respective
Initial Ratings of the Rated Notes rated by it (or the Issuer has not provided a
Passing Report to S&Peach Rating Agency), to make payments in accordance with
the Note Payment Sequence on such Payment Date in an amount sufficient to (1)
enable the Issuer (or the Collateral Manager on the Issuer's behalf) to provide
a Passing Report to S&Peach Rating Agency or (2) cause S&P and DBRS to provide
written confirmation (which may take the

 

215

--------------------------------------------------------------------------------

 

form of a press release or other written communication) of itstheir  respective

Initial Ratings of the Rated Notes rated by them;

 

(G)(J) to make payments in the amount of the Special Redemption Amount, if any,
at the election of the Collateral Manager, in accordance with the Note Payment
Sequence;

 

(H)(K) during the Reinvestment Period, at the option of the Collateral Manager,
(1) to the Collection Account as Principal Proceeds to invest in Eligible
Investments (pending the purchase of additional Collateral Obligations) and/or
to the purchase of additional Collateral Obligations (provided that such payment
would not, in the reasonable determination of the Collateral Manager, cause aan
EU Retention Deficiency) or (2) to make a Prepayment of the principal of (and
accrued and unpaid interest on) the Class A-1R Notes or (3) to the Revolver
Funding Account, until the Net Aggregate Exposure Amount is zero;

 

(I)(L) after the Reinvestment Period, to the payment of the Class A-1 Notes
until paid in full;

 

(J)(M) after the Reinvestment Period, to the payment of the Class A-2 Notes
until paid in full;

 

(K)(N) after the Reinvestment Period, to the payment of the Class B Notes until
paid in full;

 

(O)after the Reinvestment Period, to the payment of the Class C Notes until paid
in full;

 

(L)(P) after the Reinvestment Period, to pay the amounts referred to in clauses
(NK) through (QN) of Section 11.1(a)(i) (and in the same manner and order of
priority stated therein), but only to the extent not paid in full thereunder;
and

 

(M)(Q) after the Reinvestment Period, to the Holders of the Subordinated Notes.

 

(iii)Notwithstanding the provisions of the foregoing Sections 11.1(a)(i) and
11.1(a)(ii), (x) if acceleration of the maturity of the Secured Notes has
occurred following an Event of Default and such acceleration has
not  been  rescinded  or  annulled (an "Enforcement Event"), on each Payment
Date and (y) on the Stated Maturity, all Interest Proceeds and Principal
Proceeds will be applied in the following order of priority:

 

(A)to the payment of (1) first, Taxes, governmental fees and any registered
office fees owing by the Issuer and the Co-Issuer, if any, (2) second, the
accrued and unpaid Administrative Expenses, in the priority stated in the
definition thereof, up to the Administrative Expense Cap, and (3) third, any

 

216

--------------------------------------------------------------------------------

 

remaining accrued and unpaid Administrative Expenses, in the priority stated in
the definition thereof, up to an amount equal to the Interest Proceeds available
for distribution on such date;

 

(B)to the payment of (1) first, any amounts due to a Hedge Counterparty under a
Hedge Agreement other than amounts due as a result of the termination (or
partial early termination) of such Hedge Agreement and (2) second, any amounts
due to a Hedge Counterparty pursuant to an early termination (or partial early
termination) of such Hedge Agreement as a result of a Priority Termination
Event;

 

(C)to the payment of any accrued and unpaid Senior Collateral Management Fee due
and payable to the Collateral Manager on such Payment Date; provided that any
Cumulative Deferred Senior Collateral Management Fee shall not be payable
pursuant to this clause (C);

 

(D)(1) first, to the payment (pro rata based on the amounts payable under
clauses (a), and (b) and (c) below) of (a) accrued and unpaid interest on the
Class A-1R Notes (including, without limitation, past due interest, if any), the
Commitment Fees and any Commitment Fee Shortfall with respect to the Class A-1R
Notes with respect to such Payment Date (excluding any Capped Amounts), and (b)
accrued and unpaid interest on the Class A-1T Notes (including, without
limitation, past due interest, if any) and (c) accrued and unpaid interest on
the Class A-1F Notes (including, without limitation, past due interest, if any)
and (2) second, to any applicable holders of the Class A-1R Notes on a pro rata
basis for payment of accrued and unpaid Class A-1R Note Additional Amounts;

 

(E)to the payment, pro rata based on Aggregate Amount Outstanding Amount, of
principal of the Class A-1R Notes, and the Class A- 1T Notes and the Class A-1F
Notes, until the Class A-1R Notes, and the Class A-1T Notes and the Class A-1F
Notes have been paid in full;

 

(F)to the payment of accrued and unpaid interest on the Class A-2 Notes
(including, without limitation, past due interest, if any);

 

(G)to the payment of principal of the Class A-2 Notes until the Class A-2 Notes
have been paid in full;

 

(H)to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class B Notes;

 

 

(I)

to the payment of any Deferred Interest on the Class B Notes;

 

(J)to the payment of principal of the Class B Notes until the Class B Notes have
been paid in full;

 

217

--------------------------------------------------------------------------------

 

(K)to the payment of accrued and unpaid interest (excluding Deferred Interest
but including interest on Deferred Interest) on the Class C Notes;

 

 

(L)

to the payment of any Deferred Interest on the Class C Notes;

 

(M)to the payment of principal of the Class C Notes until the Class C Notes have
been paid in full;

 

(K)(N) to the payment of (1) first, (in the same manner and order of priority
stated therein) any Administrative Expenses not paid pursuant to clauses (A)(2)
and (3) above due to the limitation contained therein and (2) second, any
amounts due any Hedge Counterparty under any Hedge Agreement pursuant to an
early termination (or partial early termination) of such Hedge Agreement not
otherwise paid pursuant to clause (B) above;

 

(L)(O) (1) first, to the payment of any accrued and unpaid Subordinated
Collateral Management Fee due and payable to the Collateral Manager on such
Payment Date and (2) second, to the payment of any Cumulative Deferred Senior
Collateral Management Fee and/or any Cumulative Deferred Subordinated Collateral
Management Fee, at the election of the Collateral Manager; and

 

 

(M)

(P) to the Holders of the Subordinated Notes.

 

(b)If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.

 

(c)In connection with the application of funds to pay Administrative Expenses of
the Issuer or the Co-Issuer, as the case may be,  in  accordance  with  Section
11.1(a)(i),  Section 11.1(a)(ii) and Section 11.1(a)(iii), the Trustee shall
remit such funds, to the extent available (and subject to the order of priority
set forth in the definition of "Administrative Expenses"), as directed and
designated in an Issuer Order (which may be in the form of standing
instructions, including standing instructions to pay Administrative Expenses in
such amounts and to such entities as indicated in the Distribution Report in
respect of such Payment Date) delivered to the Trustee no later than the
Business Day prior to each Payment Date.

 

(d)The Collateral Manager may, in its sole discretion, elect to irrevocably
waive payment of any or all of any Collateral Management Fee otherwise due on
any Payment Date by notice to the Issuer, the Collateral Administrator and the
Trustee no later than the Determination Date immediately prior to such Payment
Date in accordance with the terms of Section 8(c) of the Collateral Management
Agreement. Any such Collateral Management Fee, once waived, shall not thereafter
become due and payable and any claim of the Collateral Manager therein shall be
extinguished.

 

218

--------------------------------------------------------------------------------

 

ARTICLE XII

 

SALE OF COLLATERAL OBLIGATIONS; PURCHASE OF

ADDITIONAL COLLATERAL OBLIGATIONS

 

Section 12.1 Sales of Collateral  Obligations.  Subject to the satisfaction of
the  conditions specified in Section 12.3, the Collateral Manager may, pursuant
to an Issuer Order delivered by an Authorized Officer of the Collateral Manager
on behalf of the Issuer (except as otherwise specified in this Section 12.1),
direct the Trustee to sell and the Trustee shall sell on behalf of the Issuer in
the manner directed by the Collateral Manager any Collateral Obligation, Equity
Security or Unsaleable Asset if, as certified by the Collateral Manager (which
may be satisfied by delivery of an Issuer Order), such sale meets the
requirements of any one of paragraphs (a) through (i) of this Section 12.1
(subject in each case to any applicable  requirement of disposition under
Section 12.1(d) and provided that if an Event of Default has occurred and is
continuing, the Collateral Manager may not direct the Trustee to sell any
Collateral Obligation or Equity Security pursuant to Section 12.1(b) or (h)).

 

(a)Credit Risk Obligations. The Collateral Manager may direct the Trustee to
sell any Credit Risk Obligation at any time without restriction; provided that
the sale of a Credit Risk Obligation to an Affiliate shall be at a price at
least equal to its Market Value and such Market Value shall not be determined
pursuant to clause (ivv) of the definition thereof; provided further that the
Collateral Manager may direct the Trustee to sell any Credit Risk Obligation to
an Affiliate of the Collateral Manager at no less than the par amount of such
Credit Risk Obligation up to an aggregate amount (together with any sales of
Defaulted Obligations sold to an Affiliate of the Collateral Manager pursuant to
the second proviso in clause (c) below) of 10.0% of Total Capitalization
measured as of the date of such sale..

 

(b)Credit Improved Obligations. The Collateral Manager may direct the Trustee to
sell any Credit Improved Obligation either:

 

(i)at any time if the Sale Proceeds from such sale are at least equal to the
Investment Criteria Adjusted Balance of such Credit Improved Obligation; or

 

(ii)solely during the Reinvestment Period, if the Collateral Manager reasonably
believes prior to such sale that it will be able to enter into binding
commitments to reinvest all or a portion of the proceeds of such sale, in
compliance with the Eligibility Criteria and the Standard of Care, in one or
more additional Collateral Obligations with an Aggregate Principal Balance at
least equal to the Investment Criteria Adjusted Balance of such Credit Improved
Obligation within 2045 Business Days of such sale.

 

(c)Defaulted Obligations. The Collateral Manager may direct the Trustee to
sell  any Defaulted Obligation or Received Obligation at any time without
restriction; provided that the sale of a Defaulted Obligation or Received
Obligation to an Affiliate shall be at a price at least equal to its Market
Value and such Market Value shall not be determined pursuant to clause (ivv) of
the definition thereof; provided further that the Collateral Manager may direct
the Trustee to sell any Defaulted Obligation to an Affiliate of the Collateral
Manager at no less

 

219

--------------------------------------------------------------------------------

 

than the par amount of such Defaulted Obligation up to an aggregate amount
(together with any sales of Credit Risk Obligations sold to an Affiliate of the
Collateral Manager pursuant to the second proviso in clause (a) above) of 10.0%
of Total Capitalization measured as of the date of such sale. With respect to
each Defaulted Obligation that has not been sold or terminated  within one year
after becoming a Defaulted Obligation, the Market Value and Principal Balance of
such Defaulted Obligation shall be deemed to be zero..

 

(d)Equity Securities. The Collateral Manager may direct the Trustee to sell any
Equity Security at any time without restriction and shall use its commercially
reasonable efforts to effect the sale of any Equity Security, regardless of
price and subject to any transfer restrictions applicable to such Equity
Security:

 

(i)within three years after receipt, if such Equity Security is (A) received
upon the conversion of a Defaulted Obligation, or (B) received in an exchange
initiated by the Obligor to avoid bankruptcy; and

 

(ii)within 45 days after receipt if such Equity Security constitutes Margin
Stock, unless such sale is prohibited by applicable law or restrictions
governing such Equity Security, in which case such Equity Security shall be sold
as soon as such sale is permitted by applicable law or in compliance with such
restrictions.

 

(e)Optional Redemption and Tax Redemption. Unless Refinancing Proceeds are being
used to redeem the Secured Notes in whole or in part, after the Issuer has
notified the Trustee of an Optional Redemption of the Notes in accordance with
Section 9.2 or a Majority  of an Affected Class or a Majority of the
Subordinated Notes has directed (by a written direction delivered to the
Trustee) a Tax Redemption in accordance with Section 9.3, the Collateral Manager
shall direct the Trustee to sell (which sale or sales may be through
participation or other arrangement) all or a portion of the Collateral
Obligations if the requirements of Article IX (including the certification
requirements of Section 9.4(f)(ii), if applicable) are satisfied. If any such
sale is made through participations, the Issuer shall use commercially
reasonable efforts to cause such participations to be converted to assignments
within six months after the sale.

 

 

(f)

[Reserved].

 

 

(g)

[Reserved].

 

(h)Discretionary Sales. During the Reinvestment Period, the Collateral Manager
may direct the Trustee to sell any Collateral Obligation at any time if, after
giving effect to such sale, the Aggregate Principal Balance of all Collateral
Obligations sold as described in this Section 12.1(h) during the preceding
period of 12 calendar months (or, (x) for the first 12 calendar months after the
Closing Date, during the period commencing on the Closing Date, and (y) for the
first 12 calendar months after the Refinancing Date, during the period
commencing on the Refinancing Date) is not greater than 2025% of Total
Capitalization as of the first day of such 12 calendar month period (or as of
the Closing Date or the Refinancing Date, as the case may be) and the Collateral
Manager reasonably believes prior to such sale  that it will be able to enter
into binding commitments to reinvest all or a portion of the proceeds

 

220

--------------------------------------------------------------------------------

 

of such sale, in compliance with the Eligibility Criteria, in one or more
additional Collateral Obligations with an Aggregate Principal Balance at least
equal to the Principal Balance (or, in the case of any Discount Obligation, the
purchase price, excluding accrued interest expressed  as a percentage of par and
multiplied by the outstanding principal balance thereof) of such Collateral
Obligation within 3045 days after such sale.

 

(i)Unsaleable Assets. Notwithstanding the other requirements set forth in this
Indenture, on any Business Day after the Reinvestment Period, unless an Event of
Default has occurred and is continuing, the Collateral Manager, in its sole
discretion, may conduct an auction on behalf of the Issuer of Unsaleable Assets
in accordance with the procedures described in this Section 12.1(i). Promptly
after receipt of written notice from the Collateral Manager of such auction, the
Trustee will provide notice (in such form as is prepared by the Collateral
Manager) to the Holders (and, for so long as any Rated Notes are Outstanding,
S&Pthe applicable Rating Agencies) of an auction, setting forth in reasonable
detail a description of each Unsaleable Asset and the following auction
procedures: (i) any Holder or beneficial owner of Notes may submit a written bid
within 10 Business Days after the date of such notice to purchase one or more
Unsaleable Assets no later than the date specified in the auction notice (which
will be at least 15 Business Days after the date of such notice); (ii) each bid
must include an offer to purchase such Unsaleable Assets for a specified amount
of cash on a proposed settlement date no later than 20 Business Days after the
date of the auction   notice;

(iii)if no Holder or beneficial owner of Notes submits such a bid within the
time period specified under clause (i) above, unless the Collateral Manager
determines that delivery in-kind is not legally or commercially practicable and
provides written notice thereof to the Trustee, the Trustee will provide notice
thereof to each Holder and offer to deliver (at such Holder's expense) a pro
rata portion (as determined by the Collateral Manager) of each unsold Unsaleable
Asset to the Holders or beneficial owners of the most senior Class that provide
delivery instructions to the Trustee on or before the date specified in such
notice, subject to minimum denominations; provided that, to the extent that
minimum denominations do not permit a pro rata distribution, the Trustee will
distribute the Unsaleable Assets on a pro rata basis to the extent possible as
directed by the Collateral Manager in writing and the Collateral Manager will
select by lottery the Holder or beneficial owner to whom the remaining amount
will be delivered and deliver written notice thereof to the Trustee and the
Trustee shall deliver such interests as specified in such written direction; and
(iv) if no such Holder or beneficial owner provides delivery instructions to the
Trustee, the Trustee will promptly notify the Collateral Manager and offer to
deliver (at the cost of the Collateral Manager) the Unsaleable Asset to the
Collateral Manager. If the Collateral Manager declines such offer, the Trustee
will take such action as directed by the Collateral Manager (on behalf of the
Issuer) in writing to dispose of the Unsaleable Asset, which may be by donation
to a charity, abandonment or other means.

 

Section 12.2 Purchase of Additional Collateral Obligations. On any date during
the Reinvestment Period, the Collateral Manager may, pursuant to an Issuer Order
delivered by an Authorized Officer of the Collateral Manager on behalf of the
Issuer subject to the other requirements in this Indenture, direct the Trustee
to invest Principal Proceeds (including the proceeds of the Class A-1R Notes),
proceeds of additional notes issued pursuant to Section 2.13 and 3.2, and
Principal Financed Accrued Interest in additional Collateral Obligations, and
the
Trustee  shall  invest  such  Principal  Proceeds  and  other  amounts  in  accordance  with    such

 

221

--------------------------------------------------------------------------------

 

direction. After the Reinvestment Period, the Collateral Manager shall not
direct the Trustee to invest any amounts on behalf of the Issuer; provided that
in accordance with Section 12.2(d), Cash on deposit in any Account (other than
the Payment Account) may be invested in Eligible Investments followingat any
time; provided further that, for the avoidance of doubt, with respect to any
Collateral Obligations for which the trade date has occurred during the
Reinvestment Period but which settle within 60 days of the last day of the
Reinvestment Period, the purchase of such Collateral Obligations shall be
treated as a purchase made during the Reinvestment Period.

 

(a)Eligibility Criteria. No obligation may be purchased by the Issuer unless
each of the following conditions (the "Eligibility Criteria") is satisfied as of
the date the Collateral Manager commits on behalf of the Issuer to make such
purchase, in each case as determined by the Collateral Manager after giving
effect to such purchase and all other sales or purchases previously or
simultaneously committed to:

 

(i)such obligation is a Collateral Obligation;

 

(ii)on and after (x) the Effective Date (until the Refinancing Date, and (y) the
Refinancing Effective Date, (A) in the case of an additional Collateral
Obligation purchased with the proceeds from the sale of a Credit Risk Obligation
or a Defaulted Obligation, either (1) the Aggregate Principal Balance of all
additional Collateral Obligations purchased with the proceeds from such sale
plus, without duplication, the amount of any cash contributions made to the
Issuer in connection therewith will at least equal the Sale Proceeds from such
sale, (2) the Aggregate Principal Balance of the Collateral Obligations
(including, without duplication, the amount of any cash contributions made to
the Issuer in connection therewith) will be maintained or increased (when
compared to the Aggregate Principal Balance of the Collateral Obligations
immediately prior to such sale) or (3) the Principal Collateralization Amount
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation plus, without duplication, the amount of any
cash contributions made to the Issuer in connection therewith) will be greater
than the Reinvestment Target Par Balance and (B) in the case of any other
purchase of additional Collateral Obligations purchased with the proceeds from
the sale of a Collateral Obligation, either (1) the Aggregate Principal Balance
of the Collateral Obligations plus, without duplication, the amount of any cash
contributions made to the Issuer in connection therewith will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such sale) or (2) the Principal
Collateralization Amount (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation plus, without duplication, the
amount of any cash contributions made to the Issuer in connection therewith)
will be greater than the Reinvestment Target Par Balance;

 

 

(iii)

each Coverage Test will be satisfied;

 

222

--------------------------------------------------------------------------------

 

(iv)either (A) each requirement or test, as the case may be, of the
Concentration Limitations (on and after the Effective Date) and the Collateral
Quality Test (except, in the case of an additional Collateral Obligation
purchased with the proceeds from the sale of a Credit Risk Obligation or a
Defaulted Obligation, the S&P CDO Monitor Test) will be satisfied or (B) if any
such requirement or test was not satisfied immediately prior to such investment,
such requirement or test will be maintained or improved after giving effect to
the investment;

 

(v)the date on which the Issuer (or the Collateral Manager on its behalf)
commits to purchase such Collateral Obligation occurs during the Reinvestment
Period;

 

 

(vi)

there is no Commitment Shortfall after giving effect to such purchase;

 

(vii)the Origination Requirement will be satisfied after giving effect to such
purchase; and

 

(viii)no EU Retention Deficiency would occur as a result of, and immediately
after giving effect to, any such purchase; and.

 

(ix)other than for purposes of a determination pursuant to Section 12.4(b)(w),
there has not been a forbearance or waiver of any payment due on or with respect
to such obligation or on another material obligation for borrowed money of the
Obligor that is senior or pari passu in right of payment with such obligation
or, if any such forbearance or waiver has occurred, the amounts previously due
have been paid.

 

(b)Trading Plan Period. For purposes of calculating compliance with the
Eligibility Criteria, at the election of the Collateral Manager in its sole
discretion, any proposed  investment (whether a single Collateral Obligation or
a group of Collateral Obligations) identified by the Collateral Manager as such
at the time when compliance with the Eligibility Criteria is required to be
calculated (a "Trading Plan") may be evaluated after giving effect to  all sales
and reinvestments proposed to be entered into within the ten Business Days
following the date of determination of such compliance (such period, the
"Trading Plan Period");  provided that (u) no Trading Plan may result in the
purchase of Collateral Obligations with an Average Life less than six months,
(v) no Trading Plan may result in the purchase of a group of Collateral
Obligations if the difference between the shortest Average Life of any
Collateral Obligation in such group and the longest Average Life of any
Collateral Obligation in such group is greater than twothree years, (w) no
Trading Plan may result in the purchase of Collateral Obligations having an
aggregate principal balance that exceeds 5% of the Aggregate Principal Balance
as of the first day of the Trading Plan Period, (x) no Trading Plan Period may
include a Determination Date, (y) no more than one Trading Plan may be in effect
at any time during a Trading Plan Period and (z) if the Eligibility Criteria are
satisfied prospectively after giving effect to a Trading Plan but are not
satisfied upon the expiry of the related Trading Plan Period, the Eligibility
Criteria shall not at any time thereafter be evaluated by giving effect to a
Trading PlanGlobal Rating Agency Condition will be satisfied for each subsequent
reliance on a Trading Plan until a subsequent use of a Trading Plan (for which
the Global Rating Agency Condition was satisfied) is successfully completed. The
Collateral Manager shall provide prior written notice to S&Peach Rating Agency,
the Trustee (and the Trustee shall

 

223

--------------------------------------------------------------------------------

 

provide such notice to the holders of the Notes) and the Collateral
Administrator of (i) any Trading Plan, which notice shall specify the proposed
investments identified by the Collateral Manager for acquisition as part of such
Trading Plan and (ii) the occurrence of the event described in clause (z) above.
In addition, notwithstanding anything to the contrary set forth above, no
Trading Plan may be implemented by the Collateral Manager pursuant to this
Indenture if any previous Trading Plan failed to be successfully implemented
during the related Trading Plan Period.

 

(c)Certification by Collateral Manager. Not later than the Subsequent Delivery
Date for any Collateral Obligation purchased in accordance with this Section
12.2, the Collateral Manager shall deliver by e-mail (in the form of a manually
signed document on the applicable letterhead attached to such email) to the
Trustee and the Collateral Administrator an executed Officer's certificate of
the Collateral Manager certifying that such purchase complies with this Section
12.2 and Section 12.3 or an Issuer Order.

 

(d)Investment in Eligible Investments. Cash on deposit in any Account (other
than the Payment Account) may be invested at any time in Eligible Investments in
accordance with Article X.

 

(e)End of Reinvestment Period. Not later than the Business Day immediately
preceding the end of the Reinvestment Period, the Collateral Manager shall
deliver to the Trustee a schedule of Collateral Obligations purchased by the
Issuer with respect to which purchases the trade date has occurred but the
settlement date has not yet occurred and shall certify to the Trustee that
sufficient Principal Proceeds are available (including for this purpose, cash on
deposit in the Collection Account representing Principal Proceeds as well as any
Principal Proceeds that will be received by the Issuer from the sale of
Collateral Obligations for which the trade date has already occurred but the
settlement date has not yet occurred) to effect the settlement of such
Collateral Obligations. With respect to the purchase of any Collateral
Obligation the settlement date for which the Collateral Manager reasonably
expects will occur after the end of the Reinvestment Period, to the extent such
Collateral Obligation would be purchased using Principal Proceeds consisting of
scheduled distributions of principal, only that portion of such Principal
Proceeds that the Collateral Manager reasonably expects will be received prior
to the end of the Reinvestment Period may be used to effect such purchase and
such Collateral Obligation will be treated as having been purchased by the
Issuer prior to the end of the Reinvestment Period for purposes of the
Eligibility Criteria.

 

(f)No Exercise of Warrants or Acquisition of Securities. Notwithstanding
anything to the contrary contained herein or in any other Transaction Document,
the Issuer may not utilize any Principal Proceeds or Interest Proceeds to
exercise any warrant or otherwise acquire securities (including pursuant to
Section 10.2(d)) (other than the exercise of a warrant or other acquisition of
securities in connection with an insolvency, bankruptcy, reorganization, debt
restructuring or workout of the issuer thereof). if, after giving effect
thereto, (x) solely with respect to the use of Principal Proceeds, each
Overcollateralization Ratio Test is satisfied, (y) solely with respect to the
use of Interest Proceeds, such payment would not result in insufficient Interest
Proceeds being available for the payment in full of interest on the Class A
Notes on the immediately following Payment Date and (z) solely with respect to
the use of Principal Proceeds, the  Aggregate

 

224

--------------------------------------------------------------------------------

 

Principal Balance of all Collateral Obligations, plus, without duplication, the
amounts on deposit in the Collection Account and the Revolver Funding Account
(including Eligible Investments therein) representing Principal Proceeds, will
be greater than or equal to the Reinvestment Target Par Balance (provided that
for purposes of this clause (z), any Defaulted Obligation shall be treated as
having a Principal Balance equal to its Principal Collateralization Amount).

 

Section 12.3 Conditions Applicable to All Sale and Purchase Transactions. (a)
Any transaction effected under this Article XII or in connection with the
acquisition of additional Collateral Obligations shall be conducted on an arm's
length basis and, if effected with a Person Affiliated with the Collateral
Manager (or with an account or portfolio for which the Collateral Manager or any
of its Affiliates serves as investment adviser), shall be effected in accordance
with the requirements of Section 5 of the Collateral Management Agreement on
terms no less favorable to the Issuer than would be the case if such Person were
not so Affiliated, provided that the Trustee shall have no responsibility to
oversee compliance with this clause (a) by the other parties.

 

(b)Upon any acquisition of a Collateral Obligation pursuant to this Article XII,
all of the Issuer's right, title and interest to the Asset or Assets shall be
Granted to the Trustee pursuant to this Indenture, such Asset or Assets shall be
Delivered to the Custodian, and, if applicable, the Custodian shall receive such
Asset or Assets. The Trustee shall also receive, not later than the Subsequent
Delivery Date, an Officer's certificate of the Issuer containing the statements
set forth in Section 3.1(a)(ix); provided that such requirement shall be
satisfied, and such statements shall be deemed to have been made by the Issuer,
in respect of such acquisition by the delivery to the Trustee of an Issuer
Order.

 

(c)[Reserved].Notwithstanding anything contained herein to the contrary, the
Issuer shall not acquire any specific Collateral Obligation or Eligible
Investment that, to the knowledge of the Issuer or the Collateral Manager, would
cause the Issuer to be unable to comply with the loan securitization exclusion
from the definition of "covered fund" under the Volcker Rule (such an Asset, a
"Volcker Rule Prohibited Asset"). The Issuer (and the Collateral Manager on
behalf of the Issuer) shall be required to use its commercially reasonable
efforts to effect the sale of any Volcker Rule Prohibited Asset.

 

(d)If the Issuer (or the Collateral Manager on its behalf) enters into a
committed purchase for an additional Collateral Obligation during one Interest
Accrual Period that will settle after such Interest Accrual Period, the
Collateral Manager will use commercially reasonable efforts to settle such
additional Collateral Obligation during the immediately succeeding Interest
Accrual Period. In no event will the Trustee be obligated to settle a trade to
the extent such action would result in a negative balance or overdraft of the
Principal  Collection Subaccount, and the Trustee shall incur no liability for
refusing to wire funds in excess of the balance of funds in the Principal
Collection Subaccount.

 

(e)Upon the direction to commence any liquidation of the Assets due to an Event
of Default and the acceleration of the maturity of the Secured Notes being
delivered, liquidation of the Assets will be effected as described under Section
5.5. In  such  an  event, neither the Collateral Manager nor the Issuer will
have the right to direct the sale of any Assets.

 

225

--------------------------------------------------------------------------------

 

 

(f)Notwithstanding anything contained herein to the contrary, the Issuer shall
have the right to effect any sale of any Asset or purchase of any Collateral
Obligation (1) with the consent of Noteholders evidencing at least (i) with
respect to purchases or optional repurchases or substitutions during the
Reinvestment Period and sales during or after the Reinvestment Period, 75% of
the Aggregate Outstanding Amount of each Class of Notes (voting separately by
Class) and (ii) with respect to purchases or optional repurchases or
substitutions after the Reinvestment Period, 100% of the Aggregate Outstanding
Amount of each Class of Notes and (2) of which the Rating Agencies and the
Trustee have been notified; provided that, with respect to any such proposed
purchase, (x) such obligation satisfies the requirements of the definition of
"Collateral Obligation" and (y) after giving effect thereto, all Coverage Tests
and the S&P CDO Monitor Test would be satisfied (or if any such test was not
satisfied immediately prior to such purchase, such test will be maintained or
improved).

 

Section 12.4     Amendments to Underlying Instruments.   (a) The Issuer may
enter      into any exchange, amendment or waiver of or supplement to any
Underlying Instrument; provided that the prior written consent of a Majority of
the Controlling Class to any such exchange, amendment, waiver or supplement
shall be required if (i) an Event of Default has occurred and is continuing or
would result from such exchange, amendment, waiver or supplement, (ii) such
exchange, amendment, waiver or supplement, individually or together with all
other such exchanges, amendments, waivers and/or supplements, would result in a
Material Adverse Effect or (iii) such exchange, amendment, waiver or supplement
constitutes a Specified Change; provided that in the case of the foregoing
clause (iii), if thea Majority of the Controlling Class have not responded in
any manner to a request relating to such exchange, amendment, waiver or
supplement within 10 Business Days following the delivery of notice thereof,
thea Majority of the Controlling Class shall have been deemed to consent to such
exchange, amendment, waiver or supplement. Any Collateral Obligation that, as a
result of any exchange thereof or amendment, waiver or supplement thereto,
ceases to qualify as a Collateral Obligation, will thereafter have a value equal
to zero when calculating the Principal Collateralization Amount for purposes of
the Overcollateralization Ratio Test for so long as it remains unqualified to be
a Collateral Obligation by the terms of this Indenture. In the event of an
exchange of or amendment, waiver or supplement to a Collateral Obligation that
results in the failure of the Maximum Weighted Average Life Test (but would
otherwise qualify as a  Collateral Obligation), such Collateral Obligation will
thereafter be treated as a Defaulted Obligation until such time as the Maximum
Weighted Average Life Test is satisfied (provided that, if at the time of such
satisfaction of the Maximum Weighted Average Life Test, such Collateral
Obligation would otherwise be considered a Defaulted Obligation in accordance
with the terms of this Indenture, such Collateral Obligation will continue to be
treated as a Defaulted Obligation). In connection with a Specified Change to a
Collateral Obligation with respect to which consent from a Majority of the
Controlling Class is required for the Issuer to enter into such Specified
Change, if a Majority of the Controlling Class has requested that the Issuer not
enter into such Specified Change within 10 Business Days of the delivery of
notice thereof, such Collateral Obligation shall upon the occurrence of such
Specified Change be treated as a Defaulted Obligation for all purposes
hereunder.       For the avoidance of doubt, such Collateral Obligation shall be
so treated as a Defaulted Obligation notwithstanding the Issuer taking no action
to enter into the exchange, amendment or waiver of or supplement to the
Underlying Instrument enacting the Specified Change.

 

226

--------------------------------------------------------------------------------

 

 

(b)Notwithstanding Section 12.4(a), if any exchange, amendment, consent, waiver
or other modification to any Underlying Instrument would effect a Specified
Change, prior written consent of a Majority of the Controlling Class will not be
required if, after giving effect to such Specified Change, (w) the relevant
Collateral Obligation would be eligible to be acquired by the Issuer in
accordance with the terms of this Indenture; (x) if the Specified Change
Condition is not satisfied at such time, the updated S&P Rating for the relevant
Collateral Obligation is "CCC" or higher (provided that (i) until such time as
an updated S&P Rating is obtained, such Collateral Obligation will have an S&P
Rating as determined pursuant to clause (iii)(b) of the definition of "S&P
Rating" and (ii) if such updated S&P Rating is lower than "CCC", such Collateral
Obligation will be treated as a Defaulted Obligation (including for purposes of
calculations under clause (y) below) until such time as an updated S&P Rating of
"CCC" or higher is received (unless such Collateral Obligation would otherwise
be considered  a Defaulted Obligation in accordance with the terms of this
Indenture, in which case such Collateral Obligation will continue to be treated
as a Defaulted Obligation)); (y) all Coverage Tests and the Collateral Quality
Test would be satisfied (or if the Collateral Quality Test is already not
satisfied, the Collateral Quality Test would be maintained or improved) and (z)
if such Specified Change would have the effect of extending the maturity date of
the asset to be held by the Issuer, such extended maturity date will not be
after the Stated Maturity of the Notes; provided that after the Reinvestment
Period, (A) if such Specified Change would result in an interest rate reduction
specified under clause (c) of the definition thereof in respect of a Collateral
Obligation and such interest rate reduction would result in such Collateral
Obligation having an interest rate lower than 4.00% per annum (in the case of a
Fixed Rate Obligation) or LIBOR (or any other applicable benchmark) plus 2.00%
per annum (in the case of a Floating Rate Obligation), such Collateral
Obligation will thereafter be treated as a Defaulted Obligation or (B) if any
Specified Change would result in the extension of the Due Date of any Scheduled
Distribution in respect of a Collateral Obligation, the Weighted Average Life of
the Collateral Obligations must be, after giving effect to such Specified
Change, less than the lesser of (1)  four years and (2) the Weighted Average
Life of the Collateral Obligations on the last day of  the Reinvestment Period
(provided that the threshold determined by the lesser of clauses (1)  and (2)
will be reduced by one-quarter of one year on each quarterly date subsequent to
the end of the Reinvestment Period).

 

ARTICLE XIII

 

NOTEHOLDERS' RELATIONS

 

Section 13.1Subordination. (a) Anything in this Indenture or the Notes to the
contrary notwithstanding, the Holders of each Class of Notes that constitute a
Junior Class agree for the benefit of the Holders of the Notes of each Priority
Class with respect to such Junior Class that such Junior Class shall be
subordinate and junior to the Notes of each such Priority Class to the extent
and in the manner set forth in this Indenture.

 

227

--------------------------------------------------------------------------------

 

(b)If contrary to the provisions of this Indenture any Holder of Notes of any
Junior Class shall have received any payment or distribution in respect of such
Notes contrary to the provisions of this Indenture, then, unless and until each
Priority Class with respect thereto shall have been paid in full in Cash or, to
the extent a Majority of such Priority Class consents, other than in Cash in
accordance with this Indenture, such payment or distribution shall be received
and held in trust for the benefit of, and shall forthwith be paid over and
delivered to, the Trustee, which shall pay and deliver the same to the Holders
of the applicable Priority Class(es) in accordance with this Indenture; provided
that if any such payment or distribution is made other than in Cash, it shall be
held by the Trustee as part of the Assets and subject in all  respects to the
provisions of this Indenture, including this Section 13.1.

 

(c)Each Holder of Notes of any Junior Class agrees with all Holders of the
applicable Priority Classes that such Holder of Junior Class Notes shall not
demand, accept, or receive any payment or distribution in respect of such Notes
in violation of the provisions of this Indenture including, without limitation,
this Section 13.1; provided that after a Priority Class has been paid in full,
the Holders of the related Junior Class or Classes shall be fully subrogated to
the rights of the Holders of such Priority Class. Nothing in this Section 13.1
shall affect the obligation of the Issuer to pay Holders of any Junior Class of
Notes.

 

(d)By its acceptance of an interest in the Notes, each Holder and beneficial
owner of Notes acknowledges and agrees to the provisions of Section 5.4(d).

 

Section 13.2  Standard of Conduct.  In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Holder under this
Indenture, each Holder (a) does not owe any duty of care to any Person and is
not obligated to act in a fiduciary or advisory capacity to any Person
(including, but not limited to, any other Holder or beneficial owner of Secured
Notes or Subordinated Notes, the Issuer, the Trustee, any holder of ordinary
shares of the Issuer, the Co-Issuer or the Collateral Manager); (b) shall only
consider the interests of itself and/or its Affiliates; and (c) will not be
prohibited from engaging in activities that compete or conflict with those of
any Person (including, but not limited to, any Holder or beneficial owner of
Secured Notes or Subordinated Notes, the Issuer, the Trustee, any holder of
ordinary shares of the Issuer, the Co-Issuer or the Collateral Manager), nor
shall any such restrictions apply to any Affiliates of any Holder.

 

Section 13.3Cayman AML Regulations.

 

Each purchaser and subsequent transferee of a Note, by its acceptance of an
interest in such Note, agrees to comply with the Holder AML Obligations.

 

ARTICLE XIV

 

MISCELLANEOUS

 

Section 14.1Form of Documents Delivered to Trustee.  In any case where   several
matters are required to be certified by, or covered by an opinion of, any
specified Person, it is not necessary that all such matters be certified by, or
covered by the opinion of, only one such

 

228

--------------------------------------------------------------------------------

 

Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Collateral Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel (provided that such
counsel is a nationally or internationally recognized and reputable law firm,
one or more of the partners of which are admitted to practice before the highest
court of any State of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which law firm may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer or the Co-Issuer), unless such Officer
knows, or should know that the certificate or opinion or representations with
respect to the matters upon which such certificate or opinion is based are
erroneous. Any such certificate of an Officer of the Issuer, the Co-Issuer or
the Collateral Manager or Opinion of Counsel may be based, insofar as it relates
to factual matters, upon a certificate or opinion of, or representations by, the
Issuer, the Co-Issuer, the Collateral Manager or any other Person (on which the
Trustee shall also be entitled to conclusively rely), stating that the
information with respect to such factual matters is in the possession of the
Issuer, the Co- Issuer, the Collateral Manager or such other Person, unless such
Officer of the Issuer, the Co- Issuer or the Collateral Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Officer of the Collateral Manager or the Issuer, stating that the
information with respect to such matters is in the possession of the Collateral
Manager, the Issuer or the Co-Issuer, unless such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the
Applicable Issuers, then notwithstanding that the satisfaction of such condition
is a condition precedent to the Applicable Issuer's right to make such request
or direction, the Trustee shall be protected in acting in accordance with such
request or direction if it does not have knowledge of the occurrence and
continuation of such Default or Event of Default as provided in Section 6.1(d).

 

The Bank, in all of its capacities, agrees to accept and act upon instructions
or directions pursuant to this Indenture or any document executed in connection
herewith sent by unsecured email, facsimile transmission or other similar
unsecured electronic methods, in each such case of a manually executed
instruction or direction on the applicable letterhead (which instruction or
direction may be in the form of a .pdf file attached to an email); provided,
however, that any Person providing such instructions or directions shall provide
to the Bank an incumbency certificate listing authorized persons designated to
provide such instructions or directions, which

 

229

--------------------------------------------------------------------------------

 

incumbency certificate shall be amended whenever a person is added or deleted
from the listing. If such person elects to give the Bank email or facsimile
instructions (or instructions by a similar electronic method) and the Bank in
its discretion elects to act upon such instructions, the Bank's reasonable
understanding of such instructions shall be deemed controlling. The Bank shall
not be liable for any losses, costs or expenses  arising directly or indirectly
from the Bank's reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with  or being inconsistent with a
subsequent written instruction. Any person providing such instructions or
directions agrees to assume all risks arising out of the use of such electronic
methods to submit instructions and directions to the Bank, including without
limitation the risk of the Bank acting on unauthorized instructions, and the
risk of interception and misuse by third parties and acknowledges and agrees
that there may be more secure methods of transmitting  such instructions than
the method(s) selected by it and agrees that the security procedures (if  any)
to be followed in connection with its transmission of such instructions provide
to it a commercially reasonable degree of protection in light of its particular
needs and circumstances.

 

Section 14.2  Acts of Holders.  (a)  Any request, demand, authorization,
direction,   notice, consent, waiver or other action provided by this Indenture
to be given or taken by  Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer. Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the "Act" of
the Holders signing such instrument or instruments.  Proof of execution of any
such instrument or of a writing appointing any such  agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Co-Issuers, if made in the manner provided in this Section 14.2.

 

(b)The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

 

(c)The principal amount or face amount, as the case may be, and registered
numbers of Notes held by any Person, and the date of such Person's holding the
same, shall be proved by the Register.

 

(d)Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.

 

Section 14.3 Notices, etc., to Trustee, the Co-Issuers, the Collateral Manager,
the Placement Agent, the Collateral Administrator, the Paying Agent, each Hedge
Counterparty and S&Pthe Rating Agencies. (a) Any request, demand, authorization,
direction, instruction, order, notice, consent, waiver or Act of
NoteholdersHolders or other documents provided or permitted by this Indenture to
be made upon, given, e-mailed or furnished to, or filed with:

 

230

--------------------------------------------------------------------------------

 

(i)the Trustee shall be sufficient for every purpose hereunder if made, given,
furnished or filed in writing to and mailed, by certified mail, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery, by electronic mail, or by facsimile in legible form, to the
Trustee addressed to it at its applicable Corporate Trust Office, or at any
other address previously furnished in writing to the other parties hereto by the
Trustee, and executed by an Authorized Officer of the entity sending such
request, demand, authorization, direction, instruction, order, notice, consent,
waiver or other document, provided that any demand, authorization, direction,
instruction, order, notice, consent, waiver or other document sent to Deutsche
Bank Trust Company Americas (in any capacity hereunder) will be deemed effective
only upon receipt thereof by Deutsche Bank Trust Company Americas;

 

(ii)the Co-Issuers shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at c/o MaplesFS
Limited, P.O. Box 1093, Boundary Hall, Cricket Square, Grand Cayman, KY1-1102,
Cayman Islands, Attention: The Directors, telecopy no. (345) 945-7100, with a
copy to Maples and Calder addressed to it at P.O. Box 309, Ugland House, Grand
Cayman, KY1-1104, Cayman Islands, Attention: Garrison Funding 20162018-2 Ltd.,
telecopy no. (345) 949-8080, email: cayman@maplesfs.com or to the Co-Issuer
addressed to it at c/o Puglisi & Associates, 850 Library Avenue, Suite 204,
Newark, Delaware 19711 or at any other address previously furnished in writing
to the other parties hereto by the Issuer or the Co-Issuer, as the case may be,
with a copy to the Collateral Manager at its address below;

 

(iii)the Collateral Manager shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Collateral
Manager addressed to it at Garrison Capital Inc., 1290 Avenue of the Americas,
Suite 914, New York, New York 10104, Attention: Sujit Sahadevan, facsimile No.
(212) 372-9525, or at any other address previously furnished in writing to the
parties hereto;

 

(iv)the Placement Agent shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by telecopy in legible form, addressed to Natixis
Securities Americas LLC, 1251 Avenue of the Americas, New York, NY 10020,
Attention: Hank Sandlass, or at any other address previously furnished in
writing to the Issuer and the Trustee by the Placement Agent;

 

(v)the Collateral Administrator shall be sufficient for every purpose hereunder
if in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Collateral
Administrator at Deutsche Bank Trust Company Americas, 1761 East St. Andrew
Place, Santa Ana, California 92705, Attention: Structured Credit Services –
Garrison Funding 20162018-2, or at any other address previously furnished in
writing to the parties hereto;

 

231

--------------------------------------------------------------------------------

 

(vi)S&P shall be sufficient for every purpose hereunder when received by S&P
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered or sent by overnight courier service to
S&P, addressed to it at Standard & Poor's, 55 Water Street, 41st Floor, New
York, New York 10041-0003  or by facsimile in legible form to facsimile no.
(212) 438-2655, Attention: Asset-Backed CBO/CLO Surveillance or by electronic
copy to CDO_Surveillance@spglobal.com; provided that in respect of any
application for a ratings estimate by S&P in respect of a Collateral Obligation,
Information must be submitted to creditestimates@spglobal.com;

 

(vii)DBRS shall be sufficient for every purpose hereunder when received by DBRS
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered or sent by overnight courier service to
DBRS, addressed to it at, (A) for delivery of all ongoing performance reports,
payment date reports, notices, DBRS Rating Condition requests, amendments, audit
results, etc.: DBRS, Inc., U.S. Structured Credit, Surveillance Department, 140
Broadway, 35th Floor, New York, NY 10005, United States, Attention: Quan Yoon,
telephone no. (212) 806-3286, or by electronic copy to SC_Surveillance@DBRS.com
and dbrsservicer@DBRS.com, or (B) for delivery of all material information
related to corporate credit estimates: DBRS, Inc., U.S. Structured Credit,
Corporate Credit Estimate Department, 140 Broadway, 35th Floor, New York, NY
10005, United States, Attention: Orest Gavrylak, telephone no. (212) 806-3235,
or by electronic copy to CorporateCreditEstimates@DBRS.com;

 

(viii)(vii) the Administrator shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery or by facsimile in legible form, to the
Administrator addressed to it at MaplesFS Limited, P.O. Box 1093, Boundary Hall,
Cricket Square, Grand Cayman, KY1-1102,

Cayman Islands; Attention: Garrison Funding 20162018-2; and

 

(ix)(viii) if to any Hedge Counterparty, in accordance with the notice
provisions of the related Hedge Agreement.

 

(b)If any provision in this Indenture calls for any notice or document to be
delivered simultaneously to the Trustee and any other person or entity, the
Trustee's receipt of such notice or document shall entitle the Trustee to assume
that such notice or document was delivered to such other person or entity unless
otherwise expressly specified herein.

 

(c)Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any request, demand, authorization,
direction, instruction, order, notice, consent, waiver or Act of
NoteholdersHolders or other documents provided or permitted by this Indenture to
be sent to S&P or DBRS shall be sent by the Collateral Manager on behalf of the
Issuer and, if pursuant to the terms of this Indenture, the Trustee is to send
such request, demand, authorization, direction, instruction, order, notice,
consent, waiver or Act of NoteholdersHolders or other documents provided or
permitted by

 

232

--------------------------------------------------------------------------------

 

this Indenture to S&P or DBRS, it shall instead be sent to the Collateral
Manager first for dissemination to S&P or DBRS.

 

(d)Notwithstanding any provision to the contrary contained herein or in any
agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee (except
information required to be provided to the Irish Stock Exchange) may be provided
by providing access to a website containing such information.

 

(e)The parties hereto agree that all 17g-5 Information provided to S&P or DBRS,
or any of its respective officers, directors or employees, to be given or
provided to S&P or DBRS pursuant to, in connection with or related, directly or
indirectly, to this Indenture, the Collateral Management Agreement, the
Collateral Administration Agreement, any transaction document relating hereto,
the Assets or the Notes, shall be in each case must be provided in compliance
with Section 14.17 and as follows:

 

(i)is in writing;

 

(ii)sent (by 12:00 p.m. New York time) on or before the date such Notice or
other document is due) to SEC.17g-5@db.com, or such other email address as is
provided by the Collateral Administrator (the "Rule 17g-5 Address") for Posting
to the 17g-5 Website in accordance with the Collateral Administration Agreement;
and

 

(iii)sent to S&Pthe Rating Agencies at the address below (or such other email
address as is provided by the Rating Agencies), for S&P), at
cdo_surveillance@spglobal.com and, for DBRS, SC_Surveillance@DBRS.com and
dbrsservicer@DBRS.com, and with respect to (w) any documents related to
satisfaction of the S&PGlobal Rating Agency Condition in connection with the
confirmation of ratings on the Refinancing Effective Date,
CDOEffectiveDatePortfolios@spglobal.com, SC_Surveillance@DBRS.com and
dbrsservicer@DBRS.com; (x) S&P CDO Monitor requests, CDOMonitor@spglobal.com;
(y) any reports delivered under Sections 10.8, 10.9 and 10.10,
CDO_Surveillance@spglobal.com, SC_Surveillance@DBRS.com and
dbrsservicer@DBRS.com; and (z) any requests for credit estimates, for S&P,
creditestimates@spglobal.com, and, for DBRS, CorporateCreditEstimates@DBRS.com.

 

Section 14.4Notices to Holders; Waiver.   Except as otherwise  expressly
provided herein, where this Indenture provides for notice to Holders of any
event,

 

(a)such notice shall be sufficiently given to Holders if in writing and mailed,
first class postage prepaid (or, in the case of Holders of Global Secured Notes,
e-mailed to DTC), to each Holder affected by such event, at the address of such
Holder as it appears in the Register, not earlier than the earliest date and not
later than the latest date, prescribed for the giving of such notice; and

 

 

(b)

such notice shall be in the English language.

 

233

--------------------------------------------------------------------------------

 

Such notices will be deemed to have been given on the date of such mailing.

 

Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission. Thereafter, the Trustee shall give notices to such
Holder by electronic mail or facsimile transmission, as so requested; provided
that if such notice also requests that notices be given by mail, then such
notice shall also be given by mail in accordance with clause (a) above. Notices
for Holders may also be posted to the Trustee's internet website.

 

The Trustee will deliver to the Holders any information or notice relating to
this Indenture requested to be so delivered by at least 25% of the Holders of
any Class of Notes (by Aggregate Outstanding Amount), at the expense of the
Issuer; provided that the Trustee may decline to send any such notice that it
reasonably determines to be contrary to (i) any of the terms of this Indenture,
(ii) any duty or obligation that the Trustee may have hereunder or (iii)
applicable law. For the avoidance of doubt, such information shall not include
any Accountants' Certificate. The Trustee may require the requesting Holders to
comply with its standard verification policies in order to confirm Noteholder
status.

 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders. In  case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken  in
reliance upon such waiver.

 

Section 14.5  
Effect  of  Headings  and  Table  of  Contents.    The  Article  and    Section
headings herein (including those used in cross-references herein) and the Table
of Contents are for convenience only and shall not affect the construction
hereof.

 

Section 14.6 Successors and
Assigns.  All  covenants  and  agreements  in  this  Indenture by the Co-Issuers
shall bind their respective successors and assigns, whether so expressed or not.

 

Section 14.7  Severability.  If any term, provision, covenant or condition of
this  Indenture or the Notes, or the application thereof to any party hereto or
any circumstance, is held to be unenforceable, invalid or illegal (in whole or
in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or

 

234

--------------------------------------------------------------------------------

 

illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Indenture or
the Notes, as the case may be, so long as this Indenture or the Notes, as the
case may be, as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
deletion of such portion of this Indenture or the Notes, as the case may be,
will not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.

 

Section 14.8Benefits of Indenture.   Nothing in this Indenture or in   the
Notes, expressed or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, the Collateral Manager, the Collateral
Administrator, the Holders of the Notes and (to the extent provided herein) the
Administrator (solely in its capacity as such) and the other Secured Parties any
benefit or any legal or equitable right, remedy or claim under this Indenture.

 

Section 14.9Legal  Holidays. If  the  date  of  any  Payment  Date, Redemption
Date or Stated Maturity shall not be a Business Day, then notwithstanding any
other provision of the Notes or this Indenture, payment need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the nominal date of any such Payment Date, Redemption
Date or Stated Maturity date, as the case may be.

 

Section 14.10 Governing Law. This Indenture shall be construed in accordance
with,  and this Indenture and any matters arising out of or relating in any way
whatsoever to this Indenture (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

 

Section 14.11 Submission to Jurisdiction. With respect to any  suit,  action  or
proceedings relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture ("Proceedings"), each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and  any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party. Nothing in this Indenture
precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

 

Section 14.12 WAIVER OF JURY TRIAL. EACH OF THE ISSUER, THE CO- ISSUER, THE
HOLDERS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING   TO   THIS   INDENTURE,   THE   NOTES  
OR   THE   TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby (i) certifies
that no representative, agent or attorney of the other has represented,
expressly or otherwise, that the other would not, in the event of a Proceeding,
seek to enforce the foregoing waiver and (ii) acknowledges that it has

 

235

--------------------------------------------------------------------------------

 

been induced to enter into this Indenture by, among other things, the mutual
waivers and certifications in this paragraph.

 

Section 14.13 Counterparts. This Indenture (and each amendment, modification and
waiver in respect of it) and the Notes may be executed and delivered in
counterparts (including by facsimile transmission), each of which will be deemed
an original, and all of which together constitute one and the same instrument.
Delivery of an executed counterpart signature page of this Indenture by e-mail
(PDF) or telecopy shall be effective as delivery of a manually executed
counterpart of this Indenture.

 

Section 14.14 Acts of Issuer. Any report, information, communication, request,
demand, authorization, direction, notice, consent, waiver or other action
provided by this Indenture to be given or performed by the Issuer shall be
effective if given or performed by the Issuer or by the Collateral Manager on
the Issuer's behalf.

 

The Issuer agrees to coordinate with the Collateral Manager with respect to any
communication to S&P or DBRS and to comply with the provisions of this Section
14.14 and Section 14.16, unless otherwise agreed to in writing by the Collateral
Manager.

 

Section 14.15 Liability of Co-Issuers. Notwithstanding any other terms
of  this  Indenture, the Notes or any other agreement entered into between,
inter alia, the Co-Issuers or otherwise, none of the Co-Issuers (each, a
"Party") shall have any liability whatsoever to any other Party under this
Indenture, the Notes, any such agreement or otherwise and, without prejudice to
the generality of the foregoing, none of the Parties shall be entitled to take
any action to enforce, or bring any action or proceeding, in respect of this
Indenture, the Notes, any such agreement or otherwise against any other Party.
In particular, none of the Parties shall be entitled to petition or take any
other steps for the winding up or bankruptcy of the other of any other Party or
shall have any claim in respect to any assets of any other Party.

 

Section 14.16  Communications with Rating Agencies.

 

If the Issuer shall receive any written or oral communication from S&P or DBRS
(or any of its respective officers, directors or employees) with respect to the
transactions contemplated hereby or under the Transaction Documents or in any
way relating to the Notes, the Issuer agrees to refrain from communicating with
S&P or DBRS and to promptly (and, in any event, within one Business Day) notify
the Collateral Manager of such communication. The Issuer agrees that in no event
shall it engage in any oral or written communication with respect to the
transactions contemplated hereby or under the Transaction Documents or in any
way relating to the Notes with S&P or DBRS (or any of their respective officers,
directors or employees) without the participation of the Collateral Manager,
unless otherwise agreed to in writing by the Collateral Manager. The Trustee
agrees that in no event shall a Trust Officer engage in any oral or written
communication with respect to the transactions contemplated hereby or under the
Transaction Documents or in any way relating to the Notes with S&P or DBRS
without the prior written consent (which may be in the form of e-mail
correspondence) or participation of the Collateral Manager, unless otherwise
agreed to in writing by the Collateral Manager; provided that nothing in this
Section 14.16 shall prohibit the Trustee from making available on its internet
website  the

 

236

--------------------------------------------------------------------------------

 

Monthly Reports, Distribution Reports and other notices or documentation
relating to the Notes or this Indenture.

 

Section 14.17  17g-5 Information.

 

(a)The Issuer shall comply with its obligations under Rule 17g-5
promulgated  under the Exchange Act ("Rule 17g-5"), by their or their agent's
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Co-Issuers or other
parties on their behalf, including the Trustee and the Collateral  Manager,
provide to the Rating Agencies for the purposes of determining the initial
credit  rating of the Rated Notes or undertaking credit rating surveillance of
the Rated Notes (the "17g- 5 Information"). At all times while any Rated Notes
are rated by any Rating Agency or any other NRSRO, the Co-Issuers shall engage a
third-party to post 17g-5 Information to the 17g-5 Website. On the Closing Date,
the Issuer shall engage the Collateral Administrator (in such capacity, the
"Information Agent"), to post 17g-5 Information it receives from the Issuer, the
Trustee or the Collateral Manager to the 17g-5 Website in accordance with the
Collateral Administration Agreement. All information to be posted shall be
provided to the Information Agent in an electronic format readable and
uploadable (e.g., that is not locked or corrupted) by e-mail to SEC.17g-5@db.com
and specifying "Garrison Funding 20162018-2 Ltd." and labeled for delivery to a
Rating Agency.

 

(b)To the extent any of the Co-Issuers, the Trustee or the Collateral Manager
are engaged in oral communications with any Rating Agency, for the purposes of
determining the Initial Ratings of the Rated Notes or undertaking credit rating
surveillance of the Rated Notes, the party communicating with such Rating Agency
shall cause such oral communication to either be (x) recorded and an audio file
containing the recording to be promptly delivered to the Information Agent for
Posting or (y) summarized in writing and the summary to be promptly delivered to
the Information Agent for Posting.

 

(c)Notwithstanding the requirements herein, the Trustee shall have no obligation
to engage in or respond to any oral communications, for the purposes of
determining the Initial Rating of the Rated Notes or undertaking credit rating
surveillance of the Rated Notes, with any Rating Agency or any of their
respective officers, directors or employees.

 

(d)Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.17 shall not constitute a Default or Event of Default.

 

(e)The Trustee will not be responsible for maintaining the 17g-5 Website,
posting any 17g-5 Information to the 17g-5 Website or assuring that the 17g-5
Website complies with the requirements of this Indenture, Rule 17g-5 or any
other law or regulation. In no event will the Trustee be deemed to make any
representation in respect of the content of the 17g-5 Website or compliance of
the 17g-5 Website with this Indenture, Rule 17g-5 or any other law or
regulation.

 

(f)The Trustee will not be responsible or liable for the dissemination of any
identification numbers or passwords for the 17g-5 Website, including by the
Co-Issuers, the Rating Agencies, the NRSROs, any of their agents or any other
party. The Trustee will not   be

 

237

--------------------------------------------------------------------------------

 

liable for the use of any information posted on the 17g-5 Website, whether by
the Co-Issuers, the Rating Agencies, the NRSROs or any other third party that
may gain access to the 17g-5 Information posted thereon.

 

(g)The maintenance by the Trustee of the Trustee's Website will not be deemed as
compliance by or on behalf of the Issuer with Rule 17g-5 or any other law or
regulation related thereto.

 

(h)For the avoidance of doubt, no statement or report of the Independent
Accountantscertified public accountants shall be required to be provided to, or
shall  otherwise be shared with, any Rating Agency and shall not, under any
circumstances, be posted to the 17g-5 Website.

 

Section 14.18  Special Provisions Applicable to CP Conduits.

 

(a)Each of the parties hereto (each, a "Restricted Person") hereby agrees that
it will not institute against any CP Conduit, or join any other Person in
instituting against, or encourage, cooperate with or join any Person in
instituing against, any CP Conduit, any proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, present a petition for the
winding up or liquidation of any CP Conduit or seek the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for any CP Conduit or for all or substantially all of
its assets prior to the date that is two years and a day (or, if longer, the
applicable preference period then in effect) after the last day on which any
Commercial Paper Notes shall have been outstanding. The obligations under this
Section 14.18(a) shall survive the termination of this Indenture.

 

(b)Nothing in clause (a) above shall limit the right of any Restricted Person to
file any claim in or otherwise take any action with respect to any proceeding of
the type described in clause (a) above that was instituted against any CP
Conduit by any person other than such Restricted Person, so long as such
Restricted Person did not encourage, cooperate with or join any Person in
instituting such proceeding.

 

(c)Notwithstanding anything to the contrary contained herein, the obligations of
any CP Conduit under this Indenture are solely the corporate obligations of such
CP Conduit and, in the case of obligations of any CP Conduit other than
Commercial Paper Notes, shall be payable at such time as funds are received by
or are available to such CP Conduit in excess of funds necessary to pay in full
all outstanding Commercial Paper Notes and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against such CP Conduit but shall continue to accrue. Each
party hereto agrees that the payment of any claim (as defined in Section 101 of
the Bankruptcy Law) of any such party shall be subordinated to the payment in
full of all Commercial Paper Notes. The provisions of this Section 14.18(c)
shall survive the termination of this Indenture.

 

(d)No recourse under any obligation, covenant or agreement of any CP Conduit
contained in this Indenture shall be had against any incorporator, stockholder,
officer, director,
employee  or  agent  of  such  CP  Conduit  or  any  agent  of  such  CP  Conduit
or any of their

 

238

--------------------------------------------------------------------------------

 

Affiliates (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Indenture is
solely a corporate obligation of any such CP Conduit individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit or any
agent thereof or any of their Affiliates (solely by virtue of such capacity) or
any of them under or by reason of any of the obligations, covenants or
agreements of such CP Conduit contained in this Indenture, or implied therefrom,
and that any and all personal liability for breaches by any CP Conduit of any of
such obligations, covenants or agreements, either at common law or at equity, or
by statute, rule or regulation, of every such incorporator, stockholder,
officer, director, employee or agent is hereby expressly waived as a condition
of and in consideration for the execution of this Indenture, provided that the
foregoing shall not relieve any such Person from any liability it might
otherwise have as a result of fraudulent actions taken or omissions made by
them. The provisions of this Section 14.18(d) shall survive termination of this
Indenture.

 

(e)Each CP Conduit may act hereunder by and through its Program Manager,
administrator or funding agent, as applicable.

 

(f)Each of the parties hereto waives any right to set-off and to appropriate and
apply any and all deposits and any other indebtedness at any time held or owing
thereby to or for the credit or the account of any CP Conduit against and on
account of the obligations and liabilities of such CP Conduit to such party
under this Indenture, except that as to the Trustee, such waiver shall be only
in its capacity as trustee hereunder and not with respect to the Bank.

 

(g)Notwithstanding anything to the contrary herein, but subject in all respects
to the confidentiality provisions herein, each CP Conduit may disclose to its
respective Conduit Support Providers, any Affiliates of any such party and
governmental authorities having jurisdiction over such CP Conduit, Conduit
Support Provider, any Affiliate of such party and any Conduit Rating Agency, the
identities of (and other material information regarding) the Co- Issuers, any
other obligor on, or in respect of, any Note issued to such CP Conduit, the
Assets constituting collateral for such Notes and any of the terms and
provisions of the Transaction Documents that it may deem necessary or advisable.

 

(h)No pledge and/or collateral assignment by any CP Conduit to a Conduit Support
Provider of an interest in the rights of such CP Conduit in any Note issued to
such CP Conduit shall constitute an assignment and/or assumption of such CP
Conduit's obligations under this Indenture, such obligations in all cases
remaining with such CP Conduit. Moreover, any such pledge and/or collateral
assignment of the rights of such CP Conduit shall be permitted hereunder without
further action or consent and any such pledgee may foreclose on any such pledge
and perfect an assignment of such interest and enforce such CP Conduit's right
hereunder notwithstanding anything to the contrary in this Indenture.

 

Section 14.19  Confidential Information.

 

(a)The Trustee, the Collateral Administrator and each Holder of Notes will
maintain the confidentiality of all Confidential Information in accordance with
procedures adopted by

 

239

--------------------------------------------------------------------------------

 

such Person in good faith to protect Confidential Information of third parties
delivered to such Person; provided that such Person may deliver or disclose
Confidential Information to: (i) such Person's directors, trustees, officers,
employees, agents, attorneys and affiliates who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 14.19 and to the extent such disclosure is reasonably required for the
administration of this Indenture, the matters contemplated hereby or the
investment represented by the Notes; (ii) such Person's legal advisors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 14.19 and to the extent such disclosure is reasonably
required for the administration of this Indenture, the matters contemplated
hereby or the investment represented by the Notes; (iii) any other Holder, or
any of the other parties to this Indenture, the Collateral Management Agreement
or the Collateral Administration Agreement; (iv) any Person of the type that
would be, to such Person's knowledge, permitted to acquire Notes in accordance
with the requirements of Section 2.5 hereof to which such Person sells or offers
to sell any such Note or any part thereof; (v) any other Person from which such
former Person offers to purchase any obligation of the Issuer; (vi) any federal
or state or other regulatory, governmental or judicial authority having
jurisdiction over such Person; (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about the investment portfolio of
such Person, reinsurers and liquidity and credit providers that agree to hold
confidential the Confidential Information substantially in accordance with this
Section 14.19; (viii) theany Rating Agency (subject to Sections 14.16 and
14.17); (ix) any other Person with the consent of the Issuer and the Collateral
Manager; or (x) any other Person to which such delivery or disclosure may be
necessary or appropriate (A) to effect compliance with any law, rule, regulation
or order applicable to such Person, (B) in response to any subpoena or other
legal process (unless prohibited by applicable law, rule, order or decree or
other requirement having the force of law), (C) in connection with any
litigation to which such Person is a party (unless prohibited by applicable law,
rule, order or decree or other requirement having the force of law), (D) if an
Event of Default has occurred and is continuing, to the extent such Person may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under the
Notes or this Indenture or (E) in the Trustee's or Collateral Administrator's
performance of its obligations under this Indenture, the Collateral
Administration Agreement or other transaction document related thereto; and
provided that delivery to the Holders by the Trustee or the Collateral
Administrator of any report of information required by the terms of this
Indenture to be provided to Holders shall not be a violation of this Section
14.19. Each Holder of Notes will, by its acceptance of its Note, be deemed to
have agreed, except as set forth in clauses (vi), (vii) and (x) above, that it
shall use the Confidential Information for the sole purpose of making an
investment in the Notes or administering its investment in the Notes; and that
the Trustee and the Collateral Administrator shall neither be required nor
authorized to disclose to Holders any Confidential Information in violation of
this Section 14.19. In the event of any required disclosure of the Confidential
Information by such Holder, such Holder will, by its acceptance of its Note, be
deemed to have agreed to use reasonable efforts to protect the confidentiality
of the Confidential Information. Each Holder of a Note, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 14.19.

(b)For the purposes of this Section 14.19, "Confidential Information" means
information delivered to the Trustee, the Collateral Administrator or any Holder
of Notes by   or

 

240

--------------------------------------------------------------------------------

 

on behalf of the Co-Issuers in connection with and relating to the transactions
contemplated by or otherwise pursuant to this Indenture (including, without
limitation, information relating to Obligors); provided that such term does not
include information that: (i) was publicly known or otherwise known to the
Trustee, the Collateral Administrator or such Holder prior to the time of such
disclosure; (ii) subsequently becomes publicly known through no act or omission
by the Trustee, the Collateral Administrator, any Holder or any Person acting on
behalf of the Trustee, the Collateral Administrator or any Holder; (iii)
otherwise is known or becomes known to the Trustee, the Collateral Administrator
or any Holder other than (x) through disclosure by the Co- Issuers, the
Collateral Manager or any of their Affiliates, as applicable, or (y) to the
knowledge  of the Trustee, the Collateral Administrator or a Holder, as the case
may be, in each case after reasonable inquiry, as a result of the breach of a
fiduciary duty to the Issuer or a contractual duty to the Co-Issuers, the
Collateral Manager or any of their Affiliates, as applicable; or (iv) is allowed
to be treated as non-confidential by consent of the Co-Issuers.

 

(c)Notwithstanding the foregoing, the Trustee and the Collateral Administrator
may disclose Confidential Information to the extent disclosure thereof may be
required by law or by any regulatory or governmental authority and the Trustee
and the Collateral Administrator may disclose on a confidential basis any
Confidential Information to its agents, attorneys and auditors in connection
with the performance of its responsibilities hereunder.

 

(d)Notwithstanding anything herein to the contrary, the Collateral Manager, the
Issuer, the Trustee, the Collateral Administrator, the Placement Agent, the EU
Retention Provider, the Holders and beneficial owners of the Notes and each
employee, representative or other agent of those Persons, may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and tax
structure of the transactions contemplated by this Indenture and all materials
of any kind, including opinions or other tax analyses, that are provided to
those Persons. This authorization to disclose the U.S. tax treatment and tax
structure does not permit disclosure of information identifying the Collateral
Manager, the Co-Issuers, the Trustee, the Collateral Administrator, the
Placement Agent or any other party to the transactions contemplated by this
Indenture, the Offering or the pricing (except to the extent such information is
relevant to U.S. tax structure or tax treatment of such transactions).

 

ARTICLE XV

 

ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

 

Section 15.1Assignment of Collateral Management Agreement.  (a) The Issuer
hereby acknowledges that its Grant pursuant to the first Granting Clause hereof
includes all of the Issuer's estate, right, title and interest in, to and under
the Collateral Management Agreement, including (i) the right to give all
notices, consents and releases thereunder, (ii) the right to give  all notices
of termination and to take any legal action upon the breach of an obligation of
the Collateral Manager thereunder, including the commencement, conduct and
consummation of Proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided that notwithstanding anything herein to the
contrary, the Trustee shall not have the authority to exercise any of the rights
set forth  in  (i) through  (iv) above  or  that  may  otherwise  arise as a
result of the Grant until    the

 

241

--------------------------------------------------------------------------------

 

occurrence of an Event of Default hereunder and such authority shall terminate
at such time, if any, as such Event of Default is cured or waived.

 

(b)The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.

 

(c)Upon the retirement of the Notes, the payment of all amounts required to be
paid pursuant to the Priority of Payments and the release of the Assets from the
lien of  this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Secured Parties shall cease and terminate and all
the estate, right, title and interest of the  Trustee in, to and under the
Collateral Management Agreement shall revert to the Issuer and no further
instrument or act shall be necessary to evidence such termination and reversion.

 

(d)The Issuer represents that the Issuer has not executed any other assignment
of the Collateral Management Agreement.

 

(e)The Issuer agrees that this assignment is irrevocable, and that it will not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith.  The Issuer will, from time to time, execute
all instruments of further assurance and  all such supplemental instruments with
respect to this assignment as may be necessary to continue and maintain the
effectiveness of such assignment.

 

(f)The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

 

(i)The Collateral Manager shall consent to the provisions of this assignment and
agree to perform any provisions of this Indenture applicable to the Collateral
Manager subject to the terms (including the standard of care set forth in the
Collateral Management Agreement) of the Collateral Management Agreement;

 

(ii)The Collateral Manager shall acknowledge that the Issuer is assigning all of
its right, title and interest in, to and under the Collateral Management
Agreement to the Trustee as representative of the Secured Parties and the
Collateral Manager shall agree that all of the representations, covenants and
agreements made by the Collateral Manager in the Collateral Management Agreement
are also for the benefit of the Trustee; and

 

(iii)The Collateral Manager shall deliver to the Trustee all copies of all
notices, statements, communications and instruments delivered or required to be
delivered by the Collateral Manager to the Issuer pursuant to the Collateral
Management Agreement.

 

(g)The Co-Issuers and the Trustee agree that the Collateral Manager shall be a
third party beneficiary of this Indenture, and shall be entitled to rely upon
and enforce such provisions of this Indenture to the same extent as if it were a
party hereto.

 

242

--------------------------------------------------------------------------------

 

(h)Upon a Trust Officer of the Trustee receiving written notice from the
Collateral Manager that an event constituting "Cause" as defined in the
Collateral Management Agreement has occurred, the Trustee shall, not later than
one Business Day thereafter, notify the Noteholders (as their names appear in
the Register).

 

ARTICLE XVI

 

HEDGE AGREEMENTS

 

Section 16.1Hedge Agreements.

 

(a)The Issuer (or the Collateral Manager on behalf of the Issuer) may enter into
Hedge Agreements from time to time after the Closing Date solely for the purpose
of managing interest rate and other risks in connection with the Issuer's
issuance of, and making payments on, the Notes. Once entered into, a Hedge
Agreement shall not be terminated unless the related hedged asset has been
liquidated. The Issuer (or the Collateral Manager on behalf of the  Issuer)
shall promptly provide written notice of entry into any Hedge Agreement to the
Trustee and the Collateral Administrator. Notwithstanding anything to the
contrary contained in this Indenture, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall not enter into any Hedge Agreement unless the Global
Rating Agency Condition has been satisfied with respect thereto. The Issuer
shall provide a copy of each Hedge Agreement to each Rating Agency then rating a
Class of Rated Notes and the Trustee. In addition, the Issuer shall not be
permitted to enter into or amend hedge agreements unless both:

 

(i)either (a) the Issuer has obtained the advice of Milbank, Tweed, Hadley &
McCloy LLP or Dechert LLP or an Opinion of Counsel of other nationally
recognized counsel approved by the Placement Agent that entering into such hedge
agreement will not cause the Issuer to be considered a "commodity pool" as
defined in Section 1a(10) of the Commodity Exchange Act, or (b) the Issuer will
be operated such that the Collateral Manager and/or such other relevant party to
the transaction, as applicable, will be eligible for an exemption from
registration as a CPO and a CTA and all conditions precedent to obtaining such
an exemption have been satisfied; and

 

(ii)the Issuer has received advice of Milbank, Tweed, Hadley & McCloy LLP or
Dechert LLP or an Opinion of Counsel of other nationally recognized counsel
approved by the Placement Agent that either (a) entering into such hedge
agreement will not, in and of itself, cause the Issuer to become a "hedge fund
or a private equity fund" as defined for the purposes of Section 13 of the Bank
Holding Company Act, as amended, or (b) if the Issuer were to become a "hedge
fund or private equity fund," then an exemption would apply enabling a banking
entity to sponsor or acquire an ownership interest in the Issuer and to engage
in covered transactions with the Issuer, notwithstanding the general
prohibitions of such Section 13.

 

For so long as the Issuer and, if applicable, the Collateral Manager are subject
to any of clause (i)(b) or clause (ii)(b) above, the Issuer and, if applicable,
the Collateral Manager shall take all action necessary to ensure ongoing
compliance with the applicable exemption from registration or registration
requirement, as applicable, under the Commodity Exchange Act and/or the Bank

 

243

--------------------------------------------------------------------------------

 

Holding Company Act, as applicable. The reasonable fees, costs, charges
and  expenses incurred by the Issuer and the Collateral Manager (including
reasonable attorneys', accountants' and other professional fees and expenses) in
connection with these requirements shall be paid as Administrative Expenses.

 

(b)Each Hedge Agreement shall contain appropriate limited recourse and non-
petition provisions equivalent (mutatis mutandis) to those contained in Section
5.4(d) and Section 2.7(i). Each Hedge Counterparty shall be required to have, at
the time that any Hedge Agreement to which it is a party is entered into, the
Required Hedge Counterparty Ratings.
Payments  with  respect  to  Hedge  Agreements  shall be subject to  Article
XI.Each Hedge Agreement shall contain an acknowledgement by the Hedge
Counterparty that the obligations  of the Issuer to the Hedge Counterparty under
the relevant Hedge Agreement shall be payable  in accordance with Article XI.

 

(c)In the event of any early termination of a Hedge Agreement with respect to
which the Hedge Counterparty is the sole "defaulting party" or "affected party"
(each as defined in the Hedge Agreements), notwithstanding any term hereof to
the contrary, (i) any termination payment paid by the Hedge Counterparty to the
Issuer may be paid to a replacement Hedge Counterparty at the direction of the
Collateral Manager and (ii) any payment received from a replacement Hedge
Counterparty may be paid to the replaced Hedge Counterparty at the direction of
the Collateral Manager under the terminated Hedge Agreement.

 

(d)The Issuer (or the Collateral Manager on its behalf) shall, upon receiving
written notice of the exposure calculated under a credit support annex to any
Hedge Agreement, if applicable, make a demand to the relevant Hedge Counterparty
and its credit support provider, if applicable, for securities having a value
under such credit support annex equal to the required credit support amount.

 

(e)Each Hedge Agreement will, at a minimum, (i) include requirements for
collateralization by or replacement of the Hedge Counterparty (including timing
requirements) that satisfy Rating Agencythe rating agency criteria of each
Rating Agency then rating a Class of Rated Notes in effect at the time of
execution of the Hedge Agreement and (ii) permit the Issuer to terminate such
agreement (with the Hedge Counterparty bearing the costs of any replacement
Hedge Agreement) for failure to satisfy such requirement.

 

(f)The Issuer shall give prompt notice to each Rating Agency then rating a Class
of Rated Notes of any termination of a Hedge Agreement or agreement to provide
Hedge Counterparty Credit Support. Any collateral received from a Hedge
Counterparty under a Hedge Agreement shall be deposited in the Hedge
Counterparty Collateral Account.

 

(g)If a Hedge Counterparty has defaulted in the payment when due of its
obligations to the Issuer under the Hedge Agreement, promptly after becoming
aware thereof the Collateral Manager shall make a demand on the Hedge
Counterparty (or its guarantor under the Hedge Agreement) with a copy to the
Trustee, demanding payment thereunder.

 

(h)Each Hedge Agreement shall provide that it may not be terminated due to the
occurrence of an Event of Default until liquidation of the Collateral has
commenced.

 

244

--------------------------------------------------------------------------------

 

[Signature Pages Follow]

 

 

245

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have set our hands as of the day and year first written

above.

 

Executed as a Deed by:

 

 

 

 

 

 

 

GARRISON FUNDING 20162018-2 LTD.,

as Issuer

 

 

 

 

 

By

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Occupation:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

246

--------------------------------------------------------------------------------

 

 

GARRISON FUNDING 20162018-2 LLC,

as Co-Issuer

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

247

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Trustee

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

248

--------------------------------------------------------------------------------

 

Schedule 1

 

List of Collateral Obligations as of the Refinancing Date

 

Security Name

Facility

Industry

Principal Balance

Outstandin g Principal Balance

AC Merger Sub, Inc. (Analogic)

Revolver

Health Care Equipment & Supplies

317,857

0

AC Merger Sub, Inc. (Analogic)

Term Loan

Health Care Equipment & Supplies

8,582,143

8,582,143

ActivStyle, Inc.

Term Loan

Personal Products

2,428,543

2,428,543

Airxcel, Inc.

Term Loan

Auto Components

997,500

997,500

AIS Holdco, LLC

Term Loan

Insurance

2,714,919

2,714,919

Akorn, Inc.

Loan

Pharmaceuticals

2,000,000

2,000,000

Alchemy US Holdco 1, LLC (Kymera)

Term Loan

Metals & Mining

2,205,053

2,205,053

AP Gaming I, LLC

Term Loan B

Hotels, Restaurants & Leisure

6,654,051

6,654,051

Aptos, Inc.

Term Loan

Internet and Catalog Retail

7,814,011

7,814,011

Aristech Surfaces LLC

Term Loan B

Chemicals

8,439,385

8,439,385

Aurora Diagnostics, LLC

Delayed Draw Term Loan

Health Care Providers & Services

849,760

849,760

Aurora Diagnostics, LLC

Delayed Draw Term Loan B

Health Care Providers & Services

598,231

598,231

Aurora Diagnostics, LLC

Delayed Draw Term Loan C

Health Care Providers & Services

1,055,597

1,055,597

Aurora Diagnostics, LLC

Revolver

Health Care Providers & Services

1,019,712

934,736

Aurora Diagnostics, LLC

Term Loan

Health Care Providers & Services

5,285,505

5,285,505

Ball Metalpack Finco LLC

Term Loan

Containers & Packaging

549,961

549,961

Bass Pro Group, LLC

Initial Term Loan

Leisure Products

5,692,500

5,692,500

Bravo Brio Restaurant Group, Inc.

Term Loan

Hotels, Restaurants & Leisure

8,302,386

8,302,386

Brown Jordan International Inc.

Term Loan

Household Durables

5,771,704

5,771,704

Camuto Group LLC

Revolver

Specialty Retail

8,900,000

8,900,000

Censeo Health LLC (Chloe Ox Parent, LLC)

Term Loan

Health Care Providers & Services

1,879,950

1,879,950

Challenge Mfg. Company, LLC

Term Loan B

Auto Components

8,001,216

8,001,216

CircusTrix Holdings, LLC

Term Loan B

Hotels, Restaurants & Leisure

6,000,550

6,000,550

Community Care Health Network, LLC

Term Loan

Health Care Providers & Services

1,396,194

1,396,194

Constellis Holdings, LLC

Term Loan

Aerospace & Defense

997,475

997,475

Corel Corporation

Term Loan

Internet Software & Services

5,469,807

5,469,807

DMT Solutions Global Corporation (Pitney Bowes)

Term Loan

Commercial Services & Supplies

7,201,913

7,201,913

Elo Touch Solutions, Inc.

Term Loan B

Technology Hardware, Storage & Peripherals

4,327,869

4,327,869

Exela Intermediate LLC

Term Loan

Internet Software & Services

5,423,669

5,423,669

Financial & Risk US Holdings, Inc. (Refinitiv)

Term Loan

Capital Markets

2,205,053

2,205,053

FRAM Group Holdings Inc. (Autoparts Holdings)

Term Loan

Auto Components

7,333,430

7,333,430

Fusion Connect, Inc.

Tranche B Term Loan (First Lien)

Diversified Telecommunicati on Services

7,237,727

7,237,727

Gold Coast Bakeries, LLC

Revolver

Food Products

1,583,367

1,187,525

Gruden Acquisition, Inc.

Term Loan

Air Freight & Logistics

2,471,496

2,471,496

HRI Holding Corp. (Houlihans Restaurants)

Term Loan

Hotels, Restaurants & Leisure

6,342,652

6,342,652

Innocor, Inc. (Comfort Holding, LLC)

Term Loan

Household Durables

1,992,418

1,992,418

Interior Logic Group

Term Loan

Diversified Consumer Services

6,526,799

6,526,799

Intermedia Holdings, Inc.

Term Loan

IT Services

2,750,448

2,750,448

Keeco Holdings, LLC

Term Loan

Household Durables

4,385,496

4,385,496

S-1-1

--------------------------------------------------------------------------------

 

Security Name

Facility

Industry

Principal Balance

Outstandin g Principal Balance

Klockner Pentaplast of America, Inc.

Term Loan

Containers & Packaging

2,641,355

2,641,355

LANDesk Group, Inc.

Term Loan

Internet Software & Services

2,706,518

2,706,518

LifeScan Global Corp.

Term Loan

Health Care Equipment & Supplies

1,953,503

1,953,503

Lionbridge Technologies, Inc.

Term Loan

Internet Software & Services

3,228,046

3,228,046

Luminii LLC

Revolver

Building Products

515,210

0

Luminii LLC

Term Loan

Building Products

7,280,554

7,280,554

Maxor Acquisition, Inc.

Revolver

Food & Staples Retailing

585,000

0

Maxor Acquisition, Inc.

Term Loan

Food & Staples Retailing

8,967,238

8,967,238

NBG Acquisition Inc.

Term Loan

Household Durables

5,224,287

5,224,287

Newscycle Solutions, Inc.

Term Loan

Media

8,767,482

8,767,482

NGS US FinCo, LLC

Term Loan

Gas Utilities

2,714,919

2,714,919

Novetta Solutions

Term Loan

Aerospace & Defense

1,989,769

1,989,769

Onvoy, LLC

Term Loan

Diversified Telecommunicati on Services

2,991,636

2,991,636

PlanMember Financial Corporation

Term Loan

Diversified Financial Services

1,585,975

1,585,975

Playpower, Inc.

Initial Term Loan (First Lien)

Leisure Products

1,392,426

1,392,426

Project Sunshine IV Pty Ltd

2017 Incremental Term Loan

Media

5,328,000

5,328,000

PS Holdco, LLC

Term Loan

Transportation Infrastructure

2,404,810

2,404,810

QualTek USA, LLC

Term Loan

Diversified Telecommunicati on Services

4,516,305

4,516,305

RA Outdoors LLC (Active Network)

Term Loan

Internet Software & Services

7,902,907

7,902,907

RiteDose Holdings I, Inc.

Revolver

Pharmaceuticals

537,175

0

RiteDose Holdings I, Inc.

Term Loan

Pharmaceuticals

7,977,048

7,977,048

Shipston Equity Holdings, LLC

Term Loan

Auto Components

5,847,328

5,847,328

Sirva Worldwide

Term Loan

Professional Services

2,654,018

2,654,018

Sprint Industrial Holdings, LLC

Term Loan (First Lien)

Trading Companies & Distributors

4,687,598

4,687,598

Staples, Inc.

Term Loan

Specialty Retail

2,994,975

2,994,975

Sundance Holdings Group, LLC

Term Loan

Specialty Retail

5,847,328

5,847,328

U.S. Telepacific Corp.

Term Loan B

Diversified Telecommunicati on Services

7,189,792

7,189,792

Ultra Clean Holdings, Inc.

Term Loan

Semiconductors & Semiconductor Equipment

2,714,919

2,714,919

University Furnishings, L.P.

Term Loan

Household Durables

2,397,998

2,397,998

USAGM Holdco, LLC

Initial Term Loan (First Lien)

Commercial Services & Supplies

994,898

994,898

Vero Parent, Inc. (Sahara Parent, Inc.)

Initial Term Loan (First Lien)

Software

8,910,000

8,910,000

Vertex Aerospace Services Corp.

Term Loan

Aerospace & Defense

1,824,883

1,824,883

 

 

 

S-1-2

--------------------------------------------------------------------------------

 

Schedule 2

 

S&P Industry Classifications

 

Asset Type Code

Description

Geographic Scope

1020000

Energy Equipment and Services

G

1030000

Oil, Gas and Consumable Fuels

G

1033403

Real Estate Investment Trusts (Mortgage REITs)

R

2020000

Chemicals

G

2030000

Construction Materials

L

2040000

Containers and Packaging

R

2050000

Metals and Mining

G

2060000

Paper and Forest Products

G

3020000

Aerospace and Defense

R

3030000

Building Products

L

3040000

Construction and Engineering

L

3050000

Electrical Equipment

G

3060000

Industrial Conglomerates

G

3070000

Machinery

R

3080000

Trading Companies and Distributors

G

3110000

Commercial Services and Supplies

R

3210000

Air Freight and Logistics

G

3220000

Airlines

G

3230000

Marine

G

3240000

Road and Rail

R

3250000

Transportation Infrastructure

G

4011000

Auto Components

G

4020000

Automobiles

G

4110000

Household Durables

L

4120000

Leisure Products

L

4130000

Textiles, Apparel and Luxury Goods

R

4210000

Hotels, Restaurants and Leisure

R

S-2-1

--------------------------------------------------------------------------------

 

Asset Type Code

Description

Geographic Scope

4310000

Media

R

4410000

Distributors

G

4420000

Internet and Catalog Retail

R

4430000

Multiline Retail

L

4440000

Specialty Retail

L

5020000

Food and Staples Retailing

L

5110000

Beverages

R

5120000

Food Products

R

5130000

Tobacco

R

5210000

Household Products

L

5220000

Personal Products

L

6020000

Healthcare Equipment and Supplies

R

6030000

Healthcare Providers and Services

R

6110000

Biotechnology

R

6120000

Pharmaceuticals

G

7011000

Banks

G

7020000

Thrifts and Mortgage Finance

R

7110000

Diversified Financial Services

G

7120000

Consumer Finance

R

7130000

Capital Markets

G

7210000

Insurance

G

7310000

Real Estate Management and Development

L

7311000

Real Estate Investment Trusts (Equity REITs)

R

8020000

Internet Software and Services

G

8030000

IT Services

G

8040000

Software

G

8110000

Communications Equipment

G

8120000

Technology Hardware, Storage and Peripherals

G

S-2-2

--------------------------------------------------------------------------------

 

Asset Type Code

Description

Geographic Scope

8130000

Electronic Equipment, Instruments and

Components

G

8210000

Semiconductors and Semiconductor Equipment

G

9020000

Diversified Telecommunication Services

G

9030000

Wireless Telecommunication Services

G

9520000

Electric Utilities

R

9530000

Gas Utilities

R

9540000

Multi-Utilities

R

9550000

Water Utilities

R

9551701

Diversified Consumer Services

L

9551702

Independent Power and Renewable Electricity Producers

R

9551727

Life Sciences Tools and Services

R

9551729

Health Care Technology

R

9612010

Professional Services

R

1000-1099

Reserved

L

PF1

Project finance: Industrial Equipment

–

PF2

Project finance: Leisure and gaming

–

PF3

Project finance: Natural resources and mining

–

PF4

Project finance: Oil and gas

–

PF5

Project finance: Power

–

PF6

Project finance: Public finance and real estate

–

PF7

Project finance: Telecommunications

–

PF8

Project finance: Transport

–

 

 

 

S-2-3

--------------------------------------------------------------------------------

 

Schedule 3

 

S&P Recovery Rate Tables

 

Section 1.

 

 

(a)

(i) If a Collateral Obligation has an S&P Recovery Rating, the S&P   Recovery
Rate for such Collateral Obligation shall be determined as follows:

 

 

 

Range

Initial Liability Rating

from

Published

ReportsRe

S&P Recovery Rating

 

covery

 

 

 

 

 

"B" and

of a Collateral

 

Point

 

 

 

 

 

"CCC"bel

Obligation

 

Estimate*

"AAA"

"AA"

"A"

"BBB"

"BB"

ow

1+

 

100

75%

85%

88%

90%

92%

95%

1

 

95

70%

80%

84%

87.5%

91%

95%

1

 

90-99

65%

75%

80%

85%

90%

95%

2

 

85

62.5%

72.5%

77.5%

83%

88%

92%

2

 

80-89

60%

70%

75%

81%

86%

89%

2

 

75

55%

65%

70.5%

77%

82.5%

84%

2

 

70-79

50%

60%

66%

73%

79%

79%

3

 

65

45%

55%

61%

68%

73%

74%

3

 

60-69

40%

50%

56%

63%

67%

69%

3

 

55

35%

45%

51%

58%

63%

64%

3

 

50-59

30%

40%

46%

53%

59%

59%

4

 

45

28.5%

37.5%

44%

49.5%

53.5%

54%

4

 

40-49

27%

35%

42%

46%

48%

49%

4

 

35

23.5%

30.5%

37.5%

42.5%

43.5%

44%

4

 

30-39

20%

26%

33%

39%

39%

39%

5

 

25

17.5%

23%

28.5%

32.5%

33.5%

34%

5

 

20-29

15%

20%

24%

26%

28%

29%

5

 

15

10%

15%

19.5%

22.5%

23.5%

24%

5

 

10-19

5%

10%

15%

19%

19%

19%

6

 

5

3.5%

7%

10.5%

13.5%

14%

14%

6

 

0-9

2%

4%

6%

8%

9%

9%

 

 

 

Recovery rate

 

 

 

 

 

* From S&P's published reports. If a recovery point estimate is not available
for a given loan with a recovery rating of '1' through '6'; the lowest recovery
point estimate for the applicable recovery rating should be assumed.

 

S-3-1

--------------------------------------------------------------------------------

 

 

(ii)

If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a senior unsecured loan or second lien loan and (y) the
issuer of such Collateral Obligation has issued another debt instrument that is
outstanding and senior to such Collateral Obligation that is a Senior Secured
Loan or senior secured note (a "Senior Secured Debt Instrument") that has an S&P
Recovery Rating, the S&P Recovery Rate for such Collateral Obligation shall be
determined as follows:

 

 

For Collateral Obligations of obligors Domiciled in Group A

 

 

 

 

Initial Liability Rating

S&P Recovery Rating

of the Senior Secured

Debt Instrument

 

"AAA"

 

"AA"

 

"A"

 

"BBB"

 

"BB"

 

"B" and

"CCC"below

1

 

18%

 

20%

 

23%

 

26%

 

29%

 

31%

1

 

18%

 

20%

 

23%

 

26%

 

29%

 

31%

2

 

18%

 

20%

 

23%

 

26%

 

29%

 

31%

3

 

12%

 

15%

 

18%

 

21%

 

22%

 

23%

4

 

5%

 

8%

 

11%

 

13%

 

14%

 

15%

5

 

2%

 

4%

 

6%

 

8%

 

9%

 

10%

6

 

-0%

 

-0%

 

-0%

 

-0%

 

-0%

 

-0%

 

 

Recovery rate

 

For Collateral Obligations of obligors Domiciled in Group B

 

 

S&P Recovery

 

Initial Liability Rating

Rating of the

 

 

 

 

 

 

 

 

 

 

 

 

 

"B" and

Senior Secured

 

 

 

 

 

 

 

 

 

 

 

 

 

"CCC"

Debt Instrument

 

"AAA"

 

"AAAAA"

 

"AAA"

 

"ABBB"

 

"BBB"

 

"BB"

 

below

1+

 

13%

 

16%

 

18%

 

21%

 

24%

 

2723%

 

2925%

1

 

13%

 

16%

 

18%

 

21%

 

24%

 

2723%

 

2925%

2

 

13%

 

16%

 

18%

 

21%

 

24%

 

2723%

 

2925%

3

 

8%

 

1011%

 

13%

 

15%

 

18%

 

1916%

 

2017%

4

 

5%

 

5%

 

5%

 

5%

 

5%

 

5%

 

5%

5

 

2%

 

2%

 

2%

 

2%

 

2%

 

2%

 

2%

6

 

0%

 

-0%

 

-0%

 

-0%

 

-%

 

-0%

 

-0%

 

 

Recovery rate

 

For Collateral Obligations of obligors Domiciled in Group C

 

 

 

 

Initial Liability Rating

S&P Recovery Rating

 

 

 

 

 

 

 

 

 

 

 

"B" and

of the Senior Secured

 

 

 

 

 

 

 

 

 

 

 

"CCC"

Debt Instrument

 

"AAA"

 

"AA"

 

"A"

 

"BBB"

 

"BB"

 

below

1+

 

1310%

 

1612%

 

1814%

 

2116%

 

2318%

 

2520%

1

 

1310%

 

1612%

 

1814%

 

2116%

 

2318%

 

2520%

2

 

1310%

 

1612%

 

1814%

 

2116%

 

2318%

 

2520%

3

 

85%

 

117%

 

139%

 

1510%

 

1611%

 

1712%

4

 

5%

 

5%

 

5%

 

5%

 

5%

 

5%

54

 

2%

 

2%

 

2%

 

2%

 

2%

 

2%

65

 

-0%

 

-0%

 

-0%

 

-0%

 

-0%

 

-0%

6

 

0%

 

0%

 

0%

 

0%

 

0%

 

0%

 

 

Recovery rate

 

 

 

 

 

S-3-2

--------------------------------------------------------------------------------

 

 

 

(iii)

If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a subordinated loan and (y) the issuer of such
Collateral Obligation has issued another debt instrument that is outstanding and
senior to such Collateral Obligation that is a Senior Secured Debt Instrument
that has an S&P Recovery Rating, the S&P Recovery Rate for such Collateral
Obligation shall be determined as follows:

 

 



Debt Instrum

ent

For Collateral Obligations of obligors Domiciled in Groups A, and B and C



 

S&P Recovery Rating

of the Senior Secured

All Initial Liability RatingRatings

 

"AAA"

"AA"

"A"

"BBB"

"BB"

"B" and "CCC"

1+

8%

8%

8%

8%

8%

8%

1

8%

8%

8%

8%

8%

8%

2

8%

8%

8%

8%

8%

8%

3

 

5%

4

 

2%

5

 

0%

6

 

0%

 

 

Recovery rate

 

For Collateral Obligations of obligors Domiciled in Group C

 

S&P Recovery Rating of the Senior Secured Debt Instrument

All Initial Liability Ratings

31+

5%

5%

5%

5%

5%

5%

1

5%

2

5%

43

2%

2%

2%

2%

2%

2%

54

-%

-%

-%

-%

-%

-0%

65

-%

-%

-%

-%

-%

-0%

6

0%

 

Recovery rate

 

 

(b)

If a recovery rate cannot be determined using clause (a), the recovery rate
shall be determined using the following table:

 

 

Recovery rates for obligors Domiciled in Group A, B or C:

 



S-3-3

--------------------------------------------------------------------------------

 

 

Priority Category

Initial Liability Rating

 

"AAA"

 

"AA"

 

"A"

 

"BBB"

 

"BB"

"B" and

"CCC"

Senior Secured Loans that are not Cov-Lite Loans*

Group A

50%

55%

59%

63%

75%

79%

Group B

39%

42%

46%

49%

60%

63%

Group C

17%

19%

27%

29%

31%

34%

Senior Secured Loans (that are Cov-Lite Loans)*

Group A

41%

46%

49%

53%

63%

67%

Group B

32%

35%

39%

41%

50%

53%

Group C

17%

19%

27%

29%

31%

34%

Second Lien Loans and, Unsecured Loans 1and First Lien Last-Out Loans**

Group A

18%

20%

23%

26%

29%

31%

Group B

13%

16%

18%

21%

23%

25%

Group C

10%

12%

14%

16%

18%

20%

Subordinated loans

Group A

8%

8%

8%

8%

8%

8%

Group B

8%

8%

8%

8%

8%

8%

Group C

5%

5%

5%

5%

5%

5%

 

Recovery rate

 

 

Group A:

Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Hong
Kong, Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway, Poland,
Portugal, Singapore, Spain, Sweden, Switzerland, U.K., U.S.

 

 

Group B:

Brazil, Dubai International Finance Centre, Greece, Italy, Mexico, South Africa,
Turkey, United Arab Emirates

 

 

Group C:

India, Indonesia, Kazakhstan, Russia, Ukraine, Vietnam, others

 

 

*

Solely for the purpose of determining the S&P Recovery Rate for such loan, no
loan will constitute a "Senior Secured Loan" unless such loan (a) is secured by
a valid first priority security interest in collateral, (b) in the Collateral
Manager's commercially reasonable judgment (with such determination being made
in good faith by the Collateral Manager at the time of such loan's purchase and
based upon information reasonably available to the Collateral Manager at such
time and without any requirement of additional investigation beyond the
Collateral Manager's customary credit review procedures), is secured by
specified collateral that has a value not less than an amount equal to the sum
of (i) the aggregate principal amount of all loans senior or pari passu to such
loans and (ii) the outstanding principal balance of such loan, which value may
be derived from, among other things, the enterprise value of the issuer of such
loan, excluding any loan secured primarily by equity or goodwill and (c) is not
secured primarily by common stock or other equity interests (provided that the
terms of this footnote may be amended or revised at any time by a written
agreement of the Issuer, the

 

 

 

 

1

Solely for the purpose of determining the S&P Recovery Rate for such loan, the
Aggregate Principal  Balance

of all Unsecured Loans and Second Lien Loans that, in the aggregate, represent
up to 15% of the Principal Collateralization Amount shall have the S&P Recovery
Rate specified for Unsecured Loans and Second Lien Loans in the table above and
the Aggregate Principal Balance of all Unsecured Loans and Second Lien Loans in
excess of 15% of the Principal Collateralization Amount shall have the S&P
Recovery Rate specified for Subordinated loans in the table above.

 

S-3-4

--------------------------------------------------------------------------------

 

Collateral Manager and the Trustee (without the consent of any Holder), subject
to satisfying the S&P Rating Agency Condition, in order to conform to S&P then-
current criteria for such loans); provided that the limitations on equity or
common stock set forth above will not apply with respect to a loan made to a
parent entity that is secured solely or primarily by the stock of one or more of
the subsidiaries of such parent entity to the extent that the granting by any
such subsidiary of a lien on its own property would violate law or regulations
applicable to such subsidiary (whether the obligation secured is such loan or
any other similar type of indebtedness owing to third parties).

 

 

**

Solely for the purpose of determining the S&P Recovery Rate for such loan, the
Aggregate Principal Balance of all Unsecured Loans, Second Lien Loans and First
Lien Last-Out Loans that, in the aggregate, represent up to 15% of the Principal
Collateralization Amount shall have the S&P Recovery Rate specified for
Unsecured Loans, Second Lien Loans and First Lien Last-Out Loans in the table
above and the Aggregate Principal Balance of all Unsecured Loans, Second Lien
Loans and First Lien Last-Out Loans in excess of 15% of the Principal
Collateralization Amount shall have the S&P Recovery Rate specified for
Subordinated loans in the table above.

 

 

 

Group A:

Australia, Belgium, Canada, Denmark, Finland, France, Germany, Hong Kong,
Ireland, Israel, Japan, Luxembourg, The Netherlands, Norway, Portugal,
Singapore, Spain, Sweden, Switzerland, U.K., U.S.

 

 

Group B:

Brazil, Italy, Mexico, South Africa, Turkey, United Arab Emirates Group
C:  Kazakhstan, Russian Federation, Ukraine, others

 

 

 

S-3-5

--------------------------------------------------------------------------------

 

Section 2.S&P CDO Monitor

 

Liability Rating

"AAA"

Weighted Average S&P Recovery Rate

36.00%

36.50%

37.00%

37.50%

38.00%

38.50%

39.00%

39.50%

40.00%

40.50%

41.00%

41.50%

42.00%

42.50%

43.00%

43.50%

44.00%

44.50%

45.00%

45.50%

46.00%

46.50%

47.00%

47.50%

48.00%

48.50%

49.00%

49.50%

50.00%

 

Weighted Average S&P Recovery Rate

 

The applicable Weighted Average S&P Recovery Rate will be the recovery rate
between 36% and 50% (in increments of 0.01%) as of such Measurement Date.

 

Weighted Average Spread

 

The applicable weighted average spread will be the spread between 5.503.50% and
9.509.00% (in increments of 0.01%) without exceeding the Weighted Average Spread
(determined for purposes of this definition as if all Discount Obligations
instead constituted Collateral Obligations that are not Discount Obligations) as
of such Measurement Date.

 

S-3-6

--------------------------------------------------------------------------------

 

Section 3S&P Default Rate.

 

 

Mat urity (year s)

S&P Rating

 

"AAA"

 

"AA+"

 

"AA"

 

"AA-"

 

"A+"

 

"A"

 

"A-"

 

"BBB+"

 

"BBB"

 

"BBB-"

0

0.0000000

00000%

0.0000000

00000%

0.0000000

00000%

0.0000000

00000%

0.0000000

00000%

0.0000000

00000%

0.0000000

00000%

0.0000000

00000%

0.0000000

00000%

0.0000000

00000%

1

0.0032491

68014%

0.0083241

33473%

0.0176586

65685%

0.0494425

37636%

0.1004352

83385%

0.1983357

24928%

0.3052840

13092%

0.4036693

89141%

0.4616194

31140%

0.5242936

76951%

2

0.0156991

60323%

0.0369962

01042%

0.0736224

29264%

0.1399384

58667%

0.2573995

73659%

0.4524720

02175%

0.6673287

04185%

0.8928886

99405%

1.0917185

33602%

1.4459889

81952%

3

0.0414838

16094%

0.0913253

96687%

0.1722780

71294%

0.2768409

24859%

0.4745384

44138%

0.7705052

73372%

1.1000451

66236%

1.4841747

12870%

1.8956956

17364%

2.7020538

97092%

4

0.0847837

35367%

0.1762807

87635%

0.3177527

19845%

0.4648973

70222%

0.7552687

39144%

1.1588080

27690%

1.6135320

92160%

2.1860318

44418%

2.8677993

61424%

4.2296683

76188%

5

0.1497455

82951%

0.2964410

43902%

0.5137485

09964%

0.7081730

62555%

1.1024071

17753%

1.6218459

31443%

2.2139693

53901%

3.0003960

20915%

3.9946933

33519%

5.9694425

74039%

6

0.2404023

35808%

0.4559383

01677%

0.7634149

09529%

1.0099693

03017%

1.5179300

50335%

2.1621628

38004%

2.9039241

08898%

3.9241507

37171%

5.2584841

00533%

7.8676538

29083%

7

0.3605988

44688%

0.6584084

10672%

1.0692655

83311%

1.3727674

18503%

2.0028613

19041%

2.7804891

64645%

3.6828720

62425%

4.9505441

30466%

6.6390967

74184%

9.8774419

95809%

8

0.5139252

03265%

0.9069525

67554%

1.4331350

28927%

1.7982060

28262%

2.5572552

49779%

3.4759336

34592%

4.5478036

79069%

6.0704196

02795%

8.1160142

68566%

11.959163

544802%

9

0.7036595

81067%

1.2041123

55275%

1.8561680

27847%

2.2870904

97830%

3.1802453

22497%

4.2462231

04848%

5.4938313

11597%

7.2732255

14177%

9.6694628

76962%

14.080159

863536%

10

0.9327215

58018%

1.5518585

75581%

2.3388350

25976%

2.8394299

62031%

3.8701340

53607%

5.0879618

44696%

6.5147471

49521%

8.5478035

40196%

11.281151

957447%

16.214168

796922%

11

1.2036364

50979%

1.9515932

38045%

2.8809672

03295%

3.4544959

51708%

4.6245060

60805%

5.9968888

69754%

7.6035061

51831%

9.8829751

72219%

12.934675

905433%

18.340556

287277%

12

1.5185106

38111%

2.4041634

16342%

3.4818057

74334%

4.1308964

44852%

5.4403511

49008%

6.9681186

82835%

8.7526245

92744%

11.267955

488484%

14.615674

128289%

20.443491

679272%

13

1.8790174

77837%

2.9098852

94571%

4.1400608

54110%

4.8666595

74161%

6.3141881

27197%

7.9963564

67179%

9.9544953

00396%

12.692626

165773%

16.311827

279155%

22.511145

500583%

14

2.2863930

94556%

3.4685765

36752%

4.8539759

84763%

5.6593219

64303%

7.2421830

59306%

9.0760832

42049%

11.201626

713245%

14.147698

429601%

18.012750

134259%

24.534954

734253%

15

2.7414410

64319%

4.0795950

71314%

5.6213951

27849%

6.5060175

56120%

8.2202579

39344%

10.201709

768991%

12.486815

855274%

15.624793

193058%

19.709825

519910%

26.508976

972438%

16

3.2445448

75941%

4.7418824

48743%

6.4398295

75802%

7.4035636

81456%

9.2441875

01892%

11.367700

243875%

13.803266

284923%

17.116461

299395%

21.396010

509223%

28.429339

437018%

17

3.7956869

57738%

5.4540100

71015%

7.3065228

17054%

8.3485420

06155%

10.309683

146543%

12.568668

220692%

15.144661

780260%

18.616162

353298%

23.065635

817821%

30.293779

563441%

18

4.3944730

36551%

6.2142267

78788%

8.2185118

99319%

9.3373727

17552%

11.412463

860794%

13.799447

984096%

16.505205

534227%

20.118216

540699%

24.714211

642608%

32.101268

824753%

19

5.0401606

22073%

7.0205064

94637%

9.1726842

73858%

10.366380

975952%

12.548314

646638%

15.055144

894628%

17.879633

320753%

21.617740

303414%

26.338247

665982%

33.851709

269878%

20

5.7316904

74411%

7.8705948

41153%

10.165829

471868%

11.431855

172602%

13.713133

355595%

16.331168

219788%

19.263207

693491%

23.110573

813940%

27.935091

127019%

35.545691

796023%

21

6.4677200

05315%

8.7620538

68981%

11.194685

266377%

12.530096

944489%

14.902967

068053%

17.623249

751025%

20.651698

936614%

24.593205

864939%

29.502784

323211%

37.184305

725693%

22

7.2466576

74287%

9.6923042

33146%

12.255978

214336%

13.657463

200185%

16.114039

259518%

18.927451

178181%

22.041357

278348%

26.062699

982603%

31.039941

302623%

38.768990

320407%

23

8.0666975

61510%

10.658664

340514%

13.346458

660563%

14.810400

624971%

17.342769

013874%

20.240162

811085%

23.428879

835930%

27.516624

211807%

32.545642

561659%

40.301420

123877%

24

8.9258534

23660%

11.658386

153875%

14.462930

424521%

15.985473

272686%

18.585783

500387%

21.558095

845599%

24.811374

891951%

28.952986

021038%

34.019346

068715%

41.783417

301371%

25

9.8219916

60962%

12.688687

477491%

15.602275

489727%

17.179383

930879%

19.839924

848505%

22.878269

995493%

26.186325

396763%

30.370173

060440%

35.460812

735415%

43.216885

327770%

26

10.752862

740247%

13.746780

665156%

16.761474

080616%

18.388989

978303%

21.102252

449299%

24.197997

968242%

27.551553

032431%

31.766900

011297%

36.870044

445001%

44.603759

426533%

27

11.716130

726647%

14.829897

785967%

17.937620

549285%

19.611314

451375%

22.370041

596552%

25.514867

959937%

28.905183

739534%

33.142161

435353%

38.247232

845686%

45.945970

060372%

28

12.709400

674022%

15.935312

356895%

19.127935

510379%

20.843553

008938%

23.640779

262780%

26.826725

084491%

30.245615

277997%

34.495190

323981%

39.592717

273876%

47.245416

525357%

29

13.730243

710320%

17.060357

806895%

20.329774

661513%

22.083077

440588%

24.912157

691632%

28.131652

434167%

31.571487

147424%

35.825421

926124%

40.906950

354635%

48.503948

316705%

30

14.776219

728465%

18.202442

877234%

21.540634

713369%

23.327436

309552%

26.182066

381869%

29.427952

288898%

32.881653

013776%

37.132462

374109%

42.190470

013462%

49.723352

433811%

 

Default Rate

 

S-3-7

--------------------------------------------------------------------------------

 

 

 

Matu rity (year s)

S&P Rating

 

"BB+"

 

"BB"

 

"BB-"

 

"B+"

 

"B"

 

"B-"

 

"CCC+"

 

"CCC"

 

"CCC-"

0

0.00000000

0000%

0.00000000

0000%

0.00000000

0000%

0.00000000

0000%

0.00000000

0000%

0.00000000

0000%

0.00000000

0000%

0.00000000

0000%

0.00000000

0000%

1

1.05162695

1540%

2.10945106

3219%

2.60023821

8261%

3.22117534

9449%

7.84805202

7128%

10.8821273

46154%

15.6886004

85092%

20.4949838

70945%

25.3012746

10780%

2

2.49965645

4519%

4.64434760

2378%

5.87207029

8984%

7.59753427

5765%

14.7819936

88588%

20.0101979

18490%

28.0398192

69931%

34.6226760

09875%

40.1048273

89528%

3

4.29672898

4267%

7.47588016

7357%

9.53629943

7344%

12.3791101

05596%

20.9349892

56384%

27.6168317

28107%

37.4298088

73546%

44.4861826

23555%

49.8231809

26143%

4

6.37570648

9973%

10.4883729

19304%

13.3699669

12307%

17.1638694

22120%

26.3965760

49049%

33.9567284

34721%

44.5854906

62468%

51.6028274

54518%

56.6448938

59712%

5

8.66454356

8793%

13.5868214

36722%

17.2145562

93531%

21.7484481

01304%

31.2463361

78428%

39.2721298

24310%

50.1353348

84654%

56.9229848

26034%

61.6614069

97870%

6

11.0953562

36080%

16.6978067

61620%

20.9664829

49668%

26.0410612

50789%

35.5596171

93298%

43.7706446

18830%

54.5407707

82673%

61.0356991

19403%

65.4915792

11460%

7

13.6090324

86632%

19.7674002

97576%

24.5635961

64635%

30.0111140

45302%

39.4064283

04708%

47.6199999

31623%

58.1229859

59186%

64.3129991

41532%

68.5122999

97909%

8

16.1568898

23197%

22.7579441

25466%

27.9728423

94960%

33.6603075

87399%

42.8498047

14584%

50.9515128

01740%

61.1023686

57078%

66.9956110

89592%

70.9631593

73549%

9

18.7005808

37749%

25.6446779

99303%

31.1805554

51716%

37.0062684

88077%

45.9450373

40867%

53.8664950

02890%

63.6306259

59677%

69.2430714

75508%

73.0011589

97065%

10

21.2110840

35732%

28.4126750

27236%

34.1853837

93706%

40.0734394

38302%

48.7397411

29612%

56.4427838

04416%

65.8134475

81021%

71.1635649

80709%

74.7318008

53184%

11

23.6673140

94497%

31.0542642

63660%

36.9933876

16211%

42.8881526

16124%

51.2744460

97825%

58.7403392

26248%

67.7257003

77843%

72.8321143

76329%

76.2276396

65042%

12

26.0546658

76636%

33.5669675

87371%

39.6147639

84459%

45.4760897

25285%

53.5834305

52170%

60.8056775

28899%

69.4214398

89161%

74.3019122

58474%

77.5397054

73005%

13

28.3636595

58653%

35.9519056

65999%

42.0617292

15497%

47.8610838

76451%

55.6956117

42152%

62.6752428

71282%

70.9404933

38196%

75.6115146

30921%

78.7046965

64217%

14

30.5887622

08959%

38.2125996

68453%

44.3471942

16901%

50.0646587

39768%

57.6353911

24606%

64.3779175

18522%

72.3128126

94716%

76.7894849

26254%

79.7495924

77526%

15

32.7274071

80692%

40.3540908

85716%

46.4839681

41201%

52.1059580

11379%

59.4234065

84219%

65.9368722

17181%

73.5613814

19564%

77.8574394

57102%

80.6946609

97118%

16

34.7792035

45341%

42.3823072

08110%

48.4843056

63441%

54.0018686

07450%

61.0771767

21927%

67.3709264

00653%

74.7041791

08008%

78.8320751

69049%

81.5554487

82805%

17

36.7453140

20415%

44.3036165

19638%

50.3596725

94052%

55.7672283

63735%

62.6116398

18625%

68.6955500

71172%

75.7555275

00643%

79.7265404

01237%

82.3441193

93145%

18

38.6279750

67186%

46.1245188

47755%

52.1206466

91784%

57.4150593

95658%

64.0395982

03907%

69.9236056

51349%

76.7270261

09433%

80.5513758

32039%

83.0703665

42031%

19

40.4301329

63573%

47.8514398

29326%

53.7768995

40229%

58.9567969

89869%

65.3720815

61665%

71.0659014

45795%

77.6282124

66144%

81.3151705

23112%

83.7420472

06234%

20

42.1551721

82601%

49.4905970

76921%

55.3372248

54383%

60.4024999

85314%

66.6186427

23567%

72.1316083

16220%

78.4670353

00329%

82.0250266

16334%

84.3656275

12204%

21

43.8067158

61018%

51.0479182

66808%

56.8095914

68229%

61.7610373

78072%

67.7875982

27180%

73.1285765

54444%

79.2501989

89996%

82.6868937

91883%

84.9465018

26992%

22

45.3884817

19360%

52.5289953

90171%

58.2012076

38061%

63.0402504

73015%

68.8862241

72514%

74.0635794

46157%

79.9834182

48194%

83.3058138

69936%

85.4892248

05959%

23

46.9041800

90904%

53.9390638

74386%

59.5185886

75300%

64.2470921

33036%

69.9209161

25231%

74.9425025

51257%

80.6716093

61297%

83.8861025

57309%

85.9976828

59142%

24

48.3574435

64838%

55.2829984

63208%

60.7676233

24921%

65.3877456

04166%

70.8973201

84886%

75.7704924

28590%

81.3190359

60797%

84.4314866

09666%

86.4752228

61870%

25

49.7517801

11272%

56.5653200

87529%

61.9536364

23910%

66.4677256

32041%

71.8204409

36178%

76.5520747

72016%

81.9294217

63250%

84.9452089

22783%

86.9247502

63494%

26

51.0905434

60914%

57.7902096

65155%

63.0814466

67744%

67.4919644

77911%

72.6947308

40340%

77.2912492

47078%

82.5060389

81922%

85.4301102

29233%

87.3488049

83309%

27

52.3769160

18026%

58.9615260

00669%

64.1554190

82782%

68.4648851

82201%

73.5241646

82987%

77.9915664

02222%

83.0517785

77124%

85.8886934

91442%

87.7496209

56371%

28

53.6139007

57325%

60.0828258

39927%

65.1795122

43902%

69.3904641

13840%

74.3123019

43161%

78.6561906

50205%

83.5692067

68834%

86.3231753

20733%

88.1291734

77942%

29

54.8043194

56997%

61.1573847

62435%

66.1573205

15020%

70.2722845

36398%

75.0623393

53433%

79.2879523

16911%

84.0606110

23618%

86.7355275

38576%

88.4892173

19288%

30

55.9508153

06984%

62.1882180

39284%

67.0921117

05074%

71.1135826

41990%

75.7771554

52562%

79.8893910

25997%

84.5280378

76516%

87.1275111

50820%

88.8313177

71650%

 

Default Rate

 

 

S-3-8

--------------------------------------------------------------------------------

 

Schedule 4

 

DBRS RATING PROCEDURES DIVERSITY SCORE CALCULATION

The "DBRS Rating" for an Obligor or other Person (collectively referred to as
the "Obligor" for purposes of this Schedule 4) means the DBRS Long Term Rating
for such Obligor determined in accordance with Part A of this Schedule 4, the
DBRS Short Term Rating for such Obligor determined in accordance with Part B of
this Schedule 4 or the DBRS Deemed Rating for such Obligor determined in
accordance with Part C of this Schedule 4, in each case as the context requires.
The DBRS Rating of the Obligors will be updated at least annually.

Part A:  Long Term Ratings

The "DBRS Long Term Rating" for an Obligor will, on any date, be the rating of
such Obligor determined as provided below:

 

(i)

if there is a DBRS public long term rating of such Obligor at such date, such
DBRS public long term rating;

 

 

(ii)

if a DBRS Long Term Rating for such Obligor cannot be determined under clause
(i) above, but a Moody's Rating (DBRS), S&P Rating (DBRS) and Fitch Rating
(DBRS) (each, a "public long term rating") are all available at such date, the
DBRS Long Term Rating will be the DBRS Equivalent of such public long term
rating remaining after disregarding the highest and lowest such public long term
ratings from such NRSROs. For this purpose, if more than one public long term
rating has the same highest DBRS Equivalent or the same lowest DBRS Equivalent,
then in each case one of such public long term ratings will be so disregarded;

 

 

(iii)

if a DBRS Long Term Rating for such Obligor cannot be determined under clauses
(i) through (ii) above, but public long term ratings of such Obligor by any two
of Moody's, Fitch and S&P are available at such date, the DBRS Equivalent of the
lower such public long term rating;

 

 

(iv)

if a DBRS Long Term Rating for such Obligor cannot be determined under clauses
(i) through (iii) above, but a public long term rating of such Obligor by only
one of Moody's, Fitch or S&P is available at such date, the DBRS Equivalent of
such available public long term rating; and

 

 

(v)

if at any time a DBRS Long Term Rating for an Obligor cannot be determined under
clauses (i) through (iv) above, then such Obligor will be deemed not to have a
DBRS Long Term Rating at such time.

 

Part B:  Short Term Ratings

The "DBRS Short Term Rating" for an Obligor will, on any date, be the rating of
such Obligor determined as provided below:

 

S-4-1

--------------------------------------------------------------------------------

 

 

(i)

if there is a DBRS public short term rating of such Obligor at such date, such
DBRS public short term rating;

 

 

(ii)

if a DBRS Short Term Rating for such Obligor cannot be determined under clause
(i) above, but public short term ratings of such Obligor by each of Moody's,
Fitch and S&P are all available at such date, the DBRS Short Term Rating will be
the DBRS Equivalent of the public short term rating remaining after disregarding
the highest and lowest public short term  ratings from such NRSROs. For this
purpose, if more than one public short term rating has the same highest DBRS
Equivalent or the same lowest DBRS Equivalent, then in each case one of such
public short term ratings will be so disregarded;

 

 

(iii)

if a DBRS Short Term Rating for such Obligor cannot be determined under clauses
(i) through (ii) above, but public short term ratings of such Obligor by any two
of Moody's, Fitch and S&P are available at such date, the DBRS Equivalent of the
lower such short term rating;

 

 

(iv)

if a DBRS Short Term Rating for such Obligor cannot be determined under clauses
(i) through (iii) above, but a public short term rating of such Obligor by only
one of Moody's, Fitch or S&P is available at such date, the DBRS Equivalent of
such available short term rating; and

 

 

(v)

if at any time a DBRS Short Term Rating for such Obligor cannot be determined
under clauses (i) through (iv) above, then such Obligor will be deemed not to
have a DBRS Short Term Rating at such time.

 

Part C:  DBRS Deemed Rating

If an Obligor has neither a DBRS Long Term Rating nor a DBRS Short Term Rating,
the "DBRS Deemed Rating" for such Obligor will, on any date, be the rating of
such Obligor determined as provided below:

 

(i)

if a credit estimate has been obtained and has not expired, the DBRS Deemed
Rating will be the rating set forth in the table below opposite the DBRS Risk
Score set forth in the credit estimate;

 

 

(ii)

if a credit estimate has not been obtained, other
than  as  described  in  clause (iv) below:

 

 

(A)

the DBRS Deemed Rating will be "CCC (high)" for the first 90 days from the
acquisition of such Collateral Obligation; and

 

 

(B)

after 90 days from the acquisition of such Collateral Obligation, unless such
Collateral Obligation has received a credit estimate, the DBRS Deemed Rating
will be "CCC (low)";

 

 

(iii)

if a credit estimate has previously been obtained but has expired:

 

S-4-2

--------------------------------------------------------------------------------

 

 

(A)

the DBRS Deemed Rating will remain the same for the first 30 days past the
expiration;

 

 

(B)

if a new credit estimate has not been obtained within 30 days, the DBRS Deemed
Rating will be the rating that is one subcategory lower than the DBRS Deemed
Rating set forth in the table below opposite the DBRS Risk Score set forth in
the credit estimate; and

 

 

(C)

if a new credit estimate has not been obtained within 90 days, the DBRS Deemed
Rating will be "CCC (low)"; and

 

(iv)if such Collateral Obligation is a Defaulted Obligation, the DBRS Deemed
Rating will be "C".

 

DBRS Risk Score

DBRS Deemed Rating

0.0987%

AAA

0.1539%

AA (high)

0.2091%

AA

0.2994%

AA (low)

0.4801%

A (high)

0.5704%

A

0.9643%

A (low)

1.7521%

BBB (high)

2.1460%

BBB

2.9528%

BBB (low)

6.9863%

BB (high)

8.5997%

BB

11.9572%

BB (low)

17.3292%

B (high)

22.0296%

B

31.8670%

B (low)

48.2625%

CCC (high)

54.8208%

CCC

77.4104%

CCC (low)

100.0000%

CC

100.0000%

C

100.0000%

D

 

S-4-3

--------------------------------------------------------------------------------

 

Part D:  Other Definitions

The "DBRS Equivalent" of any rating by Moody's, Fitch or S&P will be the rating
set forth below under the heading "DBRS Rating" opposite the applicable rating
by Moody's, Fitch or S&P:

 

 

Long Term Rating Equivalents

 

DBRS Rating

Moody's (DBRS)

S&P (DBRS)

Fitch (DBRS)

AAA

Aaa

AAA

AAA

AA (high)

Aa1

AA+

AA+

AA

Aa2

AA

AA

AA (low)

Aa3

AA-

AA-

A (high)

A1

A+

A+

A

A2

A

A

A (low)

A3

A-

A-

BBB (high)

Baa1

BBB+

BBB+

BBB

Baa2

BBB

BBB

BBB (low)

Baa3

BBB-

BBB-

BB (high)

Ba1

BB+

BB+

BB

Ba2

BB

BB

BB (low)

Ba3

BB-

BB-

B (high)

B1

B+

B+

B

B2

B

B

B (low)

B3

B-

B-

CCC (high)

Caa1

CCC+

CCC+

CCC

Caa2

CCC

CCC

CCC (low)

Caa3

CCC-

CCC-

CC

Ca

CC

CC

D

D

D

D

 

 

Short Term Rating Equivalents

 

DBRS Rating

Moody's (DBRS)

S&P (DBRS)

Fitch (DBRS)

R-l (high)

 

A-l+

F1+

R-l (middle)

P-l

A-l

F1

R-l (low)

 

 

 

R-2 (high)

 

 

 

R-2 (middle)

P-2

A-2

F2

R-2 (low)

 

 

 

R-3 (high)

 

 

 

R-3 (middle)

P-3

A-3

F3

R-3 (low)

 

 

 

--B

B

 

 

--C

C

 

 

D

NP

D

D

 

 

 

S-4-4

--------------------------------------------------------------------------------

 

 

"Fitch Rating (DBRS)" means, with respect to any Obligor at any time, the rating
determined in accordance with the following methodology:

 

(i)

if there is a publicly available issuer rating or senior unsecured rating by
Fitch, such issuer rating, if no issuer rating is available then the senior
unsecured rating; and

 

 

(ii)

if the rating is not available as defined in the first clause above, but there
is a rating by Fitch on another obligation of the same Obligor, then the rating
will be as follows:

 

 

(A)

if such rating is on a senior secured obligation, one subcategory below such
rating; and

 

 

(B)

if such rating in on a subordinate obligation, one subcategory above such
rating.

 

If a Fitch Rating (DBRS) cannot be determined under clauses (i) or (ii) above at
any time, then such Obligor will be deemed not to have a Fitch Rating (DBRS) at
such time.

"Moody's Rating (DBRS)" means, with respect to any Obligor at any time, the
rating determined in accordance with the following methodology:

 

(i)

with respect to an Obligor on a Collateral Obligation that is a Senior Secured
Loan, if such Obligor has a corporate family rating by Moody's, then such
corporate family rating;

 

 

(ii)

with respect to an Obligor on a Collateral Obligation that is a Senior Secured
Loan, if not determined pursuant to clause (i) above, if such Collateral
Obligation is publicly rated by Moody's, such public rating; and

 

 

(iii)

with respect to an Obligor on a Collateral Obligation, if not determined
pursuant to clause (i) or (ii) above, (A) if such Obligor has one or
more  senior unsecured obligations publicly rated by Moody's, then the Moody's
public rating on any such obligation (or, if such Obligor is an Obligor on a
Collateral Obligation that is a Senior Secured Loan, the Moody's rating that is
one subcategory higher than the Moody's public rating on any such senior
unsecured obligation) as selected by the Collateral Manager in its sole
discretion or, if no such rating is available, (B) if such Collateral Obligation
is publicly rated by Moody's, such public rating or, if no such rating is
available, (C) if such Collateral Obligation is a DIP Collateral Obligation,
with respect to any DIP Collateral Obligation, one subcategory below the
facility rating (whether public or private) of such DIP Collateral Obligation
rated by Moody's;

 

provided that, for purposes of calculating a Moody's Rating (DBRS), each
applicable rating on credit watch by Moody's with negative implication at the
time of calculation will be

 

S-4-5

--------------------------------------------------------------------------------

 

treated as having been downgraded by one rating subcategory, and each applicable
rating with negative outlook by Moody's at the time of calculation will be
treated as having been downgraded by one rating subcategory.

If a Moody's Rating (DBRS) for an Obligor cannot be determined under clause (i),
(ii) or (iii) above at any time, then such Obligor will be deemed not to have a
Moody's Rating (DBRS) at such time.

"S&P Rating (DBRS)" means, with respect to any Obligor at any time, the rating
determined in accordance with the following methodology:

 

(i)

(A) if there is an issuer credit rating of such Obligor by S&P as published by
S&P, or the guarantor which unconditionally and irrevocably guarantees such
Collateral Obligation pursuant to a form of guaranty approved by S&P, then the
S&P Rating (DBRS) will be such rating (regardless of whether there is a
published rating by S&P on the Collateral Obligations of such Obligor held by
the Issuer) or (B) if there is no issuer credit rating of the Obligor by S&P but
(1) there is a senior secured rating on any obligation or security of the
Obligor, then the S&P Rating (DBRS) of such Obligor will be one sub- category
below such rating, (2) if clause (1) above does not apply, but there is a senior
unsecured rating on any obligation or security of the Obligor, the S&P Rating
(DBRS) of such Obligor will equal such rating, or (3) if neither clause (1) nor
clause (2) above applies, but there is a subordinated rating on any obligation
or security of the Obligor, then the S&P Rating (DBRS) of such Collateral
Obligation will be one sub-category above such rating if such rating is higher
than "BB+", and will be two sub-categories above such rating if such rating is
"BB+" or lower; and

 

 

(ii)

with respect to any Collateral Obligation that is a DIP Collateral Obligation,
the S&P Rating (DBRS) thereof will be the credit rating assigned to such issue
by S&P;

 

provided that, for purposes of the determination of the S&P Rating (DBRS), if
the applicable rating assigned by S&P to an Obligor or its obligations is on
"credit watch negative" by S&P, such rating will be treated as being one
sub-category below such assigned rating.

If an S&P Rating (DBRS) for an Obligor cannot be determined under clause (i)
or     (ii) above at any time, then such Obligor will be deemed not to have an
S&P Rating (DBRS) at such time.

 

S-4-6

--------------------------------------------------------------------------------

 

 

 

Schedule 5

 

DBRS INDUSTRY CLASSIFICATIONS

 

Name

Aerospace & Defense

Air transport

Automotive

Beverage & Tobacco

Radio & Television

Brokers, Dealers & Investment houses

Building & Development

Business equipment & services

Cable & satellite television

Chemicals & plastics

Clothing/textiles

Conglomerates

Containers & glass products

Cosmetics/toiletries

Drugs

Ecological services & equipment

Electronics/electrical

Equipment leasing

Farming/agriculture

Financial intermediaries

Food/drug retailers

Food products

Food service

Forest products

Health care

Home furnishings

Lodging & casinos

Industrial equipment

Insurance

Leisure goods/activities/movies

Nonferrous metals/minerals

Oil & gas

Publishing

Rail industries

Retailers (except food & drug)

Steel

Surface transport

Telecommunications

Utilities

Miscs

Sovereign

 

 

S-5-1

--------------------------------------------------------------------------------

 

 

 

Schedule 6

 

DBRS COLLATERAL QUALITY MATRIX

 

 

Applicable Row Level

Row Diversity Score

Row Weighted Average Risk Score

Row Spread Level

Row "AAA"

Recovery Level

1

26

26.00%

4.00%

45.41%

2

26

27.50%

4.50%

45.41%

3

26

29.00%

5.00%

45.41%

4

26

30.50%

5.50%

45.41%

5

26

32.00%

6.00%

45.41%

6

26

33.50%

6.50%

45.41%

7

26

35.00%

7.00%

45.41%

8

26

36.50%

7.50%

45.41%

9

26

38.00%

8.00%

45.41%

10

26

28.00%

4.00%

47.83%

11

26

29.50%

4.50%

47.83%

12

26

31.00%

5.00%

47.83%

13

26

32.50%

5.50%

47.83%

14

26

34.00%

6.00%

47.83%

15

26

35.50%

6.50%

47.83%

16

26

37.00%

7.00%

47.83%

17

26

38.50%

7.50%

47.83%

18

26

40.00%

8.00%

47.83%

19

30

27.00%

4.00%

45.41%

20

30

28.50%

4.50%

45.41%

21

30

30.00%

5.00%

45.41%

22

30

31.50%

5.50%

45.41%

23

30

33.00%

6.00%

45.41%

24

30

34.50%

6.50%

45.41%

25

30

36.00%

7.00%

45.41%

26

30

37.50%

7.50%

45.41%

27

30

39.00%

8.00%

45.41%

28

30

29.00%

4.00%

47.83%

29

30

30.50%

4.50%

47.83%

30

30

32.00%

5.00%

47.83%

31

30

33.50%

5.50%

47.83%

32

30

35.00%

6.00%

47.83%

33

30

36.50%

6.50%

47.83%

 

S-6-1

--------------------------------------------------------------------------------

 

 

 

 

Applicable Row Level

Row Diversity Score

Row Weighted Average Risk Score

Row Spread Level

Row "AAA"

Recovery Level

34

30

38.00%

7.00%

47.83%

35

30

39.50%

7.50%

47.83%

36

30

41.00%

8.00%

47.83%

37

34

28.00%

4.00%

45.41%

38

34

29.50%

4.50%

45.41%

39

34

31.00%

5.00%

45.41%

40

34

32.50%

5.50%

45.41%

41

34

34.00%

6.00%

45.41%

42

34

35.50%

6.50%

45.41%

43

34

37.00%

7.00%

45.41%

44

34

38.50%

7.50%

45.41%

45

34

40.00%

8.00%

45.41%

46

34

29.50%

4.00%

47.83%

47

34

31.00%

4.50%

47.83%

48

34

32.50%

5.00%

47.83%

49

34

34.00%

5.50%

47.83%

50

34

35.50%

6.00%

47.83%

51

34

37.00%

6.50%

47.83%

52

34

38.50%

7.00%

47.83%

53

34

40.00%

7.50%

47.83%

54

34

41.50%

8.00%

47.83%

55

38

28.50%

4.00%

45.41%

56

38

30.00%

4.50%

45.41%

57

38

31.50%

5.00%

45.41%

58

38

33.00%

5.50%

45.41%

59

38

34.50%

6.00%

45.41%

60

38

36.00%

6.50%

45.41%

61

38

37.50%

7.00%

45.41%

62

38

39.00%

7.50%

45.41%

63

38

40.50%

8.00%

45.41%

64

38

30.50%

4.00%

47.83%

65

38

32.00%

4.50%

47.83%

66

38

33.50%

5.00%

47.83%

67

38

35.00%

5.50%

47.83%

68

38

36.50%

6.00%

47.83%

69

38

38.00%

6.50%

47.83%

70

38

39.50%

7.00%

47.83%

 

S-6-2

--------------------------------------------------------------------------------

 

 

 

 

Applicable Row Level

Row Diversity Score

Row Weighted Average Risk Score

Row Spread Level

Row "AAA"

Recovery Level

71

38

41.00%

7.50%

47.83%

72

38

42.50%

8.00%

47.83%

73

42

29.00%

4.00%

45.41%

74

42

30.50%

4.50%

45.41%

75

42

32.00%

5.00%

45.41%

76

42

33.50%

5.50%

45.41%

77

42

35.00%

6.00%

45.41%

78

42

36.50%

6.50%

45.41%

79

42

38.00%

7.00%

45.41%

80

42

39.50%

7.50%

45.41%

81

42

41.00%

8.00%

45.41%

82

42

31.00%

4.00%

47.83%

83

42

33.00%

4.50%

47.83%

84

42

34.50%

5.00%

47.83%

85

42

36.00%

5.50%

47.83%

86

42

37.50%

6.00%

47.83%

87

42

39.00%

6.50%

47.83%

88

42

40.50%

7.00%

47.83%

89

42

42.00%

7.50%

47.83%

90

42

43.50%

8.00%

47.83%

91

46

29.25%

4.00%

45.41%

92

46

30.75%

4.50%

45.41%

93

46

32.25%

5.00%

45.41%

94

46

33.75%

5.50%

45.41%

95

46

35.25%

6.00%

45.41%

96

46

36.75%

6.50%

45.41%

97

46

38.25%

7.00%

45.41%

98

46

39.75%

7.50%

45.41%

99

46

41.25%

8.00%

45.41%

100

46

31.50%

4.00%

47.83%

101

46

33.50%

4.50%

47.83%

102

46

35.00%

5.00%

47.83%

103

46

36.50%

5.50%

47.83%

104

46

38.00%

6.00%

47.83%

105

46

39.50%

6.50%

47.83%

106

46

41.00%

7.00%

47.83%

107

46

42.50%

7.50%

47.83%

 

S-6-3

--------------------------------------------------------------------------------

 

 

 

 

Applicable Row Level

Row Diversity Score

Row Weighted Average Risk Score

Row Spread Level

Row "AAA"

Recovery Level

108

46

44.00%

8.00%

47.83%

109

50

29.50%

4.00%

45.41%

110

50

31.00%

4.50%

45.41%

111

50

32.50%

5.00%

45.41%

112

50

34.00%

5.50%

45.41%

113

50

35.50%

6.00%

45.41%

114

50

37.00%

6.50%

45.41%

115

50

38.50%

7.00%

45.41%

116

50

40.00%

7.50%

45.41%

117

50

41.50%

8.00%

45.41%

118

50

31.75%

4.00%

47.83%

119

50

34.00%

4.50%

47.83%

120

50

35.50%

5.00%

47.83%

121

50

37.00%

5.50%

47.83%

122

50

38.50%

6.00%

47.83%

123

50

40.00%

6.50%

47.83%

124

50

41.50%

7.00%

47.83%

125

50

43.00%

7.50%

47.83%

126

50

44.50%

8.00%

47.83%

 

S-6-4

--------------------------------------------------------------------------------

 

 

 

Schedule 7

 

DBRS DIVERSITY SCORE CALCULATION

 

The DBRS Diversity Score is calculated as follows:

 

(a)An "(a) A "DBRS Issuer Par Amount" is calculated for each issuer of a
Collateral Obligation, and is equal to the Aggregate Principal Balance of all
the Collateral Obligations issued by that issuer and all affiliates.

 

 

(b)

An "(b) A "DBRS Average Par Amount" is calculated by summing the

DBRS Issuer Par Amounts for all issuers, and dividing by the number of issuers.

 

(c)An "(c) A "DBRS Equivalent Unit Score" is calculated for each issuer, and is
equal to the lesser of (x) one and (y) the DBRS Issuer Par Amount for such
issuer divided by the DBRS Average Par Amount.

 

(d)An "(d) A "DBRS Aggregate Industry Equivalent Unit Score" is then calculated
for each of the S&P Industry ClassificationsDBRS industry classification group,
shown on Schedule 5, and is equal to the sum of the DBRS Equivalent Unit Scores
for each issuer in such S&P Industry Classificationindustry classification
group.

 

(e)An "(e) A "DBRS Industry Diversity Score" is then established for each S&P
Industry ClassificationDBRS industry classification group, shown inon Schedule
25, by reference to the following table for the related DBRS Aggregate Industry
Equivalent Unit Score; provided that if any DBRS Aggregate Industry Equivalent
Unit Score falls between any two such scores, the applicable DBRS Industry
Diversity Score will be the lower of the two DBRS Industry Diversity Scores:

 

 

DBRS

 

 

 

DBRS

 

 

 

DBRS

 

 

 

DBRS

 

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

Aggregate

 

Industry

 

Aggregate

 

Industry

 

Aggregate

 

Industry

 

Aggregate

 

Industry

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0.0000

 

0.0000

 

5.0500

 

2.7000

 

10.1500

 

4.0200

 

15.2500

 

4.5300

0.0500

 

0.1000

 

5.1500

 

2.7333

 

10.2500

 

4.0300

 

15.3500

 

4.5400

0.1500

 

0.2000

 

5.2500

 

2.7667

 

10.3500

 

4.0400

 

15.4500

 

4.5500

0.2500

 

0.3000

 

5.3500

 

2.8000

 

10.4500

 

4.0500

 

15.5500

 

4.5600

0.3500

 

0.4000

 

5.4500

 

2.8333

 

10.5500

 

4.0600

 

15.6500

 

4.5700

0.4500

 

0.5000

 

5.5500

 

2.8667

 

10.6500

 

4.0700

 

15.7500

 

4.5800

0.5500

 

0.6000

 

5.6500

 

2.9000

 

10.7500

 

4.0800

 

15.8500

 

4.5900

0.6500

 

0.7000

 

5.7500

 

2.9333

 

10.8500

 

4.0900

 

15.9500

 

4.6000

0.7500

 

0.8000

 

5.8500

 

2.9667

 

10.9500

 

4.1000

 

16.0500

 

4.6100

0.8500

 

0.9000

 

5.9500

 

3.0000

 

11.0500

 

4.1100

 

16.1500

 

4.6200

0.9500

 

1.0000

 

6.0500

 

3.0250

 

11.1500

 

4.1200

 

16.2500

 

4.6300

 

 

S-7-1

--------------------------------------------------------------------------------

 

 

 

 

DBRS

 

 

 

DBRS

 

 

 

DBRS

 

 

 

DBRS

 

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

Aggregate

 

Industry

 

Aggregate

 

Industry

 

Aggregate

 

Industry

 

Aggregate

 

Industry

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.0500

 

1.0500

 

6.1500

 

3.0500

 

11.2500

 

4.1300

 

16.3500

 

4.6400

1.1500

 

1.1000

 

6.2500

 

3.0750

 

11.3500

 

4.1400

 

16.4500

 

4.6500

1.2500

 

1.1500

 

6.3500

 

3.1000

 

11.4500

 

4.1500

 

16.5500

 

4.6600

1.3500

 

1.2000

 

6.4500

 

3.1250

 

11.5500

 

4.1600

 

16.6500

 

4.6700

1.4500

 

1.2500

 

6.5500

 

3.1500

 

11.6500

 

4.1700

 

16.7500

 

4.6800

1.5500

 

1.3000

 

6.6500

 

3.1750

 

11.7500

 

4.1800

 

16.8500

 

4.6900

1.6500

 

1.3500

 

6.7500

 

3.2000

 

11.8500

 

4.1900

 

16.9500

 

4.7000

1.7500

 

1.4000

 

6.8500

 

3.2250

 

11.9500

 

4.2000

 

17.0500

 

4.7100

1.8500

 

1.4500

 

6.9500

 

3.2500

 

12.0500

 

4.2100

 

17.1500

 

4.7200

1.9500

 

1.5000

 

7.0500

 

3.2750

 

12.1500

 

4.2200

 

17.2500

 

4.7300

2.0500

 

1.5500

 

7.1500

 

3.3000

 

12.2500

 

4.2300

 

17.3500

 

4.7400

2.1500

 

1.6000

 

7.2500

 

3.3250

 

12.3500

 

4.2400

 

17.4500

 

4.7500

2.2500

 

1.6500

 

7.3500

 

3.3500

 

12.4500

 

4.2500

 

17.5500

 

4.7600

2.3500

 

1.7000

 

7.4500

 

3.3750

 

12.5500

 

4.2600

 

17.6500

 

4.7700

2.4500

 

1.7500

 

7.5500

 

3.4000

 

12.6500

 

4.2700

 

17.7500

 

4.7800

2.5500

 

1.8000

 

7.6500

 

3.4250

 

12.7500

 

4.2800

 

17.8500

 

4.7900

2.6500

 

1.8500

 

7.7500

 

3.4500

 

12.8500

 

4.2900

 

17.9500

 

4.8000

2.7500

 

1.9000

 

7.8500

 

3.4750

 

12.9500

 

4.3000

 

18.0500

 

4.8100

2.8500

 

1.9500

 

7.9500

 

3.5000

 

13.0500

 

4.3100

 

18.1500

 

4.8200

2.9500

 

2.0000

 

8.0500

 

3.5250

 

13.1500

 

4.3200

 

18.2500

 

4.8300

3.0500

 

2.0333

 

8.1500

 

3.5500

 

13.2500

 

4.3300

 

18.3500

 

4.8400

3.1500

 

2.0667

 

8.2500

 

3.5750

 

13.3500

 

4.3400

 

18.4500

 

4.8500

3.2500

 

2.1000

 

8.3500

 

3.6000

 

13.4500

 

4.3500

 

18.5500

 

4.8600

3.3500

 

2.1333

 

8.4500

 

3.6250

 

13.5500

 

4.3600

 

18.6500

 

4.8700

3.4500

 

2.1667

 

8.5500

 

3.6500

 

13.6500

 

4.3700

 

18.7500

 

4.8800

3.5500

 

2.2000

 

8.6500

 

3.6750

 

13.7500

 

4.3800

 

18.8500

 

4.8900

3.6500

 

2.2333

 

8.7500

 

3.7000

 

13.8500

 

4.3900

 

18.9500

 

4.9000

3.7500

 

2.2667

 

8.8500

 

3.7250

 

13.9500

 

4.4000

 

19.0500

 

4.9100

3.8500

 

2.3000

 

8.9500

 

3.7500

 

14.0500

 

4.4100

 

19.1500

 

4.9200

3.9500

 

2.3333

 

9.0500

 

3.7750

 

14.1500

 

4.4200

 

19.2500

 

4.9300

4.0500

 

2.3667

 

9.1500

 

3.8000

 

14.2500

 

4.4300

 

19.3500

 

4.9400

4.1500

 

2.4000

 

9.2500

 

3.8250

 

14.3500

 

4.4400

 

19.4500

 

4.9500

4.2500

 

2.4333

 

9.3500

 

3.8500

 

14.4500

 

4.4500

 

19.5500

 

4.9600

4.3500

 

2.4667

 

9.4500

 

3.8750

 

14.5500

 

4.4600

 

19.6500

 

4.9700

4.4500

 

2.5000

 

9.5500

 

3.9000

 

14.6500

 

4.4700

 

19.7500

 

4.9800

4.5500

 

2.5333

 

9.6500

 

3.9250

 

14.7500

 

4.4800

 

19.8500

 

4.9900

4.6500

 

2.5667

 

9.7500

 

3.9500

 

14.8500

 

4.4900

 

19.9500

 

5.0000

4.7500

 

2.6000

 

9.8500

 

3.9750

 

14.9500

 

4.5000

 

 

 

 

4.8500

 

2.6333

 

9.9500

 

4.0000

 

15.0500

 

4.5100

 

 

 

 

 

 

 

S-7-2

--------------------------------------------------------------------------------

 

 

 

 

DBRS

 

 

 

DBRS

 

 

 

DBRS

 

 

 

DBRS

 

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

 

Aggregate

 

DBRS

Aggregate

 

Industry

 

Aggregate

 

Industry

 

Aggregate

 

Industry

 

Aggregate

 

Industry

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

 

Industry

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

 

Equivalent

 

Diversity

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

Unit Score

 

Score

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.9500

 

2.6667

 

10.0500

 

4.0100

 

15.1500

 

4.5200

 

 

 

 

 

 

(f)(f) The DBRS Diversity Score is then calculated by summing each of the DBRS
Industry Diversity Scores for each S&P Industry ClassificationDBRS industry
classification group shown inon Schedule 25.

(g)For purposes of calculating the DBRS Diversity Score, affiliated issuers in
the same S&P Industry Classificationindustry are deemed to be a single issuer
except as otherwise agreed to by S&PDBRS.

 

S-7-3

--------------------------------------------------------------------------------

 

 

(Conformed through Supplemental Indenture, dated as of October 18, 2018)

EXHIBIT A-1

 

FORM OF GLOBAL SECURED NOTE

[RULE 144A][REGULATION S] GLOBAL SECURED NOTE

representing

CLASS [A-1T][A-1FT-R][A-2-R][BB-R][C] [SENIOR] SECURED [DEFERRABLE] [FLOATING]
[FIXED] RATE NOTES DUE 20272029

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A)   TO (i) A "QUALIFIED PURCHASER" (AS DEFINED FOR PURPOSES
OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT) OR (ii) A CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY (OTHER THAN A TRUST) EACH
SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY OWNER OF WHICH IS A QUALIFIED
PURCHASER, IN EACH CASE, THAT IS EITHER (1) A "QUALIFIED INSTITUTIONAL BUYER"
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN RELIANCE ON THE EXEMPTION
FROM SECURITIES ACT REGISTRATION PROVIDED BY SUCH RULE THAT IS NOT A
BROKER-DEALER WHICH OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25
MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER
AND IS NOT A PLAN REFERRED TO IN PARAGRAPH (A)(1)(D) OR (A)(1)(E) OF RULE 144A
OR A TRUST FUND REFERRED TO IN PARAGRAPH (A)(1)(F) OF RULE 144A THAT HOLDS THE
ASSETS OF SUCH A PLAN, IF INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE
BY THE BENEFICIARIES OF THE PLAN OR (2) SOLELY IN THE CASE OF SECURED NOTES
ISSUED AS CERTIFICATED SECURED NOTES, AN INSTITUTIONAL "ACCREDITED INVESTOR" (AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT) (AN "IAI")
OR (B) TO A PERSON THAT IS NOT A "U.S. PERSON" (AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT, AND IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION AND OTHER
REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND IN COMPLIANCE
WITH ANY APPLICABLE SECURITIES LAW OF ANY APPLICABLE JURISDICTION.

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
AN INTEREST IN A NOTE THAT IS A U.S. PERSON AND IS NOT BOTH (A) A QUALIFIED
PURCHASER OR A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
ENTITY (OTHER THAN A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY
OWNER OF WHICH IS A QUALIFIED PURCHASER AND (B) A QUALIFIED INSTITUTIONAL BUYER
OR AN IAI TO SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST ON BEHALF
OF SUCH OWNER.

 

 

--------------------------------------------------------------------------------

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON- EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA") OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), AND
(B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT TO
ANY STATE, LOCAL, OTHER FEDERAL OR NON- U.S. LAW OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION, AN "OTHER PLAN
LAW"), ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.
"BENEFIT PLAN INVESTOR" MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION
3(42) OF ERISA, AND INCLUDES (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION
3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY
PROVISIONS OF ERISA, (B) A PLAN THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR
(C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON OF ANY
SUCH EMPLOYEE BENEFIT PLAN'S OR PLAN'S INVESTMENT IN THE ENTITY.

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
A [CLASS A-1T] [CLASS A-1FT-R] [CLASS A-2-R] [CLASS B] [CLASS CB-R] NOTE WHO HAS
MADE OR HAS BEEN DEEMED TO MAKE A PROHIBITED TRANSACTION OR OTHER PLAN LAW
REPRESENTATION THAT IS SUBSEQUENTLY SHOWN TO BE FALSE OR MISLEADING TO SELL ITS
INTEREST IN SUCH NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY ("DTC"), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR'S NOMINEE.

 

A-1-2

--------------------------------------------------------------------------------

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

EACH HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) AGREES TO PROVIDE THE ISSUER,
THE TRUSTEE, THE COLLATERAL MANAGER, ANY RELEVANT INTERMEDIARY OR OTHER AGENT OF
THE ISSUER ANY INFORMATION OR DOCUMENTATION, TO CORRECT AND UPDATE SUCH
INFORMATION AND TAKE SUCH ACTION THAT IS REQUIRED UNDER TAX ACCOUNT REPORTING
RULES AND/OR TO AVOID THE IMPOSITION OF TAX UNDER FATCA, AND IN THE EVENT THE
HOLDER FAILS TO PROVIDE SUCH INFORMATION OR TAKE SUCH ACTIONS OR IN THE EVENT
THAT SUCH HOLDER'S OWNERSHIP OF THIS NOTE WOULD OTHERWISE CAUSE THE ISSUER (OR
ITS SOLE OWNER) TO FAIL TO ACHIEVE TAX ACCOUNT REPORTING RULES COMPLIANCE, AND,
IF SUCH HOLDER DOES NOT SELL ITS NOTE WITHIN 30 DAYS AFTER NOTICE FROM THE
ISSUER OR AN AGENT OF THE ISSUER, TO SELL SUCH NOTE AT A PUBLIC OR PRIVATE SALE
CALLED AND CONDUCTED IN ANY MANNER PERMITTED BY LAW, AND TO REMIT THE NET
PROCEEDS OF SUCH SALE (TAKING INTO ACCOUNT, IN ADDITION TO OTHER RELATED COSTS
AND CHARGES, ANY TAXES INCURRED BY THE ISSUER IN CONNECTION WITH SUCH SALE) TO
THE HOLDER AS PAYMENT IN FULL FOR SUCH NOTE AND NEITHER THE ISSUER NOR THE
TRUSTEE WILL HAVE ANY LIABILITY FOR ANY LOSSES THAT MAY BE INCURRED BY SUCH
HOLDER AS A RESULT. EACH HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
REQUIRED OR DEEMED TO ACKNOWLEDGE THAT THE ISSUER MAY PROVIDE SUCH INFORMATION
AND ANY OTHER INFORMATION CONCERNING ITS INVESTMENT IN THE NOTE TO THE CAYMAN
ISLANDS TAX INFORMATION AUTHORITY, THE IRS AND ANY OTHER RELEVANT TAXING
AUTHORITY. EACH HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE REQUIRED
OR DEEMED TO ACKNOWLEDGE THAT THE ISSUER HAS THE RIGHT, HEREUNDER, TO COMPEL ANY
BENEFICIAL OWNER OF AN INTEREST IN THIS NOTE THAT FAILS TO COMPLY WITH THE
FOREGOING REQUIREMENTS TO SELL ITS INTEREST IN THIS NOTE, OR TO SELL SUCH
INTEREST ON BEHALF OF SUCH OWNER FOLLOWING THE PROCEDURES AND TIMEFRAME RELATING
TO NON-PERMITTED HOLDERS SPECIFIED IN SECTION 2.11(B) OF THE INDENTURE. THE
ISSUER MAY ALSO ASSIGN EACH SUCHTHIS NOTE A SEPARATE CUSIP OR CUSIPS NUMBER IN
THE ISSUER'S SOLE DISCRETION. IN  ADDITION,  EACH  HOLDER  OF  THIS  NOTE (OR
ANY INTEREST THEREIN) WILL BE REQUIRED ORIS DEEMED TO UNDERSTANDAGREE AND
ACKNOWLEDGEREPRESENT THAT THE(1) ISSUER
HAS  THE  RIGHT  UNDER  THE  INDENTURE  TO  (1)  WITHHOLD  FROM      ANY

 

A-1-3

--------------------------------------------------------------------------------

 

HOLDER OR BENEFICIAL OWNER OF AN INTEREST IN SUCHTHIS NOTE (OR ANY INTEREST
THEREIN) THAT FAILS TO COMPLY WITH TAX ACCOUNT REPORTING RULES OR FATCA AND
(2FATCA, AND (2) THE ISSUER, THE COLLATERAL MANAGER AND/OR THE TRUSTEE OR THEIR
AGENTS OR REPRESENTATIVES MAY (A) PROVIDE ANY INFORMATION AND DOCUMENTATION
PROVIDED TO ITTHEM IN CONNECTION WITH THE TAX ACCOUNT REPORTING RULES REGARDING
THIS NOTE TO THE CAYMAN ISLANDS TAX INFORMATION AUTHORITY, THE IRS AND ANY OTHER
RELEVANT TAX AUTHORITY. AND (B) TAKE SUCH OTHER STEPS AS THEY DEEM NECESSARY OR
HELPFUL FOR THE ISSUER TO COMPLY WITH THE TAX ACCOUNT REPORTING RULES. EACH
HOLDER OF THIS NOTE AGREES TO INDEMNIFY THE ISSUER AND THE TRUSTEE FOR ALL
DAMAGES, COSTS AND EXPENSES THAT RESULT FROM THE FAILURE OF IT TO TAKE THE
ACTIONS REQUIRED OF IT HEREIN IN CONNECTION WITH THE TAX ACCOUNT REPORTING
RULES.

EACH HOLDER OF THIS NOTE (AND ANY INTEREST THEREIN) THAT IS NOT A "UNITED STATES
PERSON" (AS DEFINED IN SECTION 7701(A)(30) OF THE CODE) WILL MAKE, OR BY
ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL BE DEEMED TO MAKE, A
REPRESENTATION TO THE EFFECT THAT (I)ACKNOWLEDGE THAT IT MAY BE SUBJECT TO U.S.
FEDERAL WITHHOLDING TAX WITH RESPECT TO PAYMENTS ON THIS NOTE UNLESS EITHER (AI)
IT IS NOT (A) A BANK (OR AN ENTITY AFFILIATED WITH A BANK) EXTENDING CREDIT
PURSUANT TO A LOAN AGREEMENT ENTERED INTO IN THE ORDINARY COURSE OF ITS TRADE OR
BUSINESS (WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE), (B) A
10%-PERCENT SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE)
OF THE ISSUER OF THE NOTES (AS DETERMINED FOR U.S. FEDERAL INCOME TAX PURPOSES)
WITHIN THE MEANING OF SECTION 871(H)(3) OF THE CODE, OR (C) A CONTROLLED FOREIGN
CORPORATION WITHIN THE MEANING OF SECTION 957(A) OF THE CODE THAT IS RELATED TO
THE ISSUER OF THE NOTES (AS DETERMINED FOR U.S. FEDERAL INCOME TAX PURPOSES)
WITHIN THE MEANING OF SECTION 881(C)(3)(C) OF THE CODE, (BII) IT HAS PROVIDED AN
IRS FORM W-8BEN OR IRS FORM, W-8BEN-E OR W-8IMY (OR SUCCESSOR FORM)
REPRESENTINGCERTIFYING THAT IT IS A PERSON THAT IS (OR THE PERSONS FOR WHICH IT
IS ACTING AS AN INTERMEDIARY ARE) ELIGIBLE FOR BENEFITS UNDER AN INCOME TAX
TREATY WITH THE UNITED STATES THAT ELIMINATES U.S. FEDERAL INCOME TAXATION OF
U.S. SOURCE INTEREST NOT ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE UNITED
STATES, OR (CIII) IT HAS PROVIDED AN IRS FORM W-8ECI (OR SUCCESSOR FORM)
REPRESENTING THAT ALL PAYMENTS RECEIVED OR TO BE RECEIVED BY IT ONFROM THE
NOTESISSUER ARE EFFECTIVELY CONNECTED WITH THE CONDUCT OF A TRADE OR BUSINESS IN
THE UNITED STATES, AND (II) IT IS NOT PURCHASING THIS NOTE OR AN INTEREST IN
THIS NOTE IN ORDER TO REDUCE ITS U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A
TAX AVOIDANCE PLANBY THE BENEFICIAL OWNER.

 

A-1-4

--------------------------------------------------------------------------------

 

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE TAX OWNER OF THE ISSUER'S
EQUITY (AND WHERE THE ISSUER IS TREATED AS A PARTNERSHIP, AS DEBT OF THE ISSUER)
FOR U.S. FEDERAL AND, TO THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND
FRANCHISE TAX PURPOSES AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT
UNLESS REQUIRED BY ANY RELEVANT TAXING AUTHORITY.

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE WILL BE DEEMED TO REPRESENT THAT,
IF IT IS NOT A UNITED STATES PERSON, IT IS NOT, AND WILL NOT BE, A MEMBER OF AN
"EXPANDED GROUP" (WITHIN THE MEANING OF THE SECTION 385 RULES) THAT INCLUDES A
DOMESTIC CORPORATION (AS DETERMINED FOR U.S. FEDERAL  INCOME  TAX PURPOSES) IF
(I) THE ISSUER IS AN ENTITY DISREGARDED AS SEPARATE FROM SUCH DOMESTIC
CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES OR (II) THE ISSUER IS EITHER
(A) A "CONTROLLED PARTNERSHIP" (WITHIN THE MEANING OF THE SECTION 385 RULES)
WITH RESPECT TO SUCH EXPANDED GROUP AND SUCH DOMESTIC CORPORATION IS AN
"EXPANDED GROUP PARTNER" (WITHIN THE MEANING OF THE SECTION 385 RULES) WITH
RESPECT TO THE ISSUER OR (B) DISREGARDED AS SEPARATE FROM AN ENTITY THAT IS A
CONTROLLED PARTNERSHIP WITH RESPECT TO SUCH EXPANDED GROUP AND IN WHICH SUCH
DOMESTIC CORPORATION IS AN "EXPANDED GROUP PARTNER"; PROVIDED THAT IT MAY
ACQUIRE THIS NOTE IN VIOLATION OF THIS RESTRICTION IF IT PROVIDES THE ISSUER
WITH AN OPINION OF NATIONALLY RECOGNIZED TAX COUNSEL EXPERIENCED IN SUCH MATTERS
REASONABLY ACCEPTABLE TO THE ISSUER TO THE EFFECT THAT THE ACQUISITION OR
TRANSFER OF THIS NOTE WILL NOT CAUSE THIS NOTE TO BE TREATED AS EQUITY PURSUANT
TO SECTION 385 OF THE CODE AND THE SECTION 385 RULES.

[THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT ("OID") FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER.]1

 

 

 

 

 

 

 

 

 

 

 

1Inserted into a Class BB-R Note or Class C Note.

 

A-1-5

--------------------------------------------------------------------------------

 

 

GARRISON FUNDING 20162018-2 LTD.

GARRISON FUNDING 20162018-2 LLC

 

[RULE 144A][REGULATION S] GLOBAL SECURED NOTE

representing

 

CLASS [A-1T][A-1FT-R][A-2-R][BB-R][C] [SENIOR] SECURED [DEFERRABLE] [FLOATING]
[FIXED] RATE NOTES DUE 20272029

 

[DATE]

 

[A-1T][A-1FT-R][A-2-R][B][CB-R]/[R][S]-[1]

CUSIP No.: [_]Up to U.S.$[_]

ISIN: [_]

[Common Code: [_]]

 

GARRISON FUNDING 20162018-2 LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the "Issuer"), and GARRISON
FUNDING 20162018-2 LLC, a limited liability company organized under the laws of
the State of Delaware (the "Co-Issuer" and, together with the Issuer, the
"Co-Issuers"), for value received, hereby promise to pay to CEDE & CO. or
registered assigns, upon presentation and surrender of this Note (except as
otherwise permitted by the Indenture referred to below), the principal sum   as
indicated on Schedule A on September 29, 2027the Payment Date in November 2029
(the "Stated Maturity") except as provided below and in the Indenture. The
obligations of the Co- Issuers under this Note and the Indenture are limited
recourse obligations of the Co-Issuers payable solely from the Assets in
accordance with the Indenture, and following realization of the Assets in
accordance with the Indenture, all claims of Noteholders shall be extinguished
and shall not thereafter revive.

 

The Co-Issuers promise to pay interest, if any, on the 20th day of February,
May, August and November in each year, commencing November 2016[February 20,
2019] (or, if such day is not a Business Day, the next succeeding Business Day),
at the rate [equal to LIBOR plus [2.201.58][3.152.45][4.00][6.003.17]%] 2 [of
[3.41]%]3 per annum on the unpaid principal amount hereof until the principal
hereof is paid or duly provided for. [Interest shall be computed on the basis of
the actual number of days elapsed in the applicable Interest Accrual Period
divided by 360.] 4 [Interest shall be computed on the basis of a 360-day year
consisting of twelve
30-day  months.]5    The  interest  so  payable  on  any  Payment  Date  will,  as  provided  in  the
Indenture, be paid to the Person in whose name this Note (or one or more
predecessor Notes)  is

 

 

 

2 Applicable only to Class A-1T Notes, Class A-2 Notes, Class B Notes and Class
C Notes.

3 Applicable only to Class A-1F Notes.

4 Applicable only to Class A-1T Notes, Class A-2 Notes, Class B Notes and Class
C Notes.

5 Applicable only to Class A-1F Notes.

 

A-1-6

--------------------------------------------------------------------------------

 

registered at the close of business on the Record Date for such interest, which
shall be the fifteenth day (whether or not a Business Day) prior to such Payment
Date.

 

Interest will cease to accrue on each Class [A-1T][A-1FT-R][A-2-R][B][CB-R]
Note, or in the case of a partial repayment, on such part, from the date of
repayment or Stated Maturity unless payment of principal is improperly withheld
or unless a default is otherwise made with respect to such payments. The
principal of this Class [A-1T][A-1FT-R][A-2- R][B][CB-R] Note shall be payable
on the first Payment Date on which funds are permitted to  be used for such
purpose in accordance with the Priority of Payments. The principal of each Class
[A-1T][A-1FT-R][A-2-R][B][CB-R] Note shall be payable no later than the Stated
Maturity unless the unpaid principal of such Note becomes due and payable at an
earlier date by declaration of acceleration, call for redemption or otherwise.

 

[Any interest on the Class [B][C]B-R Notes that is not paid when due by
operation of the Priority of Payments will be deferred. Any interest so deferred
will be added to the principal balance of the Class [B][C]B-R Notes, and
thereafter, interest will accrue on the aggregate outstanding principal amount
of the Class [B][C]B-R Notes, as so increased.]62

 

Unless the certificate of authentication hereon has been executed by the
Trustee  or the Authenticating Agent by the manual signature of one of their
Authorized Officers, this Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class [A-1T][A-1FT-R][A-2-
R][BB-R][C] [Senior] Secured [Deferrable] [Floating] [Fixed] Rate Notes due
20272029 (the "Class [A-1T][A-1FT-R][A-2-R][B][CB-R] Notes" and, together with
the other classes of Notes issued under the Indenture, the "Notes") issued under
an indenture dated as of September 29, 2016 (theas amended by the supplemental
indenture dated as of October 18, 2018 and as may be further amended,
supplemented or modified from time to time, the "Indenture") among the
Co-Issuers and Deutsche Bank Trust Company Americas, as trustee (the "Trustee",
which term includes any successor trustee as permitted under the
Indenture).  Reference is  hereby made to the Indenture and all indentures
supplemental thereto for a statement of the respective rights, limitations of
rights, duties and immunities thereunder of the Co-Issuers, the Trustee and the
Holders of the Notes and the terms upon which the Notes are, and are to be,
authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note is subject to optional redemption as specified in the Indenture. In
the case of any optional redemption of Class [A-1T][A-1FT-R][A-2-R][B][CB-R]
Notes, interest and principal installments whose Payment Date is on or prior to
the Redemption Date will be payable to the Holders of such Notes, or one or more
predecessor Class [A-1T][A-1FT-R][A-2- R][B][CB-R] Notes, registered as such at
the close of business on the relevant Record Date.

 

 

 

62 Applicable only to Class BB-R Notes and Class C Notes.

 

A-1-7

--------------------------------------------------------------------------------

 

Transfers of this [Rule 144A][Regulation S] Global Secured Note shall be limited
to transfers of such Global Secured Note in whole, but not in part, to a nominee
of DTC or to a successor of DTC or such successor's nominee.

 

Interests in this [Rule 144A][Regulation S] Global Secured Note will be
transferable in accordance with DTC's rules and procedures in use at such time,
and to transferees acquiring Certificated Secured Notes or to a transferee
taking an interest in a [Rule 144A][Regulation S] Global Secured Note or to a
transferee taking an interest in a [Regulation S][Rule 144A] Global Secured
Note, subject to and in accordance with the restrictions set forth in the
Indenture.

 

If (a) a redemption occurs because any Coverage Test or the Interest Diversion
Test is not satisfied as set forth in Section 9.1 of the Indenture, (b) a
redemption occurs because  a Majority of the Subordinated Notes provide written
direction to this effect as set forth in Section 9.2 of the Indenture, (c) a
Special Redemption or ana Refinancing Effective Date- Related Redemption occurs
or (d) a redemption occurs because a Majority of an Affected Class or a Majority
of the Subordinated Notes so direct the Trustee following the occurrence of a
Tax Event as set forth in Section 9.3 of the Indenture, then in each case this
Note may be redeemed in the manner, under the conditions and with the effect
provided in the Indenture. In connection with any Optional Redemption or Tax
Redemption, Holders of 100% of the Aggregate Outstanding Amount of any Class of
Secured Notes may elect to receive less than 100% of the Redemption Price that
would otherwise be payable to such Holders of such Class of Secured Notes.

 

The Issuer, the Co-Issuer, the Trustee, and any agent of the Co-Issuers or the
Trustee may treat the Person in whose name this Note is registered as the owner
of such Note on the Register on the applicable Record Date for the purpose of
receiving payments of principal of and interest on such Note and on any other
date for all other purposes whatsoever (whether or not such Note is overdue),
and neither the Co-Issuers nor the Trustee nor any agent of the Issuer, the
Co-Issuer or the Trustee shall be affected by notice to the contrary.

 

If an Event of Default shall occur and be continuing, the Class [A-1T][A-1FT-
R][A-2-R][B][CB-R] Notes may become or be declared due and payable in the manner
and with the effect provided in the Indenture.

 

Interests in this [Rule 144A][Regulation S] Global Secured Note may be exchanged
for an interest in, or transferred to a transferee taking an interest in, the
corresponding [Regulation S][Rule 144A] Global Secured Note subject to the
restrictions as set forth in the Indenture. This [Rule 144A][Regulation S]
Global Secured Note is subject to mandatory exchange for a Certificated Secured
Note under the limited circumstances set forth in the Indenture.

 

Upon redemption, exchange of or increase in any interest represented by this
[Rule 144A][Regulation S] Global Secured Note, this [Rule 144A][Regulation S]
Global Secured Note shall be endorsed on Schedule A hereto to reflect the
reduction of or increase in the principal amount evidenced hereby.

 

A-1-8

--------------------------------------------------------------------------------

 

The Class [A-1T][A-1FT-R][A-2-R][B][CB-R] Notes will be issued in minimum
denominations of $250,000 and integral multiples of $1 in excess thereof.

 

Title to Notes shall pass by registration in the Register kept by the Trustee,
acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Co-Issuers or the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that they shall not institute against, or join any other Person in
instituting against the Co-Issuers any bankruptcy, reorganization, arrangement,
insolvency, winding up, moratorium or liquidation proceedings or other
proceedings under Cayman Islands, U.S. federal or state bankruptcy or similar
laws until at least one year and one day after payment in full of the Notes, or,
if longer, the applicable preference period then in effect plus one day
following such payment in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

A-1-9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed as
of the date first set forth above.

 

GARRISON FUNDING 20162018-2 LTD.

 

 

By:

 

 

Name:

 

Title:

 

GARRISON FUNDING 20162018-2 LLC.

 

 

By:

 

 

Name:

 

Title:

 

 

A-1-10

--------------------------------------------------------------------------------

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity but solely as Trustee

 

 

By:

 

 

 

Authorized Signatory

 

 

 

 

A-1-11

--------------------------------------------------------------------------------

 

SCHEDULE A

 

SCHEDULE OF EXCHANGES OR REDEMPTIONS

 

The outstanding principal amount of the Notes represented by this [Rule 144A]
[Regulation S] Global Secured Note on the ClosingRefinancing Date is U.S.$[ ].
The following exchanges, redemptions of or increase in the whole or a part of
the Notes represented by this [Rule 144A][Regulation S] Global Secured Note have
been made:

 

 

 

 

Date exchange/ redemption/ increase made

 

 

Original principal amount of this [Rule 144A][Regulatio n S] Global Secured Note

 

Part of principal amount of this [Rule

144A][Regulation S] Global Secured Note exchanged/redeemed/ increased

Remaining principal amount of this [Rule

144A][Regulation S] Global Secured Note following such exchange/redemption/
increase

 

 

Notation made by or on behalf of the Issuer

 

$[_]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1-12

--------------------------------------------------------------------------------

 

EXHIBIT A-2

FORM OF CERTIFICATED SECURED NOTE

CERTIFICATED SECURED NOTE

representing

CLASS [A-1R][A-1TR-R][A-1FT-R][A-2-R][BB-R][C] [SENIOR] SECURED
[REVOLVING][DEFERRABLE] [FLOATING] [FIXED] RATE NOTES DUE 20272029

 

 

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) TO (i) A "QUALIFIED PURCHASER" (AS DEFINED FOR PURPOSES OF
SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT) OR (ii) A CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY (OTHER THAN A TRUST) EACH
SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY OWNER OF WHICH IS A QUALIFIED
PURCHASER, IN EACH CASE, THAT IS EITHER (1) A "QUALIFIED INSTITUTIONAL BUYER"
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN RELIANCE ON THE EXEMPTION
FROM SECURITIES ACT REGISTRATION PROVIDED BY SUCH RULE THAT IS NOT A
BROKER-DEALER WHICH OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25
MILLION IN SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER
AND IS NOT A PLAN REFERRED TO IN PARAGRAPH (A)(1)(D) OR (A)(1)(E) OF RULE 144A
OR A TRUST FUND REFERRED TO IN PARAGRAPH (A)(1)(F) OF RULE 144A THAT HOLDS THE
ASSETS OF SUCH A PLAN, IF INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE
BY THE BENEFICIARIES OF THE PLAN OR (2) SOLELY IN THE CASE OF SECURED NOTES
ISSUED AS CERTIFICATED SECURED NOTES, AN INSTITUTIONAL "ACCREDITED INVESTOR" (AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT) (AN "IAI")
OR (B) TO A PERSON THAT IS NOT A "U.S. PERSON" (AS DEFINED IN REGULATION S UNDER
THE SECURITIES ACT) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT, AND IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION AND OTHER
REQUIREMENTS SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND IN COMPLIANCE
WITH ANY APPLICABLE SECURITIES LAW OF ANY APPLICABLE JURISDICTION.

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
AN INTEREST IN A NOTE THAT IS A U.S. PERSON AND IS NOT BOTH (A) A QUALIFIED
PURCHASER OR A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER
ENTITY (OTHER THAN A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY
OWNER OF WHICH IS A QUALIFIED PURCHASER AND (B) A QUALIFIED INSTITUTIONAL BUYER
OR AN IAI TO SELL ITS INTEREST IN THE NOTE, OR MAY SELL SUCH INTEREST ON BEHALF
OF SUCH OWNER.

 

A-2-1

--------------------------------------------------------------------------------

 

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT (A) IF IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON- EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406
OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA") OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), AND
(B) IF IT IS A GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN WHICH IS SUBJECT TO
ANY STATE, LOCAL, OTHER FEDERAL OR NON-U.S. LAW  OR REGULATION THAT IS
SUBSTANTIALLY SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE (ANY SUCH LAW OR REGULATION, AN "OTHER PLAN
LAW"), ITS ACQUISITION, HOLDING AND DISPOSITION OF SUCH NOTES WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SUCH OTHER PLAN LAW.
"BENEFIT PLAN INVESTOR" MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION
3(42) OF ERISA, AND INCLUDES (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION
3(3) OF TITLE I OF ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY
PROVISIONS OF ERISA, (B) A PLAN THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR
(C) ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON OF ANY
SUCH EMPLOYEE BENEFIT PLAN'S OR PLAN'S INVESTMENT IN THE ENTITY.

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
A [CLASS A-1R] [CLASS A-1TR-R] [CLASS A-1FT-R] [CLASS A-2-R] [CLASS B] [CLASS
CB-R] NOTE WHO HAS MADE OR HAS BEEN DEEMED TO MAKE A PROHIBITED TRANSACTION OR
OTHER PLAN LAW REPRESENTATION THAT IS SUBSEQUENTLY SHOWN TO BE FALSE OR
MISLEADING TO SELL ITS INTEREST IN SUCH NOTE, OR MAY SELL SUCH INTEREST ON
BEHALF OF SUCH OWNER.

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO HEREIN.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE TRUSTEE.

EACH HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) AGREES TO PROVIDE THE ISSUER,
THE TRUSTEE, THE COLLATERAL MANAGER, ANY RELEVANT INTERMEDIARY OR OTHER AGENT OF
THE ISSUER ANY INFORMATION OR DOCUMENTATION, TO CORRECT AND UPDATE SUCH
INFORMATION AND TAKE SUCH ACTION THAT IS REQUIRED UNDER TAX ACCOUNT REPORTING
RULES AND/OR TO AVOID THE IMPOSITION OF TAX UNDER FATCA, AND IN THE EVENT THE
HOLDER FAILS TO PROVIDE SUCH INFORMATION OR TAKE SUCH ACTIONS OR IN THE EVENT
THAT SUCH HOLDER'S OWNERSHIP OF THIS NOTE WOULD

 

A-2-2

--------------------------------------------------------------------------------

 

OTHERWISE CAUSE THE ISSUER (OR ITS SOLE OWNER) TO FAIL TO ACHIEVE TAX ACCOUNT
REPORTING RULES COMPLIANCE, AND, IF SUCH HOLDER DOES NOT SELL ITS NOTE WITHIN 30
DAYS AFTER NOTICE FROM THE ISSUER OR AN AGENT OF THE ISSUER, TO SELL SUCH NOTE
AT A PUBLIC OR PRIVATE SALE CALLED AND CONDUCTED IN ANY MANNER PERMITTED BY LAW,
AND TO REMIT THE NET PROCEEDS OF SUCH SALE (TAKING INTO ACCOUNT, IN ADDITION TO
OTHER RELATED COSTS AND CHARGES, ANY TAXES INCURRED BY THE ISSUER IN CONNECTION
WITH SUCH SALE) TO THE HOLDER AS PAYMENT IN FULL FOR SUCH NOTE AND NEITHER THE
ISSUER NOR THE TRUSTEE WILL HAVE ANY LIABILITY FOR ANY LOSSES THAT MAY BE
INCURRED BY SUCH HOLDER AS A RESULT. EACH HOLDER OF THIS NOTE (OR ANY INTEREST
THEREIN) WILL BE REQUIRED OR DEEMED TO ACKNOWLEDGE THAT THE ISSUER MAY PROVIDE
SUCH INFORMATION AND ANY OTHER INFORMATION CONCERNING ITS INVESTMENT IN THE NOTE
TO THE CAYMAN ISLANDS TAX INFORMATION AUTHORITY, THE IRS AND ANY OTHER RELEVANT
TAXING AUTHORITY. EACH HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL BE
REQUIRED OR DEEMED TO ACKNOWLEDGE THAT THE ISSUER HAS THE RIGHT, HEREUNDER, TO
COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN THIS NOTE THAT FAILS TO COMPLY
WITH THE FOREGOING REQUIREMENTS TO SELL ITS INTEREST IN THIS NOTE, OR TO SELL
SUCH INTEREST ON BEHALF OF SUCH OWNER FOLLOWING THE PROCEDURES AND TIMEFRAME
RELATING TO NON-PERMITTED HOLDERS SPECIFIED IN SECTION 2.11(B) OF THE INDENTURE.
THE ISSUER MAY ALSO ASSIGN EACH SUCHTHIS NOTE A SEPARATE CUSIP OR CUSIPS NUMBER
IN THE ISSUER'S SOLE DISCRETION. IN ADDITION, EACH HOLDER OF THIS NOTE (OR ANY
INTEREST THEREIN) WILL BE REQUIRED ORIS DEEMED TO UNDERSTANDAGREE AND
ACKNOWLEDGEREPRESENT THAT THE(1) ISSUER HAS THE RIGHT UNDER THE INDENTURE TO (1)
WITHHOLD FROM ANY HOLDER OR BENEFICIAL OWNER OF AN INTEREST IN SUCHTHIS NOTE (OR
ANY INTEREST THEREIN) THAT FAILS TO COMPLY WITH TAX ACCOUNT REPORTING RULES OR
FATCA AND (2FATCA, AND (2) THE ISSUER, THE COLLATERAL MANAGER AND/OR THE TRUSTEE
OR THEIR AGENTS OR REPRESENTATIVES MAY (A) PROVIDE ANY INFORMATION AND
DOCUMENTATION PROVIDED TO ITTHEM IN CONNECTION WITH THE TAX ACCOUNT REPORTING
RULES REGARDING THIS NOTE TO THE CAYMAN ISLANDS TAX INFORMATION AUTHORITY, THE
IRS AND ANY OTHER RELEVANT TAX AUTHORITY. AND (B) TAKE SUCH OTHER STEPS AS THEY
DEEM NECESSARY OR HELPFUL FOR THE ISSUER TO COMPLY WITH THE TAX ACCOUNT
REPORTING RULES. EACH HOLDER OF THIS NOTE AGREES TO INDEMNIFY THE ISSUER AND THE
TRUSTEE FOR ALL DAMAGES, COSTS AND EXPENSES THAT RESULT FROM THE FAILURE OF IT
TO TAKE THE ACTIONS REQUIRED OF IT HEREIN IN CONNECTION WITH THE TAX ACCOUNT
REPORTING RULES.

[EACH HOLDER OF THIS NOTE (AND ANY INTEREST THEREIN) THAT IS NOT A "UNITED
STATES PERSON" (AS DEFINED IN SECTION 7701(A)(30) OF THE CODE) WILL MAKE, OR BY
ACQUIRING THIS NOTE OR AN INTEREST IN THIS NOTE WILL
BE    DEEMED    TO    MAKE,    A    REPRESENTATION    TO    THE    EFFECT    
THAT

 

A-2-3

--------------------------------------------------------------------------------

 

(I)ACKNOWLEDGE THAT IT MAY BE SUBJECT TO U.S. FEDERAL WITHHOLDING TAX WITH
RESPECT TO PAYMENTS ON THIS NOTE UNLESS EITHER (AI) IT IS NOT (A) A BANK (OR AN
ENTITY AFFILIATED WITH A BANK) EXTENDING CREDIT PURSUANT TO A LOAN AGREEMENT
ENTERED INTO IN THE ORDINARY COURSE OF ITS TRADE OR BUSINESS (WITHIN THE MEANING
OF SECTION 881(C)(3)(A) OF THE CODE), (B) A  10%-PERCENT  SHAREHOLDER (WITHIN
THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE ISSUER OF THE NOTES (AS
DETERMINED FOR U.S. FEDERAL INCOME TAX PURPOSES) WITHIN THE MEANING OF SECTION
871(H)(3) OF THE CODE, OR (C) A CONTROLLED FOREIGN CORPORATION WITHIN THE
MEANING OF SECTION 957(A) OF THE CODE THAT IS RELATED TO THE ISSUER OF THE NOTES
(AS DETERMINED FOR U.S. FEDERAL INCOME TAX PURPOSES) WITHIN THE MEANING OF
SECTION 881(C)(3)(C) OF THE CODE, (BII) IT HAS PROVIDED AN IRS FORM W- 8BEN OR
IRS FORM, W-8BEN-E OR W-8IMY (OR SUCCESSOR FORM) REPRESENTINGCERTIFYING THAT IT
IS A PERSON THAT IS (OR THE PERSONS FOR WHICH IT IS ACTING AS AN INTERMEDIARY
ARE) ELIGIBLE FOR BENEFITS UNDER AN INCOME TAX TREATY WITH THE UNITED STATES
THAT ELIMINATES U.S. FEDERAL INCOME TAXATION OF U.S. SOURCE INTEREST NOT
ATTRIBUTABLE TO A PERMANENT ESTABLISHMENT IN THE UNITED STATES, OR (CIII) IT HAS
PROVIDED AN IRS FORM W-8ECI (OR SUCCESSOR FORM) REPRESENTING THAT ALL PAYMENTS
RECEIVED OR TO BE RECEIVED BY IT ONFROM THE NOTESISSUER ARE EFFECTIVELY
CONNECTED WITH THE CONDUCT OF A TRADE OR BUSINESS IN THE UNITED STATES, AND (II)
IT IS NOT PURCHASING THIS NOTE OR AN INTEREST IN THIS NOTE IN ORDER TO REDUCE
ITS U.S. FEDERAL INCOME TAX LIABILITY PURSUANT TO A TAX AVOIDANCE PLAN.] 1BY THE
BENEFICIAL OWNER.

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE, BY ACQUIRING THIS NOTE OR
ITS INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO HAVE AGREED TO
TREAT, AND SHALL TREAT, THIS NOTE AS DEBT OF THE TAX OWNER OF THE ISSUER'S
EQUITY (AND WHERE THE ISSUER IS TREATED AS A PARTNERSHIP, AS DEBT OF THE ISSUER)
FOR U.S. FEDERAL AND, TO THE EXTENT PERMITTED BY LAW, STATE AND LOCAL INCOME AND
FRANCHISE TAX PURPOSES AND SHALL TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT
UNLESS REQUIRED BY ANY RELEVANT TAXING AUTHORITY.

[THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT ("OID") FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER.]2

  [NO TRANSFER OF SUCH CLASS A-1R NOTES WILL BE EFFECTIVE, AND THE ISSUER SHALL
NOT RECOGNIZE ANY SUCH TRANSFER OF SUCH CLASS A-1R
NOTE  (OR  DERIVATIVE  INTEREST  IN  SUCH  NOTE),  IF,  (V)  THE  NOTE  (OR

 

1Inserted into a Class A-1T Note, Class A-1F Note, Class A-2 Note, Class B Note
or Class C Note.

2Inserted into a Class B Note or Class C Note.

 

A-2-4

--------------------------------------------------------------------------------

 

DERIVATIVE INTEREST) IS TRANSFERRED ON AN ESTABLISHED SECURITIES MARKET, (W) THE
NOTE (OR DERIVATIVE INTEREST) IS TRANSFERRED ON A SECONDARY MARKET (OR THE
SUBSTANTIAL EQUIVALENT THEREOF)EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE
WILL BE DEEMED TO REPRESENT THAT, IF IT IS NOT A UNITED STATES PERSON, IT IS
NOT, AND WILL NOT BE, A MEMBER OF AN "EXPANDED GROUP" (WITHIN THE MEANING OF THE
SECTION 7704(B) OF THE CODE, (X) THE TRANSFEREE IS CLASSIFIED385 RULES) THAT
INCLUDES A DOMESTIC CORPORATION (AS DETERMINED  FOR U.S. FEDERAL INCOME TAX
PURPOSES AS A PARTNERSHIP, SUBCHAPTER S CORPORATION OR GRANTOR TRUST UNLESS LESS
THAN 40% OF THE ASSETS OF SUCH TRANSFEREE ARE REPRESENTED, DIRECTLY OR
INDIRECTLY, BY THE CLASS A-1R NOTES, (Y) AS A RESULT OF SUCH TRANSFER, THE CLASS
A-1R NOTES WOULD, IN THE AGGREGATE, BE OWNED BY MORE THAN 28 "PARTNERS" WITHIN
THE MEANING OF TREASURY REGULATION SECTION 1.7704-1(B), INCLUDING DIRECT AND
INDIRECT OWNERS OF TRANSFEREES SPECIFIED IN (X) OR (Z) SUCH TRANSFER WOULD
OTHERWISE CAUSE THE ISSUER TO BE TREATED AS A PUBLICLY TRADED PARTNERSHIP AS
DEFINED IN SECTION 7704(B) OF THE CODE.

) IF (I) THE ISSUER IS AN ENTITY DISREGARDED AS SEPARATE FROM SUCH DOMESTIC
CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES OR (II) THE ISSUER IS EITHER
(A) A "CONTROLLED PARTNERSHIP" (WITHIN THE MEANING OF THE SECTION 385 RULES)
WITH RESPECT TO SUCH EXPANDED GROUP AND SUCH DOMESTIC CORPORATION IS AN
"EXPANDED GROUP PARTNER" (WITHIN THE MEANING OF THE SECTION 385 RULES) WITH
RESPECT TO THE ISSUER OR (B) DISREGARDED AS SEPARATE FROM AN ENTITY THAT IS A
CONTROLLED PARTNERSHIP WITH RESPECT TO SUCH EXPANDED GROUP AND IN WHICH SUCH
DOMESTIC CORPORATION IS AN "EXPANDED GROUP PARTNER"; PROVIDED THAT IT MAY
ACQUIRE THIS NOTE IN VIOLATION OF THIS RESTRICTION IF IT PROVIDES THE ISSUER
WITH AN OPINION OF NATIONALLY RECOGNIZED TAX COUNSEL EXPERIENCED IN SUCH MATTERS
REASONABLY ACCEPTABLE TO THE ISSUER TO THE EFFECT THAT THE ACQUISITION EACH
PURCHASER OR TRANSFEREETRANSFER OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT THIS NOTE AND ANY DERIVATIVE INTEREST IN THIS NOTE
MAY NOT BE TRADED ON OR THROUGH (X) AN ESTABLISHED SECURITIES MARKET OR (Y) A
SECONDARY MARKET (OR THE SUBSTANTIAL EQUIVALENT THEREOF WITHIN THE MEANING OFNOT
CAUSE THIS NOTE TO BE TREATED AS EQUITY PURSUANT TO SECTION 7704(B)385 OF THE
CODE) AND THE SECTION 385 RULES.

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL (A) PROVIDE AN IRS FORM W-8ECI TO
THE NOTE AGENT ON OR PRIOR TO THE DATE IT BECOMES A

 

A-2-5

--------------------------------------------------------------------------------

 

HOLDER OF CLASS A-1R NOTES OR (B) REPRESENT AND WARRANT THAT IT IS A "UNITED
STATES PERSON" AS DEFINED IN SECTION 7701(A)(30) OF THE CODE.]3

[THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT ("OID") FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE ISSUER.]1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3Inserted into a Class A-1R Note only.

1Inserted into a Class B-R Note.

 

A-2-6

--------------------------------------------------------------------------------

 

GARRISON FUNDING 20162018-2 LTD. GARRISON FUNDING

20162018-2 LLC

 

CERTIFICATED SECURED NOTE

representing

CLASS [A-1R][A-1TR-R][A-1FT-R][A-2-R][BB-R][C] [SENIOR] SECURED
[REVOLVING][DEFERRABLE] [FLOATING] [FIXED] RATE NOTES DUE 20272029

 

 

[DATE]

 

[A-1R][A-1TR-R][A-1FT-R][A-2-R][B][CB-R] /C-[_][Up to]2 U.S.$[●] CUSIP No.: [_]

 

GARRISON FUNDING 20162018-2 LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the "Issuer"), and GARRISON
FUNDING 20162018-2 LLC, a limited liability company organized under the laws of
the State of Delaware (the "Co-Issuer" and, together with the Issuer, the
"Co-Issuers"), for value received, hereby promise to pay to [●] or registered
assigns, upon presentation and surrender of this Note (except as otherwise
permitted by the Indenture referred to below), the principal sum of [up to]3 [●]
United States Dollars (U.S.$[●]) on September 29, 2027[, or such other amount as
is Outstanding at the time, as reflected on Schedule A]4 on the Payment Date in
November 2029 (the "Stated Maturity") except as provided below and in the
Indenture. [Schedule A shall be updated to reflect draws on this Note.]5 The
obligations of the Co-Issuers under this Note and the Indenture are limited
recourse obligations of the Co-Issuers payable solely from the Assets in
accordance with the Indenture, and following realization of the Assets in
accordance with the Indenture, all claims of Noteholders shall be extinguished
and shall not thereafter revive.

 

The Co-Issuers promise to pay interest, if any, on the 20th day of February,
May, August and November in each year, commencing November 2016February 2019
(or, if such day is not a Business Day, the next succeeding Business Day), at
the rate [equal to [the CP Rate plus [2.20]]4 [equal to1.58% or]6 [LIBOR plus
[2.201.58][3.151.58][4.002.45][6.003.17]%]5 [of

[3.41]]6% per annum on the unpaid principal amount hereof until the principal
hereof is paid or duly provided for. [InterestThe Co-Issuers also promise to pay
a commitment fee (the "Commitment Fee") on the Aggregate Undrawn Amount, if any,
as of the close of business on each day during each Interest Accrual Period
during the Reinvestment Period at the

 

2 Applicable only to Class A-1R-R Notes. 3 Applicable only to Class A-1R-R
Notes. 4 Applicable only to Class A-1R-R Notes. 5 Applicable only to Class
A-1R-R Notes. 4 Applicable only to Class A-1R Notes.

6 Applicable only to Class A-1R-R Notes.

5 Applicable only to Class A-1T Notes, Class A-2 Notes, Class B Notes and Class
C Notes.

6 Applicable only to Class A-1F Notes.

 

A-2-7

--------------------------------------------------------------------------------

 

rate equal to 1.0% per annum and will be payable in arrears on each Payment Date
in accordance with the Priority of Payments.]7 Interest [and the Commitment Fee]
shall be computed on the basis of the actual number of days elapsed in the
applicable Interest Accrual Period divided by 360.] 7 [Interest shall be
computed on the basis of a 360-day year consisting of twelve 30-day months.]8
The interest [and the Commitment Fee] so payable on any Payment Date will, as
provided in the Indenture [and the Class A-1R Note Purchase Agreement], be  paid
to the Person in whose name this Note (or one or more predecessor Notes) is
registered at the close of business on the Record Date for such interest, which
shall be the fifteenth day (whether or not a Business Day) prior to such Payment
Date.

 

Interest [and the Commitment Fee] will cease to accrue on each Class [A-
1R][A-1TR-R][A-1FT-R][A-2-R][B][CB-R] Note, or in the case of a partial
repayment [or reduction of the Commitments, as applicable], on such part, from
the date of repayment or Stated Maturity unless payment of principal is
improperly withheld or unless a default is otherwise made with respect
to    such payments.The  principal  of  this Class [A-1R][A-1TR-
R][A-1FT-R][A-2-R][B][CB-R] Note shall be payable on the first Payment Date on
which  funds are permitted to be used for such purpose in accordance with the
Priority of Payments.   The principal of each Class
[A-1R][A-1TR-R][A-1FT-R][A-2-R][B][CB-R] Note shall be payable no later than the
Stated Maturity unless the unpaid principal of such Note becomes due and payable
at an earlier date by declaration of acceleration, call for redemption or
otherwise.

 

[Any interest on the Class [B][C]B-R Notes that is not paid when due by
operation of the Priority of Payments will be deferred. Any interest so deferred
will be added to the principal balance of the Class [B][C]B-R Notes, and
thereafter, interest will accrue on the aggregate outstanding principal amount
of the Class [B][C]B-R Notes, as so increased.] 98

 

Unless the certificate of authentication hereon has been executed by the
Trustee  or the Authenticating Agent by the manual signature of one of their
Authorized Officers, this Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Class [A-1R][A-1TR-R][A-1FT-
R][A-2-R][BB-R][C] [Senior] Secured [Revolving][Deferrable] [Floating] [Fixed]
Rate Notes due 20272029 (the "Class [A-1R][A-1TR-R][A-1FT-R][A-2-R][B][CB-R]
Notes" and, together with the other classes of Notes issued under the Indenture,
the "Notes") issued under  an indenture dated as of September 29, 2016 (theas
amended by the supplemental indenture dated as of October 18, 2018 and as may be
further amended, supplemented or modified from time to time, the "Indenture")
among the Co-Issuers and Deutsche Bank Trust Company Americas, as trustee (the
"Trustee", which term includes any successor trustee as permitted  under the
Indenture). Reference is hereby made to the Indenture and all indentures
supplemental thereto for a statement of the respective rights, limitations of
rights, duties and immunities

 

 

7 Applicable only to Class A-1R-R Notes.

7 Applicable only to Class A-1R Notes, Class A-1T Notes, Class A-2 Notes, Class
B Notes and Class C Notes.

8 Applicable only to Class A-1F Notes.

98 Applicable only to Class CB-R Notes and Class B Notes.

 

A-2-8

--------------------------------------------------------------------------------

 

thereunder of the Co-Issuers, the Trustee and the Holders of the Notes and the
terms upon which the Notes are, and are to be, authenticated and delivered.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note is subject to optional redemption as specified in the Indenture. In
the case of any optional redemption of Class
[A-1R][A-1TR-R][A-1FT-R][A-2-R][B][CB-R] Notes, interest and principal
installments whose Payment Date is on or prior to the Redemption Date will be
payable to the Holders of such Notes registered as such at the close of business
on the relevant Record Date.

 

[This Note may be transferred to a transferee acquiring Certificated Secured
Notes, to a transferee taking an interest in a Rule 144A Global Secured Note or
to a transferee taking an interest in a Regulation S Global Secured Note,
subject to and in accordance with the restrictions set forth in the Indenture.]9

 

[This Note may be transferred to a transferee that satisfies the Class A-1R
Purchaser Rating Criteria, subject to and in accordance with the restrictions
set forth in the Indenture.]10

 

If (a) a redemption occurs because any Coverage Test or the Interest Diversion
Test is not satisfied as set forth in Section 9.1 of the Indenture, (b) a
redemption occurs because  a Majority of the Subordinated Notes provide written
direction to this effect as set forth in Section 9.2 of the Indenture, (c) a
Special Redemption or an Refinancing Effective Date-Related Redemption occurs or
(d) a redemption occurs because a Majority of an Affected Class or a Majority of
the Subordinated Notes so direct the Trustee following the occurrence of a Tax
Event as set forth in Section 9.3 of the Indenture, then in each case this Note
may be redeemed in the manner, under the conditions and with the effect provided
in the Indenture. In connection with any Optional Redemption or Tax Redemption,
Holders of 100% of the Aggregate Outstanding Amount of any Class of Secured
Notes may elect to receive less than 100% of the Redemption Price that would
otherwise be payable to such Holders of such Class of Secured Notes.

 

The Co-Issuers, the Trustee, and any agent of the Co-Issuers or the Trustee may
treat the Person in whose name this Note is registered as the owner of such Note
on the Register on the applicable Record Date for the purpose of receiving
payments of principal of and interest on such Note and on any other date for all
other purposes whatsoever (whether or not such Note is overdue), and neither the
Co-Issuers nor the Trustee nor any agent of the Co-Issuers or the Trustee shall
be affected by notice to the contrary.

 

The Class [A-1R][A-1TR-R][A-1FT-R][A-2-R][B][CB-R] Notes will be issued in
minimum denominations of $250,000 and integral multiples of $1 in excess
thereof.

 

 

 

9 Applicable to Class A-1T-R Notes, Class A-2-R Notes and Class B-R Notes.

10 Applicable to Class A-1R-R Notes.

 

A-2-9

--------------------------------------------------------------------------------

 

If an Event of Default shall occur and be continuing, the Class [A-1R][A-1TR-
R][A-1FT-R][A-2-R][B][CB-R] Notes may become or be declared due and payable in
the manner and with the effect provided in the Indenture.

 

[Interests in this Certificated Secured Note will be transferable to transferees
acquiring Certificated Secured Notes or to a transferee taking an interest in a
Rule 144A Global Secured Note or to a transferee taking an interest in a
Regulation S Global Secured Note, subject to and in accordance with the
restrictions set forth in the Indenture.]11

 

Title to Notes shall pass by registration in the Register kept by the Trustee,
acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Co-Issuers or the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith.

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that they shall not institute against, or join any other Person in
instituting against the Co-Issuers any bankruptcy, reorganization, arrangement,
insolvency, winding up, moratorium or liquidation proceedings or other
proceedings under Cayman Islands, U.S. federal or state bankruptcy or similar
laws until at least one year and one day after payment in full of the Notes, or,
if longer, the applicable preference period then in effect plus one day
following such payment in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11 Applicable to Class A-1T-R Notes, Class A-2-R Notes and Class B-R Notes.

 

A-2-10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed as
of the date first set forth above.

 

 

 

GARRISON FUNDING 20162018-2 LTD.

 

 

By:

 

 

Name:

 

Title:

 

GARRISON FUNDING 20162018-2 LLC.

 

 

By:

 

 

Name:

 

Title:

 

 

A-2-11

--------------------------------------------------------------------------------

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity but solely as Trustee

 

 

By:

 

 

 

Authorized Signatory

 

 

 

A-2-1

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

 

For value received

 

does hereby sell, assign, and transfer to

 

 

 

 

 

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

the within Security and does hereby irrevocably constitute and appoint
_________________________________ Attorney to transfer the Security on the books
of   the Trustee with full power of substitution in the premises.

 

Date:

 

 

Your Signature*

 

 

 

 

 

 

 

 

 

 

(Sign exactly as your name

appears in the security)

 

 

 

 

 

 

 

 

Signature guaranteed:

 

 

 

 

 

 

 

*/ NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an "eligible guarantor institution" meeting the
requirements of the Registrar, which requirements include membership or
participation in STAMP or such other "signature guarantee program" as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

A-2-2

--------------------------------------------------------------------------------

 

[SCHEDULE A]1

 

This Note shall be issued in the original principal balance of up to U.S.$ on
October 18, 2018.  The following Borrowings and repayments of this Note have
been made:

 

Commitment

Outstanding

Amount

Repayment of

Date of

Notation

 

Amount of Note

Outstanding

Note

Borrowing or

Made by or

 

 

held in Class

 

Repayment of

on Behalf of

 

 

A-1R

 

Note

 

 

 

Purchaser

 

 

 

 

 

Collateral

 

 

 

 

 

Account

 

 

 

 

 

 

A-2-3

--------------------------------------------------------------------------------

 

EXHIBIT A-3

FORM OF CERTIFICATED SUBORDINATED NOTE

CERTIFICATED SUBORDINATED NOTE

representing SUBORDINATED NOTES DUE 20272029

 

THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND MAY BE REOFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY TO A PERSON THAT IS (1) (i) A "QUALIFIED PURCHASER"
(AS DEFINED FOR PURPOSES OF SECTION 3(c)(7) OF THE INVESTMENT COMPANY ACT) OR
(ii) A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER ENTITY
(OTHER THAN A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER EQUITY OWNER OF
WHICH IS A QUALIFIED PURCHASER AND (2) (X) A "QUALIFIED INSTITUTIONAL BUYER" (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN RELIANCE ON THE EXEMPTION FROM
SECURITIES ACT REGISTRATION PROVIDED BY SUCH RULE THAT IS NOT A BROKER-DEALER
WHICH OWNS AND INVESTS ON A DISCRETIONARY BASIS LESS THAN U.S.$25 MILLION IN
SECURITIES OF ISSUERS THAT ARE NOT AFFILIATED PERSONS OF THE DEALER AND IS NOT A
PLAN REFERRED TO IN PARAGRAPH (A)(1)(D) OR (A)(1)(E) OF RULE 144A OR A TRUST
FUND REFERRED TO IN PARAGRAPH (A)(1)(F) OF RULE 144A THAT HOLDS THE ASSETS OF
SUCH A PLAN, IF INVESTMENT DECISIONS WITH RESPECT TO THE PLAN ARE MADE BY THE
BENEFICIARIES OF THE PLAN OR (Y) AN INSTITUTIONAL "ACCREDITED INVESTOR" (AS
DEFINED IN RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT) (AN "IAI"),
AND IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION AND OTHER REQUIREMENTS
SPECIFIED IN THE INDENTURE REFERRED TO HEREIN AND IN COMPLIANCE WITH ANY
APPLICABLE SECURITIES LAW OF ANY APPLICABLE JURISDICTION.

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED TO (I) REPRESENT AND
WARRANT IN WRITING TO THE TRUSTEE (1) WHETHER OR NOT, FOR SO LONG AS IT HOLDS
THIS NOTE OR AN INTEREST HEREIN, IT IS, OR IS ACTING ON BEHALF OF, A BENEFIT
PLAN INVESTOR, (2) WHETHER OR NOT, FOR SO LONG AS IT HOLDS THIS NOTE OR AN
INTEREST HEREIN, IT IS A CONTROLLING PERSON AND (3) THAT (A) IF IT IS, OR IS
ACTING ON BEHALF OF, A BENEFIT PLAN INVESTOR, ITS ACQUISITION, HOLDING AND
DISPOSITION OF THIS NOTE WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED ("ERISA") OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE") AND (B) IF IT IS A GOVERNMENTAL,
CHURCH, NON-U.S. OR OTHER PLAN, (I) IT IS NOT, AND FOR SO LONG AS IT HOLDS THIS
NOTE OR AN INTEREST HEREIN IT WILL NOT BE, SUBJECT   TO  
ANY  FEDERAL,  STATE,  LOCAL  NON-U.S.  OR  OTHER  LAW      OR

 

A-3-1

--------------------------------------------------------------------------------

 

REGULATION THAT COULD CAUSE THE UNDERLYING ASSETS OF THE ISSUER TO BE TREATED AS
ASSETS OF THE INVESTOR IN ANY NOTE (OR INTEREST THEREIN) BY VIRTUE OF ITS
INTEREST AND THEREBY SUBJECT THE ISSUER OR THE COLLATERAL MANAGER (OR OTHER
PERSONS RESPONSIBLE FOR THE INVESTMENT AND OPERATION OF THE ISSUER'S ASSETS) TO
LAWS OR REGULATIONS THAT ARE SIMILAR TO THE PROHIBITED TRANSACTION PROVISIONS OF
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE ("SIMILAR LAW"), AND (II) ITS
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT VIOLATION OF ANY APPLICABLE STATE, LOCAL, OTHER FEDERAL OR
NON-U.S. LAWS OR REGULATIONS THAT ARE SUBSTANTIALLY SIMILAR TO THE PROHIBITED
TRANSACTION PROVISIONS OF SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
("OTHER PLAN LAW"). EACH PURCHASER OR SUBSEQUENT TRANSFEREE, AS APPLICABLE, OF
SUBORDINATED NOTES IN THE FORM OF A CERTIFICATED NOTE WILL   BE   REQUIRED  
TO   COMPLETE   A   BENEFIT PLAN   INVESTOR CERTIFICATE IDENTIFYING ITS STATUS
AS A BENEFIT PLAN INVESTOR OR A CONTROLLING PERSON. "BENEFIT PLAN INVESTOR"
MEANS A BENEFIT PLAN INVESTOR, AS DEFINED IN SECTION 3(42) OF ERISA, AND
INCLUDES (A) AN EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF TITLE I OF
ERISA) THAT IS SUBJECT TO THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA, (B)
A PLAN THAT IS SUBJECT TO SECTION 4975 OF THE CODE OR (C) ANY ENTITY WHOSE
UNDERLYING ASSETS INCLUDE "PLAN ASSETS" BY REASON OF ANY SUCH EMPLOYEE BENEFIT
PLAN'S OR PLAN'S INVESTMENT IN THE ENTITY. "CONTROLLING PERSON" MEANS A PERSON
(OTHER THAN A BENEFIT PLAN INVESTOR) WHO HAS DISCRETIONARY AUTHORITY OR CONTROL
WITH RESPECT TO THE ASSETS OF THE ISSUER OR ANY PERSON WHO PROVIDES INVESTMENT
ADVICE FOR A FEE (DIRECT OR INDIRECT) WITH RESPECT TO SUCH ASSETS, OR ANY
AFFILIATE OF ANY SUCH PERSON. AN "AFFILIATE" OF A PERSON INCLUDES ANY PERSON,
DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLLING,
CONTROLLED BY OR UNDER COMMON CONTROL WITH THE PERSON. "CONTROL" WITH RESPECT TO
A PERSON OTHER THAN AN INDIVIDUAL MEANS THE POWER TO EXERCISE A CONTROLLING
INFLUENCE OVER THE MANAGEMENT OR POLICIES OF SUCH PERSON.

NO TRANSFER OF A SUBORDINATED NOTE OR ANY INTEREST THEREIN WILL BE PERMITTED,
AND THE TRUSTEE WILL NOT RECOGNIZE ANY SUCH TRANSFER, IF IT WOULD CAUSE 25% OR
MORE OF THE TOTAL VALUE OF THE SUBORDINATED NOTES TO BE HELD BY BENEFIT PLAN
INVESTORS, DISREGARDING SUBORDINATED NOTES (OR INTERESTS THEREIN) HELD BY
CONTROLLING PERSONS.

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
A SUBORDINATED NOTE WHO HAS MADE OR HAS BEEN DEEMED TO MAKE A PROHIBITED
TRANSACTION, BENEFIT PLAN INVESTOR, CONTROLLING PERSON, SIMILAR LAW OR OTHER
PLAN LAW REPRESENTATION THAT IS SUBSEQUENTLY SHOWN TO BE FALSE OR MISLEADING OR
WHOSE OWNERSHIP OTHERWISE CAUSES A VIOLATION OF THE 25% LIMITATION TO SELL

 

A-3-2

--------------------------------------------------------------------------------

 

ITS INTEREST IN SUCH SUBORDINATED NOTE, OR MAY SELL SUCH INTEREST ON BEHALF OF
SUCH OWNER.

THE ISSUER HAS THE RIGHT, UNDER THE INDENTURE, TO COMPEL ANY BENEFICIAL OWNER OF
AN INTEREST IN A SUBORDINATED NOTE THAT IS A U.S. PERSON AND IS NOT (A) A
QUALIFIED PURCHASER OR A CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY OR
OTHER ENTITY (OTHER THAN A TRUST) EACH SHAREHOLDER, PARTNER, MEMBER OR OTHER
EQUITY OWNER OF WHICH IS A QUALIFIED PURCHASER AND (B) A QUALIFIED INSTITUTIONAL
BUYER OR AN INSTITUTIONAL ACCREDITED INVESTOR TO SELL ITS INTEREST IN THE
SUBORDINATED NOTES, OR MAY SELL SUCH INTEREST ON BEHALF OF SUCH OWNER.

DISTRIBUTIONS OF PRINCIPAL PROCEEDS AND INTEREST PROCEEDS TO THE HOLDER OF THE
SUBORDINATED NOTES REPRESENTED HEREBY ARE SUBORDINATED TO THE PAYMENT ON EACH
PAYMENT DATE OF PRINCIPAL OF AND INTEREST ON THE SECURED NOTES AND THE PAYMENT
OF CERTAIN OTHER AMOUNTS, TO THE EXTENT AND AS DESCRIBED IN THE INDENTURE.

EACH HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) AGREES TO PROVIDE THE ISSUER,
THE TRUSTEE, THE COLLATERAL MANAGER, ANY RELEVANT INTERMEDIARY OR OTHER AGENT OF
THE ISSUER ANY INFORMATION OR DOCUMENTATION, TO CORRECT AND UPDATE SUCH
INFORMATIONTO CORRECT AND UPDATE SUCH INFORMATION AND TAKE SUCH ACTION THAT IS
REQUIRED UNDER TAX ACCOUNT REPORTING RULES AND/OR TO AVOID THE IMPOSITION OF TAX
UNDER FATCA, AND IN THE EVENT THE HOLDER FAILS TO PROVIDE SUCH INFORMATION OR
TAKE SUCH ACTIONS OR IN THE EVENT THAT SUCH HOLDER'S OWNERSHIP OF THIS NOTE
WOULD OTHERWISE CAUSE THE ISSUER (OR ITS SOLE OWNER) TO FAIL TO ACHIEVE TAX
ACCOUNT REPORTING RULES COMPLIANCE, AND, IF SUCH HOLDER DOES NOT SELL ITS NOTE
WITHIN 30 DAYS AFTER NOTICE FROM THE ISSUER OR AN AGENT OF THE ISSUER, TO SELL
SUCH NOTE AT A PUBLIC OR PRIVATE SALE CALLED AND CONDUCTED IN ANY MANNER
PERMITTED BY LAW, AND TO REMIT THE NET PROCEEDS OF SUCH SALE (TAKING INTO
ACCOUNT, IN ADDITION TO OTHER RELATED COSTS AND CHARGES, ANY TAXES INCURRED BY
THE ISSUER IN CONNECTION WITH SUCH SALE) TO THE HOLDER AS PAYMENT IN FULL FOR
SUCH NOTE AND NEITHER THE ISSUER NOR THE TRUSTEE WILL HAVE ANY LIABILITY FOR ANY
LOSSES THAT MAY BE INCURRED BY SUCH HOLDER AS A RESULT. EACH HOLDER OF THIS NOTE
(OR ANY INTEREST THEREIN) WILL BE REQUIRED OR DEEMED TO ACKNOWLEDGE THAT THE
ISSUER MAY PROVIDE SUCH INFORMATION AND ANY OTHER INFORMATION CONCERNING ITS
INVESTMENT IN THE NOTE TO THE CAYMAN ISLANDS TAX INFORMATION AUTHORITY, THE IRS
AND ANY OTHER RELEVANT TAXING AUTHORITY. EACH HOLDER OF THIS NOTE (OR ANY
INTEREST THEREIN) WILL BE REQUIRED OR DEEMED TO ACKNOWLEDGE THAT THE ISSUER HAS
THE RIGHT, HEREUNDER, TO COMPEL ANY BENEFICIAL OWNER OF AN INTEREST IN THIS NOTE
THAT FAILS  TO  COMPLY  WITH  THE  FOREGOING  REQUIREMENTS  TO  SELL  ITS

 

A-3-3

--------------------------------------------------------------------------------

 

INTEREST IN THIS NOTE, OR TO SELL SUCH INTEREST ON BEHALF OF SUCH OWNER
FOLLOWING THE PROCEDURES AND TIMEFRAME RELATING TO NON-PERMITTED HOLDERS
SPECIFIED IN SECTION 2.11(B) OF THE INDENTURE. THE ISSUER MAY ALSO ASSIGN
EACH  SUCHTHIS  NOTE  A SEPARATE CUSIP OR CUSIPS NUMBER IN THE ISSUER'S SOLE
DISCRETION. IN ADDITION, EACH HOLDER OF THIS NOTE (OR ANY INTEREST THEREIN) WILL
BE REQUIRED ORIS DEEMED TO UNDERSTANDAGREE AND ACKNOWLEDGEREPRESENT THAT THE(1)
ISSUER HAS THE RIGHT UNDER THE INDENTURE TO (1) WITHHOLD FROM ANY HOLDER OR
BENEFICIAL OWNER OF AN INTEREST IN SUCHTHIS NOTE (OR ANY INTEREST THEREIN) THAT
FAILS TO COMPLY WITH TAX ACCOUNT REPORTING RULES OR FATCA AND (2FATCA, AND (2)
THE ISSUER, THE COLLATERAL MANAGER AND/OR THE TRUSTEE OR THEIR AGENTS OR
REPRESENTATIVES MAY (A) PROVIDE ANY INFORMATION AND DOCUMENTATION PROVIDED TO
ITTHEM IN CONNECTION WITH THE TAX ACCOUNT REPORTING RULES REGARDING THIS NOTE TO
THE  CAYMAN ISLANDS TAX INFORMATION AUTHORITY, THE IRS AND ANY OTHER RELEVANT
TAX AUTHORITY. AND (B) TAKE SUCH OTHER STEPS AS THEY DEEM NECESSARY OR HELPFUL
FOR THE ISSUER TO COMPLY WITH THE TAX ACCOUNT REPORTING RULES. EACH HOLDER OF
THIS NOTE AGREES TO INDEMNIFY THE ISSUER AND THE TRUSTEE FOR ALL DAMAGES, COSTS
AND EXPENSES THAT RESULT FROM THE FAILURE OF IT TO TAKE THE ACTIONS REQUIRED OF
IT HEREIN IN CONNECTION WITH THE TAX ACCOUNT REPORTING RULES.

EACH HOLDER AND EACH BENEFICIAL OWNER OF THIS SUBORDINATED NOTE, BY ACQUIRING
THIS NOTE OR AN INTEREST IN THIS NOTE, AS THE CASE MAY BE, SHALL BE DEEMED TO
HAVE AGREED TO TREAT, AND SHALL TREAT, THIS SUBORDINATED NOTE AS EQUITY IN THE
ISSUER FOR U.S. FEDERAL AND, TO THE EXTENT PERMITTED BY LAW, STATE AND LOCAL
INCOME AND FRANCHISE TAX PURPOSES AND SHALL TAKE NO ACTION INCONSISTENT WITH
SUCH TREATMENT UNLESS REQUIRED BY ANY RELEVANT TAXING AUTHORITY.

EACH PURCHASER OR TRANSFEREEHOLDER AND EACH BENEFICIAL OWNER OF THIS NOTE WILL
BE REQUIRED OR DEEMED TO REPRESENT AND WARRANT THAT IT IS A "UNITED STATES
PERSON" AS DEFINED IN SECTION 7701(A)(30) OF THE CODE.

NO TRANSFER OF SUCH SUBORDINATED NOTES WILL BE EFFECTIVE, AND THE ISSUER SHALL
NOT RECOGNIZE ANY SUCH TRANSFER OF SUCH SUBORDINATED NOTE (OR DERIVATIVE
INTEREST IN SUCH NOTE), IF, (V) THE NOTE (OR DERIVATIVE INTEREST) IS TRANSFERRED
ON AN ESTABLISHED SECURITIES MARKET, (W) THE NOTE (OR DERIVATIVE INTEREST) IS
TRANSFERRED ON A SECONDARY MARKET (OR THE SUBSTANTIAL EQUIVALENT THEREOF) WITHIN
THE MEANING OF SECTION 7704(B) OF THE CODE, (X) THE TRANSFEREE IS CLASSIFIED FOR
U.S. FEDERAL INCOME TAX PURPOSES AS A PARTNERSHIP, SUBCHAPTER S CORPORATION OR
GRANTOR TRUST UNLESSEACH BENEFICIAL OWNER OF THIS NOTE SHALL REPRESENT, WARRANT
AND AGREE THAT   (X)

 

A-3-4

--------------------------------------------------------------------------------

 

IT IS NOT AND WILL NOT BE TREATED AS A FLOWTHROUGH ENTITY OR (Y) IF IT IS AT THE
TIME IT BECOMES A FLOWTHROUGH ENTITY LESS THAN 40% OF THE ASSETS OF SUCH
TRANSFEREEFLOWTHROUGH ENTITY ARE REPRESENTED, DIRECTLY OR INDIRECTLY, BY THE
SUBORDINATED NOTES, (Y) AS A RESULT OF SUCH TRANSFER, THE SUBORDINATED NOTES
WOULD, IN THE AGGREGATE, BE OWNED BY MORE THAN 70 "PARTNERS" WITHIN THE MEANING
OF TREASURY REGULATION SECTION 1.7704-1(B), INCLUDING DIRECT AND INDIRECT OWNERS
OF TRANSFEREES SPECIFIED IN (X) OR (Z) SUCH TRANSFER (EACH PERSON THAT IS
DESCRIBED IN, AND MAKES THE REPRESENTATION IN EITHER CLAUSE (X) OR (Y), A
"DIRECT TAX OWNER" WITH RESPECT TO THE SUBORDINATED NOTES). NO TRANSFER OF AN
INTEREST IN THIS NOTE WILL BE EFFECTIVE, AND NO SUCH TRANSFER WILL BE
RECOGNIZED, IF (I) SUCH TRANSFER RESULTS IN THERE BEING MORE THAN 95 DIRECT TAX
OWNERS OF THE SUBORDINATED NOTES OR SUCH TRANSFER WOULD OTHERWISE CAUSE THE
ISSUER TO BE TREATED AS A PUBLICLY TRADED PARTNERSHIP AS DEFINED IN SECTION
7704(B) OF THE CODE.

EACH PURCHASER OR TRANSFEREE OF THIS NOTE WILL BE REQUIRED OR DEEMED TO
REPRESENT AND WARRANT THAT THIS NOTE AND ANY DERIVATIVE INTEREST IN THIS NOTE
MAY NOT BE TRADED(II) THIS NOTE IS TRANSFERRED ON OR THROUGH (XA) AN ESTABLISHED
SECURITIES MARKET OR (YB) A SECONDARY MARKET (OR THE SUBSTANTIAL EQUIVALENT
THEREOF) WITHIN THE MEANING OF SECTION 7704(B) OF THE CODE (AND THE TREASURY
REGULATIONS THEREUNDER).

EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE (OR ANY INTEREST THEREIN) SHALL
AGREE, OR BY ACQUIRING THIS NOTE (OR AN INTEREST THEREIN) WILL BE DEEMED TO HAVE
AGREED, TO DELIVER TO THE TRANSFEREE, WITH A COPY TO THE TRUSTEE, PRIOR TO THE
TRANSFER OF THIS NOTE (OR ANY INTEREST THEREIN), A PROPERLY COMPLETED
CERTIFICATE, IN A FORM REASONABLY ACCEPTABLE TO THE TRANSFEREE AND THE TRUSTEE,
STATING, UNDER PENALTY OF PERJURY, THE TRANSFEROR'S UNITED STATES TAXPAYER
IDENTIFICATION NUMBER AND THAT THE TRANSFEROR IS NOT A FOREIGN PERSON WITHIN THE
MEANING OF SECTION 1446(F)(2) OF THE CODE (SUCH CERTIFICATE, A "NON-FOREIGN
STATUS CERTIFICATE"). EACH TRANSFEROR OF THIS NOTE (OR ANY INTEREST THEREIN)
SHALL ACKNOWLEDGE, OR BY ACQUIRING THIS NOTE OR AN INTEREST THEREIN WILL BE
DEEMED TO ACKNOWLEDGE, THAT THE FAILURE TO PROVIDE A NON-FOREIGN STATUS
CERTIFICATE TO THE TRANSFEREE MAY RESULT IN WITHHOLDING ON THE AMOUNT REALIZED
ON ITS DISPOSITION OF THIS NOTE.

 

A-3-5

--------------------------------------------------------------------------------

 

GARRISON FUNDING 20162018-2 LTD.

 

CERTIFICATED SUBORDINATED NOTE

 

representing SUBORDINATED NOTES DUE 20272029

[DATE]

 

S/C-[_]

CUSIP No. [_]U.S.$[●]

 

GARRISON FUNDING 20162018-2 LTD., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the "Issuer"), for value
received, hereby promises to pay to [●], upon presentation and surrender of this
Note (except as otherwise permitted by the Indenture referred to below), the
principal sum of [●] United States Dollars (U.S.$[●]) on September 29, 2027the
Payment Date in November 2029 (the "Stated Maturity") except as provided below
and in the Indenture.

 

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Assets in accordance
with the Indenture, and following realization of the Assets in accordance with
the Indenture, all claims of Noteholders shall be extinguished and shall not
thereafter revive. The Subordinated Notes represent unsecured, subordinated
obligations of the Issuer and are not entitled to security under the Indenture.

 

Payments of Interest Proceeds and Principal Proceeds to the Holders of the
Subordinated Notes are subordinated to payments in respect of other classes of
Notes as set forth in the Indenture and failure to pay such amounts will not
constitute an Event of Default under the Indenture.

 

Unless the certificate of authentication hereon has been executed by the
Trustee  or the Authenticating Agent by the manual signature of one of their
Authorized Officers, this Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose.

 

This Note is one of a duly authorized issue of Subordinated Notes due 20272029
(the "Subordinated Notes" and, together with the other classes of Notes issued
under the Indenture, the "Notes") issued under an indenture dated as of
September 29, 2016 (as amended by the supplemental indenture dated as of October
18, 2018 and as may be further amended, supplemented or modified from time to
time, the "Indenture") among the Issuer, Garrison Funding 20162018-2 LLC, as
co-issuer, and Deutsche Bank Trust Company Americas, as trustee (the "Trustee",
which term includes any successor trustee as permitted under the Indenture).
Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Trustee and the Holders of the
Notes and the terms upon which the Notes are, and are to be, authenticated and
delivered.

 

A-3-6

--------------------------------------------------------------------------------

 

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

 

This Note may be redeemed, in whole but not in part, (a) on any Payment Date on
or after the redemption or repayment in full of the Secured Notes, at the
direction of a Majority of the Subordinated Notes or (b) if a Tax Redemption
occurs because a Majority of any Affected Class or a Majority of the
Subordinated Notes so direct the Trustee following the occurrence of a Tax Event
as set forth in Section 9.3 of the Indenture, in the manner, under the
conditions and with the effect provided in the Indenture.

 

This Note may only be transferred to a transferee acquiring Certificated
Subordinated Notes, subject to and in accordance with the restrictions set forth
in the Indenture.

 

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat
the Person in whose name this Note is registered as the owner of such Note on
the Register on the applicable Record Date for the purpose of receiving payments
of principal of and interest on such Note and on any other date for all other
purposes whatsoever (whether or not such Note is overdue), and neither the
Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary.

 

The Subordinated Notes will be issued in minimum denominations of $250,000 and
integral multiples of $1 in excess thereof.

 

Title to Notes shall pass by registration in the Register kept by the Trustee,
acting through its Corporate Trust Office.

 

No service charge shall be made for registration of transfer or exchange of this
Note, but the Issuer or the Trustee may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

 

Each holder and beneficial owner of this Note, by its acceptance of this Note,
hereby agrees that they shall not institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, winding up, moratorium or liquidation proceedings or other
proceedings under Cayman Islands, U.S. federal or state bankruptcy or similar
laws until at least one year and one day after payment in full of the Notes, or,
if longer, the applicable preference period then in effect plus one day
following such payment in full.

 

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

 

A-3-7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed as of
the date first set forth above.

 

 

GARRISON FUNDING 20162018-2 LTD.

 

 

By:

 

 

Name:

 

Title:

 

 

 

A-3-8

--------------------------------------------------------------------------------

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Notes referred to in the within-mentioned Indenture.

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

not in its individual capacity but solely as Trustee

 

 

By:

 

 

 

Authorized Signatory

 

 

 

A-3-9

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

For value received

 

does hereby sell, assign, and transfer to

 

 

 

 

 

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code, of assignee:

 

 

 

 

the within Security and does hereby irrevocably constitute and appoint
_________________________________ Attorney to transfer the Security on the books
of the Trustee with full power of substitution in the premises.

 

Date:

 

 

Your Signature*

 

 

 

 

 

 

 

 

 

 

(Sign exactly as your name

appears in the security)

 

 

 

 

 

 

 

 

Signature guaranteed:

 

 

 

 

 

 

 

*/NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an "eligible guarantor institution" meeting the
requirements of the Registrar, which requirements include membership or
participation in STAMP or such other "signature guarantee program" as may be
determined by the Registrar in addition to, or in substitution for, STAMP, all
in accordance with the Securities Exchange Act of 1934, as amended.

 

A-3-10

--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF RULE 144A GLOBAL SECURED NOTE OR
CERTIFICATED SECURED NOTE TO REGULATION S GLOBAL SECURED NOTE

 

Deutsche Bank Trust Company Americas, as Trustee

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, Florida, 32256

Attention: Transfer Unit

 

 

Re:

Garrison Funding 20162018-2 Ltd. (the "Issuer"), Garrison Funding 20162018-2 LLC
(the "Co-Issuer" and together with the Issuer, the "Co-Issuers"); Class [A-
1T][A-1FT-R][A-2-R][B][CB-R]  Notes due 20272029 (the "Notes")

 

Reference is hereby made to the Indenture dated as of September 29, 2016 (as
amended by the supplemental indenture dated as of October 18, 2018, the
"Indenture") among Co-Issuers and Deutsche Bank Trust Company Americas, as
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.

This letter relates to   U.S. $Aggregate  Outstanding Amount of Notes  which are
held in the form of a [Rule 144A Global Secured Note representing Class
[A-1T][A-1FT-R][A- 2-R][B][CB-R] Notes with DTC] [Certificated Secured Class
[A-1T][A-1FT-R][A-2-R][BB- R][C]   Notes] in the name of(the "Transferor") to
effect the transfer  of the Notes in exchange for an equivalent beneficial
interest in a Regulation S Global Class [A-1T][A- 1FT-R][A-2-R][B][CB-R] Note.

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being   transferred
to(the  "Transferee") in accordance with Regulation S under the United States
Securities Act of 1933, as amended (the "Securities Act") and the transfer
restrictions set forth in the Indenture and the Offering Circular defined in the
Indenture relating to such Notes and that:

 

a.

the offer of the Notes was not made to a person in the United States;

 

b.

at the time the buy order was originated, the Transferee was outside the United
States or the Transferor and any person acting on its behalf reasonably believed
that the Transferee was outside the United States;

 

c.

no directed selling efforts have been made in contravention of the requirements
of Rule 903 or 904 of Regulation S, as applicable;

 

d.

the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and

 

e.

the Transferee is not a U.S. Person.

 

B-1-1

--------------------------------------------------------------------------------

 

 

The Transferor understands that the Co-Issuers, the Trustee and their respective
counsel will rely upon the accuracy and truth of the foregoing representations,
and the Transferor hereby consents to such reliance.

 

(Name of Transferor)

 

 

 

 

Dated:

___________,  ____

 

Cc:

Garrison Funding 20162018-2 Ltd.

c/o MaplesFS Limited

P.O. Box 1093, Boundary Hall

Cricket Square

Grand Cayman KY1-1102

Cayman Islands

Facsimile Number: (345) 945-7100

Attention:  The Directors

Garrison Funding 20162018-2 LLC

c/o Puglisi & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

By:

 

 

Name:

 

Title:

 

 

 

B-1-2

--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

FORM OF PURCHASER REPRESENTATION LETTER FOR CERTIFICATED SECURED NOTES

 

[DATE]

 

Deutsche Bank Trust Company Americas, as Trustee

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, Florida, 32256

Attention: Transfer Unit

 

Re: Garrison Funding 20162018-2 Ltd. (the "Issuer") and Garrison Funding
20162018-2 LLC (the "Co-Issuer", and together with the Issuer, the
"Co-Issuers"); Class [A-1R][A-1TR- R][A-1FT-R][A-2-R][B][CB-R] Notes

Reference is hereby made to the Indenture, dated as of September 29, 2016, among
the Issuer, the Co-Issuer and Deutsche Bank Trust Company Americas, as Trustee
(as amended by the supplemental indenture dated as of October 18, 2018, the
"Indenture"). Capitalized terms not defined in this Certificate shall have the
meanings ascribed to them in the final Offering Circular of the Issuer or the
Indenture.

The Investor, intending to be legally bound, hereby subscribes to acquire the
aggregate principal amount of Notes set forth on the signature page hereto, at a
purchase price (expressed as a percentage of par) for such Notes set forth on
the signature page hereto. Such acquisition
shall  occur  on  [    ].  [This  subscription  by  the Investor is irrevocable
except as indicated under the caption "Important information regarding offers
and sales of the Offered Securities" in the Second Preliminary Offering Circular
dated September 13, 2016, relating to the offering by the Co-Issuers of certain
notes described therein. The Investor understands and agrees that the Issuer
reserves the right to accept or reject, or revoke any acceptance of, this
subscription for the Notes, in whole or in part, any time prior to the Closing
Date.]1

This letter relates to U.S.$Aggregate Outstanding Amount of Class [A-1R][A-
1TR-R][A-1FT-R][A-2-R][B][CB-R]  Notes  (the  "Notes"),  in  the  form  of  one  or        more
Certificated  Secured  Notes  to  effect  the  transfer  of  the  Notes      to  
"Investor"). (the

 

 

In connection with such request, and in respect of such Notes, the Investor does
hereby certify that the Notes are being transferred (i) in accordance with the
transfer restrictions set

 

 

 

1 Insert for Notes purchased on the Closing Date.

 

B-2-1

--------------------------------------------------------------------------------

 

forth in the Indenture and (ii) pursuant to an exemption from registration under
the United States Securities Act of 1933, as amended (the "Securities Act") and
in accordance with any applicable securities laws of any state of the United
States or any other jurisdiction.

In addition, the Investor hereby represents, warrants and covenants for the
benefit of the Co- Issuers and its counsel that it is:

 

1.

a Qualified Purchaser or a corporation, partnership, limited liability company
or other entity (other than a trust) each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser that, in each case, is either (i)
an institutional "accredited investor" as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act or (ii) a Qualified Institutional Buyer; and

 

 

 

2.

acquiring the Secured Notes for its own account (and not for the account of any
other Person) in a minimum denomination of U.S.$250,000 and in integral
multiples of U.S.$1.00 in excess thereof.

 

The Investor further represents, warrants and agrees as follows:

 

1.

It understands that the Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer the Notes, such Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legends on such Notes, including the requirement for written
certifications. In particular, it understands that the Notes may be transferred
only to a person that is either (a) a "qualified purchaser" (as defined in the
Investment Company Act  of 1940, as amended (the "Investment Company Act")) or a
corporation, partnership, limited liability company or other entity (other than
a trust), each shareholder, partner, member or other equity owner of which is a
"qualified purchaser" that in each case is either (i) a "qualified institutional
buyer" as defined in Rule 144A under the Securities Act who purchases such Notes
in reliance on the exemption from Securities Act registration provided by Rule
144A thereunder or (ii) solely in the case of Notes that are issued in the form
of Certificated Secured Notes, an institutional "accredited investor" as defined
in Rule  501(a)(1), (2), (3) or (7) under the Securities Act or (b) a person
that is not a "U.S. person" as defined in Regulation S under the Securities Act,
and is acquiring the Notes in an offshore transaction (as defined in Regulation
S thereunder) in reliance on the exemption from registration provided by
Regulation S thereunder. It acknowledges that no representation is made as to
the availability of any exemption under the Securities Act or any state
securities laws for resale of the Notes.

 

 

2.

In connection with its purchase of the Notes: (i) none of the Co-Issuers,
Natixis, the Collateral Manager, the Trustee, the Collateral Administrator or
any of their respective affiliates is acting as a fiduciary or financial or
investment adviser for it; (ii) it is not relying (for purposes of making any
investment decision or otherwise) upon any written or oral advice, counsel or
representations of the Co-Issuers, Natixis, the Collateral Manager, the Trustee,
the Collateral Administrator or any of their respective affiliates other than
any statements in the final Offering Circular for such Notes; (iii) it has read
and understands the final Offering Circular for such Notes (including, without
limitation, the descriptions therein

 

 

B-2-2

--------------------------------------------------------------------------------

 

of the structure of the transaction in which the Notes are being issued and the
risks to purchasers of the Notes); (iv) it has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisers to the
extent it has deemed necessary, and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary its review of the final Offering Circular
and not upon any view expressed by the Co-Issuers, Natixis, the Collateral
Manager, the Trustee, the Collateral Administrator or any of their respective
affiliates; (v) it will hold and transfer  at least the minimum denomination of
such Notes; (vi) it was not formed for the purpose of investing in the Notes;
and (vii) it is a sophisticated investor and is purchasing the Notes with a full
understanding of all of the terms, conditions and risks thereof, and it is
capable of assuming and willing to assume those risks.

 

3.

(i) It is (a) an institutional "accredited investor" as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act or a Qualified Institutional
Buyer and also (x) a "qualified  purchaser" for purposes of Section 3(c)(7) of
the Investment Company Act or (y) a corporation, partnership, limited liability
company or other entity (other than a trust), each shareholder, partner, member
or other equity owner of which is either a "qualified purchaser" or (b) a person
that is not a "U.S. person" as defined in Regulation S under the
Securities  Act, and is acquiring the Notes in an offshore transaction (as
defined in Regulation S thereunder) in reliance on the exemption from
registration provided by Regulation S thereunder; (ii) it is acquiring the Notes
as principal solely for its own account for investment and not with a view to
the resale, distribution or other disposition thereof in violation of the
Securities Act; (iii) it is not a (A) partnership, (B) common trust fund, or (C)
special trust, pension, profit sharing or other retirement trust fund or plan in
which the partners, beneficiaries or participants may designate the particular
investments to be made; (iv) it agrees that it shall not hold any Notes for the
benefit of any other person, that it shall at all times be the sole beneficial
owner thereof for purposes of the Investment Company Act and all other purposes
and that it shall not sell participation interests in the Notes or enter
into  any other arrangement pursuant to which any other person shall be entitled
to a beneficial interest in the distributions on the Notes; (v) it is acquiring
its interest in the Notes for its  own account; and (vi) it will hold and
transfer at least the minimum denomination of the Notes and provide notice of
the relevant transfer restrictions to subsequent transferees.

 

 

4.

It represents, warrants and agrees that (a) if it is, or is acting on behalf of,
a Benefit Plan Investor, as defined in Section 3(42) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA"), its acquisition, holding and
disposition of such Notes will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended (the "Code"), and (b) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any Other Plan Law.

 

If the purchaser or transferee of any Note or interest therein is a Benefit Plan
Investor, then the purchaser or transferee will be required or deemed to
represent and warrant that (1) none of the Co-Issuers, the Collateral Manager,
the Trustee, the Collateral Administrator, the Placement Agent nor any of their
respective Affiliates has  provided

 

B-2-3

--------------------------------------------------------------------------------

 

any investment recommendation or investment advice on which it, or any fiduciary
or other person investing the assets of the Benefit Plan Investor (the "Plan
Fiduciary"), has relied in connection with its decision to invest in Notes, and
they are not otherwise acting as a fiduciary, as defined in Section 3(21) of
ERISA or Section 4975(e)(3) of the Code, to the Benefit Plan Investor or the
Plan Fiduciary in connection with the Benefit Plan Investor's acquisition of
Notes; and (2) the Plan Fiduciary is exercising its own independent judgment in
evaluating the transaction.

It acknowledges and agrees that all of the assurances given by it in
certifications required by the Indenture as to its status under ERISA are
correct and are for the benefit of the Issuer, the Trustee, the Collateral
Administrator, Natixis and the Collateral Manager. It further agrees and
acknowledges that the Issuer has the right, under the Indenture, to compel any
beneficial owner of Class A-1R Notes, Class A-1TR-R Notes, Class A-1FT-R Notes,
Class A-2 Notes, Class B-R Notes or Class CB-R Notes, who has made or has been
deemed to make a prohibited transaction or Other Plan Law representation that is
subsequently shown to be false or misleading to sell its interest in such Notes,
or may sell such interest on behalf of such owner.

 

5.

It will treat its Notes as debt of the tax owner of the Issuer's equity (and
where the Issuer is treated as a partnership, as debt of the Issuer) for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.

 

 

6.

[It is(check if applicable) a "United States person" within the meaning    of
Section 7701(a)(30) of the Code, and a properly completed and signed Internal
Revenue Service Form W-9 (or applicable successor form) is attached hereto;
or(check if applicable) not a "United States person" within the meaning of
Section 7701(a)(30) of the Code, and a properly completed and signed applicable
Internal Revenue Service Form W-8 (or applicable successor form) is attached
hereto. It understands and acknowledges that failure to provide the Issuer or
the Trustee with the applicable tax certifications or the failure to comply with
its Holder Tax Obligations or otherwise cause the Issuer to fail to comply with
Tax Account Reporting Rules may result in withholding or back-up withholding
from payments to it in respect of the Notes.]2

 

[It is either (i) a "United States person" within the meaning of Section
7701(a)(30) of the Code and a properly completed and signed Internal Revenue
Service Form W-9 (or applicable successor form) is attached hereto or (ii) it
has provided an IRS Form W-8ECI to the Note Agent on or prior to the date it
becomes a Holder of Class A-1R Notes.] 3

 

7.

It agrees to provide the Issuer, the Trustee, the Collateral Manager and, any
relevant intermediary or other agent of the Issuer any information or
documentation, to correct and update such information and to take such action
that is required under the Tax Account Reporting Rules and/or to avoid the
imposition of tax under FATCA ("Holder Reporting Obligations"), and in the event
the holder fails to provide and update such information or take such actions or
in the event that such holder's ownership of any Notes would  otherwise

 

 

2 Include for Class A-1T Notes, Class A-1F Notes, Class A-2 Notes, Class B Notes
and Class C Notes only.

3 Include for Class A-1R Notes only.

 

B-2-4

--------------------------------------------------------------------------------

 

cause the Issuer (or its sole owner) to fail to achieve Tax Account Reporting
Rules Compliance, to the extent necessary to avoid an adverse effect on the
Issuer (or its sole owner) or any other holder as a result of such failure or
the holder's ownership of Notes, the Issuer will have the right to compel the
holder to sell its Notes, and, if such holder does not sell its Notes within 30
days after notice from the Issuer or an agent of the Issuer, to sell such Notes
at a public or private sale called and conducted in any manner permitted by law,
and to remit the net proceeds of such sale (taking into account, in addition to
other related costs and charges, any taxes incurred by the Issuer in connection
with such sale) to the holder as payment in full for such Notes and neither the
Issuer nor the Trustee will have any liability for any losses that may be
incurred by such holder as a result. It agrees that Issuerincluding, but not
limited to, a properly completed and executed "entity self-certification form"
or "individual self-certification form" (in the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/FATCA_Legislation.pdf)). It acknowledges
that the Issuer may provide such information and any other information
concerning its investment in the Notes to the Cayman Islands Tax Information
Authority, the IRS and any other relevant taxing authority. It acknowledges that
the Issuer has the right, hereunder, to compel any beneficial owner of an
interest in a Note that fails to comply with the foregoing requirements to sell
its interest in such Note, or to sell such interest on behalf of such owner
following the procedures and timeframe relating to Non-Permitted Holders
specified in Section 2.11(b) of the Indenture. The Issuer may also assign each
such Notes a separate CUSIP or CUSIPs number in the Issuer's sole
discretion.  In addition,  it agrees and represents that the(1) Issuer has the
right under the Indenture to (1) withhold from any holder or beneficial owner of
an interest in Notes that fails to comply with FATCA, and (2) the Issuer, the
Collateral Manager and/or the Trustee or their agents or representatives may (A)
provide any information and documentation provided to itthem in connection with
the Tax Account Reporting Rules regarding such Notes to the Cayman Islands Tax
Information Authority, the IRS and any other relevant tax authority. and (B)
take such other steps as they deem necessary or helpful for the Issuer to comply
with  the Tax Account Reporting Rules. It agrees to indemnify the Issuer and the
Trustee for all damages, costs and expenses that result from the failure of it
to take the actions required of it herein in connection with the Tax Account
Reporting Rules.

 

8.

It agrees not to seek to commence in respect of the Issuer or the Co-Issuer, or
cause the  Issuer or the Co-Issuer to commence, a bankruptcy, reorganization,
arrangement, insolvency, winding up, moratorium or liquidation proceeding, or
other proceedings under Cayman Islands, U.S. federal or state bankruptcy or
similar laws, before a year and a day has elapsed since the payment in full to
the holders of the Notes issued pursuant to the Indenture or, if longer, the
applicable preference period (plus one day) then in effect.

 

 

9.

[It agrees that (x) it is not and will not be treated as a partnership, grantor
trust or S corporation for United States Federal income tax purposes (a
"Flowthrough Entity"), or (y) if it is at the time it becomes a Flowthrough
Entity less than 40% of the assets of such Flowthrough Entity are represented,
directly or indirectly, by the Class A-1R Notes (each person that is described
in, and makes the representation in either clause (x) or (y), a "Direct Tax
Owner"). Further, each purchaser, beneficial owner and subsequent transferee of
a Class A-1R Note agrees that no transfer of the Class A-1R Notes will be
effective, and the Issuer

 

 

B-2-5

--------------------------------------------------------------------------------

 

shall not recognize any such transfer of a Class A-1R Note, if, (a) the Class
A-1R Note is transferred on an established securities market, (b) the Class A-1R
Note is transferred on a secondary market (or substantial equivalent thereof)
within the meaning of section 7704(b) of the Code, or (c) as a result of such
transfer, there would be more than 28 Direct Tax Owners of Class A-1R Notes in
the aggregate or such transfer would otherwise cause the Issuer to be treated as
a publicly traded partnership as defined in Section 7704(b) of the Code.

 

9.

It represents that, if it is not a United States Person, it is not, and will not
be, a member of an "expanded group" (within the meaning of the Section 385
Rules) that includes a domestic corporation (as determined for U.S. federal
income tax purposes) if (i) the Issuer is an entity disregarded as separate from
such domestic corporation for U.S. federal income tax purposes or (ii) the
Issuer is either (A) a "controlled partnership" (within the meaning of the
Section 385 Rules) with respect to such expanded group and such domestic
corporation is an "expanded group partner" (within the meaning of the Section
385 Rules) with respect to the Issuer or (B) disregarded as separate from an
entity that is a controlled partnership with respect to such expanded group and
in  which such domestic corporation is an "expanded group partner"; provided
that it may acquire Secured Notes in violation of this restriction if it
provides the Issuer with an opinion of nationally recognized tax counsel
experienced in such matters reasonably acceptable to the Issuer to the effect
that the acquisition or transfer of Secured Notes will not cause such Secured
Notes to be treated as equity pursuant to Section 385 of the Code and the
Section 385 Rules.

 

 

10.

It acknowledges that it may be subject to U.S. federal withholding tax with
respect to payments on a Secured Note if it is not a United States Person,
unless either (i) it is not (A) a bank (or an entity affiliated with a bank)
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within  the meaning of Section 881(c)(3)(A) of
the Code), (B) a 10-percent shareholder (within the meaning of section
871(h)(3)(B)) of the issuer of the Notes (as determined for U.S. federal income
tax purposes), or (C) a controlled foreign corporation within the meaning of
Section 957(a) of the Code that is related to the issuer of the Notes (as
determined for U.S. federal income tax purposes) within the meaning of Section
881(c)(3)(C) of the Code, (ii) it has provided an IRS Form W-8BEN, W-8BEN-E or
W- 8IMY (or successor form) certifying that it is a Person that is (or the
Persons for which it is acting as an intermediary are) eligible for benefits
under an income tax treaty with the United States that eliminates U.S. federal
income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, or (iii) it has provided an IRS Form W-8ECI
(or successor form) representing that all payments received or to be received by
it from the Issuer are effectively connected with the conduct of trade or
business in the United States by the beneficial owner.

 

 

11.

10. It agrees that this Note and any derivative interest in this Note may not be
traded on or through (x) an established securities market or (y) a secondary
market (or the substantial equivalent thereof).]41

 

 

 

41 Include for Class A-1RR-R Notes only.

 

B-2-6

--------------------------------------------------------------------------------

 

 

12.

11. To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to the
Trustee, impose additional transfer restrictions on the Notes to comply with the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance.

 

 

13.

12. It agrees to be subject to the Bankruptcy Subordination Agreement.

 

 

14.

13. It is not a member of the public in the Cayman Islands.

 

 

15.

14. It understands that the Co-Issuers, the Trustee, the Collateral
Administrator, the Collateral Manager and Natixis and their respective counsel
will rely upon the accuracy and truth of the foregoing representations, and it
hereby consents to such reliance.

 

 

B-2-7

--------------------------------------------------------------------------------

 

Name of Purchaser:

Dated:

 

 

 

By:

Name:

Title:

 

Aggregate principal amount of Class [          ] Notes: U.S.$                  

Purchase price (% of par) for Class [          ] Notes:                   

Taxpayer identification number:

 

Address for notices:

Wire transfer information for payments:

 

Bank:

 

Address:

 

Bank ABA#:

 

Account #:

Telephone:

FAO:

Facsimile:

Attention:

Attention:

 

Denominations of certificates (if more than one): Registered name:

 

cc:

Garrison Funding 20162018-2 Ltd.

c/o  MaplesFS Limited

P.O. Box 1093, Boundary Hall Cricket Square

George Town, Grand Cayman KY1-1102

Cayman Islands

Attention:  The Directors

Garrison Funding 20162018-2 LLC c/o  Puglisi  & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

B-2-8

--------------------------------------------------------------------------------

 

Garrison Funding 20162018-2 LLC

c/o  Puglisi  & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

 

ACCEPTED AND AGREED

GARRISON FUNDING 20162018-2 LTD.

By                                                        

Name:

Title:

 

 

B-2-9

--------------------------------------------------------------------------------

 

EXHIBIT B-3

 

FORM OF TRANSFEROR CERTIFICATE FOR TRANSFER OF REGULATION S GLOBAL SECURED NOTE
OR CERTIFICATED SECURED NOTE TO RULE 144A GLOBAL SECURED NOTE

 

Deutsche Bank Trust Company Americas, as Trustee

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, Florida, 32256

Attention: Transfer Unit

 

 

Re:

Garrison Funding 20162018-2 Ltd. (the "Issuer"), Garrison Funding 20162018-2 LLC
(the "Co-Issuer" and together with the Issuer, the "Co-Issuers"); Class [A-
1T][A-1FT-R][A-2-R][B][CB-R] Notes due 20272029 (the "Notes")

 

Reference is hereby made to the Indenture dated as of September 29, 2016 (as
amended by the supplemental indenture dated as of October 18, 2018, the
"Indenture") among the Co-Issuers and Deutsche Bank Trust Company Americas, as
Trustee. Capitalized terms used but not  defined herein shall have the meanings
given to them in the Indenture.

This letter relates to   U.S. $Aggregate  Outstanding Amount of Notes  which are
held in the form of a [Regulation S Global Secured Note representing Class
[A-1T][A-1FT- R][A-2-R][B][CB-R] Notes with DTC] [Certificated Secured Class
[A-1T][A-1FT-R][A-2- R][B][CB-R] Note] in the name of (the "Transferor") to
effect the transfer of the Notes in exchange for an equivalent beneficial
interest in a Rule 144A Global Class [A- 1T][A-1FT-R][A-2-R][B][CB-R] Note.

In connection with such transfer, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred to (the "Transferee")
in accordance with (i) the transfer restrictions set forth in the Indenture and
the Offering Circular relating to such Notes and (ii) Rule 144A under the United
States Securities Act of 1933, as amended, and it reasonably believes that the
Transferee is purchasing the Notes for its own account, is both (a) a Qualified
Purchaser or a corporation, partnership, limited liability company or other
entity (other than a trust) each shareholder, partner, member or other equity
owner of which is a Qualified Purchaser and (b) a Qualified Institutional Buyer
and is obtaining such beneficial interest in a transaction meeting the
requirements of Rule 144A and in accordance with any applicable securities laws
of any state of the United States or any other jurisdiction.

The Transferor understands that the Co-Issuers, the Trustee and their respective
counsel will rely upon the accuracy and truth of the foregoing representations,
and the Transferor hereby consents to such reliance.

 



B-3-1

--------------------------------------------------------------------------------

 

(Name of Transferor)

 

 

By:

 

 

Name:

 

Title:

 

 

B-3-2

--------------------------------------------------------------------------------

 

 

Dated:

___________,  ____

 

cc:

Garrison Funding 20162018-2 Ltd. c/o  MaplesFS Limited

P.O. Box 1093, Boundary Hall Cricket Square

George Town, Grand Cayman KY1-1102

Cayman Islands Attention:  The Directors

Garrison Funding 20162018-2 LLC c/o  Puglisi  & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

 

 

B-3-3

--------------------------------------------------------------------------------

 

EXHIBIT B-4

 

FORM OF PURCHASER REPRESENTATION LETTER FOR CERTIFICATED SUBORDINATED NOTES

 

[DATE]

 

Deutsche Bank Trust Company Americas, as Trustee

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, Florida, 32256

Attention: Transfer Unit

 

Re: Garrison Funding 20162018-2 Ltd. (the "Issuer"); Subordinated Notes

Reference is hereby made to the Indenture, dated as of September 29, 2016, among
the Issuer, Garrison Funding 20162018-2 LLC, as Co-Issuer and Deutsche Bank
Trust Company Americas, as Trustee (as amended by the supplemental indenture
dated as of October 18, 2018, the "Indenture"). Capitalized terms not defined in
this Certificate shall have the meanings ascribed to them in the final Offering
Circular of the Issuer or the Indenture.

This  letter  relates to U.S.$     Aggregate  Outstanding  Amount of
Subordinated Notes (the "Subordinated Notes") in the form of one or more
certificated Subordinated Notes to effect the transfer of the Subordinated Notes
to      (the "Investor").

The Investor, intending to be legally bound, hereby subscribes to acquire the
aggregate principal amount of Notes set forth on the signature page hereto, at a
purchase price (expressed as a percentage of par) for such Notes set forth on
the signature page hereto. Such acquisition shall  occur  on  [
   ].  [This  subscription  by  the Investor is irrevocable except as indicated
under the caption "Important information regarding offers and sales of the
Offered Securities" in the Second Preliminary Offering Circular dated September
13, 2016, relating to the offering by the Co-Issuers of certain notes described
therein. The Investor understands and agrees that the Issuer reserves the right
to accept or reject, or revoke any acceptance of, this subscription for the
Notes, in whole or in part, any time prior to the Closing Date.]1

The Investor hereby represents, warrants and covenants for the benefit of the
Issuer and its counsel that it is:

(a)(PLEASE CHECK ONLY ONE)

 

 

 

1 Insert for Notes purchased on the Closing Date.

 

B-4-1

--------------------------------------------------------------------------------

 

 

          

a "qualified institutional buyer" as defined in Rule 144A under the United
States Securities Act of 1933, as amended (the "Securities Act"), who is also a
Qualified Purchaser or a corporation, partnership, limited liability company or
other entity (other than a trust) each shareholder, partner, member or other
equity owner of which is a Qualified Purchaser and is acquiring the Subordinated
Notes in reliance on the exemption from Securities Act registration provided by
Rule 144A thereunder; or

 

 

 

          

an institutional "accredited investor" as defined in Rule 501(a)(1), (2), (3) or
(7) under  the Securities Act who is also a Qualified Purchaser or a
corporation, partnership, limited liability company or other entity (other than
a trust) each shareholder, partner, member or other equity owner of which is a
Qualified Purchaser; and

 

 

 

(b)

acquiring the Subordinated Notes for its own account (and not for the account of
any other Person) in a minimum denomination of U.S.$250,000 and in integral
multiples of U.S.$1.00 in excess thereof.

 

The Investor further represents, warrants and agrees as follows:

 

 

1.

It understands that the Subordinated Notes have not been and will not be
registered under the Securities Act, and, if in the future it decides to offer,
resell, pledge or otherwise transfer the Subordinated Notes, such Subordinated
Notes may be offered, resold, pledged or otherwise transferred only in
accordance with the provisions of the Indenture and the legends on such
Subordinated Notes, including the requirement for written certifications. In
particular, it understands that the Subordinated Notes may be transferred only
to a United States person (as defined in Section 7701(a)(30) of the Code) that
is either (a) a "qualified purchaser" (as defined in the Investment Company Act
of 1940, as amended (the "Investment Company Act")) or (b) a corporation,
partnership, limited liability company or other entity (other than a trust) each
shareholder, partner, member or other equity owner of which is a Qualified
Purchaser and in the case of (a) and (b) above that is either (i) a "qualified
institutional  buyer" as defined in Rule 144A under the Securities Act who
purchases such Subordinated Notes in reliance on the exemption from Securities
Act registration provided by Rule 144A thereunder or (ii) an institutional
"accredited investor" as defined in Rule 501(a)(1), (2), (3)  or (7) under the
Securities Act. It acknowledges that no representation is made as to the
availability of any exemption under the Securities Act or any state securities
laws for resale  of the Subordinated Notes.

 

 

2.

In connection with its purchase of the Subordinated Notes: (i) none of the
Co-Issuers, Natixis, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective affiliates is acting as a fiduciary or
financial or investment adviser for it; (ii) it is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Co-Issuers, Natixis, the Collateral Manager,
the Trustee, the Collateral Administrator or any of their respective affiliates;
(iii) it has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary  and  not  upon  any  view  expressed  by  the  Co-Issuers,  Natixis,  the  Collateral

 

 

B-4-2

--------------------------------------------------------------------------------

 

Manager, the Trustee, the Collateral Administrator or any of their respective
affiliates; (iv) it will hold and transfer at least the minimum denomination of
such Subordinated Notes; (v) it was not formed for the purpose of, and is not
operated for the purpose of, holding or investing in the Subordinated Notes or
any other securities of the Issuer; and (vi) it is a sophisticated investor and
is purchasing the Subordinated Notes with a full understanding of all of the
terms, conditions and risks thereof, and it is capable of assuming and willing
to assume those risks; provided that any purchaser or transferee of Notes, which
purchaser or transferee is any of (I) the Collateral Manager, (II) an Affiliate
of the Collateral Manager  or

(III) a fund or account managed by the Collateral Manager (or any of its
Affiliates) as to which the Collateral Manager (or such Affiliate) has
discretionary voting authority, in each case shall not be required or deemed to
make the representations set forth in clauses (i), (ii) and (iii) above with
respect to the Collateral Manager.

 

3.

In connection with its purchase of the Subordinated Notes: (i) it is (A) a
"qualified purchaser" for purposes of Section 3(c)(7) of the Investment Company
Act or (B) a corporation, partnership, limited liability company or other entity
(other than a trust) each shareholder, partner, member or other equity owner of
which is a Qualified Purchaser and in the case of (A) and (B) above that is
either (1) a "qualified institutional buyer" as defined in Rule 144A under the
Securities Act who purchases such Subordinated Notes in reliance on the
exemption from Securities Act registration provided by Rule 144A thereunder or
(2) an institutional "accredited investor" as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act; (ii) it is acquiring the Subordinated Notes
as principal solely for its own account for investment and not with a view to
the resale, distribution or other disposition thereof in violation of the
Securities Act; (iii) it is not a (A) partnership, (B) common trust fund, or (C)
special trust, pension, profit sharing or other retirement trust fund or plan in
which the partners, beneficiaries or participants may designate the particular
investments to be made; (iv) it agrees that it shall not hold any Subordinated
Notes for the benefit of any other Person, that it shall at all times be the
sole beneficial owner thereof for purposes of the Investment Company Act and all
other purposes and that it shall not sell participation interests in the
Subordinated Notes or enter into any other arrangement pursuant to which any
other Person shall be entitled to a beneficial interest in the distributions on
the Subordinated Notes; (v) it is acquiring its interest in the Subordinated
Notes for its own account; and (vi) it will hold and transfer at least the
minimum denomination of the Subordinated Notes and provide notice of the
relevant transfer restrictions to subsequent transferees.

 

 

4.

It represents and warrants (1) it will provide a certificate disclosing whether
or not, for so long as it holds such Notes or an interest therein, it is, or is
acting on behalf of, a Benefit Plan Investor, (2) it will provide a certificate
disclosing whether or not, for so long as it holds   such Notes or an interest
therein, it is a Controlling Person and (3) that (a) if it is, or is acting on
behalf of, a Benefit Plan Investor, its acquisition, holding and disposition of
such Notes will not constitute or result in a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, and (b) if it is a
governmental, church, non-U.S. or  other plan, (i) it is not, and for so long as
it holds such Notes or interest therein will not be,

 

 

B-4-3

--------------------------------------------------------------------------------

 

subject to any Similar Law and (ii) its acquisition, holding and disposition of
such Notes do not and will not constitute or result in a non-exempt violation of
any Other Plan Law.1

It acknowledges and agrees that all of the assurances given by it in
certifications required by the Indenture as to its status under the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") are correct and are
for the benefit of the Issuer, the Trustee, the Collateral Administrator,
Natixis and the Collateral Manager. It agrees and acknowledges  that none of
Issuer or the Trustee will recognize any transfer of the Subordinated Notes if
such transfer may result in 25% or more of the value of the Subordinated Notes
being held  by Benefit Plan Investors, as defined in Section 3(42) of ERISA. For
purposes of making the 25% determination, the value of any equity interests held
by a Person (other than a Benefit Plan Investor) who has discretionary authority
or control with respect to the assets of the entity or any Person who provides
investment advice for a fee (direct or indirect) with  respect to such assets,
or any affiliate of any such Person (each, a "Controlling Person"), is
disregarded.  An "affiliate" of a Person includes any Person, directly or
indirectly through  one or more intermediaries, controlling, controlled by or
under common control with the Person, and "control" with respect to a Person
other than an individual means the power to exercise a controlling influence
over the management or policies of such Person. It further agrees and
acknowledges that the Issuer has the right, under the Indenture, to compel any
beneficial owner of a Subordinated Note who has made or has been deemed to make
a prohibited transaction, Benefit Plan Investor, Controlling Person, Similar Law
or Other Plan Law representation that is subsequently shown to be false or
misleading or whose ownership otherwise causes a violation of the 25% Limitation
to sell its interest in such Subordinated Note, or may sell such interest on
behalf of such owner.

 

5.

It will treat its Subordinated Notes as equity in the Issuer for United States
federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.

 

 

6.

It is a "United States person" within the meaning of Section 7701(a)(30) of the
Code, and a properly completed and signed Internal Revenue Service Form W-9 (or
applicable successor form) is attached hereto. It understands and acknowledges
that failure to provide the Issuer or the Trustee with the applicable tax
certifications or the failure to comply with its Holder Tax Obligations or
otherwise cause the Issuer to fail to comply with Tax Account Reporting  Rules
may result in withholding or back-up withholding from payments to it in respect
of the Subordinated Notes.

 

 

7.

It agrees to provide the Issuer, the Trustee, the Collateral Manager and, any
relevant intermediary or other agent of the Issuer any information or
documentation, to correct and update such information and to take such action
that is required under the Tax Account Reporting Rules and/or to avoid the
imposition of tax under FATCA ("Holder Tax Obligations"), and in the event the
holder fails to provide and update such information or  take such actions or in
the event that such holder's ownership of any Subordinated Notes would otherwise
cause the Issuer (or its sole owner) to fail to achieve Tax Account Reporting
Rules Compliance, to the extent necessary to avoid an adverse effect on the
Issuer (or its sole
owner)  or  any  other  holder  as  a  result  of  such  failure  or  the  holder's  ownership    
of

 

 

1 NTD: To be updated by ERISA team.

 

B-4-4

--------------------------------------------------------------------------------

 

Subordinated Notes, the Issuer will have the right to compel the holder to sell
its Subordinated Notes, and, if such holder does not sell its Subordinated Notes
within 30 days after notice from the Issuer or an agent of the Issuer, to sell
such Subordinated Notes at a public or private sale called and conducted in any
manner permitted by law, and to remit the net proceeds of such sale (taking into
account, in addition to other related costs and charges, any taxes incurred by
the Issuer in connection with such sale) to the holder as payment in full for
such Subordinated Notes and neither the Issuer nor the Trustee will have any
liability for any losses that may be incurred by such holder as a result.  It
agrees that Issuerincluding,  but not limited to, a properly completed and
executed "entity self-certification form" or "individual self-certification
form" (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/FATCA_Legislation.pdf)). It acknowledges that the
Issuer may provide such information and any other information concerning its
investment in the Notes to the Cayman Islands Tax Information Authority, the IRS
and any other relevant taxing authority. It acknowledges that the Issuer has the
right, hereunder, to compel any beneficial owner of an interest in a Note that
fails to comply with the foregoing requirements to sell its interest in such
Note, or to sell such interest on behalf of such owner following the procedures
and timeframe relating to Non-Permitted Holders specified in Section 2.11(b) of
the Indenture. The Issuer may also assign each such Subordinated Notes a
separate CUSIP or CUSIPs number in the Issuer's sole discretion. In addition, it
agrees and represents that the(1) Issuer has the right under the Indenture to
(1) withhold from any holder or beneficial owner of an interest in Subordinated
Notes that fails to comply with FATCA, and (2) the Issuer, the Collateral
Manager and/or the Trustee or their agents or representatives may (A) provide
any information and documentation provided to itthem in connection with the Tax
Account Reporting Rules regarding such Subordinated Notes to the Cayman Islands
Tax Information Authority, the IRS and any other relevant tax authority. and (B)
take such other steps as they deem necessary or helpful for the Issuer to comply
with the Tax Account Reporting Rules. It agrees to indemnify the Issuer and the
Trustee for all damages, costs and expenses that result from the failure of it
to take the actions required of it herein in connection with the Tax Account
Reporting Rules.

 

8.

It agrees not to seek to commence in respect of the Issuer or the Co-Issuer, or
cause the  Issuer or the Co-Issuer to commence, a bankruptcy, reorganization,
arrangement, insolvency, winding up, moratorium or liquidation proceeding, or
other proceedings under Cayman Islands, U.S. federal or state bankruptcy or
similar laws, before a year and a day has elapsed since the payment in full to
the holders of the Notes issued pursuant to the Indenture or, if longer, the
applicable preference period (plus one day) then in effect.

 

 

9.

It agrees that (x) it is not and will not be treated as a partnership, grantor
trust or S corporation for United States Federal income tax purposes (a
"Flowthrough Entity"), or (y) if it is at the time it becomes a Flowthrough
Entity less than 40% of the assets of such Flowthrough Entity are represented,
directly or indirectly, by the Subordinated Notes (each person that is described
in, and makes the representation in either clause (x) or (y), a "Direct Tax
Owner"). Further, each purchaser, beneficial owner and subsequent transferee of
a Subordinated Note agrees that no transfer of the Subordinated Notes will be
effective, and
the  Issuer  shall  not  recognize  any  such  transfer  of  a  Subordinated  Note,  if,  (a)      the

 

 

B-4-5

--------------------------------------------------------------------------------

 

Subordinated Note is transferred on an established securities market, (b) the
Subordinated Note is transferred on a secondary market (or substantial
equivalent thereof) within the meaning of section 7704(b) of the Code, or (c) as
a result ofi) such transfer, results in there would bebeing more than 7095
Direct Tax Owners of the Subordinated Notes in the aggregate or such transfer
would otherwise cause the Issuer to be treated as a publicly traded partnership
as defined in Section 7704(b) of the Code.

 

10.

or (ii) the Subordinated It agrees that this Note and any derivative interest in
this Note may not be tradedis transferred on or through (xA) an established
securities market or (yB) a secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704(b) of the Code (and the Treasury
Regulations thereunder).

 

 

10.

It agrees to deliver to any transferee, with a copy to the Trustee, prior to the
transfer of the Subordinated Notes (or any interest therein), a properly
completed certificate, in a form reasonably acceptable to the transferee and the
Trustee, stating, under penalty of perjury, the transferor's United States
taxpayer identification number and that the transferor is not a foreign person
within the meaning of Section 1446(f)(2) of the Code (such certificate, a
"Non-Foreign Status Certificate"). It acknowledges that the failure to provide a
Non-Foreign Status Certificate to the transferee may result in withholding on
the amount realized on its disposition of a Subordinated Note.

 

 

11.

To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to the
Trustee, impose additional transfer restrictions on the Subordinated Notes to
comply with the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 and other similar laws
or regulations, including, without limitation, requiring each transferee of a
Subordinated Note to make representations to the Issuer in connection with such
compliance.

 

 

12.

It agrees to be subject to the Bankruptcy Subordination Agreement.

 

 

13.

It is not a member of the public in the Cayman Islands.

 

 

14.

It understands that the Co-Issuers, the Trustee, the Collateral Administrator,
the Collateral Manager and Natixis and their respective counsel will rely upon
the accuracy and truth of the foregoing representations, and it hereby consents
to such reliance.

 

 

15.

It will provide the Issuer or its agents with such information and documentation
that may be required for the Issuer to achieve AML Compliance and shall update
or replace such information or documentation, as may be necessary (the "Holder
AML Obligations").

 

 

B-4-6

--------------------------------------------------------------------------------

 

Name of Purchaser:

Dated:

 

 

 

By:

Name:

Title:

 

Aggregate principal amount of Subordinated Notes: U.S.$                  

Purchase price (% of par) for Subordinated Notes:                   

Taxpayer identification number:

 

Address for notices:

Wire transfer information for payments:

 

Bank:

 

Address:

 

Bank ABA#:

 

Account #:

Telephone:

FAO:

Facsimile:

Attention:

Attention:

 

Denominations of certificates (if more than one):

Registered name:

 

cc:

Garrison Funding 20162018-2 Ltd. c/o  MaplesFS Limited

P.O. Box 1093, Boundary Hall Cricket Square

George Town, Grand Cayman KY1-1102

Cayman Islands Attention:  The Directors

 

 



B-4-7

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED

GARRISON FUNDING 20162018-2 LTD.

 

 

By:

 

Name:

Title:

 

 

 

B-4-8

--------------------------------------------------------------------------------

 

EXHIBIT B-5

 

FORM OF ERISA CERTIFICATE

 

The purpose of this Benefit Plan Investor Certificate (this "Certificate") is,
among other things, to (i) endeavor to ensure that less than 25% of the value of
the Subordinated Notes issued by Garrison Funding 20162018-2 Ltd. (the "Issuer")
is held by (a) an employee benefit plan that is subject to the fiduciary
responsibility provisions of Title I of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"), (b) a plan that is subject to Section 4975 of
the Internal Revenue Code of 1986 (the "Code") or (c) any entity whose
underlying assets include "plan assets" by reason of any such employee benefit
plan's or plan's investment in the entity (collectively, "Benefit Plan
Investors"), (ii) obtain from you certain representations and agreements and
(iii) provide you with certain related information with respect to your
acquisition, holding or disposition of the Subordinated Notes. By signing this
Certificate, you agree to be bound by its terms.

Please be aware that the information contained in this Certificate is not
intended to constitute advice and the examples given below are not intended to
be, and are not, comprehensive. You should contact your own counsel if you have
any questions in completing this Certificate. Capitalized terms not defined in
this Certificate shall have the meanings ascribed to them in the Indenture.

Please review the information in this Certificate and check the box(es) that are
applicable to you.

If a box is not checked, you are agreeing that the applicable Section does not,
and will not, apply to you.

 

1.

Employee Benefit Plans Subject to ERISA or the Code. We, or the entity on whose
behalf we are acting, are an "employee benefit plan" within the meaning of
Section 3(3) of ERISA that is subject to the fiduciary responsibility provisions
of Title I of ERISA or a "plan" within the meaning of Section 4975(e)(1) of the
Code that is subject to Section 4975 of the Code.

 

Examples: (i) tax qualified retirement plans such as pension, profit sharing and
section 401(k) plans, (ii) welfare benefit plans such as accident, life and
medical plans, (iii) individual retirement accounts or "IRAs" and "Keogh" plans
and (iv) certain tax-qualified educational and savings trusts.

 

2.

Entity Holding Plan Assets. We, or the entity on whose behalf we are acting, are
an entity or fund whose underlying assets include "plan assets" by reason of a
Benefit Plan Investor's investment in such entity.

 

Examples: (i) an insurance company separate account, (ii) a bank collective
trust fund and (iii) a hedge fund or other private investment vehicle where 25%
or more of the value of any class of its equity is held by Benefit Plan
Investors.

 

B-5-1

--------------------------------------------------------------------------------

 

If you check Box 2, please indicate the maximum percentage of the entity or fund
that will constitute "plan assets" for purposes of Title I of ERISA or Section
4975 of the Code: %.

An entity or fund that cannot provide the foregoing percentage hereby
acknowledges that for purposes of determining whether Benefit Plan Investors own
less than 25% of the value of the Subordinated Notes issued by the Issuer, 100%
of the assets of the entity or fund will be treated as "plan assets."

ERISA and the regulations promulgated thereunder are technical. Accordingly, if
you have any question regarding whether you may be an entity described in this
Section 2, you should consult with your counsel.

3.

Insurance Company General Account. We, or the entity on whose behalf we
are  acting, are an insurance company purchasing the Subordinated Notes with
funds from our or their general account (i.e., the insurance company's corporate
investment portfolio), whose assets, in whole or in part, constitute "plan
assets" under Section 401(c) of ERISA for purposes of 29 C.F.R. Section
2510.3-101 as modified by Section 3(42) of ERISA (the "Plan Asset Regulations").

 

If you check Box 3, please indicate the maximum percentage of the insurance
company general account that will constitute "plan assets" under Section 401(c)
of ERISA for purposes of conducting the 25% test under the Plan Asset
Regulations:     %.  IF YOU DO NOT INCLUDE ANY PERCENTAGE IN THE BLANK SPACE,
YOU WILL BE COUNTED AS IF YOU FILLED IN 100% IN THE BLANK SPACE.

 

4.

None of Sections (1) Through (3) Above Apply. We, or the entity on whose behalf
we are acting, are a person that does not fall into any of the categories
described in  Sections (1) through (3) above. If, after the date hereof, any of
the categories described in Sections (1) through (3) above would apply, we will
promptly notify the Issuer and the Trustee of such change.

 

 

5.

No Prohibited Transaction. If we checked any of the boxes in Sections (1)
through (3) above, we represent, warrant and agree that our acquisition, holding
and disposition of the Subordinated Notes do not and will not constitute or give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

 

 

6.

Not Subject to Similar Law and No Violation of Other Plan Law. If we are a
governmental, church, non-U.S. or other plan, we represent, warrant and agree
that (a) we  are not subject to any federal, state, local non-U.S. or other law
or regulation that could cause the underlying assets of the Issuer to be treated
as assets of the investor in any Note (or interest therein) by virtue of its
interest and thereby subject the Issuer or the Collateral Manager (or other
persons responsible for the investment and operation of the Issuer's assets) to
laws or regulations that are similar to the prohibited transaction provisions of
Section 406 of ERISA or Section 4975 of the Code, and (b) our acquisition,
holding and disposition of  the Subordinated Notes do not and will not
constitute or give rise to a non-exempt violation of any law or regulation that
is substantially similar to the prohibited transaction provisions of Section 406
of ERISA or Section 4975 of the Code.

 

 

B-5-2

--------------------------------------------------------------------------------

 

 

7.

Controlling Person.  We are, or we are acting on behalf of any of:  (i) the
Trustee, (ii)  the Collateral Manager, (iii) any person that has discretionary
authority or control with respect to the assets of the Issuer, (iv) any person
who provides investment advice for a fee (direct or indirect) with respect to
such assets or (v) any "affiliate" of any of the above persons. "Affiliate"
shall have the meaning set forth in the Plan Asset Regulations. Any of the
persons described in the first sentence of this Section 7 is referred to in this
Certificate as a "Controlling Person."

 

Note: We understand that, for
purposes  of  determining  whether  Benefit  Plan  Investors hold less than 25%
of the value of the Subordinated Notes, the value of any Subordinated Notes held
by Controlling Persons (other than Benefit Plan Investors) are required to be
disregarded.

 

Compelled Disposition.  We acknowledge and agree that:

 

(i)

if any representation that we made hereunder is subsequently shown to be false
or misleading or our beneficial ownership otherwise causes a violation of the
25% Limitation, the Issuer shall, promptly after such discovery (or upon notice
from the Trustee if the Trustee makes the discovery (who, in each case, agree to
notify the Issuer of such discovery, if any)), send notice to us demanding that
we transfer our interest to a person that is not a Non-Permitted ERISA Holder
within 1410 days after the date of such notice;

 

 

(ii)

if we fail to transfer our Subordinated Notes, the Issuer shall have the right,
without further notice to us, to sell our Subordinated Notes or our interest in
the Subordinated Notes, to a purchaser selected by the Issuer that is not a
Non-Permitted ERISA Holder on such terms as the Issuer may choose;

 

 

(iii)

the Issuer may select the purchaser by soliciting one or more bids from one or
more brokers or other market professionals that regularly deal in securities
similar to the Subordinated Notes and sell such securities to the highest such
bidder. However, the Issuer may select a purchaser by any other means determined
by it in its sole discretion;

 

 

(iv)

by our acceptance of an interest in the Subordinated Notes, we agree to
cooperate with the Issuer to effect such transfers;

 

 

(v)

the proceeds of such sale, net of any commissions, expenses and taxes due in
connection with such sale shall be remitted to us; and

 

 

(vi)

the terms and conditions of any sale under this sub-section shall be determined
in the sole discretion of the Issuer, and the Issuer shall not be liable to us
as a result of any such sale or the exercise of such discretion.

 

Required Notification and Agreement. We hereby agree that we (a) will inform the
Trustee of any proposed transfer by us of all or a specified portion of the
Subordinated Notes and (b) will not initiate any such transfer after we have
been informed by the Issuer or the Transfer Agent in writing that such transfer
would cause the 25% Limitation to be exceeded. We hereby agree and acknowledge
that after the Trustee effects any permitted transfer of Subordinated Notes
owned by us to a Benefit Plan Investor or a Controlling Person or receives
notice of any such permitted

 

B-5-3

--------------------------------------------------------------------------------

 

change of status, the Trustee shall include such Subordinated Notes in future
calculations of the 25% Limitation made pursuant hereto unless subsequently
notified that such Subordinated Notes (or such portion), as applicable, would no
longer be deemed to be held by Benefit Plan Investors or Controlling Persons.

 

8.

Continuing Representation; Reliance. We acknowledge and agree that the
representations contained in this Certificate shall be deemed made on each day
from the date we make such representations through and including the date on
which we dispose of our interests in the Subordinated Notes. We understand and
agree that the information supplied in this  Certificate will be used and relied
upon by the Issuer and the Trustee to determine that Benefit Plan Investors own
or hold less than 25% of the value of the Subordinated Notes upon any subsequent
transfer of the Subordinated Notes in accordance with the Indenture.

 

 

9.

Further Acknowledgement and Agreement. We acknowledge and agree that (i) all of
the assurances contained in this Certificate are for the benefit of the Issuer,
the Trustee, Natixis and the Collateral Manager as third party beneficiaries
hereof, (ii) copies of this Certificate and any information contained herein may
be provided to the Issuer, the Trustee, Natixis, the Collateral Manager,
affiliates of any of the foregoing parties and to each of the foregoing parties'
respective counsel for purposes of making the determinations described above and
(iii) any acquisition or transfer of the Subordinated Notes by us that is not in
accordance with the provisions of this Certificate shall be null and void from
the beginning, and of no legal effect.

 

 

B-5-4

--------------------------------------------------------------------------------

 

 

10.

Future Transfer Requirements.

 

Transferee Letter and its Delivery. We acknowledge and agree that we may not
transfer any Subordinated Notes to any person unless the Trustee has received a
certificate substantially in the form of this Certificate. Any attempt to
transfer  in violation of this section will be null and void from the beginning,
and of no legal effect.

Note: Unless you are notified otherwise, the name and address of the Trustee is
as follows: Deutsche Bank Trust Company Americas, as Trustee

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

DB Services Americas, Inc. 5022 Gate Parkway, Suite 200

Jacksonville, Florida, 32256 Attention: Transfer Unit

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate.

[Insert Purchaser's Name]

 

By:

 

 

Name:

 

 

Title:

 

 

Dated:

 

 

 

This Certificate relates to U.S.$     of Subordinated Notes

 

B-5-5

--------------------------------------------------------------------------------

 

EXHIBIT B-6

 

FORM OF TRANSFEREE CERTIFICATE OF RULE 144A GLOBAL SECURED NOTE

 

Deutsche Bank Trust Company Americas, as Trustee

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, Florida, 32256

Attention: Transfer Unit

 

 

Re:

Garrison Funding 20162018-2 Ltd. (the "Issuer"), Garrison Funding 20162018-2 LLC
(the "Co-Issuer" and, together with the Issuer, the "Co-Issuers"); Class [A-
1T][A-1FT-R][A-2-R][B][CB-R] Notes due 20272029

 

 

Reference is hereby made to the Indenture, dated as of September 29, 2016 (as
amended by the supplemental indenture dated as of October 18, 2018, the
"Indenture") among the Co-Issuers and Deutsche Bank Trust Company Americas, as
Trustee. Capitalized terms used but not  defined herein shall have the meanings
given to them in the Indenture.

 

This  letter  relates to U.S.$   Aggregate  Outstanding  Amount  of  Class
[A-1T][A-1FT-R][A-2-R][B][CB-R] Notes (the "Notes"), which are to be transferred
to the undersigned transferee (the "Transferee") in the form of a Rule 144A
Global Secured Note of such Class pursuant to Section 2.5(f) of the Indenture.

 

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the "Securities Act") and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

 

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Co- Issuers and its counsel that it is a "qualified institutional
buyer" as defined in Rule 144A under the Securities Act, and is acquiring the
Notes in reliance on the exemption from Securities Act registration provided by
Rule 144A thereunder.

 

The Transferee further represents, warrants and agrees as follows:

 

1.In connection with the purchase of such Notes: (A) none of the Co-Issuers,
Natixis, the Collateral Manager, the Trustee, the Calculation Agent, the Paying
Agent, the Collateral Administrator or any of their respective Affiliates is
acting as a fiduciary or financial or investment adviser for the Transferee; (B)
the Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether

 

B-6-1

--------------------------------------------------------------------------------

 

written or oral) of the Co-Issuers, Natixis, the Collateral Manager, the
Trustee, the Calculation Agent, the Paying Agent, the Collateral Administrator
or any of their respective Affiliates other than any statements in the final
Offering Circular with respect to such Notes; (C) the Transferee has read and
understands the final Offering Circular for such Notes (including, without
limitation, the descriptions therein of the structure of the transaction in
which the Notes are  being issued and the risks to purchasers of the Notes); (D)
the Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisers to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Co-Issuers, Natixis, the
Collateral Manager, the Trustee, the Collateral Administrator or any of their
respective Affiliates; (E) the Transferee is both (x) a Qualified Institutional
Buyer that is not a broker-dealer which owns and invests on a discretionary
basis less than U.S.$25,000,000 in securities of issuers that are not affiliated
persons of the dealer and is not a plan referred to in paragraph (a)(1)(d) or
(a)(1)(e) of Rule 144A under the Securities Act or a trust fund referred to in
paragraph (a)(1)(f) of Rule 144A under the Securities Act that holds the assets
of such a plan, if investment decisions with respect to the plan are made by
beneficiaries  of the plan and (y) a "qualified purchaser" for purposes of
Section 3(c)(7) of the Investment Company Act or a corporation, partnership,
limited liability company or other entity (other than  a trust) each
shareholder, partner, member or other equity owner of which is a "qualified
purchaser"; (F) the Transferee is acquiring its interest in such Notes for its
own account; (G) the Transferee was not formed for the purpose of investing in
such Notes; (H) the Transferee understands that the Issuer may receive a list of
participants holding interests in the Notes from one or more book-entry
depositories; (I) the Transferee will hold and transfer at least the minimum
denomination of such Notes; (J) the Transferee is a sophisticated investor and
is purchasing the Notes with a full understanding of all of the terms,
conditions and risks thereof, and is capable of and willing to assume those
risks; (K) the Transferee will provide notice of the relevant transfer
restrictions to subsequent transferees; and (L) if the Transferee is not a U.S.
person, it is not acquiring any Note as part of a plan to reduce, avoid or evade
U.S. federal income tax.

 

2.It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future the Transferee decides to offer, resell,
pledge or otherwise transfer such Notes, such Notes may be offered, resold,
pledged or otherwise transferred only in accordance with the provisions of the
Indenture and the legend on such Notes. The Transferee acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. The
Transferee understands that neither of the Co-Issuers has been registered under
the Investment Company Act, and that the Issuer is exempt from registration as
such by virtue of Section 3(c)(7) of the Investment Company Act.

 

3.It will provide notice to each Person to whom it proposes to transfer any
interest in the Notes of the transfer restrictions and representations set forth
in Section 2.5 of the Indenture, including the Exhibits referenced therein.

 

B-6-2

--------------------------------------------------------------------------------

 

4.It represents, warrants and agrees that (a) if it is, or is acting on behalf
of, a Benefit Plan Investor, as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), its acquisition,
holding and disposition of such Notes will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended (the "Code"), and (b) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any Other Plan Law.

 

It further agrees and acknowledges that the Issuer has the right, under the
Indenture, to compel any beneficial owner of a Class A-1T Note, Class A-1FT-R
Note, Class A-2 Note, Class B-R Note or Class CB-R Note who has made or has been
deemed to make a prohibited transaction or Other Plan Law representation that is
subsequently shown to be false or misleading to sell its interest in the Class
A-1T Note, Class A-1FT-R Note, Class A-2 Note, Class B-R Note or Class CB-R
Note, or may sell such interest on behalf of such owner.

 

5.It agrees not to seek to commence in respect of the Issuer or the Co-Issuer,
or cause the Issuer or the Co-Issuer to commence, a bankruptcy, reorganization,
arrangement, insolvency, winding up, moratorium or liquidation proceeding, or
other proceedings under Cayman  Islands, U.S. federal or state bankruptcy or
similar laws, before a year and a day has elapsed since the payment in full to
the holders of the Notes issued pursuant to the Indenture or, if longer, the
applicable preference period (plus one day) then in effect.

 

6.It will treat its Notes as debt of the tax owner of the Issuer's equity (and
where the Issuer is treated as a partnership, as debt of the Issuer) for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.

 

7.It is (check if applicable) a "United States person" within the meaning   of
Section 7701(a)(30) of the Code, and a properly completed and signed Internal
Revenue Service Form W-9 (or applicable successor form) is attached    hereto;
or(check  if  applicable) not a "United States person" within the meaning of
Section 7701(a)(30) of the Code, and a properly completed and signed applicable
Internal Revenue Service Form W-8 (or applicable successor form) is attached
hereto. It understands and acknowledges that failure to provide the Issuer or
the Trustee with the applicable tax certifications or the failure to comply with
its Holder Tax Obligations or otherwise cause the Issuer to fail to comply with
Tax Account Reporting Rules may result in withholding or back-up withholding
from payments to it in respect of the Notes.

 

8.It agrees to provide the Issuer, the Trustee, the Collateral Manager and, any
relevant intermediary or other agent of the Issuer any information or
documentation, to correct and update such information and to take such action
that is required under the Tax Account Reporting Rules and/or to avoid the
imposition of tax under FATCA ("Holder Reporting Obligations"), and in the event
the holder fails to provide and update such information or take such actions or
in the event that such holder's ownership of any Notes would otherwise cause the
Issuer (or its sole owner) to fail to achieve Tax Account Reporting Rules
Compliance, to the extent necessary to avoid an adverse effect on the Issuer (or
its sole owner) or any other holder as a result of such failure or the holder's
ownership of Notes, the Issuer will have the right to compel the holder to sell
its Notes, and, if such holder does not sell its Notes within 30 days after

 

B-6-3

--------------------------------------------------------------------------------

 

notice from the Issuer or an agent of the Issuer, to sell such Notes at a public
or private sale called and conducted in any manner permitted by law, and to
remit the net proceeds of such sale (taking into account, in addition to other
related costs and charges, any taxes incurred by the Issuer in connection with
such sale) to the holder as payment in full for such Notes and neither the
Issuer nor the Trustee will have any liability for any losses that may be
incurred by such holder as a result. It agrees that Issuerincluding, but not
limited to, a properly completed and executed "entity self-certification form"
or "individual self-certification form" (in  the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/FATCA_Legislation.pdf)). It acknowledges
that the Issuer may provide such information and any other information
concerning its investment in the Notes to the Cayman Islands Tax Information
Authority, the IRS and any other relevant taxing authority. It acknowledges that
the Issuer has the right, hereunder, to compel any beneficial owner of an
interest in a Note that fails to comply with the foregoing requirements to sell
its interest in such Note, or to sell such interest on behalf of such owner
following the procedures and timeframe relating to Non- Permitted Holders
specified in Section 2.11(b) of the Indenture. The Issuer may also assign each
such Notes a separate CUSIP or CUSIPs number in the Issuer's sole discretion. In
addition, it agrees and represents that the(1) Issuer has the right under the
Indenture to (1) withhold from any holder or beneficial owner of an interest in
Notes that fails to comply with FATCA, and (2) the Issuer, the Collateral
Manager and/or the Trustee or their agents or representatives may (A) provide
any information and documentation provided to itthem in connection with the Tax
Account Reporting Rules regarding such Notes to the Cayman Islands Tax
Information Authority, the IRS and any other relevant tax authority. and (B)
take such other steps as they deem necessary or helpful for the Issuer to comply
with the Tax Account Reporting Rules. It agrees to indemnify the Issuer and the
Trustee for all damages, costs and expenses that result from the failure of it
to take the actions required of it herein in connection with the Tax Account
Reporting Rules.

 

9.It represents that, if it is not a United States Person, it is not, and will
not be, a member of an "expanded group" (within the meaning of the Section 385
Rules) that includes a domestic corporation (as determined for U.S. federal
income tax purposes) if (i) the Issuer is an entity disregarded as separate from
such domestic corporation for U.S. federal income tax purposes or (ii) the
Issuer is either (A) a "controlled partnership" (within the meaning of the
Section 385 Rules) with respect to such expanded group and such domestic
corporation is an "expanded group partner" (within the meaning of the Section
385 Rules) with respect to the Issuer or (B) disregarded as separate from an
entity that is a controlled partnership with respect to such expanded group and
in which such domestic corporation is an "expanded group partner"; provided that
it may acquire Secured Notes in violation of this restriction if it provides the
Issuer with an opinion of nationally recognized tax counsel experienced in such
matters reasonably acceptable to the Issuer to the effect that the acquisition
or transfer of Secured Notes will not cause such Secured Notes to be treated as
equity pursuant to Section 385 of the Code and the Section 385 Rules.

 

910.To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to the
Trustee, impose additional transfer restrictions on the Notes to comply with the
Uniting and Strengthening America by Providing

 

B-6-4

--------------------------------------------------------------------------------

 

Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 and
other similar laws or regulations, including, without limitation, requiring each
transferee of a Note to make representations to the Issuer in connection with
such compliance.

 

1011.It agrees to be subject to the Bankruptcy Subordination Agreement.

 

1112.It is not a member of the public in the Cayman Islands.

 

1213.It understands that the Co-Issuers, the Trustee, the Collateral
Administrator, the Collateral Manager, Natixis and their respective counsel will
rely upon the accuracy and truth of the foregoing representations, and it hereby
consents to such reliance.

 

B-6-5

--------------------------------------------------------------------------------

 

 

Name of Purchaser:

Dated:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Aggregate principal amount of Class [ ] Notes: U.S.$

 

 

Purchase price (% of par) for Class [ ] Notes:  

 

cc:

 

Garrison Funding 20162018-2 Ltd.

c/o  MaplesFS Limited

P.O. Box 1093, Boundary Hall

Cricket Square

George Town, Grand Cayman

KY1-1102

Cayman Islands

Attention:  The Directors

 

 

 

 

 

Garrison Funding 20162018-2 LLC

c/o  Puglisi  & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

 

ACCEPTED AND AGREED

GARRISON FUNDING 20162018-2 LTD.

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

Authorized Signatory

 

 

B-6-6

--------------------------------------------------------------------------------

 

EXHIBIT B-7

 

FORM OF TRANSFEREE CERTIFICATE OF REGULATION S GLOBAL SECURED NOTE

 

Deutsche Bank Trust Company Americas, as Trustee

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

DB Services Americas, Inc.

5022 Gate Parkway, Suite 200

Jacksonville, Florida, 32256

Attention: Transfer Unit

 

 

Re:

Garrison Funding 20162018-2 Ltd. (the "Issuer"), Garrison Funding 20162018-2 LLC
(the "Co-Issuer" and together with the Issuer, the "Co-Issuers"); Class [A-
1T][A-1FT-R][A-2-R][B][CB-R] Notes due 20272029

 

Reference is hereby made to the Indenture dated as of September 29, 2016 (as
amended by the supplemental indenture dated as of October 18, 2018, the
"Indenture") among the Co-Issuers and Deutsche Bank Trust Company Americas, as
Trustee. Capitalized terms used but not  defined herein shall have the meanings
given to them in the Indenture.

This  letter  relates to U.S.$   Aggregate  Outstanding  Amount  of  Class
[A-1T][A- 1FT-R][A-2-R][B][CB-R] Notes (the "Notes"), which are to be
transferred to the undersigned transferee (the "Transferee") in the form of a
Regulation S Global Secured Note of such Class pursuant to Section 2.5(f) of the
Indenture.

In connection with such request, and in respect of such Notes, the Transferee
does hereby certify that the Notes are being transferred (i) in accordance with
the transfer restrictions set forth in the Indenture and (ii) pursuant to an
exemption from registration under the United States Securities Act of 1933, as
amended (the "Securities Act") and in accordance with any applicable securities
laws of any state of the United States or any other jurisdiction.

In addition, the Transferee hereby represents, warrants and covenants for the
benefit of the Co- Issuers and its counsel that it is a person that is not a
"U.S. person" as defined in Regulation S under the Securities Act, and is
acquiring the Notes in an offshore transaction (as defined in Regulation S) in
reliance on the exemption from Securities Act registration provided by
Regulation S.

The Transferee further represents, warrants and agrees as follows:

1.In connection with the purchase of such Notes: (A) none of the Co-Issuers,
Natixis, the Collateral Manager, the Trustee, the Calculation Agent, the Paying
Agent, the Collateral Administrator or any of their respective Affiliates is
acting as a fiduciary or financial or investment adviser for the Transferee; (B)
the Transferee is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the Co-Issuers, Natixis, the Collateral Manager, the Trustee, the Calculation
Agent, the Paying Agent, the Collateral Administrator or any of their respective
Affiliates  other

 

B-7-1

--------------------------------------------------------------------------------

 

than any statements in the final Offering Circular with respect to such Notes;
(C) the Transferee has read and understands the final Offering Circular for such
Notes (including, without limitation, the descriptions therein of the structure
of the transaction in which the Notes are  being issued and the risks to
purchasers of the Notes); (D) the Transferee has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisers to the
extent it has deemed necessary and has made its own investment decisions
(including decisions regarding the suitability of any transaction pursuant to
the Indenture) based upon its own judgment and upon any advice from such
advisers as it has deemed necessary and not upon any view expressed by the
Co-Issuers, Natixis, the Collateral Manager, the Trustee, the Collateral
Administrator or any of their respective Affiliates; (E) the Transferee is not a
U.S. Person and is acquiring such Notes in an offshore transaction (as defined
in Regulation S) in reliance on the exemption from registration provided by
Regulation S; (F) the Transferee is acquiring its interest in such Notes for its
own account; (G) the Transferee was not formed for the purpose of investing in
such Notes; (H) the Transferee understands that the Issuer may receive a list of
participants holding interests in the Notes from one or more book-entry
depositories; (I) the Transferee will hold and transfer at least the minimum
denomination of such Notes; (J) the Transferee is a sophisticated investor and
is purchasing the Notes with a full understanding of all of the terms,
conditions and risks thereof, and is capable of and willing to assume those
risks; (K) the Transferee will provide notice of the relevant transfer
restrictions to subsequent transferees; and (L) the Transferee is not acquiring
such Notes as part of a plan to reduce, avoid or evade U.S. federal income tax.

2.It understands that such Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, such Notes have not been and will not be registered under the
Securities Act, and, if in the future the Transferee decides to offer, resell,
pledge or otherwise transfer such Notes, such Notes may be offered, resold,
pledged or otherwise transferred only in accordance with the provisions of the
Indenture and the legend on such Notes. The Transferee acknowledges that no
representation has been made as to the availability of any exemption under the
Securities Act or any state securities laws for resale of the Notes. The
Transferee understands that neither of the Co-Issuers has been registered under
the Investment Company Act, and that the Issuer is exempt from registration as
such by virtue of Section 3(c)(7) of the Investment Company Act.

3.It is aware that, except as otherwise provided in the Indenture, the Notes
being sold to it, if any, in reliance on Regulation S will be represented by one
or more Regulation S Global Secured Notes, and that beneficial interests therein
may be held only through DTC for the respective accounts of Euroclear or
Clearstream.

4.It will provide notice to each Person to whom it proposes to transfer any
interest in the Notes of the transfer restrictions and representations set forth
in Section 2.5 of the Indenture, including the Exhibits referenced therein.

5.It represents, warrants and agrees that (a) if it is, or is acting on behalf
of, a Benefit Plan Investor, as defined in Section 3(42) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), its acquisition,
holding and disposition of such Notes will not constitute or result in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended (the "Code"), and (b) if it is a
governmental, church, non-U.S. or other plan, its acquisition, holding and
disposition of such Notes do not and will not constitute or give rise to a
non-exempt violation of any Other Plan Law.

 

B-7-2

--------------------------------------------------------------------------------

 

It further agrees and acknowledges that the Issuer has the right, under the
Indenture, to compel any beneficial owner of a Class A-1T Note, Class A-1FT-R
Note, Class A-2 Note, Class B-R Note or Class CB-R Note who has made or has been
deemed to make a prohibited transaction or Other Plan Law representation that is
subsequently shown to be false or misleading to sell its interest in the Class
A-1T Note, Class A-1FT-R Note, Class A-2 Note, Class B-R Note or Class CB-R
Note, or may sell such interest on behalf of such owner.

6.It agrees not to seek to commence in respect of the Issuer or the Co-Issuer,
or cause the Issuer or the Co-Issuer to commence, a bankruptcy, reorganization,
arrangement, insolvency, winding up, moratorium or liquidation proceeding, or
other proceedings under Cayman  Islands,

U.S. federal or state bankruptcy or similar laws, before a year and a day has
elapsed since the payment in full to the holders of the Notes issued pursuant to
the Indenture or, if longer, the applicable preference period (plus one day)
then in effect.

7.It will treat its Notes as debt of the tax owner of the Issuer's equity (and
where the Issuer is treated as a partnership, as debt of the Issuer) for United
States federal and, to the extent permitted by law, state and local income and
franchise tax purposes unless otherwise required by any relevant taxing
authority.

8.It is (check if applicable) a "United States person" within the meaning   of
Section 7701(a)(30) of the Code, and a properly completed and signed Internal
Revenue Service Form W-9 (or applicable successor form) is attached    hereto;
or(check  if  applicable) not a "United States person" within the meaning of
Section 7701(a)(30) of the Code, and a properly completed and signed applicable
Internal Revenue Service Form W-8 (or applicable successor form) is attached
hereto. It understands and acknowledges that failure to provide the Issuer or
the Trustee with the applicable tax certifications or the failure to comply with
its Holder Tax Obligations or otherwise cause the Issuer to fail to comply with
Tax Account Reporting Rules may result in withholding or back-up withholding
from payments to it in respect of the Notes.

9.It agrees to provide the Issuer, the Trustee, the Collateral Manager and, any
relevant intermediary or other agent of the Issuer any information or
documentation, to correct and update such information and to take such action
that is required under the Tax Account Reporting Rules and/or to avoid the
imposition of tax under FATCA ("Holder Reporting Obligations"), and in the event
the holder fails to provide and update such information or take such actions or
in the event that such holder's ownership of any Notes would otherwise cause the
Issuer (or its sole owner) to fail to achieve Tax Account Reporting Rules
Compliance, to the extent necessary to avoid an adverse effect on the Issuer (or
its sole owner) or any other holder as a result of such failure or the holder's
ownership of Notes, the Issuer will have the right to compel the holder to sell
its Notes, and, if such holder does not sell its Notes within 30 days after
notice from the Issuer or an agent of the Issuer, to sell such Notes at a public
or private sale called and conducted in any manner permitted by law, and to
remit the net proceeds of such sale (taking into account, in addition to other
related costs and charges, any taxes incurred by the Issuer in connection with
such sale) to the holder as payment in full for such Notes and neither the
Issuer nor the Trustee will have any liability for any losses that may be
incurred by such holder as a result. It agrees that Issuerincluding, but not
limited to, a properly completed and executed "entity self-certification form"
or "individual self-certification form" (in  the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/FATCA_Legislation.pdf)). It
acknowledges  that  the  Issuer  may provide such information and any other  
information

 

B-7-3

--------------------------------------------------------------------------------

 

concerning its investment in the Notes to the Cayman Islands Tax Information
Authority, the IRS and any other relevant taxing authority. It acknowledges that
the Issuer has the right, hereunder, to compel any beneficial owner of an
interest in a Note that fails to comply with the foregoing requirements to sell
its interest in such Note, or to sell such interest on behalf of such owner
following the procedures and timeframe relating to Non- Permitted Holders
specified in Section 2.11(b) of the Indenture. The Issuer may also assign each
such Notes a separate CUSIP or CUSIPs number in the Issuer's sole discretion. In
addition, it agrees and represents that the(1) Issuer has the right under the
Indenture to (1) withhold from any holder or beneficial owner of an interest in
Notes that fails to comply with FATCA, and (2) the Issuer, the Collateral
Manager and/or the Trustee or their agents or representatives may (A) provide
any information and documentation provided to itthem in connection with the Tax
Account Reporting Rules regarding such Notes to the Cayman Islands Tax
Information Authority, the IRS and any other relevant tax authority. and (B)
take such other steps as they deem necessary or helpful for the Issuer to comply
with the Tax Account Reporting Rules. It agrees to indemnify the Issuer and the
Trustee for all damages, costs and expenses that result from the failure of it
to take the actions required of it herein in connection with the Tax Account
Reporting Rules.

10.It represents that, if it is not a United States Person, it is not, and will
not be, a member of an "expanded group" (within the meaning of the Section 385
Rules) that includes a domestic corporation (as determined for U.S. federal
income tax purposes) if (i) the Issuer is an entity disregarded as separate from
such domestic corporation for U.S. federal income tax purposes or (ii) the
Issuer is either (A) a "controlled partnership" (within the meaning of the
Section 385 Rules) with respect to such expanded group and such domestic
corporation is an "expanded group partner" (within the meaning of the Section
385 Rules) with respect to the Issuer or (B) disregarded as separate from an
entity that is a controlled partnership with respect to such expanded group and
in which such domestic corporation is an "expanded group partner"; provided that
it may acquire Secured Notes in violation of this restriction if it provides the
Issuer with an opinion of nationally recognized tax counsel experienced in such
matters reasonably acceptable to the Issuer to the effect that the acquisition
or transfer of Secured Notes will not cause such Secured Notes to be treated as
equity pursuant to Section 385 of the Code and the Section 385 Rules.

11.It acknowledges that it may be subject to U.S. federal withholding tax with
respect to payments on a Secured Note if it is not a United States Person,
unless either (i) it is not (A) a bank (or an entity affiliated with a bank)
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business (within the meaning of Section 881(c)(3)(A) of
the Code), (B) a 10-percent shareholder (within the meaning of section
871(h)(3)(B) of the Code) of the issuer of the Notes (as determined for U.S.
federal income tax purposes), or (C) a controlled foreign corporation within the
meaning of Section 957(a) of the Code that is related to the issuer of the Notes
(as determined for U.S. federal income tax purposes) within the meaning of
Section 881(c)(3)(C) of the Code, (ii) it has provided an IRS Form W-8BEN,
W-8BEN-E or W-8IMY (or successor form) certifying that it is a Person that is
(or the Persons for which it is acting as an intermediary are) eligible for
benefits under an income tax treaty with the United States that eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment
in  the  United  States,  or  (iii)  it  has  provided  an  IRS  Form  W-8ECI  (or  successor
form)

 

B-7-4

--------------------------------------------------------------------------------

 

representing that all payments received or to be received by it from the Issuer
are effectively connected with the conduct of trade or business in the United
States by the beneficial owner.

1012.To the extent required by the Issuer, as determined by the Issuer or the
Collateral Manager on behalf of the Issuer, the Issuer may, upon notice to the
Trustee, impose additional transfer restrictions on the Notes to comply with the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance.

1113.It agrees to be subject to the Bankruptcy Subordination Agreement.

 

1214.It is not a member of the public in the Cayman Islands.

 

1315.It understands that the Co-Issuers, the Trustee, the Collateral
Administrator, the Collateral Manager and Natixis and their respective counsel
will rely upon the accuracy and truth of the foregoing representations, and it
hereby consents to such reliance.

 

B-7-5

--------------------------------------------------------------------------------

 

 

Name of Purchaser:

Dated:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Aggregate principal amount of Class [         ] Notes: U.S.$          

Purchase price (% of par) for Class [         ] Notes:           

 

cc:

 

Garrison Funding 20162018-2 Ltd.

c/o  MaplesFS Limited

P.O. Box 1093, Boundary Hall

Cricket Square

George Town, Grand Cayman

KY1-1102

Cayman Islands

Attention:  The Directors

 

 

 

 

 

Garrison Funding 20162018-2 LLC

c/o  Puglisi  & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

 

 

 

B-7-6

--------------------------------------------------------------------------------

 

EXHIBIT C

 

CALCULATION OF LIBOR[Reserved]

"LIBOR" with respect to the Floating Rate Notes (other than the Class A-1R Notes
to the extent held by a CP Conduit), for any Interest Accrual
Period  will  equal the greater of (i) zero and (ii)(a) the rate appearing on
the Reuters Screen for deposits with a term of three months;  provided that
LIBOR for the first Interest Accrual Period will equal the rate determined
through the use of straight-line interpolation by reference to two rates
appearing on the Reuters Screen, one of which will be determined as if the
maturity of the U.S. dollar deposits referred to therein were the period of time
for which rates are available next shorter than such Interest Accrual Period and
the other of which will be determined as if such maturity were the period of
time for which rates are available next longer than such Interest Accrual
Period; provided, further, that LIBOR with respect to any Borrowing under the
Class A-1R Notes (other than the Class A-1R Notes to the extent held by a CP
Conduit) that is not made on a Payment Date will equal the rate appearing on the
Reuters Screen with a term equal to the period from and including the date of
such Borrowing to but excluding the next succeeding Payment Date or, if such
period does not equal a period appearing on the Reuters Screen shall be
determined through the use of straight- line interpolation by reference to two
rates appearing on the Reuters Screen, one of which will be determined as if the
maturity of the U.S. dollar deposits referred to therein were the period of time
for which rates are available next shorter than such period and the other of
which will be determined as if such maturity were the period of time for which
rates are available next longer than such period or (b) if such rate is
unavailable at the time LIBOR is to be determined, LIBOR shall be determined on
the basis of the rates at which deposits in U.S. Dollars are offered by four
major banks in the London market selected by the Calculation Agent after
consultation with the Collateral Manager (the "Reference Banks") at
approximately 11:00 a.m., London time, on the Interest Determination Date to
prime banks in the London interbank market for a period approximately equal to
such Interest Accrual Period and an amount approximately equal to the amount of
the applicable Borrowing or to the amount of the Aggregate Outstanding Amount of
the Floating Rate Notes. The Calculation Agent will request the principal London
office of each Reference Bank to provide a quotation of its rate. If at least
two such quotations are provided, LIBOR shall be the arithmetic mean of such
quotations (rounded upward to the next higher 1/100). If fewer than two
quotations are provided as requested, LIBOR with respect to such Interest
Accrual Period will be the arithmetic mean of the rates quoted by three major
banks in New York, New York selected by the Calculation Agent after consultation
with the Collateral Manager at approximately 11:00 a.m., New York Time, on such
Interest Determination Date for loans in U.S. Dollars to leading European banks
for a term approximately equal to such Interest Accrual Period and an amount
approximately equal to the amount of the applicable Borrowing or to the amount
of the Floating Rate Notes. If the Calculation Agent is required but is unable
to determine a rate in accordance with at least one of the procedures described
above for any reason, including due to actions by the British Bankers'
Association or other regulators, LIBOR will be LIBOR as determined on the last
Interest Determination Date for which the Calculation Agent was able to make
such determination in accordance with at least one of such procedures. "LIBOR",
when used with respect to a Collateral Obligation, means the "libor" rate
determined  in accordance with the terms of such Collateral Obligation.

"Reuters Screen" means Reuters Page LIBOR01 (or such other page that may replace
that page on  such  service  for  the  purpose  of
displaying  comparable  rates)  as  reported by Bloomberg

Financial Markets Commodities News as of 11:00 a.m., London time, on the
Interest Determination Date.

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF NOTE OWNER CERTIFICATE

 

Deutsche Bank Trust Company Americas, as Trustee

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

Deutsche Bank Trust Company Americas, as Collateral Administrator

1761 East St. Andrew Place

Santa Ana, California 92705

Attn:  Structured Credit Services – Garrison Funding 20162018-2

 

Garrison Funding 20162018-2 Ltd.

c/o  MaplesFS Limited

P.O. Box 1093, Boundary Hall

Cricket Square

George Town, Grand Cayman

KY1-1102

Cayman Islands

Attention:  The Directors

 

Garrison Funding 20162018-2 LLC

c/o  Puglisi  & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

 

Re:

Reports Prepared Pursuant to the Indenture, dated as of September 29, 2016,  
among Garrison Funding 20162018-2 Ltd., Garrison Funding 20162018-2 LLC and
Deutsche Bank Trust Company Americas (as amended by the supplemental indenture
dated as of October 18, 2018, the "Indenture").

 

Ladies and Gentlemen:

 

The undersigned hereby certifies that it is the beneficial owner of U.S.$    in
principal amount of the [Class [A-1R][A-1TR-R][A-1FT-R][A-2-R][BB-R][C] [Senior]
Secured [Revolving][Deferrable] [Floating] [Fixed] Rate Notes due 20272029 of
Garrison Funding 20162018-2 Ltd. and Garrison Funding 20162018-2 LLC]
[Subordinated Notes due 20272029 of Garrison Funding 20162018-2 Ltd.] and hereby
requests the Collateral Administrator and the Trustee grant it access, via a
protected password, to each of the Collateral Administrator's and the Trustee's
Websites in order to view postings of the [information specified in Section
7.17(e)[●] of the Indenture] [and/or the] [information specified in Section
7.17(f) of the Indenture] [and/or the] [Monthly Report specified in Section
10.10(a) of the Indenture] [and/or the] [Distribution Report specified in
Section 10.10(b) of the Indenture].

In consideration of the electronic signature hereof by the beneficial owner, the
Co-Issuers, the Trustee, the Collateral Administrator, the Collateral Manager,
or their respective agents may

 

D-1

--------------------------------------------------------------------------------

 

from time to time communicate or transmit to the beneficial owner (a)
information upon the request of the beneficial owner pursuant to the Indenture
and (b) other information or communications marked or otherwise identified as
confidential (collectively, "Confidential Information"). Confidential
Information relating to the Issuer shall not include, however, any information
that (i) through no fault or action by the beneficial owner or any of its
affiliates is a matter of general public knowledge or has been or is hereafter
published in any source generally available to the public or (ii) has been or is
hereafter received by the beneficial owner or any of its affiliates from a third
party that is not prohibited from disclosing such information by a contractual,
legal or fiduciary obligation to the Co-Issuers, the Trustee, the Collateral
Administrator or the Collateral Manager.

The beneficial owner agrees that the beneficial owner (a) will not use
Confidential Information for any purpose other than to monitor and administer
the financial condition of either of the Co- Issuers and to appropriately treat
or report the transactions, (b) will keep confidential all Confidential
Information and will not communicate or transmit any Confidential Information to
any person other than officers or employees of the beneficial owner or their
agents, auditors or affiliates who need to know the same in order to monitor and
administer the financial condition  of either of the Co-Issuers and to
appropriately treat or report the transactions and (c) will use reasonable
efforts to maintain procedures to ensure that no Confidential Information is
used by directors, officers or employees of the beneficial owner or any of its
affiliates (other than those  in a supervisory or operational capacity) who are
trading, in each case with trading strategies substantially the same as either
of the Co-Issuers, with respect to Collateral Obligations of the type owned by
the Issuer; except that Confidential Information may be disclosed by the
beneficial owner (i) by reason of the exercise of any supervisory or examining
authority of any governmental agency having jurisdiction over the beneficial
owner, (ii) to the extent required by laws or regulations applicable to the
beneficial owner or pursuant to any subpoena or similar legal process served on
the beneficial owner, (iii) to provide to a credit protection provider or
prospective transferee, (iv) in connection with any suit, action or proceeding
brought by the beneficial owner to enforce any of its rights under the Indenture
or under the applicable note purchase agreement or the Notes while an Event of
Default has occurred and is continuing or (v) with the consent of the Issuer or
the Collateral Manager.

Submission of this certificate bearing the beneficial owner's electronic
signature shall constitute effective delivery hereof. This certificate shall be
construed in accordance with, and this certificate and all matters arising out
of or relating in any way whatsoever (whether in contract, tort or otherwise) to
this certificate shall be governed by, the law of the State of New York.

 

D-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed this      day of      ,          .

 

[NAME OF BENEFICIAL OWNER]

 

 

 

 

 

 

 

 

GARRISON CAPITAL INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

Authorized Signatory

 

Tel.:

 

 

Fax:

 

 

 

 

D-3

--------------------------------------------------------------------------------

 

EXHIBIT E

 

APPROVED APPRAISAL FIRMS

 

Axiom Valuation Solutions

Empire Valuation Consultants, LLC

Lincoln International LLC

Murray Devine & Co.

Valuation Research Corporation

 

 

E-1

--------------------------------------------------------------------------------

 

EXHIBIT F

 

[FORM OF EU RETENTION LETTER] EU RETENTION LETTER

Garrison Capital Inc.

c/o Garrison Investment Group LP 1290 Avenue of the Americas, Suite 914

New York, New York 10104

 

[         ], [         ]

 

Deutsche Bank Trust Company Americas

1761 East St. Andrew Place

Santa Ana, California 92705

 

Natixis Securities Americas LLC (the "Placement Agent")

1251 Avenue of the Americas

New York, NY 10020

 

Garrison Funding 20162018-2 Ltd.

c/o MaplesFS Limited

P.O. Box 1093, Boundary Hall

Cricket Square

Grand Cayman KY1-1102

Cayman Islands

 

 

Re:Retention of Net Economic Interest

 

This letter is being delivered in connection with the issue of notes (the
"Notes") by Garrison Funding 20162018-2 Ltd., as issuer (the "Issuer") and, as
applicable, Garrison Funding 20162018-2 LLC, as co-issuer (the "Co-Issuer"),
pursuant to the terms of an indenture dated September 29, 2016 (the "as amended
by the supplemental indenture dated as of October 18, 2018, the "Indenture")
between the Issuer, the Co-Issuer and Deutsche Bank Trust Company Americas (the
"Trustee"). Pursuant to the investor representation letter dated as of September
[29], 2016 and executed and delivered by Garrison Capital Inc. (the "EU
Retention Provider"), the EU Retention Provider has agreed to purchasepurchased
the Subordinated Notes issued on September 29, 2016. All capitalized terms used
but not defined herein have the respective meanings given to such terms in the
Indenture.

 

F-1

--------------------------------------------------------------------------------

 

 

1.

The EU Retention Provider hereby agrees and confirms for the benefit of the
Trustee (as trustee for the Noteholders), the Placement Agent and the Issuer for
so long as any Notes remain outstanding that:

 

 

 

(a)

it will retain, as an originator, on an ongoing basis, a material net economic
interest in the securitisation position comprised by the Notes which, in any
event, shall not be less than 5% (or such lower amount, including 0%, if such
lower amount is required or allowed under the applicable EU Retention
Requirement Law as a result of amendment, repeal or otherwise) of the nominal
value of the Collateral Obligations and Eligible Investments from time to time,
as calculated and measured at each origination or acquisition of a Collateral
Obligation or Eligible Investment by the Issuer (the "EU Retained Amount");

 

 

 

(b)

it will retain the EU Retained Amount in the form specified in paragraph 1(d) of
Article 405 of the CRR, paragraph 1(d) of Article 51 of the AIFMD Level 2
Regulation and paragraph 2(d) of Article 254 of the Solvency II Level 2
Regulation by holding all or a portion of the first loss tranche (being the
Subordinated Notes) and, if necessary, other tranches having the same or a more
severe risk profile than those transferred or sold to investors (being the
holders of the Secured Notes) and not maturing any earlier than those
transferred or sold to investors; the EU Retained Amount shall be based upon the
product of 92.52% and the aggregate outstanding principal amount of the
Subordinated Notes held by the EU Retention Provider, plus any increases in the
principal amounts thereof as a result of the issuance of any additional
Subordinated Notes pursuant to the terms of the Indenture;

 

 

 

(c)

its retention of the EU Retained Amount will be measured at origination (being
the occasion of each origination or acquisition of a Collateral Obligation or
Eligible Investment by the Issuer) on the basis of the nominal value and shall
be maintained on an ongoing basis;

 

 

 

(d)

it will not sell, hedge or otherwise mitigate its credit risk under or
associated with the EU Retained Amount or the underlying portfolio of Collateral
Obligations and Eligible Investments, except to the extent expressly permitted
by the applicable EU Retention Requirement Laws;

 

 

 

(e)

it is and will remain the Originator of over 50% of the Collateral Obligations
that are sold or transferred to the Issuer from time to time (including such
assets as the Issuer may acquire from the 2013 CLO Issuer);

 

 

 

(f)

it (in its capacity as Collateral Manager) established and is managing the
transaction contemplated by the 2016 Offering Circular as supplemented by the
Offering Circular dated as of [●], 2018 and the Indenture;

 

 

F-2

--------------------------------------------------------------------------------

 

 

(g)

it will invest in and hold loans, securities and other investments, excluding
assets in respect of which it is the Originator, with a principal amount of not
less than 20% of its capital;

 

 

 

(h)

it represents on the ClosingRefinancing Date and any other date on which a
Retention Letter is executed and delivered, and it will be deemed to represent
on a continuous basis while any Notes remain Outstanding, that (as of the time
of such deemed representations):

 

 

 

(i)

it is not an entity that has been established or that operates for the sole
purpose of securitizing exposures;

 

 

 

(ii)

it has the capacity to meet a payment obligation from resources not related to
the exposures it securitizes; and

 

 

 

(iii)

it is the owner, directly or indirectly, of 100% of the equity interests in the
Issuer (other than nominal equity in the form of ordinary shares);

 

 

(i)it will confirm its continued compliance with the requirements set forth in
clauses (a) through (h) above:

 

 

(i)

on a monthly basis to the Trustee, the Issuer and the Placement Agent
(concurrent with the delivery of each Monthly Report); and

 

 

 

(ii)

to the Trustee, the Issuer and the Placement Agent upon (A) any written request
therefor by or on behalf of the Issuer delivered as a result of a material
change in (x) the performance of the Notes, (y) the risk characteristics of the
transaction, or (z) the Collateral Obligations and Eligible Investments from
time to time and (B) upon becoming aware of any material breach of the
obligations included in any Transaction Document;

 

 

(j)it will, promptly following a request by the Issuer, provide a refreshed
letter in substantially the form hereof in connection with (i) a material
amendment of any Transaction Document or (ii) any additional issuance of any
Note, in each case where the Issuer has received a request for the same from an
Affected Investor;

 

(k)it will, promptly following the date an officer of the EU Retention Provider
obtains actual knowledge of the occurrence thereof, provide a written notice to
the Trustee, the Issuer and the Placement Agent of any failure to satisfy the EU
Retention Requirement Laws (as in force on the ClosingRefinancing Date) at any
time;

 

(l)subject to any applicable confidentiality restrictions, it will provide, upon
the request by the Issuer or the Trustee, such information as may be reasonably
required so as to ensure compliance with the provisions of any applicable EU
Retention Requirement

 

F-3

--------------------------------------------------------------------------------

 

where the Issuer or the Trustee has received a request for the same from an
Affected Investor;

 

(m)it will maintain an Investment Committee to evaluate investments in loan
obligations, including assets which may be acquired by the Issuer in compliance
with the Origination Requirement from time to time; and

 

(n)its Investment Committee has reviewed the loans held by the 2013 CLO Issuer
and approved the acquisition thereof by the Issuer and its Board of Directors
approved, by a written consent dated September 14, 2016, the issuance of Notes
contemplated by the Indenture.

 

 

2.

The EU Retention Provider hereby additionally agrees and confirms that (a) the
Origination Requirement has been satisfied as of the ClosingRefinancing Date and
(b) the Origination Requirement will continue to be satisfied upon each
commitment of the Issuer to originate or acquire a Collateral Obligation.

 

 

 

3.

The EU Retention Provider hereby additionally agrees and confirms that for so
long as Garrison Capital Inc. is the Collateral Manager, all decisions regarding
the acquisition of Collateral Obligations and the formulation of portfolio
management parameters will require the consent of representatives of an
investment committee (the "Investment Committee") of Garrison Capital Inc. as
set forth herein. The Investment  Committee will be responsible  for, inter
alia, (1) formulating portfolio management parameters for the Issuer (including
as to acquisition and disposition of Assets) for purposes of the Indenture and
the other Transaction Documents and (2) credit review of all Collateral
Obligations proposed to be acquired by the Issuer. If the Investment Committee
approves the acquisition of a Collateral Obligation, the Collateral Manager may
(but need not) acquire such Collateral Obligation on behalf of the Issuer at
such time as it deems appropriate. No Collateral Obligation may be acquired or
committed to be acquired by the Issuer (or the Collateral Manager on its behalf)
without approval from the Investment Committee.

 

 

The Investment Committee need not approve the disposition of any Collateral
Obligation of the Issuer directed by the Collateral Manager in accordance with
the Indenture and the other Transaction Documents or, except as expressly
provided in the preceding paragraph, the taking of any other action by the
Collateral Manager or the Issuer. The Investment Committee may provide to the
Collateral Manager input on Collateral Obligation dispositions or any other
investment-related issue of the Issuer.

 

 

4.

The EU Retention Provider additionally confirms:

 

 

(a)

that it understands that it is holding the EU Retained Amount and acting as a
retention provider in order for the transactions described in the Indenture to
comply with the EU Retention Requirement Laws; and

 

 

 

(b)

that none of the Issuer, the Co-Issuer, the Placement Agent, the Trustee or any
of their Affiliates has given the EU Retention Provider (directly or indirectly
through

 

 

#4815-0926-1938v1

 

F-4

--------------------------------------------------------------------------------

 

through any other person) any assurance, guarantee or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence or benefit of holding the EU Retained Amount and it
is not relying on the Issuer, the Co-Issuer, the Placement Agent, the Trustee or
any of their Affiliates for any financial, tax, legal, accounting or regulatory
advice in connection with the terms of and its holding of the EU Retained
Amount.

 

 

5.

As used in this letter, the terms "material net economic interest",
"securitisation position", "originator", "ongoing basis", "nominal value",
"tranche" and "established" shall have the meanings given thereto in the EU
Retention Requirement Laws as in force on the ClosingRefinancing Date.

 

 

 

6.

This letter shall not be assignable by the EU Retention Provider without the
prior written consent of the Placement Agent and the Trustee (acting on behalf
of each Affected Investor). This letter may not be amended or any provision
hereof waived, supplemented, repudiated or modified except by an instrument in
writing signed by the EU Retention Provider and consented to in writing by the
Placement Agent and the Trustee (acting on behalf of each Affected Investor).
This letter may be executed in any number of counterparts, each of which shall
be an original and all of which, when taken together, shall constitute one
agreement. Delivery of an executed counterpart of a signature page of this
letter by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. This letter supersedes all
prior understandings, whether written or oral, between us with respect to the
matters set forth herein.

 

 

This letter (i) shall be governed by the law of the State of New York, (ii)
shall be binding upon the EU Retention Provider and its respective successors
and assigns permitted hereunder  (if any) and (iii) may not be relied upon or
enforced by any person or entity other than the EU Retention Provider or an
addressee hereof and their respective successors and assigns permitted under the
Indenture. Any legal action or proceeding with respect to this letter and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this letter,
the EU Retention Provider hereby accepts the non-exclusive jurisdiction of the
aforesaid courts and appellate courts from any thereof, waives any objection
which it may have at any time to the laying of venue of any proceedings brought
in any such court, waives any claim that such proceedings have been brought in
an inconvenient forum and further waives the right to object, with respect to
such proceedings, that such court does not have any jurisdiction over it. IF
THIS LETTER BECOMES THE SUBJECT OF A DISPUTE, THE EU RETENTION PROVIDER HEREBY
WAIVES TRIAL BY JURY.

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 



F-5

--------------------------------------------------------------------------------

 

Very Truly Yours,

 

 

 

 

 

GARRISON CAPITAL INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-6